                                           UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF WISCONSIN

              In re: HYPERVIBE, INC.                                                            § Case No. 20-27367-GMH
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on November 10, 2020. The undersigned trustee was appointed on November 19, 2020.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               707,098.41

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                                0.00
                                    Bank service fees                                                  6,326.94
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $               700,771.47
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)


                      Case 20-27367-gmh                  Doc 195         Filed 07/14/21             Page 1 of 493
               6. The deadline for filing non-governmental claims in this case was 02/23/2021
       and the deadline for filing governmental claims was 05/09/2021. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $38,604.92. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $0.00 as interim compensation and now requests the
       sum of $38,604.92, for a total compensation of $38,604.92.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $4,226.39, for total expenses of
                 2
       $4,226.39.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 07/13/2021                    By: /s/BRUCE A. LANSER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)


                      Case 20-27367-gmh                  Doc 195          Filed 07/14/21             Page 2 of 493
                                                                                                                                                             Exhibit A


                                                                            Form 1                                                                           Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 20-27367-GMH                                                           Trustee:        (690100)     BRUCE A. LANSER
Case Name:          HYPERVIBE, INC.                                                 Filed (f) or Converted (c): 11/10/20 (f)
                                                                                    §341(a) Meeting Date:        12/30/20
Period Ending: 07/13/21                                                             Claims Bar Date:             02/23/21

                                  1                                   2                        3                      4              5                   6

                    Asset Description                              Petition/          Estimated Net Value         Property       Sale/Funds         Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled     (Value Determined By Trustee,   Abandoned       Received by     Administered (FA)/
                                                                    Values          Less Liens, Exemptions,      OA=§554(a)       the Estate      Gross Value of
Ref. #                                                                                  and Other Costs)                                         Remaining Assets

 1       Polaris Ranger.                                              1,000.00                     1,000.00                           1,000.00                   FA
           02/04/21 order approving sale

 2       Money Market, xxx9208, Community First CU                  455,585.20                 455,585.20                           457,326.96                   FA

 3       Savings account , xxx0329, Community First CU              161,500.00                 161,500.00                           161,500.00                   FA

 4       Checking account, xxx1924, Community First CU                5,068.00                     5,068.00                           5,068.00                   FA

 5       Security deposit related to American Dr. office              1,000.00                     1,000.00                           1,200.00                   FA

 6       Prepaid expenses on the balance sheet                            0.00                         0.00         OA                    0.00                   FA
           01/26/2021 Order for abandonment

 7       Accounts receivable                                              0.00                         0.00         OA                    0.00                   FA
           $929; uncollectible
         01/26/2021 order for abandonment.

 8       Accounts receivable                                         47,594.00                  47,594.00                            45,819.70                   FA
           $45,819.70 D/C Liebhauser
         $1,775 Joanne Monday

 9       Office furniture at American Dr. location                    5,000.00                     5,000.00                           5,000.00                   FA
           02/04/21 order approving sale

10       Inventory/supplies                                          26,129.00                  26,129.00                            13,000.00                   FA
           Merchandise relate to 2019 festival carried to 2020
         at cost.
         02/04/21 order approving sale.

11       Customer/mailing lists                                       Unknown                      Unknown                                0.00                   FA
           Names/addresses of concert ticketholders for 2020
         and prior years.
         02/04/21 order approving sale

12       Machinery, fixtures and equipment                            5,000.00                     5,000.00                           5,000.00                   FA
           lawnmowers, weed whackers, tools, misc.
         maintenance tools, equipment at festival site
         02/04/21 order approving sale

13       Leasehold improvements                                           0.00                         0.00         OA                    0.00                   FA
           Leasehold improvements to land where festivals
         were held.
         01/26/2021 Order for abandonment

14       Trade names, "Rock USA" and "Country USA" (u)                    0.00                         0.00                           1,000.00                   FA


                                       Case 20-27367-gmh                  Doc 195           Filed 07/14/21                Page Printed:
                                                                                                                               3 of 07/13/2021
                                                                                                                                        493 01:35 PM          V.20.34
                                                                                                                                                                   Exhibit A


                                                                          Form 1                                                                                   Page: 2

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 20-27367-GMH                                                         Trustee:        (690100)     BRUCE A. LANSER
Case Name:        HYPERVIBE, INC.                                                 Filed (f) or Converted (c): 11/10/20 (f)
                                                                                  §341(a) Meeting Date:        12/30/20
Period Ending: 07/13/21                                                           Claims Bar Date:             02/23/21

                               1                                  2                           3                      4                  5                      6

                     Asset Description                         Petition/            Estimated Net Value         Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)           Unscheduled       (Value Determined By Trustee,   Abandoned            Received by      Administered (FA)/
                                                                Values            Less Liens, Exemptions,      OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                and Other Costs)                                               Remaining Assets

            02/04/21 order approving sale

15        West Bend Ins. Co. insurance premium refund (u)        10,535.50                     10,535.50                                10,535.00                      FA

16        WinnebagoCounty stormwater project escrow refund            648.75                      648.75                                    648.75                     FA
          (u)

 16      Assets      Totals (Excluding unknown values)         $719,060.45                   $719,060.45                              $707,098.41                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):                                 Current Projected Date Of Final Report (TFR):     June 17, 2021 (Actual)




                                      Case 20-27367-gmh                 Doc 195           Filed 07/14/21                 Page Printed:
                                                                                                                              4 of 07/13/2021
                                                                                                                                       493 01:35 PM                 V.20.34
                                                                                                                                                                                Exhibit B


                                                                                   Form 2                                                                                       Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         20-27367-GMH                                                                   Trustee:            BRUCE A. LANSER (690100)
Case Name:           HYPERVIBE, INC.                                                                Bank Name:          Metropolitan Commercial Bank
                                                                                                    Account:            ******4297 - Checking Account
Taxpayer ID #:       **-***1497                                                                     Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 07/13/21                                                                             Separate Bond: N/A

   1             2                            3                                       4                                             5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From               Description of Transaction                 T-Code              $                   $              Account Balance
12/05/20       {2}         Hypervibe, Inc.                  closing account balance                            1129-000           455,585.20                               455,585.20
12/05/20       {2}         Hypervibe, Inc.                  interest on account                                1129-000              1,741.76                              457,326.96
12/05/20       {3}         Hypervibe, Inc.                  closing account balance                            1129-000           161,500.00                               618,826.96
12/05/20       {4}         Hypervibe, Inc.                  closing account balance                            1129-000              5,068.00                              623,894.96
12/15/20                   Danny Wimmer Presents            asset purchase                                                         25,000.00                               648,894.96
               {1}                                                                              1,000.00       1129-000                                                    648,894.96
               {9}                                                                              5,000.00       1129-000                                                    648,894.96
              {12}                                                                              5,000.00       1129-000                                                    648,894.96
              {10}                                                                             13,000.00       1129-000                                                    648,894.96
              {14}                                                                              1,000.00       1229-000                                                    648,894.96
12/16/20       {8}         Cher Liebhauser                  payment; account receivable                        1121-000            45,819.70                               694,714.66
12/18/20       {5}         4 Ross Investments III, LLC      return of security deposit                         1129-000              1,200.00                              695,914.66
12/31/20                   Metropolitan Commercial Bank     Bank and Technology Services Fee                   2600-000                                      816.88        695,097.78
01/29/21                   Metropolitan Commercial Bank     Bank and Technology Services Fee                   2600-000                                   1,076.82         694,020.96
02/26/21                   Metropolitan Commercial Bank     Bank and Technology Services Fee                   2600-000                                   1,038.17         692,982.79
03/31/21                   Metropolitan Commercial Bank     Bank and Technology Services Fee                   2600-000                                   1,221.73         691,761.06
04/01/21      {15}         West Bend Mutual Ins. Co.        Insurance premium refund                           1229-000            10,535.00                               702,296.06
04/30/21                   Metropolitan Commercial Bank     Bank and Technology Services Fee                   2600-000                                   1,124.47         701,171.59
05/28/21                   Metropolitan Commercial Bank     Bank and Technology Services Fee                   2600-000                                   1,048.87         700,122.72
07/05/21      {16}         Winnebago County                                                                    1229-000                 648.75                             700,771.47

                                                                                   ACCOUNT TOTALS                                 707,098.41              6,326.94        $700,771.47
                                                                                          Less: Bank Transfers                            0.00                 0.00
                                                                                   Subtotal                                       707,098.41              6,326.94
                                                                                          Less: Payments to Debtors                                            0.00
                                                                                   NET Receipts / Disbursements                  $707,098.41             $6,326.94



                                                                                                                                      Net              Net                   Account
                                                                                   TOTAL - ALL ACCOUNTS                             Receipts      Disbursements              Balances

                                                                                   Checking # ******4297                          707,098.41              6,326.94         700,771.47

                                                                                                                                 $707,098.41             $6,326.94        $700,771.47




{} Asset reference(s)                        Case 20-27367-gmh                Doc 195            Filed 07/14/21                    Page 5  of 493
                                                                                                                                        Printed: 07/13/2021 01:35 PM             V.20.34
                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                         Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                          Page: 1                                       Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                                     Time: 01:35:03 PM
Claim #   Creditor Name & Address                   Claim Type    Claim Ref. No. / Notes     Amount Allowed      Paid to Date   Claim Balance

ADMIN1    Bankruptcy Management Solutions, Inc.     Admin Ch. 7                                      $4,400.00          $0.00          4,400.00
200       dba Stretto
          410 Exchange, Suite 100
          Irvine, CA 92602
ADMIN2A BRUCE A. LANSER                             Admin Ch. 7                                     $38,604.92          $0.00       38,604.92
200     N14 W24200 Tower Place
        Suite 201
        Waukesha, WI 53188
ADMIN2B BRUCE A. LANSER                             Admin Ch. 7                                      $4,226.39          $0.00          4,226.39
200     N14 W24200 Tower Place                                    $2,397     postage 4700 @ .51
        Suite 201                                                 $ 315      envelopes
        Waukesha, WI 53188                                        $ 960      12 postage meter cartridges @ $80
                                                                  $ 313.20 1566 copies (3 checks/page) @ .20



4         Ashley Bardowski                          Priority                                           $319.73          $0.00           319.73
540       1300 1st Street
          Apt 16
          Menominee, MI 49858
5         Jill Hetzel                               Priority                                           $518.69          $0.00           518.69
 540      1356 Lamar Ave
          Oshkosh, WI 54901
6         Kelly Vannucci                            Priority                                           $807.45          $0.00           807.45
 540      W144 S7561 Indian Trl
          Muskego, WI 53150
8         Dusty Seymour                             Priority                                         $1,178.07          $0.00          1,178.07
 540      141 Pearl St
          Redgranite, WI 54970
9A        Robert Livingston                         Priority                                         $3,025.00          $0.00          3,025.00
 540      4620 Wazeecha Ave.,
          Rapids, WI 54494
10        Steve Whitburn                            Priority                                           $345.28          $0.00           345.28
 540      902 Eagle St
          Rhinelander, WI 54501
11        Tabitha Verkuilen                         Priority                                            $77.69          $0.00            77.69
 540      827 Lawe Street
          Kaukauna, WI 54130
12        Hunter Lade                               Priority                                           $553.88          $0.00           553.88
 540      1524 West Marhill Rd
          Green Bay, WI 54313
13        Catarina Cairns                           Priority                                           $109.19          $0.00           109.19
 540      500 South Park Ave
          Fond Du Lac, WI 54935




                                 Case 20-27367-gmh             Doc 195       Filed 07/14/21         Page 6 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                      Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 2                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

14        Jonathan Cook                        Priority                                       $261.45           $0.00           261.45
 540      815 Division St.
          Green Bay, WI 54303
15        Joshua Hames                         Priority                                       $569.85           $0.00           569.85
 540      1961 Greentree Drive
          Plover, WI 54467
16        Tyler Neumann                        Priority                                       $319.73           $0.00           319.73
 540      N67W24894 Stonegate Ct Apt 204
          Apt 204
          Sussex, WI 53089
17        Ben Martinson                        Priority                                     $1,354.50           $0.00          1,354.50
 540      681 Westport Court
          Port Edwards, WI 54469
18        Justin Fisher                        Priority                                       $479.85           $0.00           479.85
 540      306 Garfield Ct
          Little Chute, WI 54140
19        Matthew Willison                     Priority                                       $807.45           $0.00           807.45
 540      817 Sweeney Rd
          Edgerton, WI 53534
20        Ann Marie Thompson                   Priority                                       $650.95           $0.00           650.95
 540      1224 Ceape Ave
          Oshkosh, WI 54901
21        Amanda Brajdic                       Priority                                       $350.70           $0.00           350.70
 540      2058 Harold Street
          Green Bay, WI 54302
22        Adam Feinauer                        Priority                                       $319.73           $0.00           319.73
 540      2549 West Waukau Ave 5
          Oshkosh, WI 54904
23        Nichole Harris                       Priority                                       $261.45           $0.00           261.45
 540      4717 Hoover St
          Oregon, WI 53575
24        Kurt Brellenthin                     Priority                                       $430.50           $0.00           430.50
 540      N6799 Gilbert St
          Elkhorn, WI 53121
25        Kelly Flunker                        Priority                                       $377.96           $0.00           377.96
 540      7737 W Pineberry Ct.
          Franklin, WI 53132
26        Chad Brown                           Priority                                       $575.38           $0.00           575.38
 540      2020 Adams St
          Plover, WI 54467
27        Bryan Vander Heyden                  Priority                                     $1,556.10           $0.00          1,556.10
 540      2851 Hidden Lake Ln
          Green Bay, WI 54313



                                   Case 20-27367-gmh      Doc 195       Filed 07/14/21      Page 7 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                      Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 3                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

28        Kevin Fountain                       Priority                                       $500.85           $0.00           500.85
 540      W264 S 7415 Mount Whitney Avenue
          Waukesha, WI 53189
29        Amanda Anderson                      Priority                                       $130.73           $0.00           130.73
 540      360 Sherman St.
          Fond Du Lac, WI 54935
30        Deann Brown                          Priority                                       $642.57           $0.00           642.57
 540      3168 Buttercup Rd
          Neenah, WI 54956
31        Kim Giles                            Priority                                       $152.25           $0.00           152.25
 540      2760 W 20th Ave
          Oshkosh, WI 54904
32        Christopher Anderson                 Priority                                       $401.63           $0.00           401.63
 540      442 Amory Street,
          Fond Du Lac, WI 54935
33        Katlin Kiekhaefer                    Priority      9241                             $272.96           $0.00           272.96
 540      410 Deerview Drive
          Reedsville, WI 54230
34        Sheri Brown                          Priority      0594                             $261.45           $0.00           261.45
 540      752 Beach St
          Lot B2
          Palmyra, WI 53156
35        Christine M. Gimler                  Priority                                       $272.96           $0.00           272.96
 540      641 Coventry Lane
          Hartland, WI 53029
36        Kim Braun                            Priority      4302                             $149.63           $0.00           149.63
 540      301 Harley St
          Lena, WI 54139
37        Kevin Arne                           Priority      5927                             $343.88           $0.00           343.88
 540      N5234 County Road Y
          Oakfield, WI 53065
38        Katie Heckel                         Priority      7922                             $130.19           $0.00           130.19
 540      W2284 Sequin Road
          Marinette, WI 54143
39        Denise Buchberger                    Priority                                     $1,354.50           $0.00          1,354.50
 540      23 7th St.
          Clintonville, WI 54929
40        Karl Priem                           Priority                                       $151.73           $0.00           151.73
 540      609 S Lafayette St
          Shawano, WI 54166
41        Dawn Jenson                          Priority      3718                             $134.38           $0.00           134.38
 540      806 Sunridge Court
          Unit A
          Waupaca, WI 54981


                                   Case 20-27367-gmh      Doc 195       Filed 07/14/21      Page 8 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                      Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 4                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

42        Shirley Baker                      Priority                                       $218.38           $0.00           218.38
 540      45 Mockingbird Lane North
          Fond Du Lac, WI 54937
43        Dawn Sandberg                      Priority                                       $943.90           $0.00           943.90
 540      9012 2nd Ave
          Almond, WI 84909
44        Susan Buckna                       Priority                                       $176.38           $0.00           176.38
 540      2893 Antler Trail
          Green Bay, WI 54313
45        Jonathan Heil                      Priority                                        $97.13           $0.00            97.13
 540      S88W22755 Marianne Avenue
          Big Bend, WI 53103
46        Katelyn Butters                    Priority                                        $77.69           $0.00            77.69
 540      226 Pheasant Lane
          West Bend, WI 53090
47        Kathy Griswold                     Priority                                       $261.45           $0.00           261.45
 540      W323N8192 Northcrest Dr
          Hartland, WI 53029
48        Diane Minor                        Priority      8585                             $109.19           $0.00           109.19
 540      446 Glen View Lane
          Slinger, WI 53086
49        Jessica Butters                    Priority                                       $197.38           $0.00           197.38
 540      226 Pheasant Lane
          West Bend, WI 53090
50        Alissa Servaes                     Priority                                       $239.38           $0.00           239.38
 540      1624 Schinderle Lane
          Algoma, WI 54201
51        Richard P. Kinzel                  Priority      6479                             $261.45           $0.00           261.45
 540      10407 Cty Road JJ
          Manitowoc, WI 54220
52        Shelly Verhasselt                  Priority      0755                              $77.69           $0.00            77.69
 540      aka Karissa Verhasselt
          2051 Foxland St.
          Kaukauna, WI 54130
53        Alexis Baker                       Priority                                     $2,422.35           $0.00          2,422.35
 540      320 East Main St.,
          Mount Horeb, WI 53572
54        Michelle Gunderson                 Priority                                        $67.19           $0.00            67.19
 540      609 11th Street
          Menasha, WI 54952
55        Diane Minor                        Priority      4924                              $77.69           $0.00            77.69
 540      446 Glen View Lane
          Slinger, WI 53086



                                 Case 20-27367-gmh      Doc 195       Filed 07/14/21      Page 9 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 5                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

56        Cathy Hendrikse                    Priority                                       $224.69           $0.00           224.69
 540      1416 Logan Ave
          Sheboygan, WI 53083
57        Amber Kerridge                     Priority                                       $700.00           $0.00           700.00
 540      309 Carney Blvd.
          Marinette, WI 54143
58        Deborah Campion                    Priority                                       $392.18           $0.00           392.18
 540      N789 Count Road O
          Markesan, WI 53946
59        Gene Banaszynski                   Priority                                     $1,204.88           $0.00          1,204.88
 540      N4319 Driftwood Road,
          New London, WI 54961
60        Hailey Gunsburg                    Priority                                       $197.38           $0.00           197.38
 540      6751 Alpine Dr
          West Bend, WI 53090
61        Kay Schneider                      Priority                                       $155.38           $0.00           155.38
 540      136 River Lane
          Saint Cloud, WI 53079
62        Kevin Jepson                       Priority                                       $864.68           $0.00           864.68
 540      3501 N. Mason St.
          Appleton, WI 54914
63        Shawn Sweeting                     Priority                                       $803.25           $0.00           803.25
 540      802 Cty Road FF
          Pickett, WI 54964
64        Jenny Langdon                      Priority                                       $155.38           $0.00           155.38
 540      1117 N Illinois St
          Racine, WI 53405
65        Nicholas Hafenstein                Priority      9468                              $99.23           $0.00            99.23
 540      314 Haskell St
          Beaver Dam, WI 53916
66        Jereme Tauer                       Priority      3727                             $507.68           $0.00           507.68
 540      301 4th Ave S
          Hurley, WI 54534
67        W. Grant Besse                     Priority                                       $576.45           $0.00           576.45
 540      18700 25th Ave N
          Plymouth, MN 55447
68        Tammy Plate                        Priority      9415                             $356.96           $0.00           356.96
 540      1019 Manor Place
          Little Chute, WI 54140
69        Mitchel Herbel                     Priority                                       $150.00           $0.00           150.00
 540      703 E 5th St
          Shawano, WI 54161




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 10 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 6                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

70        Evelynn Charney                    Priority                                       $119.69           $0.00           119.69
 540      12221 Timberline Rd
          Ellison Bay, WI 54210
71        Chris Griep                        Priority                                       $881.48           $0.00           881.48
 540      1902 132 Ave NE
          Blaine, MN 55449
72        Michael Van Eyck                   Priority                                       $356.96           $0.00           356.96
 540      W6157 Spencer Road
          Appleton, WI 54914
73        Joshua Verheyen                    Priority                                        $67.19           $0.00            67.19
 540      2106 Canyonland Dr
          Green Bay, WI 54311
74        Chase Janssen                      Priority                                        $77.69           $0.00            77.69
 540      1228 Garfield Ct
          Little Chute, WI 54140
75        Casey Bestul                       Priority      0047                           $1,493.63           $0.00          1,493.63
 540      225 Austin Ct. Apt. 5
          Apt. 5
          New London, WI 54961
76        Kallie Knueppel                    Priority                                       $291.88           $0.00           291.88
 540      215 Westridge Pkwy
          Verona, WI 53593
77        Tami Kasten                        Priority                                     $1,963.00           $0.00          1,963.00
 540      2041 Grand Ave.
          Wisconsin Rapids, WI 54495
78        Cassi Janssen                      Priority                                        $68.24           $0.00            68.24
 540      1228 Garfield Court
          Little Chute, WI 54140
79        Heather Cherney                    Priority                                       $261.45           $0.00           261.45
 540      N3949 Washington Ave. #1
          Freedom, WI 54130
80        Gregory Alan Biedscheid            Priority                                       $177.45           $0.00           177.45
 540      509 Waugoo Ave
          Oshkosh, WI 54901
81        Steve Hermsen                      Priority                                       $272.96           $0.00           272.96
 540      1131 Shade Tree Ln
          Appleton, WI 54915
82        Candy Ragen                        Priority                                       $270.00           $0.00           270.00
 540      2318 Wisconsin Ave
          New Holstein, WI 53061
83        Nick Rohloff                       Priority      4517                             $430.51           $0.00           430.51
 540      1179 Reed Street
          Green Bay, WI 54303



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 11 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 7                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

84        Cameron Hill                         Priority                                       $553.88           $0.00          553.88
 540      2879 Commissioner Street
          Oneida, WI 54155
85        Hannah Blemberg                      Priority                                       $377.96           $0.00          377.96
 540      181 Timberlane
          Marquette, MI 49855
86        Kenneth Koepke                       Priority      9194                             $428.38           $0.00          428.38
 540      718 E. 10th St.
          Kaukauna, WI 54130
87        Dustee Howarth                       Priority                                       $856.80           $0.00          856.80
 540      1922 Lewis Street
          Marinette, WI 54143
88        Erin Schley                          Priority                                       $119.69           $0.00          119.69
 540      101 Country Club Dr.
          Clintonville, WI 54929
89        Kelly Borish                         Priority                                       $275.07           $0.00          275.07
 540      802 W. Carroll Street
          Portage, WI 53901
90        Kris Hernandez                       Priority                                       $197.38           $0.00          197.38
 540      681 Rolling Meadows Drive
          Oneida, WI 54155
91        Bryan Kaufmann                       Priority                                       $470.38           $0.00          470.38
 540      8438 County Road H
          Fremont, WI 54940
92        Kyle Volbright                       Priority      4130                             $194.25           $0.00          194.25
 540      N8361 Beechview Dr
          Fond Du Lac, WI 54937
93        Karen Borst                          Priority                                       $338.63           $0.00          338.63
 540      29 W Melvine Ave
          Oshkosh, WI 54901
94        Gregory J. Cleereman                 Priority                                       $130.73           $0.00          130.73
 540      131 Reinhard Court
          Green Bay, WI 54303
95        Eashaan Vajpeyi                      Priority                                       $807.45           $0.00          807.45
 540      3831 Convair Lane
          Cedar Falls, IA 50613
96        Nicholas Hutchison                   Priority                                        $67.19           $0.00           67.19
 540      111806 Winterberry Circle
          Marshfield, WI 54449
97        Susan Schulz                         Priority                                       $359.63           $0.00          359.63
 540      220 Dakota Grv
          Menasha, WI 54952




                                  Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 12 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 8                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

98        Kari Moede                          Priority                                       $266.18           $0.00           266.18
 540      1115 E Fillmore St.
          Marshfield, WI 54449
99        Carrie Jagodzinski                  Priority                                       $356.96           $0.00           356.96
 540      3215 Hay Meadow Ln
          Stevens Point, WI 54482
100       Kevin Malak                         Priority                                     $1,148.70           $0.00          1,148.70
 540      232862 Pebblestone Rd
          Wausau, WI 54403
101       Cheryl Cravillion                   Priority                                       $119.69           $0.00           119.69
 540      E1845 County Road A
          Luxemburg, WI 54217
102       Elsa Kay Langhoff                   Priority      3477                             $701.40           $0.00           701.40
 540      822 S Washington St
          Shawano, WI 54166
103       Jennifer Kebble                     Priority                                       $198.00           $0.00           198.00
 540      N8504 Linden Beach Road
          Fond Du Lac, WI 54937
104       Drew Konkol                         Priority                                       $233.07           $0.00           233.07
 540      8825 Ravenswood Cir
          Wauwatosa, WI 53226
105       Abbey S. Rhodes                     Priority                                       $130.73           $0.00           130.73
 540      4009 Towne Lakes Circle
          Apt. 9308
          Grand Chute, WI 54913
106       Michelle Schilling Wagner           Priority                                       $530.42           $0.00           530.42
 540      2224 Magnolia Ln
          Green Bay, WI 54304
107       Chris Peeters                       Priority                                       $245.70           $0.00           245.70
 540      309 Kadinger Way
          Little Chute, WI 54140
108       Terese Marks                        Priority                                       $677.25           $0.00           677.25
 540      W8522 Breakneck Rd
          Oakfield, WI 53065
109       Heather Muelller                    Priority                                     $1,204.88           $0.00          1,204.88
 540      809 North Drew
          Appleton, WI 54911
110       Dennis Penasa                       Priority                                       $807.45           $0.00           807.45
 540      1816 E Pauline Street
          Appleton, WI 54911
111       Tami Creighbaum                     Priority      5525                             $134.38           $0.00           134.38
 540      W7096 Carey Ave
          Wild Rose, WI 54984



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 13 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 9                                             Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                                      Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes       Amount Allowed          Paid to Date    Claim Balance

112       Christina Schraufnagel               Priority                                             $371.65               $0.00            371.65
 540      147 Woodland Ave
          Montello, WI 53949
113       Allyson Hewitt                       Priority                                             $371.65               $0.00            371.65
 540      7065 Wisnac Road
          Winneconne, WI 54986
114       Mike Munch                           Priority                                             $177.45               $0.00            177.45
 540      1112 Somonauk St
          Sycamore, IL 60178
115       Denise Petit                         Priority                                           $1,089.38               $0.00          1,089.38
 540      c/o Jim Petit
          W5947 Geranium Drive
          Appleton, WI 54915
116       Chris Matthews                       Priority                                           $1,480.50               $0.00          1,480.50
 540      P.O. Box 274
          Menominee, MI 49858
117       Gage Larson                          Priority                                             $330.00               $0.00            330.00
 540      1595 South Park Avenue
          Neenah, WI 54956
118       Nancy Curtis                         Priority                                             $239.38               $0.00            239.38
 540      3410 N Thornberry Dr
          Appleton, WI 54913
119       Cheri Nenahlo                        Priority                                              $67.19               $0.00             67.19
 540      1289 Commanche Ave
          Green Bay, WI 54313
120       Greg DeBruin                         Priority                                             $803.25               $0.00            803.25
 540      516 Lamers Rd
          Kimberly, WI 54136
120       Austin Meyers                        Priority                                                $0.00              $0.00              0.00
 540      1582 Arlington Street                              (Note: this appears to be listed mistakely. Claim no. 120 is Gregory DeBruin. Austin
          Bolingbrook, IL 60490                              Meyers DOES have claim no 1200.)


121       Kaylin Kostuchowski                  Priority                                              $60.00               $0.00             60.00
 540      5133 Ranchland Cir
          Stevens Point, WI 54481
122       Alice J. Thomas                      Priority                                             $722.38               $0.00            722.38
 540      W6338 Ravine Ct.
          Menasha, WI 54952
123       Kristopher Reseburg                  Priority                                             $282.45               $0.00            282.45
 540      1113 West Bell Ave
          Sheboygan, WI 53083
124       Kevin McGee                          Priority      1185                                   $392.18               $0.00            392.18
 540      N3523 Timberlane Dr
          Campbellsport, WI 53010


                                  Case 20-27367-gmh       Doc 195     Filed 07/14/21             Page 14 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 10                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

125       Carey Richards                      Priority                                       $233.07           $0.00           233.07
 540      2377 Old Ivy Court
          De Pere, WI 54115
126       Holly Nickel                        Priority                                       $201.57           $0.00           201.57
 540      941 London St
          Menasha, WI 54952
127       Jim Wagner                          Priority      8283                             $177.45           $0.00           177.45
 540      2076 Terry Lane
          De Pere, WI 54115
128       Gwen Schoenheide                    Priority                                       $803.25           $0.00           803.25
 540      1786 Schaefer Circle
          Appleton, WI 54915
129       Josh Thompson                       Priority                                     $2,031.75           $0.00          2,031.75
 540      6830 Knox Ave S
          Minneapolis, MN 55423
130       Krystle Deed                        Priority      0598                           $1,083.61           $0.00          1,083.61
 540      809 Dorr Ave
          Rhinelander, WI 54501
131       Adam Metoxen                        Priority                                       $149.63           $0.00           149.63
 540      425 14th Ave #1
          Green Bay, WI 54303
132       Joe Wallace                         Priority                                       $715.05           $0.00           715.05
 540      503 N 4th. Ave
          Wausau, WI 54401
133       Jessica Krening                     Priority      5949                           $1,556.10           $0.00          1,556.10
 540      905 S Gafke Ave
          Jefferson, WI 53549
134       Gary Delzer                         Priority      6928                             $647.85           $0.00           647.85
 540      214 Coffman Ave
          Fond Du Lac, WI 54935
135       Suzanne Schroeder                   Priority                                       $677.25           $0.00           677.25
 540      1760 Acorn Ct
          Menasha, WI 54952
136       Kevin Meyer                         Priority                                       $350.70           $0.00           350.70
 540      2565 Haven Rd
          Green Bay, WI 54313
137       Kathy Larson                        Priority                                        $98.69           $0.00            98.69
 540      812 West Cecil St
          Neenah, WI 54956
138       Allie Deruyter                      Priority      9328                             $155.38           $0.00           155.38
 540      213 S 5th Street
          Cedar Grove, WI 53013




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 15 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 11                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

139       Kyle Thorne                         Priority      0205                             $621.08           $0.00          621.08
 540      18112 Heiser Rd
          Denmark, WI 54208
140       Stefani Sielaff                     Priority                                       $957.61           $0.00          957.61
 540      620 Wingate St
          Green Bay, WI 54311
141       Elizabeth O'Brien                   Priority                                       $652.58           $0.00          652.58
 540      fka Elizabeth Malovey
          1953 Georgia St.
          Oshkosh, WI 54902
142       Donna Krings                        Priority      4931                             $155.38           $0.00          155.38
 540      W663 Brooklyn J Rd,
          Ripon, WI 54971
143       Alyssa Meyers                       Priority                                        $67.19           $0.00           67.19
 540      2203 Rygar Court
          De Pere, WI 54115
144       Garrison Walters                    Priority                                       $288.23           $0.00          288.23
 540      661 Cummings Road #7
          Wautoma, WI 54982
145       Camaron Zinda                       Priority                                       $465.68           $0.00          465.68
 540      2720 Bonow Avenue
          Wisconsin Rapids, WI 54495
146       Steve Deterding                     Priority                                         $0.00           $0.00            0.00
 540      1118 Starlight Dr
          Madison, WI 53711
147       John Simpson                        Priority                                       $803.25           $0.00          803.25
 540      601 Lynn Ave
          Baraboo, WI 53913
148       Bruce Orlikowski                    Priority                                       $130.73           $0.00          130.73
 540      543 Delwiche Rd
          Green Bay, WI 54301
149       Jon Olk                             Priority                                       $564.90           $0.00          564.90
 540      710 S Westfield St
          Oshkosh, WI 54902
150       Jessica Dibble                      Priority                                       $259.00           $0.00          259.00
 540      8930W US Highway 2
          Manistique, MI 49854
151       Khiah Larson                        Priority                                       $198.45           $0.00          198.45
 540      N8781 Main St.
          Forest Junction, WI 54123
152       Taylor Krocker                      Priority                                       $197.38           $0.00          197.38
 540      206 East Minnehaha Avenue
          Portage, WI 53901



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 16 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 12                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

153       Michele Oskola                      Priority      5989                           $2,440.04           $0.00          2,440.04
 540      101 Rich Rd
          Ripon, WI 54971
154       Carie Wengerter                     Priority                                       $261.45           $0.00           261.45
 540      N6132 County Road C
          Cecil, WI 54111
155       Shawn Doan                          Priority                                     $1,278.90           $0.00          1,278.90
 540      1581 West Marhill Rd
          Green Bay, WI 54313
156       Deanna Singstock                    Priority                                       $561.19           $0.00           561.19
 540      1732 Maricopa Drive
          Oshkosh, WI 54904
157       Haile Domke                         Priority                                       $134.38           $0.00           134.38
 540      9247 Bell School Rd
          Omro, WI 54963
158       Karen Kubitz                        Priority                                       $574.36           $0.00           574.36
 540      224486 Sattler Ln
          Ringle, WI 54471
159       Afton Wilke                         Priority                                       $130.73           $0.00           130.73
 540      W9738 Stone Crest Drive
          Hortonville, WI 54944
160       Mike Smiley                         Priority                                     $1,700.95           $0.00          1,700.95
 540      E2597 Rockledge Road
          Casco, WI 54205
161       Nicole Eberhardt                    Priority      0984                             $533.41           $0.00           533.41
 540      1802 S Maple Ave
          Marshfield, WI 54449
162       Aaron Lashua                        Priority                                       $414.23           $0.00           414.23
 540      W2527 Skyview
          Ct Appleton, WI 54915
163       Amber Edwards                       Priority                                       $336.00           $0.00           336.00
 540      611 Spruce St.
          Sauk City, WI 53583
164       Amanda Kwiatkowski                  Priority                                       $479.85           $0.00           479.85
 540      4221 S 6TH ST #A42
          Milwaukee, WI 53221
165       Nicole Lawrenz                      Priority                                       $261.45           $0.00           261.45
 540      414 N Lafayette St
          Shawano, WI 54166
166       Nicole Laber                        Priority                                       $386.34           $0.00           386.34
 540      101667 Casey Ave
          Spencer, WI 54479




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 17 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 13                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

167       Steven Wille                        Priority                                       $356.96           $0.00           356.96
 540      N8954 Sugar Maple Way
          Menasha, WI 54952
168       Nicole Rakowski                     Priority                                     $1,116.68           $0.00          1,116.68
 540      522 Westplain Drive
          Greenbay, WI 54303
169       Jennifer Smith                      Priority      1961                             $218.38           $0.00           218.38
 540      624 Hunters Point Road
          Neenah, WI 54956
170       Kelly Smith                         Priority                                       $266.18           $0.00           266.18
 540      920 Peter Ave
          Rockford, IL 61108
171       Carrie Witt                         Priority      5049                             $272.96           $0.00           272.96
 540      W3616 County Road S
          Appleton, WI 54913
172       Bryce Sprangers                     Priority                                       $288.23           $0.00           288.23
 540      408 East 20th Street
          Kaukauna, WI 54130
173       Chloe Schmitz                       Priority                                        $77.69           $0.00            77.69
 540      N9271 Cth W
          Malone, WI 53049
174       Ryan or Kathryn Olson               Priority                                       $296.07           $0.00           296.07
 540      2300 Spring Meadow Dr.
          Neenah, WI 54956
175       Candy Poehls                        Priority                                       $418.95           $0.00           418.95
 540      1817 Lawrence St
          New London, WI 54961
176       Caitlyn Koebert                     Priority                                       $512.34           $0.00           512.34
 540      w136n6751 Claas Road
          Menomonee Falls, WI 53051
177       Gloria Witter                       Priority                                       $871.50           $0.00           871.50
 540      N8576 Northshore Rd
          Menasha, WI 54952
178       Cali Sheesley                       Priority                                       $177.45           $0.00           177.45
 540      2507 16th St
          Monroe, WI 53566
179       Michelle Stanzel                    Priority                                       $479.85           $0.00           479.85
 540      314 West Wilson St
          Valders, WI 54245
180A      Greg Oppermann                      Priority      7328                           $3,025.00           $0.00          3,025.00
 540      W3392 Appaloosa Ct
          Appleton, WI 54913




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 18 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 14                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

181       Charlie Ann Rykwalder               Priority                                       $312.88           $0.00          312.88
 540      14265 Woodridge Circle
          Brookfield, WI 53005
182       Allen Detweiler                     Priority                                       $324.45           $0.00          324.45
 540      53 N 6th St. Apt. 1
          Apt. 1
          Hilbert, WI 54129
183       Julie Ripp                          Priority                                        $98.69           $0.00           98.69
 540      W6029 Moonflower Drive
          Appleton, WI 54915
184       Susan Steffens                      Priority                                       $197.38           $0.00          197.38
 540      N1172 Pine Grove Road
          Hortonville, WI 54944
185       Diana Searby                        Priority                                       $807.45           $0.00          807.45
 540      123 W Maple
          Stockton, IL 61085
186       Carol Wohlers                       Priority                                       $803.25           $0.00          803.25
 540      1031 W Parkway Blvd
          Appleton, WI 54914
187       Michael Tousey                      Priority                                       $747.08           $0.00          747.08
 540      6520 N. Kurey Rd
          Appleton, WI 54913
188       Jennifer Wogernese                  Priority      3327                             $134.38           $0.00          134.38
 540      1302 W Homestead Dr
          Appleton, WI 54914
189       Amanda Steinbach                    Priority                                       $377.96           $0.00          377.96
 540      N1048 Quarry View Dr.
          Hortonville, WI 54944
190       Travis Leach                        Priority                                       $516.57           $0.00          516.57
 540      1521 Lucerne Dr.
          Menasha, WI 54952
191       Susan Uhlers                        Priority                                       $251.96           $0.00          251.96
 540      1227 Milwaukee St
          Kewaunee, WI 54216
192       Nancy Wolle                         Priority                                       $575.38           $0.00          575.38
 540      1627 Brilowski Rd N
          Stevens Point, WI 54482
193       Haleigh Stephany                    Priority                                       $438.88           $0.00          438.88
 540      1035 2nd St
          Kiel, WI 53042
194       Holley Wolke                        Priority                                        $67.19           $0.00           67.19
 540      1213 Magnolia Ave
          Oshkosh, WI 54902



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 19 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 15                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

195       Joseph Stockinger                  Priority                                       $405.83           $0.00           405.83
 540      1705 Kentucky St.
          Oshkosh, WI 54901
196       Candia Lick                        Priority                                     $1,015.88           $0.00          1,015.88
 540      144 Richard Ave.
          Neenah, WI 54956
197       Nicole Zygarlicke                  Priority                                       $155.38           $0.00           155.38
 540      5603 Winding Creek Dr
          Weston, WI 54476
198       Christine Tipps                    Priority                                       $677.25           $0.00           677.25
 540      482 Cty Rd FF
          Pickett, WI 54964
199       Jennifer Wogernese                 Priority      2110                             $109.19           $0.00           109.19
 540      1302 W Homestead Dr
          Appleton, WI 54914
200       Cathy Lindeman                     Priority      3607                              $98.69           $0.00            98.69
 540      2318 Skyline Pines Dr
          Green Bay, WI 54313
201       Grace Loehr                        Priority                                        $77.69           $0.00            77.69
 540      N5420 Dondor Dr.
          Fond Du Lac, WI 54937
202       Jessica C. Lorenz                  Priority      8857                             $151.73           $0.00           151.73
 540      10928 Cave of the Mound Rd
          Blue Mounds, WI 53517
203       Michelle Potter                    Priority                                       $463.58           $0.00           463.58
 540      314 Oak Drive
          Rosendale, WI 54974
204       Kelsi Sales                        Priority                                       $243.57           $0.00           243.57
 540      W1158 South St
          Green Lake, WI 54941
205       Gabrielle Sell                     Priority                                       $386.34           $0.00           386.34
 540      W2185 Debra Ct.
          Chilton, WI 53014
206       Austin Magedanz                    Priority                                       $261.45           $0.00           261.45
 540      9469 Rosa Rd
          Fremont, WI 54940
207       Michael Sinks                      Priority      1141                           $1,896.83           $0.00          1,896.83
 540      3423 Quail Ridge Ct
          Granbury, TX 76049
208       Julie Cassiani                     Priority                                     $2,614.50           $0.00          2,614.50
 540      N3909 County Rd EE
          Appleton, WI 54913




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 20 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 16                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

209       Angela Bird                        Priority                                       $610.58           $0.00           610.58
 540      1121 Garfield St
          Oshkosh, WI 54901
210       Ryan Feeney                        Priority                                     $1,532.96           $0.00          1,532.96
 540      275 Sumac Dr
          Green Bay, WI 54313
210       Ryan Feeney                        Priority                                         $0.00           $0.00              0.00
 540      275 Sumac Dr
          Green Bay, WI 54304
211       Kimberly Johnson                   Priority                                        $77.69           $0.00            77.69
 540      2971 Ryf Road
          Oshkosh, WI 54904
212       Emma Leib                          Priority                                       $356.96           $0.00           356.96
 540      1528 Oregon St
          Oshkosh, WI 54902
213       Debra Meier                        Priority                                     $1,044.75           $0.00          1,044.75
 540      668 Court Street
          Chilton, WI 53014
214       Alexis Lannoye                     Priority      7583                             $392.65           $0.00           392.65
 540      324 Buena Vista Dr.
          Arlington, WI 53911
215       Kevin Baltes                       Priority                                     $2,499.00           $0.00          2,499.00
 540      1248 Edenbrook Court
          Wixom, MI 48393
216       Julie Przesmicki                   Priority                                     $1,367.07           $0.00          1,367.07
 540      125 N 121st Street
          Wauwatosa, WI 53326
217       Alyssa Rohda                       Priority                                       $155.38           $0.00           155.38
 540      13014 W Needham Dr.
          New Berlin, WI 53151
218       Steven Schimmel-Olson              Priority                                       $303.45           $0.00           303.45
 540      1795 Grant St Apt 2
          Apt 2
          De Pere, WI 54115
219       Taylor Atwood                      Priority                                       $261.45           $0.00           261.45
 540      367 Joe Martin Road
          Lowell, IN 46356
220       Alexandria Will                    Priority                                       $871.50           $0.00           871.50
 540      932 Woodside Avenue
          Ripon, WI 54971
221       Jericho Learman                    Priority                                     $1,038.46           $0.00          1,038.46
 540      1245 Wisconsin st.
          Oshkosh, WI 54901



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 21 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 17                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

222       Kati Bennett                       Priority                                       $402.68           $0.00           402.68
 540      153 Walton Ave
          Waukesha, WI 53186
223       Katey Heimerl                      Priority                                       $684.60           $0.00           684.60
 540      2178 Crary St
          Green Bay, WI 54304
224       Julie James                        Priority                                        $77.69           $0.00            77.69
 540      847 Carissa Ct
          Omro, WI 54963
225       Pari Fruendt                       Priority                                        $98.69           $0.00            98.69
 540      314 Alcott Drive
          Neenah, WI 54956
226       Heather Selin                      Priority                                        $77.69           $0.00            77.69
 540      1725 Robin Ave Apt. K14
          Apt. K14
          Oshkosh, WI 54902
227       Elizabeth Elmore                   Priority      5759                             $700.88           $0.00           700.88
 540      4119 Menasha Ave
          Manitowoc, WI 54220
228       Jimmie Walker                      Priority                                       $677.25           $0.00           677.25
 540      835 Madison St
          Beaver Dam, WI 53916
229       Tara Ellis                         Priority                                       $803.25           $0.00           803.25
 540      2287 Meadow Flower Ct
          Neenah, WI 54956
230       Justin Kahler                      Priority                                       $480.38           $0.00           480.38
 540      1215 Glenayre Drive
          Neenah, WI 54956
231       Kari Ness                          Priority                                       $251.96           $0.00           251.96
 540      6630 Wintergreen Trail
          Sobieski, WI 54171
232       Bryan See                          Priority                                       $411.57           $0.00           411.57
 540      2506 Camelot Blvd Apartment A
          Sheboygan, WI 53081
233       Christine Barber                   Priority                                       $531.83           $0.00           531.83
 540      3111 Taylor St
          Marinette, WI 54143
234       Kevin Schneider                    Priority      4582                             $186.88           $0.00           186.88
 540      8288 Strawberry Lane
          Suring, WI 54174
235       Chadley Ewald                      Priority                                     $2,676.45           $0.00          2,676.45
 540      15390 Painters Ln N
          N Stillwater, MN 55082



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 22 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 18                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

236       George Raygo                        Priority      7365                             $629.94           $0.00           629.94
 540      883 Bechthold Dr
          Peshtigo, WI 54157
237       Nathon Johannes                     Priority                                       $135.44           $0.00           135.44
 540      1718 Parkwood Drive
          Oshkosh, WI 54904
238       Gary LaFreniere                     Priority                                       $677.25           $0.00           677.25
 540      1745 Rosewood Lane
          Ishpeming, MI 49849
239       Jini Bilyeu                         Priority                                       $356.96           $0.00           356.96
 540      1415 Glades Drive
          Altoona, WI 54720
240       Joel Beer                           Priority                                       $194.25           $0.00           194.25
 540      220 Austin Ct. #44
          New London, WI 54961
241       Debi Derda                          Priority                                       $803.25           $0.00           803.25
 540      211 High Ridge Valley Ct
          Foley, MO 63347
242       Amy Day                             Priority                                       $311.82           $0.00           311.82
 540      1508 W Cloverdale Dr
          Appleton, WI 54914
243       Michelle Bartoletti                 Priority                                       $803.25           $0.00           803.25
 540      3020 Bridge Rd
          Suamico, WI 54313
244       Chris Vitense                       Priority                                       $251.96           $0.00           251.96
 540      W6614 County Road W
          Juneau, WI 53039
245       Kathleen Yvonne Hardie              Priority                                       $576.45           $0.00           576.45
 540      707 Monitor St.
          La Crosse, WI 54603
246       Dennis Nasci                        Priority                                     $1,307.25           $0.00          1,307.25
 540      3222 E Stonefield Dr
          Oak Creek, WI 53154
247       Emily Hadden                        Priority                                       $522.90           $0.00           522.90
 540      1921 Scott Lane
          Madison, WI 53704
248       Jennifer Cornwell                   Priority                                       $177.45           $0.00           177.45
 540      611 Jackson Street
          Neenah, WI 54956
249       James R. Chatterton                 Priority                                       $677.25           $0.00           677.25
 540      W7153 Rogersville Rd
          Fond Du Lac, WI 54937




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 23 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 19                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

250       Diane Brinkmann                     Priority                                     $2,008.13           $0.00          2,008.13
 540      3640 Cedar Creek Ct
          Jackson, WI 53037
251       Monica Walsh                        Priority                                       $808.50           $0.00           808.50
 540      7780 Hwy 51
          Deforest, WI 53532
252       Kelly Johnston                      Priority                                     $1,107.75           $0.00          1,107.75
 540      W5006 Schmidt Rd
          Kaukauna, WI 54130
253       Joanna Beggs                        Priority                                     $1,606.50           $0.00          1,606.50
 540      9897 Taft Rd
          Plainfield, WI 54966
254       Julia Belyeu                        Priority                                       $149.63           $0.00           149.63
 540      505 Herman St
          Iron Ridge, WI 53035
255       David Wolter                        Priority                                       $152.25           $0.00           152.25
 540      1824 20th Street Ct
          Monroe, WI 53566
256       Jacquelin M. Leverance              Priority                                       $539.65           $0.00           539.65
 540      1340 Harris Drive
          Waukesha, WI 53186
257       Callie Youngquist                   Priority                                        $77.69           $0.00            77.69
 540      709 Desplaine Road
          De Pere, WI 54115
258       Jennifer Togstad                    Priority                                       $303.45           $0.00           303.45
 540      209 Hanover Street
          Weyauwega, WI 54983
259       Josh Mason                          Priority                                       $582.75           $0.00           582.75
 540      54 Pearl St
          Clintonville, WI 54929
260       Jill Noffsinger                     Priority                                     $1,714.13           $0.00          1,714.13
 540      1111 Wentworth Street
          Green Bay, WI 54304
261       Katelyn Krueger                     Priority                                       $272.96           $0.00           272.96
 540      PO Box 21
          Wyocena, WI 53969
262       Heidi B. Jari                       Priority                                       $194.25           $0.00           194.25
 540      202 James Ave
          Rothschild, WI 54474
263       Julia Kaasa                         Priority                                       $319.73           $0.00           319.73
 540      908 NE 11th Ave
          Unit 27
          Grand Rapids, MN 55744



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 24 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 20                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

264       Debra Frederick                    Priority                                       $803.25           $0.00           803.25
 540      N9143 S. Kernan Ave.
          Appleton, WI 54915
265       Cathy Dercks                       Priority                                        $77.69           $0.00            77.69
 540      N2317 Meadow Creek Ct
          Kaukauna, WI 54130
266       Taylor Krogwold                    Priority                                       $350.65           $0.00           350.65
 540      301 E Grand Ave
          Rosholt, WI 54473
267       Heather Herb                       Priority                                       $201.57           $0.00           201.57
 540      N5575 Second St.
          Shiocton, WI 54170
268       Teagan Turba                       Priority                                       $109.19           $0.00           109.19
 540      N9651 South Court
          Elkhart Lake, WI 53020
269       Stephanie Galarowicz               Priority                                       $603.70           $0.00           603.70
 540      5021 Spaanem Ave
          Madison, WI 53716
270       Tammy Glenn                        Priority                                       $722.38           $0.00           722.38
 540      110 Carr Ct.
          Mount Morris, IL 61054
271       Susan M Reeb                       Priority                                        $75.00           $0.00            75.00
 540      1236 Rita Ln
          DePere, WI 54115
272       Taralina Leech                     Priority                                       $242.55           $0.00           242.55
 540      1135 E Gorham Street
          Apt 1
          Madison, WI 53703
273       Keith Hammer                       Priority                                     $1,252.13           $0.00          1,252.13
 540      515 Forest Dr SE
          Cedar Rapids, IA 52403
274       Susan Haugland                     Priority                                       $677.25           $0.00           677.25
 540      4977 Hahn Rd
          Deforest, WI 53532
275       Carisa Van Rossum                  Priority                                        $67.19           $0.00            67.19
 540      N3174 Section Line Rd
          Kaukauna, WI 54130
276       Sharon Kozicki                     Priority                                     $1,252.63           $0.00          1,252.63
 540      3471 Hickory Ridge DR
          De Pere, WI 54115
277       Nichole Hibbard                    Priority                                     $1,023.66           $0.00          1,023.66
 540      748 Poplar Street
          Ishpeming, MI 49849



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 25 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                      Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 21                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

278       Eric Fink                           Priority                                       $149.63           $0.00           149.63
 540      8772 Washington St
          Omro, WI 54963
279       Mylea Juidici                       Priority                                        $67.19           $0.00            67.19
 540      N2476 Benjamin Dr
          Greenville, WI 54942
280       Allen Matthys                       Priority                                       $371.65           $0.00           371.65
 540      4656 Meadow 24th Lane
          Cornell, MI 49818
281       Bruce Unterbrunner                  Priority                                     $2,822.33           $0.00          2,822.33
 540      2718 Trophy Ct
          Abrams, WI 54101
282       Kevin Frank                         Priority                                       $194.25           $0.00           194.25
 540      W1842 County Road UU
          Kaukauna, WI 54130
283       Kerry Michalak                      Priority                                       $270.88           $0.00           270.88
 540      7128 County Y
          Oconto, WI 54153
284       Lori Mortensen                      Priority                                        $77.69           $0.00            77.69
 540      750 Olson Avenue
          Oshkosh, WI 54901
285       John Donahue                        Priority                                       $260.38           $0.00           260.38
 540      1441 Mulberry Drive
          Plover, WI 54467
286       Kevin Mortier                       Priority                                       $875.70           $0.00           875.70
 540      3666 East County Road 375 North
          Logansport, IN 46947
287       John Miller                         Priority                                       $803.25           $0.00           803.25
 540      635 Colwyn Bae
          Wales, WI 53183
288       James Neubauer                      Priority                                       $807.45           $0.00           807.45
 540      9166 River Road
          Berlin, WI 54923
289       Dylan Barribeau                     Priority                                       $408.45           $0.00           408.45
 540      N2669 County Rd B
          Kewaunee, WI 54216
290       John Asmus                          Priority                                       $414.23           $0.00           414.23
 540      N3700 County Road B
          Kewaunee, WI 54216
291       Katie Ringbauer                     Priority                                        $77.69           $0.00            77.69
 540      404 S Mill St PO Box 212
          Hortonville, WI 54944




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 26 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 22                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

292       Aimee Nushart                        Priority                                        $77.69           $0.00           77.69
 540      412 County Road CE
          Kaukauna, WI 54130
293       Caitlin Supple                       Priority                                        $63.00           $0.00           63.00
 540      N67 W28929 Old Oak Lane
          Hartland, WI 53029
294       Shirley Sersch                       Priority                                       $677.25           $0.00          677.25
 540      544 Tesserville Rd
          Nekoosa, WI 54457
295       Daniel Hillenbrand                   Priority                                       $814.76           $0.00          814.76
 540      W9279 Kent Rd.
          Poynette, WI 53955
296       Justin Girard                        Priority                                       $631.58           $0.00          631.58
 540      1222 E Crocker St
          Wausau, WI 54403
297       Tammie Lindsley                      Priority                                       $503.92           $0.00          503.92
 540      W1903 Town Hall Road
          Campbellsport, WI 53010
298       Jodi Miesler Jauquet                 Priority                                       $377.96           $0.00          377.96
 540      N5540 Henry Court
          Luxemburg, WI 54217
299       Kayla Sliter                         Priority                                       $527.03           $0.00          527.03
 540      S10348 Old Bluff Trail
          Sauk City, WI 53583
300       Ethan Ensign                         Priority                                       $197.38           $0.00          197.38
 540      1120 S. Westfield St.
          Oshkosh, WI 54902
301       Jolyne Schneider                     Priority                                       $722.38           $0.00          722.38
 540      1552 Whitetail Run
          Mukwonago, WI 53149
302       Katie Miller                         Priority                                       $359.63           $0.00          359.63
 540      635 Colwyn Bae
          Wales, WI 53183
303       Ryan Charles                         Priority                                       $378.00           $0.00          378.00
 540      509 Oak St
          Neenah, WI 54956
304       David Steinruck                      Priority                                       $261.45           $0.00          261.45
 540      34111 White Oak Dr
          Burlington, WI 53105
305       Catrina Werner                       Priority                                       $649.95           $0.00          649.95
 540      154 W 23rd Ave
          Oshkosh, WI 54902




                                  Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 27 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 23                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:03 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

306       Jenny Dochnahl                    Priority                                     $1,918.35           $0.00          1,918.35
 540      530 Olson Ct
          Mineral Point, WI 53565
307       Tammy Lindsay                     Priority                                     $2,827.65           $0.00          2,827.65
 540      2301 W Wintergreen Dr
          Appleton, WI 54914
308       Jason Wierek                      Priority                                       $261.45           $0.00           261.45
 540      3495 W Villa Dr
          Franklin, WI 53132
309       Thomas Moore                      Priority                                     $3,025.00           $0.00          3,025.00
 540      5575 County Rd N
          Pickett, WI 54964
310       Sarah Wright                      Priority                                     $1,593.83           $0.00          1,593.83
 540      1589 Cloe Jude Drive
          Oshkosh, WI 54904
311       Katie M Wachter                   Priority                                     $1,434.77           $0.00          1,434.77
 540      404 Elliott Street
          Pardeeville, WI 53954
312       Jesse Bauman                      Priority                                        $67.19           $0.00            67.19
 540      4103 Harris Rd.
          Mineral Point, WI 53565
313       Missy Dehn-Baldry                 Priority                                        $77.69           $0.00            77.69
 540      2791 Village Lane
          Oshkosh, WI 54904
314       Jacob Dillman                     Priority                                       $336.00           $0.00           336.00
 540      1516 Cedarhurst Drive
          New London, WI 54961
315       Gerald Templin                    Priority                                       $151.73           $0.00           151.73
 540      130 E Franklin St
          Portage, WI 53901
316       Nick Dassow                       Priority                                       $200.00           $0.00           200.00
 540      151 Jefferson Ave
          Port Edwards, WI 54469
317       Russ Hanseter                     Priority                                       $288.23           $0.00           288.23
 540      1036 S Crocus Ln
          Appleton, WI 54914
318       Stacey Huempfner                  Priority                                     $1,174.95           $0.00          1,174.95
 540      1712 Wilson Avenue
          Oshkosh, WI 54901
319       Taylor Hart                       Priority                                       $218.38           $0.00           218.38
 540      4260 Warwick Way
          Madison, WI 53711




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 28 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 24                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

320       Adrienne Behr                        Priority                                       $197.38           $0.00          197.38
 540      P.O. Box 183
          Glenbeulah, WI 53023
321       Tanya Jackson                        Priority                                       $303.45           $0.00          303.45
 540      315 Lincoln Street
          Otsego, MI 49078
322       Travis Schmudlach                    Priority                                       $774.38           $0.00          774.38
 540      322 E Fond Du Lac St
          Ripon, WI 54971
323       Taylor Lang                          Priority                                       $261.45           $0.00          261.45
 540      529 S Main St.
          Columbus, WI 53925
324       Dawn Finley                          Priority                                       $763.32           $0.00          763.32
 540      815 Liberty Street
          Ripon, WI 54971
325       Charlie Syndergaard                  Priority                                       $553.88           $0.00          553.88
 540      415 W 4th St
          Newell, IA 50568
326       Michele Wright                       Priority                                        $67.19           $0.00           67.19
 540      2892 Amanda Ct
          Oshkosh, WI 54904
327       Michael Westberg                     Priority                                       $392.65           $0.00          392.65
 540      N1071 County Road A
          Columbus, WI 53925
328       Georgina Farra                       Priority                                       $982.28           $0.00          982.28
 540      141 4th Ave
          Cashton, WI 54619
329       Eric Wirkkula                        Priority                                       $261.45           $0.00          261.45
 540      1411 N 12th Ave
          West Bend, WI 53090
330       Elizabeth Hietpas                    Priority                                       $286.13           $0.00          286.13
 540      426 Fulton St
          Seymour, WI 54165
331       Wendy Sontag                         Priority                                       $522.90           $0.00          522.90
 540      N2322 Holy Hill Drive
          Greenville, WI 54942
332       Christine Damm                       Priority                                       $218.38           $0.00          218.38
 540      1017 Eureka St.
          Ripon, WI 54971
333       Carmen Vande Hey                     Priority                                       $314.96           $0.00          314.96
 540      W5538 Rustic Lane
          Appleton, WI 54915




                                  Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 29 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 25                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

334       Sherrie Stuessy                     Priority                                       $218.38           $0.00           218.38
 540      670 Prisk St
          Belleville, WI 53508
335       Timothy Patterson                   Priority                                       $677.25           $0.00           677.25
 540      721 Grove St
          Fond Du Lac, WI 54935
336       Amanda Pulvermacher                 Priority                                       $479.85           $0.00           479.85
 540      W4835 Roeder Road
          Princeton, WI 54968
337       Jennifer Meyer                      Priority                                       $428.34           $0.00           428.34
 540      332 Alice Lane
          Manawa, WI 54949
338       Sokha Sean                          Priority                                       $198.46           $0.00           198.46
 540      912 9th Avenue South #8
          Hopkins, MN 55343
339       Denise Buss                         Priority                                         $0.00           $0.00              0.00
 540      728 State Road 57
          Lot 67
          Plymouth, WI 53073
340       Kelli Omitt                         Priority                                       $155.38           $0.00           155.38
 540      407 S. 5thAve
          Apt 11
          Winneconne, WI 54986
341       Keith Youngberg                     Priority                                     $1,606.50           $0.00          1,606.50
 540      1305 Kampo Dr
          Neenah, WI 54956
342       Dawn Dettlaff                       Priority                                       $871.50           $0.00           871.50
 540      1645 Beech St.
          Oshkosh, WI 54901
343       Garry Turner                        Priority                                         $0.00           $0.00              0.00
 540      403 Harrison St
          Neenah, WI 54956
344       Carissa Smith                       Priority                                       $134.38           $0.00           134.38
 540      818 Warsaw Street
          Menasha, WI 54952
345       Thomas Moore                        Priority                                         $0.00           $0.00              0.00
 540      5575 County Rd N
          Pickett, WI 54964
346       Desiree Edge                        Priority                                     $1,707.83           $0.00          1,707.83
 540      920 Coolidge St
          Fennimore, WI 53809
347       Haylee R. Van Allen                 Priority                                       $130.19           $0.00           130.19
 540      P.O. Box 216
          Cecil, WI 54111


                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 30 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 26                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

348       Keith Wick                         Priority                                       $564.90           $0.00           564.90
 540      1212 Circle Dr
          Green Bay, WI 54313
349       Jennifer Belanger                  Priority                                       $350.70           $0.00           350.70
 540      1297 Rockwell Rd
          Green Bay, WI 54313
350       Jessica Gering                     Priority                                       $742.28           $0.00           742.28
 540      5262 Bay Meadow Trail
          Luxemburg, WI 54217
351       Kristy Wyckoff                     Priority                                     $1,148.70           $0.00          1,148.70
 540      3054 Conesta Dr
          Green Bay, WI 54311
352       Carrie Krause                      Priority                                        $98.69           $0.00            98.69
 540      2280 Red Tail Glen
          De Pere, WI 54115
353       George Hubbard                     Priority                                       $261.45           $0.00           261.45
 540      13459 Velp Ave
          Suamico, WI 54173
354       Hilary Dunn                        Priority                                       $261.45           $0.00           261.45
 540      3065 Roundabout Ct.
          Suamico, WI 54313
355       Joy Schleis                        Priority                                       $155.38           $0.00           155.38
 540      17814 Cty Hwy B
          Mishicot, WI 54228
356       Kenley Rashke                      Priority                                       $302.38           $0.00           302.38
 540      4255 Sterling Drive
          Plover, WI 54467
357       Dylan Brown                        Priority                                       $178.00           $0.00           178.00
 540      4806 Ridge Point Circle
          Weston, WI 54476
358       Hannah Hernandez                   Priority                                       $230.00           $0.00           230.00
 540      1225 West Taylor Street
          Appleton, WI 54914
359       Kody Campshure                     Priority                                       $687.76           $0.00           687.76
 540      241 N Louis Ave
          Coleman, WI 54112
360       Lance Joeckel                      Priority                                       $728.18           $0.00           728.18
 540      1405 Kenneth Ave
          Kaukauna, WI 54130
361       Aaron Snow                         Priority                                     $1,211.18           $0.00          1,211.18
 540      1161 South Anson Road
          Vincennes, IN 47591




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 31 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 27                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

362       Tyler Peszko                        Priority                                        $98.69           $0.00            98.69
 540      5980 Carolines Way
          Hartford, WI 53027
363       Sandra Burrows                      Priority                                       $871.50           $0.00           871.50
 540      W6808 School Rd
          Greenville, WI 54942
364       Kailey Wornardt                     Priority                                       $545.92           $0.00           545.92
 540      W2417 Haven Drive
          Campbellsport, WI 53010
365       Kathy Slife                         Priority                                       $665.61           $0.00           665.61
 540      1523 S Oakwood Rd
          Oshkosh, WI 54904
366       Greg Gutzdorf                       Priority                                       $288.23           $0.00           288.23
 540      5730 Jurgella Ln
          Stevens Point, WI 54482
367       Kyle Lewis                          Priority                                       $261.45           $0.00           261.45
 540      150316 Knowlton Road
          Mosinee, WI 54455
368       Jessica Leeds                       Priority                                       $479.85           $0.00           479.85
 540      5750 170th Ave
          Storm Lake, IA 50588
369       Kimberly Sebero                     Priority                                       $413.18           $0.00           413.18
 540      W1362 County Road B
          Menominee, MI 49858
370       Amanda J. Duchow                    Priority                                       $425.25           $0.00           425.25
 540      873 Corporate Way Apt 2
          Apt 2
          Pulaski, WI 54162
371       Jordan Krentz                       Priority                                        $67.19           $0.00            67.19
 540      465 W Griswold St Apt 3
          Apt 3
          Ripon, WI 54971
372       Thomas G. Zoeller                   Priority                                       $829.50           $0.00           829.50
 540      115 S Broadway
          DePere, WI 54115
373       Thomas G. Zoeller                   Priority                                       $997.50           $0.00           997.50
 540      115 S Broadway
          DePere, WI 54115
374       Pattie Knoll                        Priority                                     $1,070.95           $0.00          1,070.95
 540      509 E Franklin Ave
          Neenah, WI 54956
375       Pattie Knoll                        Priority                                       $553.88           $0.00           553.88
 540      509 E Franklin Ave
          Neenah, WI 54956


                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 32 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 28                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

376       Joann Sipple                        Priority                                     $1,210.13           $0.00          1,210.13
 540      775 S. Washburn St. Apt 1
          Apt 1
          Oshkosh, WI 54904
377       Rebecca Kempen                      Priority                                       $177.45           $0.00           177.45
 540      7224 County Rd W
          Greenleaf, WI 54126
378       Lynette Sloan                       Priority                                     $1,556.10           $0.00          1,556.10
 540      2708 Hillwood Court
          Appleton, WI 54911
379       Peter Lindemann                     Priority                                     $1,779.75           $0.00          1,779.75
 540      2722 S 23rd St
          Apt. 8
          Manitowoc, WI 54220
380       Kaysie Smith                        Priority                                       $291.88           $0.00           291.88
 540      W10920 Bell School Rd
          Brandon, WI 53919
381       Scott Vanevenhoven                  Priority                                     $2,261.70           $0.00          2,261.70
 540      306 W 7th Street
          Kaukauna, WI 54130
382       Heather Johnson                     Priority                                       $803.25           $0.00           803.25
 540      W5578 State Highway 144
          Random Lake, WI 53075
383       Jodi Ludtke                         Priority                                       $319.70           $0.00           319.70
 540      W2245 Pearl St.
          Seymour, WI 54165
384       Aaron Tessaro                       Priority                                       $420.00           $0.00           420.00
 540      2490 Hamilton Street
          Oshkosh, WI 54901
385       James Keso                          Priority                                       $414.71           $0.00           414.71
 540      515 Gardner Street
          Rhinelander, WI 54501
386       Laiken Morgan                       Priority                                       $130.19           $0.00           130.19
 540      3675 Lusan Dr
          Cedarburg, WI 53012
387       Theresa Montcrieff                  Priority                                       $913.50           $0.00           913.50
 540      W2244 Gentry Drive
          Apt.1
          Kaukauna, WI 54130
388       Bill Draze                          Priority                                       $500.00           $0.00           500.00
 540      527 South 29th Street
          Escanaba, MI 49829
389       Kenneth J. Flatoff                  Priority                                     $1,766.63           $0.00          1,766.63
 540      1204 Carpenter Street
          Menasha, WI 54952

                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 33 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 29                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

390       Ryan Olivarez                       Priority                                       $575.38           $0.00           575.38
 540      N66 W24382 Champeny Road
          Sussex, WI 53089
391       Brenda Lee Fletcher                 Priority                                     $1,210.13           $0.00          1,210.13
 540      5752 Custer Road
          Plover, WI 54467
392       Michelle Weber                      Priority                                        $77.69           $0.00            77.69
 540      N10565 Cottonwood Rd
          Waupun, WI 53963
393       Jeff Woods                          Priority                                       $300.00           $0.00           300.00
 540      5223 W Century Farm Blvd
          Appleton, WI 54913
394       Ryan DuBois                         Priority                                     $1,453.20           $0.00          1,453.20
 540      1059 Lee Ave
          De Pere, WI 54115
395       Lisa Sattler                        Priority                                       $503.92           $0.00           503.92
 540      W2136 Beechnut Lane
          Poy Sippi, WI 54967
396       Lisa Sattler                        Priority                                       $397.43           $0.00           397.43
 540      W2136 Beechnut Lane
          Poy Sippi, WI 54967
397       Molly Moylan                        Priority                                       $177.45           $0.00           177.45
 540      5537 1st Avenue SW
          Cedar Rapids, IA 52405
398       Michael Schuster                    Priority                                       $119.69           $0.00           119.69
 540      5325 Kettle View Ct.
          Slinger, WI 53086
399       Deana Warner                        Priority                                       $319.73           $0.00           319.73
 540      151 Broadway North
          Fond Du Lac, WI 55937
400       Lee Roth                            Priority                                     $1,606.50           $0.00          1,606.50
 540      3076 County Rd GG
          Oshkosh, WI 54904
401       Kimberly Cooley                     Priority                                       $291.38           $0.00           291.38
 540      1243 Grant St
          Green Bay, WI 54303
402       Paula Vanstraten                    Priority                                       $809.50           $0.00           809.50
 540      N5821 E Cherry Ct
          Shiocton, WI 54170
403       Cheryl Iwami Benn                   Priority                                        $68.24           $0.00            68.24
 540      S67W26025 Benson Ave
          Waukesha, WI 53189




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 34 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 30                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

404       John Schultz                        Priority                                       $194.25           $0.00           194.25
 540      412 Orchard Ln.
          Little Chute, WI 54140
405       Tyler Geske                         Priority                                       $118.13           $0.00           118.13
 540      824 Manitowoc St
          Menasha, WI 54952
406       Katie Mattson                       Priority                                       $865.15           $0.00           865.15
 540      567 Main St.
          Oconto, WI 54153
407       Jennifer Keshemberg                 Priority                                     $2,278.50           $0.00          2,278.50
 540      620 E Harrison St
          Appleton, WI 54915
408       Trista Kluge                        Priority                                        $67.19           $0.00            67.19
 540      112 Center St
          Fox Lake, WI 53933
409       Tricia Weisnicht                    Priority                                        $98.69           $0.00            98.69
 540      565 N. Lockin St.
          Brandon, WI 53919
410       Jennifer Klahn                      Priority                                       $109.19           $0.00           109.19
 540      345 E 10th St
          Fond Du Lac, WI 54935
411       Linda Wolfe Anderson                Priority                                        $77.69           $0.00            77.69
 540      E893 Stratton Lake Road
          Waupaca, WI 54981
412       Jordan Lefebvre                     Priority                                       $282.45           $0.00           282.45
 540      1841 Oakview Dr
          Neenah, WI 54956
413       Cooper A. Thompson                  Priority                                       $288.23           $0.00           288.23
 540      12383 Norway St NW
          Coon Rapids, MN 55448
414       Rory J. Wianecki                    Priority                                       $413.18           $0.00           413.18
 540      W9726 St Rd 16 and 60
          Reeseville, WI 53579
415       Jessica Durnan                      Priority                                       $414.71           $0.00           414.71
 540      711 E Spring St New
          Hampton, IA 50659
416       Brad Bank                           Priority                                       $288.23           $0.00           288.23
 540      1912 S 75th St
          West Allis, WI 53219
417       Doug Wahl                           Priority                                       $807.45           $0.00           807.45
 540      3020 W Spencer St H120
          Appleton, WI 54914




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 35 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 31                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

418       Jeffrey Giesler                      Priority                                       $585.38           $0.00           585.38
 540      4030 Hackberry Ct
          Green Bay, WI 54311
419       Derek Runge                          Priority                                       $575.38           $0.00           575.38
 540      N2292 Glen Rose Ln
          Greenville, WI 54956
420       Kevin Olson                          Priority                                       $479.85           $0.00           479.85
 540      1520 Heron Dr.
          Chanhassen, MN 55317
421       Gracee Minlschmidt                   Priority                                       $243.57           $0.00           243.57
 540      N6627 Wren Rd
          Black Creek, WI 54106
422       Julie Peterson                       Priority                                       $152.25           $0.00           152.25
 540      571 S 9th Street
          De Pere, WI 54115
423       Matt Prahl                           Priority                                       $310.76           $0.00           310.76
 540      E9650 Hwy 96
          Fremont, WI 54940
424       Cindy Schilling                      Priority                                       $807.45           $0.00           807.45
 540      #10 MCT
          Medford, WI 54451
425       Wesley Koplitz                       Priority                                       $677.25           $0.00           677.25
 540      4768 S US Highway 45
          Oshkosh, WI 54901
426       Kristofer Capek                      Priority                                       $130.73           $0.00           130.73
 540      3430 Norton Street
          Apt. 206
          Wisconsin Rapids, WI 54494
427       Mary Ann Goebel                      Priority                                     $1,294.13           $0.00          1,294.13
 540      W 3854 Artesian Rd
          Fond Du Lac, WI 54937
428       Thomas DeVoe                         Priority                                       $803.25           $0.00           803.25
 540      410 E Lincoln Ave
          Oshkosh, WI 54901
429       Heather Nicole Lemke                 Priority                                       $177.45           $0.00           177.45
 540      14733 West Speich Rd
          Orfordville, WI 53576
430       Nathan Griepentrog                   Priority                                       $262.49           $0.00           262.49
 540      707 Oconto Pl
          De Pere, WI 54115
431       Claire Bliske                        Priority                                        $98.69           $0.00            98.69
 540      2716 Oakwood Circle
          Oshkosh, WI 54904



                                  Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 36 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 32                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

432       Tom Buchholz                        Priority                                       $207.88           $0.00           207.88
 540      1605 Orchard Lane
          Little Chute, WI 54140
433       Tammie Katzung                      Priority                                       $124.94           $0.00           124.94
 540      12011 Morgan Rd
          Bagley, WI 53801
434       Karli Radeka                        Priority                                       $717.68           $0.00           717.68
 540      2728 County L
          Tomahawk, WI 54487
435       Chantel Kreutner                    Priority                                       $194.25           $0.00           194.25
 540      846 Ashford Dr NE
          Cedar Rapids, IA 52402
436       Greg Johnson                        Priority                                       $479.85           $0.00           479.85
 540      225 1st St NW
          Mason City, IA 50401
437       Stacey Zempel                       Priority                                       $197.38           $0.00           197.38
 540      N2193 Weyers Rd
          Kaukauna, WI 54130
438       Dan Kleikamp                        Priority                                       $677.25           $0.00           677.25
 540      4927 Theater 16.8 Dr
          Escanaba, MI 49829
439       Loni Skubal                         Priority                                       $197.38           $0.00           197.38
 540      3150 Noah Road
          De Pere, WI 54115
440       Rebecca Brault                      Priority                                       $314.96           $0.00           314.96
 540      307 Cleveland Street
          Brillion, WI 54110
441       Travis L Schmudlach                 Priority                                       $401.63           $0.00           401.63
 540      322 East Fond du Lac St
          Ripon, WI 54971
442       Kathie Zimmel                       Priority                                     $1,354.50           $0.00          1,354.50
 540      N8712 Nitschke Rd
          Van Dyne, WI 54979
443       Tami Kelnhofer                      Priority                                     $1,959.83           $0.00          1,959.83
 540      Tami/Scott Kelnhofer
          W11810 County Rd TC
          Brandon, WI 53919
444       Jackie Krupp                        Priority                                        $77.69           $0.00            77.69
 540      32 Aurora Lane
          Fond Du Lac, WI 54935
445       Brian Hanrahan                      Priority                                     $1,008.53           $0.00          1,008.53
 540      W7337 White Oak Run
          Pardeeville, WI 53954



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 37 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 33                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

446       Noel Wenthur                        Priority                                       $428.34           $0.00           428.34
 540      W2716 Moon Dance Dr
          Kaukauna, WI 54130
447       Kurt Schroeder                      Priority                                       $233.07           $0.00           233.07
 540      N1940 County Road CC
          Kaukauna, WI 54130
448       Shelly Murphy                       Priority                                       $356.96           $0.00           356.96
 540      3884 Rosin Road
          De Pere, WI 54115
449       Barb Frosch                         Priority                                       $261.45           $0.00           261.45
 540      3455 Sheppard Drive
          Oshkosh, WI 54904
450       Sophia Tautges                      Priority                                        $52.50           $0.00            52.50
 540      N101W14303 Huckleberry Ct
          Germantown, WI 53022
451       Brenda Schwobe                      Priority                                     $1,092.00           $0.00          1,092.00
 540      N2569 St Rd 15
          Hortonville, WI 54944
452       Jon and Sara Milheiser              Priority                                       $251.96           $0.00           251.96
 540      W2584 Candlelite Way
          Appleton, WI 54915
453       Leslie Leisgang                     Priority                                       $261.45           $0.00           261.45
 540      530 Baird Creek Rd #5
          Green Bay, WI 54311
454       Amber Lax                           Priority                                       $270.38           $0.00           270.38
 540      N4046 McHugh Rd
          Freedom, WI 54130
455       Alyssa Tomfohrde                    Priority                                        $77.69           $0.00            77.69
 540      1004 Arrowwood Court
          Pewaukee, WI 53072
456       Kathy Woelfel                       Priority                                     $1,328.78           $0.00          1,328.78
 540      139 Fillmore St
          Fredonia, WI 53021
457       Jill Houterman                      Priority                                       $803.25           $0.00           803.25
 540      N1834 Savannah Dr
          Greenville, WI 54942
458       Selima M. Szuta                     Priority                                       $636.83           $0.00           636.83
 540      4711 Gunderson Rd.
          Waterford, WI 53185
459       Lisa Euclide                        Priority                                       $260.38           $0.00           260.38
 540      1103 W Winnebago St
          Appleton, WI 54914




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 38 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 34                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

460       Jackie Bartz                       Priority                                       $890.41           $0.00           890.41
 540      1722 Glenwood Dr
          Oshkosh, WI 54904
461       Makayla Holdt                      Priority                                        $67.19           $0.00            67.19
 540      W3284 Hofa Park Road
          Pulaski, WI 54162
462       Steve Seymour                      Priority                                       $261.45           $0.00           261.45
 540      1645 Pierce Ave
          Marinette, WI 54143
463       Macy Wojcik                        Priority                                        $67.19           $0.00            67.19
 540      W6785 State Highway 180
          Wausaukee, WI 54177
464       Bridget Kufner                     Priority                                     $1,159.20           $0.00          1,159.20
 540      831 N. Hawthorne Dr.
          Appleton, WI 54915
465       Justin Oaks                        Priority                                       $868.35           $0.00           868.35
 540      1223 Armory Pl.
          Oshkosh, WI 54902
466       Jordyn Dedering                    Priority                                        $69.00           $0.00            69.00
 540      3830 Patoutuk Lane
          Oshkosh, WI 54902
467       Kirt Schmidt                       Priority                                       $218.38           $0.00           218.38
 540      N9438 Rosebud Lane
          Appleton, WI 54915
468       Becky Breunig                      Priority                                        $67.19           $0.00            67.19
 540      S9660 Center St.
          Pairie Du Sac, WI 53578
469       Crystal Eiler                      Priority                                       $466.20           $0.00           466.20
 540      2009 Mt Vernon St
          Oshkosh, WI 54901
470       Chelsea M Drazkowski               Priority                                       $300.26           $0.00           300.26
 540      31706 Cty Rd 25
          Lewiston, MN 55952
471       Amanda Huetsch                     Priority                                       $177.45           $0.00           177.45
 540      14069 Hanna Way South
          Beloit, IL 61080
472       Vicki Wendt                        Priority                                       $934.45           $0.00           934.45
 540      N9188 S Berryfield Lane
          Appleton, WI 54915
473       Tara Wegand                        Priority                                       $155.38           $0.00           155.38
 540      W2151 Out of Town Lane
          Kaukauna, WI 54130




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 39 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 35                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:03 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

474       Duke O'Marro                      Priority                                       $723.98           $0.00           723.98
 540      5010 South Pine Rd
          Rhinelander, WI 54501
475       Tim Cary                          Priority                                       $214.19           $0.00           214.19
 540      623 11th St S
          Rochester, MN 55904
476       JoAnn V. Steffes                  Priority                                       $677.25           $0.00           677.25
 540
          W2891 County Q
          Fond Du Lac, WI 54937
477       Melissa Gaylord                   Priority                                       $275.07           $0.00           275.07
 540      2900 Bush St
          Stevens Point, WI 54481
478       Wayne Lundt                       Priority                                       $251.96           $0.00           251.96
 540      269 E Waushara St
          Berlin, WI 54923
479       Angela Derks                      Priority                                       $398.96           $0.00           398.96
 540      909 W Frances St
          Appleton, WI 54914
480       Michael Bresler                   Priority                                     $1,102.50           $0.00          1,102.50
 540      3021 N Ballard Rd
          Appleton, WI 54911
481       Trish Bloomquist                  Priority                                     $1,682.63           $0.00          1,682.63
 540      250 Bloomquist Mountain Road
          Grand Marais, MN 55604
482       Rosemary Sabel                    Priority                                       $152.25           $0.00           152.25
 540      W 1560 County Rd T
          Mount Calvary, WI 53057
483       Monica Bain                       Priority                                     $1,561.20           $0.00          1,561.20
 540      1003 Pearl St
          Waukesha, WI 53186
484       Sheila Aton                       Priority                                       $177.45           $0.00           177.45
 540      2417 Joss Ct
          Madison, WI 53726
485       Jeff Sims                         Priority                                       $182.69           $0.00           182.69
 540      1453 W. Knudsen Rd.
          Gwinn, MI 49841
486       Jessica Foth                      Priority                                       $134.38           $0.00           134.38
 540      W10611 Konow Road
          Rosendale, WI 54974
487       Nick Lyssy                        Priority                                       $479.85           $0.00           479.85
 540      46 Caroline St
          Albion, NY 14411



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 40 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 36                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

488       Valerie Ballweg                     Priority                                       $585.38           $0.00          585.38
 540      E6531 Giles Rd
          Reedsburg, WI 53959
489       Gina Horvat                         Priority                                       $152.25           $0.00          152.25
 540      2214 Elm Avenue
          Sheboygan, WI 53081
490       Pat Barnes                          Priority                                       $302.38           $0.00          302.38
 540      1724 South Sanders Street
          Appleton, WI 54915
491       Tina Virgo                          Priority                                       $807.45           $0.00          807.45
 540      703 10th street
          Menominee, MI 49858
492       Ricardo Gonzalez                    Priority                                       $807.45           $0.00          807.45
 540      2236 Marathon Ave
          Neenah, WI 54956
493       Tim Honhorst                        Priority                                       $149.63           $0.00          149.63
 540      W172N11414 Division Rd.
          Apt H
          Germantown, WI 53022
494       Sara Jensen                         Priority                                       $192.13           $0.00          192.13
 540      W8869 School Rd
          Hortonville, WI 54944
495       Lee Stroble                         Priority                                       $863.07           $0.00          863.07
 540      N1880 Julius Dr
          Greenville, WI 54942
496       Zach Roloff                         Priority                                       $272.96           $0.00          272.96
 540      1220 Mound Street
          Madison, WI 53715
497       Linda Bartlett                      Priority                                       $272.96           $0.00          272.96
 540      W288N8037 Park Dr
          Hartland, WI 53029
498       Michelle Thede                      Priority                                       $350.65           $0.00          350.65
 540      311 Evergreen Ln
          Chilton, WI 53014
499       Tracy Haack                         Priority                                       $134.38           $0.00          134.38
 540      1908 Pats Place
          Cross Plains, WI 53528
500       Robert Messina                      Priority                                       $576.45           $0.00          576.45
 540      7169 Bradley Dr
          Plainfield, IL 60586
501       Jill Vandenberg                     Priority                                        $98.69           $0.00           98.69
 540      N4302 Panoramic Avenue
          Freedom, WI 54913



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 41 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 37                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:03 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

502       Ryan Dabel                        Priority                                       $130.73           $0.00           130.73
 540      1530 E Harriet St
          Appleton, WI 54915
503       Pamela Demoske Pfeiffer           Priority                                     $1,089.90           $0.00          1,089.90
 540      W8048 Randallwood Lane
          Fond Du Lac, WI 54937
504       Willy Mooren                      Priority                                       $177.45           $0.00           177.45
 540      N2580 Chapel Hill Drive
          Hortonville, WI 54944
505       Alexander Roach                   Priority                                       $392.65           $0.00           392.65
 540      4664 78th St
          Kenosha, WI 53142
506       Patrick Burns                     Priority                                       $864.68           $0.00           864.68
 540      4344 W. Carmel Dr.
          Franklin, WI 53132
507       Anna Lomoro                       Priority                                        $67.19           $0.00            67.19
 540      5520 159th St N
          Hugo, MN 55038
508       Kay Johnson                       Priority                                       $803.25           $0.00           803.25
 540      102 Sheridan St W
          Lanesboro, MN 55949
509       Brigitte Ackerson                 Priority                                       $288.23           $0.00           288.23
 540      121 Wycombe Street
          Waterloo, IA 50703
510       Ryan Fritz                        Priority                                       $130.73           $0.00           130.73
 540      1572 Boulder Way
          Sun Prairie, WI 53590
511       Crystal Theunis                   Priority                                        $77.69           $0.00            77.69
 540      265 Paddy Court
          Wrightsown, WI 54180
512       Craig St Louis                    Priority                                       $722.38           $0.00           722.38
 540      W1374 Auburn Ashford Dr
          Campbellsport, WI 53010
513       Jill Kehrmeyer                    Priority                                       $828.45           $0.00           828.45
 540      W8912 Homestake Acres
          Beaver Dam, WI 53916
514       Peter McCulloch                   Priority                                       $585.38           $0.00           585.38
 540      129 Woodhaven Lane
          Neenah, WI 54956
515       Patricia Krause                   Priority                                       $350.70           $0.00           350.70
 540      W7023 Voyger Rd
          Fond Du Lac, WI 54937




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 42 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 38                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

516       Michael Kilherner                   Priority                                       $293.49           $0.00           293.49
 540      420 Shagbark Court
          Algonquin, IL 60102
517       Anne M. Shallow                     Priority                                        $98.00           $0.00            98.00
 540      1946 Wildwood Dr.
          Suamico, WI 54173
518       Jennifer Horst                      Priority                                     $2,002.88           $0.00          2,002.88
 540      408 Palladium Dr. W.
          Joliet, IL 60435
519       Deborah Pomering                    Priority                                       $614.25           $0.00           614.25
 540      11753 Graystone Cir
          Roscoe, IL 61073
520       Doree Heyrman                       Priority                                       $733.95           $0.00           733.95
 540      2627 Pine Grove Road
          De Pere, WI 54115
521       Tiffany Verbeten                    Priority                                       $337.00           $0.00           337.00
 540      501 S Hubbard St
          Horicon, WI 53032
522       Susan Boyce                         Priority                                       $177.45           $0.00           177.45
 540      2039 Elo Rd
          Pickett, WI 54964
523A      David Wagner                        Priority                                     $3,025.00           $0.00          3,025.00
 540      5063 W Century Farm Blvd
          Appleton, WI 54913
524       Amy Van Den Elsen                   Priority                                       $806.38           $0.00           806.38
 540      1065 Fair Rd
          Greenleaf, WI 54126
525       Beth Chartier                       Priority                                     $1,891.52           $0.00          1,891.52
 540      PO Box 273
          Chatham, MI 49816
526       Joy Schaefer                        Priority                                       $261.45           $0.00           261.45
 540      45 W. 14th. Ave.
          Oshkosh, WI 54902
527       Angela Vosters                      Priority                                       $109.19           $0.00           109.19
 540      W3108 Sunshine Rd
          Freedom, WI 54130
528       Sherry Bricco                       Priority                                       $197.38           $0.00           197.38
 540      2100 East Main Street
          Kaukauna, WI 54130
529       Bradley Himstedt                    Priority                                       $803.25           $0.00           803.25
 540      1810 E. Bradley Ln.
          Appleton, WI 54915




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 43 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 39                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

530       Jennifer Konicek                    Priority                                       $479.85           $0.00           479.85
 540      N6041 Valley Heights Dr
          Fredonia, WI 53021
531       Kevin Taylor                        Priority                                         $0.00           $0.00              0.00
 540      1654 W. Evergreen Drive #6
          Appleton, WI 54913
532       Randy Lewins                        Priority                                       $803.25           $0.00           803.25
 540      202 E. McKinley St
          Appleton, WI 54915
533       Edison Flottemesch                  Priority                                        $67.19           $0.00            67.19
 540      1377 Fox Burrow Ct
          Neenah, WI 54956
534       Craig Coulthart                     Priority                                       $373.76           $0.00           373.76
 540      906 Stonecress Ct
          Sun Prairie, WI 53590
535       Heather Hughes                      Priority                                       $585.38           $0.00           585.38
 540      N 1622 Gladwater Bch Rd
          Malone, WI 53049
536       Jennifer Hooyman                    Priority                                       $201.57           $0.00           201.57
 540      233 Hawthorne Ave
          Little Chute, WI 54140
537       Katherine M Reilly                  Priority                                        $77.69           $0.00            77.69
 540      4495 Soda Creek Rd.
          Apt. A
          Oshkosh, WI 54901
538       Chloe Polcen                        Priority                                       $119.69           $0.00           119.69
 540      12590 State Hwy 42
          Ellison Bay, WI 54210
539       Ashley Marchand                     Priority                                       $639.45           $0.00           639.45
 540      N3987 4th Drive
          Oxford, WI 53952
540       Alex Leeman                         Priority                                       $617.38           $0.00           617.38
 540      500 E. Lindbergh St.
          Appleton, WI 54911
541       Kyle Massart                        Priority                                         $0.00           $0.00              0.00
 540      E683 Church Road
          Luxemburg, WI 54217
542       Shauna Zimmerman                    Priority                                       $299.21           $0.00           299.21
 540      N8157 Ashberry Ave
          Fond Du Lac, WI 54937
543       Susan Steffen                       Priority                                     $1,170.75           $0.00          1,170.75
 540      5439 W Spencer St
          Appleton, WI 54914



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 44 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 40                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

544       Michelle Baumgart                   Priority                                       $141.23           $0.00           141.23
 540      465 Dutton Ave
          Green Bay, WI 54304
545       Kathleen Vanleur-Fletcher           Priority                                       $898.00           $0.00           898.00
 540      712 S Theodore st
          Appleton, WI 54915
546       Miranda Blake                       Priority                                       $134.38           $0.00           134.38
 540      N6811 North Island View Rd
          Watertown, WI 53094
547       Jill Vosters                        Priority                                       $173.25           $0.00           173.25
 540      N4131 Oak Lane
          Kaukauna, WI 54130
548       Madison Rystrom                     Priority                                       $251.96           $0.00           251.96
 540      2049 Oak Road
          Suamico, WI 54313
549       Jennifer Van Rite                   Priority                                        $77.69           $0.00            77.69
 540      1955 Tyler Lane
          De Pere, WI 54115
550       Maria Parolini                      Priority                                        $67.19           $0.00            67.19
 540      617 Karen Lane
          Green Bay, WI 54301
551       Alexander Skaros                    Priority                                     $1,005.90           $0.00          1,005.90
 540      205 N. Dries St.
          Saukville, WI 53080
552       Christa Ciaroni                     Priority                                     $1,382.85           $0.00          1,382.85
 540      625 County Road E
          Grand Marsh, WI 53936
553       Michelle French                     Priority                                     $1,370.76           $0.00          1,370.76
 540      8450 Cty Road R
          Suring, WI 54174
554       Jon Salzsieder                      Priority                                       $130.73           $0.00           130.73
 540      2935 Wyldewood Rd
          Oshkosh, WI 54904
555       Joseph Lentz                        Priority                                     $2,178.75           $0.00          2,178.75
 540      427 W 12th Ave
          Oshkosh, WI 54902
556       Amber Boucher                       Priority                                       $868.88           $0.00           868.88
 540      1515 28th St
          Sioux City, IA 51104
557       Paul Triezenberg                    Priority                                     $1,548.75           $0.00          1,548.75
 540      3000 W Heritage Ave
          Appleton, WI 54914




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 45 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 41                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

558       Shirley Treleven                    Priority                                     $2,116.80           $0.00          2,116.80
 540      520 Waukau Rd
          Omro, WI 54963
559       Cheryl Zaske                        Priority                                       $261.45           $0.00           261.45
 540      2290 Wisconsin St
          Apt B
          Oshkosh, WI 54901
560       Steven Nary                         Priority                                     $2,010.23           $0.00          2,010.23
 540      1634 Garden Drive
          Janesville, WI 53546
561       Ryan Mader                          Priority                                       $155.38           $0.00           155.38
 540      N9524 Noe Rd
          Appleton, WI 54915
562       Kaylee Tank                         Priority                                        $67.19           $0.00            67.19
 540      E1624 County Road X
          Luxemburg, WI 54217
563       Richard Swanningson                 Priority                                       $130.73           $0.00           130.73
 540      130 Homewood Ct
          Little Chute, WI 54140
564       Jodeen Exner                        Priority                                       $155.38           $0.00           155.38
 540      616 Somerset Dr
          Janesville, WI 53546
565       Dan Hayes                           Priority                                       $130.73           $0.00           130.73
 540      W1098 Spring Grove Rd
          Ripon, WI 54971
566       Thomasina J. Faulkes                Priority                                       $155.38           $0.00           155.38
 540      1440 Karen Court
          New London, WI 54961
567       James Fletcher                      Priority                                       $155.38           $0.00           155.38
 540      W7600 Prospect Rd
          Beaver Dam, WI 53916
568       Lara Bessey                         Priority                                       $272.96           $0.00           272.96
 540      W5130 Shorewood Ct
          Sherwood, WI 54169
569       Craig Norman                        Priority                                       $700.88           $0.00           700.88
 540      505 Second St
          Menasha, WI 54952
570       Brian Schlei                        Priority                                       $403.73           $0.00           403.73
 540      1901 Fox River Pkwy
          Waukesha, WI 53189
571       Christopher Smith                   Priority                                       $194.25           $0.00           194.25
 540      1832 21st Ave
          Kenosha, WI 53140



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 46 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 42                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

572       Scott Langrehr                      Priority                                       $585.38           $0.00           585.38
 540      2026 Vinland Rd
          Oshkosh, WI 54901
573       J. Michael Giroux                   Priority                                       $677.25           $0.00           677.25
 540      1740 Southwood Dr.
          Ishpeming, MI 49849
574       Sommer Votava                       Priority                                       $201.57           $0.00           201.57
 540      247 High St
          Wrightstown, WI 54180
575       Vicki L. Vandermolen                Priority                                       $270.38           $0.00           270.38
 540      5375 State Road 44
          Oshkosh, WI 54904
576       Corey Dull                          Priority                                       $576.45           $0.00           576.45
 540      N3433 County Road M
          Waupun, WI 53963
577       Christina Bargas                    Priority                                       $134.38           $0.00           134.38
 540      7401 Arado Dr
          Fort Worth, TX 76131
578       Diane J. Krueger                    Priority                                       $790.00           $0.00           790.00
 540      216 E. Perry Ave
          Marion, WI 54950
579       Becky Guden                         Priority                                     $1,583.38           $0.00          1,583.38
 540      308 N Capron St
          Berlin, WI 54923
580       Tania Menadue                       Priority                                     $1,736.15           $0.00          1,736.15
 540      2901 Green Dr
          Plover, WI 54467
581       Roxanne Merkes                      Priority                                       $323.93           $0.00           323.93
 540      W1650 Hochheim Rd
          Mayville, WI 53050
582       Kastyn Hebbe                        Priority                                        $77.69           $0.00            77.69
 540      W3064 Hagedorn Rd
          Jefferson, WI 53549
583       Deena Anderson                      Priority                                       $218.38           $0.00           218.38
 540      833 Golden Eagle Ct
          Pulaski, WI 54162
584       James Severson                      Priority                                       $820.58           $0.00           820.58
 540      1723 Minnehaha Ave W
          Saint Paul, MN 55104
585       Jennifer Deneff                     Priority                                     $1,081.78           $0.00          1,081.78
 540      183 Hidden Valley
          Minnesota City, MN 55959




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 47 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 43                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

586       Kendra Pauley                      Priority                                       $260.38           $0.00           260.38
 540      4011 SE Bedford Circle
          Lawton, OK 73501
587       Anita Ramstack                     Priority                                       $314.96           $0.00           314.96
 540      3982 Meadow View Ct
          Colgate, WI 53017
588       Caryn Van Pietersom                Priority                                       $479.85           $0.00           479.85
 540      4406 Mohawk Street
          Wisconsin Rapids, WI 54495
589       Charlene Banes                     Priority                                       $197.38           $0.00           197.38
 540      PO Box 312
          Beaver Dam, WI 53916
590       Kyle Roberts                       Priority                                       $177.45           $0.00           177.45
 540      625 Ruys Woods Ct
          Combined Locks, WI 54113
591       Cheryl Pues                        Priority                                       $677.25           $0.00           677.25
 540      E8947 Jennings Rd
          New London, WI 54961
592       Amy Van Straten                    Priority                                        $77.69           $0.00            77.69
 540      2759 Commonwealth Court
          Appleton, WI 54914
593       Lisa Mckay                         Priority                                       $261.45           $0.00           261.45
 540      4175 W. Earthrock Rd.
          Appleton, WI 54913
594       Miranda Geneman                    Priority                                       $177.45           $0.00           177.45
 540      404 Franklin St. #4
          Watertown, WI 53094
595       Daryl Jeno                         Priority                                     $1,089.38           $0.00          1,089.38
 540      23282 Farwell Ave
          Warsaw, MN 55087
596       April Ashbeck                      Priority                                        $63.00           $0.00            63.00
 540      1109 Woodland Dr
          Menasha, WI 54952
597       Jason Lehman                       Priority                                       $760.15           $0.00           760.15
 540      442 Cedar St.
          Chilton, WI 53014
598       Cassandra Kitchen                  Priority                                       $677.25           $0.00           677.25
 540      2721 Clairville Rd
          Oshkosh, WI 54904
599       Kristen Corbett                    Priority                                       $155.38           $0.00           155.38
 540      320 E Fernwood Lane
          Appleton, WI 54913




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 48 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 44                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

600       Alex Lindstrom                      Priority                                       $118.13           $0.00          118.13
 540      1130 North 16th Street
          Escanaba, MI 49829
601       Kerry McKeown                       Priority                                       $803.25           $0.00          803.25
 540      65 S Elm St
          Oconomowoc, WI 53066
602       Ryan Beaber                         Priority                                       $408.45           $0.00          408.45
 540      PO Box 65
          Lakewood, WI 54138
603       Suzanne Traber                      Priority                                       $647.85           $0.00          647.85
 540      39004 89th St
          Powers Lake, WI 53159
604       Colleen Frederick                   Priority                                        $98.69           $0.00           98.69
 540      5453 Nickels Drive
          Oshkosh, WI 54904
605       Brett Bader                         Priority                                        $67.19           $0.00           67.19
 540      313 Butterfield Ct.
          Wrightstown, WI 54180
606       Carmen Filtz                        Priority                                       $134.38           $0.00          134.38
 540      1890 Westbreeze
          Oshkosh, WI 54904
607       Michelle Horan                      Priority                                       $807.45           $0.00          807.45
 540      1825 17th St S
          Fargo, ND 58103
608       Denise Kinkade                      Priority                                       $303.45           $0.00          303.45
 540      2400 Fairlawn Dr.
          West Des Moines, IA 50265
609       Andrew Knurowski                    Priority                                       $803.25           $0.00          803.25
 540      120 Harrison Ave
          Apt D
          Omro, WI 54963
610       Samantha Guse                       Priority                                       $130.73           $0.00          130.73
 540      1135 Windsor St.
          Oshkosh, WI 54902
611       Carrie Kulas                        Priority                                       $272.96           $0.00          272.96
 540      4300 Tydl Drive
          Janesville, WI 53546
612       Jeffrey Horacek                     Priority                                       $118.13           $0.00          118.13
 540      230950 County Road F
          Abbotsford, WI 54402
613       Melinna Davis                       Priority                                       $731.33           $0.00          731.33
 540      153287 Ambrosia Lane
          Wausau, WI 54401



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 49 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 45                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:03 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

614       Jennifer Nies                        Priority                                       $197.38           $0.00           197.38
 540      W1152 County Rd K
          Brillion, WI 54110
615       Joseph Draucek                       Priority                                     $2,499.00           $0.00          2,499.00
 540      1497 Belfaire Lake Trail
          Dacula, GA 30019
616       Melissa Smith                        Priority                                       $134.38           $0.00           134.38
 540      1430 View Lane
          Green Bay, WI 54313
617       Tami Zortman                         Priority                                       $236.22           $0.00           236.22
 540      1447 Hwy 27
          Isle, MN 56342
618       Hanna Langmeier                      Priority                                       $403.15           $0.00           403.15
 540      7309 State Road 80
          Platteville, WI 53818
619       David Burke                          Priority                                     $1,606.50           $0.00          1,606.50
 540      111 W 10th Ave
          Oshkosh, WI 54902
620       Robert C. Patrick                    Priority                                       $134.38           $0.00           134.38
 540      6304 Gavin Rd.
          Winneconne, WI 59486
621       Krista Molitor                       Priority                                       $202.13           $0.00           202.13
 540      1526 Elk Trail Ct
          Neenah, WI 54956
622       Daniel Wessel                        Priority                                       $780.68           $0.00           780.68
 540      1616 Martin Avenue
          Sheboygan, WI 53083
623       Mike Bednar                          Priority                                        $77.69           $0.00            77.69
 540      717 Maine Ave.
          North Fond du Lac, WI 54937
624       Michelle Stauffacher                 Priority                                        $88.73           $0.00            88.73
 540      N5919 Marie Ct
          Albany, WI 53502
625       Alyssa Brown                         Priority                                       $249.88           $0.00           249.88
 540      1514 Northpoint St
          Oshkosh, WI 54901
626       Eric Frankenstein                    Priority                                       $261.45           $0.00           261.45
 540      W9712 Jackson Rd
          Beaver Dam, WI 53916
627       Kaitlin Arvey                        Priority                                       $302.38           $0.00           302.38
 540      4968 Lumberman Lane
          Muskegon, MI 49442




                                  Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 50 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 46                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

628       David Balda                        Priority                                       $807.45           $0.00           807.45
 540      4231 Westview Ln
          Oshkosh, WI 54904
629       Kathy Bartlett                     Priority                                       $155.38           $0.00           155.38
 540      W1240 County Road L
          East Troy, WI 53120
630       Karen Bartels                      Priority                                       $565.95           $0.00           565.95
 540      7850 Island Aire Rd
          Ripon, WI 54971
631       Paul Bauer                         Priority                                       $155.38           $0.00           155.38
 540      3011 Pine Ridge Rd
          Oshkosh, WI 54904
632       Brylie Brandenburg                 Priority                                       $356.96           $0.00           356.96
 540      4267 Woodside Drive
          Pulaski, WI 54162
633       Debbie Nerat                       Priority                                     $2,569.88           $0.00          2,569.88
 540      W4598 Linsmeier Rd. #8.5
          Menominee, MI 49858
634       Sara Genske                        Priority                                     $2,178.75           $0.00          2,178.75
 540      N3388 Hample Road
          Black Creek, WI 54106
635       Michela Breunig                    Priority                                       $130.19           $0.00           130.19
 540      N600 Pulvermacher Rd
          Pairie Du Sac, WI 53578
636       Jay Davies                         Priority                                       $816.38           $0.00           816.38
 540      2240 North 27th Place
          Sheboygan, WI 53083
637       Tamara Brown                       Priority                                       $633.14           $0.00           633.14
 540      1306 Bowen St
          Oshkosh, WI 54901
638       Rob Larson                         Priority                                     $2,248.35           $0.00          2,248.35
 540      2401 N Oakland Ave
          Milwaukee, WI 53211
639       Israel Chouinard                   Priority                                     $1,089.38           $0.00          1,089.38
 540      N2641 Woodland Cir
          Waupaca, WI 54981
640       Mark Lillge                        Priority                                       $155.38           $0.00           155.38
 540      600 Johnson Ct.
          Little Chute, WI 54140
641       Russell Pulver                     Priority                                       $218.38           $0.00           218.38
 540      N6385 Schwartz Rd.
          Pardeeville, WI 53954




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 51 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 47                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

642       Joshua Dart                        Priority                                       $576.45           $0.00           576.45
 540      8175 S. Oakwood Ave
          Neenah, WI 54956
643       Dawn Webb                          Priority                                       $288.23           $0.00           288.23
 540      128550 Lovers Ln
          Edgar, WI 54426
644       Mary Lawler                        Priority                                       $155.38           $0.00           155.38
 540      4462 Beechnut Ct
          New Franken, WI 54229
645       Erin Dupuy                         Priority                                     $1,598.10           $0.00          1,598.10
 540      309 Nicklaus St
          Berwick, LA 70342
646       Donald Schunk                      Priority                                     $2,029.13           $0.00          2,029.13
 540      3238 Fondotto Dr.
          Neenah, WI 54956
647       Linda Drake                        Priority                                       $359.63           $0.00           359.63
 540      114 Anne St.
          Clintonville, WI 54929
648       Steve Edwards                      Priority                                       $696.68           $0.00           696.68
 540      N3039 County D
          Peshtigo, WI 54157
649       Angie Brey                         Priority                                       $413.69           $0.00           413.69
 540      2021 45th Street S
          Wisconsin Rapids, WI 54494
650       Heather Feldt                      Priority                                       $807.45           $0.00           807.45
 540      E3142 Bunker Rd
          Waupaca, WI 54981
651       Aaron Schaefer                     Priority                                       $384.83           $0.00           384.83
 540      122 N Hickory St
          Fond du Lac, WI 54935
652       Elizabeth Diaz                     Priority                                        $67.19           $0.00            67.19
 540      183 Ledgeview Ave
          Fond Du Lac, WI 54935
653       Ellie Popp                         Priority                                       $272.96           $0.00           272.96
 540      W740 County Rd JJ
          Brillion, WI 54110
654       Chad Eilers                        Priority                                       $293.96           $0.00           293.96
 540      2309 E. Ashbury Dr.
          Apt. 12
          Appleton, WI 54913
655       Michael Staudt                     Priority                                         $0.00           $0.00              0.00
 540      1923 14th St
          Two Rivers, WI 54241



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 52 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 48                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:03 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

656       Karla Goyke                       Priority                                       $139.13           $0.00           139.13
 540      1231 Faust Ave
          Oshkosh, WI 54902
657       Barbara Marcks                    Priority                                     $1,015.88           $0.00          1,015.88
 540      N5048 Clinton Dr
          Shiocton, WI 54170
658       Tyler Strenski                    Priority                                       $324.45           $0.00           324.45
 540      882 Lilac Road
          Little Suamico, WI 54141
659       Craig Kolasinski                  Priority                                       $272.96           $0.00           272.96
 540      N9317 Noe Road
          Appleton, WI 54915
660       Gina Graff                        Priority                                       $261.45           $0.00           261.45
 540      1445 Bruce Ln.
          Green Bay, WI 54313
661       Jane Goold-McNally                Priority                                       $155.38           $0.00           155.38
 540      3560 Heatherstone Ridge
          Sun Prairie, WI 53590
662       McKayla Trever                    Priority                                       $273.31           $0.00           273.31
 540      14024 Emily Rd
          Mountain, WI 54149
663       Elizabeth Greiber                 Priority                                        $77.69           $0.00            77.69
 540      6186 Barman Rd
          Waunakee, WI 53597
664       Brandon Patoka                    Priority                                       $130.19           $0.00           130.19
 540      5838 Shady Dr
          Plover, WI 54467
665       Cindy Diemel Hansen               Priority                                     $1,461.57           $0.00          1,461.57
 540      840 Appleton St
          Menasha, WI 54952
666       Kirsten Trochta                   Priority                                        $77.00           $0.00            77.00
 540      275 E Fieldstone Circle
          Apt 4
          Oak Creek, WI 53154
667       Julie Herbst                      Priority                                       $225.00           $0.00           225.00
 540      W8496 Vielbig Rd.
          Oakfield, WI 53065
668       Andrew Robert Andraschko          Priority                                       $867.83           $0.00           867.83
 540      N15309 Smiley Rd
          Amberg, WI 54102
669       Joel Hoffman                      Priority                                     $1,136.07           $0.00          1,136.07
 540      520 E. Main St.
          Omro, WI 54963



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 53 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 49                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:03 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

670       Adam Seebecker                    Priority                                       $141.23           $0.00           141.23
 540      N3448 Duffy Rd.
          Mauston, WI 53948
671       Margaret Mielke                   Priority                                     $1,564.37           $0.00          1,564.37
 540      131 North Main Street Fort
          Atkinson, WI 53538
672       Heather Krause                    Priority                                       $350.70           $0.00           350.70
 540      W3200 County Road PP
          Sheboygan Falls, WI 53085
673       Jeni Seidel                       Priority                                       $134.38           $0.00           134.38
 540      807 N 27th Ave.
          Wausau, WI 54401
674       Karen Christian Honsinger         Priority                                       $418.95           $0.00           418.95
 540      945 Freedom Avenue
          Oshkosh, WI 54901
675       Diana Klapperich                  Priority                                       $261.45           $0.00           261.45
 540      W13411 Berg Rd
          Brandon, WI 53919
676       Daniel Huettl                     Priority                                        $77.69           $0.00            77.69
 540      3657 May Lane
          De Pere, WI 54115
677       Michelle Reyes                    Priority                                       $400.00           $0.00           400.00
 540      418 W. 18th Ave
          Oshkosh, WI 54902
678       Paul Kinsella                     Priority                                     $3,025.00           $0.00          3,025.00
 540      483 Jacob Drive
          Denmark, WI 54208
679       Kurt Stangl                       Priority                                       $261.45           $0.00           261.45
 540      109 Main Street
          Horicon, WI 53032
680       Rachel Espitia                    Priority                                       $545.92           $0.00           545.92
 540      439 Jefferson Dr.
          Kewaskum, WI 53040
681       Rebecca Steeno                    Priority                                       $500.00           $0.00           500.00
 540      3074 Westline
          Green Bay, WI 54313
682       Sarah Kopp                        Priority                                       $272.96           $0.00           272.96
 540      981 Palace Ave
          Saint Paul, MN 55102
683       Kayla Helle                       Priority                                       $785.38           $0.00           785.38
 540      1013 10 1/2 St SE
          Rochester, MN 55904




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 54 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 50                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

684       Tina Iverson                        Priority                                     $1,334.54           $0.00          1,334.54
 540      1732 Charles Dr
          Luxemburg, WI 54217
685       Nicole Mingo                        Priority                                       $233.07           $0.00           233.07
 540      1305 Grande Ave
          Center Point, IA 52213
686       Adam Axtell                         Priority                                       $177.45           $0.00           177.45
 540      201 S. State Street
          Rochester, WI 53167
687       Daniel Thames                       Priority                                       $881.95           $0.00           881.95
 540      4 Petunia Cir
          Clintonville, WI 54929
688       Chris Jaecks                        Priority                                       $335.96           $0.00           335.96
 540      3728 E. Rovi Drive
          Milton, WI 53563
689       Christie Kaufman                    Priority                                       $470.34           $0.00           470.34
 540      W6697 Brown
          Fond Du Lac, WI 54937
690       Eric Emery                          Priority                                       $177.45           $0.00           177.45
 540      6756 119th Ave
          Fennville, MI 49408
691       Randy Berres                        Priority                                       $233.07           $0.00           233.07
 540      W7154 Englewood Drive
          Greenville, WI 54942
692       Madison Karch                       Priority                                       $134.38           $0.00           134.38
 540      484 Barbie Ct
          Appleton, WI 54915
693       Jamie K Smith                       Priority                                     $1,068.38           $0.00          1,068.38
 540      109 Hammer St
          PO Box 21
          Castalia, IA 52133
694       Robert Ditmars                      Priority                                     $1,614.90           $0.00          1,614.90
 540      1365 Harvest Moon Dr
          Neenah, WI 54956
695       Summer Seebecker                    Priority                                     $2,421.05           $0.00          2,421.05
 540      N3448 Duffy Rd
          Mauston, WI 53948
696       Paul Luepke                         Priority                                       $272.96           $0.00           272.96
 540      7900 Kiely Way
          Neenah, WI 54956
697       Tim Karpf                           Priority                                     $1,556.10           $0.00          1,556.10
 540      W7652 Hillwood Ct
          Hortonville, WI 54944



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 55 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 51                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

698       Kaily McAuliffe                     Priority                                        $77.69           $0.00            77.69
 540      814 N. 113 St
          Milwaukee, WI 53226
699       Ashley Schmit                       Priority                                       $239.38           $0.00           239.38
 540      903 East Pacific Street
          Appleton, WI 54911
700       Eric Kuchelmeister                  Priority                                        $67.19           $0.00            67.19
 540      1806 Schaefer Circle
          Appleton, WI 54915
701       Christian Menden                    Priority                                       $275.07           $0.00           275.07
 540      1540 Cooks St
          Green Bay, WI 54302
702       William Olp                         Priority                                       $288.23           $0.00           288.23
 540      2885 Mill Rd.
          Greenleaf, WI 54126
703       Michael Lewis                       Priority                                     $2,422.35           $0.00          2,422.35
 540      949 E Frances
          Appleton, WI 54911
704       Hannah Thom                         Priority                                        $98.69           $0.00            98.69
 540      N7246 State Highway 45
          Deerbrook, WI 54424
705       Kendra Livingston                   Priority                                       $312.38           $0.00           312.38
 540      N169W20181 Georgetown Dr
          Jackson, WI 53037
706       Stacie Taylor                       Priority                                     $1,052.10           $0.00          1,052.10
 540      13855 N Davis Rd
          Mequon, WI 53097
707       Amanda Reason                       Priority                                       $177.45           $0.00           177.45
 540      N5339 State Hwy 17
          Gleason, WI 54435
708       Cindy Margelofsky                   Priority                                       $338.63           $0.00           338.63
 540      N8823 Lakeshore Dr
          Van Dyne, WI 54979
709       Heidi Schoenfeldt                   Priority                                       $155.38           $0.00           155.38
 540      2953 Wyldewood Road
          Oshkosh, WI 54904
710       Jerrika McAlpine                    Priority                                       $155.38           $0.00           155.38
 540      6371 Poplar L. 6 Street
          Escanaba, MI 49829
711       Lily Hansen                         Priority                                       $593.76           $0.00           593.76
 540      2533 Grand St NE
          Minneapolis, MN 55418




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 56 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 52                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

712       Kay Allen                          Priority                                       $109.19           $0.00           109.19
 540      1813 Pleasant Valley Road
          Grafton, WI 53024
713       Jamie Mikkelsen                    Priority                                       $677.25           $0.00           677.25
 540      W6988 Riverview Ct
          Fond Du Lac, WI 54937
714       Penny Selin                        Priority                                        $67.19           $0.00            67.19
 540      1690 E. Memory Lane
          Appleton, WI 54913
715       Emma Hohman                        Priority                                        $67.19           $0.00            67.19
 540      196 Station Rd
          Gwinn, MI 49841
716       Ryan Plunger                       Priority                                       $809.01           $0.00           809.01
 540      W5493 5th Street
          Hermansville, MI 49847
717       Joshua Allen Miller                Priority                                       $807.45           $0.00           807.45
 540      50 Woodridge Ln.
          Sunfish Lake, MN 55077
718       Brenda Morrell                     Priority                                        $77.69           $0.00            77.69
 540      1766 Baron Lane
          Oshkosh, WI 54904
719       Valerie Needham                    Priority                                     $1,435.35           $0.00          1,435.35
 540      3309 15th Ave South
          Milwaukee, WI 53172
720       Debra Maas                         Priority                                       $384.83           $0.00           384.83
 540      N3761 Scenic Drive
          Neosho, WI 53059
721       David Novak                        Priority                                       $823.15           $0.00           823.15
 540      W151N5416 Badger Dr
          Menomonee Falls, WI 53051
722       Pamela Vanderhoof                  Priority                                     $1,204.88           $0.00          1,204.88
 540      W5132 Maple Ridge Drive
          Fond Du Lac, WI 54937
723       Amy Wrobleski                      Priority                                     $1,362.90           $0.00          1,362.90
 540      502 15th St. S
          Benson, MN 56215
724       Abbi Glinski                       Priority                                       $130.19           $0.00           130.19
 540      1632 Cty Rd S
          Little Suamico, WI 54141
725       Jessica Koprek                     Priority                                       $697.21           $0.00           697.21
 540      416 N 17th St
          Gladstone, MI 49837




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 57 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 53                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

726A      Trent Rahmlow                      Priority                                       $842.03           $0.00           842.03
 540      3307 Clay Rd
          Mishicot, WI 54228
727       Michelle Benson                    Priority                                     $1,354.50           $0.00          1,354.50
 540      1516 6th St
          Marinette, WI 54143
728       Jake Rodman                        Priority                                       $151.19           $0.00           151.19
 540      424 S. 30th Street
          Escanaba, MI 49829
729       Dylan Szews                        Priority                                       $516.57           $0.00           516.57
 540      436 8th St
          Menasha, WI 54952
730       Carrie Kuehl                       Priority                                       $194.25           $0.00           194.25
 540      306 South Milwaukee St.
          Theresa, WI 53091
731       Nick Van De Yacht                  Priority                                       $130.73           $0.00           130.73
 540      5240 County Road S
          Little Suamico, WI 54141
732       Susan Mewbourn                     Priority                                       $155.38           $0.00           155.38
 540      724 Cedar Bluff Dr
          Houghton, MI 49931
733       Camron Vanloo                      Priority                                       $377.96           $0.00           377.96
 540      2825 Commander Court
          Oshkosh, WI 54901
734       DeAnna Vanesky                     Priority                                     $1,263.68           $0.00          1,263.68
 540      W5849 Sweet Pea Dr
          Appleton, WI 54915
735       Jay Vosters                        Priority                                     $1,606.50           $0.00          1,606.50
 540      N4313 Serenity Ridge Court
          Kaukauna, WI 54130
736       Jamie Andre                        Priority                                       $828.45           $0.00           828.45
 540      W6895 Main St.
          Van Dyne, WI 54979
737       Amanda Tadych                      Priority                                       $134.38           $0.00           134.38
 540      W6360 Lone Elm Rd
          Van Dyne, WI 54979
738       Joanna Vaughn                      Priority                                        $67.19           $0.00            67.19
 540      606 Karen Ln
          Green Bay, WI 54301
739       Cheryl Peters                      Priority                                       $310.76           $0.00           310.76
 540      1775 W Paynes Point Rd
          Neenah, WI 54956




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 58 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 54                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

740       Lacey Beduhn                        Priority                                       $197.38           $0.00          197.38
 540      1169 Meadow Ln
          Menasha, WI 54952
741       Amy GIese                           Priority                                       $272.96           $0.00          272.96
 540      1080 Christian Drive
          Oshkosh, WI 54901
742       Brianna L Warning                   Priority                                       $871.50           $0.00          871.50
 540      924 E. Lincoln Avenue
          Little Chute, WI 54140
743       Donna Strook                        Priority                                        $67.19           $0.00           67.19
 540      612 North Douglas Street
          Ripon, WI 54971
744       Travis Weyenberg                    Priority                                       $291.38           $0.00          291.38
 540      N352 Fieldside Ln.
          Appleton, WI 54915
745       Alena Strassburg                    Priority                                       $109.19           $0.00          109.19
 540      823 Pelican Drive
          Pulaski, WI 54162
746       Darlene Anderson                    Priority                                       $666.74           $0.00          666.74
 540      10531 286th Ave
          Trevor, WI 53179
747       Kristin White                       Priority                                        $98.69           $0.00           98.69
 540      190 Harmsen Ave
          Waupun, WI 53963
748       Alyxis Paiser                       Priority                                       $134.38           $0.00          134.38
 540      W5860 S. Oak Park Circle
          Shawano, WI 54166
749       Benjamin Anderson                   Priority                                       $130.73           $0.00          130.73
 540      2454 Shady Oak Dr.
          Green Bay, WI 54304
750       Tammy Seibel                        Priority                                       $796.94           $0.00          796.94
 540      N4492 Vista Drive
          Campbellsport, WI 53010
751       Gabrielle Toberman                  Priority                                        $98.69           $0.00           98.69
 540      1207 E Iowa St
          Prairie Du Chien, WI 53821
752       Dan Zrinsky                         Priority                                       $959.18           $0.00          959.18
 540      429 Bowman Rd
          Wisconsin Dells, WI 53965
753       Lindsey Fletcher                    Priority                                       $324.45           $0.00          324.45
 540      1670 Biemeret St
          Green Bay, WI 54304




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 59 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 55                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:03 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

754       Adam Kreuter                      Priority                                       $155.38           $0.00           155.38
 540      457 Pleasant Ct
          Neenah, WI 54956
755       Theresa Bloch                     Priority                                       $543.91           $0.00           543.91
 540      N2569 Hutchison Rd
          New London, WI 54961
756       Floyd J Schmidt                   Priority                                     $1,354.50           $0.00          1,354.50
 540      13822 Bonita Lane
          Suring, WI 54174
757       Julie Thomas                      Priority                                       $585.38           $0.00           585.38
 540      1369 Orchid Lane
          Green Bay, WI 54313
758       Jason Eberhardy                   Priority                                       $807.45           $0.00           807.45
 540      840 Violet Lane
          Oregon, WI 53575
759       Bryan Forbes                      Priority                                       $522.90           $0.00           522.90
 540      1831 S Telulah
          Appleton, WI 54915
760       Mistie Poetzl                     Priority                                       $291.88           $0.00           291.88
 540      1104 16th Ave
          Menominee, MI 49858
761       Timothy Kent                      Priority                                     $1,606.50           $0.00          1,606.50
 540      N9224 Mengel Hill Rd
          Fond Du Lac, WI 54937
762       Sarah Nicewander                  Priority                                       $261.45           $0.00           261.45
 540      Sarah Manteufel
          614 Royalton St.
          Waupaca, WI 54981
763       Jeffery Morrow                    Priority                                       $558.57           $0.00           558.57
 540      127 13th Avenue
          Baraboo, WI 53913
764       Tyler Rydberg                     Priority                                       $157.48           $0.00           157.48
 540      555 N. Bluemound Drive, 25
          Appleton, WI 54914
765       Jerod Kulpinski                   Priority                                       $948.68           $0.00           948.68
 540      6006 Rogan Lane
          Weston, WI 54476
766       Kelly Caughlan                    Priority                                       $201.57           $0.00           201.57
 540      630 Pinecrest Dr
          Plover, WI 54467
767       Michael Ryan                      Priority                                       $288.23           $0.00           288.23
 540      N872 County Road M
          Hortonville, WI 54944



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 60 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 56                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

768       Gail Leitermann                     Priority                                       $647.85           $0.00           647.85
 540      W4541 Glenn St
          Appleton, WI 54914
769       Scott Kelley                        Priority                                     $1,300.39           $0.00          1,300.39
 540      1882 Emily Anne Drive
          Oshkosh, WI 54904
770       Melissa Sage                        Priority                                       $261.45           $0.00           261.45
 540      3125 South Sunset Ln #5
          Rhinelander, WI 54501
771       Dawn McNichols                      Priority                                     $2,031.75           $0.00          2,031.75
 540      N2426 Greendale Rd
          Hortonville, WI 54944
772       Dennis Babler                       Priority                                     $1,606.50           $0.00          1,606.50
 540      15 E. Sunny Hill Ave
          Oshkosh, WI 54902
773       Elizabeth Radtke                    Priority                                       $200.00           $0.00           200.00
 540      N2871 County Road G
          Marion, WI 54950
774       Kevin Bleck, Jr.                    Priority                                        $97.13           $0.00            97.13
 540      119 E Calumet St
          Appleton, WI 54915
775       Shelly Meyer                        Priority                                       $576.45           $0.00           576.45
 540      937 Higgins Ave
          Neenah, WI 54956
776       Jami Nelson                         Priority                                       $261.45           $0.00           261.45
 540      312 Prospect Avenue
          Beaver Dam, WI 53916
777       Hunter Blank                        Priority                                       $130.73           $0.00           130.73
 540      502 Keyes St
          Menasha, WI 54952
778       Nate Waters                         Priority                                       $288.23           $0.00           288.23
 540      409 Second St
          Menasha, WI 54952
779       Sarah O'Connor                      Priority                                       $155.38           $0.00           155.38
 540      N11843 Lettau Dr
          Brownsville, WI 53006
780       Audrey Clay                         Priority                                       $828.45           $0.00           828.45
 540      4600 Cloverlick Rd
          Cumberland, KY 40823
781       Alecia Acevedo                      Priority                                       $268.76           $0.00           268.76
 540      461 Deer Meadow Ct.
          Fredonia, WI 53021




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 61 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 57                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

782       Eric Torgerson                      Priority                                       $807.45           $0.00           807.45
 540      PO Box 57
          Brownsville, MN 55919
783       Angie Claeys                        Priority                                     $1,513.58           $0.00          1,513.58
 540      1143 Rogers Drive
          Plover, WI 54467
784       Jodie Rasmussen                     Priority                                       $144.88           $0.00           144.88
 540      755 Olson Ave
          Oshkosh, WI 54901
785       Jose Rivera-Tellez                  Priority                                       $500.85           $0.00           500.85
 540      700 N Salem Dr. #417
          Hoffman Estates, IL 60169
786       Carrie Kragie                       Priority                                       $201.57           $0.00           201.57
 540      N9927 K-1 Road
          Stephenson, MI 49887
787       Alyssa Romanowski                   Priority                                       $350.70           $0.00           350.70
 540      229543 Cty Road Q
          Ringle, WI 54471
788       Andrew Westeen                      Priority                                       $639.45           $0.00           639.45
 540      212 West Iron St
          Bessemer, MI 49911
789       Amanda Vander Grinten               Priority                                       $197.38           $0.00           197.38
 540      160 Warner Street
          Fond Du Lac, WI 54935
790       Thomas Taff                         Priority                                       $303.45           $0.00           303.45
 540      662 Division St.
          Quinnesec, MI 49876
791       Margaret Bott                       Priority                                       $803.25           $0.00           803.25
 540      315 Knapp St
          Oshkosh, WI 54902
792       Michael Pahnke                      Priority                                     $1,729.35           $0.00          1,729.35
 540      13326 San Road
          Reedsville, WI 54230
793       Joshua Chorey                       Priority                                       $355.95           $0.00           355.95
 540      602 W State St
          Cheboygan, MI 49721
794       Linda Kolbet                        Priority                                       $218.38           $0.00           218.38
 540      3574 Spring Park Rd
          Osage, IA 50461
795       Eric Mandel                         Priority                                       $261.45           $0.00           261.45
 540      2109 Glenview Ave
          Kaukauna, WI 54130




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 62 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 58                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

796       Greg Peterson                       Priority                                       $781.20           $0.00           781.20
 540      PO Box 11
          Scandinavia, WI 54977
797       Sophia Scheffler                    Priority                                       $155.38           $0.00           155.38
 540      2701 S. Schaefer St.
          Appleton, WI 54915
798       Shelly Bagley                       Priority                                     $1,924.13           $0.00          1,924.13
 540      1750 Taft Ave
          Apt D6
          Oshkosh, WI 54902
799       Amy Barkelar                        Priority                                       $677.25           $0.00           677.25
 540      1268 W. 20th Ave
          Oshkosh, WI 54902
800       Nicole Martin                       Priority                                       $400.00           $0.00           400.00
 540      421 E. Elm Street
          River Falls, WI 54022
801       Holly Hilke                         Priority                                     $1,556.10           $0.00          1,556.10
 540      W617 East Waushara St
          Berlin, WI 54923
802       Amie L. Clark                       Priority                                       $961.76           $0.00           961.76
 540      478 Neevel Ave.
          Waupun, WI 53963
803       Tracy Muskevitsch                   Priority                                       $261.45           $0.00           261.45
 540      N2650 County Road W
          New London, WI 54961
804       Lisa Tesch                          Priority                                       $350.70           $0.00           350.70
 540      209 Wyeville Ave
          Tomah, WI 54660
805       Tammy M DiSalvo                     Priority                                       $589.57           $0.00           589.57
 540      1414 Coral Dr
          Sun Prairie, WI 53590
806       Damian Wisniewski                   Priority                                       $717.68           $0.00           717.68
 540      503 East Main Street
          Apt 2
          Bellevue, OH 44811
807       Amy Halverson                       Priority                                         $0.00           $0.00              0.00
 540      105 S. Elizabeth St.
          Weyauwega, WI 54983
808       Debbie Jensen                       Priority                                       $155.38           $0.00           155.38
 540      E5023 Railroad Grade Rd
          Weyauwega, WI 54983
809       Cody Robertson                      Priority                                       $585.38           $0.00           585.38
 540      2525 14th Ave
          Monroe, WI 53566


                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 63 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 59                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

810       Christopher Richmond               Priority                                       $807.45           $0.00          807.45
 540      10502 Michigan Ave
          Hayward, WI 54843
811       Amy Wolff                          Priority                                       $303.45           $0.00          303.45
 540      1605 Hwy 60
          Jackson, WI 53037
812       Camryn Kraning                     Priority                                       $109.19           $0.00          109.19
 540      430C Nancy Ln #388
          Pulaski, WI 54162
813       Bryton Vanderloop                  Priority                                       $177.45           $0.00          177.45
 540      91-1058T Kekuilani Loop 1807
          Kapolei, HI 96707
814       Brandon Rholl                      Priority                                       $576.45           $0.00          576.45
 540      1919 9th Ave South
          Fort Dodge, IA 50501
815       Michele Vasquez                    Priority                                       $100.00           $0.00          100.00
 540      698 S Oak Park Ct
          Milwaukee, WI 53214
816       Megan Loose                        Priority                                       $134.38           $0.00          134.38
 540      909 First Street
          Kiel, WI 53042
817       Krissy Diederich                   Priority                                       $391.09           $0.00          391.09
 540      622 St Joseph St
          De Pere, WI 54115
818       Anthony Hying                      Priority                                       $218.38           $0.00          218.38
 540      909 Lincoln Green Court
          Deforest, WI 53532
819       Brenda Davis                       Priority                                       $503.00           $0.00          503.00
 540      3400 Pierce Ave Lot 108
          Marinette, WI 54143
820       William Heath II                   Priority                                       $639.45           $0.00          639.45
 540      1409 Lacount Rd.
          Green Bay, WI 54313
821       Caryn Weissman                     Priority                                       $303.45           $0.00          303.45
 540      P O Box 434
          Allenton, WI 53002
822       Kalya Drutt                        Priority                                        $88.73           $0.00           88.73
 540      366 Chute St.
          Apt. 103
          Menasha, WI 54952
823       Shannon Keyser                     Priority                                       $109.19           $0.00          109.19
 540      3714 S County Rd P
          Denmark, WI 54208



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 64 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 60                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

824       Brittany Halle                      Priority                                       $807.45           $0.00           807.45
 540      702 Forest Lane
          Fond Du Lac, WI 54935
825       Heather Greene                      Priority                                       $803.25           $0.00           803.25
 540      105 Lane St.
          Morganton, NC 28655
826       Robert Workentine                   Priority                                       $303.45           $0.00           303.45
 540      228 N Mill St
          Hortonville, WI 54944
827       Michelle Knoch                      Priority                                       $434.65           $0.00           434.65
 540      7548 M-65 S
          Lachine, MI 49753
828       Cathy Spoehr                        Priority                                       $251.96           $0.00           251.96
 540      N2353 Vandenbroek Rd
          Kaukauna, WI 54130
829       Harold Grimes III                   Priority                                     $1,252.13           $0.00          1,252.13
 540      4909 S Baneberry Dr
          Sioux Falls, SD 57106
830       Cheryl Boeck                        Priority                                       $677.25           $0.00           677.25
 540      303 W 18th Ave
          Oshkosh, WI 54902
831       Rachel Dann                         Priority                                       $803.25           $0.00           803.25
 540      1324 Swamp Rd
          Green Bay, WI 54313
832       Marci Balson                        Priority                                       $272.96           $0.00           272.96
 540      W7967 Church Rd
          Fond Du Lac, WI 54937
833       Michael Lenz                        Priority                                       $215.25           $0.00           215.25
 540      779 S. Washburn St.
          Apt.6
          Oshkosh, WI 54904
834       Sue Kubasta                         Priority                                     $1,199.63           $0.00          1,199.63
 540      W6810 Design Dr
          Greenville, WI 54942
835       Christopher Shintaku                Priority                                       $373.76           $0.00           373.76
 540      610 E Granville Ave
          Roselle, IL 60172
836       Cortney Calkins                     Priority                                       $348.57           $0.00           348.57
 540      1301 Whitewater Avenue Fort
          Fort Atkinson, WI 53538
837       Shannon Murray                      Priority                                       $224.69           $0.00           224.69
 540      614 7th Ave
          Belle Plaine, IA 52208



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 65 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 61                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

838       Kathleen Markofski                  Priority                                       $155.38           $0.00           155.38
 540      aka Kathy Markofski
          4115 Meadow View Lane
          Oshkosh, WI 54904
839       Nicole Lampela                      Priority                                     $1,104.07           $0.00          1,104.07
 540      735 Elm St.
          Apt 1
          Hancock, MI 49930
840       Danielle Manders                    Priority                                       $139.13           $0.00           139.13
 540      N3879 McHugh Rd.
          Freedom, WI 54130
841       David Blumer                        Priority                                       $553.88           $0.00           553.88
 540      302 21 1/4 Street
          Chetek, WI 54728
842       Melissa Schnyder                    Priority                                       $218.38           $0.00           218.38
 540      1750 Crestview Drive
          Oshkosh, WI 54904
843       Deborah Butzlaff                    Priority                                       $272.96           $0.00           272.96
 540      4463 Badger Rd
          Kewaskum, WI 53040
844       Cody Mier                           Priority                                       $319.73           $0.00           319.73
 540      2211 Magnolia Lane
          Green Bay, WI 54304
845       Dianna M. Marks                     Priority                                       $155.38           $0.00           155.38
 540      2815 Western Ave.
          Jackson, WI 53037
846       Robert Worth                        Priority                                       $803.25           $0.00           803.25
 540      3101 E Canvasback Ln
          Appleton, WI 54913
847       Thomas Dougherty                    Priority                                       $945.28           $0.00           945.28
 540      1030 W Grant St
          Appleton, WI 54914
848       Emily Tetzlaff                      Priority                                        $77.69           $0.00            77.69
 540      W668 River View Ct.
          Kaukauna, WI 54130
849       Thomas Dougherty                    Priority                                       $945.28           $0.00           945.28
 540      1030 W Grant St
          Appleton, WI 54914
850       Laurie King                         Priority                                        $98.69           $0.00            98.69
 540      110 Twin Lakes Dr
          North Fond Du Lac, WI 54937
851       Deborah Ann Kowalski                Priority                                       $130.00           $0.00           130.00
 540
          W1078 Cty Rd B
          Marinette, WI 54143

                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 66 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 62                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

852       Connie Sell                         Priority                                        $67.19           $0.00            67.19
 540      427 N Pine Grove Lane
          Hortonville, WI 54944
853       Ethan Granger                       Priority                                       $278.22           $0.00           278.22
 540      5025 River Heights Drive
          Manitowoc, WI 54220
854       Kyle Meyers                         Priority                                       $303.45           $0.00           303.45
 540      2561 Stone Meadows Trl
          Green Bay, WI 54313
855       Frank Svacina                       Priority                                       $261.45           $0.00           261.45
 540      1935 Richmond Ave
          Manitowoc, WI 54220
856       Avery Burns                         Priority                                       $518.65           $0.00           518.65
 540      579 Grove Street
          Fond Du Lac, WI 54935
857       Hannah Stout                        Priority                                       $576.45           $0.00           576.45
 540      2820 Polk St Ne
          Minneapolis, MN 55418
858       Erin Chudacoff                      Priority                                     $2,031.75           $0.00          2,031.75
 540      3007 E.Fallcreek Ln.
          Appleton, WI 54913
859       Alexis Moore                        Priority                                       $109.19           $0.00           109.19
 540      9001 Hickory Drive
          Kewaskum, WI 53040
860       Isabella Meyer                      Priority                                        $67.19           $0.00            67.19
 540      1611 McIntosh Court
          Little Chute, WI 54140
861       Jack Anderson                       Priority                                       $155.38           $0.00           155.38
 540      N1752 Ivy Lane
          Greenville, WI 54942
862       Austin Jones                        Priority                                        $88.73           $0.00            88.73
 540      585 Oxford Lane
          Lindenhurst, IL 60046
863       Jenny Bobb                          Priority                                     $1,845.90           $0.00          1,845.90
 540      359 Minz Park Cr #4
          West Bend, WI 53095
864       Jeremy Banick                       Priority                                       $639.45           $0.00           639.45
 540      222 W 9th Street
          Kaukauna, WI 54130
865       Kelly Kaczmarek                     Priority                                       $807.45           $0.00           807.45
 540      424A Georgia St
          Stevens Point, WI 54481




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 67 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 63                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

866       Brendan Buenning                    Priority                                       $303.45           $0.00           303.45
 540      421 W Green Bay St
          Shawano, WI 54166
867       Jessica Arnold                      Priority                                       $261.45           $0.00           261.45
 540      710 Lamar Dr
          Milton, WI 53563
868       Jessica Veiht                       Priority                                     $1,304.63           $0.00          1,304.63
 540      125 Helen St
          Ishpeming, MI 49849
869       Misty Marshall                      Priority                                       $261.45           $0.00           261.45
 540      130 S Grove St
          Livingston, WI 53554
870       Jonathan Kwasny                     Priority                                       $251.96           $0.00           251.96
 540      2381 Woodland Hills Dr.
          Menasha, WI 54952
871       Brian Shimkus II                    Priority                                       $261.45           $0.00           261.45
 540      5250 Headquarters Tr
          Rhinelander, WI 54501
872       Jo Marie Kiiskila                   Priority                                       $424.15           $0.00           424.15
 540      5320 Fox Run Dr.
          Wisconsin Rapids, WI 54494
873       Julie Srenaski                      Priority                                       $377.96           $0.00           377.96
 540      3081 Alfa Romeo Road
          Green Bay, WI 54313
874       Kassandra Wondra                    Priority                                       $251.98           $0.00           251.98
 540      21 Manor Hill Dr
          Eden, WI 53019
875       Kelly Lowney                        Priority                                     $2,645.90           $0.00          2,645.90
 540      W3999 Devine Ln
          Appleton, WI 54913
876       Kelsey Cary                         Priority                                       $214.19           $0.00           214.19
 540      623 11th St SE
          Rochester, MN 55904
877       Josh Coonen                         Priority                                       $239.38           $0.00           239.38
 540      2356 Sunfield Drive
          Pulaski, WI 54162
878       Kenneth A. Custer                   Priority                                       $576.45           $0.00           576.45
 540      N3594 Franks Dr.
          Montello, WI 53949
879       Jordan Nass                         Priority                                        $88.73           $0.00            88.73
 540      3697 Wildcat Trail
          Apt. #7
          New Franken, Wi 54229



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 68 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 64                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

880       Alyssa Salas                       Priority                                       $361.15           $0.00           361.15
 540      8835 E Windlake Rd
          Muskego, WI 53150
881       Rachel Linzmeyer                   Priority                                       $119.69           $0.00           119.69
 540      217 E 17th St
          Kaukauna, WI 54130
882       Leeanne Gunther                    Priority                                       $271.95           $0.00           271.95
 540      10991 Sturgis Lane
          Tomahawk, WI 54487
883       Lori Osero                         Priority                                       $266.70           $0.00           266.70
 540      2686 Towerview Dr
          Neenah, WI 54956
884       Sydni Harris                       Priority                                       $959.18           $0.00           959.18
 540      PO Box 272
          Painesdale, MI 49955
885       Joey Pollard                       Priority                                        $67.19           $0.00            67.19
 540      37294 Tikka Rd.
          Ontonagon, MI 49953
886       Lynn Engstrom                      Priority                                       $140.69           $0.00           140.69
 540      3730 Western Ct
          Oshkosh, WI 54901
887       Kelly Knudsen                      Priority                                         $0.00           $0.00              0.00
 540      1631 Ontario Street
          Oshkosh, WI 54901
888       Mary Stueber                       Priority                                       $391.09           $0.00           391.09
 540      1204 Lourdes Ave
          De Pere, WI 54115
889       Matt McCabe                        Priority                                       $109.19           $0.00           109.19
 540      W4841 Guernsey Dr
          Sherwood, WI 54169
890       Ethan Gardner                      Priority                                       $430.00           $0.00           430.00
 540      5241 Chippewa
          Saint Louis, MO 63109
891       Michelle Gosz                      Priority                                     $1,108.76           $0.00          1,108.76
 540      W7388 Red Hawk Dr
          Appleton, WI 54914
892       Sally Cook                         Priority                                       $913.48           $0.00           913.48
 540      1350 Legends Lane
          Custer, WI 54423
893       Michael Pelegrin                   Priority                                       $420.00           $0.00           420.00
 540      290 S Kools St
          Apt 5
          Grand Chute, WI 54914



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 69 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 65                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:03 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

894       Jon Rentmeester                    Priority                                       $155.38           $0.00           155.38
 540      474 Demi Lane
          Green Bay, WI 54311
895       Ryan Schaefer                      Priority                                       $282.45           $0.00           282.45
 540      137 Gruenwald Ave
          Neenah, WI 54956
896       Stacy Hietpas                      Priority                                       $134.38           $0.00           134.38
 540      1018 Sunnydale Lane
          Little Chute, WI 54140
897       Nicky Miller                       Priority                                     $2,029.13           $0.00          2,029.13
 540      950 W Ryan St
          Brillion, WI 54110
898       James Doyle                        Priority                                       $377.96           $0.00           377.96
 540      2222 S 12th St
          Milwaukee, WI 53215
899       Courtney Wright                    Priority                                       $155.38           $0.00           155.38
 540      65 Brent St
          Clintonville, WI 54929
900       Rod Schwartz                       Priority                                       $967.58           $0.00           967.58
 540      365 E Arndt St
          Fond Du Lac, WI 54935
901       Savanna Youngquist                 Priority                                       $109.19           $0.00           109.19
 540      709 Desplaine Rd
          De Pere, WI 54115
902       Scott Olson                        Priority                                       $554.34           $0.00           554.34
 540      S110W22960 County Line Dr
          Waterford, WI 53185
903       Scott Michaelson                   Priority                                       $553.88           $0.00           553.88
 540      2329 Marak Drive
          Grafton, WI 53024
904       Christopher Van Veghel             Priority                                       $576.46           $0.00           576.46
 540      919 Park Ave
          Little Chute, WI 54140
905       Susan Skenandore                   Priority                                       $134.38           $0.00           134.38
 540      W7726 East Avenue
          Shiocton, WI 54170
906       Daniel Tracey                      Priority                                     $1,878.45           $0.00          1,878.45
 540      W4231 Pine Pointe Ln
          Tomahawk, WI 54487
907       Jed Holsen                         Priority                                       $177.45           $0.00           177.45
 540      525 Meadow Street
          Stevens Point, WI 54481




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 70 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 66                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

908       Beth Casperson                      Priority                                       $708.40           $0.00           708.40
 540      1475 Tullar Rd #12
          Neenah, WI 54956
909       Stacy Breitrick                     Priority                                     $1,491.53           $0.00          1,491.53
 540      1269 Shawano Ave.
          Apt. 3
          Green Bay, WI 54303
910       Michelle Frisbie                    Priority                                       $249.88           $0.00           249.88
 540      W6843 Marrihill Ct
          Greenville, WI 54942
911       Damian Swacker                      Priority                                       $430.50           $0.00           430.50
 540      W10940 County Rd D
          Westboro, WI 54490
912       Tami Kimball                        Priority                                       $391.13           $0.00           391.13
 540      W2225 Cty. Rd. G
          Seymour, WI 54165
913A      Robert Osheim                       Priority                                     $3,025.00           $0.00          3,025.00
 540      14530 Lilly Heights Dr.
          Brookfield, WI 53005
914       Nylee Osborn                        Priority                                       $803.25           $0.00           803.25
 540      126 Green Way Dr
          Combined Locks, WI 54113
915       Ted Wittmann                        Priority                                       $554.34           $0.00           554.34
 540      436 8th Street
          Menasha, WI 54952
916       Tammy L. Martin                     Priority                                       $621.08           $0.00           621.08
 540      755 Frank St.
          Darlington, WI 53530
917       Tina Carpenter                      Priority                                       $392.65           $0.00           392.65
 540      N6376 Hillcrest Road
          Pardeeville, WI 53954
918       Vicky Wenzel                        Priority                                       $218.38           $0.00           218.38
 540      2160 Parkside Drive
          Oshkosh, WI 54901
919       Tina Schroeder                      Priority                                       $548.07           $0.00           548.07
 540      6428 Paynes Point Rd
          Neenah, WI 54956
920       Todd Diedrich                       Priority                                       $134.38           $0.00           134.38
 540      N7424 Niagara Lane
          Fond Du Lac, WI 54937
921       Kim Dabel                           Priority                                       $553.88           $0.00           553.88
 540      324 Robert St
          Fort Atkinson, WI 53538



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 71 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 67                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

922       Lori Schroeder                      Priority                                     $1,327.21           $0.00          1,327.21
 540      2130 S 9th Street
          Sheboygan, WI 53081
923       William Knoblach                    Priority                                       $576.45           $0.00           576.45
 540
          1017 Knapp Street
          Oshkosh, WI 54901
924       Ashley Ittner                       Priority                                       $155.38           $0.00           155.38
 540      5700 W Bottsford Ave
          Greenfield, WI 53220
925       Tim Graber                          Priority                                     $1,606.50           $0.00          1,606.50
 540      E 9545 Manske Rd
          New London, WI 54961
926       Bruce Blohowiak                     Priority                                       $803.25           $0.00           803.25
 540      3747 Flintville Road
          Green Bay, WI 54313
927       Aprille Danielski                   Priority                                       $377.96           $0.00           377.96
 540      4333 County Road JJ
          Green Bay, WI 54311
928       Connor Krupp                        Priority                                       $170.63           $0.00           170.63
 540      32 Aurora Ln
          Fond Du Lac, WI 54935
929       Mary Remter                         Priority                                     $1,148.70           $0.00          1,148.70
 540      3579 N Mason St
          Appleton, WI 54914
930       Scott Kuehl                         Priority                                       $288.23           $0.00           288.23
 540      N3094 County Road C
          Kewaunee, WI 54216
931       Barbara Dubois                      Priority                                       $677.25           $0.00           677.25
 540      4589 Valhalla Rd
          New Franken, WI 54229
932       Rachel Elliott                      Priority                                       $261.45           $0.00           261.45
 540      14220 Burbank Blvd.
          Apt 208
          Van Nuys, CA 91401
933       Paul Hutto                          Priority                                       $479.85           $0.00           479.85
 540      2203 Randolph Rd
          Janesville, WI 53545
934       Joseph Bruley                       Priority                                       $479.85           $0.00           479.85
 540      204 E. Brewster St
          Appleton, WI 54911
935       Carolyn Vickers                     Priority                                     $1,301.48           $0.00          1,301.48
 540      N4881 Brentwood Way
          Montello, WI 53949


                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 72 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 68                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:03 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

936       Jennifer Palama                     Priority                                       $119.69           $0.00           119.69
 540      3362 Kimberly Circle
          Manitowoc, WI 54220
937       Donald Warzynski                    Priority                                       $677.25           $0.00           677.25
 540      8600 Oak Hill Road
          Omro, WI 54963
938       Jesse Fenn                          Priority                                       $261.45           $0.00           261.45
 540      121 S Lincoln St
          Shawano, WI 54166
939       John Duvernell                      Priority                                     $1,362.90           $0.00          1,362.90
 540      404 Chadwick Ct
          Watertown, WI 53094
940       Lindsey Baker                       Priority                                       $130.73           $0.00           130.73
 540      45 Mockingbird Lane
          North Fond Du Lac, WI 54937
941       Penny Danks                         Priority                                       $969.15           $0.00           969.15
 540      561 Prestige Court
          Edgerton, WI 53534
942       Todd Christensen                    Priority                                     $1,020.57           $0.00          1,020.57
 540      1309 Harmony Dr
          Racine, WI 53402
943       Angie Birkett                       Priority                                       $354.90           $0.00           354.90
 540      459 Bellevue St
          Green Bay, WI 54302
944       Wendy Dey                           Priority                                       $155.38           $0.00           155.38
 540      359 Overland trail
          Oshkosh, WI 54904
945       Nina Rodriguez                      Priority                                       $532.35           $0.00           532.35
 540      1007 W. Main St.
          Apt. 205
          Watertown, WI 53094
946       Deborah A Simerl                    Priority                                       $677.25           $0.00           677.25
 540      3473 Greenacres Terrace
          The Villages, FL 32163
947       Jeanne Andrews                      Priority                                     $1,079.30           $0.00          1,079.30
 540      2417 Heather Ct
          Green Bay, WI 54311
948       Jessica Hagedorn                    Priority                                       $155.38           $0.00           155.38
 540      103 S Bell Street
          Fond Du Lac, WI 54935
949       Kyle Williams                       Priority                                       $360.95           $0.00           360.95
 540      2135 Prentiss Dr. M106
          Downers Grove, IL 60516



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 73 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 69                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

950       Nathan White                        Priority                                       $391.13           $0.00           391.13
 540      669 Wolcott St
          West Bend, WI 53090
951       Anthony Young                       Priority                                     $2,150.40           $0.00          2,150.40
 540      W10320 County Road TT
          Hortonville, WI 54944
952       Elizabeth Buchholtz                 Priority                                       $722.38           $0.00           722.38
 540      W1871 Apache Avenue
          Fremont, WI 54940
953       Lily Sonnentag                      Priority                                       $134.38           $0.00           134.38
 540      W1103 Townline Rd
          Ripon, WI 54971
954       Zachary Cook                        Priority                                       $261.45           $0.00           261.45
 540      840 Belsly Way
          Metamora, IL 61548
955       Justin Ruff                         Priority                                       $350.70           $0.00           350.70
 540      518 York Street
          Beaver Dam, WI 53916
956       Justine Oswald                      Priority                                       $270.38           $0.00           270.38
 540      N2212 Hwy 188
          Lodi, WI 53555
957       Mike Boelter                        Priority                                       $984.38           $0.00           984.38
 540      1629 Cedar St
          Oshkosh, WI 54901
958       Timothy Hogan                       Priority                                       $356.96           $0.00           356.96
 540      W3202 Archer Ct
          Pine River, WI 54965
959       Olivia Gerritson                    Priority                                        $67.19           $0.00            67.19
 540      555 E. Main Street
          Waupun, WI 53963
960       Jessica Nowak                       Priority                                       $968.63           $0.00           968.63
 540      36 River Ln
          Clintonville, WI 54929
961       Lois Anderson                       Priority                                       $155.38           $0.00           155.38
 540      182 Robert Street
          Clintonville, WI 54929
962       Kristina Johnson-Koch               Priority                                       $303.45           $0.00           303.45
 540      1222 Clark St.
          Waupaca, WI 54981
963       Aaron Larson                        Priority                                       $300.00           $0.00           300.00
 540      1335 Crystal Ct
          Apt. 11
          Waupaca, WI 54981



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 74 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 70                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

964       Michael West                        Priority                                       $161.69           $0.00          161.69
 540      336 Fairbanks Rd
          Crystal Falls, MI 49920
965       Rachel Marquette                    Priority                                        $67.19           $0.00           67.19
 540      916 E Randall St.
          Shawano, WI 54166
966       Emily Zimmer                        Priority                                        $76.13           $0.00           76.13
 540      2773 Bristol Mountain Trl
          Green Bay, WI 54313
967       Bethany Ferguson                    Priority                                       $449.38           $0.00          449.38
 540      33 Regal Terrace
          Appleton, WI 54915
968       Susan Neitzke                       Priority                                       $350.70           $0.00          350.70
 540      1314 Porter Ave
          Oshkosh, WI 54902
969       Glenda Erickson                     Priority                                       $800.00           $0.00          800.00
 540      N4446 Fairfield Ave
          Montello, WI 53949
970       Scott Quist                         Priority                                       $551.25           $0.00          551.25
 540      PO Box 243
          Portage, WI 53901
971       Krista Alexander                    Priority                                       $134.38           $0.00          134.38
 540      N107W15051 Cherry Lane
          Germantown, WI 53022
972       Lauren Landowski                    Priority                                        $77.69           $0.00           77.69
 540      3831 Ben Franklin Dr
          Wisconsin Rapids, WI 54494
973       Daniel A. Yurek                     Priority                                       $152.25           $0.00          152.25
 540      469 Beauty View Rd
          Luxemburg, WI 54217-7305
974       Michelle Thomas                     Priority                                       $218.00           $0.00          218.00
 540      909 N 14th St
          Manitowoc, WI 54220
975       Emily Bourin                        Priority                                        $70.00           $0.00           70.00
 540      2253 W. Hiawatha Dr.
          Appleton, WI 54914
976       Erica Howerton                      Priority                                        $75.00           $0.00           75.00
 540      2406 N. Linwood Ave
          Appleton, WI 54914
977       Ann Hildebrandt                     Priority                                       $197.38           $0.00          197.38
 540      126 Kappell Drive
          Neenah, WI 54956




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 75 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 71                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

978       Tanya Braun                         Priority                                       $151.73           $0.00           151.73
 540      1700 Chestnut Street
          Wisconsin Rapids, WI 54494
979       Bradley Mathey                      Priority                                       $201.57           $0.00           201.57
 540      201441 Hidden Cove Lane
          Mosinee, WI 54455
980       Scott Mulrooney                     Priority                                       $803.25           $0.00           803.25
 540      3701 Curry Lane
          Janesville, WI 53546
981       Lydia Khan                          Priority                                       $845.25           $0.00           845.25
 540      W11801 Wall Street Rd
          Portage, WI 53901
982       Jason Wutt                          Priority                                     $1,165.50           $0.00          1,165.50
 540      118 Oman Street
          Waupaca, WI 54981
983       Deanna Tachick                      Priority                                       $391.13           $0.00           391.13
 540      10923 Hwy 32
          Suring, WI 54174
984       Doug Wagner                         Priority                                       $151.73           $0.00           151.73
 540      926 W. Packard St
          Appleton, WI 54914
985       Kyle Fink                           Priority                                       $480.38           $0.00           480.38
 540      327 W. 3rd Street
          Kaukauna, WI 54130
986       Vincent Aschaker                    Priority                                       $271.95           $0.00           271.95
 540      N1446 Star Dust Drive
          Greenville, WI 54942
987       Adam Sternig                        Priority                                       $194.25           $0.00           194.25
 540      4230 W Ramsey Ave
          Milwaukee, WI 53221
988       Ashley Ayen                         Priority                                       $506.07           $0.00           506.07
 540      N7393 Racetrack Rd.
          Plymouth, WI 53073
989       Alan Ziebell                        Priority                                       $479.85           $0.00           479.85
 540      E2004 King Road
          Waupaca, WI 54981
990       Austin Bonlender                    Priority                                       $500.33           $0.00           500.33
 540      212 Prairie Fox Ct
          North Fond Du Lac, WI 54937
991       Aaron Turba                         Priority                                       $134.38           $0.00           134.38
 540      N9651 South Ct.
          Elkhart Lake, WI 53020




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 76 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 72                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

992       Erin Jankowski                      Priority                                       $134.38           $0.00          134.38
 540      2116 Woodburn Rd
          Unit B
          Waukesha, WI 53188
993       Lesley Wilz                         Priority                                        $67.19           $0.00           67.19
 540      N5784 Shop St
          Manawa, WI 54949
994       Tammy Much Johnson                  Priority                                        $77.69           $0.00           77.69
 540      E6292 State Road 22
          Manawa, WI 54949
995       Fred Dahlin                         Priority                                       $141.23           $0.00          141.23
 540      N6505 Shawano Shores Circle
          Shawano, WI 54166
996       Lori Brown                          Priority                                       $675.09           $0.00          675.09
 540      N21841 County Road O
          Niagara, WI 54151
997       Allen Hill                          Priority                                       $538.13           $0.00          538.13
 540      N4016 Blackhawk Road
          Pine River, WI 54965
998       Rachael Bissett                     Priority                                       $272.96           $0.00          272.96
 540      5199 High Pointe Dr
          Winneconne, WI 54986
999       Michelle Formiller                  Priority                                       $844.15           $0.00          844.15
 540      1040 Gregory St
          Neenah, WI 54956
1000      Camie Mccue                         Priority                                        $88.19           $0.00           88.19
 540      1993 Silver Street
          Manitowoc, WI 54220
1001      Tierra Brezsko                      Priority                                       $204.23           $0.00          204.23
 540      N2545 Deer Path Dr
          Marinette, WI 54143
1002      Bryanna Jeffery                     Priority                                       $194.25           $0.00          194.25
 540      3519 Madson Road
          Manitowoc, WI 54220
1003      Amy Bauer                           Priority                                       $749.61           $0.00          749.61
 540      551 Sunrise Dr
          Lodi, WI 53555
1004      Michelle D Birling                  Priority                                       $109.19           $0.00          109.19
 540      N9484 Noe Rd
          Appleton, WI 54915
1005      Amy Farrish                         Priority                                       $511.88           $0.00          511.88
 540      1829 Harold St
          Green Bay, WI 54302



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 77 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 73                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address              Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1006      David Munes                          Priority                                       $901.95           $0.00           901.95
 540      214 E Division Street
          Kaukauna, WI 54130
1007      Courtney Jansen                      Priority                                        $77.69           $0.00            77.69
 540      205 W Calumet St
          Apt. 2
          Appleton, WI 54915
1008      Brenna Willard                       Priority                                       $134.38           $0.00           134.38
 540      600 N Clark St.
          Appleton, WI 54911
1009      Ana Eick                             Priority                                     $1,025.85           $0.00          1,025.85
 540      N6071 Cty Rd W
          New London, WI 54961
1010      Garrit Levey                         Priority                                       $130.73           $0.00           130.73
 540      429 Neevel Ave
          Waupun, WI 53963
1011      Patricia Post                        Priority                                       $198.45           $0.00           198.45
 540      N1382 Rainbow Trail Road
          Keshena, WI 54135
1012      Kristin Laird                        Priority                                       $194.25           $0.00           194.25
 540      2618 Mt. Vernon Rd SE
          Cedar Rapids, IA 52403
1013      Kathleen Femrite                     Priority                                       $319.15           $0.00           319.15
 540      W7071 Rimrock Ln
          Greenville, WI 54942-8763
1014      Julie Ruther                         Priority                                       $479.85           $0.00           479.85
 540      11625 Laurie Dr
          Wheatfield, IN 46392
1015      Kim Larsen                           Priority                                       $359.63           $0.00           359.63
 540      1151 Bond St
          Green Bay, WI 54303
1016      Jeff Schaefer                        Priority                                       $286.13           $0.00           286.13
 540      45 W 14th Ave
          Oshkosh, WI 54902
1017      Jacalyn Ruhde                        Priority                                     $1,743.00           $0.00          1,743.00
 540      W5490 Timber Lane
          New Glarus, WI 53574
1018      Kayla Mertes                         Priority                                       $921.39           $0.00           921.39
 540      832 North 10th St
          Apt. 205
          Sheboygan, WI 53081
1019      Rachelle Racette                     Priority                                       $807.45           $0.00           807.45
 540      604 Riverview dr
          Winneconne, WI 54986


                                  Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 78 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 74                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1020      Mary Lou Trauba                    Priority                                       $470.38           $0.00           470.38
 540      W680 County Road DD
          Theresa, WI 53091
1021      Lindsay Radichel                   Priority                                       $420.00           $0.00           420.00
 540      1934 N Alvin St
          Appleton, WI 54911
1022      Brenda Delrow                      Priority                                       $987.53           $0.00           987.53
 540      556 Angela Street
          Birnamwood, WI 54414
1023      Tracy Gilbertsen                   Priority                                       $218.38           $0.00           218.38
 540      509 N Washington St
          Watertown, WI 53094
1025      Doug Walters                       Priority                                     $1,600.00           $0.00          1,600.00
 540      523 Wisconsin St
          Waupaca, WI 54981
1026      Samantha Hayes                     Priority                                     $1,163.40           $0.00          1,163.40
 540      351 East 5th Street
          Browerville, MN 56438
1027      Miranda R. Steiner                 Priority                                     $1,165.50           $0.00          1,165.50
 540      305 E. Gruber St.
          Antigo, WI 54409-2530
1028      Ashley Shreiner                    Priority                                       $645.70           $0.00           645.70
 540      N3406 State Rd 49
          Berlin, WI 54923
1029      Riley Timothy-John LaFave          Priority                                         $0.00           $0.00              0.00
 540      7608 County Road I
          Oconto Falls, WI 54154
1030      Emily Janowiak                     Priority                                       $390.08           $0.00           390.08
 540      386 11th St
          Manistee, MI 49660
1032      Erin Thyssen                       Priority                                       $275.63           $0.00           275.63
 540      1704 Arnold Dr.
          Green Bay, WI 54304
1033      Tracy McCarty                      Priority                                       $197.38           $0.00           197.38
 540      N3573 Red Oak Drive
          Campbellsport, WI 53010
1034      Timothy Waupoose                   Priority                                     $1,483.13           $0.00          1,483.13
 540      W639 Red Wing Way
          Keshena, WI 54135
1035      Kellie Hare                        Priority                                       $173.00           $0.00           173.00
 540      N7390 North Pioneer Rd.
          Fond Du Lac, WI 54937




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 79 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 75                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1036      Mark Dlugolenski                   Priority                                       $401.63           $0.00           401.63
 540      243 W 12th Ave
          Oshkosh, WI 54902
1037      Bernard Plummer                    Priority                                       $384.83           $0.00           384.83
 540      4871 Pierce Ave
          Plover, WI 54467
1038      Jake Kaltenberg                    Priority                                       $134.38           $0.00           134.38
 540      5579 Easy Street
          Waunakee, WI 53597
1039      Jamie Eithun                       Priority                                       $251.96           $0.00           251.96
 540      275 Griffith St.
          Fond du Lac, WI 54935
1040      David Hahn                         Priority                                     $1,203.26           $0.00          1,203.26
 540      468 N Main St
          Hartford, WI 53027
1041      Samantha Olszewski                 Priority                                       $176.38           $0.00           176.38
 540      E4220 Nuclear Road
          Kewaunee, WI 54216
1042      Debra Mayer                        Priority                                       $342.83           $0.00           342.83
 540      141 Black Forest Drive
          Plover, WI 54467
1043      Gina Blank                         Priority                                       $350.65           $0.00           350.65
 540      1143 Hillcrest Lane
          Seymour, WI 54165
1044      Jason Meulemans                    Priority                                       $910.88           $0.00           910.88
 540      W 6090 St Hwy 54
          Black Creek, WI 54106
1045      Ronald Jacobson                    Priority                                       $717.68           $0.00           717.68
 540      122 Riverview Drive
          Manitowoc, WI 54220
1046      Erin Havela                        Priority                                        $67.19           $0.00            67.19
 540      1669 Lenwood Ave
          Apt 16
          Green Bay, WI 54303
1047      Becky Kinnard                      Priority                                       $829.41           $0.00           829.41
 540      P.O. Box 7
          225 Market St.
          Potter, WI 54160
1048      Samuel Vassar                      Priority                                        $57.75           $0.00            57.75
 540      W6024 Cameo Ct
          Appleton, WI 54915
1049      Jenny Klopotic                     Priority                                       $130.75           $0.00           130.75
 540      305 5th St
          Algoma, WI 54201


                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 80 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 76                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1050      Dawn Stecker                        Priority                                       $788.56           $0.00          788.56
 540      544 Pinehurst Dr
          Sheboygan Falls, WI 53085
1051      Stephanie Coisman                   Priority                                       $500.00           $0.00          500.00
 540      2120 Greenleaf Rd
          De Pere, WI 54115
1052      Dan Schutt                          Priority                                       $864.68           $0.00          864.68
 540      2682 Maple Hills Drive
          Green Bay, WI 54313
1053      Kylie Beecher                       Priority                                        $67.19           $0.00           67.19
 540      4712 N. Tanglewood Dr.
          Appleton, WI 54913
1054      Brittney Judge                      Priority                                       $770.65           $0.00          770.65
 540      W6831 Appletree Court
          Greenville, WI 54942
1055      Todd Schaefer                       Priority                                       $304.50           $0.00          304.50
 540      W4334 Birch Rd
          Fond Du Lac, WI 54937
1056      Megan Wunrow                        Priority                                       $585.38           $0.00          585.38
 540      811 S 22nd Ave
          Wausau, WI 54401
1057      Kristin Holsbo                      Priority                                       $585.38           $0.00          585.38
 540      PO Box 14542
          Madison, WI 53708
1058      Dawn Hendrickson                    Priority                                       $134.38           $0.00          134.38
 540      N6230 County Rd D
          Algoma, WI 54201
1059      Perry Balazs                        Priority                                       $134.38           $0.00          134.38
 540      2101 Hickory Lane
          New Holstein, WI 53061
1060      Ann Barfknecht                      Priority                                       $109.19           $0.00          109.19
 540      2668 County Road C
          Wabeno, WI 54566
1061      Aaron Boebel                        Priority                                       $402.68           $0.00          402.68
 540      5310 Old C
          Boscobel, WI 53805
1062      Gary Chartier                       Priority                                       $698.78           $0.00          698.78
 540      N4393 Hwy 180
          Marinette, WI 54143
1063      Marcie Conkline                     Priority                                       $490.00           $0.00          490.00
 540      910 Clairville Rd
          Oshkosh, WI 54904




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 81 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 77                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1064      Christina Cooper                    Priority                                        $77.69           $0.00           77.69
 540      6405 Von Kanel St
          Schofield, WI 54476
1065      Max Schmitz                         Priority                                       $130.73           $0.00          130.73
 540      4100 Water Division Rd
          Denmark, WI 54208
1066      Molly Dahlke                        Priority                                       $251.96           $0.00          251.96
 540      2695 Howard Commons
          Apt. 1
          Howard, WI 54313
1067      Derek Dechant                       Priority                                       $392.65           $0.00          392.65
 540      W1784 County Rd AW
          Randolph, WI 53956
1068      Scott Distad                        Priority                                       $726.57           $0.00          726.57
 540      1331 Rawson Ave
          South Milwaukee, WI 53172
1069      Dylan Falk                          Priority                                       $130.73           $0.00          130.73
 540      527 W Plymouth St
          Jefferson, WI 53549
1070      Jason Fenner                        Priority                                       $405.83           $0.00          405.83
 540      N4874 State Rd 32
          Sheboygan Falls, WI 53085
1071      Andy Frechette                      Priority                                       $726.08           $0.00          726.08
 540      204 N Vita Ave
          Beaver Dam, WI 53916
1072      Kyrsten George                      Priority                                        $67.19           $0.00           67.19
 540      830 Miller Drive
          Oregon, WI 53575
1073      Jacob Halada                        Priority                                       $286.13           $0.00          286.13
 540      6290 Irish Road
          Denmark, WI 54208
1074      Chelsea Hertzberg                   Priority                                       $303.45           $0.00          303.45
 540
          N2110 State Rd. 49
          Berlin, WI 54923
1075A     Cristy Wildenberg                   Priority                                       $174.45           $0.00          174.45
 540      W6322 Goose Creek Circle
          Greenville, WI 54942
1076      Kelly Hickman                       Priority                                        $77.69           $0.00           77.69
 540      323 Village Drive
          Belleville, WI 53508
1077      Ed Hietpas                          Priority                                       $684.08           $0.00          684.08
 540      715 Madison Street
          Little Chute, WI 54140


                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 82 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 78                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1078      Kelly Schmidt                      Priority                                     $1,204.88           $0.00          1,204.88
 540      6691 Wolf Hollow Rd
          Windsor, WI 53598
1079      Patrice Hirn                       Priority                                       $677.25           $0.00           677.25
 540      3065 Rose Moon Way
          Neenah, WI 54956
1080      Pam Hynnek                         Priority                                       $251.96           $0.00           251.96
 540      W3949 Krueger Rd
          Appleton, WI 54913
1081      Cindy O'Neill                      Priority                                       $728.18           $0.00           728.18
 540      600 Oak St #239
          Waupaca, WI 54981
1082      Brittany Jaeger                    Priority                                       $134.38           $0.00           134.38
 540      13609 Range Line Road
          Newton, WI 53063
1083      April Jaeger                       Priority                                       $197.38           $0.00           197.38
 540      1513 Shelley Court
          North Fond Du Lac, WI 54937
1084      Michelle Kaiser                    Priority                                       $261.45           $0.00           261.45
 540      312 Main Street
          Horicon, WI 53032
1085      John McCarthy                      Priority                                       $205.28           $0.00           205.28
 540      1389 E State Rd 59
          Milton, WI 53563
1086      Deborah S. Ketcham                 Priority                                       $413.18           $0.00           413.18
 540
          1 Oak Ln.
          Hawthorn Woods, IL 60047
1087      Laurie Kiffel                      Priority                                       $109.19           $0.00           109.19
 540      1237 Deerfield Ave
          Menasha, WI 54952
1088      Linda Krohn                        Priority                                       $228.38           $0.00           228.38
 540      W9946 Hwy C
          Wautoma, WI 54982
1089      Daniel Krug                        Priority                                       $288.23           $0.00           288.23
 540      245 Gillett St
          Fond Du Lac, WI 54935
1090      Sarunrus Landwehr                  Priority                                       $177.45           $0.00           177.45
 540      8110 N 55th Street
          Brown Deer, WI 53223
1091      Jacob Last                         Priority                                       $836.85           $0.00           836.85
 540      1803 Maplewood Ave
          Green Bay, WI 54303



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 83 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 79                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1092      Kayla Leland                      Priority                                       $288.33           $0.00           288.33
 540      1711 Meadowbrook Dr.
          Apt. 202
          Manitowoc, WI 54220
1093      Brandi Maae                       Priority                                       $576.45           $0.00           576.45
 540      412 4th Avenue
          Ashton, IA 51232
1094      Lisa Maida                        Priority                                       $177.45           $0.00           177.45
 540      219 Rhodes St
          Pinconning, MI 48650
1095      Nicole Martin                     Priority                                        $77.69           $0.00            77.69
 540      S70W16965 Hedgewood Dr
          Muskego, WI 53150
1096      Lori Mattes                       Priority                                       $359.63           $0.00           359.63
 540      86 Brix St
          Clintonville, WI 54929
1097      Bryn Mayer                        Priority                                       $189.00           $0.00           189.00
 540      141 Black Forest Drive
          Plover, WI 54467
1098      Lindsey Meyers                    Priority                                        $98.69           $0.00            98.69
 540      120 Martin Ave. E
          Apt. 201
          Turtle Lake, WI 54889
1099      Alan Morris                       Priority                                       $288.23           $0.00           288.23
 540      1525 S Weimar St
          Appleton, WI 54915
1100      Jed Paulsen                       Priority                                       $403.73           $0.00           403.73
 540      2319 South Idlewild Court
          Howard, WI 54303
1101      Matt Herman                       Priority                                       $783.30           $0.00           783.30
 540      121 N. Hyland St
          Juneau, WI 53039
1102      Clay Pausma                       Priority                                       $155.38           $0.00           155.38
 540      N10403 Jersey Rd
          Fox Lake, WI 53933
1103      Leann M. Peterson                 Priority                                     $1,548.75           $0.00          1,548.75
 540      1332 Stone Ridge Rd. #41
          Waupaca, WI 54981
1104      Kenneth Price                     Priority                                       $803.25           $0.00           803.25
 540      1351 Snowmass Rd.
          Columbus, OH 43235
1105      Ryan Schulz                       Priority                                     $1,057.88           $0.00          1,057.88
 540      E8981 County Road X
          New London, WI 54961


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 84 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 80                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1106      Raynee Schuster                     Priority                                       $449.38           $0.00           449.38
 540      551 10th St S
          Wisconsin Rapids, WI 54494
1107      Brandi Tasson                       Priority                                       $748.09           $0.00           748.09
 540      2313 N Owaissa St
          Appleton, WI 54911
1108      Dawn Brown                          Priority                                       $416.32           $0.00           416.32
 540      125 Poplar Ct
          Neenah, WI 54956
1109      Mark Virgo                          Priority                                       $414.23           $0.00           414.23
 540      1801 8th Ave #317
          Menominee, MI 49858
1110      Cole Tebo                           Priority                                       $548.07           $0.00           548.07
 540      5528 Section St.
          Stephenson, MI 49887
1111      Stephanie Theobald                  Priority                                        $77.69           $0.00            77.69
 540      W3618 County Rd S
          Appleton, WI 54913
1112      Vicky Verhasselt                    Priority                                        $77.69           $0.00            77.69
 540      N3906 Section Line Rd
          Kaukauna, WI 54130
1113      Doug Walters                        Priority                                       $356.96           $0.00           356.96
 540      W5364 Lost Arrow Rd
          Fond Du Lac, WI 54937
1114      Lea Walters                         Priority                                       $272.96           $0.00           272.96
 540      N2854 Winchester Rd
          Hortonville, WI 54944
1115      Chris Wendler                       Priority                                        $77.69           $0.00            77.69
 540      1519 E Taft Ave
          Appleton, WI 54915
1116      Carla Reetz                         Priority                                       $201.57           $0.00           201.57
 540      W6389 Sonny Drive
          Apt. 1
          Menasha, WI 54952
1117      Sarah Wiggins                       Priority                                       $291.88           $0.00           291.88
 540      2770 Sunderland Blvd
          Waterford, MI 48329
1118      Tom Williams                        Priority                                     $1,089.38           $0.00          1,089.38
 540      618 E Sylvan Ave
          Appleton, WI 54915
1119      Katherine Wolff                     Priority                                       $194.25           $0.00           194.25
 540      2530 N. Williams St.
          Appleton, WI 54914



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 85 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 81                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1120      Scott Yohanek                     Priority                                       $610.58           $0.00          610.58
 540      617 6th St
          Menasha, WI 54952
1121      Conni Stueber                     Priority                                       $803.25           $0.00          803.25
 540      W9315 School Rd.
          Hortonville, WI 54944
1122      Bryan Michael Zink                Priority                                       $553.88           $0.00          553.88
 540      6541 40th Ave.
          Kenosha, WI 53142
1125      Shawna Brown                      Priority                                       $209.98           $0.00          209.98
 540      N5947 Westhaven Dr.
          Fond Du Lac, WI 54937
1126      Sheri Krempien                    Priority                                       $109.19           $0.00          109.19
 540      476 Sweetflag Ave
          Fond Du Lac, WI 54935
1127      Eric Heiniger                     Priority                                       $402.68           $0.00          402.68
 540      519 E Arnold St
          Bluffton, IN 46714
1128      Tracilyn Willer                   Priority                                        $77.69           $0.00           77.69
 540      214 Nancy Ln
          Pulaski, WI 54162
1129      Jeff Berres                       Priority                                       $130.73           $0.00          130.73
 540      5423 Angle Rd
          Oshkosh, WI 54904
1130      Gary Roberts                      Priority                                       $252.51           $0.00          252.51
 540      N7501 Van Dyne Rd
          Fond Du Lac, WI 54937
1131      Douglas Schuenemann Jr            Priority                                       $677.25           $0.00          677.25
 540      202 Howard St
          Waupun, WI 53963
1132      Melissa Haase                     Priority                                       $134.38           $0.00          134.38
 540      117 Knaup Dr.
          Apt. 1
          Beaver Dam, WI 53916
1133      Brandi Dustan                     Priority                                       $130.73           $0.00          130.73
 540      17509 Dumont Dr
          Fort Myers, FL 33967
1134      Sydney Fezatte                    Priority                                       $411.57           $0.00          411.57
 540      1398 Buckys Run
          Green Bay, WI 54313
1135      Amanda Vander Werff               Priority                                       $377.96           $0.00          377.96
 540      W9179 Alpine Trail
          Wautoma, WI 54982



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 86 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 82                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1137      Marisa Plumb                        Priority                                       $261.45           $0.00           261.45
 540      4025 Lamphere Ct
          Davenport, IA 52806
1138      Elizabeth M McClain                 Priority                                       $197.38           $0.00           197.38
 540      N4506 River Dr.
          Marinette, WI 54143
1139      Allan Euhardy                       Priority                                     $1,278.90           $0.00          1,278.90
 540      1106 W Grant St
          Appleton, WI 54914
1140      Robert Devroy                       Priority                                       $864.68           $0.00           864.68
 540      1708 Amy street
          Green Bay, WI 54302
1141      Noah Barber                         Priority                                       $130.19           $0.00           130.19
 540      53 Morningside Dr
          Cortland, NY 13045
1142      David Smith                         Priority                                       $282.45           $0.00           282.45
 540      N2011 Greenville Dr
          Greenville, WI 54942
1143      Jordan Peters                       Priority                                       $261.45           $0.00           261.45
 540      104 Maple Drive
          Tripoli, IA 50676
1144      Morgan Tyler                        Priority                                       $155.38           $0.00           155.38
 540      677 Meadowview Ln
          Josephine, TX 75173
1145      Noah Pomplun                        Priority                                       $518.65           $0.00           518.65
 540      3175 County Road E
          Eureka, WI 54963
1146      Daniel Weber                        Priority                                       $130.73           $0.00           130.73
 540      311 Oakwood Drive
          Francis Creek, WI 54214
1147      Trevor McCarthy                     Priority                                       $859.95           $0.00           859.95
 540      N3460 Cortland Ln
          Antigo, WI 54409
1148      David P. Gohlke                     Priority                                        $77.69           $0.00            77.69
 540      265 Westfield Way
          Pewaukee, WI 53072
1149      Adrienne Carl Newland               Priority                                       $272.96           $0.00           272.96
 540      2531 Easlan Dr
          Plover, WI 54467
1150      Paige Kraus                         Priority                                       $214.19           $0.00           214.19
 540      825 Driftwood Dr
          Brillion, WI 54110




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 87 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 83                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1151      Grace Mary Warrner                Priority                                       $172.19           $0.00           172.19
 540      15266 Tugs Road
          Lakewood, WI 54138
1152      Jeffery Blazer                    Priority                                     $1,429.53           $0.00          1,429.53
 540      5750 Saint Patricks Rd
          Lena, WI 54139
1153      Lloyd Hansen                      Priority                                       $324.45           $0.00           324.45
 540      1019 South Weed Street
          Shawano, WI 54166
1154      Kathryn Cera                      Priority                                       $600.00           $0.00           600.00
 540      2051 Muirwood Ct
          Green Bay, WI 54313
1155      James Bowers                      Priority                                       $210.01           $0.00           210.01
 540      12554 Greensview Drive
          Roscoe, IL 61073
1156      Ashley Michell                    Priority                                       $705.08           $0.00           705.08
 540      N5105 Valley Rd
          Luxemburg, WI 54217
1157      Jared Hudson                      Priority                                       $218.38           $0.00           218.38
 540      E3156 County Rd S
          Casco, WI 54205
1158      Lisa Hartjes                      Priority                                        $77.69           $0.00            77.69
 540      2050 Olde Country Circle
          Kaukauna, WI 54130
1159      Ann M Rose                        Priority                                       $261.45           $0.00           261.45
 540      1707 Lake View Road
          Washington Island, WI 54246
1160      Zack Lamers                       Priority                                       $314.96           $0.00           314.96
 540      335 West Florida Avenue
          Appleton, WI 54911
1161      Chandler Voigt                    Priority                                       $272.96           $0.00           272.96
 540      W1339 Washington Rd
          Rubicon, WI 53078
1162      Samantha Wegger                   Priority                                       $155.38           $0.00           155.38
 540      2232 Fourth Ave.
          Stevens Point, WI 54481
1163      Amanda Krause                     Priority                                       $576.45           $0.00           576.45
 540      770 W Cecil St
          Neenah, WI 54956
1164      Tyler Ollendorf                   Priority                                       $585.38           $0.00           585.38
 540      1915 Markham Street
          Manitowoc, WI 54220




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 88 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 84                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1165      Jody Minor                         Priority                                       $188.23           $0.00           188.23
 540      1204 Langlade Ave
          Green Bay, WI 54304
1166      Tracy Gauger                       Priority                                     $1,468.43           $0.00          1,468.43
 540      W6541 Austin Dr
          Appleton, WI 54915
1167      Carolee Herrick                    Priority                                        $98.69           $0.00            98.69
 540      506 Forest Home Dr.
          PO Box 276
          Francis Creek, WI 54214
1168      Regina Brooks                      Priority                                       $401.63           $0.00           401.63
 540      544 Pleasant Court
          Berlin, WI 54923
1169      Morgan Behnke                      Priority                                        $98.69           $0.00            98.69
 540      N8881 Randolph St.
          Brillion, WI 54110
1170      Samantha Schuchart                 Priority                                       $576.45           $0.00           576.45
 540      1432 Mary St
          Marinette, WI 54143
1171      Kathy A Robinson                   Priority                                       $251.96           $0.00           251.96
 540      922 Rose St
          Kewaunee, WI 54216
1172      Kari Check                         Priority                                     $1,083.57           $0.00          1,083.57
 540      4009 Wagon Wheel Rd
          Manitowoc, WI 54220
1173      Jonathan Crye                      Priority                                       $807.45           $0.00           807.45
 540      4573 Sandpiper Trl
          Cottage Grove, WI 53527
1174      Jade Jackson                       Priority                                       $186.88           $0.00           186.88
 540      8115 County Rd AG
          Lena, WI 54139
1175      Patti Lebeck                       Priority                                        $98.69           $0.00            98.69
 540      W7742 County Road F
          Phillips, WI 54555
1176      Amanda Poupore                     Priority                                     $1,743.00           $0.00          1,743.00
 540      N13775 J 1 RD
          Carney, MI 49812
1177      Nicholas Pitzer                    Priority                                       $402.68           $0.00           402.68
 540      231 Bond St.
          Neenah, WI 54956
1178      Traci Westphal                     Priority                                       $134.38           $0.00           134.38
 540      W10259 Allcan Rd
          New London, WI 54961



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 89 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 85                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1179      Jerry W. Buhrow Jr.                 Priority                                       $928.20           $0.00           928.20
 540      1065 Mihill Ave
          Fond Du Lac, WI 54935
1180      Elizabeth Halverson                 Priority                                       $261.46           $0.00           261.46
 540      713 Cherokee Path
          Lake Mills, WI 53551
1181      Jaiden Wicinsky                     Priority                                        $98.69           $0.00            98.69
 540      PO Box 190
          Winneconne, WI 54986
1182      Jason Noworatzky                    Priority                                     $1,523.51           $0.00          1,523.51
 540      N5408 Buena Vista Dr
          Fond Du Lac, WI 54937
1183      Dawn Allen                          Priority                                       $155.38           $0.00           155.38
 540      2544 Telluride Trl
          Green BAY, WI 54313
1184      Laura N. Bussler                    Priority                                       $807.45           $0.00           807.45
 540      N222 Willow St.
          Stephenson, MI 49887
1185      Brenden Bonnett                     Priority                                       $109.19           $0.00           109.19
 540      87 Eastbrook Ln
          Fond Du Lac, WI 54935
1186      Jeff Peura                          Priority                                       $803.25           $0.00           803.25
 540      2045 Ryan Road
          Mosinee, WI 54455
1187      Jenna Evenson                       Priority                                        $77.69           $0.00            77.69
 540      603 Berge Street
          Valders, WI 54245
1188      Brandon Lanoue                      Priority                                       $807.45           $0.00           807.45
 540      1298 E 2500 North Rd
          Ashkum, IL 60911
1189      Michelle Gmeiner                    Priority                                        $67.19           $0.00            67.19
 540      7298 County Road MM
          Larsen, WI 54947
1190      Ashley Wilke                        Priority                                       $197.38           $0.00           197.38
 540      315 Van Caster Drive
          Green Bay, WI 54311
1191      Ashley Hellenbrand                  Priority                                       $272.96           $0.00           272.96
 540      2731 Ridge Ct.
          Mc Farland, WI 53558
1192      Nicole Golden                       Priority                                       $275.06           $0.00           275.06
 540      3127 Sheldon Dr
          Oshkosh, WI 54904




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 90 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 86                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1193      Teresa Satori                     Priority                                       $356.96           $0.00           356.96
 540      5103 Catalina Ct
          Manitowoc, WI 54220
1194      Steve Leahy                       Priority                                       $266.18           $0.00           266.18
 540      W159N6985 Dolores Ln
          Menomonee Falls, WI 53051
1195      Daniel Polly                      Priority                                       $803.25           $0.00           803.25
 540      5230 Aspen Way
          Madison, WI 53718
1196      Ryan Brauns                       Priority                                       $402.68           $0.00           402.68
 540      2010 Jeffy Trail
          Apt 206
          Madison, WI 53719
1197      David Dahlke                      Priority                                     $1,600.00           $0.00          1,600.00
 540      4518 N Watershed Way
          Appleton, WI 54913
1198      Dylan Breit                       Priority                                       $384.83           $0.00           384.83
 540      643 W Calumet St
          Hilbert, WI 54129
1199      Jacque Dorschner                  Priority                                       $803.25           $0.00           803.25
 540      5438 Long Ct
          Appleton, WI 54914
1200      Austin Meyers                     Priority                                     $1,756.13           $0.00          1,756.13
 540      1582 Arlington St.
          Bolingbrook, IL 60490
1201      Gregory Koch                      Priority                                       $338.63           $0.00           338.63
 540      W5637 Summit Woods Ln
          Plymouth, WI 53073
1202      Kelly Loecher                     Priority                                       $303.45           $0.00           303.45
 540      6032 Bear Lake Road
          Boulder Junction, WI 54512
1203      Beverly Hartwig                   Priority                                       $677.25           $0.00           677.25
 540      705 Claggett Ave
          Waupun, WI 53963
1204      Lisa Slowinski                    Priority                                       $201.57           $0.00           201.57
 540      4501 Pleasant View Dr
          Stevens Point, WI 54481
1205      Jack Leisner                      Priority                                       $460.94           $0.00           460.94
 540      2304 South Kernan Avenue
          Appleton, WI 54915
1206      Fred Holm III                     Priority                                     $1,841.65           $0.00          1,841.65
 540      625 So. 27th St.
          Manitowoc, WI 54220



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 91 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 87                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1207      Tom Robitaille                      Priority                                       $119.69           $0.00          119.69
 540      501 E F St
          Iron Mountain, MI 49801
1208      Annie Bauer                         Priority                                       $130.00           $0.00          130.00
 540      N1055 Hwy M-35
          Apt 7
          Menominee, MI 49858
1209      Brian W. Smith                      Priority                                       $299.25           $0.00          299.25
 540      2362 Allerton Dr.
          Oshkosh, WI 54904
1210      Steve Brandes                       Priority                                       $392.65           $0.00          392.65
 540      359 Ridgeway Dr.
          Brillion, WI 54110
1211      David Schultz                       Priority                                       $271.95           $0.00          271.95
 540      2732 Savannah Circle
          Apt. C
          Sheboygan, WI 53081
1212      Brittney Meyer                      Priority                                       $974.43           $0.00          974.43
 540      26286 3rd Street West
          Zimmerman, MN 55398
1213      Jerry Wolff                         Priority                                       $261.45           $0.00          261.45
 540      N4691 County Road J
          Tigerton, WI 54486
1214      Jacqueline Mccarthy                 Priority                                       $157.48           $0.00          157.48
 540      522 Lake Ave
          Quinnesec, MI 49876
1215      Amy Ourada                          Priority                                       $201.57           $0.00          201.57
 540      2700 E Dietzen Dr
          Appleton, WI 54915
1216      Christopher Reindl                  Priority                                       $288.23           $0.00          288.23
 540      927 Elizabeth Street
          Green Bay, WI 54302
1217      Boyd Lienhard                       Priority                                       $288.23           $0.00          288.23
 540      N620 US HWY 45
          Fremont, WI 54940
1218      Rebecka Ewelt                       Priority                                       $200.00           $0.00          200.00
 540      3188 Vilas Rd
          Cottage Grove, WI 53527
1219      Erik Gardner                        Priority                                       $162.23           $0.00          162.23
 540      1998 Cherry La
          Northbrook, IL 60062
1220      Hillary Heim                        Priority                                       $155.38           $0.00          155.38
 540      1800 Estates Ln
          Apt 5
          Shawano, WI 54166

                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 92 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 88                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1221      Melissa Chandler                  Priority                                       $372.75           $0.00           372.75
 540      551 Tower Dr
          Sun Prairie, WI 53590
1222      Brenda Trewartha                  Priority                                        $67.19           $0.00            67.19
 540      4420 Touchstone Dr
          Oneida, WI 54155
1223      Kyle Bal                          Priority                                       $407.38           $0.00           407.38
 540      W6044 Co Rd 388
          Hermansville, MI 49847
1224      Anthony Winnekens                 Priority                                       $303.45           $0.00           303.45
 540      223095 Buckhorn Ct
          Wausau, WI 54401
1225      Holly Handt                       Priority                                       $761.77           $0.00           761.77
 540      W1804 State Hwy. 54
          Seymour, WI 54165
1226      Rebecca Sauer                     Priority                                       $585.38           $0.00           585.38
 540      711 Columbia St
          Horicon, WI 53032
1227      Luke Garrow                       Priority                                     $1,360.76           $0.00          1,360.76
 540      504 W. Edgewood Dr
          Appleton, WI 54913
1228      Elizabeth Lonigro                 Priority                                       $455.65           $0.00           455.65
 540      1800 Schumacher Lane
          Little Chute, WI 54140
1229      Alicia Czarnik                    Priority                                       $120.74           $0.00           120.74
 540      1021 McKenna Blvd
          Apt 2
          Madison, WI 53719
1232      Randall Solberg                   Priority                                       $493.50           $0.00           493.50
 540      2911 Airport Ave
          Wisconsin Rapids, WI 54494
1233      Dustin Brunette                   Priority                                       $130.73           $0.00           130.73
 540      W2772 Brookhaven Dr
          Appleton, WI 54915
1234      James Sommer                      Priority                                       $677.25           $0.00           677.25
 540      1612 S. Pearl St.
          New London, WI 54961
1235      Wesley Nicolls                    Priority                                       $700.84           $0.00           700.84
 540      1889 Kennedy Ln.
          Florence, WI 54121
1236      Sandy Jo Malke                    Priority                                       $288.23           $0.00           288.23
 540      1002 17th Ave
          Menominee, MI 49858



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 93 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 89                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1237      Heather Ferber                      Priority                                       $260.38           $0.00          260.38
 540      3420 Sunny View Lane
          Brookfield, WI 53005
1238      Cynthia Hardy                       Priority                                       $479.85           $0.00          479.85
 540      185 James Ct
          Brillion, WI 54110
1239      Michelle Weiland                    Priority                                       $233.07           $0.00          233.07
 540      728 Ida St
          Menasha, WI 54952
1240      Rebecca Backhaus                    Priority                                       $455.65           $0.00          455.65
 540      1653 Atlanta Circle
          Manitowoc, WI 54220
1241      Arthur Trotta                       Priority                                        $88.73           $0.00           88.73
 540      207 Pleasant St
          Beaver Dam, WI 53916
1242      Jed Leisner                         Priority                                        $67.19           $0.00           67.19
 540      2304 S Kernan Ave
          Appleton, WI 54915
1243      Austin Peters                       Priority                                       $515.55           $0.00          515.55
 540      1122 Schiller St
          Watertown, WI 53098
1244      Justin Hess                         Priority                                        $97.13           $0.00           97.13
 540      3276 Howard Ave
          Stevens Point, WI 54481
1245      Mark Davis                          Priority                                       $155.38           $0.00          155.38
 540      5667 Hilldale Dr.
          Slinger, WI 53086
1246      Jason Aho                           Priority                                       $141.23           $0.00          141.23
 540      1001 E Glendale Ave
          Appleton, WI 54911
1247      Briana Stocke                       Priority                                       $214.19           $0.00          214.19
 540      61 N Reserve Ave
          Fond Du Lac, WI 54935
1248      Rachel Bonacorsi                    Priority                                       $576.45           $0.00          576.45
 540      8066 Cornell Rd
          Apt 104
          Germfask, MI 49836
1249      Aliya Madigan                       Priority                                       $134.38           $0.00          134.38
 540      W7430 Oak Terr
          Pardeeville, WI 53964
1250      Jill Penglase                       Priority                                       $695.63           $0.00          695.63
 540      1529 W Spring St
          Appleton, WI 54914



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 94 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 90                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1251      Laurie Cluppert                    Priority                                     $1,134.00           $0.00          1,134.00
 540      N5935 Radio Rd
          Brandon, WI 53919
1252      Darin Angstadt                     Priority                                       $533.40           $0.00           533.40
 540      140 E. Whitney Street
          Green Bay, WI 54301
1253      Jenna Ferguson                     Priority                                       $134.38           $0.00           134.38
 540      9565 Somonauk Road
          Hinckley, IL 60520
1254      Kelsey Splittgaber                 Priority                                        $68.24           $0.00            68.24
 540      535 Maypany Dr.
          Apt 1
          Ripon, WI 54971
1255      Lisa Lacombe                       Priority                                        $98.03           $0.00            98.03
 540      1518 Eastman Ave
          Green Bay, WI 54302
1256      Lukas VanHandel                    Priority                                       $119.69           $0.00           119.69
 540      5 Bellevue Pl.
          Appleton, WI 54913
1257      Christine Roesler                  Priority                                       $155.38           $0.00           155.38
 540      N1267 Chantilly Ct
          Hortonville, WI 54944
1258      Andrea Rew                         Priority                                       $604.76           $0.00           604.76
 540      3098 Spring St
          Omro, WI 54963
1259      Andrew Johnson                     Priority                                       $210.01           $0.00           210.01
 540      1609 High Point Circle
          Stoughton, WI 53589
1260      Emily Nelson                       Priority                                        $67.19           $0.00            67.19
 540      N2650 Fox View Drive
          Hortonville, WI 54944
1261      Tasha Vogel                        Priority                                       $272.96           $0.00           272.96
 540      4048 Hawks Ridge Dr
          Hubertus, WI 53033
1262      Bob Burmeister                     Priority                                       $266.70           $0.00           266.70
 540      N109W16924 Hawthorne Dr
          Germantown, WI 53022
1263      Latasha A Paul                     Priority                                       $157.00           $0.00           157.00
 540      705 Cty Rd C
          Hancock, WI 54943
1264      Brett Stair                        Priority                                       $803.25           $0.00           803.25
 540      5644 E. Eagle Dr.
          Milton, WI 53563



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 95 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 91                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1265      Claire Stiefvater                   Priority                                       $403.19           $0.00           403.19
 540      823 Vogt Ln
          Apt. 13
          Chilton, WI 53014
1266      Justin Allan Anderson               Priority                                       $130.73           $0.00           130.73
 540      1730 S Hampshire Ave
          Mason City, IA 50401
1267      Jason Haensgen                      Priority                                       $109.19           $0.00           109.19
 540      2204 Pleasant Avenue
          New Holstein, WI 53061
1268      Lea Aasby                           Priority                                       $114.44           $0.00           114.44
 540      103 S Royal Ave
          Fond Du Lac, WI 54935
1269      Brittiny Borst                      Priority                                       $617.38           $0.00           617.38
 540      1424 Maricopa Drive
          Apt B
          Oshkosh, WI 54904
1270      Angela Roberts                      Priority                                        $78.74           $0.00            78.74
 540      367 1/2 Amory St.
          Fond Du Lac, WI 54935
1271      Heidi Schneider                     Priority                                       $314.96           $0.00           314.96
 540      240 McKinley St North
          North Fond Du Lac, WI 54937
1272      Susie Lutz                          Priority                                     $1,409.63           $0.00          1,409.63
 540      1106 S. Ritger St
          Appleton, WI 54915
1273      Brandon Stowe                       Priority                                       $303.45           $0.00           303.45
 540      422 Cass St
          Green Bay, WI 54301
1274      Keith Carlson                       Priority                                       $261.45           $0.00           261.45
 540      2678 Triple Creek 23rd Rd
          Cornell, MI 49818
1275      Charlie Lomas                       Priority                                       $677.25           $0.00           677.25
 540      7871 South Scepter Dr.
          Unit 6
          Franklin, WI 53132
1276      Jonathan Streich                    Priority                                       $401.63           $0.00           401.63
 540      1493 Valley View Dr.
          Hubertus, WI 53033
1277      Miranda Lemke                       Priority                                        $67.19           $0.00            67.19
 540      W745 Riverview Road
          Hilbert, WI 54129
1278      Cheryl Dreger                       Priority                                       $134.38           $0.00           134.38
 540      2018 White Wolf Lane
          Kaukauna, WI 54130

                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 96 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 92                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1279      Jill M. Bostedt                    Priority                                       $359.63           $0.00           359.63
 540      1553 Cormier Rd
          Green Bay, WI 54313
1280      Kurt Wenzel                        Priority                                     $1,984.50           $0.00          1,984.50
 540      1407 Martingale Lane,
          Neenah, WI 54956
1281      Krista Auman                       Priority                                     $1,052.10           $0.00          1,052.10
 540      823 Ridge Crest Lane
          Verona, WI 53593
1282      Andrew Suydam                      Priority                                       $392.18           $0.00           392.18
 540      1912 Sunkist Rd.
          Oshkosh, WI 54904
1283      Andrew Gutierrez                   Priority                                       $656.25           $0.00           656.25
 540      407 S 13th St
          Escanaba, MI 49829
1284      Sherry Lodholz                     Priority                                       $677.25           $0.00           677.25
 540      132 Lamp Lighter Dr. #9,
          Kaukauna, WI 54130
1285      Kim M. Maki                        Priority                                       $803.25           $0.00           803.25
 540      1069 Ran-Lie Street
          Oshkosh, WI 54904
1286      Michael Wooley                     Priority                                       $400.00           $0.00           400.00
 540      2409 Memorial Drive
          Green Bay, WI 54303
1287      Brandon Madden                     Priority                                       $261.45           $0.00           261.45
 540      1500 Steele Street
          Algoma, WI 54201
1288      Ashley Doherty                     Priority                                       $576.45           $0.00           576.45
 540      1713 Cedarview Drive
          Saint Cloud, WI 53079
1289      Christina Cronier                  Priority                                       $500.85           $0.00           500.85
 540      344 Washington St.,
          Ripon, WI 54971
1290      Joseph Nauber                      Priority                                     $1,165.50           $0.00          1,165.50
 540      1425 N Birchwood Ave
          Appleton, WI 54914
1291      Seth Heyduk                        Priority                                       $576.45           $0.00           576.45
 540      5521 37th Ave S
          Minneapolis, MN 55417
1292      Tim Komorowski                     Priority                                       $405.83           $0.00           405.83
 540      1630 Delaware St
          Oshkosh, WI 54902




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 97 of 493
                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                      Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                       Page: 93                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                               Time: 01:35:04 PM
Claim #   Creditor Name & Address                Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1293      Chynna Brochtrup                       Priority                                       $807.45           $0.00           807.45
 540      1512 Sherwood Drive
          Green Bay, WI 54313
1294      Dan Schweda                            Priority                                       $130.73           $0.00           130.73
 540      1140 Merrill St.,
          Oshkosh, WI 54901
1295      Kody Keepers                           Priority                                       $214.19           $0.00           214.19
 540      W6280 Kinker Rd
          Fond Du Lac, WI 54937
1296      Nicolette Hommen                       Priority                                       $406.32           $0.00           406.32
 540      400 S. Van Buren
          Apt. 102
          Stoughton, WI 53589
1297      Charles R. Przybyl Jr,/Angela Todd     Priority                                       $677.25           $0.00           677.25
 540      15899 Flute Way
          Apple Valley, MN 55124
1298      Ashley Van Dreel                       Priority                                       $118.13           $0.00           118.13
 540      2997 Devroy Lane
          Green Bay, WI 54313
1299      Rick Brockman                          Priority                                       $261.45           $0.00           261.45
 540      1242 Wild Rose Lane,
          Neenah, WI 54956
1300      Adam Hinz                              Priority                                     $1,306.21           $0.00          1,306.21
 540      N3190 S End Road
          Merrill, WI 54452
1301      Wendy Zuehl                            Priority                                       $197.38           $0.00           197.38
 540      2969 Ruschfield Dr.
          Oshkosh, WI 54904
1302      Kyle Hilgendorf                        Priority                                        $98.69           $0.00            98.69
 540      N51 W14461 Lancaster Ave
          Menomonee Falls, WI 53051
1303      Michelle Kratz                         Priority                                       $233.07           $0.00           233.07
 540      302 East Conant Street
          Portage, WI 53901
1304      Candace Kennedy                        Priority                                       $218.38           $0.00           218.38
 540      200 Beechwood Ave.
          Apt 11
          Colonial Heights, VA 23834
1305      Doug Burmeister                        Priority                                        $76.13           $0.00            76.13
 540      N110W16534 Kings Way
          Germantown, WI 53022
1306      Margaret Willis                        Priority                                     $1,010.63           $0.00          1,010.63
 540      W6041 Jessica Lane
          Appleton, WI 54915


                                Case 20-27367-gmh           Doc 195    Filed 07/14/21        Page 98 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 94                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1307      Linda Selsmeyer                     Priority                                       $155.38           $0.00          155.38
 540      1701 Royal Crown Ct
          Green Bay, WI 54313
1308      Raquel Riemer                       Priority                                       $576.45           $0.00          576.45
 540      11928 Zastrow Rd.
          Cecil, WI 54111
1309      MaryAnn Johnson                     Priority                                       $479.85           $0.00          479.85
 540      8710 Hickory Lane
          Wonder Lake, IL 60097
1310      Michelle Weyenberg                  Priority                                       $296.07           $0.00          296.07
 540      950 Marquette Street
          Menasha, WI 54952
1311      Kelly Bollinger                     Priority                                       $576.45           $0.00          576.45
 540      N4732 Pinecrest Dr.
          Montello, WI 53949
1312      Vanessa Rubenbauer                  Priority                                       $756.00           $0.00          756.00
 540      258 South Main st
          Lake Mills, WI 53551
1313      Connie Nenahlo                      Priority                                        $77.69           $0.00           77.69
 540      631 Falcon Lane
          Chilton, WI 53014
1314      Lise Stern                          Priority                                        $59.00           $0.00           59.00
 540      419 W Foster St
          Appleton, WI 54915
1315      Tonya Forrest                       Priority                                       $261.45           $0.00          261.45
 540      215 Jefferson St.
          Tomah, WI 54660
1316      Katie Swenson                       Priority                                       $811.63           $0.00          811.63
 540      1858 McGann Road
          Neenah, WI 54956
1317      Abigail Lane                        Priority                                       $339.00           $0.00          339.00
 540      2508 E Belleview Pl
          Apt. 46
          Milwaukee, WI 53211
1318      Nathaniel Brownie                   Priority                                       $183.74           $0.00          183.74
 540      2105 Hendricks Avenue
          Kaukauna, WI 54130
1319      Tim Doyle                           Priority                                       $303.45           $0.00          303.45
 540      2600 E Fenway Dr
          Oak Creek, WI 53154
1320      Troy D Armstrong                    Priority                                       $807.45           $0.00          807.45
 540      60 Kope Ave
          Oshkosh, WI 54901



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 99 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 95                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1321      Shanda McLimans                   Priority                                         $77.69           $0.00            77.69
 540      3176 Bellfield Dr.
          Oshkosh, WI 54904
1322      Sandra VanHandel                  Priority                                        $377.96           $0.00           377.96
 540      N2206 Holland Road
          Appleton, WI 54913
1323      Morgan Kraimer                    Priority                                        $103.94           $0.00           103.94
 540      N2454 Chapel Hill Dr
          Greenville, WI 54942
1324      Diane Dombrowski                  Priority                                         $98.69           $0.00            98.69
 540      7728 Brown Cty Line Road
          Pulaski, WI 54162
1325      Sandra Shearer                    Priority                                        $803.25           $0.00           803.25
 540      174 Plank Rd.
          Kaukauna, WI 54130
1326      Jarrod Soli                       Priority                                        $403.73           $0.00           403.73
 540      508 Bowling Ave
          Baraga, MI 49908
1327      Stacy Larson                      Priority                                      $1,421.64           $0.00          1,421.64
 540      W5928 Peaceful Ln
          Appleton, WI 54915
1328      Molly Romenesko                   Priority                                         $77.69           $0.00            77.69
 540      1201 E Wisconsin Ave
          Little Chute, WI 54140
1329      Kayla Kutz                        Priority                                         $77.69           $0.00            77.69
 540      W850 Airport Road
          Campbellsport, WI 53010
1330      Dani Sumwalt                      Priority                                        $422.63           $0.00           422.63
 540      P.O. Box 434
          Allenton, WI 53002
1331      Dierdre Valentine                 Priority                                      $2,067.39           $0.00          2,067.39
 540      233 Dentaria Dr
          Cottage Grove, WI 53527
1332      Chris Hassen                      Priority                                         $88.73           $0.00            88.73
 540      4107 Amherst Drive
          Champaign, IL 61822
1333      Nicole Paris Rayos                Priority                                        $261.45           $0.00           261.45
 540      2630 Templeton Pl
          Oshkosh, WI 54904
1334      Sarah Miller                      Priority                                        $294.51           $0.00           294.51
 540      607 S. Mary St
          Weyauwega, WI 54983




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 100 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 96                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1335      Kurt Johansen                      Priority                                        $807.45           $0.00           807.45
 540      2660 Forest View Ct
          Brookfield, WI 53005
1336      Kristi Lau                         Priority                                        $710.28           $0.00           710.28
 540      N8045 Bornemann Ln
          Hilbert, WI 54129
1337      Dave Garot                         Priority                                      $1,522.45           $0.00          1,522.45
 540      3107 Glendale Ave
          Green Bay, WI 54313
1338      Kim Burns                          Priority                                        $261.45           $0.00           261.45
 540      1539 S 75th
          West Allis, WI 53214
1339      Carie Gibbs                        Priority                                        $296.07           $0.00           296.07
 540      N349 Red Tail Lane
          Appleton, WI 54915
1340      Mike Bettcher                      Priority                                      $1,106.21           $0.00          1,106.21
 540      1902 Greenbriar Trail
          Oshkosh, WI 54904
1341      Sarah Hubacher                     Priority                                        $272.96           $0.00           272.96
 540      2959 Delcore Rd
          Oconto, WI 54153
1342      Sandy Prange                       Priority                                        $261.45           $0.00           261.45
 540      2010 Illinois Ave
          New Holstein, WI 53061
1343      Samantha Heller                    Priority                                        $642.88           $0.00           642.88
 540      909 Ceape Ave
          Oshkosh, WI 54901
1344      Michael Conard                     Priority                                        $152.25           $0.00           152.25
 540      1424 Elm St
          Green Bay, WI 54302
1345      Wade Smith                         Priority                                        $487.15           $0.00           487.15
 540      1764 Burgoyne Ct.
          Apt 51
          De Pere, WI 54115
1346      Kiley Bojarski                     Priority                                        $314.96           $0.00           314.96
 540      2329 Brantwood Drive
          Neenah, WI 54956
1347      Laura Braun Gilsoul                Priority                                      $1,038.98           $0.00          1,038.98
 540      220 Deschane Place
          Green Bay, WI 54302
1348      Brenda Treml                       Priority                                      $1,354.50           $0.00          1,354.50
 540      345 S Main St
          Kimberly, WI 54136



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 101 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 97                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1349      David De Leon                     Priority                                        $261.45           $0.00           261.45
 540      1641 S Nicolet Rd #10
          Appleton, WI 54914
1350      Robyn Morris                      Priority                                        $155.38           $0.00           155.38
 540      N7160 State Road 49
          Green Lake, WI 54941
1351      Sophia Pham                       Priority                                        $261.45           $0.00           261.45
 540      1415 Tullar Rd.
          Apt. 8
          Neenah, WI 54956
1352      Christopher Riley                 Priority                                        $218.38           $0.00           218.38
 540      3034 Gilbert Dr.
          Green Bay, WI 54311
1353      Jessica Mella                     Priority                                        $268.76           $0.00           268.76
 540      1023 Prairie Road
          Plymouth, WI 53073
1354      Chris Heller                      Priority                                        $538.13           $0.00           538.13
 540      8501 Windsor Dr
          Weston, WI 54476
1355      Kevin Ward                        Priority                                        $403.73           $0.00           403.73
 540      N3415 State Road 73
          Markesan, WI 53946
1356      Brooke Ott                        Priority                                        $479.85           $0.00           479.85
 540      9870 67th St S
          Cottage Grove, MN 55016
1357      Brina Abitz                       Priority                                      $1,726.14           $0.00          1,726.14
 540      835 W 19th Ave
          Oshkosh, WI 54902
1358      Dorothy J Vannieuwenhoven         Priority                                        $707.65           $0.00           707.65
 540      1480 Western Ave #4
          Green Bay, WI 54303
1359      Eric William Prestay              Priority                                        $359.07           $0.00           359.07
 540      1621 N 35th St
          Apt A
          Sheboygan, WI 53081
1360      Jenny Sonnleitner                 Priority                                        $449.38           $0.00           449.38
 540      6570 Bradley Ave
          Pickett, WI 54964
1361      Eric Vandenbush                   Priority                                        $327.57           $0.00           327.57
 540      539 Edelweiss Dr
          Green Bay, WI 54302
1362      Brandon S Neumaier                Priority                                        $139.13           $0.00           139.13
 540      603 Waterloo St.
          Columbus, WI 53925


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 102 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 98                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1364      Kari Slager                        Priority                                      $1,556.10           $0.00          1,556.10
 540      W8095 Prairie Rd
          Oakfield, WI 53065
1365      Elizabeth Schneider                Priority                                        $278.25           $0.00           278.25
 540      3022 Cty Rd EE
          Abrams, WI 54101
1366      Derrick Bourg                      Priority                                        $576.45           $0.00           576.45
 540      9227 Earls Ct
          Tinley Park, IL 60487
1367      Rebecca Irish                      Priority                                        $585.84           $0.00           585.84
 540      1761 Maxwell Ct
          De Pere, WI 54115
1368      Donovan Stindt                     Priority                                        $803.25           $0.00           803.25
 540      1028 S Westfield Street
          Oshkosh, WI 54902
1369      Austin Achuff                      Priority                                        $319.00           $0.00           319.00
 540      N6550 US Highway 151 Lot 69
          Beaver Dam, WI 53916
1370      Kami Counter                       Priority                                        $119.69           $0.00           119.69
 540      823 3rd St N
          Sartell, MN 56377
1371      Hannah Pfeifer                     Priority                                        $251.96           $0.00           251.96
 540      4964 Hwy 175
          Hartford, WI 53027
1372      Christopher J. Behling             Priority                                        $807.46           $0.00           807.46
 540      204 N Edward St
          Combined Locks, WI 54113
1373      Jordan Smith                       Priority                                         $78.74           $0.00            78.74
 540      5317 Snow Goose Bay
          Sheboygan, WI 53083
1374      Corey Cortright                    Priority                                        $871.50           $0.00           871.50
 540      N5236 County Road D
          New London, WI 54961
1375      Brian Mark Thompson                Priority                                      $1,284.55           $0.00          1,284.55
 540      2811 Helsinki Rd
          Green Bay, WI 54311
1376      Joseph Koeyne                      Priority                                        $803.25           $0.00           803.25
 540      6761 Clow Rd
          Winneconne, WI 54986
1377      Jennifer Neveu                     Priority                                        $716.10           $0.00           716.10
 540      N9526 Silver Ct
          Appleton, WI 54915




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 103 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 99                                    Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1378      Jordyn Stettbacher                 Priority                                        $218.38           $0.00           218.38
 540      1012 Thurke Ct
          North Fond Du Lac, WI 54937
1379      Joe Faulhaber                      Priority                                        $178.00           $0.00           178.00
 540      1375 Skylark Lane
          Green Bay, WI 54313
1380      Sydney Schmidt                     Priority                                        $392.18           $0.00           392.18
 540      c/o Amy Schmidt
          309 E. 18th St.
          Kaukauna, WI 54130
1381      Chelsey James                      Priority                                        $303.45           $0.00           303.45
 540      612 Grove St.
          Brainerd, MN 56401
1382      Nikole J. Schneider                Priority                                        $553.88           $0.00           553.88
 540      209 Hubbard St.
          Oakfield, WI 53065
1383      Lauren Hansen                      Priority                                        $155.38           $0.00           155.38
 540      2008 East Higgins Hill
          De Pere, WI 54115
1384      Scott Acker                        Priority                                      $2,307.38           $0.00          2,307.38
 540      4387 M Rd,
          Escanaba, MI 49829
1385      Jessica Brozek                     Priority                                        $617.38           $0.00           617.38
 540      3711 Heritage Avenue
          Las Vegas, NV 89121
1386      Trevor Hammen                      Priority                                         $77.69           $0.00            77.69
 540      571 Cornrow Court,
          Combined Locks, WI 54113
1387      Adam Miller                        Priority                                        $149.63           $0.00           149.63
 540      13702 Taus Rd
          Reedsville, WI 54230
1388      Toni Marie Grawvunder              Priority                                        $141.23           $0.00           141.23
 540      524 Wisconsin St
          Waupaca, WI 54981
1389      Stephanie Osowski                  Priority                                        $476.65           $0.00           476.65
 540      1509 Hamilton St
          Wausau, WI 54403
1390      Tanner Turba                       Priority                                         $67.19           $0.00            67.19
 540      N9651 South Court
          Elkhart Lake, WI 53020
1391      Jesse Coates                       Priority                                      $1,073.07           $0.00          1,073.07
 540      2540 14th Rd
          Bark River, MI 49807



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 104 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 100                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1392      Jason Frelich                      Priority                                        $575.38           $0.00           575.38
 540      410 E Ship Street
          Apt 106
          Milwaukee, WI 53212
1393      Sheila Brachmann                   Priority                                        $500.33           $0.00           500.33
 540      N7637 Jupiter Drive
          Fond Du Lac, WI 54937
1394      Daniel Roberts                     Priority                                        $239.38           $0.00           239.38
 540      1295 Pond View Circle
          De Pere, WI 54115
1395      Kyler Schadrie                     Priority                                        $261.45           $0.00           261.45
 540      400 N. Richmond St.,
          Unit 202
          Appleton, WI 54911
1396      Melissa Bruss                      Priority                                        $134.38           $0.00           134.38
 540      2235 Meadow Ridge Dr
          De Pere, WI 54115
1397      Mitchell Geer                      Priority                                      $1,606.50           $0.00          1,606.50
 540      3806 Western Dr,
          Oshkosh, WI 54901
1398      Toni L. Pena                       Priority                                        $488.25           $0.00           488.25
 540      144 E Huron St
          Omro, WI 54963
1401      James Atkinson                     Priority                                        $195.00           $0.00           195.00
 540      P.O. Box 211
          Princeton, WI 54968
1402      Kyle Hatelak                       Priority                                        $151.73           $0.00           151.73
 540      1743 11th Ave
          Green Bay, WI 54304
1403A     Kenneth Marron                     Priority                                        $401.98           $0.00           401.98
 540      102 E 5th St
          Newberg, OR 97132
1404      Kaylee Petraski                    Priority                                        $155.38           $0.00           155.38
 540      945 Shamrock Ct
          Kaukauna, WI 54130
1405      Hannah Lemke                       Priority                                        $428.38           $0.00           428.38
 540      4121 Blue Goose Road
          West Bend, WI 53090
1406A     Phillip Heimbruch                  Priority                                      $3,025.00           $0.00          3,025.00
 540      E7727 Stage Rd,
          New London, WI 54961
1407      Chris Jackson                      Priority                                        $617.34           $0.00           617.34
 540      N4628 Old Forest Rd
          Cambridge, WI 53523


                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 105 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 101                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1408      Haley Dudei                       Priority                                         $67.19           $0.00            67.19
 540      3818 Kensington Place
          Plover, WI 54467
1409      Jennifer Barthels                 Priority                                        $864.68           $0.00           864.68
 540      1418 Cty Rd I,
          Oshkosh, WI 54902
1410      Jeanine Danke                     Priority                                        $130.73           $0.00           130.73
 540      101 Bentwood Drive
          Brillion, WI 54110
1411      Randy Sanford                     Priority                                        $531.83           $0.00           531.83
 540      1938 Neuens Rd
          Niagara, WI 54151
1412      Michael Mulkey                    Priority                                        $288.23           $0.00           288.23
 540      4909 Pierceville Road
          Cottage Grove, WI 53527
1414      Melissa Artus                     Priority                                         $77.69           $0.00            77.69
 540      3366 Jones Ct,
          Oshkosh, WI 54904
1417      Nicole Schill                     Priority                                        $388.45           $0.00           388.45
 540      119 Baumann St
          Campbellsport, WI 53010
1418      Kayla Laridaen                    Priority                                        $155.38           $0.00           155.38
 540      1981 N Oakwood Rd
          Oshkosh, WI 54904
1419      Dennis Brown                      Priority                                        $155.38           $0.00           155.38
 540      79 S Royal Ave
          Fond Du Lac, WI 54935
1421      Vito Catalfio                     Priority                                        $828.45           $0.00           828.45
 540      1568 Parkside Dr.,
          Bolingbrook, IL 60490
1422      Jill Bruno-Enright                Priority                                      $1,559.20           $0.00          1,559.20
 540      N 4009-2 Bluffview Drive
          Iron Mountain, MI 49801
1423      Tyler Anderson                    Priority                                         $77.69           $0.00            77.69
 540      3049 Courseview Dr.
          Stoughton, WI 53589
1424      Jamison Ashby                     Priority                                        $812.65           $0.00           812.65
 540      W292N8257 Parkview CT
          Hartland, WI 53029
1425      Brenda Baldwin                    Priority                                        $321.26           $0.00           321.26
 540      1616 Evans Street
          Oshkosh, WI 54901




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 106 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 102                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1426      Briana Bartz                      Priority                                        $155.38           $0.00          155.38
 540      2640 Prairie Garden Trail,
          Green Bay, WI 54313
1427      Lauren Bonnell                    Priority                                        $288.23           $0.00          288.23
 540      6710 Schroeder Rd
          Apt 7
          Madison, WI 53711
1428      Jackson Boulanger                 Priority                                        $518.65           $0.00          518.65
 540      1162 State Highway 32
          Pulaski, WI 54162
1429      Jaymie Brown                      Priority                                        $314.96           $0.00          314.96
 540      N9316 Bellflower CT
          Appleton, WI 54915
1430      Kyle Cary                         Priority                                          $0.00           $0.00            0.00
 540      623 11 Street SE
          Rochester, MN 55904
1431      Noah Danner                       Priority                                         $67.19           $0.00           67.19
 540      281 Sheboygan Street
          Fond Du Lac, WI 54935
1432      Dena Davis                        Priority                                         $77.69           $0.00           77.69
 540      N9049 Harwood Road
          Menasha, WI 54952
1433      Trevor Fenton                     Priority                                        $424.15           $0.00          424.15
 540      22 County Road MO
          Negaunee, MI 49866
1434      Luke M. Garrison                  Priority                                        $479.85           $0.00          479.85
 540      W1721 Plainview Rd,
          Seymour, WI 54165
1435      Jessica Green                     Priority                                         $88.73           $0.00           88.73
 540      W4070 County Road Q
          Fond Du Lac, WI 54937
1436      Alyssa Guerten                    Priority                                        $340.19           $0.00          340.19
 540      Amanda Guerten
          206 E. Northlawn Dr
          Cottage Grove, WI 53527
1437      Jesse Gutowski                    Priority                                        $354.90           $0.00          354.90
 540      6166 Brown Rd.
          Sobieski, WI 54171
1438      Brittany Handrich                 Priority                                         $65.00           $0.00           65.00
 540      4508 Trasino Way
          Appleton, WI 54913
1439      Katrina Hochholzer                Priority                                        $380.07           $0.00          380.07
 540      129 Parkway Drive
          Combined Locks, WI 54113


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 107 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 103                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1440      Kurtis Stephany                     Priority                                        $109.19           $0.00           109.19
 540      1155 Jemima Lane,
          Chilton, WI 53014
1441      Emily Hodell                        Priority                                         $67.19           $0.00            67.19
 540      417 Manitowoc St
          Menasha, WI 54952
1442      Meghan Lewis                        Priority                                        $303.45           $0.00           303.45
 540      4005 Towne Lakes Circle,
          Apt 10205
          Appleton, WI 54913
1443      Kyle Xavior Madden                  Priority                                        $585.00           $0.00           585.00
 540      W5381 Schulz Spur Dr
          Irma, WI 54442
1444      Jared Shefchik                      Priority                                        $350.70           $0.00           350.70
 540      501 Sunset Ct
          Denmark, WI 54208
1445      Valonee Ann Marohn                  Priority                                        $155.38           $0.00           155.38
 540      22 E Custer Ave
          Oshkosh, WI 54901
1446      Dave Morey                          Priority                                        $511.88           $0.00           511.88
 540      1746 Juniper Dr.
          Green Bay, WI 54302
1447      Tiffany Meunier                     Priority                                      $1,071.00           $0.00          1,071.00
 540      1214 Meadow Ln
          Neenah, WI 54956
1448      Calli Dougherty                     Priority                                         $99.00           $0.00            99.00
 540      N1464 Star Dust Dr
          Greenville, WI 54942
1449      Shannon Millard                     Priority                                        $157.48           $0.00           157.48
 540      5277 3rd Ave
          Pittsville, WI 54466
1450      Maria Nelson                        Priority                                        $354.91           $0.00           354.91
 540      N5324 Cobb Road
          Elkhorn, WI 53121
1451      Sara Munoz                          Priority                                        $680.38           $0.00           680.38
 540      8235 Zander Rd,
          Maribel, WI 54227
1452      Martha Kiedrowski                   Priority                                        $239.38           $0.00           239.38
 540      E3268 Cross Rd
          Waupaca, WI 54981
1453      Kevin Newman                        Priority                                      $1,606.50           $0.00          1,606.50
 540      4116 Kruschke Ave.
          Sheboygan, WI 53081



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 108 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 104                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1454      Daniel Nicol                      Priority                                        $198.45           $0.00           198.45
 540      19927 Barker Rd,
          Marysville, OH 43040
1455      Jerrilynn Vandenberg              Priority                                        $807.45           $0.00           807.45
 540      4801 Potters Crossing,
          Pulaski, WI 54162
1456      Cheryl Perket                     Priority                                        $803.25           $0.00           803.25
 540      929 4th Street,
          Menasha, WI 54952
1457      Brian Piepenburg                  Priority                                        $177.45           $0.00           177.45
 540      590 Royal Saint Pats Drive
          Wrightstown, WI 54180
1458      Jazz Claudio                      Priority                                        $288.23           $0.00           288.23
 540      1424 S. Parkview Ave.
          New Berlin, WI 53151
1459      Kathy Pierrard                    Priority                                        $695.10           $0.00           695.10
 540      N3820 Sunset Ln
          Shiocton, WI 54170
1460      Ryan A. Pyatt                     Priority                                         $67.19           $0.00            67.19
 540      249 Irene Street,
          Green Bay, WI 54302
1461      Robert Kaczmarczyk                Priority                                        $288.23           $0.00           288.23
 540      14983 W. 95th Ave.
          Dyer, IN 46311
1462      Samantha Ruechel                  Priority                                        $324.45           $0.00           324.45
 540      3551 Page Drive
          Apt 6
          Plover, WI 54467
1463      Todd Schwebs                      Priority                                        $695.63           $0.00           695.63
 540      1623 Lorain Ct,
          Appleton, WI 54914
1464      Scott Simon                       Priority                                        $177.45           $0.00           177.45
 540      1408 Grand Ave
          Sheboygan, WI 53083
1465      Joseph Stilp                      Priority                                      $1,354.50           $0.00          1,354.50
 540      2236 Golden Gate Dr.
          Apt. 219
          Appleton, WI 54913
1466      Barb Seidl Schreier               Priority                                      $1,032.68           $0.00          1,032.68
 540      501 Northwood Drive
          Redwood Falls, MN 56283
1467      Ericka Vandenheuvel               Priority                                        $343.88           $0.00           343.88
 540      516 Stoecker Farm Ave.
          Mukwonago, WI 53149


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 109 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 105                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1468      Trevor Peterson                   Priority                                         $77.69           $0.00           77.69
 540      W4090 Redtail Court
          Malone, WI 53049
1469      Jenna Wierschke                   Priority                                        $684.08           $0.00          684.08
 540      710 Watson St
          Antigo, WI 54409
1470      Erica Zeamer                      Priority                                        $251.96           $0.00          251.96
 540      N171W19840 Old Orchard Ct
          Jackson, WI 53037
1471      Sue Zimmerman                     Priority                                        $155.38           $0.00          155.38
 540      527 Winding Waters Way
          De Pere, WI 54115
1472      Halie Flores                      Priority                                         $67.19           $0.00           67.19
 540      6968 Tanglewood Rd
          San Diego, CA 92111
1473      Amy Peplinski                     Priority                                        $807.45           $0.00          807.45
 540      4564 S Kingan Ave
          Cudahy, WI 53110
1474      Michele Johnson                   Priority                                        $950.21           $0.00          950.21
 540      11057 Red Pine Way
          Waupaca, WI 54981
1475      Steve Wilks                       Priority                                        $413.18           $0.00          413.18
 540      N168 W21700 Main St
          #182
          Jackson, WI 53037
1476      Lindsey Tews                      Priority                                         $77.69           $0.00           77.69
 540      N7914 Creekside Drive
          Sherwood, WI 54169
1477      Craig F. Hooper                   Priority                                        $392.18           $0.00          392.18
 540      1268 Oregon St
          Green Bay, WI 54303
1478      Tyler Kolb                        Priority                                        $429.45           $0.00          429.45
 540      N2774 French Rd
          Appleton, WI 54913
1479      Reece Marie Washuleski            Priority                                        $134.38           $0.00          134.38
 540      319 Maple Lane
          Coleman, WI 54112
1480      Rachel Hanson                     Priority                                        $134.38           $0.00          134.38
 540      5903 Wildlife Dr
          Allenton, WI 53002
1481      Kirsten E. Foster                 Priority                                        $485.83           $0.00          485.83
 540      77 Arvey Lane
          Fond Du Lac, WI 54935



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 110 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 106                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1482      Nicole Krause                     Priority                                        $392.69           $0.00           392.69
 540      409 Ransom St
          Ripon, WI 54971
1483      Angela Schaefer                   Priority                                      $1,354.50           $0.00          1,354.50
 540      W850 Kiel Rd
          New Holstein, WI 53061
1484      Ashley Wolf                       Priority                                        $479.85           $0.00           479.85
 540      3208 Village Ct.
          Apt #8
          Janesville, WI 53546
1485      Emily Gloudemans                  Priority                                         $67.19           $0.00            67.19
 540      227 Cypress Point
          North Prairie, WI 53153
1486      Dennis Dodge                      Priority                                        $197.38           $0.00           197.38
 540      1038 Ancora Blvd N
          Venice, FL 34275
1487      Anissa Rosenthal                  Priority                                        $632.03           $0.00           632.03
 540      5721 White Pine Drive
          Wisconsin Rapids, WI 54494
1488      Jordan Edwards                    Priority                                        $151.73           $0.00           151.73
 540      522 McHenry Ave
          Apt 309
          Woodstock, IL 60098
1489      Ryan L. McGeshick                 Priority                                        $287.69           $0.00           287.69
 540      16322 Dakota Rd
          Lanse, MI 49946
1490      Dalton Genrich                    Priority                                        $197.18           $0.00           197.18
 540      4419 Beaupre Ct.
          Manitowoc, WI 54220
1491      Jennifer Henricks                 Priority                                          $0.00           $0.00              0.00
 540      403 I Ave.
          Grundy Center, IA 50638
1492      Don Bunkes                        Priority                                        $472.50           $0.00           472.50
 540      1409 29th St South
          La Crosse, WI 54601
1493      Sarenna Sueoka                    Priority                                        $177.45           $0.00           177.45
 540      N2011 State Rd. 22
          Wautoma, WI 54982
1494      Sally Shoener                     Priority                                      $1,099.88           $0.00          1,099.88
 540      47774 Ben Franklin Drive
          Shelby Twp., MI 48315
1495      John Zajac                        Priority                                        $711.90           $0.00           711.90
 540      32037 Finch Circle
          Dent, MN 56528


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 111 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 107                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1496      James Brown                       Priority                                        $431.03           $0.00           431.03
 540      1855 Grandview Dr.
          Slinger, WI 53086
1497      Kelly Javoroski                   Priority                                      $1,211.18           $0.00          1,211.18
 540      N5069 Laird Road
          Shiocton, WI 54170
1498      Autumn Polachek                   Priority                                        $554.34           $0.00           554.34
 540      W14505 Stimac Rd
          P.O. Box 52
          Engadine, MI 49827
1499      Ashle Brusky                      Priority                                        $318.95           $0.00           318.95
 540      W1848 County Road UU
          Kaukauna, WI 54130
1500      Dakota Schraufnagel               Priority                                        $251.96           $0.00           251.96
 540      W6603 County Road Y
          Brownsville, WI 53006
1501      Andrew Saether                    Priority                                        $479.85           $0.00           479.85
 540      850 Liebman Ct
          Apt 11
          Green Bay, WI 54302
1502      Yasmilet Esquivel                 Priority                                         $77.69           $0.00            77.69
 540      719 Woodland Ave
          Apt 10
          Oshkosh, WI 54901
1503      Joe Schuhart                      Priority                                        $803.25           $0.00           803.25
 540      8147 Quigley Rd
          Winneconne, WI 54986
1504      Beth Soltesz                      Priority                                          $0.00           $0.00              0.00
 540      1709 16th Ave
          Menominee, MI 49858
1505      Anthony Stangler                  Priority                                        $502.95           $0.00           502.95
 540      N1735 Rusch Rd
          Watertown, WI 53098
1506      Brian Keller                      Priority                                      $1,178.07           $0.00          1,178.07
 540      4317 North Towne Ct #1
          Windsor, WI 53598
1507      Jay Parizek                       Priority                                        $239.38           $0.00           239.38
 540      4030 Park Road
          Greenleaf, WI 54126
1508      Rick A. Hallet                    Priority                                      $1,211.18           $0.00          1,211.18
 540      3669 Solitude Rd
          De Pere, WI 54115
1509      Christine LaCourse                Priority                                      $2,750.90           $0.00          2,750.90
 540      121 Teddy St
          Brooklyn, WI 53521

                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 112 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 108                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1510      John Steinke                       Priority                                        $218.38           $0.00           218.38
 540      417 Rogers Street
          Milton, WI 53563
1511      Elizabeth Mugan                    Priority                                        $197.38           $0.00           197.38
 540      W7596 Parnell Rd.
          Cascade, WI 53011
1512      Morgan Christensen                 Priority                                         $77.69           $0.00            77.69
 540      S75W22695 Badger Trl
          Big Bend, WI 53103
1513      Madilyn Rudoll                     Priority                                        $314.96           $0.00           314.96
 540      4155 143rd St W
          Rosemount, MN 55068
1514      Haley Quandt                       Priority                                         $67.19           $0.00            67.19
 540      N3463 County Road F
          Bonduel, WI 54107
1515      Deanna Berglund                    Priority                                        $435.75           $0.00           435.75
 540      602 Watson #3
          Ripon, WI 54971
1516      Gina R. Lee                        Priority                                        $507.68           $0.00           507.68
 540      822 N 13th St
          Bismarck, ND 58501
1517      Teron Piontek                      Priority                                        $429.45           $0.00           429.45
 540      232 N. Main St
          Kimberly, WI 54136
1518      Brian Scott Mattila                Priority                                        $503.96           $0.00           503.96
 540      5544 Co. Rd. AF
          Champion, MI 49814
1519      Luanne Schmill                     Priority                                      $1,632.75           $0.00          1,632.75
 540      W3689 Wren Ln.
          Plymouth, WI 53073
1520      Bradly Schmidt                     Priority                                        $966.29           $0.00           966.29
 540      2455 Loxley Ct
          Suamico, WI 54173
1521      Brandon Boyce                      Priority                                        $576.45           $0.00           576.45
 540      247363 Plano Lane
          Merrill, WI 54452
1522      Sheila Dorsett                     Priority                                      $1,606.50           $0.00          1,606.50
 540      W2458 County Rd H
          Poy Sippi, WI 54967
1523      Nicole Radl                        Priority                                        $288.23           $0.00           288.23
 540      1538 South 36th Street
          Manitowoc, WI 54220




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 113 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 109                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1524      Chris Van Grinsven                  Priority                                        $423.68           $0.00           423.68
 540      N9032 Holly Rd.
          Saint Cloud, WI 53079
1525      Tim Livermore                       Priority                                      $1,539.30           $0.00          1,539.30
 540      432 N Franklin St
          Sheboygan, WI 53081
1526      Anthony Nunnery                     Priority                                        $261.45           $0.00           261.45
 540      119 Forest View Dr
          Lake Bluff, IL 60044
1527      Dakota Eatrada                      Priority                                        $479.85           $0.00           479.85
 540      737 Commercial St
          Appleton, WI 54914
1528      Kenneth Post                        Priority                                        $286.13           $0.00           286.13
 540      1522 S 19th St
          Sheboygan, WI 53081
1529      Judith Edge                         Priority                                        $249.88           $0.00           249.88
 540      W2618 Story Creek Cir
          Belleville, WI 53508
1530      Tamara Reiter                       Priority                                        $272.96           $0.00           272.96
 540      2747 Monica Lane
          Richfield, WI 53076
1532      Jill Kahler                         Priority                                        $134.38           $0.00           134.38
 540      3140 Bailey Court
          Oshkosh, WI 54904
1533      Elaine Frantz                       Priority                                      $1,015.88           $0.00          1,015.88
 540      PO BOX 255
          McHenry, IL 60051
1534      Justin Poublon                      Priority                                        $261.45           $0.00           261.45
 540      3301 Mockingbird Way
          Oshkosh, WI 54904
1535      Stacy E. Malueg                     Priority                                        $803.25           $0.00           803.25
 540      W6740 Curt Black Road
          Shawano, WI 54166
1536      Lexa Buechner                       Priority                                        $310.76           $0.00           310.76
 540      4964 Meadow Side Lane
          Waunakee, WI 53597
1537      Jennifer Heyroth                    Priority                                        $410.55           $0.00           410.55
 540      816 Juline Way
          Onalaska, WI 54650
1538      Kristy Suda                         Priority                                        $207.88           $0.00           207.88
 540      1825 N. Sunkist Cir
          De Pere, WI 54115




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 114 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 110                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1540      Lori Feuerstein                     Priority                                        $218.38           $0.00           218.38
 540      W250N8569 Watersedge Ct
          Sussex, WI 53089
1541      Stephanie Gardner                   Priority                                      $1,211.18           $0.00          1,211.18
 540      1325 E Bailey Rd
          Naperville, IL 60565
1542A     Scott Hein                          Priority                                      $3,025.00           $0.00          3,025.00
 540      N8437 State Road 26
          Eldorado, WI 54932
1543      Jeri Renier                         Priority                                        $479.85           $0.00           479.85
 540      W8840 Renier Lane
          Vulcan, MI 49892
1544      Amanda or Kory Kositzke             Priority                                        $844.20           $0.00           844.20
 540      N4157 Garvey Ave.
          Freedom, WI 54130
1545      Lisa Shrock                         Priority                                        $392.65           $0.00           392.65
 540      134 Green Way Dr.
          Combined Locks, WI 54113
1546      Casey Barrett                       Priority                                        $402.68           $0.00           402.68
 540      808 S. Stephan Bridge Rd
          Grayling, MI 49738
1547      Kristen Bergelin                    Priority                                        $833.88           $0.00           833.88
 540      1148 Shaggy Bark Dr
          Neenah, WI 54956
1548      Tom Vande Vyver                     Priority                                        $677.25           $0.00           677.25
 540      421 E 2nd St
          Kimberly, WI 54136
1549      Randy L. Reimer                     Priority                                        $314.96           $0.00           314.96
 540      2330 39th Street
          Two Rivers, WI 54241
1550      Anne Hoffman                        Priority                                        $868.35           $0.00           868.35
 540      18 Bellaire Ct
          Appleton, WI 54911
1551      Debbie Donaldson                    Priority                                        $275.07           $0.00           275.07
 540      P.O. Box 737
          Moose Lake, MN 55767
1552      Michael Hintz                       Priority                                        $503.96           $0.00           503.96
 540      526 E Harding Dr
          Appleton, WI 54915
1553      Ronald L. Miller                    Priority                                        $677.25           $0.00           677.25
 540      2322 N 26TH
          Sheboygan, WI 53083




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 115 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 111                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1554      Eleesa L. Steiner                 Priority                                        $177.45           $0.00           177.45
 540      257 Grand Court
          Apt B105
          Fond Du Lac, WI 54935
1555      Jeffrey Butler                    Priority                                        $717.68           $0.00           717.68
 540      727 22nd Ave North
          South Saint Paul, MN 55075
1556      Jonathon Herrick                  Priority                                        $355.95           $0.00           355.95
 540      714 N 5th St
          Manitowoc, WI 54220
1557      Todd Rabas                        Priority                                        $677.25           $0.00           677.25
 540      W5624 Margaret Dr
          Appleton, WI 54915
1558      Brandon Hopp                      Priority                                        $807.45           $0.00           807.45
 540      N8682 Center Rd.
          Bear Creek, WI 54922
1559      Bailey Baeten                     Priority                                         $67.19           $0.00            67.19
 540      1619 Ravine Drive
          Green Bay, WI 54313
1560      Marcia A. Payne                   Priority                                        $402.68           $0.00           402.68
 540      P. O. Box 142
          Clintonville, WI 54929
1561      Kellsai Kimball                   Priority                                        $639.45           $0.00           639.45
 540      157 N 5th St
          Fort Dodge, IA 50501
1562      Karissa Feder                     Priority                                        $479.85           $0.00           479.85
 540      W920 Spring Grove Rd
          Ripon, WI 54971
1563      Rebecca Muehrcke                  Priority                                      $1,245.58           $0.00          1,245.58
 540      1593 W. Marhill Rd
          Green Bay, WI 54313
1564      Jason Parsons                     Priority                                        $522.90           $0.00           522.90
 540      8106 Sanders Rd.
          Vestaburg, MI 48891
1565      Stacy Kasper                      Priority                                        $533.40           $0.00           533.40
 540      556 Pleasant Ct.
          Berlin, WI 54923
1566      Ona Koentopp                      Priority                                        $134.38           $0.00           134.38
 540      117 E Waushara st.
          Apt 18
          Berlin, WI 54923
1567      Hannah Pacini                     Priority                                        $409.50           $0.00           409.50
 540      496 Liberator
          Gwinn, MI 49841


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 116 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 112                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1568      Sara L Clark                       Priority                                        $288.23           $0.00           288.23
 540      4033 N Shore Dr
          Menominee, MI 49858
1569      Anthony Doran                      Priority                                        $388.50           $0.00           388.50
 540      4 Tacoma Trail
          Sheboygan, WI 53081
1570      Catherine Wege                     Priority                                        $134.38           $0.00           134.38
 540      N3073 Manley Road
          Hortonville, WI 54944
1571      Christina Gallert                  Priority                                        $319.73           $0.00           319.73
 540      752 W. Wisconsin Ave., #4
          Pewaukee, WI 53072
1572      Eric Peters                        Priority                                        $303.45           $0.00           303.45
 540      2980 Vince Lane
          Suamico, WI 54313
1573      Bill Zarda                         Priority                                        $531.83           $0.00           531.83
 540      3105 Bruce Dr
          Wausau, WI 54403
1574      Mike Simoens                       Priority                                        $419.96           $0.00           419.96
 540      3091 Sunray Ln
          Green Bay, WI 54313
1575      Olivia Hietpas                     Priority                                        $103.94           $0.00           103.94
 540      W6342 Elpaso Dr
          Greenville, WI 54942
1576      Bekah B Roberts                    Priority                                        $455.18           $0.00           455.18
 540      W7983 Jonathan Dr
          Pardeeville, WI 53954
1577      Cami Senske                        Priority                                        $186.88           $0.00           186.88
 540      N74W28963 Coldstream Ct
          Hartland, WI 53029
1578      Lori Hodge                         Priority                                        $233.07           $0.00           233.07
 540      7766 Island Aire Rd
          Ripon, WI 54971
1579      Julie Payer                        Priority                                        $881.91           $0.00           881.91
 540      PO Box 646
          Sheffield, IA 50475
1580      Joan Roberts                       Priority                                      $1,763.71           $0.00          1,763.71
 540      650 Arnie Street
          Combined Locks, WI 54113
1581      Joseph Steinhardt                  Priority                                        $251.96           $0.00           251.96
 540      N3183 Rock Road
          Cascade, WI 53011




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 117 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 113                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1582      Jack Steinhardt                   Priority                                         $67.19           $0.00           67.19
 540      N3183 Rock Road
          Cascade, WI 53011
1583      Scott Streeper                    Priority                                        $576.45           $0.00          576.45
 540      329 Harvest Ct
          Marshall, WI 53559
1584      Christine Giordano                Priority                                        $176.38           $0.00          176.38
 540      6031 Honeysuckle Lane
          Hartford, WI 53027
1585      Olga Kline                        Priority                                        $261.45           $0.00          261.45
 540      414 51st Street
          West Des Moines, IA 50265
1586      Jacob Lewis                       Priority                                        $155.38           $0.00          155.38
 540      318 Woodford Dr
          West Bend, WI 53090
1587      David James Brummer               Priority                                        $660.20           $0.00          660.20
 540      7903 147th St W
          Apple Valley, MN 55124
1588      Seheli Bey                        Priority                                        $576.45           $0.00          576.45
 540      210 Washburn St.
          La Crosse, WI 54603
1589      Janine Tracy                      Priority                                        $155.38           $0.00          155.38
 540      513 W Chestnut Street
          Burlington, WI 53105
1590      Stephen Leaf                      Priority                                        $413.18           $0.00          413.18
 540      6025 W Lapham Street
          West Allis, WI 53214
1591      David Rebedew                     Priority                                        $319.73           $0.00          319.73
 540      W6153 Tucker Rd
          Monticello, WI 53570
1592      Luke Kelly                        Priority                                        $157.50           $0.00          157.50
 540      8712 Troon Circle
          Valders, WI 54245
1593      Nicole Moore                      Priority                                        $585.38           $0.00          585.38
 540      27078 230th St
          Detroit Lakes, MN 56501
1594      Melissa Worrel                    Priority                                        $871.50           $0.00          871.50
 540      832 S Park Ave
          Centerville, IA 52544
1595      John Andersen                     Priority                                         $67.19           $0.00           67.19
 540      PO Box 82
          Manawa, WI 54949




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 118 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 114                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1596      Lori Stankowicz                   Priority                                        $361.15           $0.00          361.15
 540      2228 26th Ave S
          Escanaba, MI 49829
1597      Nicole Toay                       Priority                                        $610.58           $0.00          610.58
 540      N1431 Dalman Rd
          Waterloo, WI 53594
1598      Jordan Muche                      Priority                                         $60.00           $0.00           60.00
 540      N4568 Fuzzy Ln
          Campbellsport, WI 53010
1599      Sara Maduscha                     Priority                                        $896.18           $0.00          896.18
 540      6645 Scattergood Ln
          Apt 24
          Windsor, WI 53598
1600      Vicki Luczak                      Priority                                         $98.69           $0.00           98.69
 540      260 18th Street
          Fond Du Lac, WI 54935
1601      Donald Schaub                     Priority                                        $236.25           $0.00          236.25
 540      104 8th Ave NE
          Kasson, MN 55944
1602      Nathan Soliz                      Priority                                        $414.23           $0.00          414.23
 540      620 N 16th St
          Frederick, OK 73542
1603      Kayla Dollak                      Priority                                         $67.19           $0.00           67.19
 540      1270 Prairie Creek Blvd
          Apt 211
          Oconomowoc, WI 53066
1604      Jason Ford                        Priority                                        $177.45           $0.00          177.45
 540      2321 60th Ave
          Columbia, IA 50057
1605      Carlin Kalinec                    Priority                                        $327.57           $0.00          327.57
 540      1200 Summit St
          Hancock, MI 49930
1606      Tyler Hardwick                    Priority                                        $726.53           $0.00          726.53
 540      4960 Karen 17.25 St
          Escanaba, MI 49829
1607      Mary Toll                         Priority                                        $871.50           $0.00          871.50
 540      1120 Mistletoe Ln
          Winneconne, WI 54986
1608      Kelly Ludwig                      Priority                                        $272.96           $0.00          272.96
 540      4440 Sherman Road
          Oshkosh, WI 54901
1609      Amy Eddy                          Priority                                        $134.38           $0.00          134.38
 540      2324 Eagle Summit
          Stevens Point, WI 54482


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 119 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 115                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1610      Steve Helms                       Priority                                        $177.45           $0.00          177.45
 540      570 Red Cypress
          Cary, IL 60013
1611      Jonathan Andersen                 Priority                                        $342.83           $0.00          342.83
 540      PO Box 82
          Manawa, WI 54949
1612      Mason Wertel                      Priority                                        $130.73           $0.00          130.73
 540      2754 Blue Spruce Dr
          Green Bay, WI 54311
1613      Kristen Eby                       Priority                                        $990.43           $0.00          990.43
 540      7910 Pine Lake Rd
          Indianapolis, IN 46268
1614      Kyle Schmidt                      Priority                                        $130.73           $0.00          130.73
 540      W4049 Devine Lane
          Appleton, WI 54913
1615      Deb Sager                         Priority                                         $77.69           $0.00           77.69
 540      W8587 Spring Rd
          Hortonville, WI 54944
1616      Julie Degrave                     Priority                                        $130.75           $0.00          130.75
 540      N14141 CR 551
          Wilson, MI 49896
1617      Patrick Tulloch                   Priority                                        $130.73           $0.00          130.73
 540      2727 Brentwood Dr.
          Racine, WI 53403
1618      Thomas Whiteman                   Priority                                        $261.45           $0.00          261.45
 540      1218 Ohio St
          Oshkosh, WI 54902
1619      Emily Boyer                       Priority                                        $384.83           $0.00          384.83
 540      643 W Calumet St
          Hilbert, WI 54129
1620      Jacob Seibel                      Priority                                        $261.45           $0.00          261.45
 540      1118 Freemont St
          Riel, WI 53042
1621      Jada Olmeda                       Priority                                        $134.38           $0.00          134.38
 540      800 Royalton St
          Waupaca, WI 54981
1622      Melissa Vitense                   Priority                                        $134.38           $0.00          134.38
 540      118 W Water St
          Beaver Dam, WI 53916
1623      Anthony Klenow                    Priority                                        $803.25           $0.00          803.25
 540      518 S 31ST
          Escanaba, MI 49829




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 120 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 116                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1624      Bob Pierron                        Priority                                        $479.85           $0.00           479.85
 540      N161 W19132 Oakland Drive
          Jackson, WI 53037
1625      Denise Bangart                     Priority                                        $950.76           $0.00           950.76
 540      N6186 Irish Rd,
          Hilbert, WI 54129
1626      Alex Butterfield                   Priority                                        $130.19           $0.00           130.19
 540      5024 County Rd II
          Larsen, WI 54947
1627      Jay Oberrieder                     Priority                                        $677.25           $0.00           677.25
 540      455 W. Wood St. #210
          Palatine, IL 60067
1628      Jacque Krause                      Priority                                        $149.63           $0.00           149.63
 540      N9415 County Rd DD
          Pickerel, WI 54465
1629      Cheryl Spindler                    Priority                                        $737.07           $0.00           737.07
 540      512 N. 8th St.
          Apt. 303
          Sheboygan, WI 53081
1630      Jake Zwerg                         Priority                                         $67.19           $0.00            67.19
 540      1202 Chelsea Ct
          Menasha, WI 54952
1631      Tyler Englebert                    Priority                                        $468.83           $0.00           468.83
 540      3601 Tulip Trail
          Appleton, WI 54913
1632      Rebecca Miller                     Priority                                      $1,015.88           $0.00          1,015.88
 540      W6361 Quarry Rd
          Appleton, WI 54913
1633      Mary Soda                          Priority                                        $134.38           $0.00           134.38
 540      N6455 Soda Rd
          Princeton, WI 54968
1635      Diane Miller                       Priority                                        $803.25           $0.00           803.25
 540      3835 Summerset Way
          Oshkosh, WI 54901
1636      Alexandra Ramirez                  Priority                                        $207.88           $0.00           207.88
 540      602 E Washington St.
          New London, WI 54961
1637      Sarah Dobson                       Priority                                      $1,021.63           $0.00          1,021.63
 540      231 New York St
          Ishpeming, MI 49849
1638      Madeline Cooney                    Priority                                        $197.38           $0.00           197.38
 540      629 Jefferson St.
          Little Chute, WI 54140



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 121 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 117                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1639      Keith Nault                        Priority                                        $272.96           $0.00          272.96
 540      251 N. Lake St.
          Peshtigo, WI 54157
1640      Michael Boettcher                  Priority                                        $677.25           $0.00          677.25
 540      107 Hidden Ridges Circle
          Combined Locks, WI 54113
1641      Sandy Bell                         Priority                                        $272.96           $0.00          272.96
 540      3525 W Sunset Ct
          Appleton, WI 54914
1642      Erin Kohl                          Priority                                         $77.69           $0.00           77.69
 540      324 Horseshoe Rd
          Oshkosh, WI 54904
1643      Eric Applegate                     Priority                                        $677.25           $0.00          677.25
 540      315 Barry Hope Tr
          Hillsboro, IL 62049
1644      Cathy Nehls & Carissa Nehls        Priority                                        $186.88           $0.00          186.88
 540      N7476 Edgewater Dr
          Beaver Dam, WI 53916
1645      Pamela West                        Priority                                        $272.96           $0.00          272.96
 540      2500 Inglewood Place
          Appleton, WI 54915
1646      Jackson Berner                     Priority                                        $261.45           $0.00          261.45
 540      890 Security Drive
          Apt. #204
          Fond Du Lac, WI 54935
1647      John Lannoye                       Priority                                        $380.07           $0.00          380.07
 540      732 Northern Ave.
          Green Bay, WI 54303
1648      Frances Whitfield                  Priority                                        $937.65           $0.00          937.65
 540      4656 Archery Rd
          Manitowish Waters, WI 54545
1649      Jacob Button                       Priority                                        $303.45           $0.00          303.45
 540      W2091 Stanelle Rd
          Brillion, WI 54110
1651      Kristine Tuma                      Priority                                        $130.73           $0.00          130.73
 540      116 1/2 W Division St
          Shawano, WI 54166
1652      Natalie LeClair                    Priority                                        $419.96           $0.00          419.96
 540      3031 Fond Du Lac Rd.
          Apt 10
          Oshkosh, WI 54902
1653      Melonie Seifert                    Priority                                        $807.45           $0.00          807.45
 540      3109 15th St
          Apt 2C
          Kenosha, WI 53144

                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 122 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 118                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1654      Danna Carpenter                   Priority                                         $77.69           $0.00            77.69
 540      1724 Skyview Ave
          Oshkosh, WI 54902
1655      Carrie Kittell                    Priority                                        $155.38           $0.00           155.38
 540      5425 North Ave
          Denmark, WI 54208
1656      David Burke                       Priority                                        $272.96           $0.00           272.96
 540      5683 Highway 42
          Sturgeon Bay, WI 54235
1657      David Roderick                    Priority                                        $155.38           $0.00           155.38
 540      726 W Elk St
          Freeport, IL 61032
1658      Josh Caudle                       Priority                                        $288.23           $0.00           288.23
 540      15 Tri- Park Way Rm. 411
          Appleton, WI 54914
1659      Dennis Bergsbaken                 Priority                                      $1,015.88           $0.00          1,015.88
 540      641 Elm St
          Neenah, WI 54956-3330
1660      Elizabeth Weinrich                Priority                                        $553.88           $0.00           553.88
 540      1294 S. Bayshore Rd. #1
          Brussels, WI 54204
1661      Kim Hollingsworth                 Priority                                        $340.19           $0.00           340.19
 540      615 5th St
          Menasha, WI 54952
1662      Gary Duval                        Priority                                      $2,451.75           $0.00          2,451.75
 540      1321 Brocoin Way
          Green Bay, WI 54304
1663      Halie Hermsen                     Priority                                        $155.38           $0.00           155.38
 540      N2356 Artesian Way
          Kaukauna, WI 54130
1664      Jace Gene Grugel                  Priority                                        $418.95           $0.00           418.95
 540      1923 7th Ave. NE
          Jamestown, ND 58401
1665      James Collins                     Priority                                      $1,015.88           $0.00          1,015.88
 540      4001 Bayshore Drive
          Sturgeon Bay, WI 54235
1666      David Lockwood                    Priority                                        $576.45           $0.00           576.45
 540      2114 Tawhee Drive
          Madison, WI 53711
1667      Theresa Mayer                     Priority                                        $565.90           $0.00           565.90
 540      N2598 State Rd 47
          Appleton, WI 54913




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 123 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 119                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:04 PM
Claim #   Creditor Name & Address              Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1668      Jessica Lawson                       Priority                                         $67.19           $0.00            67.19
 540      818 W. College Ave.
          Marquette, MI 49855
1669      Joshua King-Hage                     Priority                                      $1,285.73           $0.00          1,285.73
 540      5470 Highway 210
          Cromwell, MN 55726
1670      Kelly Lippert                        Priority                                        $130.73           $0.00           130.73
 540      W1949 County Road H
          Pine River, WI 54965
1671      Jason Blaine                         Priority                                        $100.00           $0.00           100.00
 540      401 E Stratford Ln
          Appleton, WI 54913
1672      Jason Coble                          Priority                                        $130.73           $0.00           130.73
 540      1350 Cass St
          Green Bay, WI 54301
1673      Michelle Danielson/Dan Danielson     Priority                                        $677.25           $0.00           677.25
 540      8178 Galaxy Dr.
          Neenah, WI 54956
1674      Jennifer Beyer                       Priority                                        $134.38           $0.00           134.38
 540      N1625 Arnies Ln
          Greenville, WI 54942
1675      Hope Minton                          Priority                                        $287.69           $0.00           287.69
 540      16322 Dakota Rd
          L'Anse, MI 49946
1676      John Fiers III                       Priority                                      $2,832.39           $0.00          2,832.39
 540      N 3124 Section Line Rd
          Kaukauna, WI 54130
1677      Athena Steele                        Priority                                        $281.38           $0.00           281.38
 540      1436 S Chatham St
          Janesville, WI 53546
1678      John Thomas                          Priority                                        $527.63           $0.00           527.63
 540      501 E. Quietwinds Way
          Appleton, WI 54913
1679      Amanda Mullen                        Priority                                        $576.45           $0.00           576.45
 540      244 Timber Ridge Dr.
          Kalamazoo, MI 49006
1680      Kris Stedl                           Priority                                      $1,036.88           $0.00          1,036.88
 540      1984 Oakridge Rd
          Neenah, WI 54956
1681      Taylor Ling                          Priority                                        $218.38           $0.00           218.38
 540      125 River Hills Dr. #4311
          Fond Du Lac, WI 54937




                               Case 20-27367-gmh          Doc 195    Filed 07/14/21        Page 124 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 120                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1682      Kristin Jensen                    Priority                                        $423.68           $0.00           423.68
 540      972 Aldrin St
          De Pere, WI 54115
1684      Luke Lazarewicz                   Priority                                      $2,740.50           $0.00          2,740.50
 540      1009 N 28th St
          Sheboygan, WI 53081
1686      Bonnie Wagner                     Priority                                        $266.70           $0.00           266.70
 540      1513 Westwood Ave N
          Fond Du Lac, WI 54937
1687      Dennis Cole                       Priority                                        $480.84           $0.00           480.84
 540      4106 Hammersmith
          Clermont, FL 34711
1688      Daniel Kovatovich                 Priority                                        $303.45           $0.00           303.45
 540      N65 W24173 Elm Ave
          Sussex, WI 53089
1689      Marie Blawat                      Priority                                        $175.38           $0.00           175.38
 540      1121 Iris Lane
          Grafton, WI 53024
1690      Cailee Franks                     Priority                                        $254.07           $0.00           254.07
 540      1411 Stoneridge Drive
          Watertown, WI 53098
1691      Chaz Goeben                       Priority                                        $155.38           $0.00           155.38
 540      1281 S. Robinson Ave
          Green Bay, WI 54311
1692      Matthew Huebschman                Priority                                        $261.45           $0.00           261.45
 540      9091 River Rd
          Amherst, WI 54406
1693      Heather Smith                     Priority                                         $98.69           $0.00            98.69
 540      1549 Sanders St
          Oshkosh, WI 54902
1694      Joann Fox                         Priority                                        $218.38           $0.00           218.38
 540      W3426 Golf Course Drive
          Fond Du Lac, WI 54937
1695      James Busha                       Priority                                         $98.69           $0.00            98.69
 540      2385 Burnwood Dr
          Oshkosh, WI 54902
1696      Matt Mastey                       Priority                                      $1,642.00           $0.00          1,642.00
 540      225 S Parkway Dr
          Brillion, WI 54110
1697      Becky Stormoen                    Priority                                        $272.96           $0.00           272.96
 540      527 River Road S
          Amherst Junction, WI 54407




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 125 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 121                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1698      Joslynn Gust                       Priority                                        $722.38           $0.00           722.38
 540      1810 E Becker Rd
          Marshfield, WI 54449
1699      Magen Schneider                    Priority                                        $155.38           $0.00           155.38
 540      W7975 Thomaswood Trail
          Fond Du Lac, WI 54937
1700      Jesse Gneist                       Priority                                        $177.45           $0.00           177.45
 540      1646 Oak Street
          Almond, WI 54909
1701      Melissa Kuchenbecker               Priority                                        $551.25           $0.00           551.25
 540      1373 Navigator Way
          De Pere, WI 54115
1702      Sonya Lightfoot                    Priority                                        $982.76           $0.00           982.76
 540      712 Norwood Street
          Marquette, MO 49855
1703      Michael Knuth                      Priority                                      $1,116.13           $0.00          1,116.13
 540      4399 Mohawk St
          Wisconsin Rapids, WI 54495
1704      Kayla Burns                        Priority                                        $144.88           $0.00           144.88
 540      N5241 Seven Hills Rd
          Eden, WI 53019
1705      Michelle Femal                     Priority                                        $155.38           $0.00           155.38
 540      N9475 Dusty Dr
          Appleton, WI 54915
1706      Nathan Christian                   Priority                                        $586.90           $0.00           586.90
 540      4827 County Road CR
          Manitowoc, WI 54220
1707      Roger Zygarlicke                   Priority                                        $278.25           $0.00           278.25
 540      9649 US Hwy 10
          Marshfield, WI 54449
1708      William Hase                       Priority                                        $585.38           $0.00           585.38
 540      E12344 Percy Road
          Shingleton, MI 49884
1709      Nicholas Garro                     Priority                                        $130.73           $0.00           130.73
 540      712 Madison Avenue
          West Bend, WI 53095
1710      Elizabeth Osborne                  Priority                                         $67.19           $0.00            67.19
 540      8101 Golden Meadow Blvd
          Waterford, WI 53185
1711      Rachel Shedal                      Priority                                        $134.38           $0.00           134.38
 540      11125 Ridge Rd
          Mischicot, WI 54228




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 126 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 122                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1712      Stacy Burkes                      Priority                                        $414.71           $0.00           414.71
 540      1409 29th St
          South La Crosse, WI 54601
1713      April Burke                       Priority                                        $512.38           $0.00           512.38
 540      W2623 Aliceton Dr.
          Watertown, WI 53094
1714      Mark Kendall                      Priority                                        $134.38           $0.00           134.38
 540      639 N. Woods Edge Dr.
          Oregon, WI 53575
1715      Rick Kellner                      Priority                                        $562.26           $0.00           562.26
 540      1238 S Taylor
          Green Bay, WI 54303
1716      Mary Curtin                       Priority                                        $434.65           $0.00           434.65
 540      4800 W Amberwood Ln
          Appleton, WI 54913
1717      Samuel Rusch                      Priority                                        $286.13           $0.00           286.13
 540      W3498 Krueger Road
          Seymour, WI 54165
1718      Nickole Becker                    Priority                                         $77.69           $0.00            77.69
 540      W944 Town Center Rd
          Bradhead, WI 53520
1719      Jake Brust                        Priority                                        $512.34           $0.00           512.34
 540      435 W Aspen Drive
          Unit 15
          Oak Creek, WI 53154
1720      Sydney Appleton                   Priority                                         $77.69           $0.00            77.69
 540      1873 Wizard Way
          De Pere, WI 54115
1721      Scott Bosacki                     Priority                                        $803.25           $0.00           803.25
 540      1611 Pilgrim St
          Green Bay, WI 54304
1722      Shannon Drexler                   Priority                                        $986.96           $0.00           986.96
 540      1374 Lake Breeze Rd.
          Oshkosh, WI 54904
1723      Spenser Arens                     Priority                                        $553.88           $0.00           553.88
 540      1330 South 19th Street
          Sheboygan, WI 53081
1724A     Chris Carter                      Priority                                      $3,025.00           $0.00          3,025.00
 540      6 Lakeshore Dr
          Sault Ste. Marie ON P6A 5K8,
1725      Susan Archey                      Priority                                        $881.57           $0.00           881.57
 540      1603 W Weiland Ln
          Appleton, WI 54914



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 127 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 123                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1726      Stefani Heitala                     Priority                                        $126.00           $0.00           126.00
 540      412 22nd Ave S
          Middlebrook Hall
          Minneapolis, MN 55455
1727      Tracy Marten                        Priority                                        $392.18           $0.00           392.18
 540      173724 Gold Dust Rd
          Ringle, WI 54471
1728      Amanda M Thomson                    Priority                                        $553.88           $0.00           553.88
 540      16308 27th St.
          Gobles, MI 49055
1729      Gabriel McCarty                     Priority                                        $355.42           $0.00           355.42
 540      E9246 Crain Road
          New London, WI 54961
1730      Bobby Heath                         Priority                                        $576.45           $0.00           576.45
 540      266 West Main St.
          Lowell, IN 46356
1731      Valerie Schoolman                   Priority                                        $789.57           $0.00           789.57
 540      1227 Enterprise Way
          Eagle River, WI 54521
1732      Sarah Kabat                         Priority                                        $287.69           $0.00           287.69
 540      1421 Worden Way
          Elk Grove Village, IL 60007
1733      Casey Clifford                      Priority                                        $603.70           $0.00           603.70
 540      1862 Wisconsin St.
          Marinette, WI 54143
1734      Vickie Maasz                        Priority                                      $1,038.00           $0.00          1,038.00
 540      13927 Silver Hill Rd
          Mountain, WI 54149
1735      Hanna Durrstein                     Priority                                        $194.25           $0.00           194.25
 540      1125 8th St South
          La Crosse, WI 54601
1736      Lady Destiny Wollnik                Priority                                        $288.23           $0.00           288.23
 540      a/k/a Destiny Castro
          7208 Van Buren St.
          Merrillville, IN 46410
1737      Mike Allard                         Priority                                      $1,291.50           $0.00          1,291.50
 540      W1346 Hwy 28
          Theresa, WI 53091
1738      Sharon Leiter                       Priority                                        $177.45           $0.00           177.45
 540      501 Otter Ave
          Oshkosh, WI 54901
1740      Nancy Penney                        Priority                                         $77.69           $0.00            77.69
 540      484 Kirkwood Dr
          Oshkosh, WI 54904


                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 128 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 124                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1741      Savannah Ely                      Priority                                        $134.38           $0.00           134.38
 540      2274 Redtail Drive
          Neenah, WI 54956
1742      Jaden Buske                       Priority                                        $251.96           $0.00           251.96
 540      103 Highland Ct
          Columbus, WI 53925
1743      Lucille Hansen                    Priority                                      $1,606.50           $0.00          1,606.50
 540      1210 Mckinley St
          Wisconsin Rapids, WI 54495
1745      Rene Kussmann                     Priority                                        $350.65           $0.00           350.65
 540      227 Brenland Rd
          Oshkosh, WI 54902
1746      Roger Zygarlicke                  Priority                                        $340.73           $0.00           340.73
 540      9649 US Hwy 10
          Marshfield, WI 54449
1747      Jonathon Jarvenpaa                Priority                                        $218.38           $0.00           218.38
 540      1351 Bismarck Ave
          Oshkosh, WI 54902
1748      Josie Stuettgen                   Priority                                        $356.96           $0.00           356.96
 540      5717 Hickory Knoll Drive
          West Bend, WI 53095
1749      Zach Howell                       Priority                                        $828.45           $0.00           828.45
 540      4803 North Anita Avenue
          Milwaukee, WI 53217
1750      Lauren Appenfeldt                 Priority                                        $677.25           $0.00           677.25
 540      108 Sioux Dr
          Beaver Dam, WI 53916
1751      Michael & Lori Rymkos             Priority                                      $1,535.63           $0.00          1,535.63
 540      905 S 19th St
          Escanaba, MI 49829
1752      Jeannine Marie Dupey              Priority                                        $150.00           $0.00           150.00
 540      433 South 5th Ave.
          West Bend, WI 53095
1753      Jared Chatterton                  Priority                                        $371.65           $0.00           371.65
 540      8064 47th Court
          Kenosha, WI 53142
1754      Diane Behling                     Priority                                        $155.38           $0.00           155.38
 540      S105 W30933 Phantom View Dr
          Mukwonago, WI 53149
1755      Jordan Schuhart                   Priority                                        $155.38           $0.00           155.38
 540      4274 River St
          Wabeno, WI 54566




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 129 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 125                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1756      Brandy Whaley                      Priority                                        $306.57           $0.00           306.57
 540      N5328 17th Ct
          Montello, WI 53949
1757      Jack Porter                        Priority                                        $214.19           $0.00           214.19
 540      2324 W. Wintergreen Dr.
          Grand Chute, WI 54914
1758      Garrett Sukora                     Priority                                        $678.58           $0.00           678.58
 540      9130 83rd Street
          Apt 129
          Pleasant Prairie, WI 53158
1759      Ashley Staudenmaier                Priority                                        $130.73           $0.00           130.73
 540      1656 River Mill Rd
          Oshkosh, WI 54901
1760      Alan Warnock                       Priority                                        $446.25           $0.00           446.25
 540      1185 Sterling Avenue 104
          Palatine, IL 60067
1761      Danielle Fischer                   Priority                                        $106.00           $0.00           106.00
 540      745 Green Tree Road
          West Bend, WI 53090
1762      Wandalee Lutzen                    Priority                                        $836.78           $0.00           836.78
 540      6180 S 118th Street
          Hales Corners, WI 53130
1763      Alexa Jones                        Priority                                        $807.45           $0.00           807.45
 540      1001 Kimball St.
          Sault Ste. Marie, MI 49783
1764      Ryan Van Ness                      Priority                                        $807.45           $0.00           807.45
 540      508 Riverview Blvd
          Great Falls, MT 59404
1765      Thomas Schumacher                  Priority                                        $828.45           $0.00           828.45
 540      1830 Oakdale Dr
          Waukesha, WI 53189
1766      Luis M. Zurita                     Priority                                        $288.23           $0.00           288.23
 540      9405 Burt St
          Apt 33
          Omaha, NE 68114
1767      Jeffrey Finch                      Priority                                      $1,606.50           $0.00          1,606.50
 540      314 Doty St
          Kaukauna, WI 54130
1768      William Thornton                   Priority                                        $130.73           $0.00           130.73
 540      227 Clay St
          Apt 2
          Montello, WI 53949
1769      Rose M. Metke                      Priority                                         $77.69           $0.00            77.69
 540      W1656 Hwy 49
          Brownsville, WI 53006

                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 130 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 126                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1770      Amanda Bray                        Priority                                        $218.38           $0.00           218.38
 540      520 Roger Ct
          Kaukauna, WI 54130
1771      Scott Van Zeeland                  Priority                                        $574.36           $0.00           574.36
 540      114 1/2 W. Division St.
          Kaukauna, WI 54130
1772      Jessica Brown                      Priority                                        $134.38           $0.00           134.38
 540      16414 S. Lakeview Dr.
          Lockport, IL 60441
1774      Peggy Besaw                        Priority                                      $1,354.50           $0.00          1,354.50
 540      1323 Lawrence St
          New London, WI 54961
1775      Melissa Thornburg                  Priority                                        $261.45           $0.00           261.45
 540      397 North Main Street
          Dousman, WI 53118
1776      Madelyn Tesch                      Priority                                         $67.19           $0.00            67.19
 540      4333 N Windingbrook Dr.
          Appleton, WI 54913
1777      Nichole Kodlowski                  Priority                                        $576.45           $0.00           576.45
 540      29812 Adams Dr
          Unit 1
          Gibraltar, MI 48173
1778      Miranda Hausauer                   Priority                                        $291.88           $0.00           291.88
 540      215 Vernon St
          Algoma, WI 54201
1779      Blake Drays                        Priority                                        $130.73           $0.00           130.73
 540      W2056 Autumns Rest Court
          Helenville, WI 53137
1780      John Bado                          Priority                                        $401.63           $0.00           401.63
 540      32 Smith Street
          Howell, NJ 07731
1781      Ben Buhlman                        Priority                                        $884.03           $0.00           884.03
 540      2316 Washington Lane
          Davenport, IA 52804
1783      Tiffany Gribbins                   Priority                                        $261.45           $0.00           261.45
 540      212 E Lincoln St
          Edinburg, IL 62531
1784      Chad Edwards                       Priority                                      $1,170.75           $0.00          1,170.75
 540      2607 Michael St
          Wonder Lake, IL 60097
1785      Tanner Brey                        Priority                                        $806.89           $0.00           806.89
 540      S1975 County Road A Lot 1
          Baraboo, WI 53913



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 131 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 127                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1786      Kathleen Flannery                  Priority                                        $449.38           $0.00           449.38
 540      1533 Highland Ave
          Wilmette, IL 60091
1787      Jill Franklin                      Priority                                        $185.85           $0.00           185.85
 540      3219 Old Hickory Pl
          West Bend, WI 53095
1788      Adam Hauser                        Priority                                        $130.73           $0.00           130.73
 540      2967 Adobe Dr.
          Fort Collins, CO 80525
1789      Maxine Becker                      Priority                                        $359.63           $0.00           359.63
 540      210 Paine Street
          Kiel, WI 53042
1790      Julie Zwiers                       Priority                                          $0.00           $0.00              0.00
 540      W9282 Hunters Road
          Hortonville, WI 54944
1791      Jayne Olson                        Priority                                        $984.38           $0.00           984.38
 540      W7310 Winnegamie Dr.
          Appleton, WI 54914
1792      Amanda Megan Kruzicki              Priority                                        $314.96           $0.00           314.96
 540      1752 Evergreen Court
          Custer, WI 54423
1794      Madelyn Hermus                     Priority                                        $272.96           $0.00           272.96
 540      1200 Dotty Drive
          Little Chute, WI 54140
1795      Mitchell K. DeBehnke               Priority                                        $803.25           $0.00           803.25
 540      N2377 Holy Hill Dr
          Greenville, WI 54942
1796      Daniel Schimelpfenig               Priority                                        $261.45           $0.00           261.45
 540      W3523 Glencoe Avenue
          Montello, WI 53949
1799      Kennedy Ebert                      Priority                                         $50.00           $0.00            50.00
 540      423 Lake Street
          Mukwonago, WI 53149
1802A     Shawn Gourley                      Priority                                      $3,025.00           $0.00          3,025.00
 540      5900 Twickingham Dr,
          Evansville, IN 47711-2052
1804      Amanda Poupore                     Priority                                      $1,743.00           $0.00          1,743.00
 540      N13775 J 1 Rd.
          Carney, MI 49812
1806      Susan Kudrna                       Priority                                        $288.23           $0.00           288.23
 540      5321 Prairie Dr
          Plover, WI 54467




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 132 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 128                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1808      Robert Derginer                    Priority                                        $533.40           $0.00           533.40
 540      1120 N. Platten St.
          Green Bay, WI 54303
1809      Susan Conklin                      Priority                                        $155.38           $0.00           155.38
 540      12657 Velp Avenue
          Green Bay, WI 54313
1810      Jordynn Giessel                    Priority                                        $197.38           $0.00           197.38
 540      1505 Schloemer Drive
          West Bend, WI 53095
1811      Gabby Herman                       Priority                                        $176.38           $0.00           176.38
 540      728 Crown Ct
          Schaumburg, IL 60193
1812      Jacob Loehr                        Priority                                         $77.69           $0.00            77.69
 540      549 Evergreen Terrace
          Kewaskum, WI 53040
1813      Kelly Lawrence                     Priority                                        $151.73           $0.00           151.73
 540      104 S Wright St
          Orfordville, WI 53576
1814      David M. Hoem                      Priority                                        $275.07           $0.00           275.07
 540      2844 Danbe Rd.
          Oshkosh, WI 54904
1815      Candice Pflugradt                  Priority                                        $935.03           $0.00           935.03
 540      732 Suburban Dr
          De Pere, WI 54115
1816      Jonathan Dadd                      Priority                                      $1,556.10           $0.00          1,556.10
 540      34 N. Park Street
          Savanna, IL 61074
1817      Lorne Tschanz                      Priority                                      $1,113.00           $0.00          1,113.00
 540      4298 S. US Hwy 45
          Oshkosh, WI 54902
1818      Christopher Christensen            Priority                                        $402.68           $0.00           402.68
 540      296 N. Military Rd
          Fond Du Lac, WI 54935
1819      David Herring                      Priority                                        $430.50           $0.00           430.50
 540      2116 River Street
          Niagara, WI 54151
1820      Jordyn Sievert                     Priority                                        $386.34           $0.00           386.34
 540      W5842 Turnberry Dr
          Menasha, WI 54952
1821A     Nicole Clark                       Priority                                      $3,025.00           $0.00          3,025.00
 540      N4225 25th Ave.
          Mauston, WI 53948




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 133 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 129                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1822      Mary Unterbrunner                  Priority                                        $677.25           $0.00           677.25
 540      418 Jackson St.
          Yorkville, IL 60560
1823      Yasmine Burmeister                 Priority                                        $249.88           $0.00           249.88
 540      325 Ninth Street
          Menasha, WI 54952
1824      Joe Nemeth III                     Priority                                        $803.25           $0.00           803.25
 540      330 W 19th Ave
          Oshkosh, WI 54902
1825      Travis Marten                      Priority                                        $408.45           $0.00           408.45
 540      W1848 County Road UU
          Kaukauna, WI 54130
1826      Danielle C Anding                  Priority                                        $176.38           $0.00           176.38
 540      2210 Riverview Dr.
          Apt. 7
          Howard, WI 54303
1827      Dylan Michael Donald Natrop        Priority                                        $288.23           $0.00           288.23
 540      3137 E. Ladybug Ln.
          Unit 20
          Appleton, WI 54915
1828      Ashley Chiluski                    Priority                                        $287.69           $0.00           287.69
 540      2445 Bennington Ave
          Schererville, IN 46375
1829      Ray Donajkowski                    Priority                                      $1,178.07           $0.00          1,178.07
 540      650 Beatrice Circle
          Hudson, WI 54016
1830      Abby Labow                         Priority                                         $67.19           $0.00            67.19
 540      760 Dunhill Drive
          Buffalo Grove, IL 60089
1831      Hannah Goodchild                   Priority                                        $109.19           $0.00           109.19
 540      5216 Fox Hollow Dr
          Hartford, WI 53027
1832      Daniel J. Bauler                   Priority                                      $1,697.33           $0.00          1,697.33
 540      5171 12th Ave
          La Porte City, IA 50651
1833      Maranda Kurth                      Priority                                        $261.45           $0.00           261.45
 540      808 S Lincoln Ave 101
          Beaver Dam, WI 53916
1836      Rudolph Morgando                   Priority                                        $803.25           $0.00           803.25
 540      455 High St NE
          Apt 9
          Hutchinson, MN 55350
1838      Mike Jimenez                       Priority                                        $576.45           $0.00           576.45
 540      3635 E. Otter Rd,
          Marion, IA 52302

                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 134 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 130                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1841      Abigail Kasubaski                  Priority                                        $251.96           $0.00           251.96
 540      4363 Mourning Dove Ct
          Jackson, WI 53037
1843      Abraham Eisen                      Priority                                        $261.45           $0.00           261.45
 540      4207 N Tigerlily Drive
          Appleton, WI 54913
1844      Addison Van Vreede                 Priority                                        $155.38           $0.00           155.38
 540      1965 W Telemark Cir
          Green Bay, WI 54313
1845      Amy L Cavil                        Priority                                        $134.38           $0.00           134.38
 540      2702 Lawrence Dr
          DePere, WI 54115
1846      Amy Sue Huss                       Priority                                      $1,354.50           $0.00          1,354.50
 540      622 Jefferson St
          Little Chute, WI 54140
1849      Kevin Kudej                        Priority                                        $871.50           $0.00           871.50
 540      16254 Silvershore Dr.
          Fenton, MI 48430
1850      Peggy Spencer                      Priority                                        $155.38           $0.00           155.38
 540      N7737 Cooper Rd
          Oneida, WI 54155
1851      Andrew Hanson                      Priority                                        $264.57           $0.00           264.57
 540      2821 Char Lane NE
          Rochester, MN 55906
1852      Brehanna Cohen                     Priority                                         $67.19           $0.00            67.19
 540      N5102 Hawk Ridge Dr.
          Shiocton, WI 54170
1853      Craig Maxwell                      Priority                                         $67.19           $0.00            67.19
 540      215 Cherry Lane
          Lomira, WI 53048
1854      Dakota Osowski                     Priority                                        $309.23           $0.00           309.23
 540      1751 Jackie Road
          Kronenwetter, WI 54455
1855      Gary Davis                         Priority                                        $422.59           $0.00           422.59
 540      2181 Knott Rd
          Oshkosh, WI 54904
1856      Gillian Murtagh                    Priority                                        $148.05           $0.00           148.05
 540      3563 Birchwood Drive
          Belvidere, IL 61008
1857      James Heinzen                      Priority                                        $151.73           $0.00           151.73
 540      N2498 Plato Road
          Reeseville, WI 53579




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 135 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 131                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1858      Jeff Meinke                        Priority                                        $492.46           $0.00           492.46
 540      106 E. Longyear St.
          Bessemer, MI 49911
1859A     Joann Heier                        Priority                                      $3,025.00           $0.00          3,025.00
 540      E1563 Stratton Lake Rd
          Waupaca, WI 54981
1860      Jock Holsworth                     Priority                                      $1,165.50           $0.00          1,165.50
 540      3461 Shepherd Drive
          Oshkosh, WI 54904
1861      John Schimanski                    Priority                                        $500.33           $0.00           500.33
 540      6212 County Rd V
          Caledonia, WI 53108
1862      John Schmidt                       Priority                                      $1,070.87           $0.00          1,070.87
 540      617 Buchanan Rd.
          Combined Locks, WI 54113
1863      Joseph Matuszak                    Priority                                        $803.25           $0.00           803.25
 540      300 Cherry Ln
          Little Chute, WI 54140
1864      Joyce Laedtke                      Priority                                        $155.38           $0.00           155.38
 540      752 S. Keller Park Drive
          Appleton, WI 54914
1865      Karrie Christian                   Priority                                        $239.38           $0.00           239.38
 540      1509 Katie Ct
          New London, WI 54961
1867      Katelyn Jashinsky                  Priority                                        $419.96           $0.00           419.96
 540      703 West 2nd Street
          Shawano, WI 54166
1868      Kolton Jurss                       Priority                                        $639.45           $0.00           639.45
 540      204 Anna St.
          Apt. 106
          Waterloo, WI 53594
1869      Kristine Kiesow                    Priority                                        $201.57           $0.00           201.57
 540      5363 County Road II
          Larsen, WI 54947
1870      Kristy Schneider                   Priority                                         $77.69           $0.00            77.69
 540      4381 Soda Creek Rd.
          Apt. 4
          Oshkosh, WI 54901
1871      LaShawn Edwards                    Priority                                        $503.96           $0.00           503.96
 540      W14561 Kovar Rd
          Engadine, MI 49827
1872      Linda Bowers                       Priority                                        $119.69           $0.00           119.69
 540      W1792 Dragonfly Ct.
          Kaukauna, WI 54130


                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 136 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 132                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1874      Michael A. Brown                  Priority                                        $420.00           $0.00           420.00
 540      629 Canary Ave.
          Chilton, WI 53014
1875      Morgan Cawley                     Priority                                      $1,020.61           $0.00          1,020.61
 540      3413 13th Street
          Menominee, MI 49858
1876      Natalie Gross                     Priority                                        $677.25           $0.00           677.25
 540      2404 Springdale Rd
          Apt 106
          Waukesha, WI 53186
1877      Phoenix Wenzel (Herbst)           Priority                                          $0.00           $0.00              0.00
 540      320 N 7th Street
          Winneconne, WI 54986
1878      Randy Liegl                       Priority                                        $153.38           $0.00           153.38
 540      371 Pinecrest Ct.
          Mayville, WI 53050
1879      Robert Alan Binder                Priority                                        $112.00           $0.00           112.00
 540      W6824 Blue Heron Blvd.
          Apt 5
          Fon Du Lac, WI 54937
1880      Robert Burdick                    Priority                                      $1,015.88           $0.00          1,015.88
 540      W8306 Lone Elm Rd
          Van Dyne, WI 54979
1881      Jason & Robin Koslucher           Priority                                        $803.25           $0.00           803.25
 540      3158 Breezewood Ln
          Neenah, WI 54956
1883      Sandra Casey                      Priority                                      $1,738.26           $0.00          1,738.26
 540      1536 Milton Cir
          Oshkosh, WI 54904
1884      Sandra Shearer                    Priority                                        $155.38           $0.00           155.38
 540      174 Plank Rd.
          Kaukauna, WI 54130
1885      Scott Butterfield                 Priority                                      $1,091.48           $0.00          1,091.48
 540      5024 County Road II
          Larsen, WI 54947
1886      Scott Hoehne                      Priority                                        $607.96           $0.00           607.96
 540      857 Higgins Ave
          Neenah, WI 54956
1887      Stacy Oswald                      Priority                                      $1,022.70           $0.00          1,022.70
 540      3307 N. Casaloma Dr #128
          Appleton, WI 54913
1888      Thomas Harenburg                  Priority                                        $647.85           $0.00           647.85
 540      6360 E. Decorah Ave
          Oshkosh, WI 54902


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 137 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 133                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1889      Shane Conner Bushie                 Priority                                        $130.73           $0.00           130.73
 540      642 2nd Blvd
          Hancock, WI 54943
1890      Nicole Schomaker                    Priority                                        $407.38           $0.00           407.38
 540      425 Prairie Way
          Wrightstown, WI 54180
1891      Todd Smith                          Priority                                      $1,887.38           $0.00          1,887.38
 540      303 N Houghton Ave
          Manistique, MI 49854
1892      Linda Gorzek                        Priority                                        $201.57           $0.00           201.57
 540      324 St Francis Drive
          Green Bay, WI 54301
1893      Tracy VanErem                       Priority                                        $356.96           $0.00           356.96
 540      1514 Grace St
          De Pere, WI 54115
1895      Neil Petersen                       Priority                                        $441.00           $0.00           441.00
 540      E3708 Valley Rd
          Iola, WI 54945
1896      Kelli Glodowski                     Priority                                        $631.58           $0.00           631.58
 540      600 Clayton Avenue
          Stevens Point, WI 54481
1897      Mariah Moehn                        Priority                                         $77.69           $0.00            77.69
 540      674 Canary Avenue
          Chilton, WI 53014
1898      Tricia Vorpahl                      Priority                                        $119.69           $0.00           119.69
 540      1114 Jordan Rd
          De Pere, WI 54115
1899      Camryn Ballweg                      Priority                                        $109.19           $0.00           109.19
 540      6671 Herbrand Road
          Sauk City, WI 53583
1900      Callisto Verhalen                   Priority                                        $130.73           $0.00           130.73
 540      N3599 Popple Dr
          Waupaca, WI 54981
1901      Tanya Polifka                       Priority                                        $140.69           $0.00           140.69
 540      320 Market Street
          Potter, WI 54160
1902      Marisa Maas                         Priority                                        $158.00           $0.00           158.00
 540      3748 E. Adams Ave.
          Cudahy, WI 53110
1903      Sara Bechers                        Priority                                          $0.00           $0.00              0.00
 540      1726 11th Ave
          Green Bay, WI 54304




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 138 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 134                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1904      Chris Morris                      Priority                                        $288.23           $0.00           288.23
 540      713 Clinton St
          Apt #208
          Horicon, WI 53032
1905      Clare Vanden Heuvel               Priority                                         $98.69           $0.00            98.69
 540      4950 Lansing High Pt
          Oshkosh, WI 54904
1906      Noreane Ziegel                    Priority                                         $98.69           $0.00            98.69
 540      204 Jackson Street
          Reeseville, WI 53579
1907      Joe Frank                         Priority                                        $871.50           $0.00           871.50
 540      917 Powers St.
          Oshkosh, WI 54901
1908      Mckenzie Soderbeck                Priority                                        $134.38           $0.00           134.38
 540      9511 Golden Estates Ln
          Suring, WI 54174
1909      Katie McInnis                     Priority                                         $77.69           $0.00            77.69
 540      13257 Redmonds Hill Ct.
          Chelsea, MI 48118
1910      Nancy Weller                      Priority                                         $77.69           $0.00            77.69
 540      130 Walnut Street
          Omro, WI 54963
1911      Madison Brown                     Priority                                        $377.96           $0.00           377.96
 540      N5331 Hwy. M
          Delavan, WI 53115
1912      Hallie Lefeber                    Priority                                        $197.38           $0.00           197.38
 540      5245 Western Trail
          Allenton, WI 53002
1913      Paul Fait                         Priority                                         $77.69           $0.00            77.69
 540      N162 W19945 Riverview Dr
          Jackson, WI 53037
1914      Melissa Thurner                   Priority                                        $550.15           $0.00           550.15
 540      N3248 Butts Dr.
          Waupaca, WI 54981
1915      Robert Meyer                      Priority                                      $1,015.88           $0.00          1,015.88
 540      408 Manitowoc St.
          Menasha, WI 54952
1916      Michaela Mitchell                 Priority                                        $103.94           $0.00           103.94
 540      242 Carroll Street
          Waukesha, WI 53186
1917      Patrick D. Batey                  Priority                                      $1,777.13           $0.00          1,777.13
 540      1337 Pond View Cir
          De Pere, WI 54115



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 139 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 135                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1918      Misti Yeskis                      Priority                                        $507.68           $0.00          507.68
 540      734 Jefferson St #14
          Wausau, WI 54403
1919      Ashley Jungwirth                  Priority                                        $803.25           $0.00          803.25
 540      906 W 9th Ave
          Oshkosh, WI 54902
1920      Rachel Truesdill                  Priority                                        $338.63           $0.00          338.63
 540      730 Mercer St.
          Apt 119
          Saint Paul, MN 55102
1921      Thomas Simonsen                   Priority                                        $586.95           $0.00          586.95
 540      N168 W20702 Main St
          Jackson, WI 53037
1922      Marlee B. Devroy                  Priority                                          $0.00           $0.00            0.00
 540      714 Brule Rd
          De Pere, WI 54115
1923      Paul Danielson                    Priority                                         $98.69           $0.00           98.69
 540      N1432 Wildwood Drive
          Greenville, WI 54942
1924      Beau Koenig                       Priority                                         $75.00           $0.00           75.00
 540      4706 Dickinson Road
          De Pere, WI 54115
1925      Roland Thelke Jr                  Priority                                         $77.69           $0.00           77.69
 540      520 N. Main St
          Lake Mills, WI 53551
1926      Kelly Doherty                     Priority                                        $576.45           $0.00          576.45
 540      305 W. Rawson Ave
          Oak Creek, WI 53154
1927      Dean Kaczmarek                    Priority                                        $621.08           $0.00          621.08
 540      134 N Washington Street
          Berlin, WI 54923
1928      Brian Meyer                       Priority                                        $564.69           $0.00          564.69
 540      1102 N Sawyer St
          Oshkosh, WI 54902
1929      Kendall Marie Haen                Priority                                        $251.96           $0.00          251.96
 540      1455 Tullar Rd.
          Apt 3
          Neenah, WI 54956
1930      Travis Howard                     Priority                                        $553.88           $0.00          553.88
 540      1407 N. Linwood Ave
          Appleton, WI 54914
1931      Stephanie Good                    Priority                                        $210.00           $0.00          210.00
 540      W5501 Townline Rd
          Neshkoro, WI 54960


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 140 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 136                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1932      Bryan Kendall                      Priority                                        $197.38           $0.00           197.38
 540      333 County Rd B
          Stoughton, WI 53589
1933      Abigail G Eiynck                   Priority                                        $272.96           $0.00           272.96
 540      426 11th Street North
          La Crosse, WI 54601
1934      Quinlan L. Hillesheim              Priority                                        $586.93           $0.00           586.93
 540      1118 Nicolet Ave
          Green Bay, WI 54304
1935      Mya Snyder                         Priority                                         $67.19           $0.00            67.19
 540      E1644 River Wood Dr
          Waupaca, WI 54981
1936      Darrell Manning                    Priority                                        $619.50           $0.00           619.50
 540      1026 Village Green Ct
          Green Bay, WI 54313
1937      Claire Neuberger                   Priority                                          $0.00           $0.00              0.00
 540      192 Blueberry Road
          Libertyville, IL 60048
1938      Trishala Paulick                   Priority                                      $1,016.15           $0.00          1,016.15
 540      270 E Follett St
          Fond Du Lac, WI 54935
1939      Brian Dorn                         Priority                                        $239.38           $0.00           239.38
 540      1532 Midway Rd
          De Pere, WI 54115
1940      Annette Beattie                    Priority                                        $233.07           $0.00           233.07
 540      W10578 Olden Road
          Pickett, WI 54964
1941      Richard Bilotto                    Priority                                        $722.38           $0.00           722.38
 540      3967 Nicolet Drive
          Green Bay, WI 54311
1942      Kellie Morgan                      Priority                                        $249.88           $0.00           249.88
 540      928 N. Alvey Street
          Bruce, WI 54819
1943      Heather M. Antoniewicz             Priority                                        $139.13           $0.00           139.13
 540      2206 Rockledge Rd
          Mishicot, WI 54228
1944      Angelo Luis Camacho Jr.            Priority                                        $803.25           $0.00           803.25
 540      130 N 3rd Ave
          Winneconne, WI 54986
1945      Jeremy Kubicz                      Priority                                      $1,000.13           $0.00          1,000.13
 540      1058 Bismarck Ave.
          Oshkosh, WI 54902




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 141 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 137                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1946      Tanner Brockman                     Priority                                        $100.00           $0.00          100.00
 540      N4109 Oak Ln
          Freedom, WI 54130
1947      Philip Schultz                      Priority                                        $837.38           $0.00          837.38
 540      12900 County Rd. M
          Kiel, WI 53042
1949      Krista S Williams                   Priority                                        $288.23           $0.00          288.23
 540      2494 Stroebe Island Dr
          Appleton, WI 54914
1950      Allyson M. Harbridge                Priority                                         $85.00           $0.00           85.00
 540      1019 Crescent Ave.
          Fond Du Lac, WI 54935
1951      Taylor Olson                        Priority                                        $251.96           $0.00          251.96
 540      511 Wilson Street
          Little Chute, WI 54140
1952      Robert Sunderland                   Priority                                        $286.13           $0.00          286.13
 540      1203 Bruss St
          De Pere, WI 54115
1953      Megan Bugni                         Priority                                        $155.38           $0.00          155.38
 540      326 Ives Avenue
          Big Rapids, MI 49307
1954      Jackie Yenter                       Priority                                         $77.69           $0.00           77.69
 540      c/o Atty. Daniel Muza
          217 Ceape Avenue
          Oshkosh, WI 54901
1955      Cole Tomkiewicz                     Priority                                        $119.69           $0.00          119.69
 540      3710 County Road O
          Saukville, WI 53080
1956      Jennifer Schmidt                    Priority                                        $617.38           $0.00          617.38
 540      600 Buwalda Dr
          Apt 3
          Waupun, WI 53963
1958      Breanna Appleton                    Priority                                        $130.73           $0.00          130.73
 540      47928 McClellan Street
          Houghton, MI 49931
1959      Rebecca Omick                       Priority                                        $349.11           $0.00          349.11
 540      3907 E Klieforth Ave
          Cudahy, WI 53110
1960      Ty Dorner                           Priority                                        $261.45           $0.00          261.45
 540      4288 Vans Lane
          Green Bay, WI 54311
1961      Nicholas Campbell                   Priority                                        $177.45           $0.00          177.45
 540      711 E. Woodcrest Dr.
          Appleton, WI 54915


                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 142 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 138                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1962      Janelle Miller                     Priority                                        $392.18           $0.00           392.18
 540      1650 Oregon St
          Oshkosh, WI 54902
1963      Shayna M. Lammers                  Priority                                        $478.76           $0.00           478.76
 540      PO Box 102
          White Pine, MI 49971
1964      Lathen Becker                      Priority                                        $109.19           $0.00           109.19
 540      5476 Royal Avenue
          Slinger, WI 53086
1965      Jody VanBoxtel                     Priority                                      $1,606.50           $0.00          1,606.50
 540      W1123 County Road S
          Kaukauna, WI 54130
1966      Jeffrey S. Hartman                 Priority                                        $109.19           $0.00           109.19
 540      401 Foerster Avenue
          Kaukauna, WI 54130
1967      Noah Gauthier                      Priority                                        $412.09           $0.00           412.09
 540      1760 Meneau Dr
          De Pere, WI 54115
1968      Kathleen Treichel                  Priority                                        $197.38           $0.00           197.38
 540      1055 Woodcrest Dr
          Fond Du Lac, WI 54935
1969      Kelly L. Lynch                     Priority                                        $130.19           $0.00           130.19
 540      504 Scott St.
          Ripon, WI 54971
1970      Tammy Nicholson                    Priority                                        $544.95           $0.00           544.95
 540      767 School House Rd
          Sobieski, WI 54171
1971      Feather N. Robinson                Priority                                      $1,211.18           $0.00          1,211.18
 540      2137 East Lourdes Drive
          Appleton, WI 54915
1972      Bridget Mars                       Priority                                        $268.76           $0.00           268.76
 540      W2263 Secluded Ct.
          Kaukauna, WI 54130
1973      Jordan Smith                       Priority                                         $77.69           $0.00            77.69
 540      W164N5325 Creekwood Crossing
          Menomonee Falls, WI 53051
1974      Kayla Guelig                       Priority                                         $67.19           $0.00            67.19
 540      N8408 Puddlefort St
          Mount Calvary, WI 53057
1975      Josh Sachse                        Priority                                         $63.00           $0.00            63.00
 540      5608 Chime Lane
          Sheboygan, WI 53081




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 143 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 139                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1976      Brenda O'Connor                    Priority                                        $677.25           $0.00           677.25
 540      611 N Kensington
          Apt 2
          Appleton, WI 54915
1977      Tammy Ebben                        Priority                                         $77.69           $0.00            77.69
 540      N8183 Big Lake Ln
          Sherwood, WI 54169
1978      Kristy Laramore                    Priority                                        $422.63           $0.00           422.63
 540      13316 Town Rd.
          Skanee, MI 49962
1979      Melanie Brock                      Priority                                        $149.63           $0.00           149.63
 540      1015S St Hwy M149
          Manistique, MI 49854
1980      Chris Mueller                      Priority                                        $155.38           $0.00           155.38
 540      912 Windward Court
          Oshkosh, WI 54901
1981      Ava Becker                         Priority                                        $180.00           $0.00           180.00
 540      P.O. Box 304
          Baileys Harbor, WI 54202
1982      Jesse Scheeler                     Priority                                        $155.38           $0.00           155.38
 540      N4681 Kettner Rd
          Shiocton, WI 54170
1983      Alexander Walla                    Priority                                        $807.45           $0.00           807.45
 540      646 Castlestone Ct.
          Oneida, WI 54155
1984      Dalton Becker                      Priority                                        $621.08           $0.00           621.08
 540      645 Green Bay Rd
          Apt. 6
          Denmark, WI 54208
1985      David Dodge                        Priority                                      $1,606.50           $0.00          1,606.50
 540      1379 Lake Breeze Rd
          Oshkosh, WI 54904
1986      Trevor Mulder                      Priority                                        $109.19           $0.00           109.19
 540      W4738 Deer Run Dr
          Black Creek, WI 54106
1987      Sara Koshak                        Priority                                        $130.73           $0.00           130.73
 540      2001 Rosecrans Street
          Wausau, WI 54401
1988      Sawyer Schaefer                    Priority                                        $236.24           $0.00           236.24
 540      3955 South 120 Street
          Milwaukee, WI 53228
1989      Laura Kohlwey DeGroot              Priority                                        $130.73           $0.00           130.73
 540      1375 Bond St
          Green Bay, WI 54303


                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 144 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 140                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1990      Angelena Picucci                   Priority                                        $288.23           $0.00           288.23
 540      615 E. Smith Street
          Iron Mountain, MI 49801
1991      Danielle Gauthier                  Priority                                         $67.19           $0.00            67.19
 540      1760 Meneau Dr
          De Pere, WI 54115
1992      Morgan Hilgart                     Priority                                        $482.95           $0.00           482.95
 540      1405 Great Plains Dr.
          Apt. 10
          Neenah, WI 54956
1993      Chris Diels                        Priority                                        $244.13           $0.00           244.13
 540      226 Folsom St. #8
          Columbus, WI 53925
1994      Scott Hoffman                      Priority                                        $366.95           $0.00           366.95
 540      3211 Lakeview Dr
          Suamico, WI 54173
1995      Abby Habetler                      Priority                                         $67.19           $0.00            67.19
 540      1823 Misty Moon Way
          De Pere, WI 54115
1996      Matthew Wied                       Priority                                      $1,252.13           $0.00          1,252.13
 540      N2396 County Rd T,
          Hortonville, WI 54944
1997      Barbara Loomans                    Priority                                         $77.69           $0.00            77.69
 540      4070 Summerview Dr
          Oshkosh, WI 54901
1998      Paul Fait                          Priority                                         $77.69           $0.00            77.69
 540      N162W19945 Riverview Dr
          Jackson, WI 53037
1999      Abigail Schneider                  Priority                                        $260.38           $0.00           260.38
 540      W1998 County Rd E
          Cecil, WI 54111
2000      Kyle Hilgendorf                    Priority                                         $98.69           $0.00            98.69
 540      N51 W14461 Lancaster Ave
          Menomonee Falls, WI 53051
2002      Jennifer Rasner                    Priority                                         $67.19           $0.00            67.19
 540      1627 Carole Ln
          Green Bay, WI 54313
2003      Morgan Collins                     Priority                                        $197.38           $0.00           197.38
 540      1890 Erdahl Drive
          Stoughton, WI 53589
2004      Lisa M. Abhold                     Priority                                        $668.33           $0.00           668.33
 540      E7184 Guth Road
          Weyauwega, WI 54983



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 145 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 141                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:04 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2005      Christopher Getchell                Priority                                        $430.50           $0.00           430.50
 540      1305 Armstrong St
          Marinette, WI 54143
2006      Kaylie Clark                        Priority                                        $479.85           $0.00           479.85
 540      3241 Elm Avenue
          Brookfield, IL 60513
2007      Nickolas Boylan                     Priority                                        $717.68           $0.00           717.68
 540      605 Kramer Lane
          Kimberly, WI 54136
2008      Wyatt Holzman                       Priority                                        $261.45           $0.00           261.45
 540      95 Rubina Lane
          Apt 7
          Fond Du Lac, WI 54935
2009      Susan Atchley                       Priority                                      $1,278.90           $0.00          1,278.90
 540      2265 Margaret Drive
          Montgomery, IL 60538
2010      Alicia Wilcox                       Priority                                        $234.12           $0.00           234.12
 540      N108 12th Avenue
          Montello, WI 53949
2011      Jody Pomplun                        Priority                                        $155.38           $0.00           155.38
 540      W3570 County Rd Q
          Redgranite, WI 54970
2012      Kevin Ott                           Priority                                        $447.83           $0.00           447.83
 540      12 17th Street
          Clintonville, WI 54929
2013      Mandy Konkol                        Priority                                      $1,106.71           $0.00          1,106.71
 540      725 Grove Street
          Menasha, WI 54952
2014      Amanda Prout                        Priority                                        $585.38           $0.00           585.38
 540      4445 E. Wall Street
          Eagle River, WI 54521
2015      Stacy Mulder                        Priority                                      $1,444.76           $0.00          1,444.76
 540      10332 W Feerick Pl
          Milwaukee, WI 53222
2016      Chris Tighe                         Priority                                         $77.69           $0.00            77.69
 540      N7006 Winnebago Dr.
          Fond Du Lac, WI 54935
2017      Christopher Lesperance              Priority                                        $299.25           $0.00           299.25
 540      5325 Root River Dr.,
          Greendale, WI 53129
2018      Kelly Locy                          Priority                                        $200.00           $0.00           200.00
 540      E8390 Prahl Road
          New London, WI 54961



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 146 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 142                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2019      Michele Zoellner                   Priority                                        $759.43           $0.00           759.43
 540      616 Lincoln St
          Neenah, WI 54956
2020      Mindy Essex                        Priority                                        $653.63           $0.00           653.63
 540      4019 Telegraph Rd
          Davenport, IA 52804
2021      Patrick McNerney                   Priority                                        $803.25           $0.00           803.25
 540      4251 Powers Lane
          Oconto Falls, WI 54154
2022      Ben Verbruggen                     Priority                                        $272.96           $0.00           272.96
 540      1820 Sugarmaple Lane
          Little Chute, WI 54140
2023      Allison Raddant                    Priority                                        $155.38           $0.00           155.38
 540      N6040 Mork Ave.
          Shawano, WI 54166
2024      Lori S. Hess                       Priority                                        $327.57           $0.00           327.57
 540      15109 Moraine Rd.
          Kiel, WI 53042
2025      Kellie Kjesbo                      Priority                                      $1,086.75           $0.00          1,086.75
 540      1210 Jensen Road
          Eau Claire, WI 54701
2026      Angela Brown aka Ang Sanders       Priority                                        $497.70           $0.00           497.70
 540      3771 Glenshire Lane
          Oshkosh, WI 54904
2027      Jared Sazama                       Priority                                        $261.45           $0.00           261.45
 540      9257 Atwater Ct
          Brainerd, MN 56401
2028      Allysa Olson                       Priority                                        $392.65           $0.00           392.65
 540      304 W North St #221
          Waukesha, WI 53188
2029      Matthew James Wember               Priority                                        $409.50           $0.00           409.50
 540      1010 MacArthur Ave.
          Ashland, WI 54806
2030      Karley Aurand                      Priority                                        $251.96           $0.00           251.96
 540      1426 S. Blackhawk Street
          Freeport, IL 61032
2032      Lori Casetta                       Priority                                        $314.96           $0.00           314.96
 540      3182 Prairie Hollow Drive
          Richfield, WI 53076
2033      Laura Gross                        Priority                                        $335.95           $0.00           335.95
 540      4017 Bentley Rd
          Rosholt, WI 54473




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 147 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 143                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2034      Clayton Sheasby                    Priority                                        $523.95           $0.00           523.95
 540      833 E. Eldorado St.
          Appleton, WI 54911
2035      Brittney Bengsch                   Priority                                        $677.25           $0.00           677.25
 540      2942 Conesta Dr
          Green Bay, WI 54311
2039      Alec Hollman                       Priority                                        $236.78           $0.00           236.78
 540      811 Fredrick Ct 6
          Green Bay, WI 54313
2042      Glenn Hyland                       Priority                                      $1,612.76           $0.00          1,612.76
 540      1573 Smithfield Dr
          Sun Prairie, WI 53590
2043      Jeremy Carney                      Priority                                        $194.25           $0.00           194.25
 540      N6396 Fairy Springs Rd
          Hilbert, WI 54129
2045      Karie Fletcher                     Priority                                        $178.48           $0.00           178.48
 540      713 10th St
          Waupaca, WI 54981
2046      Alyssa Koska                       Priority                                         $77.69           $0.00            77.69
 540      1208 Folkstone Dr
          Green Bay, WI 54313
2047      Olivia Scheeler                    Priority                                         $67.19           $0.00            67.19
 540      N4681 Kettner Rd.
          Shiocton, WI 54170
2048      Tawni Ambrosius                    Priority                                        $413.69           $0.00           413.69
 540      4191 County Road C
          Pulaski, WI 54162
2049      Jackie Schweitzer                  Priority                                        $218.38           $0.00           218.38
 540      1798 American Eagle Drive
          Slinger, WI 53086
2050      Tiffany Zahn                       Priority                                        $429.25           $0.00           429.25
 540      539 Lamers Road
          Kimberly, WI 54136
2051      Jerry Schwister                    Priority                                        $553.88           $0.00           553.88
 540      737 N 5th Ave.
          Redgranite, WI 54970
2052      Megan Santas                       Priority                                        $627.88           $0.00           627.88
 540      3311 Cleveland Ave
          Plover, WI 54467
2054      Rudy J. Dellemann, Sr.             Priority                                      $1,258.96           $0.00          1,258.96
 540      225 W. Pulaski St.
          Pulaski, WI 54162




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 148 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 144                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:04 PM
Claim #   Creditor Name & Address          Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2056      Brett Treptow                    Priority                                        $826.88           $0.00           826.88
 540      504 E Fond du Lac St.
          Ripon, WI 54971
2057      Nicole Lueck                     Priority                                      $1,212.76           $0.00          1,212.76
 540      232159 County Road Y
          Birnamwood, WI 54414
2060      Andre Filippelli                 Priority                                        $303.45           $0.00           303.45
 540      1916 Pleasant Ave
          Saint Charles, IL 60174
2061      Carrie Kellner                   Priority                                        $354.90           $0.00           354.90
 540      1232 Crooks St.
          Green Bay, WI 54301
2062      Christopher George               Priority                                      $1,606.50           $0.00          1,606.50
 540      1707 River Lakes Road N
          Oconomowoc, WI 53006
2063      James Nachreiner                 Priority                                        $392.65           $0.00           392.65
 540      210 Brook Street
          Portage, WI 53901
2065      Jodi Kautzer                     Priority                                      $1,159.25           $0.00          1,159.25
 540      16300 Keller Rd
          Kiel, WI 53042
2066      Leah Gauthier                    Priority                                        $155.38           $0.00           155.38
 540      1760 Meneau Dr.
          DePere, WI 54115
2067      Michael Resch                    Priority                                         $67.19           $0.00            67.19
 540      24 Woodhaven Lane,
          Kaukauna, WI 54130
2068      Michele Hackel                   Priority                                        $677.25           $0.00           677.25
 540      N7952 Creekside Dr.
          Sherwood, WI 54169
2069      Tammy Washington                 Priority                                        $233.07           $0.00           233.07
 540      2517 Bishops Lane
          Neenah, WI 54956
2070      Tina Lupton                      Priority                                         $63.00           $0.00            63.00
 540      802 Nebraska Street
          Oshkosh, WI 54902
2071      Trevor Hermus                    Priority                                        $556.50           $0.00           556.50
 540      1010 Jefferson Street
          Little Chute, WI 54140
2072      Randall Schmitt                  Priority                                        $288.23           $0.00           288.23
 540      N2870 State Road 73
          Wautoma, WI 54982




                              Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 149 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 145                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2073      Jodee Zurfluh                     Priority                                      $1,204.88           $0.00          1,204.88
 540      W9181 Lower Rd
          Shiocton, WI 54170
2074      Dylan Rusch                       Priority                                      $1,211.18           $0.00          1,211.18
 540      227 Hillview Road
          Mishicot, WI 54228
2075      Jared Baugnet                     Priority                                        $130.73           $0.00           130.73
 540      377 N. Pine St.
          Kimberly, WI 54136
2076      Stacey Brock                      Priority                                        $871.50           $0.00           871.50
 540      W13054 Cork St Rd,
          Ripon, WI 54971
2077      Christopher J. Vincent            Priority                                        $990.43           $0.00           990.43
 540      1549 Cardinal Ln.
          Green Bay, WI 54313
2078      Anthony Thede                     Priority                                        $400.00           $0.00           400.00
 540      W2449 Greenspire Way
          Appleton, WI 54915
2080      Lois Beth                         Priority                                         $77.69           $0.00            77.69
 540      1834 Shelley Lane
          De Pere, WI 54115
2081      Raeanne Klatt                     Priority                                         $79.00           $0.00            79.00
 540      3309 17th St.
          Menominee, MI 49858
2082      Travis Mannikko                   Priority                                        $585.38           $0.00           585.38
 540      18294 US Highway 41
          Lanse, MI 49946
2083      Brian Joosten/Patty Joosten       Priority                                        $109.19           $0.00           109.19
 540      406 Kadinger Way
          Little Chute, WI 54140
2084      Allison Clark                     Priority                                        $100.00           $0.00           100.00
 540      425 Robert Ln
          Green Bay, WI 54311
2085      Brianna Chaltry                   Priority                                        $197.38           $0.00           197.38
 540      609 6th Ave
          Menominee, MI 49858
2086      Stephanie Gruber                  Priority                                        $533.40           $0.00           533.40
 540      613 East Lieg Ave, #7
          Shawano, WI 54166
2087      Amberly Segerstrom                Priority                                        $286.13           $0.00           286.13
 540      504N W Gulliver Lake Rd
          Gulliver, MI 49840




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 150 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 146                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2088      Robyn Wussow                      Priority                                      $1,661.63           $0.00          1,661.63
 540      N7175 State Road
          Black Creek, WI 54106
2089      Alissa Seidl                      Priority                                         $67.19           $0.00            67.19
 540      3101 Greenbay Rd
          Kaukauna, WI 54130
2090      Nehemiah Reiss                    Priority                                        $845.00           $0.00           845.00
 540      243 S Main St
          Juneau, WI 53039
2091      Crystal LaFreniere                Priority                                      $1,354.50           $0.00          1,354.50
 540      1745 Rosewood Lane
          Ishpeming, MI 49849
2092      Jack Dodd                         Priority                                        $695.63           $0.00           695.63
 540      5825 Main Street
          Butte Des Morts, WI 54927
2093      William Lomis                     Priority                                        $261.45           $0.00           261.45
 540      2320 Parklawn Drive
          Apt. 210
          Waukesha, WI 53186
2094      Alyssa Larson                     Priority                                        $455.18           $0.00           455.18
 540      N252 Cty Rd N
          Appleton, WI 54915
2095      Kenzie Hochrein                   Priority                                         $77.69           $0.00            77.69
 540      213 Reeds Drive
          West Bend, WI 53095
2096      Pauline Poupore                   Priority                                      $1,231.13           $0.00          1,231.13
 540      W5979 #34 Road
          Carney, MI 49812
2097      Jacob Ayers                       Priority                                         $67.19           $0.00            67.19
 540      772 S. Main St
          Oregon, WI 53575
2098      Kayla Grochow                     Priority                                         $67.19           $0.00            67.19
 540      25773 750th Ave
          Cokato, MN 55321
2099      Deborah Rabideau                  Priority                                        $261.45           $0.00           261.45
 540      418 Heyrman St
          Green Bay, WI 54302
2100      Nicholas Beine                    Priority                                         $67.19           $0.00            67.19
 540      W6426 MoHawk Rd
          Campbellsport, WI 53010
2101      Bonnie Schwiesow                  Priority                                         $77.69           $0.00            77.69
 540      W2733 Moon Dance Drive
          Kaukauna, WI 54130



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 151 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 147                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2102      Gerald Thiele                      Priority                                         $77.69           $0.00           77.69
 540      1335 Candlelight Ct
          Oshkosh, WI 54904
2103      Kyle Panske                        Priority                                        $403.73           $0.00          403.73
 540      1227 Broad St.
          Oshkosh, WI 54901
2104      Amber Grube                        Priority                                        $124.94           $0.00          124.94
 540      8516 Westbrook Drive
          Sturtevant, WI 53177
2105      Jeanette Roehl                     Priority                                         $77.69           $0.00           77.69
 540      N3034 Woodland Dr
          Campellsport, WI 53010
2106      Cody Kuntz                         Priority                                        $288.23           $0.00          288.23
 540      5713 South Kerry Ave
          Sioux Falls, SD 57106
2108      Allison Berger                     Priority                                         $80.00           $0.00           80.00
 540      5436 Wind Dancer Court
          Sheboygan, WI 53081
2109      Jake Tijan                         Priority                                        $344.38           $0.00          344.38
 540      112 Germania St
          Hurley, WI 54534
2110      Robin Pampuch                      Priority                                        $479.85           $0.00          479.85
 540      731 Carey Ave
          Wild Rose, WI 54984
2111      Matt Gilson                        Priority                                        $576.45           $0.00          576.45
 540      10704 Tamarack St NW
          Coon Rapids, MN 55433
2112      Elizabeth Anne Tebo                Priority                                        $371.65           $0.00          371.65
 540      W4330 West Slab City Road
          Bonduel, WI 54107
2113      Jared Sutliff                      Priority                                        $500.33           $0.00          500.33
 540      1543 South 55th Street
          West Milwaukee, WI 53214
2114      Isabella Berger                    Priority                                         $77.69           $0.00           77.69
 540      2313 17th Ave
          Menominee, MI 49858
2115      Paul Stenroos                      Priority                                        $422.63           $0.00          422.63
 540      1716 Taft Ave, Apt B2
          Oshkosh, WI 54902
2116      Cathy Dreifuerst                   Priority                                         $77.69           $0.00           77.69
 540      N8173 Ashberry Ave
          Fond Du Lac, WI 54937




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 152 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 148                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2117      Amanda Cisewski                   Priority                                        $333.88           $0.00           333.88
 540      2108 Clark Street
          Stevens Point, WI 54481
2118      Susan Erdmann                     Priority                                      $1,215.38           $0.00          1,215.38
 540      7453 County Road T
          Oshkosh, WI 54904
2119      Stacey King                       Priority                                        $261.45           $0.00           261.45
 540      1621 Tonya Trail
          Neenah, WI 54956
2120      Brenda Schmitz                    Priority                                         $77.69           $0.00            77.69
 540      N8453 Cty W
          Malone, WI 53049
2121      Jaylynn Walsh                     Priority                                        $150.00           $0.00           150.00
 540      709 State St.
          Ripon, WI 54971
2122      Katherine Gorman                  Priority                                        $339.13           $0.00           339.13
 540      N92W25030 Blue Heron Dr
          Sussex, WI 53089
2123      Austin Arbour                     Priority                                        $957.60           $0.00           957.60
 540      807 Glenhaven Lane
          Green Bay, WI 54301
2124      Ashley Kapellen                   Priority                                        $268.76           $0.00           268.76
 540      745 Wilson Ave
          Cleveland, WI 53015
2125      Donald Zwiefelhofer               Priority                                        $750.00           $0.00           750.00
 540      10527 Daisy Hill Lane
          Dubuque, IA 52001
2126      Mikayla Wing                      Priority                                        $288.23           $0.00           288.23
 540      1736 Minnesota St
          Oshkosh, WI 54902
2127      Keara Halliday                    Priority                                         $77.69           $0.00            77.69
 540      165 Van Buren Avenue
          Wausaukee, WI 54177
2128      Valeri Hauser                     Priority                                        $130.73           $0.00           130.73
 540      2967 Adobe Dr
          Fort Collins, CO 80525
2129      Amber Jirschele                   Priority                                        $818.87           $0.00           818.87
 540      2723 Deer Creek Drive
          Racine, WI 53406
2130      Elizabeth Stutzman                Priority                                        $610.58           $0.00           610.58
 540      394 Fond du Lac St
          Waupun, WI 53963




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 153 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 149                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:04 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2131      Suzanne Kratz                     Priority                                        $722.38           $0.00           722.38
 540      1601 Freedom Road, Apt 7
          Little Chute, WI 54140
2132      Isabella Sinnaeve                 Priority                                        $134.38           $0.00           134.38
 540      624 Pin Oak Rd
          Rockton, IL 61072
2133      Mark LaTour                       Priority                                        $479.85           $0.00           479.85
 540      1324 Angels Path, Apt 46
          De Pere, WI 54115
2134      Grant Parks                       Priority                                        $948.68           $0.00           948.68
 540      200939 N Lincoln Ave
          Marshfield, WI 54449
2135      Sydney Pierret                    Priority                                        $155.38           $0.00           155.38
 540      W2415 Hickory Park Dr
          Appleton, WI 54915
2137      Tea Livingston                    Priority                                      $1,211.18           $0.00          1,211.18
 540      911 16th St. S
          Wisconsin Rapids, WI 54494
2138      Amanda Bowe                       Priority                                        $139.13           $0.00           139.13
 540      380 Forest Avenue
          Fond Du Lac, WI 54935
2139      Amber Ostrander                   Priority                                        $157.48           $0.00           157.48
 540      2821 3rd Street South
          Wisconsin Rapids, WI 54494
2140      Grace Louis-Reindl                Priority                                        $424.16           $0.00           424.16
 540      619 Center Street
          Black Earth, WI 53515
2141      Jason Peterson                    Priority                                        $572.25           $0.00           572.25
 540      3611 Evergreen Dr.
          Plover, WI 54467
2142      Sheila Rae DeGrand                Priority                                      $1,075.20           $0.00          1,075.20
 540      E106 Cty Rd N
          Luxemburg, WI 54217
2143      Mark McCook                       Priority                                        $119.69           $0.00           119.69
 540      W1756 Christine Ct
          Kaukauna, WI 54130
2144      James Appel                       Priority                                        $207.88           $0.00           207.88
 540      951 County Road NP
          Ellison Bay, WI 54210
2145      Dean E. Payne                     Priority                                        $609.00           $0.00           609.00
 540      1833 Martin Avenue
          Sheboygan, WI 53083




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 154 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 150                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:04 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2146      Jane Hotelling                     Priority                                        $418.42           $0.00          418.42
 540      114 West Chippewa Street
          Dwight, IL 60420
2147      Jessica Baker                      Priority                                        $172.19           $0.00          172.19
 540      N3504 W Tomahawk Trail
          Montello, WI 53949
2148      Travis Hietpas                     Priority                                         $77.69           $0.00           77.69
 540      N1179 Fox River Rd
          Kaukauna, WI 54130
2149      Brady Thomas Pfau                  Priority                                        $576.45           $0.00          576.45
 540      208 4th St. SW
          Willmar, MN 56201
2150      Ashley Schrank                     Priority                                        $803.25           $0.00          803.25
 540      N9583 Van Dyne Rd
          Van Dyne, WI 54979
2151      Tom Jones                          Priority                                        $359.63           $0.00          359.63
 540      5732 Glendale Ave.
          Green Bay, WI 54313
2152      Lana Bruss                         Priority                                        $233.07           $0.00          233.07
 540      W7626 Misty Spring Ct
          Greenville, WI 54942
2153      Scott Stamper                      Priority                                        $233.07           $0.00          233.07
 540      4586 Elm St
          Laona, WI 54541
2154      Barb Ingram                        Priority                                         $77.69           $0.00           77.69
 540      8615 Weswood 0.6 Drive
          Gladstone, MI 49837
2155      Megan Kallaher                     Priority                                        $684.57           $0.00          684.57
 540      3579 Keystone Drive
          Dubuque, IA 52002
2156      Ismael Mussa                       Priority                                        $261.45           $0.00          261.45
 540      4664 West U.S. Highway 20
          La Porte, IN 46350
2157      Kari Freis                         Priority                                        $228.38           $0.00          228.38
 540      10410 Westview Road
          Newton, WI 53063
2158      Brian J. Torgersen                 Priority                                        $479.85           $0.00          479.85
 540      498 W. Division St.
          Fond Du Lac, WI 54935
2159      Brayden Stevens                    Priority                                        $130.73           $0.00          130.73
 540      10750 Rockford Rd 213
          Plymouth, MN 55442




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 155 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 151                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2160      Megan Thayse                      Priority                                        $155.38           $0.00           155.38
 540      E2260 County Road K
          Casco, MN 54205
2161      Denese Mace                       Priority                                        $576.45           $0.00           576.45
 540      2030 Wintergreen Court
          Plover, WI 54467
2162      Jamie Schuppel                    Priority                                      $2,395.33           $0.00          2,395.33
 540      377 N 3rd St
          Medford, WI 54451
2163      Karen Duel                        Priority                                        $803.25           $0.00           803.25
 540      W9277 Rose Eld Road
          Eldorado, WI 54932
2164      Marissa Gall                      Priority                                        $119.69           $0.00           119.69
 540      1527 Galaxy Court
          Cedarburg, WI 53012
2165      Tori Weber                        Priority                                         $77.69           $0.00            77.69
 540      1377 Spring Street
          Sobieski, WI 54171
2166      Blaine Neinast                    Priority                                         $87.90           $0.00            87.90
 540      1020 Tremmel Ct.
          Marshfield, WI 54449
2167      Samantha Jahfetson                Priority                                        $322.32           $0.00           322.32
 540      16165 Hamar Rd
          Baraga, MI 49908
2168      Mallory Tomczak                   Priority                                        $233.07           $0.00           233.07
 540      1121 South Lincoln St
          Shawano, WI 54166
2169A     Scott Gerald Smith                Priority                                      $3,025.00           $0.00          3,025.00
 540      118 W Barnum St
          Ishpeming, MI 49849
2170      Brittany Urmanski                 Priority                                        $359.07           $0.00           359.07
 540      126629 Urmanski Rd.
          Edgar, WI 54426
2171      Hayley Tesch                      Priority                                        $303.45           $0.00           303.45
 540      612A E. Cook St
          Portage, WI 53901
2172      Greg Tow                          Priority                                         $77.69           $0.00            77.69
 540      135 Depot St
          Vernon Hills, IL 60061
2173      Melinda Urmanski                  Priority                                         $77.69           $0.00            77.69
 540      229188 County Road H
          Edgar, WI 54426




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 156 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 152                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2174      Anthony Pupp                      Priority                                        $964.43           $0.00           964.43
 540      N8664 Bloy Lane
          Brillion, WI 54110
2175      Josh Baumhardt                    Priority                                        $130.73           $0.00           130.73
 540      4025 South 84th Street Apt 8
          Greenfield, WI 53228
2176      Katelyn Yute                      Priority                                        $371.65           $0.00           371.65
 540      214 Karin Drive
          North Prairie, WI 53153
2177      April L. Hudson                   Priority                                        $231.00           $0.00           231.00
 540      1020 Oviatt St. Apt 11
          Kaukauna, WI 54130
2178      Lee Bergan                        Priority                                        $197.38           $0.00           197.38
 540      W3930 Hwy 106
          Fort Atkinson, WI 53538
2179      Alison Juntunen                   Priority                                      $1,564.51           $0.00          1,564.51
 540      100 Tena Marie Cir
          Lodi, WI 53555
2180      Kim Zellner                       Priority                                        $134.28           $0.00           134.28
 540      392 Song Bird Circle
          Sobieski, WI 54171
2181      Lauren Fields                     Priority                                        $120.00           $0.00           120.00
 540      18960 Lithium St NW
          Nowthen, MN 55303
2182      Rachael Platt                     Priority                                        $500.85           $0.00           500.85
 540      106 Harrison St
          P.O. Box 255
          East Galesburg, IL 61430
2183      Lauren Roloff                     Priority                                        $491.34           $0.00           491.34
 540      N6146 Hwy 47155
          Shawano, WI 54166
2184      Jacinda Freitag                   Priority                                        $291.38           $0.00           291.38
 540      2508 Hamilton St
          Manitowoc, WI 54220
2185      Matt Dimmer                       Priority                                        $360.95           $0.00           360.95
 540      3614 Shady Ln
          Suamico, WI 54313
2186      Jessianna V Skenadore             Priority                                        $415.28           $0.00           415.28
 540      2110 Carstensen Ln Apt O
          Green Bay, WI 54304
2187      Barbara Rosenberg                 Priority                                        $303.45           $0.00           303.45
 540      4019 Sandhill Dr
          Pulaski, WI 54162



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 157 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 153                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2188      Kristy Ciha                        Priority                                         $78.74           $0.00            78.74
 540      4904 Church Road
          New Franken, WI 54229
2190      Randall L. Streblow                Priority                                      $1,072.01           $0.00          1,072.01
 540      W8057 Jones Ct
          Beaver Dam, WI 53916
2191      Andrew Hagenow                     Priority                                        $806.38           $0.00           806.38
 540      806 Cleveland Ave
          Kaukauna, WI 54130
2192      Kevin Musolf                       Priority                                        $109.19           $0.00           109.19
 540      718 Strawberry Lane
          Kimberly, WI 54136
2193      Shelly M. Hansen                   Priority                                        $350.70           $0.00           350.70
 540      N6505 Shawano Shores Ct
          Shawano, WI 54166
2194      Elizabeth Robb                     Priority                                        $350.70           $0.00           350.70
 540      655 Pebblestone Cir.
          Hobart, WI 54155
2195      Carrie Noren                       Priority                                        $565.18           $0.00           565.18
 540      26 E. Follett St.
          Fond Du Lac, WI 54935
2196      Melissa Tressel                    Priority                                        $957.57           $0.00           957.57
 540      111 Smoke Signal Lane
          East Dubuque, IL 61025
2197      Randall Lavarda                    Priority                                        $348.57           $0.00           348.57
 540      11338 Nasgovitz Rd
          Pound, WI 54161
2198      Jessica Spitzer                    Priority                                        $115.50           $0.00           115.50
 540      W206 N16641 Blackberry Cir
          Jackson, WI 53037
2199      Mark Lektzian                      Priority                                        $803.25           $0.00           803.25
 540      41 Sandy Lane
          Gladstone, MI 49837
2200      Melissa Kulibert                   Priority                                        $109.19           $0.00           109.19
 540      730 Washington Ave
          North Fond Du Lac, WI 54937
2201      Elizabeth Altmann                  Priority                                         $67.19           $0.00            67.19
 540      1185 Christopher Dr Apt. 1
          Neenah, WI 54956
2202      Jenna Gutowski                     Priority                                         $77.69           $0.00            77.69
 540      2725 Glendale Avenue
          Green Bay, WI 54313




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 158 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 154                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2203      Grace Maki                         Priority                                         $77.69           $0.00           77.69
 540      N106W15927 Creek Ter
          Germantown, WI 53022
2204      Rhonda Niemi-Judge                 Priority                                        $503.96           $0.00          503.96
 540      W6831 Appletree CT
          Greenville, WI 54942
2205      Nicolas W. Cravillion              Priority                                        $726.57           $0.00          726.57
 540      824 Laverne Dr.
          Green Bay, WI 54311
2206      Sarah Anderson                     Priority                                         $67.19           $0.00           67.19
 540      S82W17510 Clearbrook Dr
          Muskego, WI 53150
2207      Michelle Lynn Moerchen             Priority                                        $266.70           $0.00          266.70
 540      454 3rd Street
          Fond Du La, WI 54935
2208      Vanessa Caroline Grimm             Priority                                         $67.19           $0.00           67.19
 540      224 South Bruns Ave
          Plymouth, WI 53073
2209      Jennifer Billings                  Priority                                        $821.56           $0.00          821.56
 540      1331 S. 117th St.
          West Allis, WI 53214
2210      Martha Monroe                      Priority                                        $314.96           $0.00          314.96
 540      W3060 Sage Way
          Appleton, WI 54915
2211      Gary Blank                         Priority                                        $677.25           $0.00          677.25
 540      W4135 Woodview Dr.
          Appleton, WI 54913
2212      Mason Vanderlinden                 Priority                                        $239.38           $0.00          239.38
 540      337 South Washington St
          Shawano, WI 54166
2213      Alan Meyer                         Priority                                        $722.38           $0.00          722.38
 540      153 Hillside Circle
          Fond du Lac, WI 54937
2214      Zoe Trayner                        Priority                                        $109.19           $0.00          109.19
 540      4401 N. Haymeadow Ave.
          Appleton, WI 54913
2215      Diane J. Deane                     Priority                                        $799.58           $0.00          799.58
 540      809 Harrington Drive
          Madison, WI 53718
2216      Steve Kaltenberg                   Priority                                        $864.68           $0.00          864.68
 540      5579 Easy St
          Waunakee, WI 53597




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 159 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 155                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:05 PM
Claim #   Creditor Name & Address              Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2218      Jody Link                            Priority                                        $392.18           $0.00           392.18
 540      2949 Scenic Rd
          Slinger, WI 53086
2219      Conner Robedeaux                     Priority                                        $576.45           $0.00           576.45
 540      900 Cleveland Ave
          Kaukauna, WI 54130
2220      Lynn Ewerdt                          Priority                                        $134.38           $0.00           134.38
 540      1755 Park Ridge Lane
          North Fond Du Lac, WI 54937
2221      Ashley Traub                         Priority                                        $709.80           $0.00           709.80
 540      377 Lois St
          Rhinelander, WI 54501
2222      Deidra Hartman                       Priority                                        $261.45           $0.00           261.45
 540      N3139 Hwy S
          Cascade, WI 53011
2223      Jenna Carpenter                      Priority                                         $77.69           $0.00            77.69
 540      600 Castlestone Ct
          Hobart, WI 54155
2224      Tony Van Lannen                      Priority                                        $392.18           $0.00           392.18
 540      499 Tyrolian Dr
          Green Bay, WI 54302
2225      Pam Schneider                        Priority                                        $251.96           $0.00           251.96
 540      2851 Nostalgic Court
          De Pere, WI 54115
2226      Ruthanne Peterson                    Priority                                        $585.38           $0.00           585.38
 540      2034 Lawrence Dr
          De Pere, WI 54115
2227      Brett Allen                          Priority                                        $831.57           $0.00           831.57
 540      1438 Biemeret Street
          Green Bay, WI 54304
2228      Michelle Jensen                      Priority                                      $1,471.58           $0.00          1,471.58
 540      2870 Woodhaven Cir
          De Pere, WI 54115
2229      Craig Bender                         Priority                                        $261.45           $0.00           261.45
 540      24 Court Street
          Neillsville, WI 54456
2230      Anthony Thede                        Priority                                          $0.00           $0.00              0.00
 540      W2449 Greedspire Way
          Appleton, WI 54915
2232      Jeffery Brighum                      Priority                                        $800.00           $0.00           800.00
 540      1876 Sandy Springs Rd
          De Pere, WI 54115




                                  Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 160 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 156                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2233      Brian McGinnis                    Priority                                        $713.92           $0.00           713.92
 540      3510 N. Bracken Drive
          Appleton, WI 54911
2234      Danielle Plagenz                  Priority                                        $134.38           $0.00           134.38
 540      N2278 Indian Mound Rd
          Dalton, WI 53926
2236      James Daanen                      Priority                                        $288.23           $0.00           288.23
 540      1665 Talus Circle
          De Pere, WI 54115
2237      Nicole Booth                      Priority                                        $820.58           $0.00           820.58
 540      550 Lochwood Drive
          Crystal Lake, IL 60012
2239      Hayley H. Cawley                  Priority                                        $548.03           $0.00           548.03
 540      235 S Rural St.
          Hartford, WI 53027
2240      Angie May                         Priority                                      $1,211.18           $0.00          1,211.18
 540      1420 Lindale LA
          Green Bay, WI 54313
2241      Tommy Hoffman                     Priority                                      $1,211.18           $0.00          1,211.18
 540      c/o Megan Hoffman
          601 East Park Ave.
          Des Moines, IA 50315
2242      Brittany Brodziski                Priority                                      $1,556.10           $0.00          1,556.10
 540      N3958 Liberty Ln
          Kaukauna, WI 54130
2246      Tyler Hoodie                      Priority                                        $154.00           $0.00           154.00
 540      1739 Crown Drive
          Oshkosh, WI 54904
2249      Corey Lenz                        Priority                                        $155.38           $0.00           155.38
 540      921 E Roeland Ave
          Appleton, WI 54915
2250      Sarah Braunschweig                Priority                                         $98.69           $0.00            98.69
 540      N65W24187 Elm Ave
          Sussex, WI 53089
2251      Matthew Braunschweig              Priority                                         $98.69           $0.00            98.69
 540      N65W24187 Elm Ave
          Sussex, WI 53089
2252      Kyle Bucholz                      Priority                                        $553.88           $0.00           553.88
 540      441 S. Jefferson Ave.
          Sioux Falls, SD 57104
2253      Donald Neumann Jr                 Priority                                        $479.85           $0.00           479.85
 540      N65W24187 Elm Ave
          Sussex, WI 53089



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 161 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 157                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2254      John Masters                       Priority                                      $1,493.63           $0.00          1,493.63
 540      7950 Broadway Rd
          Omro, WI 54963
2255      Cory Hoffmann                      Priority                                        $155.38           $0.00           155.38
 540      113397 Balsam Road
          Stratford, WI 54484
2256      Jeff Alsip                         Priority                                        $367.50           $0.00           367.50
 540      814 Rivercrest Drv.
          Baraboo, WI 53913
2257      Amy Baker                          Priority                                        $260.38           $0.00           260.38
 540      N3504 W Tomahawk Trail
          Montello, WI 53949
2258      Erikk Butzman                      Priority                                        $306.57           $0.00           306.57
 540      PO Box 116
          Bangor, WI 54614
2259      Curt Baumgart                      Priority                                      $1,165.50           $0.00          1,165.50
 540      1107 Honey Creek Circle
          Oshkosh, WI 54904
2260      Sara Brooks                        Priority                                        $636.83           $0.00           636.83
 540      225 N Sixth St
          De Pere, WI 54115
2261      Karen Kaster                       Priority                                        $468.78           $0.00           468.78
 540      1349 South 9th St
          De Pere, WI 54115
2262      Michelle Cash                      Priority                                        $828.45           $0.00           828.45
 540      15270 Oakdale Pl
          Cedar Lake, IN 46303
2263      Jeanne Frazier                     Priority                                        $554.34           $0.00           554.34
 540      405 E. 4th St.
          Manawa, WI 54949
2264      Lisa Kallas                        Priority                                        $548.08           $0.00           548.08
 540      W142 Welsch Road
          Winneconne, WI 54986
2265      Joshua Kern                        Priority                                         $67.19           $0.00            67.19
 540      717 North Wilshire Lane
          Arlington Heights, IL 60004
2266      Robert Laurence                    Priority                                      $1,036.35           $0.00          1,036.35
 540      4586 Elm St
          Laona, WI 54541
2267      Ryan Schaumburg                    Priority                                        $288.23           $0.00           288.23
 540      817 Eaton Ave N
          Foston, MN 56542




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 162 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 158                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2268      Melisa McCormick                   Priority                                        $369.57           $0.00           369.57
 540      6690 Chestnut Circle
          Windsor, WI 53598
2269      April Ortner                       Priority                                        $197.38           $0.00           197.38
 540      888 Riverside Drive
          Suamico, WI 54173
2270      Debra Plachinski                   Priority                                        $197.38           $0.00           197.38
 540      W4717 Nature Ct
          Sherwood, WI 54169
2271      Kimberly Reinhart                  Priority                                        $272.96           $0.00           272.96
 540      8722 Arrow Road
          Manitowoc, WI 54220
2272      Leon Rigor                         Priority                                        $500.85           $0.00           500.85
 540      1312 Renrose Avenue
          Loves Park, IL 61111
2273      Michael Rizzo                      Priority                                        $218.38           $0.00           218.38
 540      575 W. Madison St. Apt. 4809
          Chicago, IL 60661
2274      Brian Summers                      Priority                                         $88.73           $0.00            88.73
 540      352 Wolcott Lane
          Batavia, IL 60510
2275      Richard Togstad                    Priority                                        $218.38           $0.00           218.38
 540      N3221 Paap Rd
          Weyauwega, WI 54983
2276      Allison Grobstick                  Priority                                        $403.73           $0.00           403.73
 540      1414 Lincoln Ave
          Dubuque, IA 52001
2277      Ryan Schmidt                       Priority                                      $1,953.01           $0.00          1,953.01
 540      420 E. Cook St
          Portage, WI 53901
2278      Michael S. Bresler                 Priority                                        $479.85           $0.00           479.85
 540      1630 S Driscoll St.
          Appleton, WI 54914
2279      Randl S. Evans                     Priority                                        $207.88           $0.00           207.88
 540      W2217 Dakota Ave.
          Neshkoro, WI 54960
2280      Nicole L. Fink                     Priority                                        $288.23           $0.00           288.23
 540      926 11th St.
          Nevada, IA 50201
2281      Jeremy Whyte                       Priority                                        $197.38           $0.00           197.38
 540      380 Preserve Way
          Colgate, WI 53017




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 163 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 159                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2282      Christine Burnett                 Priority                                        $959.18           $0.00           959.18
 540      W946 Heather Circle
          Neshkoro, WI 54960
2284      Steven Mushall                    Priority                                      $1,804.95           $0.00          1,804.95
 540      1045 Greenwood Court, Apt #4
          Oshkosh, WI 54901
2285      Heather Bartelt                   Priority                                      $1,204.88           $0.00          1,204.88
 540      4245 State Rd 44
          Oshkosh, WI 54904
2286      Celia Miranda                     Priority                                         $67.19           $0.00            67.19
 540      412 10th Street
          Neenah, WI 54956
2287      Logan Schuiteman                  Priority                                        $261.45           $0.00           261.45
 540      1215 Geneva Road
          Menasha, WI 54952
2288      Jennifer Beattie                  Priority                                         $67.19           $0.00            67.19
 540      W10578 Olden Rd
          Pickett, WI 54964
2289      Teresa Heim                       Priority                                        $576.45           $0.00           576.45
 540      895 Kirkwood St
          Dubuque, IA 52001
2290      Megan Bowers                      Priority                                        $177.45           $0.00           177.45
 540      887 Sussex Dr
          Janesville, WI 53546
2291      Janice Opatik                     Priority                                        $810.08           $0.00           810.08
 540      27062 Pioneer Rd.
          Waterford, WI 53185
2292      Isabella Denk                     Priority                                        $118.13           $0.00           118.13
 540      2402 16th Street
          Two Rivers, WI 54241
2293      Makayla Vollmer                   Priority                                        $470.38           $0.00           470.38
 540      58 N 12th St
          Clintonville, WI 54929
2294      Virginia Brath                    Priority                                        $109.19           $0.00           109.19
 540      7355 Townline Rd.
          West Bend, WI 53090
2295      Matthew J. Rose                   Priority                                        $130.73           $0.00           130.73
 540      2855 Glen Creek Pl., Apt. 4
          Appleton, WI 54914
2296      Amanda Kramer                     Priority                                        $717.68           $0.00           717.68
 540      208 Depot St.
          Kaukauna, WI 54130




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 164 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 160                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2297      Danny McAlister                   Priority                                        $616.63           $0.00           616.63
 540      6530 Carey Rd.
          Cheboygan, MI 49721
2299      Sean Komorous                     Priority                                        $130.73           $0.00           130.73
 540      1513 Kent Ct
          Sauk City, WI 53583
2301      Cody Dupont                       Priority                                        $119.69           $0.00           119.69
 540      5926 24th Ave NW
          Rochester, MN 55901
2303      Stan J. Starr                     Priority                                      $1,737.75           $0.00          1,737.75
 540      P. O. Box 106
          Michigamme, MI 49861
2304      Dustin Young                      Priority                                         $67.19           $0.00            67.19
 540      N2537 County Road GG
          Brodhead, WI 53520
2305      Laura Gwiazdon                    Priority                                      $1,404.38           $0.00          1,404.38
 540      2108 N Lynndale Dr
          Appleton, WI 54914
2306      Donald Wolff                      Priority                                      $1,491.00           $0.00          1,491.00
 540      3260 Casey Trail
          Oshkosh, WI 54904
2307      Taylor Duchemin                   Priority                                        $124.94           $0.00           124.94
 540      2205 E Chestnut Drive
          Oak Creek, WI 53154
2308      Emma Melzer                       Priority                                        $119.69           $0.00           119.69
 540      7201 Ohio Road
          Allenton, WI 53002
2309      Halee Fritsch                     Priority                                         $67.19           $0.00            67.19
 540      4718 W. Grand Meadows Dr.
          Appleton, WI 54914
2310      Alenna Shatswell                  Priority                                        $324.45           $0.00           324.45
 540      6865 Ruby Lane
          Mounds, OK 74047
2311      Kjersten Hillers                  Priority                                        $461.96           $0.00           461.96
 540      3520 Richland Hills Dr
          Wisconsin Rapids, WI 54494
2312      Emma Herrick                      Priority                                         $67.19           $0.00            67.19
 540      10292 64th Ave
          Pleasant Prairie, WI 53158
2313      Gwyndelyn Gross                   Priority                                        $119.69           $0.00           119.69
 540      141 Metro Terrace #305
          Madison, WI 53718




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 165 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 161                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2314      Jacob Sukowaty                     Priority                                         $67.19           $0.00           67.19
 540      W3717 County Rd V
          Sheboygan Falls, WI 53085
2315      Joseph Desotelle                   Priority                                        $109.19           $0.00          109.19
 540      7218 E Hilltop View Court
          Maribel, WI 54227
2316      Alyssa Taubel                      Priority                                        $479.85           $0.00          479.85
 540      731 Oak St. Apt. 10
          Peshtigo, WI 54157
2317      Elizabeth Engstrom                 Priority                                        $803.25           $0.00          803.25
 540      7990 Broadway Road
          Omro, WI 54963
2318      Justin Kain                        Priority                                        $130.73           $0.00          130.73
 540      403 Sportsman Rd
          Pickett, WI 54964
2319      Andrea Rens                        Priority                                        $319.15           $0.00          319.15
 540      N7107 County Rd. M
          Rosendale, WI 54974
2320      Keegan Madigan                     Priority                                         $77.69           $0.00           77.69
 540      103 Taft Street
          Rosendale, WI 54974
2321      Olivia Duffeck                     Priority                                         $77.69           $0.00           77.69
 540      7799 Hart Road
          Greenleaf, WI 54126
2322      Katrina Schuler                    Priority                                         $77.69           $0.00           77.69
 540      229 Gertrude Street
          Kaukauna, WI 54130
2323      Kendra Swanson                     Priority                                        $172.19           $0.00          172.19
 540      W7810 Cody Court
          Beaver Dam, WI 53916
2324      Gabbi Gaziano                      Priority                                         $77.69           $0.00           77.69
 540      731 E Kaleen Ln
          Beloit, WI 53511
2325      Tina Kratz                         Priority                                        $214.19           $0.00          214.19
 540      1846 Whitewater Drive
          Manitowoc, WI 54220
2326      Jaci Tetzlaff                      Priority                                        $617.38           $0.00          617.38
 540      N9207 Graham Lake Rd
          Iola, WI 54945
2327      Sandra Forster                     Priority                                        $272.96           $0.00          272.96
 540      2630 W Palisades Dr
          Menasha, WI 54952




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 166 of 493
                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                         Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                        Page: 162                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                                 Time: 01:35:05 PM
Claim #   Creditor Name & Address                 Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2328      Madelyn Lambie                          Priority                                        $327.57           $0.00           327.57
 540      515 Schoenhaar Drive
          West Bend, WI 53090
2329      Carrie Lindsey                          Priority                                        $155.38           $0.00           155.38
 540      916 W Commercial St
          Appleton, WI 54914
2330      Andrew Chittick                         Priority                                        $319.73           $0.00           319.73
 540      3547 W 29th St Unit 1
          Greeley, CO 80634
2331      Philip A Foran                          Priority                                        $576.45           $0.00           576.45
 540      14 Sandcreek Pl
          Decatur, IL 62521
2332A     Megan White                             Priority                                         $50.49           $0.00            50.49
 540      W9577 Olden Rd E
          Eldorado, WI 54932
2333      Lanuhkwatslahawise Van Dyke-Cornelius   Priority                                        $188.98           $0.00           188.98
 540      2781 Chief Hill Lane
          Green Bay, WI 54313
2334      Sue Schalkowski                         Priority                                        $950.78           $0.00           950.78
 540      E6642 Guth Rd
          Weyauwega, WI 54983
2335      Eryn Schlotfeldt                        Priority                                        $120.00           $0.00           120.00
 540      207 N Moreland Blvd Apt 105
          Waukesha, WI 53188
2336      Jackson X. Mangold                      Priority                                         $67.19           $0.00            67.19
 540      N7933 Windsong Ct.
          Sherwood, WI 54169
2337      Catherine Ballew                        Priority                                        $500.85           $0.00           500.85
 540      501 Pearl St.
          Macon, MO 63552
2338      Steven Koenen                           Priority                                        $682.50           $0.00           682.50
 540      N1572 Lost Ridge Rd
          La Crosse, WI 54601
2339      Jody Kalkofen                           Priority                                        $392.65           $0.00           392.65
 540      2011 Park Avenue
          New Holstein, WI 53061
2340      Cassandra Pipkorn                       Priority                                        $261.45           $0.00           261.45
 540      2513 Oakcrest Dr
          Neenah, WI 54956
2341      Darian Kuglin                           Priority                                      $1,249.44           $0.00          1,249.44
 540      W5464 Fox Ridge Dr
          Princeton, WI 54968




                                Case 20-27367-gmh            Doc 195    Filed 07/14/21        Page 167 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 163                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2342      Karla Jepson                      Priority                                        $275.63           $0.00           275.63
 540      N1832 31st Ave
          Berlin, WI 54923
2343      Michael Kositzke                  Priority                                        $428.38           $0.00           428.38
 540      E1990 State Road 54
          Waupaca, WI 54981
2344      Eric Brunsell                     Priority                                        $151.73           $0.00           151.73
 540      W5836 Easter Lily Dr
          Appleton, WI 54915
2345      Matthew T. Vanderyheyden          Priority                                        $134.38           $0.00           134.38
 540      2170 William Francis Ct.
          Green Bay, WI 54311
2346      Grant Miller                      Priority                                        $348.57           $0.00           348.57
 540      E2202 Glenvale Ct.
          Waupaca, WI 54981
2347      Jason R Harlan                    Priority                                      $1,120.35           $0.00          1,120.35
 540      N8528 Cty Rd C
          Eldorado, WI 54932
2348      Lauri Behm                        Priority                                        $291.38           $0.00           291.38
 540      535 Riverview Dr.
          Winneconne, WI 54986
2349      Tracy Mikulski                    Priority                                      $1,892.63           $0.00          1,892.63
 540      908 E Northwood Dr
          Appleton, WI 54911
2350      Vanessa Lee                       Priority                                        $639.45           $0.00           639.45
 540      803 Borden Rd #207
          Boscobel, WI 53805
2351      Diane Van Deurzen                 Priority                                        $272.96           $0.00           272.96
 540      N4384 B K Line Road
          Luxemburg, WI 54217
2352      Nicole Zajakowski                 Priority                                         $67.19           $0.00            67.19
 540      4730 Aspen Ct
          New Berlin, WI 53151
2353      Joseph Kulakowski                 Priority                                        $271.95           $0.00           271.95
 540      42 Union St
          Hartford, WI 53027
2354      Madeline Wendricks                Priority                                        $576.45           $0.00           576.45
 540      1057 Fair Rd
          Greenleaf, WI 54126
2355      Sara Enke                         Priority                                        $134.38           $0.00           134.38
 540      15155 State Hwy 131
          Gays Mills, WI 54631




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 168 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 164                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2356      Aya Cairns                        Priority                                        $266.18           $0.00           266.18
 540      8520 Hazel Ln
          Waterford, WI 53185
2357      Kendal Skrzeczkoski               Priority                                        $251.96           $0.00           251.96
 540      801 W Gates Dr
          Stevens Point, WI 54481
2358      Kevin Hunkel                      Priority                                        $130.73           $0.00           130.73
 540      5767 Brown County Line Rd
          Pulaski, WI 54162
2359      Alec Donlon                       Priority                                      $1,564.50           $0.00          1,564.50
 540      9715 State Road 42
          Newton, WI 53063
2360      Loretta Swanson                   Priority                                      $1,015.88           $0.00          1,015.88
 540      1325 Harvest Moon Dr.
          Neenah, WI 54956
2361      Tyler Kroes                       Priority                                         $68.24           $0.00            68.24
 540      3085 County Line Road
          De Pere, WI 54115
2362      Niles Shilts                      Priority                                        $391.13           $0.00           391.13
 540      338 Gifford Ct.
          Nekoosa, WI 54457
2363      Edmond Teumer                     Priority                                        $327.57           $0.00           327.57
 540      N9580 18th Ave
          Necedah, WI 54646
2364      Bethany Johnson                   Priority                                        $576.45           $0.00           576.45
 540      879 Alta Street
          Green Bay, WI 54313
2365      Rebecca Tuma                      Priority                                         $77.69           $0.00            77.69
 540      227 E 8th St
          Kaukauna, WI 54130
2366      Lisa Woods                        Priority                                        $177.45           $0.00           177.45
 540      1806 12th Ave
          Green Bay, WI 54304
2367      Sheyann Fletcher                  Priority                                        $553.88           $0.00           553.88
 540      4582 County Road A
          Rosholt, WI 54473
2368      Erin Peterson                     Priority                                        $585.38           $0.00           585.38
 540      917 Columbus Street
          Two Rivers, WI 54241
2369      Jessie Watermolen                 Priority                                        $762.26           $0.00           762.26
 540      1469 Riverside Dr #A
          Suamico, WI 54173




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 169 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 165                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2370      Rileigh Allgeier                   Priority                                         $67.19           $0.00            67.19
 540      13070 Huntington Chase
          Rockton, IL 61072
2371      Gloria Behrendt                    Priority                                        $226.70           $0.00           226.70
 540      W2279 County Rd UU
          Freedom, WI 54913
2372      Michael Gerhartz                   Priority                                        $952.88           $0.00           952.88
 540      N6186 Irish Rd
          Hilbert, WI 54129
2373      Sarah Lantz                        Priority                                      $1,381.78           $0.00          1,381.78
 540      W3597 State Highway 156
          Pulaski, WI 54162
2374      Daniel J. House                    Priority                                      $1,211.18           $0.00          1,211.18
 540      N7742 Astra Dr.
          Elkhorn, WI 53121
2375      Andrea Volmer                      Priority                                      $2,233.35           $0.00          2,233.35
 540      15400 State Rte Y
          Rolla, MO 65401
2376      Lisa Cluppert                      Priority                                      $2,101.06           $0.00          2,101.06
 540      304 Church St, Box 92
          Fairwater, WI 53931
2377      Ellen Heggesta                     Priority                                        $220.50           $0.00           220.50
 540      601 Wauona Trail, Lot 80
          Portage, WI 53901
2378      Tammy Lofberg                      Priority                                        $350.70           $0.00           350.70
 540      870 Overland Trail
          Grafton, WI 53024
2379      William Cole                       Priority                                        $585.38           $0.00           585.38
 540      8321 Marley Street
          Cincinnati, OH 45216
2380      Damon Ayersman                     Priority                                        $314.96           $0.00           314.96
 540      506 Kyle Ave.
          Baltic, SD 57003
2381      Justin M Heil                      Priority                                      $1,295.98           $0.00          1,295.98
 540      1041 W Elm Drive
          Little Chute, WI 54140
2382      Benjamin Van Meter                 Priority                                        $843.68           $0.00           843.68
 540      233 W. Christy Ct
          Yacolt, WA 98675
2383      Dylan Brynien                      Priority                                        $261.45           $0.00           261.45
 540      103 Chestnut Street
          North Syracuse, NY 13212




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 170 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 166                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2384      Niles Shilts                       Priority                                      $1,852.14           $0.00          1,852.14
 540      338 Gifford Ct
          Nekoosa, WI 54457
2385      Marah Van                          Priority                                        $621.08           $0.00           621.08
 540      1319 8th Street
          Marinette, WI 54143
2386      Lucas Gallagher                    Priority                                      $2,059.58           $0.00          2,059.58
 540      3334 N 13th St.
          Wausau, WI 54403
2387      Samuel Marsden                     Priority                                        $261.45           $0.00           261.45
 540      N981 Joey's Place
          Greenville, WI 54942
2388      Larry Smit, Jr.                    Priority                                        $261.45           $0.00           261.45
 540      325 Grandview Ave
          Menasha,, WI 54952
2389      Austin Boardman                    Priority                                        $157.00           $0.00           157.00
 540      147 Hoyt St
          Fond Du Lac, WI 54935
2390      Matt Scheelk                       Priority                                        $716.10           $0.00           716.10
 540      14 Oneida Ct
          Appleton, WI 54911
2391      Katherine Graves                   Priority                                        $576.45           $0.00           576.45
 540      1115 S Irma St
          Appleton, WI 54915
2392      Kelsey Bollon                      Priority                                         $77.69           $0.00            77.69
 540      339 Valleyview Dr.
          Orangeville, IL 61060
2393      Dustin Ammann                      Priority                                        $500.85           $0.00           500.85
 540      1607 1st Ave NE
          Watertown, SD 57201
2394      Maria N. Van Asten                 Priority                                        $361.15           $0.00           361.15
 540      1309 Indigo Dr.
          Oshkosh, WI 54902
2395      Ryan Schofield                     Priority                                        $272.96           $0.00           272.96
 540      197 Sheffield Ln
          Vernon Hills, IL 60061
2396      Leasa Lefeber                      Priority                                        $677.25           $0.00           677.25
 540      N6133 Mountain Road
          Fond du Lac, WI 54937
2397      Sally M. Kay                       Priority                                          $0.00           $0.00              0.00
 540      500 Hemlock Street
          Kingsford, MI 49802




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 171 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 167                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:05 PM
Claim #   Creditor Name & Address              Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2398      Kelly Merryfield                     Priority                                        $885.68           $0.00           885.68
 540      E7198 County Road X
          Weyauwega, WI 54983
2399      Makayla Brick                        Priority                                      $1,311.96           $0.00          1,311.96
 540      705 South Madison Street Apt. A1
          Chilton, WI 53014
2400      Kristine Clark                       Priority                                        $109.19           $0.00           109.19
 540      1119 Grove St
          Oshkosh, WI 54901
2401      Anthony A. Considine                 Priority                                        $403.73           $0.00           403.73
 540      E4083 Krok Rd
          Kewaunee, WI 54216
2402      Emma Mueller                         Priority                                         $77.69           $0.00            77.69
 540      3551 Glen Abbey Drive
          Green Bay, WI 54311
2403      Brooke L. Hill                       Priority                                         $77.69           $0.00            77.69
 540      2531 Wildflower Row
          Green Bay, WI 54311
2404      Andrea Ballard                       Priority                                      $1,045.15           $0.00          1,045.15
 540      410 Spruce St.
          Marquette, MI 49855
2405      Eduardo Contreras                    Priority                                      $2,594.03           $0.00          2,594.03
 540      3706 W 57th St
          Chicago, IL 60629
2406      Rachael Lawless                      Priority                                        $418.96           $0.00           418.96
 540      701 Hobart Dr Unit C
          South Elgin, IL 60177
2407      Eric Schallhorn                      Priority                                        $233.07           $0.00           233.07
 540      755 Weatherstone Drive
          Oshkosh, WI 54901
2408      Maya Mathews                         Priority                                         $67.19           $0.00            67.19
 540      271 E Lincoln St
          Oregon, WI 53575
2409      Dominic Timmerman                    Priority                                        $803.25           $0.00           803.25
 540      11912 State Route 127
          Carlyle, IL 62231
2410      Rhea Hoffman                         Priority                                        $655.15           $0.00           655.15
 540      10325 W. Plum Tree Cir Apt 105
          Hales Corners, WI 53130
2411      Hayden Johnson                       Priority                                         $67.19           $0.00            67.19
 540      4537 Amber Place
          West Bend, WI 53095




                              Case 20-27367-gmh           Doc 195    Filed 07/14/21        Page 172 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 168                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2412      Troy A Sikes                        Priority                                        $576.45           $0.00          576.45
 540      11003 Dianne Cv
          Riverview, FL 33578
2413      Maria Bauer                         Priority                                         $67.19           $0.00           67.19
 540      722 Greenway Terrace
          Hartland, WI 53029
2414      Michael Marino                      Priority                                        $134.38           $0.00          134.38
 540      1121 Lowell Ln
          Schaumburg, IL 60192
2415      Zayn A. Kowalski                    Priority                                        $586.95           $0.00          586.95
 540      N8644 Twin Island
          Porterfield, WI 54159
2416      Debra Felde                         Priority                                        $356.96           $0.00          356.96
 540      2809 S. 8th St.
          Sheboygan, WI 53081
2417      Bobbie Herman                       Priority                                        $303.45           $0.00          303.45
 540      658 W 6th Ave
          Oshkosh, WI 54902
2418      Christine Kearney                   Priority                                        $479.85           $0.00          479.85
 540      16395 Country View Ct
          Dubuque, IA 52002
2419      Katelyn Losee                       Priority                                        $392.65           $0.00          392.65
 540      1332 N 10th Ave
          West Bend, WI 53090
2420      Jennifer L. Howard                  Priority                                        $727.65           $0.00          727.65
 540      340 S. Main Street
          P.O. Box 769
          Natervliet, MI 49098
2421      Justin Menor                        Priority                                        $392.18           $0.00          392.18
 540      3331 Carney Ave
          Marinette, WI 54143
2422      Jennifer Rudnick                    Priority                                        $256.19           $0.00          256.19
 540      1835 Whitewater Cv
          Plover, WI 54467
2423      Angelica Dreyer                     Priority                                        $491.38           $0.00          491.38
 540      N9025 Libke Rd
          Cambria, WI 53923
2424      Austin Niesen                       Priority                                        $576.45           $0.00          576.45
 540      2125 Clarewood Lane
          Mundelein, IL 60060
2425      Samantha Hesse                      Priority                                        $950.00           $0.00          950.00
 540      705 Oak St
          Winneconne, WI 54986



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 173 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 169                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2426      Nicole Brezinski                    Priority                                        $398.96           $0.00           398.96
 540      2150 Red Oak Drive
          Plover, WI 54467
2427      Emily Swanson                       Priority                                        $114.44           $0.00           114.44
 540      W7810 Cody Ct
          Beaver Dam, WI 53916
2428      Lauren Calaway                      Priority                                         $67.19           $0.00            67.19
 540      3093 Holland Rd
          Green Bay, WI 54313
2429      Travis Schindel                     Priority                                        $803.25           $0.00           803.25
 540      N2728 Stumpf Rd
          Waupun, WI 53963
2430      Hannah Peters                       Priority                                         $77.69           $0.00            77.69
 540      3213 Maple Dr.
          Prior Lake, MN 55372
2431      Steve Zangl                         Priority                                        $583.26           $0.00           583.26
 540      2318 Shore Preserve Dr.
          Oshkosh, WI 54904
2432      Jenna Koshakow                      Priority                                         $67.19           $0.00            67.19
 540      6971 N. Seville Ave.
          Glendale, WI 53209
2433      Reed Schmechel                      Priority                                          $0.00           $0.00              0.00
 540      850 Centennial Centre Blvd #77
          Hobart, WI 54155
2434      Jesse Fritsch                       Priority                                      $1,842.75           $0.00          1,842.75
 540      W4774 Nature Lane
          Sherwood, WI 54169
2437      Reed Schmechel                      Priority                                        $576.45           $0.00           576.45
 540      850 Centennial Centre Blvd. #77
          Hobart, WI 54155
2438      Kassandra Lynn Flewellin            Priority                                         $67.19           $0.00            67.19
 540      2215 Derby Ln
          Belvidere, IL 61008
2439      Christopher A. Doerrer              Priority                                          $0.00           $0.00              0.00
 540      125 Ohio Ave.
          Madison, WI 53704
2440      Aaron Anderson                      Priority                                        $119.69           $0.00           119.69
 540      6427 13th Ave S
          Minneapolis, MN 55423
2441      Julie Trzebiatowski                 Priority                                         $77.69           $0.00            77.69
 540      107 Hidden Ridges Way
          Combined Locks, WI 54113




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 174 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 170                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2442      Kevin Musolf                      Priority                                        $678.58           $0.00           678.58
 540      718 Strawberry Lane
          Kimberly, WI 54136
2443      Eva Beeth                         Priority                                        $134.38           $0.00           134.38
 540      1125 Devonshire Dr
          Oshkosh, WI 54902
2445      Linda Iverson                     Priority                                        $803.25           $0.00           803.25
 540      5889 Riverside Drive
          Greendale, WI 53129
2446      Chad Gruenstern                   Priority                                        $622.65           $0.00           622.65
 540      189 Denhardt Ave
          Neenah, WI 54956
2447      John Murphy                       Priority                                        $675.09           $0.00           675.09
 540      1508 Cedar St
          New London, WI 54961
2448      Kyle Raddatz                      Priority                                      $1,276.28           $0.00          1,276.28
 540      19326 Beechnut Dr.
          Mokena, IL 60448
2449      Ronald E. Wendling                Priority                                      $2,194.50           $0.00          2,194.50
 540      201 North Milwaukee St
          Box 123
          Theresa, WI 53091
2450      Pamela Pfister                    Priority                                         $77.69           $0.00            77.69
 540      821 Annrich Ave.
          Omro, WI 54963
2451      Jaime Ganas                       Priority                                        $722.38           $0.00           722.38
 540      1802 Burr Oak Ct
          Waukesha, WI 53189
2452      Colbie Raught                     Priority                                        $940.28           $0.00           940.28
 540      1110 Oak Street
          Plain, WI 53577
2453      Mary Fischbach                    Priority                                        $261.45           $0.00           261.45
 540      3003 Middle Road
          Rock Falls, IL 61071
2454      Benjamin Metccalf                 Priority                                        $828.45           $0.00           828.45
 540      108 West Rose-Eld Road, Apt D
          Rosendale, WI 54974
2455      Jessica VandenHeuvel              Priority                                        $392.18           $0.00           392.18
 540      N3898 State Hwy 55
          Freedom, WI 54130
2456      Kristen Steinike                  Priority                                        $291.38           $0.00           291.38
 540      W4806 Country Gate Ln
          Black Creek, WI 54106



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 175 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 171                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2457      Diane Warning                      Priority                                        $871.50           $0.00           871.50
 540      W3121 Bighorn Lane
          Pine River, WI 54965
2458      Jesse Vande Hey                    Priority                                        $585.38           $0.00           585.38
 540      N4324 Bell Ct
          Freedom, WI 54130
2463      Jacob Holm                         Priority                                      $1,234.76           $0.00          1,234.76
 540      3217 W Tillman St.
          Appleton, WI 54914
2470      Peggy McCormick                    Priority                                        $533.34           $0.00           533.34
 540      W7146 Kirschner Rd
          Shiocton, WI 54170
2474      Jennifer Masch                     Priority                                        $585.38           $0.00           585.38
 540      W3604 55th St
          Mauston, WI 53948
2475      Jerome L Vocke                     Priority                                        $828.45           $0.00           828.45
 540      2096 Junior Ter
          Delavan, WI 53115
2476      Julie A. Eggebrecht                Priority                                        $177.45           $0.00           177.45
 540      174821 Hoot Owl Dr
          Ringle, WI 54471
2479      Greg Lietzke                       Priority                                        $512.34           $0.00           512.34
 540      4532 Amberwood Ln.
          Appleton, WI 54913
2480      Makennah Vandehey                  Priority                                         $68.24           $0.00            68.24
 540      W1563 County Road S
          Kaukauna, WI 54130
2481      Kristina Rudolph                   Priority                                        $674.03           $0.00           674.03
 540      2204 S. Chatham
          Janesville, WI 53546
2484      Kelsey Wigand                      Priority                                        $197.38           $0.00           197.38
 540      S78 W17145 Ricco Ct
          Muskego, WI 53150
2485      Steve Rennhack                     Priority                                        $948.68           $0.00           948.68
 540      710 S. Center Ave
          Jefferson, WI 53549
2486      Bethany Johnson                    Priority                                      $1,168.13           $0.00          1,168.13
 540      879 Alta Street
          Green Bay, WI 54313
2487      Shawn Sanders                      Priority                                        $155.38           $0.00           155.38
 540      967 9th St
          Green Bay, WI 54394




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 176 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 172                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2488      Kayla Jenson                       Priority                                        $518.65           $0.00           518.65
 540      740 Reed St
          Neenah, WI 54956
2489      Mark Jones                         Priority                                        $864.68           $0.00           864.68
 540      2909 E Bremer Ave, Lot 67
          Waverly, IA 50677
2490      Chris Weiland                      Priority                                         $77.69           $0.00            77.69
 540      1288 Southfield Dr.
          Menasha, WI 54952
2491      Heather Kessler                    Priority                                        $551.25           $0.00           551.25
 540      275 East River Dr. #11
          De Pere, WI 54115
2492      Lexi Halase                        Priority                                        $180.00           $0.00           180.00
 540      3529 N. Chappell Dr.
          Grand Chute, WI 54915
2493      Susan Griffin                      Priority                                         $98.69           $0.00            98.69
 540      10 Hilltop Ct.
          Appleton, WI 54914
2494      Jaime Kleikamp                     Priority                                        $814.76           $0.00           814.76
 540      N 14586 County Rd 553
          Wilson, MI 49896
2495      Nathaniel Pippin                   Priority                                        $151.73           $0.00           151.73
 540      10524 Northfield Drive
          Zeeland, MI 49464
2496      Josey Peterson                     Priority                                        $224.69           $0.00           224.69
 540      725 N 4th Ave E
          Newton, IA 50208
2497      Eric Donovan                       Priority                                      $1,221.68           $0.00          1,221.68
 540      1400 Vineyard Drive, Apt 204
          Broadview Heights, OH 44147
2498      Jeanne Gauthier                    Priority                                      $1,434.26           $0.00          1,434.26
 540      715 W. Kaye Ave
          Marquette, MI 49855
2500      Carissa Langenhuizen               Priority                                        $134.38           $0.00           134.38
 540      5411 S Tuckaway Cir Apt 2
          Greenfield, WI 53221
2501      Richard J Braun                    Priority                                        $546.00           $0.00           546.00
 540      437 Prospect Ave
          North Fond du Lac, WI 54937
2503      Andrew Henke                       Priority                                        $236.24           $0.00           236.24
 540      2950 2nd St S
          Wisconsin Rapids, WI 54994




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 177 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 173                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:05 PM
Claim #   Creditor Name & Address              Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2504      Cheyenne Werner                      Priority                                        $134.38           $0.00           134.38
 540      204 Tower Circle
          Morristown, MN 55052
2505      Mark Scimeca                         Priority                                      $1,417.50           $0.00          1,417.50
 540      N426 14th Drive
          Wautoma, WI 54982
2506      Zachary Lindahl                      Priority                                        $292.96           $0.00           292.96
 540      521 S Cottonwood St, Apt 3
          Roland, IA 50236
2507      William Ramey                        Priority                                        $807.45           $0.00           807.45
 540      18890 S. Prairie Bell Rd, Morris
          Morris, OK 74445
2508      Dean Hjelden                         Priority                                        $618.00           $0.00           618.00
 540      N5399 Deneveu Lane
          Fond Du Lac, WI 54937
2509      Gerri Lee Seis                       Priority                                      $1,394.91           $0.00          1,394.91
 540      334 Terrace Avenue
          Marinette, WI 54143
2510      Maddie Morris                        Priority                                         $77.69           $0.00            77.69
 540      936 Bainbridge Drive
          Naperville, IL 60563
2511      Jessica Gallagher                    Priority                                        $261.45           $0.00           261.45
 540      6300 Birch Street #278
          Weston, WI 54476
2512      Randa Wilberg                        Priority                                        $631.58           $0.00           631.58
 540      804 Pleasant Oak Dr.
          Oregon, WI 53575
2514      Rachael Nerby                        Priority                                        $261.45           $0.00           261.45
 540      N8956 Ellen St
          PO Box 44
          Nichols, WI 54152
2515      Julie Covelli                        Priority                                        $151.73           $0.00           151.73
 540      4609 73rd St
          Kenosha, WI 53142
2516      Kaila Keplin                         Priority                                        $130.73           $0.00           130.73
 540      W14359 State Rd 44
          Brandon, WI 53919
2517      Scott Banashak                       Priority                                        $616.63           $0.00           616.63
 540      175 16th Ave N.W.
          Wells, MN 56097
2518      Samantha Dopson                      Priority                                        $272.96           $0.00           272.96
 540      853 Eastern Ave Apt 14
          West Bend, WI 53095



                                 Case 20-27367-gmh        Doc 195    Filed 07/14/21        Page 178 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 174                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2519      Jessica Mueller                   Priority                                         $67.19           $0.00            67.19
 540      N87 W24189 North Lisbon Rd
          Sussex, WI 53089
2520      Alyssa Scharbarth                 Priority                                        $303.45           $0.00           303.45
 540      N5723 State Highway 76
          Shiocton, WI 54170
2521      Eric J. Baumann                   Priority                                      $1,559.78           $0.00          1,559.78
 540      711 Roosevelt Ave.
          Haowards Grove, WI 53083
2522      Noah Clark                        Priority                                        $141.23           $0.00           141.23
 540      221 Oak Ct.
          Orfordville, WI 53576
2523      Sarah Vienola                     Priority                                        $719.25           $0.00           719.25
 540      1658 Minnesota St.
          Oshkosh, WI 54902
2524      Nichol Hebel                      Priority                                        $272.96           $0.00           272.96
 540      11 Sunset View Dr.
          Clear Lake, IA 50428
2525      Caitlin Stanley                   Priority                                        $119.00           $0.00           119.00
 540      N188 County Rd H
          Fremont, WI 54940
2526      Kelly Vorachek                    Priority                                        $359.63           $0.00           359.63
 540      N1053 Hwy 41
          Menominee, MI 49858
2527      Elisabeth Carter                  Priority                                        $547.58           $0.00           547.58
 540      57 Bay St
          Oshkosh, WI 54901
2528      Gary Huebner                      Priority                                        $324.45           $0.00           324.45
 540      508 Cherry Street
          Casco, WI 54205
2529      Adam Landen                       Priority                                        $261.45           $0.00           261.45
 540      3321 Logan Dr, Apt 7
          Oshkosh, WI 54901
2530      Gerald Kamenick                   Priority                                        $705.08           $0.00           705.08
 540      113 Maple St
          Baraboo, WI 53913
2531      Taylor Supple                     Priority                                         $67.19           $0.00            67.19
 540      2040 S 77th St
          West Allis, WI 53219
2532      Lee Ann Hertzfeldt                Priority                                         $98.69           $0.00            98.69
 540      W16472 Baird Rd
          Melrose, WI 54642




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 179 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 175                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2533      Susan M. Heiser                    Priority                                        $816.38           $0.00           816.38
 540      3501 Maple Grove Dr. #1
          Madison, WI 53719
2534      Cory Marsala                       Priority                                      $1,170.75           $0.00          1,170.75
 540      N1190 Pine Rd
          Genoa City, WI 53128
2535      Jay Leiterman                      Priority                                         $67.19           $0.00            67.19
 540      506 N Clay St
          De Pere, WI 54115
2536      Luke Seggelink                     Priority                                        $177.45           $0.00           177.45
 540      784 James Road
          Pickett, WI 54964
2537      Jeff Redlin                        Priority                                        $176.38           $0.00           176.38
 540      320 Schwartz Rd
          Pulaski, WI 54162
2538      Sara Mitchell                      Priority                                        $795.38           $0.00           795.38
 540      W6471 State Highway 64
          Medford, WI 54451
2539      Danielle Gorsuch                   Priority                                        $280.32           $0.00           280.32
 540      N7397 County Road H
          Cambria, WI 53923
2540      Claire Cayemberg                   Priority                                         $88.19           $0.00            88.19
 540      15209 Hillcreek Road
          Valders, WI 54245
2541      Dillon John Kunz                   Priority                                         $97.13           $0.00            97.13
 540      643 Mount Vernon Street
          Oshkosh, WI 54901
2542      Keiana Fender                      Priority                                        $479.85           $0.00           479.85
 540      506 W. 9th Street Apt. 2
          Oolitic, IN 47451
2543      Nicolette Wunder                   Priority                                        $500.00           $0.00           500.00
 540      6265 County Rd U
          Allenton, WI 53002
2544      Samantha DeMoulin                  Priority                                          $0.00           $0.00              0.00
 540      217 Margaret Street
          Kaukauna, WI 54130
2545      Allen J. Kramer                    Priority                                        $200.00           $0.00           200.00
 540      2800 Jordan Rd.
          Stevens Point, WI 54482
2546      David Peterson                     Priority                                        $647.85           $0.00           647.85
 540      1217 Winnebago Ave
          Oshkosh, WI 54901




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 180 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 176                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2547      Shannon Otto                       Priority                                        $377.96           $0.00           377.96
 540      50 Hughes St
          Clintonville, WI 54929
2548      Morgan Swanson                     Priority                                        $271.95           $0.00           271.95
 540      W5154 Shorewood Ct
          Sherwood, WI 54169
2549      Myleah Keller                      Priority                                        $155.38           $0.00           155.38
 540      309 Riverview Drive
          Manitowoc, WI 54220
2550      Daniel Schmid                      Priority                                      $2,705.85           $0.00          2,705.85
 540      W2160 Cottonville Ave
          Berlin, WI 54923
2551      Olivia Walton                      Priority                                        $155.38           $0.00           155.38
 540      2712 S Walden Ave
          Appleton, WI 54915
2552      Daniel Vieaux                      Priority                                        $151.73           $0.00           151.73
 540      5200 S Skyline Dr
          New Berlin, WI 53151
2553      Jake Umbreit                       Priority                                        $249.88           $0.00           249.88
 540      2009 Howard Dr
          Mankato, MN 56003
2554      Laurie Bartelt Mattes              Priority                                        $543.90           $0.00           543.90
 540      84 Northwoods Vlg
          New London, WI 54961
2555      Craig Hooper                       Priority                                        $885.68           $0.00           885.68
 540      1268 Oregon St
          Green Bay, WI 54303
2556      Lee McElhaney                      Priority                                        $596.15           $0.00           596.15
 540      27840 Lariat Ave.
          Macon, MO 63552
2557      Brittany Willett                   Priority                                        $723.40           $0.00           723.40
 540      70 East McWilliams
          Fond du Lac, WI 54935
2558      Joseph A. Zimmer                   Priority                                      $2,159.77           $0.00          2,159.77
 540      108 E 5th St
          Kaukauna, WI 54130
2559      Scott Shorette                     Priority                                      $2,045.30           $0.00          2,045.30
 540      1804 State Rd 175
          Richfield, WI 53076
2560      Tricia Compton                     Priority                                        $479.85           $0.00           479.85
 540      6494 Main Street
          Abrams, WI 54101




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 181 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 177                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2561      Brian Matijevich                    Priority                                        $293.96           $0.00          293.96
 540      4101Greenbriar Dr
          Janesville, WI 53546
2562      Robin Biernbaum                     Priority                                        $401.07           $0.00          401.07
 540      1717 1/2 5th Ave
          South Sioux City, NE 68776
2563      Karlie Volk                         Priority                                        $134.38           $0.00          134.38
 540      435 Grede Rd
          Three Lakes, WI 54562
2564      Rick Cox                            Priority                                        $639.45           $0.00          639.45
 540      2821 County Hwy E
          Warrens, WI 54666
2565      Kennedy Carlson                     Priority                                        $250.00           $0.00          250.00
 540      4525 State Hwy 80 S
          Pittsville, WI 54466
2566      Anissa Gauthier                     Priority                                         $77.69           $0.00           77.69
 540      654 W Rock River Cir
          De Pere, WI 54115
2567      Jill Ramel                          Priority                                        $677.25           $0.00          677.25
 540      6717 Pine Ln
          Carpentersville, IL 60110
2568      Deanna Luttenberger                 Priority                                         $77.69           $0.00           77.69
 540      2533 Bowen St.
          Oshkosh, WI 54901
2569      Reggie Johnson                      Priority                                        $155.38           $0.00          155.38
 540      W5911 State Hwy M69
          Felch, MI 49831
2570      Ian Moriarty                        Priority                                        $288.23           $0.00          288.23
 540      850 Eastwind Drive
          New Lenox, IL 60451
2571      Kayla Leurquin                      Priority                                         $67.19           $0.00           67.19
 540      W5388 Mile Long Dr
          Appleton, WI 54915
2572      Megan Anderson                      Priority                                         $98.69           $0.00           98.69
 540      426 Richmond Avenue
          Sheboygan Falls, WI 53085
2573      Robert A. Hein                      Priority                                        $677.25           $0.00          677.25
 540      N8425 Griffith Rd
          Eldorado, WI 54932
2574      Jennifer Starnes                    Priority                                        $575.38           $0.00          575.38
 540      1607 2nd Ave North
          Gladstone, MI 49837




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 182 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 178                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2575      Heather Bailey                      Priority                                        $500.00           $0.00           500.00
 540      23583 Cadillac Hwy.
          Copemish, MI 49625
2576      Krystel Vater                       Priority                                        $553.88           $0.00           553.88
 540      8447 1st Street
          Atlantic Mine, MI 49905
2577      Carol Ruleau                        Priority                                        $925.57           $0.00           925.57
 540      1550 Elk Trail Ct
          Neenah, WI 54956
2578      Jennifer Eastham                    Priority                                        $413.18           $0.00           413.18
 540      430 S. West St
          Mellen, WI 54546
2579      Kerry Bassett                       Priority                                        $480.00           $0.00           480.00
 540      163 Helgemo Road
          Iron River, MI 49935
2580      Mark Wilson                         Priority                                      $1,439.03           $0.00          1,439.03
 540      2 Windsor Place
          Lincoln, IL 62656
2581      Wendy Irving                        Priority                                      $1,133.95           $0.00          1,133.95
 540      1401 N. 23rd Street Lot 66
          Escanaba, MI 49829
2582      Kris Mabrito                        Priority                                        $807.45           $0.00           807.45
 540      2311 Greenleaf Court
          Aurora, IL 60506
2583      Angela Hoppe                        Priority                                        $402.68           $0.00           402.68
 540      15360 Island Lake Rd
          Mountain, WI 54549
2584      Danielle Vollendorf                 Priority                                         $98.69           $0.00            98.69
 540      N726 Moraine Dr
          Campbellsport, WI 53010
2585      Julianne LaCanne                    Priority                                        $151.73           $0.00           151.73
 540      N6437 County Road 577
          Wallace, MI 49893
2586      Rebecca Herald                      Priority                                        $576.45           $0.00           576.45
 540      1330 High Site Drive, 116
          Eagan, MN 55121
2587      Theodore Malkowski                  Priority                                        $961.76           $0.00           961.76
 540      N1613 Linda Lou Dr
          Greenville, WI 54942
2588      Carol K. Prellwitz                  Priority                                        $677.25           $0.00           677.25
 540      502 Liberty St
          Ripon, WI 54971




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 183 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 179                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2589      Leann Holland                      Priority                                        $829.50           $0.00           829.50
 540      416 West Main Street
          Princeton, WI 54968
2590      Sarah Geisthardt                   Priority                                        $134.38           $0.00           134.38
 540      W3653 Beyers Cove
          Princeton, WI 54968
2591      Alex John Pajnich                  Priority                                        $659.40           $0.00           659.40
 540      4695 I Rd
          Bark River, MI 49807
2592      Jena Kratz                         Priority                                        $479.85           $0.00           479.85
 540      N1261 Thrush Drive
          Greenville, WI 54942
2593      Trenton Dougan                     Priority                                        $553.88           $0.00           553.88
 540      703 Shore Dr #204V
          Ames, IA 50010
2594      Mitch Marohl                       Priority                                        $373.76           $0.00           373.76
 540      W183N8597 Lawrence Court
          Menomonee, WI 53051
2595      Rosemary Pike                      Priority                                        $236.25           $0.00           236.25
 540      W594 Maug Rd
          Ripon, WI 54971
2596      Tammy Coenen                       Priority                                         $98.69           $0.00            98.69
 540      N3036 Main Road
          Hortonville, WI 54944
2597      Derek Orlikowski                   Priority                                         $67.19           $0.00            67.19
 540      7188 State Hwy 66
          Custer, WI 54423
2598      Jesse James                        Priority                                        $228.88           $0.00           228.88
 540      2703 Cass St
          Lake Station, IN 46405
2599      Christopher Rhode                  Priority                                        $251.96           $0.00           251.96
 540      1464 Hamily Ct NE
          Grand Rapids, MI 49505
2600      Troy C. Erhardt                    Priority                                        $356.96           $0.00           356.96
 540      4319 Haven Avenue
          Racine, WI 53405
2601      Brad Gromoski                      Priority                                        $266.18           $0.00           266.18
 540      W4520 Schroeder Ln
          Peshtigo, WI 54157
2602      Barbara J Anderson                 Priority                                      $1,941.95           $0.00          1,941.95
 540      12202 Cedar Creek Drive
          Denmark, WI 54208




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 184 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 180                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2603      Daniel Olds                        Priority                                         $80.00           $0.00            80.00
 540      5730 Oakland Drive
          Stevens Point, WI 54482
2604      Julie Routhieaux                   Priority                                        $155.38           $0.00           155.38
 540      901 Carol Lynn Dr
          Little Chute, WI 54140
2605      Raymond D. Davis                   Priority                                      $1,278.90           $0.00          1,278.90
 540      1503 37th St.
          Ft Madison, IA 52627
2606      Brandt Ertmer                      Priority                                        $371.69           $0.00           371.69
 540      3089 Heise Rd
          Omro, WI 54963
2607      Terri Klapperich                   Priority                                        $170.63           $0.00           170.63
 540      W669 Hickory Road
          Saint Cloud, WI 53079
2608      Daniel Guerin                      Priority                                        $288.23           $0.00           288.23
 540      N715 Rich Road
          Watertown, WI 53098
2609      Rebecca Flock                      Priority                                         $77.69           $0.00            77.69
 540      740 State St
          Oconomowoc, WI 53066
2610      Eva Lewis                          Priority                                        $351.23           $0.00           351.23
 540      568 Monroe Street
          Oshkosh, WI 54901
2612      Dominique Hardy                    Priority                                        $119.69           $0.00           119.69
 540      202 N. Union St
          Appleton, WI 54911
2613      Noah Moderow                       Priority                                        $479.85           $0.00           479.85
 540      W2066 Hwy 44
          Markesan, WI 53946
2614      Catherine F Kempen                 Priority                                        $267.72           $0.00           267.72
 540      W1959 Tralee Lane
          Freedom, WI 54130
2615      Julie Hintz                        Priority                                        $765.98           $0.00           765.98
 540      W2396 County Rd EE
          Seymour, WI 54165
2616      Kelly Jean Blood                   Priority                                        $261.45           $0.00           261.45
 540      281 Fox River Court
          De Pere, WI 54115
2617      Jacob P Virtues                    Priority                                        $716.10           $0.00           716.10
 540      3269 Evergreen Ave
          Green Bay, WI 54313




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 185 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 181                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2618      Jill C Delfosse                     Priority                                        $419.96           $0.00           419.96
 540      N3794 Meade St.
          Appleton, WI 54913
2619      Ian Bell                            Priority                                        $877.72           $0.00           877.72
 540      219 Front St.
          Pulaski, WI 54162
2620      Morgan Iverson                      Priority                                        $275.63           $0.00           275.63
 540      1002 Mill St
          New London, WI 54961
2621      Terri Redding                       Priority                                        $204.23           $0.00           204.23
 540      625 Spruce St.
          PO Box 85
          Cloquet, MN 55720
2622      Patti Amann                         Priority                                        $375.90           $0.00           375.90
 540      1218 South Main St.
          Mishicot, WI 54228
2623      Emily Van De Hey                    Priority                                         $75.00           $0.00            75.00
 540      2420 Southerland Circle
          Kaukauna, WI 54130
2624      Melissa M. Zarnoth                  Priority                                      $1,007.75           $0.00          1,007.75
 540      N7002 Thoma Rd
          New London, WI 54961
2626      Andy Boehm                          Priority                                      $1,743.00           $0.00          1,743.00
 540      2190 American Dr
          Neenah, WI 54956
2627      Cameron Theisen                     Priority                                        $155.38           $0.00           155.38
 540      W9129 Deer Road
          Cascade, WI 53011
2628      Steven Anthony Shiley               Priority                                        $807.45           $0.00           807.45
 540      PO Box 297
          Clear Brook, VA 22624
2629      Christina Lezak                     Priority                                      $1,024.76           $0.00          1,024.76
 540      N6714 Lake Lorraine Rd
          Delavan, WI 53115
2634      Jeremy Good                         Priority                                        $803.25           $0.00           803.25
 540      915 South 10th
          Burlington, IA 52601
2635      Danielle Paszkiewicz                Priority                                        $369.57           $0.00           369.57
 540      5611 Taylor Ave
          Racine, WI 53403
2636      Dustin Yokiel                       Priority                                        $261.45           $0.00           261.45
 540      3515 N. 10th St. 521
          Sheboygan, WI 53083



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 186 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 182                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2637      Kylie Yost                        Priority                                        $807.45           $0.00           807.45
 540      2203 Maple Ave Apt E2
          Evanston, IL 60201
2638      Abby Heinzen                      Priority                                        $197.38           $0.00           197.38
 540      500 W Maple Ave.
          Beaver Dam, WI 53916
2639      Ashley Bisick                     Priority                                        $576.45           $0.00           576.45
 540      706 Morris Ave
          Green Bay, WI 54304
2640      Stephanie Lorenz                  Priority                                         $85.00           $0.00            85.00
 540      171 N Ellis Ave
          Peshtigo, WI 54157
2641      Kaylie Gould                      Priority                                        $100.00           $0.00           100.00
 540      615 N State Highway M94
          Manistique, MI 49854
2642      Ian Schiefelbein                  Priority                                        $555.40           $0.00           555.40
 540      1419 Dousman St
          Green Bay, WI 54303
2643      Champagne Hubert                  Priority                                        $272.96           $0.00           272.96
 540      136 Baldwin Ct
          Appleton, WI 54915
2644      Lindsey Schuhart                  Priority                                        $197.38           $0.00           197.38
 540      4274 River Street
          Wabeno, WI 54566
2645      Tracy Trimm                       Priority                                        $599.56           $0.00           599.56
 540      1191 N Walnut Ave
          White Cloud, MI 49349
2646      Charles Baker                     Priority                                        $125.00           $0.00           125.00
 540      11661 Heyrman Drive
          Crivitz, WI 54114
2647      Grace Witt                        Priority                                        $291.88           $0.00           291.88
 540      4340 Elm Lawn Rd. #15
          Oconto Falls, WI 54154
2648      Carlton Kempfer                   Priority                                      $1,246.88           $0.00          1,246.88
 540      237 Walker St
          Waupun, WI 53963
2649      Lindsey Burrows                   Priority                                        $392.18           $0.00           392.18
 540      5100 W Anita St. Apt. 7
          Appleton, WI 54913
2650      Jerome Marquette Jr               Priority                                        $507.68           $0.00           507.68
 540      503 N Outer Dr
          Wilmington, IL 60481




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 187 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 183                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2651      Candy Gloyd                        Priority                                        $800.00           $0.00           800.00
 540      1370 Tammy Rd
          Oshkosh, WI 54904
2652      Beau Klein                         Priority                                      $1,556.10           $0.00          1,556.10
 540      11233 Persimmon Gap Dr.
          Austin, TX 78717
2653      Michelle M Convery                 Priority                                        $677.25           $0.00           677.25
 540      1903 Farlin Ave
          Green Bay, WI 54302
2654      Carina Crowe                       Priority                                        $237.82           $0.00           237.82
 540      932 S Smalley St
          Shawano, WI 54166
2655      Elizabeth Gabrielse                Priority                                        $677.25           $0.00           677.25
 540      1310 Alabama Ave
          Sheboygan, WI 53081
2656      Richard J Payette                  Priority                                        $803.25           $0.00           803.25
 540      6731 Ridgeview Court
          Abrams, WI 54101
2657      Jasmine Stenroos                   Priority                                         $67.19           $0.00            67.19
 540      1760 Robin Ave N204
          Oshkosh, WI 54902
2658      Adam Heiden                        Priority                                        $403.73           $0.00           403.73
 540      909 S. 5th St
          Watertown, WI 53094
2659      Amanda Pavelec                     Priority                                        $392.65           $0.00           392.65
 540      234 Randolph Dr Apt 107
          Madison, WI 53717
2660      Drayk Stahl                        Priority                                        $576.45           $0.00           576.45
 540      117 2nd St
          Bettendorf, IA 52722
2661      Scott Walton                       Priority                                        $310.76           $0.00           310.76
 540      2712 S. Walden Ave.
          Appleton, WI 54915
2662      Kyle Vorpahl                       Priority                                        $350.70           $0.00           350.70
 540      206 E Kilbourn Ave
          West Bend, WI 53095
2663      Rebecca Zelhofer                   Priority                                        $139.13           $0.00           139.13
 540      3717 Buckingham Dr
          Janesville, WI 53546
2664      Jack Kittel                        Priority                                        $479.85           $0.00           479.85
 540      514 S Dryden St Apt C
          Hart, MI 49420




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 188 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 184                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2665      Jarrod M Marose                   Priority                                        $288.23           $0.00           288.23
 540      N8337 Sunset Dr
          Fond du Lac, WI 54937
2666      Scott Smet                        Priority                                        $348.57           $0.00           348.57
 540      2592 School Rd
          Greenleaf, WI 54126
2667      Jeri Loewe                        Priority                                        $272.96           $0.00           272.96
 540      N5583 River Rd
          Fond du Lac, WI 54937
2668      Matthew Delorenzo                 Priority                                        $134.38           $0.00           134.38
 540      2227 N Rockton Ave.
          Rockford, IL 61103
2669      Samantha Birkett                  Priority                                        $288.23           $0.00           288.23
 540      568 N. Danz Ave. Apt 12
          Green Bay, WI 54302
2670      Julia Zipoy                       Priority                                        $272.96           $0.00           272.96
 540      14140 Badger Rd
          Kimball, MN 55353
2671A     Andrew Beaulieu                   Priority                                      $1,000.00           $0.00          1,000.00
 540      555 W Huron St
          Omro, WI 54963
2672      Adam Winslow                      Priority                                      $2,331.00           $0.00          2,331.00
 540      138 US Hwy M35
          Nagunee, MI 49866
2673      Jamie Bales                       Priority                                        $260.38           $0.00           260.38
 540      325 Scandinavian Ct
          Denmark, WI 54208
2674      Desiree Bender                    Priority                                        $533.40           $0.00           533.40
 540      8527 Barrish Rd
          Eagle River, WI 54521
2675      Kelly Schumacher                  Priority                                         $77.69           $0.00            77.69
 540      393 Windmill Drive
          Kaukauna, WI 54130
2676      Candi Rahlf                       Priority                                        $100.00           $0.00           100.00
 540      806 Willow St
          Winneconne, WI 54986
2677      Alexxa Young                      Priority                                        $428.38           $0.00           428.38
 540      505 County Road 480
          Marquette, MI 49855
2678      Ron Radloff                       Priority                                        $134.38           $0.00           134.38
 540      22 Marshner St
          Plyouth, WI 53073




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 189 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 185                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2679      Sawyer Skowronski                  Priority                                      $1,238.48           $0.00          1,238.48
 540      1513 St George Ln
          Janesville, WI 53545
2680      Natalie Perez                      Priority                                        $271.95           $0.00           271.95
 540      N2406 18th Ave
          Wautoma, WI 54982
2681      Taylor Sunke                       Priority                                         $50.00           $0.00            50.00
 540      1026 S. Violet Lane
          Appleton, WI 54914
2682      Megan Novak                        Priority                                        $807.45           $0.00           807.45
 540      1021 9th Ave
          Antigo, WI 54409
2683      Chandra Johnson                    Priority                                        $564.90           $0.00           564.90
 540      748 1st Street
          Menasha, WI 54952
2685      Heather Scheffler                  Priority                                        $228.38           $0.00           228.38
 540      N 9593 Anna Court
          Appleton, WI 54915
2686      Mike Villeneuve                    Priority                                        $272.96           $0.00           272.96
 540      3292 Meadowbrook Rd
          Oshkosh, WI 54904
2687      Tyler Hoffman                      Priority                                        $319.73           $0.00           319.73
 540      9442 Cty Rd. A
          Wittenberg, WI 54499
2688      Tracie Lautenschlager              Priority                                      $1,665.83           $0.00          1,665.83
 540      1302 Elmwood Ave
          Oshkosh, WI 54901
2689      Tasha Anderson Paavola             Priority                                        $141.23           $0.00           141.23
 540      44916 11th Ave
          Atlantic Mine, MI 49905
2690      Gary Hill                          Priority                                        $435.75           $0.00           435.75
 540      4405 Country Club Rd
          Oshkosh, WI 54902
2691      Jeff Montsma                       Priority                                      $1,197.00           $0.00          1,197.00
 540      W6939 County Road 000
          Fond du Lac, WI 54937
2692      Mackenzie Windl                    Priority                                        $623.61           $0.00           623.61
 540      N8455 River Bend Rd
          Watertown, WI 53094
2693      Jenna Woik                         Priority                                        $177.45           $0.00           177.45
 540      271 S. Mountin Dr Apt D
          Mayville, WI 53050




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 190 of 493
                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                      Page: 186                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                               Time: 01:35:05 PM
Claim #   Creditor Name & Address               Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2694      Wendy Clausz                          Priority                                        $300.00           $0.00           300.00
 540      W5878 Augusta Place
          Menasha, WI 54952
2695      Douglas Dommer                        Priority                                        $448.88           $0.00           448.88
 540      P O Box 71
          Saxeville, WI 54976
2696      Brad Paltz                            Priority                                        $543.88           $0.00           543.88
 540      4221 Woodhaven Ln
          Wisconsin Rapids, WI 54494
2697      Scott Risch                           Priority                                         $98.69           $0.00            98.69
 540      531 Grand Ave
          Random Lake, WI 53075
2698      Margo Drew                            Priority                                        $261.45           $0.00           261.45
 540      26427 147th St NW
          Zimmerman, MN 55398
2699      Skyler Schopf                         Priority                                        $377.00           $0.00           377.00
 540      4753 Clark Lake Road
          Sturgeon Bay, WI 54235
2700      Jeffery Beese                         Priority                                        $402.68           $0.00           402.68
 540      7324 Marshall St
          Merrillville, IN 46410
2701      Kylie Ploederl                        Priority                                        $119.69           $0.00           119.69
 540      5103 Elmer Lane
          Manitowoc, WI 54220
2702      Alyssa Salzwedel                      Priority                                        $392.65           $0.00           392.65
 540      2600 Sunset Blvd. Apt. 6
          Stevens Point, WI 54481
2703      Aaron Quast                           Priority                                        $288.33           $0.00           288.33
 540      26 Howard Ave
          Fond du Lac, WI 54935
2704      Jonathan Westover                     Priority                                      $1,656.90           $0.00          1,656.90
 540      7129 E 13 Mile Rd
          Paris, MI 59338
2705      Ashley Towne                          Priority                                        $445.15           $0.00           445.15
 540      E5529 Rainbow Rd
          Spring Green, WI 53588
2706      Bailee Kimbel                         Priority                                        $261.43           $0.00           261.43
 540      8689 E 14 Rd
          Manton, MI 49663
2707      Tamara Turcotte                       Priority                                        $621.08           $0.00           621.08
 540      926 North Elevation
          Hancock, MI 49930




                                   Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 191 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 187                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2708      Erica Lynn                         Priority                                        $151.73           $0.00           151.73
 540      106 S Lafayette Street
          Shawano, WI 54166
2709      Kevin Brandt                       Priority                                        $999.57           $0.00           999.57
 540      934 1/2 South 5th Avenue
          Wausau, WI 54401
2710      Kat Bicknese                       Priority                                        $261.45           $0.00           261.45
 540      P.O.Box 161
          Wykoff, MN 55990
2711      Jacob Rodriguez                    Priority                                        $261.45           $0.00           261.45
 540      715 E Reinel St Apt 2
          Jefferson, WI 53549
2712      Grace Mertz                        Priority                                        $130.19           $0.00           130.19
 540      630 North Frances St. Apt 403
          Madison, WI 53703
2713      Crystal Peffers                    Priority                                        $549.68           $0.00           549.68
 540      1137 Parnell St
          Marinette, WI 54143
2714      Alexander Kluever                  Priority                                        $347.00           $0.00           347.00
 540      19 2410 Sycamore Dr
          Green Bay, WI 54311
2715      Allysa Zoller                      Priority                                        $197.38           $0.00           197.38
 540      W12290 Reed Corners Road
          Ripon, WI 54971
2716      Jennifer Harris                    Priority                                        $807.45           $0.00           807.45
 540      N9617 Golden Way
          Appleton, WI 54915
2717      Raven Schuette                     Priority                                        $150.00           $0.00           150.00
 540      2416 South 9th Street
          Manitowoc, WI 54220
2718      Kelly Kasten                       Priority                                      $1,531.43           $0.00          1,531.43
 540      5135 Island View Dr
          Oshkosh, WI 54901
2719      Rina M. Finnell                    Priority                                        $218.38           $0.00           218.38
 540      P.O. Box 711
          Saint Rose, LA 70087
2720      Bobby Torgerson                    Priority                                        $804.83           $0.00           804.83
 540      10249 Sherman Lane
          Crandon, WI 54520
2721      Lauren Leick                       Priority                                         $77.69           $0.00            77.69
 540      6164 State HWY 57
          De Pere, WI 54115




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 192 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 188                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2722      Elise Wierzbicki                    Priority                                         $77.69           $0.00            77.69
 540      3335 Dekalb
          Neenah, WI 54956
2723      Camryn Tautges                      Priority                                        $197.38           $0.00           197.38
 540      N74W15067 Hidden Way Dr
          Menomonee Falls, WI 53051
2724      Jean Mewes                          Priority                                        $476.65           $0.00           476.65
 540      20220 W Coffee Rd
          New Berlin, WI 53146
2725      Michelle Bolf                       Priority                                        $479.85           $0.00           479.85
 540      1054 Lafayette St
          Aurora, IL 60505
2726      Jimmie Cretens                      Priority                                        $543.90           $0.00           543.90
 540      1171 17th Road
          Bark River, MI 49807
2727      Jeb M. Meyer                        Priority                                        $155.38           $0.00           155.38
 540      1340 Brocoin Way
          Green Bay, WI 54304
2728      David Allen                         Priority                                        $261.45           $0.00           261.45
 540      1248 Grove St
          Menasha, WI 54952
2730      Katie Davis                         Priority                                      $1,845.90           $0.00          1,845.90
 540      N715 Cty F
          Montello, WI 53949
2731      Greg Austin                         Priority                                        $741.30           $0.00           741.30
 540      2648 75th St NW
          Rochester, MN 55901
2732      Neil Henriksen                      Priority                                        $266.18           $0.00           266.18
 540      307 W Clark St
          Plainfield, WI 54966
2733      Robert Tuzik                        Priority                                        $261.45           $0.00           261.45
 540      1655 N Artesian Ave
          Chicago, IL 60647
2734      Randell Lee Smith                   Priority                                        $134.38           $0.00           134.38
 540      1710 Wisconsin Ave Apt B
          New Holstein, WI 53061
2735      Gary Friend                         Priority                                        $272.96           $0.00           272.96
 540      115 7th Street
          Colona, IL 61241
2736      Larry Bayer                         Priority                                        $207.88           $0.00           207.88
 540      N5094 County Road P
          Rubicon, WI 53078




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 193 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 189                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2737      Zach Carey                         Priority                                        $109.19           $0.00           109.19
 540      W1591 Happy Hollow Road
          Campbellsport, WI 53010
2738      Beth Klein                         Priority                                        $239.38           $0.00           239.38
 540      939 1st Ave
          Grafton, WI 53024
2739      Travis Sullivan                    Priority                                        $500.33           $0.00           500.33
 540      1542 Addie Parkway
          Oshkosh, WI 54904
2740      Amanda Gilman                      Priority                                        $261.45           $0.00           261.45
 540      9312 W. Manor Ct.
          Milwaukee, WI 53224
2741      Courtney Minten                    Priority                                        $303.45           $0.00           303.45
 540      501 Stone Gate Drive
          Kimberly, WI 54136
2742      Barbara Schultz                    Priority                                        $489.78           $0.00           489.78
 540      N470 Mapleridge Drive
          Appleton, WI 54915
2743      Jeff Elliott                       Priority                                        $155.38           $0.00           155.38
 540      1806 Zion Ln
          Abrams, WI 54101
2745      Rhoda Rehn                         Priority                                        $224.69           $0.00           224.69
 540      W7460 Westbrook Lane
          Fond du Lac, WI 54937
2746      Becky Joppich                      Priority                                      $2,047.50           $0.00          2,047.50
 540      825 Sixth St.
          Menasha, WI 54952
2747      Sarah Luedtke                      Priority                                        $155.38           $0.00           155.38
 540      400 Water St
          Lomira, WI 53048
2748      Justin Cain                        Priority                                        $582.70           $0.00           582.70
 540      2283 Badger St.
          Marquette, MI 49855
2749      Christopher C Wolfe                Priority                                        $475.63           $0.00           475.63
 540      607 Crawford Dr Apt. 4
          Cottage Grove, WI 53527-8402
2750      Mindy Brown                        Priority                                      $1,584.45           $0.00          1,584.45
 540      117 North Austin St
          Paris, IL 61944
2751      Curt Braatz                        Priority                                        $626.33           $0.00           626.33
 540      W5138 Kennedy Drive
          Fond du Lac, WI 54935




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 194 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 190                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2752      Garold Nellis                      Priority                                        $400.00           $0.00           400.00
 540      201 S. Buesching Rd 220
          Lake Zuirch, IL 60047
2753      Hope Phillips                      Priority                                      $1,714.13           $0.00          1,714.13
 540      432 Hamilton
          Kingsford, MI 49802
2754      Tricia Hendley                     Priority                                      $2,331.00           $0.00          2,331.00
 540      715 North Ottawa Ave
          Dixon, IL 61021
2755      Jeanette Kescenovitz               Priority                                        $722.38           $0.00           722.38
 540      N51W26234 Autumn Trl
          Pewaukee, WI 53072
2757      Lindsey Sullivan                   Priority                                        $157.48           $0.00           157.48
 540      4811 Rachel Lane Apt 20
          Wausau, WI 54401
2758      Lindsey Sullivan                   Priority                                         $94.50           $0.00            94.50
 540      4811 Rachel Lane Apt 20
          Wausau, WI 54401
2759      Judith Casarez                     Priority                                        $719.25           $0.00           719.25
 540      824 County Road RR
          Cedar Grove, WI 53013
2760      Lee Harke                          Priority                                        $806.34           $0.00           806.34
 540      1920 E Apple Creek Rd
          Appleton, WI 54913
2761      Robert Hanna                       Priority                                        $324.45           $0.00           324.45
 540      124 2000 Tatt Ave
          New Holstein, WI 53061
2762      Allan Erwin                        Priority                                      $2,904.58           $0.00          2,904.58
 540      2002 29th St
          Cody, WY 82414
2763      John Carr Jr                       Priority                                        $450.00           $0.00           450.00
 540      3031 Lawndale Dr
          Green Bay, WI 54311
2764      William Winters                    Priority                                      $3,025.00           $0.00          3,025.00
 540      192 El Granada Blvd #2259
          El Granada, CA 94018
2765      Mary Glomski                       Priority                                      $1,451.63           $0.00          1,451.63
 540      19932 Vogel Lane
          Kiel, WI 53042
2766      Bethany Cegielski                  Priority                                        $110.00           $0.00           110.00
 540      899A Fraser Lane
          Hudson, WI 54016




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 195 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 191                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2767      Jessica Dauphinais                 Priority                                        $392.18           $0.00           392.18
 540      2014 Rustic Manor Dr
          Temple, TX 76502
2768      Debra Luedeman                     Priority                                        $382.73           $0.00           382.73
 540      1186 Elmore St.
          Green Bay, WI 54303
2769      Valerie Viau                       Priority                                        $884.07           $0.00           884.07
 540      8547 Co 509 Y Rd
          Rapid River, MI 49878
2770      Ismael Acevedo                     Priority                                      $1,065.75           $0.00          1,065.75
 540      E9943 Country Lane Acres
          Clintonville, WI 54929
2771      Dana Wyant                         Priority                                        $544.90           $0.00           544.90
 540      8443 Evanston Ave.
          Ravenna, MI 49451
2772      Robin Inman                        Priority                                         $67.19           $0.00            67.19
 540      1795 Spring Hill Ct
          Neenah, WI 54956
2773      Barbara Parker                     Priority                                      $2,031.75           $0.00          2,031.75
 540      W8946 Cty Rd S
          New London, WI 54961
2774      Sarah Rich                         Priority                                        $303.45           $0.00           303.45
 540      629 S Main St Apt A
          Westfield, WI 53964
2775      Shawn Winslow                      Priority                                        $722.38           $0.00           722.38
 540      408 E. New York Ave
          Oshkosh, WI 54901
2776      Andrea Baumler                     Priority                                        $770.65           $0.00           770.65
 540      312 4th Ave. NW
          Waucoma, IA 52171
2777      Sue Wood                           Priority                                        $647.85           $0.00           647.85
 540      E9238 Cty Road X
          New London, WI 54961
2778      Diane Schneider                    Priority                                        $134.38           $0.00           134.38
 540      323 W 11th Ave
          Oshkosh, WI 54902
2779      Trent Versluis                     Priority                                        $319.73           $0.00           319.73
 540      1749 Golf Course Blvd Lot 68
          Independence, IA 50644
2780      Jacqueline Moreno                  Priority                                        $261.45           $0.00           261.45
 540      1610 West Jarvis Ave, Apt 1C
          Chicago, IL 60626




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 196 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 192                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2781      Lindsey Bittner                    Priority                                        $177.45           $0.00           177.45
 540      261 Ridgeview Lane
          Lake Mills, WI 53551
2782      John Schroeder                     Priority                                        $155.38           $0.00           155.38
 540      W306N7010 Bette Ann Drive
          Hartland, WI 53029
2783      Douglas Schmidt                    Priority                                        $585.38           $0.00           585.38
 540      8226 Brickstone Dr.
          Frankfort, IL 60423
2784      Ronald L. Sonnenberg               Priority                                      $1,007.48           $0.00          1,007.48
 540      W8857 Dyke Ct.
          Westifeld, WI 53964-7941
2785      Patricia Kiefer                    Priority                                        $843.68           $0.00           843.68
 540      1105 Ferris Mill Rd
          Decorah, IA 52101
2786      Sarah Karwowski                    Priority                                        $134.38           $0.00           134.38
 540      2208 West Halsey AvenuE
          Milwaukee, WI 53221
2787      Mia McMullen                       Priority                                          $0.00           $0.00              0.00
 540      3715 Harvest Drive
          Oshkosh, WI 54901
2788      Douglas Dommer                     Priority                                        $278.25           $0.00           278.25
 540      P O Box 71
          Saxeville, WI 54976
2790      Tyler J Adams                      Priority                                        $621.08           $0.00           621.08
 540      478 Sarah Street
          Birnamwood, WI 54414
2794      Ashleigh Bernarde                  Priority                                        $354.90           $0.00           354.90
 540      5722 S 113th
          Hales Corners, WI 53130
2795      Kristine Dejanovich                Priority                                        $871.50           $0.00           871.50
 540      W1193 High Pointe Circle
          Rubicon, WI 53078
2796      Matthew Semrau                     Priority                                        $261.45           $0.00           261.45
 540      500 N. 10th St., Apt. 45
          De Pere, WI 54115
2797      Sara Smits                         Priority                                        $545.92           $0.00           545.92
 540      903 South Shore Dr
          Wisconsin Rapids, WI 54494
2798      Cynthia Reinders                   Priority                                         $97.13           $0.00            97.13
 540      N70W30621 Bette Ann Drive
          Hartland, WI 53029




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 197 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 193                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2799      Samantha Dedering-Sargent         Priority                                        $356.96           $0.00           356.96
 540      1212 Lee St
          Neenah, WI 54956
2800      Aiden Berndt                      Priority                                        $150.00           $0.00           150.00
 540      4534 Algonquin Trail
          Green Bay, WI 54313
2801      Erwyn Hoffias                     Priority                                      $2,031.76           $0.00          2,031.76
 540      3345 Breezewood Lane
          Neenah, WI 54956
2802      Connor Brey                       Priority                                      $1,137.15           $0.00          1,137.15
 540      1027 W 5th St
          Appleton, WI 54914
2803      Steve Cowling                     Priority                                      $2,166.14           $0.00          2,166.14
 540      206 Treaty Ln
          Kimberly, WI 54136
2804      Carl Brookins                     Priority                                        $380.00           $0.00           380.00
 540      342 Main St.
          P.O. Box
          Brownsville, WI 53006
2805      Paul Weber                        Priority                                        $807.45           $0.00           807.45
 540      673N Willy Mac Rd
          Manistique, MI 49854
2806      Taylor Miescke                    Priority                                         $98.69           $0.00            98.69
 540      410 N. Finch St
          Horicon, WI 53032
2807      Emilee Haag                       Priority                                        $419.96           $0.00           419.96
 540      10580 1st Ave
          Almond, WI 54909
2808      Chloe Lodel                       Priority                                         $67.00           $0.00            67.00
 540      9924 Westview Rd
          Newton, WI 53063
2809      Shadrae Smith                     Priority                                        $219.45           $0.00           219.45
 540      1295 Sheboygan St
          Oshkosh, WI 54904
2810      Erich Berndt                      Priority                                        $392.18           $0.00           392.18
 540      1518 Iris Drive
          Manitowoc, WI 54220
2811      Linda Muche                       Priority                                      $2,031.75           $0.00          2,031.75
 540      N9108 Lakeshore Dr
          Van Dyne, WI 54979
2812      Chris Marek                       Priority                                        $618.45           $0.00           618.45
 540      90 Myrna Jane Dr
          Oshkosh, WI 54902



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 198 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 194                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2813A     Devin Sellnow                      Priority                                      $3,025.00           $0.00          3,025.00
 540      557 Grove St
          Mayville, WI 53050
2814A     Tory Riebe                         Priority                                      $3,025.00           $0.00          3,025.00
 540      9079 Gray Lake Rd
          Gillett, WI 54124
2815      Amanda Gruszynski                  Priority                                        $272.96           $0.00           272.96
 540      W5133 Blue Heron Court
          Sherwood, WI 54169
2816      Laurie Rice                        Priority                                         $67.19           $0.00            67.19
 540      N9599 St. Kilian Hts.
          Campbellsport, WI 53010
2817      Ronald York Jr.                    Priority                                        $545.92           $0.00           545.92
 540      827 Thomas St
          Ripon, WI 54971
2818      Marisa Tasson                      Priority                                        $390.57           $0.00           390.57
 540      610 Cleveland Ave.
          Ishpeming, MI 49849
2820      Justin Thomas Smith                Priority                                        $260.38           $0.00           260.38
 540      224 Broadway Street
          North Fond du Lac, WI 54937
2821      Kevin Lashock                      Priority                                      $1,323.00           $0.00          1,323.00
 540      345 River Rd
          Princeton, WI 54968
2822      Jill Rubio                         Priority                                         $77.69           $0.00            77.69
 540      1808 Sherry Lane
          Kaukauna, WI 54130
2823      Jennifer Pflum                     Priority                                        $404.26           $0.00           404.26
 540      310 Oak Dr.
          Rosendale, WI 54974
2824      Jeff Schlieckau                    Priority                                      $2,696.93           $0.00          2,696.93
 540      4437 Baxter Rd
          Cottage Grove, WI 53527
2825      Alicia Whittemore                  Priority                                        $848.40           $0.00           848.40
 540      1695 S Nicolet Rd Apt #5
          Appleton, WI 54914
2826      Dave Hoffman                       Priority                                        $422.63           $0.00           422.63
 540      N9402 Lakeshore Dr
          Van Dyne, WI 54979
2827      Daniel Schmidt                     Priority                                        $803.25           $0.00           803.25
 540      1243 W Nicolet Circle
          Appleton, WI 54914




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 199 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 195                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2828      Lawrence J. Martin                Priority                                        $303.45           $0.00           303.45
 540      5635 Butternut Dr
          Kewaskum, WI 53040
2829      Jean Hoffman                      Priority                                        $677.26           $0.00           677.26
 540      N7017 State Rd 22
          Montello, WI 53949
2830      Austin Marks                      Priority                                        $261.45           $0.00           261.45
 540      515 E Cecil Street
          Neenah, WI 54956
2831      Dakota Rutter                     Priority                                        $843.68           $0.00           843.68
 540      729 N State St
          Appleton, WI 54911
2832      Darian Sali                       Priority                                        $502.71           $0.00           502.71
 540      515 Greenhill Rd
          West Chester, PA 19380
2833      Timothy M Riemer                  Priority                                      $1,556.10           $0.00          1,556.10
 540      11928 Zastrow Rd
          Cecil, WI 54111
2834      Danielle Woodruff                 Priority                                        $553.88           $0.00           553.88
 540      1537 Quantum Ct
          Murfreesboro, TN 37128
2835      Gene Prellwitz                    Priority                                        $940.76           $0.00           940.76
 540      700 Brill Rd
          Kaukauna, WI 54130
2836      Alyssa Grant                      Priority                                        $119.69           $0.00           119.69
 540      E2419 Larson Road
          Waupaca, WI 54981
2837      Logan Simkowski                   Priority                                        $151.73           $0.00           151.73
 540      1957 Swan Pointe Terrace
          De Pere, WI 54115
2838      Anthony Schmalz                   Priority                                        $107.00           $0.00           107.00
 540      3604 Don DeGroot Dr
          Kaukauna, WI 54130
2839      Spencer Wilson                    Priority                                        $194.25           $0.00           194.25
 540      3527 Lakeshore Rd Apt 24
          Sheboygan, WI 53083
2840      Mindy Kletzien                    Priority                                        $407.38           $0.00           407.38
 540      N9742 County Road AY
          Mayville, WI 53050
2841      Sue Freitag                       Priority                                        $155.38           $0.00           155.38
 540      3742 N 12th Pl
          Sheboygan, WI 53083




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 200 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 196                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2842      Jason Peirick                      Priority                                        $275.63           $0.00           275.63
 540      1111 Ruth St
          Watertown, WI 53094
2843      Jason Gantz                        Priority                                      $1,089.38           $0.00          1,089.38
 540      203 Schley St
          Brillion, WI 54110
2844      Paiton Proud                       Priority                                        $407.38           $0.00           407.38
 540      1405 Kensington Ave
          Oshkosh, WI 54902
2845      Robert Swenor                      Priority                                        $500.00           $0.00           500.00
 540      812 Champion St Apt 1
          Marquette, MI 49855
2846      Ian Huebner                        Priority                                        $336.00           $0.00           336.00
 540      564 South Huron Rd Apt 30
          Green Bay, WI 54311
2847      Alec Wians                         Priority                                         $88.73           $0.00            88.73
 540      N9557 Garnet Ct
          Appleton, WI 54915
2848      Diane Gress                        Priority                                        $616.88           $0.00           616.88
 540      N3349 Polar Rd
          Bryant, WI 54418
2849      Alysha Nelson                      Priority                                        $576.45           $0.00           576.45
 540      1785 Glendora Ln
          Ishpeming, MI 49849
2850      Braydon Engebretson                Priority                                        $303.45           $0.00           303.45
 540      3200 Water St. Trlr 32
          Stevens Point, WI 54481
2851      Andrew Lewis                       Priority                                        $451.50           $0.00           451.50
 540      529 N Clinton St
          Princeton, WI 54968
2852      Kristin LaBarge                    Priority                                        $288.23           $0.00           288.23
 540      2601 Simonis St.
          Stevens Point, WI 54481
2853      Keri Ploetz                        Priority                                        $553.88           $0.00           553.88
 540      93 Sunset Dr
          Clintonville, WI 54929
2854      4imprint                           Priority                                      $1,354.50           $0.00          1,354.50
 540      c/o Heather Resop
          101 Commerce St
          Oshkosh, WI 54901
2855      Adriana Stempa                     Priority                                         $77.69           $0.00            77.69
 540      W7416 River Bend Circle
          Shawano, WI 54166



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 201 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 197                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2856      Sandra Holmes                      Priority                                        $303.45           $0.00           303.45
 540      15098 County Rd SA
          Cornelll, MI 49818
2857      Claire Wittmann                    Priority                                        $261.45           $0.00           261.45
 540      W2301 Block Road
          Appleton, WI 54915
2858      Thomas Williams                    Priority                                        $803.25           $0.00           803.25
 540      1335 E South River St
          Appleton, WI 54915
2859      Kara L. Nagorny                    Priority                                         $74.55           $0.00            74.55
 540      1016 Enterprise Way
          Maryville, TN 37801
2860      Norma Garcia Wohler                Priority                                        $479.85           $0.00           479.85
 540      905 Elizabeth Street
          Green Bay, WI 54302
2861      Lori Cramer                        Priority                                        $197.38           $0.00           197.38
 540      1009 Adams Pl
          Kimberly, WI 54136
2863      Cole Dineen                        Priority                                        $207.88           $0.00           207.88
 540      1621 Boles St
          Wisconsin Rapids, WI 54495
2868      Ava Swoboda                        Priority                                         $77.69           $0.00            77.69
 540      2115 Vermont Ave.
          Stevens Point, WI 54481
2869      Jackie Zuelke-Karch                Priority                                        $239.38           $0.00           239.38
 540      7875 Standing Rocks Road
          Stevens Point, WI 54482
2870      Stacey Owens                       Priority                                      $2,974.13           $0.00          2,974.13
 540      N 2851 River Dr
          Wallace, MI 49893
2871      Carly Hansen                       Priority                                        $428.38           $0.00           428.38
 540      3990 Country Lane
          Rock, MI 49880
2872      Gordy Paulman                      Priority                                        $130.73           $0.00           130.73
 540      505 Kerry Drive 202
          Winona, MN 55987
2873      Michael P. Bray                    Priority                                        $288.23           $0.00           288.23
 540      1021 Mayer St
          Menasha, WI 54952
2874      Makenna Treadway                   Priority                                         $77.69           $0.00            77.69
 540      3183 Bay Settlement Rd
          Green Bay, WI 54311




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 202 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 198                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2875      Lexi Chaillier                      Priority                                         $67.19           $0.00           67.19
 540      4883 Delta 17.8 Drive
          Escanaba, MI 49829
2876      Jill Lortscher                      Priority                                        $272.96           $0.00          272.96
 540      3347 DeKalb Lane
          Neenah, WI 54956
2877      Kevin Coyne                         Priority                                        $371.65           $0.00          371.65
 540      1600 Ovaltine Ct. Unit 1628
          Villa Park, IL 60181
2878      Timothy P. Mallek                   Priority                                        $272.96           $0.00          272.96
 540      1900 Ridgewood Ct
          Plover, WI 54467
2879      Michael Tamba                       Priority                                        $197.38           $0.00          197.38
 540      1042 Woodglen Ave.
          Newton Falls, OH 44444
2880      Alyssa Westover                     Priority                                         $67.19           $0.00           67.19
 540      204 N. Farmer St
          Princeton, WI 54968
2881      Scott Beth                          Priority                                        $288.23           $0.00          288.23
 540      8945 270th Ave
          Salem, WI 53168
2882      Paige Chaillier                     Priority                                        $251.96           $0.00          251.96
 540      4883 Delta 17.8 Drive
          Escanaba, MI 49829
2883      Michelle Schuler                    Priority                                        $260.38           $0.00          260.38
 540      N1128 Breyer Court
          Hortonville, WI 54944
2884      Brandon Conn                        Priority                                        $807.45           $0.00          807.45
 540      22 Eastwood Ct. Apt. #8
          Appleton, WI 54715
2885      Kaitlyn Waller                      Priority                                        $109.19           $0.00          109.19
 540      219 North Dousman
          Prairie Du Chien, WI 53821
2886      Lucas Gestwicki                     Priority                                        $172.19           $0.00          172.19
 540      814 South 14 Street
          Escanaba, MI 49829
2887      Gabriella Tagliapietra              Priority                                        $375.88           $0.00          375.88
 540      100 2nd Ave. Unit 101
          Des Moines, IA 50309
2888      Deb Adams                           Priority                                        $576.45           $0.00          576.45
 540      2720 Muller Road
          Sun Prairie, WI 53590




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 203 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 199                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2889      Dave Wehrman                      Priority                                        $261.45           $0.00           261.45
 540      106 Prairie Moon Dr Davis
          Davis Junction, IL 61020
2890      David Halverson                   Priority                                        $497.70           $0.00           497.70
 540      N6724 Woodfield Lane
          Lake Mills, WI 53551
2891      Ron Griepentrog                   Priority                                        $417.38           $0.00           417.38
 540      105 Vince St
          Pardeeville, WI 53954
2892      Ted Dietzler                      Priority                                        $769.65           $0.00           769.65
 540      S74 W16860 Janesville Road
          PO Box 285
          Muskego, WI 53150
2893      Jennifer Everson                  Priority                                        $548.00           $0.00           548.00
 540      5901 W. Behrend Dr. Apt 3045
          Glendale, AZ 85308
2894      Tina Soda                         Priority                                         $67.19           $0.00            67.19
 540      W684 Riverdale Drive
          Berlin, WI 54923
2895      Nick Wahlgren                     Priority                                        $130.73           $0.00           130.73
 540      12705 W Brentwood Dr.
          New Berlin, WI 53151
2896      Baylee Tkaczuk                    Priority                                        $155.38           $0.00           155.38
 540      1209 W South Park Ave
          Oshkosh, WI 54902
2897      Drew Hohmann                      Priority                                         $42.00           $0.00            42.00
 540      N6620 State Highway 25
          Durand, WI 54736
2898      Colleen and Steve Carrow          Priority                                        $719.25           $0.00           719.25
 540      W6492 Rickey Lane
          Greenville, WI 54942
2899      Sally Rathsack                    Priority                                         $77.69           $0.00            77.69
 540      188 Brookwood Dr
          Hortonville, WI 54944
2900      Bradley Lund                      Priority                                        $200.00           $0.00           200.00
 540      1016 6th St
          Kiel, WI 53042
2901      Garison Bucholtz                  Priority                                      $1,966.13           $0.00          1,966.13
 540      733 2nd St
          Menasha, WI 54952
2903      Jeffrey Fletcher                  Priority                                        $130.73           $0.00           130.73
 540      5808 County Road W
          Bancroft, WI 54921



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 204 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 200                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2904      Kevin Iverson                     Priority                                        $965.48           $0.00           965.48
 540      549 East Main St
          Waupun, WI 53963
2905      Rebecca Anderson                  Priority                                        $224.59           $0.00           224.59
 540      13718 N. Paynesville Rd
          Bruce Crossing, MI 49912
2906      Julie Koski                       Priority                                        $719.25           $0.00           719.25
 540      3990 Country Lane
          Rock, MI 49880
2907      Katherine Gordon                  Priority                                        $709.72           $0.00           709.72
 540      1318 W Grand Ave
          Port Washington, WI 53074
2908      Thomas A. Fritsch                 Priority                                        $493.50           $0.00           493.50
 540      3483 Country Winds Ct.
          Green Bay, WI 54311
2909      Jake Truttmann                    Priority                                        $894.53           $0.00           894.53
 540      308 Rublein Street Apt 4
          Marquette, MI 49855
2910      Lisa Berger                       Priority                                        $155.38           $0.00           155.38
 540      3894 Carver Path
          Chaska, MN 55318
2911      Abby Evenson                      Priority                                         $67.19           $0.00            67.19
 540      10254 State Highway 54 E
          Wisconsin Rapids, WI 54494
2912      Erik Parson                       Priority                                        $130.73           $0.00           130.73
 540      1822 Carver Avenue
          Duluth, MN 55803
2913      Karly Hartjes                     Priority                                         $67.19           $0.00            67.19
 540      409 Appletree Lane
          Little Chute, WI 54140
2914      Autumn Hatch-Benson               Priority                                        $576.45           $0.00           576.45
 540      209 Karu Dr
          Mankato, MN 56001
2915      Neil Schumann                     Priority                                      $1,705.20           $0.00          1,705.20
 540      N61 W16066 Hawthorne Dr
          Menomonee Falls, WI 53051
2916      Rob Drexler                       Priority                                        $489.83           $0.00           489.83
 540      1317 Congress Ave
          Oshkosh, WI 54901
2917      Timothy Charbarneau               Priority                                        $500.85           $0.00           500.85
 540      W2033 Heineman Rd
          Merrill, WI 54452




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 205 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 201                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2918      Summer Pehl                        Priority                                        $207.88           $0.00           207.88
 540      5250 Augustine Pointe Ct
          Colgate, WI 53017
2919      Lacey Rodgers                      Priority                                        $955.50           $0.00           955.50
 540      N3751 Starlight Dr
          New London, WI 54961
2920      Richard Newcomb                    Priority                                        $626.33           $0.00           626.33
 540      3261 Andover Dr
          Rockford, IL 61114
2921      Shania Shea                        Priority                                        $155.38           $0.00           155.38
 540      225 Clark Street
          Saint Cloud, WI 53079
2922      Mayson Muche                       Priority                                         $63.00           $0.00            63.00
 540      N8795 Lakeshore Drive
          Van Dyne, WI 54979
2923      Jennifer James                     Priority                                      $1,079.30           $0.00          1,079.30
 540      4921 North Beach Rd
          Wisconsin Rapids, WI 54494
2924      Amy VanRossum                      Priority                                        $340.15           $0.00           340.15
 540      1577 Louise St.
          Green Bay, WI 54302
2925      Lindsey O'Brien                    Priority                                         $77.69           $0.00            77.69
 540      N6377 Nelson Rd
          Fond du Lac, WI 54937
2926      Ashley Ashenbrenner                Priority                                        $338.07           $0.00           338.07
 540      711 Park Street
          Green Bay, WI 54303
2927      Andrea E. Longhini                 Priority                                        $134.38           $0.00           134.38
 540      33460 Penegor Lane
          Toivola, MI 49965
2928      Billie Jo Christie-Pooler          Priority                                        $964.43           $0.00           964.43
 540      216 Harrison St
          North Fond du Lac, WI 54937
2929      Kristine Nath                      Priority                                        $544.95           $0.00           544.95
 540      4095 Cherry Rd
          Sturgeon Bay, WI 54235
2930      Reed Larson                        Priority                                        $439.95           $0.00           439.95
 540      814 E Breitung Ave
          Kingsford, MI 49802
2931      Brandon Ruechel                    Priority                                        $266.70           $0.00           266.70
 540      c/o Amy Ruechel
          145 Steno Tr.
          Pulaski, WI 54162



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 206 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 202                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2932      Darlene Vandenberg                 Priority                                         $97.13           $0.00            97.13
 540      1126 W Spencer St
          Appleton, WI 54914
2933      Christopher LaCrosse               Priority                                        $288.23           $0.00           288.23
 540      6214 Schroeder Rd. #11
          Madison, WI 53711
2934      Carla Kelly                        Priority                                        $871.50           $0.00           871.50
 540      972 E Fox Lane
          Fox Point, WI 53217
2935      Shauna Bowe                        Priority                                        $177.45           $0.00           177.45
 540      W2952 Poplar Rd
          Mount Calvary, WI 53057
2936      Taylor Denis                       Priority                                         $60.00           $0.00            60.00
 540      3362 Wynding Ridge Way
          Suamico, WI 54313
2937      Phillip Habel                      Priority                                        $151.73           $0.00           151.73
 540      1428 Navigator Way
          De Pere, WI 54115
2938      Christylee Vickers                 Priority                                        $576.45           $0.00           576.45
 540      6549 E. Cty RD 300 S.
          New Castle, IN 47362
2939      Tia Richards                       Priority                                        $155.38           $0.00           155.38
 540      N3905 McHugh Rd
          Freedom, WI 54130
2940      Kellie Aamodt                      Priority                                        $266.70           $0.00           266.70
 540      31615 Crystal Sands Dr
          Laguna Niguel, CA 92677
2941      Garett Peterson                    Priority                                      $1,211.00           $0.00          1,211.00
 540      495 Marcella Ln
          Somerset, WI 54025
2942      John Nagel                         Priority                                        $134.38           $0.00           134.38
 540      W5229 Harrison Rd
          Hilbert, WI 54129
2943      Ellissa Hohensee                   Priority                                        $119.69           $0.00           119.69
 540      W5229 Harrison Rd.
          Hilbert, WI 54129
2944      Jennie Monroe                      Priority                                        $587.38           $0.00           587.38
 540      522 Chippewa Ave.
          Manistique, MI 54129
2945      Jackie Swille - Arnold             Priority                                      $1,590.75           $0.00          1,590.75
 540      W5634 US Highway 2
          Hermansville, MI 49847




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 207 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 203                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2947      Blaine Hudak                       Priority                                        $130.73           $0.00           130.73
 540      219 River Crest Dr.
          Hudson, WI 54016
2948      Nicole Thonn                       Priority                                        $303.35           $0.00           303.35
 540      318 Westmore-Meyers Rd.
          Lombard, IL 54016
2949      Krystal Ehrman                     Priority                                        $479.85           $0.00           479.85
 540      23851 W Sussex Dr
          Channahon, IL 60148
2953      Rachael Liermann                   Priority                                         $77.69           $0.00            77.69
 540      W3478 Meadowlark Rd
          Fredonia, WI 53021
2956      Morgan Wiedenhoeft                 Priority                                        $500.00           $0.00           500.00
 540      542 S Franklin St
          Whitewater, WI 53190
2957      Eric Vazquez                       Priority                                        $239.38           $0.00           239.38
 540      6800 N 91st Street
          Milwaukee, WI 53224
2958      Samantha France                    Priority                                        $119.69           $0.00           119.69
 540      6111 Arrowpoint Way
          McFarland, WI 53558
2959      Timothy Rodgers                    Priority                                        $275.63           $0.00           275.63
 540      643 N.W Cumberland St
          Berlin, WI 54923
2960      Jason Schulz                       Priority                                        $765.98           $0.00           765.98
 540      2015 Berlik St.
          Schofield, WI 54476
2961      Lisa Bradley                       Priority                                        $871.50           $0.00           871.50
 540      1525 Witzel Ave Unit E
          Oshkosh, WI 54902
2962      Rebecca Brezen                     Priority                                         $77.69           $0.00            77.69
 540      14915 Valley View Dr
          Savage, MN 55378
2963      Hayden Kupsh                       Priority                                        $186.88           $0.00           186.88
 540      1955 Evans Drive
          Green Bay, WI 54304
2964A     Tracy Schultz                      Priority                                      $3,025.00           $0.00          3,025.00
 540      N1855 Manley Rd
          Hortonville, WI 54944
2965      Gabriella Wood                     Priority                                        $554.30           $0.00           554.30
 540      378 Crosse Point Court
          Hobart, WI 54155




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 208 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 204                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2966      Megan Klink                        Priority                                        $356.96           $0.00           356.96
 540      341 Ponderosa Drive
          Hartford, WI 53027
2967      Brian L. Shelly                    Priority                                        $548.83           $0.00           548.83
 540      2379 Key Way
          Green Bay, WI 54313
2968      Derrick Latender                   Priority                                        $639.45           $0.00           639.45
 540      69 300 Prosser Pl
          Antigo, WI 54409
2969      Joshua Bornbach                    Priority                                      $1,760.33           $0.00          1,760.33
 540      1935 South Bouten Street
          Appleton, WI 54915
2970      JoEllen K. Hansen                  Priority                                      $1,238.48           $0.00          1,238.48
 540      257 First Street
          Princeton, WI 54968
2971      Brad Karashinski                   Priority                                        $568.58           $0.00           568.58
 540      152 Lamplighter Drive Apt 7
          Kaukauna, WI 54130
2972      Jacy Olszewski                     Priority                                         $42.00           $0.00            42.00
 540      1360 Plank Rd
          Menasha, WI 54952
2973      Tammy Ison                         Priority                                        $980.00           $0.00           980.00
 540      N4401 County Rd I
          Sheboygan Falls, WI 53085
2974      Jay Hancock                        Priority                                        $350.70           $0.00           350.70
 540      N6848 E River Rd
          Brillion, WI 54110
2975      Karianna Otter-Giese               Priority                                         $77.69           $0.00            77.69
 540      9134 County Road B
          Amherst, WI 54406
2976      Cecelia Rodriguez                  Priority                                         $77.69           $0.00            77.69
 540      41 S Kayser St
          Fond du Lac, WI 54935
2977      Maria Escobedo                     Priority                                        $507.68           $0.00           507.68
 540      1480 Elm St
          Green Bay, WI 54302
2978      Sara Marineau                      Priority                                        $197.38           $0.00           197.38
 540      1453 Bruce Lane
          Green Bay, WI 54313
2979      Cameron Krueger                    Priority                                        $261.45           $0.00           261.45
 540      215 5th Ave East
          Cresco, IA 52136




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 209 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 205                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2980      Gretchen Schwanz                    Priority                                        $774.38           $0.00          774.38
 540      503 Main St
          Oconto, WI 54153
2981      Mason VanDenBerg                    Priority                                        $303.45           $0.00          303.45
 540      316 Elizabeth Street
          Wausaukee, WI 54177
2982      Britney Ristow                      Priority                                        $130.73           $0.00          130.73
 540      1135 S webster Ave
          Green Bay, WI 54301
2983      Trevor Jandrey                      Priority                                        $272.96           $0.00          272.96
 540      410 Kennedy Dr
          Brillion, WI 54110
2984      Tim Cunningham                      Priority                                        $828.45           $0.00          828.45
 540      1124 Georgia Ave
          Sheboygan, WI 53081
2985      Greta Meleen                        Priority                                        $233.07           $0.00          233.07
 540      817 S 15th Ave
          Sturgeon Bay, WI 54235
2986      Abigail Rogers                      Priority                                         $77.69           $0.00           77.69
 540      1029 Hartford Lane
          Elk Grove, IL 60007
2987      Kayla Russ                          Priority                                         $77.69           $0.00           77.69
 540      1065 Primrose Ln
          Fond du Lac, WI 54935
2988      Meghan Flier                        Priority                                        $272.96           $0.00          272.96
 540      N2971East Rock River Road
          Waupun, WI 53963
2989      Amanda Butler                       Priority                                        $308.69           $0.00          308.69
 540      5136 Enchanted Valley Rd.
          Cross Plains, WI 53528
2990      Lexee Funk                          Priority                                         $67.19           $0.00           67.19
 540      W2511 Fieldside Court
          Appleton, WI 54915
2991      Ryan Schleihs                       Priority                                        $356.96           $0.00          356.96
 540      W8968 Madeline Ln
          Hortonville, WI 54944
2992      Andrew Biddick                      Priority                                        $130.19           $0.00          130.19
 540      295 E. Bank Street
          Fond du Lac, WI 54935
2993      Ty Lindsley                         Priority                                        $723.44           $0.00          723.44
 540      W3939 State Road 67
          Campbellsport, WI 53010




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 210 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 206                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2994      Alison Block                       Priority                                         $67.19           $0.00            67.19
 540      W142N 7870 Thorndell Drive
          Menomonee Falls, WI 53051
2995      Julia Russ                         Priority                                         $77.69           $0.00            77.69
 540      1065 Primrose Ln
          Fond du Lac, WI 54935
2996      John Halverson                     Priority                                        $893.03           $0.00           893.03
 540      6685 North Rd
          Vesper, WI 54489
2997      Kyle Van Damme                     Priority                                        $319.73           $0.00           319.73
 540      2016 Daggett Drive
          Omro, WI 54963
2998      Evan Bowe                          Priority                                        $119.69           $0.00           119.69
 540      1369 Mourning Dove Court
          De Pere, WI 54115
2999      Nathaniel R. Smith                 Priority                                        $402.68           $0.00           402.68
 540      222 Dewey Avenue
          Jefferson, WI 53549
3000      Vicky Fuller                       Priority                                         $98.69           $0.00            98.69
 540      17317 Meadow Pkwy
          Townsend, WI 54175
3002      Ryan Hanson                        Priority                                      $2,431.72           $0.00          2,431.72
 540      318 N. Eastern Ave.
          Rhinelander, WI 54501
3004      Taylor Bockenstedt                 Priority                                        $119.69           $0.00           119.69
 540      105 Hancock Ln
          Evansville, WI 53536
3005      Mark Adamski                       Priority                                        $392.18           $0.00           392.18
 540      722 Bismarck Ave
          Oshkosh, WI 54902
3006      Kris Mabrito                       Priority                                          $0.00           $0.00              0.00
 540      2311 Greenleaf Court
          Aurora, IL 60506
3008      Tyler Carnes                       Priority                                        $455.19           $0.00           455.19
 540      2860 Escanaba Lane
          Muskegon, MI 49442
3011      Donald Bies                        Priority                                        $677.25           $0.00           677.25
 540      1324 E Shady Ln
          Neenah, WI 54956
3012      Kayla C. Simon                     Priority                                        $242.55           $0.00           242.55
 540      8076 Vanabel Street
          Kaukauna, WI 54130




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 211 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 207                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3013      Jacob Shavlik                       Priority                                        $717.68           $0.00           717.68
 540      408 Booth St. Apt. 3
          Fox Lake, WI 53933
3015      Elizabeth Taylor                    Priority                                        $266.70           $0.00           266.70
 540      258 Strangeway Ave 5
          Lodi, WI 53555
3016      Daniel I Mosincat                   Priority                                        $807.45           $0.00           807.45
 540      1432 10th Ave.
          Menominee, Mi 49858
3018      Amelia Filer                        Priority                                        $377.96           $0.00           377.96
 540      1115 Manila Stree
          Manitowoc, WI 54220
3020      Ryan Delrow                         Priority                                        $151.73           $0.00           151.73
 540      804 Appleton Rd
          Menasha, WI 54952
3021      Amy Hungerford                      Priority                                        $828.45           $0.00           828.45
 540      814 Forest Blvd
          Sheboygan Falls, WI 53085
3022      Alexandria Her                      Priority                                        $109.19           $0.00           109.19
 540      1127 Weatherwood Dr
          Neenah, WI 54956
3023      Deanna Johnson                      Priority                                      $1,079.38           $0.00          1,079.38
 540      1685 Drum Corps Dr. Apt. 10
          Menasha, WI 54952
3024      Andrew Frey                         Priority                                        $288.23           $0.00           288.23
 540      2630 Lavender Ln Apt 5
          Green Bay, WI 54313
3025      Nicholas Van Valin                  Priority                                         $77.69           $0.00            77.69
 540      W290 S4769 Parke Lane West
          Waukesha, WI 53189
3026      Michelle Maldonado                  Priority                                        $377.96           $0.00           377.96
 540      2030 Baltic Ter
          Green Bay, WI 54311
3027      Brett Slimmer                       Priority                                        $343.32           $0.00           343.32
 540      532 Mary Lee Drive
          Fond du Lac, WI 54935
3028      Carla j Niemi                       Priority                                        $228.88           $0.00           228.88
 540      1216 S Park Ave
          Neenah, WI 54956
3029      Randy O'Connell                     Priority                                      $1,005.91           $0.00          1,005.91
 540      N1996 Virginia Dr
          Waupaca, WI 54981




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 212 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 208                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3030      Michael Ray                       Priority                                        $261.45           $0.00           261.45
 540      3255 N French Rd
          Appleton, WI 54911
3031      Beth Bennett                      Priority                                        $318.95           $0.00           318.95
 540      2109 60th St Somerse
          Somerset, WI 54025
3032      Christopher Schultz               Priority                                      $1,271.01           $0.00          1,271.01
 540      707 E Olympian Road
          Urbana, IL 61802
3033      Candy Sue Birner                  Priority                                      $2,454.90           $0.00          2,454.90
 540      121 Chicago Dr
          Redgranite, WI 54970
3034      Vanessa Forqurean                 Priority                                        $553.88           $0.00           553.88
 540      21 Primrose Circle
          Clintonville, WI 54929
3035      Danielle Kingry                   Priority                                        $303.45           $0.00           303.45
 540      3889 Waters Edge Dr
          Beaverton, MI 48612
3036      Kali Enstad                       Priority                                        $239.38           $0.00           239.38
 540      528 8th Ave South Apt. A
          Saint Cloud, MN 56301
3037      Daniel Albert                     Priority                                        $402.68           $0.00           402.68
 540      N6367 Deer Shiners Dr
          Gleason, WI 54435
3038      Sarah Schulz                      Priority                                        $218.38           $0.00           218.38
 540      341 Waverly Dr
          Cambridge, WI 53923
3039      Jane Perttu                       Priority                                        $268.76           $0.00           268.76
 540      1294 Morris Ave
          Green Bay, WI 54304
3040      Mary Ott                          Priority                                        $585.38           $0.00           585.38
 540      2854 Westmoor Road
          Oshkosh, WI 54904
3041      Danita M Docka                    Priority                                        $803.25           $0.00           803.25
 540      10739 Cty Hwy B
          Amherst, WI 54406
3042      Gabriel Christenson               Priority                                         $67.19           $0.00            67.19
 540      4582 W Deer Run Dr #103
          Brown Deer, WI 53223
3043      Wallace Noack                     Priority                                        $815.33           $0.00           815.33
 540
          4108 N 30th St.
          Sheboygan, WI 53083



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 213 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 209                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3044      Carie Ligman                       Priority                                        $587.92           $0.00          587.92
 540      2341 Court Street
          Plover, WI 54467
3045      Robyn Blakeley                     Priority                                        $359.07           $0.00          359.07
 540      5900 Stoney Brook Rd Apt.15301
          Rogers, AR 72758
3046      Brandyn Fitzgerald                 Priority                                        $239.38           $0.00          239.38
 540      N144 County Road M
          Hortonville, WI 54944
3047      Craig Schumann                     Priority                                        $266.70           $0.00          266.70
 540      N60 W 15882 Hawthorne Dr
          Menomonee Falls, WI 53051
3048      Kaden Callaway                     Priority                                        $109.19           $0.00          109.19
 540      820 Stark St
          Wausau, WI 54403
3049      John Faucett                       Priority                                        $470.38           $0.00          470.38
 540      W4318 Mackville Rd
          Appleton, WI 54913
3050      Jose Pulido                        Priority                                        $151.73           $0.00          151.73
 540      676 S Hawley Rd Apt 208
          Milwaukee, WI 53214
3051      Brian Soltesz                      Priority                                        $576.45           $0.00          576.45
 540      1880 Crestview Dr.
          Oshkosh, WI 54904
3052      Lynn Thibault                      Priority                                        $803.25           $0.00          803.25
 540      N3992 Hickory Rd
          Fond du Lac, WI 54937
3053      John Nickel                        Priority                                         $88.73           $0.00           88.73
 540      19 Meadow View Circle
          Waupun, WI 53963
3054      Danielle Thimmig                   Priority                                        $177.45           $0.00          177.45
 540      W7443 Summit Road
          Plymouth, WI 53073
3055      Julie Zietlow                      Priority                                        $504.00           $0.00          504.00
 540      10329 W Calumet Rd
          Milwaukee, WI 53224
3056      Lexi Bird                          Priority                                        $201.57           $0.00          201.57
 540      W8386 Cty Rd S
          Beaver Dam, WI 53916
3057      Kristia L. Skenandore              Priority                                        $500.85           $0.00          500.85
 540      534 Collette Avenue
          Green Bay, WI 54304




                               Case 20-27367-gmh        Doc 195    Filed 07/14/21        Page 214 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 210                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3058      Ashlynne Amundson                 Priority                                         $67.19           $0.00            67.19
 540      N10436 Water Street Rd
          Lomira, WI 53048
3059      Eric Geisler                      Priority                                        $288.23           $0.00           288.23
 540      4172 N. Bartlett Avenue
          Shorewood, WI 53211
3060      David Knight                      Priority                                        $194.25           $0.00           194.25
 540      3219 Elaine Drive NW
          Cedar Rapids, IA 52405
3061      Austin Jenss                      Priority                                        $151.73           $0.00           151.73
 540      1100 9th Street
          Green Bay, WI 54304
3062      Todd Cina                         Priority                                        $314.96           $0.00           314.96
 540      665 Cledel St
          Oregon, WI 53575
3063      Brent McCoy                       Priority                                      $1,560.83           $0.00          1,560.83
 540      3204 Wood Road Unit 9
          Racine, WI 53406
3064      Savannah Schmitt                  Priority                                        $172.19           $0.00           172.19
 540      1023 Traboh Ct
          De Pere, WI 54115
3065      Samuel Calanni                    Priority                                        $439.95           $0.00           439.95
 540      7780 W. 38th Ave. #306
          Wheatridge, CO 80033
3066      Taylor Fournier                   Priority                                        $254.07           $0.00           254.07
 540      208 North Main Street
          Lodi, WI 53555
3067      Laura Maki Dahn                   Priority                                        $261.45           $0.00           261.45
 540      5894 3rd Ave N
          Wells, MI 49894
3068      Paula Menting                     Priority                                        $340.15           $0.00           340.15
 540      N9669 Tom Court
          Appleton, WI 54915
3069      Carlie Seaman                     Priority                                        $201.57           $0.00           201.57
 540      1617 Minnesota St
          Oshkosh, WI 54902
3070      Alexia Brooks                     Priority                                        $500.00           $0.00           500.00
 540      311 S. Union St.
          Shawano, WI 54166
3071      Jeffrey Williams                  Priority                                        $803.25           $0.00           803.25
 540      7378 Bluebird Crossing
          Omro, WI 54963




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 215 of 493
                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                      Page: 211                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                               Time: 01:35:05 PM
Claim #   Creditor Name & Address               Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3072      Julie Schmitt                         Priority                                        $134.38           $0.00           134.38
 540      1023 Traboh Ct
          De Pere, WI 54115
3073      Tracy Miller                          Priority                                        $361.15           $0.00           361.15
 540      610 Tori St
          Omro, WI 54963
3074      Sarah Kolb                            Priority                                        $371.65           $0.00           371.65
 540      316 Oak Manor Drive
          Oshkosh, WI 54904
3075      Elizabeth Ramsey                      Priority                                        $371.65           $0.00           371.65
 540      1118 St. Anne Street
          Sparta, WI 54656
3076      Daniel Sobek                          Priority                                        $849.98           $0.00           849.98
 540      3724 W Karstens Dr Apt 2
          Madison, WI 53704
3077      Theresa Stai                          Priority                                        $130.73           $0.00           130.73
 540      520 Sweetbriar Lane
          Watertown, WI 53098
3079      Rylee M. Bartel                       Priority                                        $398.96           $0.00           398.96
 540      422 Riverview Ct.
          Fremont, WI 54940
3080      Nicole Held                           Priority                                        $177.45           $0.00           177.45
 540      615 Cedar Bluffs Way #15
          Slinger, WI 53086
3081      Elizabeth Seibold                     Priority                                        $667.25           $0.00           667.25
 540      3126 Warwick Rd
          Sayner, WI 54560
3082      Doreen Bernier                        Priority                                         $77.69           $0.00            77.69
 540      801 S Weimar St
          Appleton, WI 54915
3083      Angelle Curry                         Priority                                      $1,748.25           $0.00          1,748.25
 540      1930 Village Center Circle #3-304
          Las Vegas, NV 89134
3084      Taylor Stumpf                         Priority                                         $67.19           $0.00            67.19
 540      W6088 Garnet Drive
          Appleton, WI 54915
3085      Ryan Hoffman                          Priority                                      $1,068.95           $0.00          1,068.95
 540      N3187 Weidemeier Lane
          Pound, WI 54161
3086      Joshua Schroetter                     Priority                                        $266.70           $0.00           266.70
 540      1101 E Taft Ave
          Appleton, WI 54915




                               Case 20-27367-gmh           Doc 195    Filed 07/14/21        Page 216 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 212                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3088      Aaron Mueller                     Priority                                        $479.85           $0.00           479.85
 540      1320 Angels Path Apt. 62
          De Pere, WI 54115
3089      Greg Zerbe                        Priority                                        $491.34           $0.00           491.34
 540      W4236 Spruce Dr
          Watertown, WI 53094
3090      Jeni Ripley                       Priority                                         $67.19           $0.00            67.19
 540      975 Union Lane
          Little Suamico, WI 54141
3091      Kylie Moe                         Priority                                        $134.38           $0.00           134.38
 540      201 W Coventry Ct Apt 308
          Glendale, WI 53217
3092      Dianna Anderson                   Priority                                        $828.45           $0.00           828.45
 540      73 Lawrence St
          POB 228
          Caspian, MI 49915
3093      Amy Dowling                       Priority                                        $134.38           $0.00           134.38
 540      721 N Webster Ave
          Omro, WI 54963
3094      Luke Freeman                      Priority                                        $288.23           $0.00           288.23
 540      5129 Village Rd
          Oshkosh, WI 54904
3095      Chadwick Guild                    Priority                                        $157.50           $0.00           157.50
 540      3931 Sienna Ct
          Franksville, WI 53126
3096      Mark Gamerdinger                  Priority                                      $1,040.01           $0.00          1,040.01
 540      2229 Wisconsin Ave
          Holstein, WI 53061
3097      Amanda Holm                       Priority                                        $130.73           $0.00           130.73
 540      103 N Elm St
          Apt. E
          Kimberly, WI 54136
3098      Troy Brocker                      Priority                                        $279.69           $0.00           279.69
 540      1413 Hoover Ct
          Holstein, WI 53061
3099      Terry Witt                        Priority                                        $890.38           $0.00           890.38
 540      10205 Edgerton Ave NE
          Rockford, MI 49341
3100      Derek Dachelet                    Priority                                        $288.23           $0.00           288.23
 540      17315 Liberty Road
          Belmont, WI 53510
3101      Paul or Robyn Locke               Priority                                        $233.07           $0.00           233.07
 540      4235 Dutchess Park Rd
          Fort Myers, FL 33916


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 217 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 213                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3102      Frederick Peters                   Priority                                        $272.96           $0.00           272.96
 540      832 Fairview Dr.
          Hartford, WI 53027
3103      Roseanne Mertens                   Priority                                        $882.53           $0.00           882.53
 540      W5981 Holmes Road
          Princeton, WI 54968
3104      Anthony Davis                      Priority                                      $1,915.73           $0.00          1,915.73
 540      2127 Packerland Dr.
          Green Bay, WI 54304
3105      Heather Murray                     Priority                                        $293.96           $0.00           293.96
 540      42 River Ln
          Clintonville, WI 54929
3106      Sasha Berube                       Priority                                        $214.19           $0.00           214.19
 540      7206 K. 5 Lane
          Escanaba, MI 49829
3107      Marshall Brown                     Priority                                        $312.38           $0.00           312.38
 540      2205 Meadow Oak Ave Apt #364
          Monticello, MN 55362
3108      Shannon Van Buren                  Priority                                        $392.18           $0.00           392.18
 540      116 E. Lincoln St
          Waupun, WI 53963
3109      Robert Wiza                        Priority                                        $150.00           $0.00           150.00
 540      1285 River Park Circle East
          Mukwonago, WI 53149
3110      Billy Laurin                       Priority                                        $657.83           $0.00           657.83
 540      2118 36th Street
          Two Rivers, WI 54241
3111      Emily Karoses                      Priority                                         $77.69           $0.00            77.69
 540      6916 North River Road
          West Bend, WI 53090
3112      Lori Garrett                       Priority                                        $155.38           $0.00           155.38
 540      W3126 Sunshine Rd
          Kaukauna, WI 54130
3113      Darwin Resop                       Priority                                        $677.25           $0.00           677.25
 540      422 W 15th Ave
          Oshkosh, WI 54902
3114      Lisa Pirk                          Priority                                      $1,493.63           $0.00          1,493.63
 540      226 Dorthy Dr
          Manawa, WI 54949
3115      Gina LaPietra-Edidin               Priority                                        $356.96           $0.00           356.96
 540      1210 Turicum Road
          Lake Forest, IL 60045




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 218 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 214                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3116      John Suchomel                     Priority                                        $428.38           $0.00           428.38
 540      122 Prospect Ave
          Beaver Dam, WI 53916
3117      Trevor Bujold                     Priority                                        $130.19           $0.00           130.19
 540      825 S Olson Ave , Unit G
          Appleton, WI 54914
3118      Kristy Hecke                      Priority                                        $261.45           $0.00           261.45
 540      2801 34th Street
          Kenosha, WI 53140
3119      Clifford Kellner                  Priority                                        $479.85           $0.00           479.85
 540      W8837 Townline Rd.
          Crivitz, WI 54114
3120      Tammy Crosby                      Priority                                      $1,360.76           $0.00          1,360.76
 540      54060 High Ridge Road
          Bellaire, OH 43906
3121      Megan Malone                      Priority                                         $67.19           $0.00            67.19
 540      2756 Hunters Pond Run, Apt 22
          Champaign, IL 61820
3122      Andrew C Koenig                   Priority                                        $197.38           $0.00           197.38
 540      N5566 State Road 73
          Columbus, WI 53925
3123      Ronald Markofski                  Priority                                        $677.25           $0.00           677.25
 540      1558 Sheboygan Street
          Oshkosh, WI 54904
3124      Kimberlee Quick                   Priority                                        $614.21           $0.00           614.21
 540      107 N Farm Rd Apt 223
          Oconto Falls, WI 54154
3125      David Wegenke                     Priority                                        $443.63           $0.00           443.63
 540      W3306 County Road E
          Berlin, WI 54923
3126      Wyatt Polencheck                  Priority                                        $576.45           $0.00           576.45
 540      117 8th St E
          Ashland, WI 54806
3127      Cinnamon Harley                   Priority                                      $1,561.35           $0.00          1,561.35
 540      1198 Canterbury Rd
          Green Bay, WI 54304
3128      Daniel Chambers                   Priority                                        $130.19           $0.00           130.19
 540      1008 Oviatt St
          Kaukauna, WI 54130
3129      Elijah Thomas Valero              Priority                                        $491.34           $0.00           491.34
 540      4561 South 48th Street
          Greenfield, WI 53220




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 219 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 215                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3130      Aleaya Neu                         Priority                                        $361.15           $0.00           361.15
 540      322 Chandler St.
          Horicon, WI 53032
3131      Tony Parlato                       Priority                                        $288.23           $0.00           288.23
 540      5015 CR 550
          Marquette, MN 49855
3132      Grace Brown                        Priority                                      $1,548.75           $0.00          1,548.75
 540      2231 Sheridan St
          Oshkosh, WI 54901
3133      Don Silloway                       Priority                                        $300.00           $0.00           300.00
 540      2040 Lincoln Ave
          Stevens Point, WI 54481
3134      Nathaniel D. Hickson               Priority                                        $120.00           $0.00           120.00
 540      600 Hogan Trail
          Sobieski, WI 54171
3135      Jerilyn Samz                       Priority                                        $479.85           $0.00           479.85
 540      414 N Pinckney St
          #8
          Madison, WI 53703
3136      Benjamin Robert Buchrens           Priority                                      $1,078.35           $0.00          1,078.35
 540      W269 S2376 Creek Drive
          Waukesha, WI 53188
3137      John Kautz                         Priority                                      $1,354.50           $0.00          1,354.50
 540      c/o Dreana Kautz
          1736 Northpoint St.
          Oshkosh, WI 54901
3138      Cullen Gahagan                     Priority                                        $134.38           $0.00           134.38
 540      1163 Winged Foot Dr
          Oregon, WI 53575
3139      Katie Schwarzbauer                 Priority                                        $109.19           $0.00           109.19
 540      1501 East Frances Street
          Appleton, WI 54911
3140      Misty Mrotek                       Priority                                        $119.69           $0.00           119.69
 540      3018 Evergreen Ave
          Green Bay, WI 54313
3141      Anthony M. Ray                     Priority                                          $0.00           $0.00              0.00
 540      31520 Packerland Drive
          Prairie du Chien, WI 53821
3142      Linda Mischnick                    Priority                                        $201.57           $0.00           201.57
 540      6516 County Road A
          Amherst, WI 54406
3143      Sarah Pennings                     Priority                                        $286.13           $0.00           286.13
 540      2807 S 7th Street
          Sheboygan, WI 53081


                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 220 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 216                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3144      Roseann Everard                   Priority                                      $1,045.76           $0.00          1,045.76
 540      W4487 35.5 Rd
          Carney, MI 49812
3145      Eric McKay                        Priority                                        $491.37           $0.00           491.37
 540      14118 Gemini Rd
          Sparta, WI 54656
3146      Doug Atkins                       Priority                                        $345.00           $0.00           345.00
 540      430 Smith Crescent
          Saskatoon SK S7M 5A1,
3147      Rick Otradovic                    Priority                                      $1,211.18           $0.00          1,211.18
 540      327 North Pine Street
          Kimberly, WI 54136
3148      Jeremy Kust                       Priority                                        $261.45           $0.00           261.45
 540      1119 S Taylor Street
          Green Bay, WI 54304
3149      Jeremy Weiger                     Priority                                      $1,335.88           $0.00          1,335.88
 540      320 W. Wright Pl
          Marquette, MI 49855
3150      Kristina Boudry                   Priority                                        $155.38           $0.00           155.38
 540      2830 Woodhaven Circle
          De Pere, WI 54115
3151      Logan Lau                         Priority                                      $2,643.91           $0.00          2,643.91
 540      403 Sandstone Terr
          Kiel, WI 53042
3152      Charles Cannon                    Priority                                        $639.45           $0.00           639.45
 540      255 N. Addison, #344
          Elmhurst, IL 60126
3153      Benjamin Wakkuri                  Priority                                        $606.90           $0.00           606.90
 540      116 North Birch Street
          Gwinn, MI 49841
3154      Danielle Wiedmeyer                Priority                                         $98.69           $0.00            98.69
 540      1 South High St.
          Mayville, WI 53050
3155      Missy Brempell                    Priority                                        $394.76           $0.00           394.76
 540      6331 Military Road
          Lena, WI 54139
3156      Sarah Boutwell                    Priority                                        $558.57           $0.00           558.57
 540      9189 Clayton Ave
          Neenah, WI 54956
3157      Jordan Appel                      Priority                                         $77.69           $0.00            77.69
 540      2630 7th St S
          La Crosse, WI 54601




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 221 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 217                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3158      Steve Bannow                        Priority                                        $858.90           $0.00           858.90
 540      2858 Blue Spruce Dr
          Green Bay, WI 54311
3159      Jayme L. Roskom                     Priority                                        $677.25           $0.00           677.25
 540      1310 Starview Lane
          Green Bay, WI 54313
3160A     Annamae Caswell                     Priority                                      $3,025.00           $0.00          3,025.00
 540      N9417 Ladwig Ln
          Berlin, WI 54923
3161      Easton Meyer                        Priority                                        $553.88           $0.00           553.88
 540      3839 30th Ave S Apt 301
          Fargo, ND 58104
3162      Meghan Bannow                       Priority                                        $288.23           $0.00           288.23
 540      2858 Blue Spruce Dr.
          Green Bay, WI 54311
3163      Ashlyn Lynch                        Priority                                        $214.19           $0.00           214.19
 540      460 Leahy Circle
          Manteno, IL 60950
3164      Rochelle Henn                       Priority                                         $68.24           $0.00            68.24
 540      W4697 Deer Run Drive
          Black Creek, WI 54106
3165      Michael Jaeger                      Priority                                        $493.45           $0.00           493.45
 540      9025 W. Sura Ln. Apt. 211
          Greenfield, WI 53228
3167      Michael A. Westphal                 Priority                                        $500.00           $0.00           500.00
 540      6835 Hickory Rd
          West Bend, WI 53090
3168      Todd Soucy                          Priority                                        $402.68           $0.00           402.68
 540      129 W. Sunset Ave.
          Appleton, WI 54911
3169      Jacob Beyer                         Priority                                        $708.75           $0.00           708.75
 540      5046 Island View Drive
          Oshkosh, WI 54901
3170      Chandra C Dimmer                    Priority                                        $548.03           $0.00           548.03
 540      104 W 1st Street
          Saint Donatus, IA 52071
3171      Melissa Holly Rasmussen             Priority                                        $109.19           $0.00           109.19
 540      1222 Willow Springs Road
          Oshkosh, WI 54904
3172      William Allen Liming                Priority                                        $860.00           $0.00           860.00
 540      208 W. 1st Street
           Box 41
          Gridley, IL 61744



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 222 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 218                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3173      Amelia McDonald                    Priority                                        $272.96           $0.00           272.96
 540      Nicholas McDonald
          6888 Angell Rd
          Oshkosh, WI 54904
3174      Jasmin Davis                       Priority                                      $1,110.90           $0.00          1,110.90
 540      1054 Laurel Court
          Neenah, WI 54956
3175      Jacob Morris                       Priority                                      $1,016.40           $0.00          1,016.40
 540      3991 Trails End Rd
          Rhinelander, WI 54501
3177      Michelle Paulson                   Priority                                        $155.38           $0.00           155.38
 540      1622 Primrose Ln
          Fond du Lac, WI 54935
3178      Todd Meyer                         Priority                                        $543.88           $0.00           543.88
 540      4070 E Elm Rd
          Oak Creek, WI 53154
3179      Samantha Baumgartner               Priority                                        $553.88           $0.00           553.88
 540      1971 260th St
          Denver, IA 50622
3180      Hailey Rusher                      Priority                                        $197.38           $0.00           197.38
 540      2264 180th St
          Fort Dodge, IA 50501
3181      Bryan Weghorn                      Priority                                         $67.19           $0.00            67.19
 540      113 Eagle Ridge Court
          Eau Claire, WI 54703
3182      Anna Koshak                        Priority                                        $130.73           $0.00           130.73
 540      1250 Oleson St
          Rhinelander, WI 54501
3183      Jacqueline Nikoleit                Priority                                        $803.25           $0.00           803.25
 540      4220 Glenway St
          Wauwatosa, WI 53222
3184      Greg W. Sundberg Jr.               Priority                                        $291.88           $0.00           291.88
 540      4093 Riverwood Dr
          Loves Park, IL 61111
3185      Shania Shirk                       Priority                                         $67.19           $0.00            67.19
 540      138 Portage Ave.
          Three Rivers, MI 49093
3187      Daniel Schafer                     Priority                                        $889.88           $0.00           889.88
 540      215 Park St
          Kaukauna, WI 54130
3188      Lisa Baehman                       Priority                                        $155.38           $0.00           155.38
 540      W7831 County Rd MM
          Hortonville, WI 54944



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 223 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 219                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3193      Cameron Stennes                   Priority                                        $261.45           $0.00           261.45
 540      2025 60TH St SW
          Montevideo, MN 56265
3197      Susan Beckman                     Priority                                        $293.96           $0.00           293.96
 540      5999 County Road C
          Vesper, WI 54489
3198      Bonnie Pierce                     Priority                                        $677.25           $0.00           677.25
 540      105 Sycamore Dr
          Black Creek, WI 54106
3199      Dustin Cota                       Priority                                        $414.23           $0.00           414.23
 540      202 3rd St
          Oconto, WI 54153
3200      Lisa M. Reed                      Priority                                         $77.69           $0.00            77.69
 540      2709 E Glenhurst Ln
          Appleton, WI 54913
3201      Scott F. Zweifel                  Priority                                        $640.00           $0.00           640.00
 540      1138 East Moreland Blvd
          Waukesha, WI 53186
3202      Scott A. Mayo                     Priority                                      $2,008.13           $0.00          2,008.13
 540      13671 Lindblom Rd
          Baraga, MI 49908
3203      Zachary Olejniczak                Priority                                        $553.88           $0.00           553.88
 540      218 Cleveland St.
          Green Bay, WI 54303
3204      Travis J. Schaefer                Priority                                        $553.88           $0.00           553.88
 540      307 Depot St
          Kaukauna, WI 54130
3205      Cody Brunclik                     Priority                                        $310.76           $0.00           310.76
 540      302 4th Street
          Waunakee, WI 53597
3206      Kendra Agnew                      Priority                                        $311.82           $0.00           311.82
 540      320 1/2 Watson Street
          Ripon, WI 54971
3207      James Beckley                     Priority                                        $402.68           $0.00           402.68
 540      1850 Fairfax Dr
          Elm Grove, WI 53122
3208      Kasandra A. Lehmann               Priority                                      $1,149.75           $0.00          1,149.75
 540      PO Box 114
          St. Nazianz, WI 54232
3209      Michelle Hemp                     Priority                                        $420.00           $0.00           420.00
 540      2517 Chase Street
          La Crosse, WI 54601




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 224 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 220                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3210      Zachary J Diny                     Priority                                        $134.38           $0.00           134.38
 540      6540 Blake Road
          Greenleaf, WI 54126
3211      Brie Bergholz                      Priority                                      $1,079.34           $0.00          1,079.34
 540      2109 Country Lane
          Neenah, WI 54956
3212      Susan Helms                        Priority                                        $677.26           $0.00           677.26
 540
          620 Walter St
          Kaukauna, WI 54130
3213      Nicholas Roemer                    Priority                                        $288.23           $0.00           288.23
 540      105 Echo Valley Rd Apt C
          West Union, IA 52175
3214      Bryanna Kirsch                     Priority                                        $204.23           $0.00           204.23
 540      N9078 Spring Valley Rd
          Menasha, WI 54952
3215      Chad Hackbarth                     Priority                                        $130.73           $0.00           130.73
 540      3530 Cherryvale Ave #96
          Appleton, WI 54913
3217      Jesse John Lawatsch                Priority                                        $553.88           $0.00           553.88
 540      1856 Minnesota St
          Oshkosh, WI 54902
3218      Jennifer Pritchard                 Priority                                        $268.76           $0.00           268.76
 540      N254 US HWY 45
          Kewaskum, WI 53040
3219      Natalie Perrault                   Priority                                        $100.00           $0.00           100.00
 540      320 Lac La Belle Dr
          Oconomowoc, WI 53066
3220      Maggie Meyer                       Priority                                        $225.00           $0.00           225.00
 540      8733 English Lake Rd
          Manitowoc, WI 54220
3221      Rita A Melchor                     Priority                                      $1,165.50           $0.00          1,165.50
 540      521 SW Ceresco St
          Berlin, WI 54923
3222      Tim Mancl                          Priority                                        $218.38           $0.00           218.38
 540      W8432 Nakoma Ave.
          Wautoma, WI 54982
3223      Ataysha Wright                     Priority                                        $497.65           $0.00           497.65
 540      2300 Pheasant Run Ct Apt I
          Appleton, WI 54914
3224      Richard Dobrzynski                 Priority                                        $177.45           $0.00           177.45
 540      9415 W 106 Ave
          Saint John, IN 46373



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 225 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 221                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3225      Miriam Bushala                     Priority                                         $67.19           $0.00            67.19
 540      1434 Somerset Ave
          Deerfield, IL 60015
3226      Anthony Liotta                     Priority                                        $479.85           $0.00           479.85
 540      W6068 Dahlia Dr
          Appleton, WI 54915
3227      Reid T. Clark                      Priority                                        $497.65           $0.00           497.65
 540      W5493 Cnty Rd GE
          Mauston, WI 53948
3228      Ashley Gibbons                     Priority                                        $134.38           $0.00           134.38
 540      175 Maplewood Ln
          Sobieski, WI 54171
3229      Ann M Laska                        Priority                                        $118.13           $0.00           118.13
 540      4999 Rivermoor Dr
          Omro, WI 54963
3230      Matthew Ryan Buth                  Priority                                      $1,603.88           $0.00          1,603.88
 540      W9627 Bridge St.
          Waterloo, WI 53594-9133
3231      Jared Swadley                      Priority                                        $134.38           $0.00           134.38
 540      N2560 County Road V
          Lodi, WI 53555
3232      Chadwick J. Schuettpelz            Priority                                      $1,554.00           $0.00          1,554.00
 540      2570 Quarry View Ct.
          Green Bay, WI 54311
3233      Kristen Anderson                   Priority                                        $286.76           $0.00           286.76
 540      1579 State Highway 32
          Three Lakes, WI 54562
3234      Ashley Cohen                       Priority                                        $119.69           $0.00           119.69
 540      70 Trillium Ct.
          Madison, WI 53719
3235      Julie Ahrens                       Priority                                        $626.33           $0.00           626.33
 540      805 Marquette St
          Menasha, WI 54952
3236      Kristi Sook                        Priority                                        $634.20           $0.00           634.20
 540      225 Yacoub Lane
          Fond du Lac, WI 54935
3237      Brenda Berend                      Priority                                        $497.65           $0.00           497.65
 540      1143 Rockwell Rd
          Green Bay, WI 54313
3238      Derek Meidl                        Priority                                        $541.72           $0.00           541.72
 540      1450 Kellner St.
          Manitowoc, WI 54220




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 226 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 222                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3239      Tim Winchell                      Priority                                         $88.73           $0.00            88.73
 540      P.O. Box 422
          Markesan, WI 53946
3240      Michelle Reiche                   Priority                                        $642.88           $0.00           642.88
 540      242497 County Rd W
          Wausau, WI 54403
3241      William Utter                     Priority                                      $1,842.75           $0.00          1,842.75
 540      310 S Green
          Polo, IL 61064
3243      Jill Hetzel                       Priority                                        $281.38           $0.00           281.38
 540      1356 Lamar Ave
          Oshkosh, WI 54901
3245      Richard Wussow                    Priority                                        $548.83           $0.00           548.83
 540      226 6th Street
          Fond du Lac, WI 54935
3246      Kevin Stephanie                   Priority                                        $278.25           $0.00           278.25
 540      537 E. Calumet Street
          Appleton, WI 54915
3247      Sara Waters                       Priority                                        $342.83           $0.00           342.83
 540      709 East Scott St
          Omro, WI 54963
3248      Christopher Becker                Priority                                        $803.25           $0.00           803.25
 540      635 Zarling Ave
          Oshkosh, WI 54901
3249      Patrick Hughes                    Priority                                      $1,039.50           $0.00          1,039.50
 540      N2115 16th Court
          Montello, WI 53949
3250      Dakota Fingerhut                  Priority                                         $98.69           $0.00            98.69
 540      E6068 Mill Road
          Plain, WI 53577
3251      Suzanne Wilcox                    Priority                                        $338.63           $0.00           338.63
 540      151 N. Eagle St Apt 612
          Oshkosh, WI 54902
3252      Jeffrey E. Potters                Priority                                      $1,612.76           $0.00          1,612.76
 540      S48W23772 Merlin Ln
          Waukesha, WI 53189
3253      Luke Kreyer                       Priority                                        $770.65           $0.00           770.65
 540      2772 S Voyage Drive
          Beloit, WI 53511
3254      Lori Klotz                        Priority                                        $803.25           $0.00           803.25
 540      223 Maple Drive
          Plymouth, WI 53073




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 227 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 223                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3255      Joe Machkovich                     Priority                                      $1,472.63           $0.00          1,472.63
 540      808 Ash St.
          Green Bay, WI 54313
3256      Madelynn Otto                      Priority                                         $67.19           $0.00            67.19
 540      2857 Prairie Wood Drive
          Oshkosh, WI 54904
3257      Melissa Ann Mallon                 Priority                                        $781.20           $0.00           781.20
 540      55 N Pioneer Pkwy
          Fond du Lac, WI 54935
3258      Erin K Ries                        Priority                                         $67.19           $0.00            67.19
 540      592 South Water St.
          Lomira, WI 53048
3259      Katie Bushong                      Priority                                        $600.57           $0.00           600.57
 540      32306 E Stonypoint School Rd
          Grain Valley, MO 64029
3260      Hanna M Brausen                    Priority                                        $392.65           $0.00           392.65
 540      407 E. Main St.
          Waunakee, WI 53597
3261      Adalynn Johnson                    Priority                                         $67.19           $0.00            67.19
 540      2194 Birch Creek Rd.
          De Pere, WI 54115
3262      Taylor Meyer                       Priority                                        $356.96           $0.00           356.96
 540      118 E. Riverbend Dr.
          Plymouth, WI 53073
3263      Christina Grant                    Priority                                        $733.95           $0.00           733.95
 540      1109 3rd Ave.
          Antigo, WI 54409
3264      Cody Kromrie                       Priority                                         $77.69           $0.00            77.69
 540      N413 County Road Y
          Wautoma, WI 54982
3265      Shaun Geracie                      Priority                                        $354.90           $0.00           354.90
 540      11470 W Balboa St
          Franklin, WI 53132
3266      Paul Seibel                        Priority                                        $392.18           $0.00           392.18
 540      368 Doty St
          Fond du Lac, WI 54935
3267      Savanna Jacobs                     Priority                                        $359.07           $0.00           359.07
 540      1309 Ellis St
          Kewaunee, WI 54216
3268      Lauren VanderMause                 Priority                                         $77.69           $0.00            77.69
 540      1552 Kingswood Dr
          Neenah, WI 54956




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 228 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 224                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:05 PM
Claim #   Creditor Name & Address          Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3269      Jody Thiel                       Priority                                        $149.63           $0.00           149.63
 540      1214 Carpenter St
          Menasha, WI 54952
3270      Jeff Telson                      Priority                                        $705.08           $0.00           705.08
 540      7403 Mallard Way
          Cary, IL 60013
3271      Michael Beard                    Priority                                      $1,479.98           $0.00          1,479.98
 540      1446 West 2nd Ave
          Port Washington, WI 53074
3272      Stevie Gutbrod                   Priority                                        $717.68           $0.00           717.68
 540      c/o Bonnie Gutbrod
          N5445 First St
          Waubeka, WI 53021
3273      Jeff Perry                       Priority                                        $479.85           $0.00           479.85
 540      1421 Fairfax St
          Oshkosh, WI 54904
3274      James Gluth                      Priority                                        $976.50           $0.00           976.50
 540      3913 N. Route 47
          Woodstock, IL 60098
3275      Althea Vanevenhoven              Priority                                         $98.69           $0.00            98.69
 540      1342 Moonridge Court
          Kaukauna, WI 54130
3276      Caitlin Frawley                  Priority                                        $155.38           $0.00           155.38
 540      1333 Montondon Avenue
          Waunakee, WI 53597
3277      Natalie Geiger                   Priority                                      $1,328.21           $0.00          1,328.21
 540      1201 Grove St
          Beaver Dam, WI 53916
3278      Zak Kocken                       Priority                                        $130.73           $0.00           130.73
 540      1001 Cedar St.
          De Pere, WI 54115
3279      Cody Grundeen                    Priority                                        $261.45           $0.00           261.45
 540      1210 17th St S
          Wisconsin Rapids, WI 54494
3280      Dallas Bannasch                  Priority                                        $377.96           $0.00           377.96
 540      E2350 St. Hwy 94 #284
          Eben Junction, MI 49825
3281      Sara Cote                        Priority                                        $869.93           $0.00           869.93
 540      1615 Jackson St
          New Holstein, WI 53061
3282      Lisa Weiss                       Priority                                         $77.69           $0.00            77.69
 540
          7431 Lakehaven Dr.
          West Bend, WI 53090


                              Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 229 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 225                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3283      Joseph Wilson                      Priority                                        $582.75           $0.00          582.75
 540      1034 Mill Pond Cir. Apt. 8
          Weyauwega, WI 54983
3284      Katrina Miller                     Priority                                         $98.69           $0.00           98.69
 540      134 N Adams Street
          Oconto Falls, WI 54154
3285      V. Alan Shatzer                    Priority                                        $272.96           $0.00          272.96
 540      P. O. Box 221
          Fort Loudon, PA 17224
3286      Kennedy Benesh                     Priority                                         $77.69           $0.00           77.69
 540      3148 Bellfield Dr
          Oshkosh, WI 54904
3287      Jami R Kohl                        Priority                                        $155.38           $0.00          155.38
 540      2714 Leila Mae Lane
          Oshkosh, WI 54904
3288      Alex P Paschke                     Priority                                        $130.73           $0.00          130.73
 540      632 Acorn Glenn
          Delafield, WI 53018
3290      Sandy Luther                       Priority                                        $677.25           $0.00          677.25
 540      210 W Park Ridge Ave
          Appleton, WI 54911
3291      Eyricka Oglesby                    Priority                                        $216.82           $0.00          216.82
 540      542 Elm St
          Negaunee, MI 49866
3295      Nicholas Immel                     Priority                                        $166.94           $0.00          166.94
 540      399 South Marr Street
          Fond du Lac, WI 54935
3296      David Hardie                       Priority                                        $479.85           $0.00          479.85
 540      599 Western Ave.
          Fond du Lac, WI 54935
3297      Bailey Wendt                       Priority                                        $201.57           $0.00          201.57
 540      1649 9th Street
          Green Bay, WI 54304
3298      Samantha Birling                   Priority                                         $67.19           $0.00           67.19
 540      N9484 Noe Rd
          Appleton, WI 54915
3299      Michelle Shadof                    Priority                                        $327.57           $0.00          327.57
 540      119 E Green St
          Watertown, WI 53098
3300      Emily Devries                      Priority                                        $553.88           $0.00          553.88
 540      N4266 Powell Lake Rd
          Wetmore, MI 49895




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 230 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 226                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3301      Diane Weiler                       Priority                                        $233.07           $0.00           233.07
 540      4954 Oriole Road
          Junction City, WI 54443
3302      Cindy Fredericksen                 Priority                                      $1,274.70           $0.00          1,274.70
 540      2191 Kowalski Road
          Mosinee, WI 54455
3303      Hannah Alexis Lancelle             Priority                                        $177.45           $0.00           177.45
 540      1234 S Erie St
          De Pere, WI 54115
3304      Eli Cisneroz                       Priority                                        $120.00           $0.00           120.00
 540      509 Edward Drive
          Green Bay, WI 54302
3305      Jodi Mulder                        Priority                                        $119.69           $0.00           119.69
 540      N5699 Dixon Rd
          Brandon, WI 53919
3306      Karla Sendelbach-Elizondo          Priority                                      $1,606.50           $0.00          1,606.50
 540      W1202 County Rd KK
          Kaukauna, WI 54130
3307      Kayla Weiss                        Priority                                        $677.25           $0.00           677.25
 540      631 5th St
          Menasha, WI 54952
3308      D'Ann Thoenes                      Priority                                        $310.76           $0.00           310.76
 540      421 Belvedere
          Colgate, WI 53017
3309      Michael Rodrian                    Priority                                        $609.00           $0.00           609.00
 540      N1858 Wochos Road
          Kewaunee, WI 54216
3310      Krystal Burkard                    Priority                                        $261.45           $0.00           261.45
 540      555 Rothe St. #9
          Green Bay, WI 54302
3311      Tyler M. Stipe                     Priority                                        $288.23           $0.00           288.23
 540      1007 Cleveland St.
          Green Bay, WI 54304
3312      Aleigha Rampson                    Priority                                        $100.00           $0.00           100.00
 540      3689 Hubertus Rd
          Hubertus, WI 53076
3313      Nattasha Tobias                    Priority                                        $639.45           $0.00           639.45
 540      122 North Berger Parkway
          Fond du Lac, WI 54935
3314      Roya Romaine                       Priority                                        $111.83           $0.00           111.83
 540      6692 Traveler Trail
          Windsor, WI 53598




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 231 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 227                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3315      Michelle Werch                     Priority                                        $803.25           $0.00           803.25
 540      510 Sacramento Street
          Berlin, WI 54923
3316      Jennie Schlichting                 Priority                                      $1,152.90           $0.00          1,152.90
 540      317 Maple Street
          Denmark, WI 54208
3317      Matthew Whitaker                   Priority                                         $97.13           $0.00            97.13
 540      485 Ellefson St
          Iola, WI 54945
3318      Michelle DeJesus                   Priority                                        $500.00           $0.00           500.00
 540      1102 Chicago St
          Bay, WI 54301
3319      Taylor Soltis                      Priority                                        $355.95           $0.00           355.95
 540      30 1st St NE Apt 201
          Minot, ND 58701
3320      Gennie Thomas                      Priority                                        $194.25           $0.00           194.25
 540      324 Abby Ave.
          Neenah, WI 54956
3321      Jessica Lypsinmaa                  Priority                                        $266.18           $0.00           266.18
 540      2209 Michelle Ct. Apt. 8
          Appleton, WI 54914
3322      Kim Smith                          Priority                                        $300.00           $0.00           300.00
 540      PO Box 305
          Meredosia, IL 62665
3323      Bernie Bernal                      Priority                                        $553.88           $0.00           553.88
 540      8625 S Pennsylvania Ave
          Oak Creek, WI 53154
3324      April L. Huffman                   Priority                                        $831.08           $0.00           831.08
 540      3704 5th Ave
          South Milwaukee, WI 53172
3325      Megan M Pollard                    Priority                                         $77.69           $0.00            77.69
 540      N9402 Winnebago Park Rd
          Fond du Lac, WI 54937
3326      Michael Begovac                    Priority                                        $705.08           $0.00           705.08
 540      807 Champagne Ct
          Pine Island, MN 55963
3327      Lance Baker                        Priority                                        $288.23           $0.00           288.23
 540      808 3rd Ave SE
          Spencer, IA 51301
3328      Cody Rossmiller                    Priority                                        $401.63           $0.00           401.63
 540      610 Mill St
          Adell, WI 53001




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 232 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 228                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3329      Christopher Ortman                 Priority                                        $576.45           $0.00           576.45
 540      7609 Banks Street
          Justice, IL 60458
3330      Joshua Dapoz                       Priority                                        $648.88           $0.00           648.88
 540      417 14th Ave
          Norway, MI 49870
3331      Rachael Strnad                     Priority                                        $995.30           $0.00           995.30
 540      E3338 County K
          Casco, WI 54205
3332      Shae Vizineau                      Priority                                         $67.19           $0.00            67.19
 540      4881 Delta 17.9 Dr.
          Escanaba, MI 49829
3333      Sarah and Joshua Schmidt           Priority                                        $466.19           $0.00           466.19
 540      681 Washington St.
          Mishicot, WI 54228
3334      Bryson Madden                      Priority                                        $323.38           $0.00           323.38
 540      8606 Greenway Blvd. Apt. 210
          Middleton, WI 53562
3335      Doug Steiner                       Priority                                      $1,245.30           $0.00          1,245.30
 540      1000 W Washington St
          West Bend, WI 53095
3336      Ashley Erschen                     Priority                                        $251.96           $0.00           251.96
 540      17925 Quail Dr.
          East Dubuque, IL 61025
3337      James Strey                        Priority                                        $663.08           $0.00           663.08
 540      2312 Lakeview Ct.
          Oshkosh, WI 54902
3338      Hannah Thyrion                     Priority                                        $747.57           $0.00           747.57
 540      399 South Marr Street
          Fond du Lac, WI 54935
3339      Adrian Huber                       Priority                                        $476.18           $0.00           476.18
 540      610 Mill Street
          Adell, WI 53001
3341      Bette Casey                        Priority                                        $186.88           $0.00           186.88
 540      1530 Caroline Dr
          New London, WI 54961
3342      Tammy Weickert                     Priority                                        $268.76           $0.00           268.76
 540      698 Clay Rd
          Oshkosh, WI 54904
3344      Marshall Kent                      Priority                                        $544.90           $0.00           544.90
 540      PO Box 114
          Pembine, WI 54156




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 233 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 229                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3347      Isaac Jordan                        Priority                                        $803.25           $0.00           803.25
 540      N6247 Freedom Road
          De Pere, WI 54115
3348      Jade Koenings                       Priority                                        $472.50           $0.00           472.50
 540      P.O.Box 3405
          Oshkosh, WI 54903
3350      Scott Wyatt                         Priority                                        $820.58           $0.00           820.58
 540      19458 US Highway 20
          Alvordton, OH 43501
3352      Merry McBroom                       Priority                                         $76.13           $0.00            76.13
 540      S45W34344 Rue Parc
          Dousman, WI 53118
3353      Amy Gunderson                       Priority                                      $1,211.18           $0.00          1,211.18
 540      W549 County Rd G
          Randolph, WI 53956
3354      Jenel Karow                         Priority                                        $392.65           $0.00           392.65
 540      7382 S. 39th Ct
          Franklin, WI 53132
3355      Shane Totsky                        Priority                                        $392.18           $0.00           392.18
 540      1612 S 166th Street
          New Berlin, WI 53151
3356      Trevor Prusinski                    Priority                                        $272.96           $0.00           272.96
 540      2226 Golden Gate Dr. #137
          Appleton, WI 54913
3357      Julie Benesh                        Priority                                         $77.69           $0.00            77.69
 540      3148 Bellfield Drive
          Oshkosh, WI 54904
3358      Joeseph E Geiger                    Priority                                         $77.69           $0.00            77.69
 540      7637 Jacquis Rd
          Winneconne, WI 54986
3359      Kevin S Kohler                      Priority                                        $278.25           $0.00           278.25
 540      N161W19584 Forestview D
          Jackson, WI 53037
3360      Kristin Popp                        Priority                                        $338.63           $0.00           338.63
 540      2635 Iva Ct Unit 20
          Beloit, WI 53511
3361      Kaylee Schumacher                   Priority                                         $77.69           $0.00            77.69
 540      1330 W Woodstone Dr
          Appleton, WI 54914
3362      Tracy Stewart                       Priority                                        $287.15           $0.00           287.15
 540      605 Mt Carmel St
          Mount Calvary, WI 53057




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 234 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 230                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3363      Wendy Knop                         Priority                                        $600.57           $0.00           600.57
 540      N109 W16812 Hawthorne Drive
          Germantown, WI 53022
3364      Lesli Hemauer                      Priority                                         $76.13           $0.00            76.13
 540      S16 W32183 High Meadow Circle
          Delafield, WI 53018
3365      Nick Vondran                       Priority                                      $1,556.10           $0.00          1,556.10
 540      7950 N Veta Grande Rd
          Scales Mound, IL 61075
3366      Carolyn Dammen                     Priority                                        $350.65           $0.00           350.65
 540      2910 Rutledge Avenue
          Janesville, WI 53545
3367      Alicia Grube                       Priority                                         $67.19           $0.00            67.19
 540      76 Bellevue Pl
          Appleton, WI 54913
3368      David Hreska                       Priority                                        $288.23           $0.00           288.23
 540      1004 W. Miner
          Arlington Heights, IL 60004
3369      Kate Dietzen                       Priority                                        $272.96           $0.00           272.96
 540      3412 Dekalb Ln
          Neenah, WI 54956
3370      Aaron Parker                       Priority                                        $401.63           $0.00           401.63
 540      402 N Newcomb St
          Whitewater, WI 53190
3371      Brian Wauters                      Priority                                      $1,672.65           $0.00          1,672.65
 540      W4544 County Road D
          Peshtigo, WI 54157
3372      Jacob Schramm                      Priority                                         $67.19           $0.00            67.19
 540      W1631 Rustic Woods
          Kaukauna, WI 54130
3373      Kennedy Chmela                     Priority                                         $67.19           $0.00            67.19
 540      W4470 Schonfeld Ln
          Peshtigo, WI 54157
3374      Daymion Pier                       Priority                                        $319.73           $0.00           319.73
 540      1408 North 7th Street
          Sheboygan, WI 53081
3375      Sandra DePlonty                    Priority                                        $518.65           $0.00           518.65
 540      2640 E 4 Mile Rd
          Sault Sainte Marie, MI 49783
3376      Melissa O'Brien                    Priority                                        $551.25           $0.00           551.25
 540      3633 Pheasant Lane Apt 5
          Waterloo, IA 50701




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 235 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 231                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3377      Veronique Madel                   Priority                                        $314.96           $0.00           314.96
 540      1112 Mistletoe Ln
          Winneconne, WI 54986
3378      Phil Nikolas                      Priority                                      $1,606.50           $0.00          1,606.50
 540      543 W. 14th Ave
          Oshkosh, WI 54902
3379      Tanya Garfoot                     Priority                                        $303.45           $0.00           303.45
 540      202 North Main Street
          P.O. Box 978
          Pardeeville, WI 53954
3380      Kylie Schwefel                    Priority                                        $134.38           $0.00           134.38
 540      541 S National Avenue
          Fond du Lac, WI 54935
3381      Tiana Hanson                      Priority                                        $707.65           $0.00           707.65
 540      5845 W Riverside Dr
          Hurley, WI 54534
3382      Hailey Wichman                    Priority                                        $204.74           $0.00           204.74
 540      1107 Newbury St
          Ripon, WI 54971
3383      Tammy Shively                     Priority                                        $500.85           $0.00           500.85
 540      11074 N Polyanna Pike
          Cromwell, IN 46732
3384A     David Holz                        Priority                                      $3,025.00           $0.00          3,025.00
 540      1560 Deckner Ave
          Green Bay, WI 54302
3385      Jody King                         Priority                                          $0.00           $0.00              0.00
 540      2926 Hickory Dr
          Plover, WI 54467
3386      Renee Vanden Boom                 Priority                                         $67.19           $0.00            67.19
 540      8393 Moeser Lane
          Larsen, WI 54947-8756
3387      Beckett D. Thomsen                Priority                                        $803.25           $0.00           803.25
 540      19222 Olympic View Drive
          Edmonds, WA 98020
3388      Allie Guyant                      Priority                                        $356.96           $0.00           356.96
 540      N1833 County Road K
          Waupaca, WI 54981
3389      Julie Johnson                     Priority                                      $1,274.70           $0.00          1,274.70
 540      W2425 Block Rd
          Appleton, WI 54915
3390      Julie Sprangers                   Priority                                      $2,669.00           $0.00          2,669.00
 540      5922 N Lake Road
          Mishicot, WI 54228



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 236 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 232                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3391      Ky Schaefer                       Priority                                        $686.65           $0.00          686.65
 540      N11669 State Road 175
          Brownsville, WI 53006
3393      Jason VanAlstine                  Priority                                        $921.38           $0.00          921.38
 540      13688 Huntington Ave
          Savage, MN 55378
3394      Ryan Kitterman                    Priority                                        $864.68           $0.00          864.68
 540      2411 Antler Dr
          Janesville, WI 53548
3395      Jennifer Dehn                     Priority                                        $384.83           $0.00          384.83
 540      N9693 Hass Rd.
          Van Dyne, WI 54979
3396      Gina Delelio                      Priority                                        $261.45           $0.00          261.45
 540      341 Chilewski Dr.
          Coloma, WI 54930
3397      Dianne Higbee                     Priority                                        $533.40           $0.00          533.40
 540      557 E Watts Springs
          Edgerton, WI 53534
3398      Tammy Schwarzbauer                Priority                                        $268.76           $0.00          268.76
 540      730 Winneconne Ave.
          Neehah, WI 54956
3399      Brianna Vettese                   Priority                                         $77.69           $0.00           77.69
 540      300 Sterbenz Ct
          Antioch, IL 60002
3400      Lee Gruenwald                     Priority                                        $479.85           $0.00          479.85
 540      11019 N Brighton Place
          Mequon, WI 53097
3401      Takoda Reilly                     Priority                                        $285.00           $0.00          285.00
 540      8027 Maple Park St
          Las Vegas, NV 89131
3402      Tim Barth                         Priority                                        $479.85           $0.00          479.85
 540      1129 Patio Drive
          Cheyenne, WY 82009
3403      Noah Everard                      Priority                                        $214.19           $0.00          214.19
 540      1601 17th Ave
          Menominee, MI 49858
3404      Harvey E Jones Jr                 Priority                                        $479.85           $0.00          479.85
 540      2149 State Hwy 80
          Wisconsin Rapids, WI 54495
3405      James Douglas                     Priority                                        $984.38           $0.00          984.38
 540      159 Pine St
          Thunder Bay
          ON, Canada P7A 5X6,



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 237 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 233                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3406      Elizabeth and Daniel Lynch        Priority                                        $617.38           $0.00          617.38
 540      4410 Island View Dr
          Oshkosh, WI 54901
3407      Bryce Ries                        Priority                                        $134.38           $0.00          134.38
 540      2360 N. 60th St.
          Milwaukee, WI 53210
3408      Katryna Winter-De Leon            Priority                                        $177.45           $0.00          177.45
 540      153 Grand Ave
          Hartford, WI 53027
3409      Rachele Depagter                  Priority                                        $371.65           $0.00          371.65
 540      W2561 Miley Road
          Sheboygan Falls, WI 53085
3410      Bayley Krueger                    Priority                                        $300.00           $0.00          300.00
 540      N2770 Hwy 45
          Campbellsport, WI 53010
3411      Haley Anderson                    Priority                                        $151.73           $0.00          151.73
 540      908 Eastman St
          Oshkosh, WI 54901
3412      Curtis Gresbach                   Priority                                        $576.45           $0.00          576.45
 540      304 N. Chicago Ave # B
          South Milwaukee, WI 53172
3413      Shawn Chase                       Priority                                        $130.73           $0.00          130.73
 540      124 East 12th Street
          Fond du Lac, WI 54935
3414      Joshua H. Tepolt                  Priority                                        $501.91           $0.00          501.91
 540      929 W. Bell Ave
          Appleton, WI 54914
3415      Kelly Allport                     Priority                                        $151.73           $0.00          151.73
 540      4981 Millwood Ct
          Green Bay, WI 54313
3416      Lacie Crumbley                    Priority                                        $261.45           $0.00          261.45
 540      6809 Linden Creek Lane
          Dickinson, TX 77539
3417      Paul Zangl                        Priority                                        $945.00           $0.00          945.00
 540      3380 Omro Rd
          Oshkosh, WI 54904
3418      Kristi Ebsch                      Priority                                        $803.25           $0.00          803.25
 540      N4294 25th Rd.
          Pound, WI 54161
3419      Brennon Quick                     Priority                                         $88.73           $0.00           88.73
 540      861 Lawton Ter.
          Manitowoc, WI 54220




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 238 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 234                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3420      Jeremiah G Jacobson                Priority                                      $2,150.89           $0.00          2,150.89
 540      400 West C Street
          Iron Mountain, MI 49801
3421      Michael Thayer                     Priority                                        $261.45           $0.00           261.45
 540      2650 Merchant Street #4
          Marinette, WI 54143
3422      Jessica Baerwolf                   Priority                                        $261.45           $0.00           261.45
 540      N8860 Hwy. 22
          Pardeeville, WI 53954
3423      Patricia Heil                      Priority                                      $1,363.43           $0.00          1,363.43
 540      1623 Doemel St
          Oshkosh, WI 54901
3424      Amanda Coehoorn                    Priority                                        $677.25           $0.00           677.25
 540      321 Houston Street
          Ripon, WI 54971
3425      Diana DeHarde                      Priority                                        $155.38           $0.00           155.38
 540      W250N9299 Clearview Dr.
          Sussex, WI 53089
3426      Kayla Rybicki                      Priority                                        $497.65           $0.00           497.65
 540      219 W Allerton Ave
          Milwaukee, WI 53207
3427      Michael Thayer                     Priority                                        $377.96           $0.00           377.96
 540      2650 Merchant Street #4
          Marinette, WI 54143
3428      Summer Brantner                    Priority                                        $543.90           $0.00           543.90
 540      110 S Fulton St
          Princeton, WI 54968
3429      Butch Chamulak                     Priority                                        $376.53           $0.00           376.53
 540      13265 W. National Ave. Apt.1
          New Berlin, WI 53151
3430      Jennifer Reiman                    Priority                                        $228.38           $0.00           228.38
 540      219 S Main St
          Rosendale, WI 54974
3431      Sarah Thiel                        Priority                                        $272.96           $0.00           272.96
 540      418 N. Military Rd.
          Hilbert, WI 54129
3432      Brandon Sinjakovic                 Priority                                        $130.73           $0.00           130.73
 540      396 N. National Ave.
          Fond du Lac, WI 54935
3433      Alyssa Lind                        Priority                                        $323.38           $0.00           323.38
 540      W1221 County Rd V
          Berlin, WI 54923




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 239 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 235                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:05 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3434      Collision Clinic Ltd                Priority                                      $1,548.75           $0.00          1,548.75
 540      W7477 State Rd 21 & 73
          Wautoma, WI 54982
3436      Rachael Wetmiller                   Priority                                        $416.86           $0.00           416.86
 540      961 Roscoe St
          Green Bay, WI 54304
3439      Linda Djupstrom                     Priority                                         $67.19           $0.00            67.19
 540      N11096 Hoffman K 4 Ln
          Daggett, MI 49821
3440      Zachary Sherbinow                   Priority                                        $628.93           $0.00           628.93
 540      112 Meadow Lane
          Marquette, MI 49855
3441      Jonathan Fox                        Priority                                        $807.45           $0.00           807.45
 540      1419 Sterling Heights Ct Apt 10
          Green Bay, WI 54302-2172
3442      Lauren Beisswenger                  Priority                                        $151.73           $0.00           151.73
 540      1 Birch Dr Apt E
          Sandwich, IL 60548
3443      America Hartmann                    Priority                                        $632.20           $0.00           632.20
 540      P.O. Box 84
          Weyerhaeuser, WI 54895
3444      Sherry Ferron                       Priority                                        $228.38           $0.00           228.38
 540      2630 Lavender Ln Apt 1
          Green Bay, WI 54313
3445      Michael D Roller                    Priority                                        $303.45           $0.00           303.45
 540      2476 Bewick St
          Saginaw, MI 48601
3446      Garrett Turpin                      Priority                                        $162.23           $0.00           162.23
 540      2707 Ranchwood Dr
          Anderson, SC 29621
3447      Erika Bednarz                       Priority                                        $327.57           $0.00           327.57
 540      28644 N Lake Dr Unit A
          Waterford, WI 53185
3448      Broc Fleischer                      Priority                                        $684.55           $0.00           684.55
 540      530 N German St
          Mayville, WI 53050
3449      Anthony Winnekens                   Priority                                        $632.00           $0.00           632.00
 540      223095 Buckhorn Ct
          Wausau, WI 54401
3457      Payton Stehno                       Priority                                        $434.69           $0.00           434.69
 540      S37W35202 County Rd D
          Dousman, WI 53118




                               Case 20-27367-gmh         Doc 195    Filed 07/14/21        Page 240 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 236                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3458      Bryce Demeny                      Priority                                        $371.65           $0.00          371.65
 540      2353 Sunny Ln Apt M
          Suamico, WI 54313
3459      Brooke Yokiel                     Priority                                        $858.90           $0.00          858.90
 540      935 N 10th Street
          Manitowoc, WI 54220
3460      Mary Thome                        Priority                                        $314.96           $0.00          314.96
 540      2145 E Prairie Creek Dr
          Neenah, WI 54956
3461      Jeffrey L Solberg                 Priority                                        $343.88           $0.00          343.88
 540      1050 Letendre Ave
          Port Edwards, WI 54469
3462      Katherine Rubisch                 Priority                                         $77.69           $0.00           77.69
 540      4495 Ridge Road
          Kewaskum, WI 53040
3463      Hayden Lackas                     Priority                                         $67.19           $0.00           67.19
 540      440 Maple Court
          Campbellsport, WI 53010
3464      Laura J Hofacker                  Priority                                        $197.38           $0.00          197.38
 540      N3581 Meade Street
          Appleton, WI 54913
3465      Kathryn Kreuser                   Priority                                        $155.38           $0.00          155.38
 540      N136 W15015 Bonniwell Rd
          Germantown, WI 53022
3466      Melissa Urmanski                  Priority                                        $155.38           $0.00          155.38
 540      126550 Urmanski Rd
          Edgar, WI 54426
3467      Amy Loose                         Priority                                         $77.69           $0.00           77.69
 540      611 South Madison St
          Chilton, WI 53014
3468      Grace Behnke                      Priority                                         $60.00           $0.00           60.00
 540      935 S Scenic Ct
          Sobieski, WI 54171
3469      Amie Landry                       Priority                                        $726.08           $0.00          726.08
 540
          2116 Marlee Ln
          Green Bay, WI 54304
3470      Brian Wilkum                      Priority                                        $500.85           $0.00          500.85
 540      601 Claggett Ave.
          Waupun, WI 53963
3471      Ally Gietzel                      Priority                                         $77.69           $0.00           77.69
 540      10 Carriage Court
          Fond du Lac, WI 54935



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 241 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 237                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3472      Kayla Prichard                     Priority                                      $1,170.75           $0.00          1,170.75
 540      1011 S Franklin
          Shawano, WI 54166
3473      Rosemary Van Eperen                Priority                                        $677.25           $0.00           677.25
 540      422 Fawnwood Ct
          Wrightstown, WI 54180
3474      Trevor Wilke                       Priority                                        $151.73           $0.00           151.73
 540      222 E 3rd St
          Fond du Lac, WI 54935
3475      Kayla Fritz                        Priority                                        $864.68           $0.00           864.68
 540      N4106 Malueg Rd
          Caroline, WI 54928
3476      Logan Rampson                      Priority                                        $392.65           $0.00           392.65
 540      414 East Ave.
          Hartford, WI 53027
3477      Matthew or Sara Romps              Priority                                      $1,627.51           $0.00          1,627.51
 540      4655 17th Rd
          Escanaba, MI 49829
3478      Jonathan Koepke                    Priority                                        $261.45           $0.00           261.45
 540      2024 Center Street
          Stevens Point, WI 54481
3479      Craig Mallett                      Priority                                        $803.26           $0.00           803.26
 540      2536 Shade Tree Ln
          Green Bay, WI 54313
3480      Kayla Zehner                       Priority                                        $155.38           $0.00           155.38
 540      N955 Whitney St
          P.O. Box 103
          Dale, WI 54931
3481      Chris Luck                         Priority                                        $288.23           $0.00           288.23
 540      1452 Madden Rd.
          Lansing, IA 52151
3482      Bennett Bartol                     Priority                                        $251.96           $0.00           251.96
 540      W5201 Oxbow Trail
          Princeton, WI 54968
3483      Jose A. Santiago, Jr.              Priority                                        $177.45           $0.00           177.45
 540      1412 S. Irma St.
          Appleton, WI 54915
3484      Tressa Eckhoff                     Priority                                        $218.38           $0.00           218.38
 540      631 Wilson St.
          Sun Prairie, WI 53590
3485      Summer Frosland                    Priority                                        $334.93           $0.00           334.93
 540      3464 Chatsworth Drive
          Howard, WI 54313



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 242 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 238                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3486      Patricia Raab                     Priority                                        $677.25           $0.00          677.25
 540      9116 W Conrad Lane
          West Allis, WI 53214
3487      Helena Buttke                     Priority                                         $60.00           $0.00           60.00
 540      157 East Waushara Street
          Berlin, WI 54923
3489      Lisa Buelow                       Priority                                        $390.57           $0.00          390.57
 540      N7744 Bestul Rd
          Iola, WI 54945
3490      David S Jastrow                   Priority                                        $288.23           $0.00          288.23
 540      2822 W Glenpark Dr
          Appleton, WI 54914
3492      John Van Handel                   Priority                                         $77.69           $0.00           77.69
 540      5849 Woods Edge Road
          Madison, WI 53711
3493      Erin Kelley                       Priority                                        $228.88           $0.00          228.88
 540      2071 S 91
          Milwaukee, WI 53227
3494      Kate Bertog                       Priority                                        $109.19           $0.00          109.19
 540      7849 46th Ave
          Kenosha, WI 53142
3495      Jared Bowker                      Priority                                        $807.45           $0.00          807.45
 540      329 Maple Street
          Atkinson, WI 53538
3496      Stacy Smith                       Priority                                        $165.88           $0.00          165.88
 540      1744 Oregon Street
          Oshkosh, WI 54902
3498      Manuel Zapata                     Priority                                        $402.68           $0.00          402.68
 540      2128 Burton Dr
          Zeeland, WI 49464
3499      Brianna Babler                    Priority                                        $260.38           $0.00          260.38
 540      N5406 Hillcrest Road
          Fond du Lac, WI 54937
3500      Stacey Babler                     Priority                                        $251.05           $0.00          251.05
 540      N5406 Hillcrest Road
          Fond du Lac, WI 54937
3501      Kevin Vodak                       Priority                                        $210.98           $0.00          210.98
 540      E8850 Diamond Hill Road
          North Freedom, WI 53951
3503      Malachiah Fleming                 Priority                                        $948.68           $0.00          948.68
 540      2140 Daytona Pl.
          Hot Springs, SD 57747




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 243 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 239                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:05 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3504      Christopher Edward Chimileski      Priority                                        $271.95           $0.00          271.95
 540      1919 Pleasant St.
          Manitowoc, WI 54220
3505      Susan P. Freetly                   Priority                                        $254.07           $0.00          254.07
 540      1333 W Bent Ave
          Oshkosh, WI 54901
3506      Susan P. Freetly                   Priority                                        $119.69           $0.00          119.69
 540      1333 W Bent Ave
          Oshkosh, WI 54901
3507      Brandon Krueger                    Priority                                        $271.95           $0.00          271.95
 540      1318 Babbitz Ave
          Oshkosh, WI 54901
3508      Amanda Jones                       Priority                                          $0.00           $0.00            0.00
 540      407 S 5th Ave. #26
          Winneconne, WI 54986
3509      Brady Bierman                      Priority                                         $98.69           $0.00           98.69
 540      4792 Groser Ln
          Phelps, WI 54554
3510      Andrew Boucher                     Priority                                        $553.88           $0.00          553.88
 540      19 Iki Dr. Apt. 7
          Edgerton, WI 53534
3511      McKenzie Kalscheuer                Priority                                        $197.38           $0.00          197.38
 540      719 Woodland Ave. Apt. 8
          Oshkosh, WI 54901
3512      Delaney Cullinane                  Priority                                        $130.19           $0.00          130.19
 540      S64W25450 Meyers Drive
          Waukesha, WI 53189
3513      Kenneth A Seal                     Priority                                        $497.85           $0.00          497.85
 540      1480 East County Rd 100 South
          North Vernon, IN 47265
3514      Stephanie Laufer                   Priority                                        $287.69           $0.00          287.69
 540      100 Berkley Road
          Verona, WI 53593
3515      Taylor Sanderfoot                  Priority                                        $130.73           $0.00          130.73
 540      312 E Richland St
          Lone Rock, WI 53556
3516      Sara Gerrits                       Priority                                        $130.73           $0.00          130.73
 540      W5380 Amy Avenue
          Appleton, WI 54915
3517      Kristina Sanderfoot                Priority                                        $585.38           $0.00          585.38
 540      312 E Richland St
          Lone Rock, WI 53556




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 244 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 240                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:05 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3518      Rachel Disterhaft                 Priority                                          $0.00           $0.00              0.00
 540      407 South 5th Avenue Apt. 26
          Winneconne, WI 54986
3519      Jadyn Nienhaus                    Priority                                         $77.69           $0.00            77.69
 540      N462 Mapleridge Dr
          Appleton, WI 54915
3520      Samantha Eickhoff                 Priority                                        $533.40           $0.00           533.40
 540      2552 Airport Rd Apt. 8
          Portage, WI 53901
3521      Nathan Wallace                    Priority                                        $197.38           $0.00           197.38
 540      1770 Taft Ave Apt A5
          Oshkosh, WI 54902
3522      Amber Wolff                       Priority                                        $303.45           $0.00           303.45
 540      W6361 Oakwood Drive
          Fond du Lac, WI 54937
3523      Alex Leonhardt                    Priority                                      $2,934.23           $0.00          2,934.23
 540      N168 W20459 Main Street
          Jackson, WI 53037
3524      Jason Zelenik                     Priority                                        $315.00           $0.00           315.00
 540      7015 Sierra Dr
          Darien, IL 60561
3525      Waubegwenaise Rice                Priority                                        $479.85           $0.00           479.85
 540
          7517 N Skunawong Ln
          Hayward, WI 54843
3526      Chloe Schwartz                    Priority                                         $98.69           $0.00            98.69
 540      942 Augusta Drive
          Oregon, WI 53575
3527      Tiffany Dufeck                    Priority                                        $134.38           $0.00           134.38
 540      11074 Brazeau Town Hall Ln
          Pound, WI 54161
3528      John Leonoff                      Priority                                        $345.45           $0.00           345.45
 540      524 Delta Ave
          Gladstone, MI 49837
3529      Lucas Haltaufderheide             Priority                                        $275.07           $0.00           275.07
 540      549 Country Creek Dr. Unit 12
          Fond du Lac, WI 54935
3530      Garrett Miller                    Priority                                        $645.70           $0.00           645.70
 540      1720 N Basswood Ave
          Duluth, MN 55811
3531      Mary Hammen                       Priority                                        $218.38           $0.00           218.38
 540      524 Sue St
          Little Chute, WI 54140



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 245 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 241                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3532      Mark Nordwig                       Priority                                        $689.32           $0.00          689.32
 540      609 Labaree Street
          Watertown, WI 53098
3533      Dean Meyer                         Priority                                        $350.00           $0.00          350.00
 540      5561 Wittock Lane
          Oconto, WI 54153
3534      Karen Karls                        Priority                                        $308.69           $0.00          308.69
 540      N4378 Hwy 55
          Chilton, WI 53014
3535      Frank M Lake                       Priority                                        $377.96           $0.00          377.96
 540      105 Dalmar Dr
          Kingsford, MI 49802
3536      Jennifer Nett                      Priority                                        $593.25           $0.00          593.25
 540      1515 14th Avenue
          Green Bay, WI 54304
3537      Robert Petzke                      Priority                                        $807.44           $0.00          807.44
 540      3100 Woodridge Ln
          Waukesha, WI 53188
3538      Laura Stehno                       Priority                                        $197.38           $0.00          197.38
 540      S37W35202 County Rd D
          Dousman, WI 53118
3539      Edwin Daniel Ramirez               Priority                                        $479.85           $0.00          479.85
 540      5734 Sable Drive
          Indianapolis, IN 46221
3540      Tyler McCarthy                     Priority                                        $303.45           $0.00          303.45
 540      728 Mulberry St W
          Stillwater, MN 55082
3541      Amanda Finch                       Priority                                        $303.45           $0.00          303.45
 540      135 N. Woodward St
          Brandon, WI 53919
3542      Corey Haag                         Priority                                        $760.16           $0.00          760.16
 540      W6049 Hearthstone Dr
          Appleton, WI 54915
3543      Rachel Pavlik                      Priority                                        $194.00           $0.00          194.00
 540      1329 E Road 4
          Edgerton, WI 53534
3544      Justin Bluemke                     Priority                                        $834.75           $0.00          834.75
 540      N6195 Lake Dr.
          Shawano, WI 54166
3545      Margie Canfield                    Priority                                        $197.38           $0.00          197.38
 540      N170W20176 Willow Ridge Dr.
          Jackson, WI 53037




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 246 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 242                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3546      Kathy Diedrich                      Priority                                        $134.38           $0.00           134.38
 540      W6838 Windward Dr.
          Greenville, WI 54942
3547      Michael Barr                        Priority                                        $828.45           $0.00           828.45
 540      691 South Green Bay Road
          #110
          Neenah, WI 54956
3548      Sarah Kaul                          Priority                                        $803.25           $0.00           803.25
 540      3070 Nostalgic Ct
          Hubertus, WI 53033
3549      Pam Billman                         Priority                                        $871.50           $0.00           871.50
 540      6448 Woodenshoe Rd
          Neenah, WI 54956
3550      Kirsten Pankau                      Priority                                        $350.70           $0.00           350.70
 540      1350 Timothy Trail
          Oshkosh, WI 54904
3551      Kathy Diedrich                      Priority                                          $0.00           $0.00              0.00
 540      W6838 WIndward Dr.
          Greenville, WI 54942
3552      James Paulsen                       Priority                                        $695.63           $0.00           695.63
 540      4545 Fisk Ave
          Oshkosh, WI 54904
3553      Tami Phillips                       Priority                                        $134.38           $0.00           134.38
 540      N4437 25th Road
          Pound, WI 54161
3554      Sue Franke                          Priority                                        $314.96           $0.00           314.96
 540      N6467 River Rd
          Princeton, WI 54968
3555      Scott Booth                         Priority                                        $155.38           $0.00           155.38
 540      W12541 Beechnut Dr.
          Hancock, WI 54943
3556      Kathleen Foti                       Priority                                         $67.19           $0.00            67.19
 540      737 Wright Street
          Oshkosh, WI 54901
3557      Justin Lawrence                     Priority                                      $1,614.90           $0.00          1,614.90
 540      24 S Ash St.
          Momence, WI 60954
3558      John Haas                           Priority                                        $864.68           $0.00           864.68
 540      4144 Oak Tree Lane
          Plainfield, IL 60586
3559      David Schneider                     Priority                                        $551.25           $0.00           551.25
 540      1181 County Rd I
          Oshkosh, WI 54902



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 247 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 243                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3560      Natalie Apple                      Priority                                        $531.26           $0.00           531.26
 540      14972 Pauls Place
          Beulah, MI 49617
3561      Lisa Snow                          Priority                                        $803.25           $0.00           803.25
 540      7960 Big Buck Cir E W
          Woodruff, WI 54568
3562      Lawrence J. Chick                  Priority                                      $1,110.38           $0.00          1,110.38
 540      144 Lawrence St.
          Kingsford, MI 49802
3563      Zane Cecich                        Priority                                        $576.45           $0.00           576.45
 540      13839 Waite Court
          Crown Point, IN 46307
3564      Noah Schwartz                      Priority                                        $519.76           $0.00           519.76
 540      W142N7004 Oakwood Drive
          Menomonee, WI 53051
3565      Michael Bailey                     Priority                                        $864.68           $0.00           864.68
 540      1932 North Stone Maple Lane
          Elkhart, IN 46514
3566      Lisa Dorn                          Priority                                        $500.00           $0.00           500.00
 540      1125 W Parkway Blvd
          Appleton, WI 54914
3567      Timothy Petri                      Priority                                        $976.50           $0.00           976.50
 540      1811 19th St
          Two Rivers, WI 54241
3568      William Holfeltz                   Priority                                        $359.63           $0.00           359.63
 540      1140 Lake Breeze Ct
          Menasha, WI 54952
3569      Michael B Grimmer                  Priority                                         $76.13           $0.00            76.13
 540      1216 S Lee St
          Appleton, WI 54915
3570      Jacob Kobasic                      Priority                                      $1,897.35           $0.00          1,897.35
 540      N16907 County Rd 563
          Powers, MI 49874
3571      Wayne Borski                       Priority                                      $1,896.58           $0.00          1,896.58
 540      2700 Dixon Street
          Stevens Point, WI 54481
3572      Janet Paulik                       Priority                                      $1,081.50           $0.00          1,081.50
 540      931 W South Park Ave
          Oshkosh, WI 54902
3573      Jennifer Huseboe                   Priority                                        $218.38           $0.00           218.38
 540      N7922 Doty Dr
          Ripon, WI 54971




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 248 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 244                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3574      Christy Haefner                    Priority                                        $903.50           $0.00           903.50
 540      306 Lawrence St
          Westfield, WI 53964
3575      Marcus Frelich                     Priority                                        $159.00           $0.00           159.00
 540      W767 Mullen Dr.
          Oneida, WI 54155
3576      Maria Homier-McNamee               Priority                                        $155.38           $0.00           155.38
 540      E8280 County Road H
          Fremont, WI 54940
3577      Jamie Pritzl                       Priority                                         $77.69           $0.00            77.69
 540      1026 W Winnebago St
          Appleton, WI 54914
3578      Emily Hudson                       Priority                                        $251.98           $0.00           251.98
 540      1600 Shawano Estates Ln
          Shawano, WI 54166
3579      Jacob Kooiman                      Priority                                        $155.38           $0.00           155.38
 540      414 31st Street NW
          Rochester, MN 55901
3580      Ben Bradley                        Priority                                      $1,211.18           $0.00          1,211.18
 540      803 First Street W.
          Necedah, WI 54646
3581      Steven Rothe                       Priority                                        $525.01           $0.00           525.01
 540      W10882 Bell School Road
          Brandon, WI 53919
3582      Brinlee Hall                       Priority                                         $98.69           $0.00            98.69
 540      267 Prairie Grass Rd
          Oregon, WI 53575
3583      Kesha Woodson-Maddox               Priority                                        $512.38           $0.00           512.38
 540      2032 Cherry St
          Marquette, MI 49855
3584      Mackenzie Malchow                  Priority                                      $1,069.96           $0.00          1,069.96
 540      2803 Spaulding Avenue
          Janesville, WI 53546
3585      Becky Steiner                      Priority                                        $303.45           $0.00           303.45
 540      447 Cook Street
          De Pere, WI 54115
3586      Selina Walters                     Priority                                         $77.69           $0.00            77.69
 540      N11371 16th Ave
          Necedah, WI 54646
3587      Pamela Amundson                    Priority                                        $803.25           $0.00           803.25
 540      190 Twin Lakes Dr.
          North Fond du Lac, WI 54937




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 249 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 245                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3588      Karen L. Jacques                  Priority                                          $0.00           $0.00              0.00
 540
          W5099 Valley Creek Road
          Fond du Lac, WI 54937
3589      Trevor Letourneau                 Priority                                          $0.00           $0.00              0.00
 540      W5099 Valley Creek Rd
          Fond du Lac, WI 54937
3590      Lauren Byrnes                     Priority                                        $953.30           $0.00           953.30
 540      W3125 Glenbrooke Ct.
          Appleton, WI 54915
3591      Paige Hintz                       Priority                                        $120.00           $0.00           120.00
 540      9014 Asbury Dr
          Almond, WI 54909
3592      Ashley Tull                       Priority                                         $77.69           $0.00            77.69
 540      1000 Rangeline Rd Apt 2
          Mosinee, WI 54455
3593      Matthew Thode                     Priority                                      $1,165.50           $0.00          1,165.50
 540      N89W17773 Martin Dr.
          Menomonee, WI 53051
3595      Jessica Garcia                    Priority                                        $553.88           $0.00           553.88
 540      106 S Maple
           PO Box 285
          North Liberty, IN 46554
3596      Tamara Kinkade                    Priority                                        $585.38           $0.00           585.38
 540      1423 C Ave
          Kearney, NE 68847
3597      Paula Petri                       Priority                                      $2,204.48           $0.00          2,204.48
 540      2220 Jefferson St
          Two Rivers, WI 54241
3599      Andy Zuraw                        Priority                                        $261.45           $0.00           261.45
 540      321 W. Washington Street, #4
          Slinger, WI 53086
3600      Arianna Krueger                   Priority                                         $77.69           $0.00            77.69
 540      8521 N Salisbury Rd
          Kewaskum, WI 53040
3601      Austin Meyers                     Priority                                          $0.00           $0.00              0.00
 540      1582 Arlington Street
          Bolingbrook, IL 60490
3602      Viktoriya Yatsenko                Priority                                        $130.73           $0.00           130.73
 540      4655 Sagewood Cir #3
          Pleasant Prairie, WI 53158
3603      Kristopher Merrick                Priority                                        $455.18           $0.00           455.18
 540      1445 S Spencer Ave
          Indianapolis, IN 46203


                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 250 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 246                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3604      Nathaniel Bonesho                   Priority                                        $251.96           $0.00           251.96
 540      N80W15677 Rainbow Drive
          Menomonee Falls, WI 53051
3605      Taylor Gleason                      Priority                                        $645.70           $0.00           645.70
 540      9629 Harvest Moon Lane Apt. 118
          Verona, WI 53593
3609      Marissa Deibert                     Priority                                        $717.68           $0.00           717.68
 540      917 Fraser Lane Apt 14
          Waupun, WI 53963
3610      Kurt and Christine Lefeber          Priority                                        $266.70           $0.00           266.70
 540      N8758 Townline Road
          Van Dyne, WI 54979
3611      Kurt and Christine Lefeber          Priority                                        $350.70           $0.00           350.70
 540      N8758 Townline Road
          Van Dyne, WI 54979
3612      Carrie Lefeber                      Priority                                         $10.50           $0.00            10.50
 540      N8758 Townline Rd
          Van Dyne, WI 54979
3615      Lisa Patterson                      Priority                                        $272.96           $0.00           272.96
 540      753 Estate Dr
          Fond du Lac, WI 54935
3617      Josh Huston                         Priority                                         $77.69           $0.00            77.69
 540      311 England St Apt 3
          Cambridge, WI 53523
3618      Ashley Pomplun                      Priority                                      $1,015.88           $0.00          1,015.88
 540      W2471 Brown Deer Ave
          Pine River, WI 54965
3619      Kyle Benz                           Priority                                        $553.88           $0.00           553.88
 540      6109 Old Middleton Rd.
          Madison, WI 53705
3620      Abigail Mauno                       Priority                                         $80.00           $0.00            80.00
 540      401 East Jacker Ave
          Houghton, MI 49931
3621      Bridgette Lammers                   Priority                                        $350.65           $0.00           350.65
 540      P.O. Box 102
          White Pine, MI 49971
3622      Jessica Fieweger                    Priority                                        $251.96           $0.00           251.96
 540      3580 Town Hall Rd
          Kewaskum, WI 53040
3624      Kaitlyn Guelig                      Priority                                        $603.70           $0.00           603.70
 540      222 Rose Avenue
          Fond du Lac, WI 54935




                               Case 20-27367-gmh         Doc 195    Filed 07/14/21        Page 251 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 247                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3625      Olivia Reichardt                    Priority                                         $77.69           $0.00            77.69
 540      29 Diane Lane
          Appleton, WI 54915
3626      Laura Hieb                          Priority                                        $491.34           $0.00           491.34
 540      3491 Bay Highlands Dr
          Green Bay, WI 54311
3627      Isabel Dunsmore                     Priority                                        $585.38           $0.00           585.38
 540      2015 Bristol Ct
          Naperville, IL 60565
3628      Kenzie Hansen                       Priority                                        $441.00           $0.00           441.00
 540      N6428 Valley Circle Rd.
          Plainfield, WI 54966
3629      Jacob Rosenmeier                    Priority                                        $120.00           $0.00           120.00
 540      600 County Rd ID
          Barneveld, WI 53507
3630      Ashley Wilz                         Priority                                        $151.73           $0.00           151.73
 540      356 Eighth Street
          Menasha, WI 54952
3631      Lori Levonowicz                     Priority                                        $677.25           $0.00           677.25
 540      815 Farmington Ave
          Oshkosh, WI 54901
3632      Ron Meyer                           Priority                                        $803.25           $0.00           803.25
 540      1390 Birch Bark Lane
          Neenah, WI 54956
3633      Deborah R Sabel                     Priority                                        $417.38           $0.00           417.38
 540      627 W Division St
          Fond du Lac, WI 54935
3634      Madison Wagner                      Priority                                        $272.96           $0.00           272.96
 540      N8626 Winding Trail Drive
          Menasha, WI 54952
3635      Tyler Hampton                       Priority                                        $260.38           $0.00           260.38
 540      854 School Place
          Green Bay, WI 54303
3636      Jamie Stoffel                       Priority                                        $261.45           $0.00           261.45
 540      217 NW Barstow Street Apt. A
          Waukesha, WI 53188
3637      Joshua A Desotelle                  Priority                                      $1,556.10           $0.00          1,556.10
 540      5301 N Grandview Dr
          Milton, WI 53563
3638      Wendy Veraghen                      Priority                                        $155.38           $0.00           155.38
 540      2939 Moose Creek Trl
          Green Bay, WI 54313




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 252 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 248                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:06 PM
Claim #   Creditor Name & Address              Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3639      Abbey Gernenz                        Priority                                         $67.19           $0.00           67.19
 540      60 N Forrest Dr.
          Mazon, IL 60444
3640      Josh Huston                          Priority                                        $130.73           $0.00          130.73
 540      311 England St Apt 3
          Cambridge, WI 53523
3641      Mariah Peterson                      Priority                                        $261.45           $0.00          261.45
 540      217 S State St
          Berlin, WI 54923
3642      Constance Swenson                    Priority                                        $338.07           $0.00          338.07
 540      537 South Street
          Watertown, WI 53094
3643      Alex Cizek                           Priority                                        $575.38           $0.00          575.38
 540      1051 N. Oakley Drive W. Apt. 207
          Westmont, IL 60559
3644      Jaslyn Posewitz                      Priority                                         $67.19           $0.00           67.19
 540      415 Geele Ave
          Sheboygan, WI 53083
3645      Hunter Laabs                         Priority                                        $304.48           $0.00          304.48
 540      535 Mayparry Dr Apt. 1
          Ripon, WI 54971
3648      Jon Walters                          Priority                                        $952.88           $0.00          952.88
 540      12505 W. Courtland Ave
          Butler, WI 53007
3652      Madeline J Butke                     Priority                                         $50.00           $0.00           50.00
 540      3051 Buttercup Rd
          Neenah, WI 54956
3653      Katlyne Sprotte                      Priority                                        $261.45           $0.00          261.45
 540      9490 Bermuda Rd
          Las Vegas, NV 89123
3659      Aleesha Gillingham                   Priority                                        $214.19           $0.00          214.19
 540      914 S University Ave
          Beaver Dam, WI 53916
3660      Abigail Hoffman                      Priority                                        $871.50           $0.00          871.50
 540      3131 Summer Pl
          Green Bay, WI 54313
3663      Patrick McGinnis II                  Priority                                        $807.45           $0.00          807.45
 540      213 Crystal Ct
          Winter Haven, FL 33880
3669      Megan Wiegel                         Priority                                        $407.38           $0.00          407.38
 540      9989 County Road U
          Shullsburg, WI 53586




                                Case 20-27367-gmh         Doc 195    Filed 07/14/21        Page 253 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 249                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3670      Megan Faude                        Priority                                         $77.69           $0.00            77.69
 540      10 Banner Cir
          Madison, WI 53718-5371
3671      Morgan Laux                        Priority                                        $203.69           $0.00           203.69
 540      903 S. Schaefer St.
          Appleton, WI 54915
3673      Amber Wians-Bixby                  Priority                                        $130.73           $0.00           130.73
 540      1109 Winford Ave
          Green Bay, WI 54303
3674      Brittanie Booher                   Priority                                        $558.57           $0.00           558.57
 540      3499 Crescent Ridge
          Dubuque, IA 52003
3675      Michelle DeGrave                   Priority                                      $1,387.03           $0.00          1,387.03
 540      N. 1862 County RD AB
          Denmark, WI 54208
3676      Haley Mattacotti                   Priority                                        $371.65           $0.00           371.65
 540      1803 W Aspen St
          Milwaukee, WI 53221
3677      Rod Neverman                       Priority                                        $871.50           $0.00           871.50
 540      4683 Lakeview Circle
          Slinger, WI 53086
3679      Robert Coffey                      Priority                                      $1,204.88           $0.00          1,204.88
 540      PO Box 121
          Mass City, MI 49948
3680      Kim Coffey                         Priority                                        $403.73           $0.00           403.73
 540      PO Box 121
          Mass City, MI 49948
3681      James R Grabe                      Priority                                        $677.25           $0.00           677.25
 540      8411 Amber Oak Dr
          Orlando, FL 32817
3682      Nahdia Alba                        Priority                                        $807.45           $0.00           807.45
 540      1906 Bennett St
          Dubuque, IS 52001
3683      Richard Henrikson                  Priority                                        $805.84           $0.00           805.84
 540      6356 Chaparral Dr.
          Brighton, MI 48116
3684      Tori Molenda Phillips              Priority                                         $98.69           $0.00            98.69
 540      336 Oakmont St.
          Oregon, WI 53575
3685      Robert Wagner                      Priority                                        $200.00           $0.00           200.00
 540      275 Crestview Rd
          Kaukauna, WI 54130




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 254 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 250                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3686      Michael Babby                      Priority                                        $130.73           $0.00           130.73
 540      5333 Lakeshore Rd
          Fort Gratiot, MI 48059
3687      Penny L. Harlan                    Priority                                      $1,393.63           $0.00          1,393.63
 540      1661 Iowa St
          Oshkosh, WI 54902
3688      Joshua Dziaba                      Priority                                        $214.19           $0.00           214.19
 540      2850 Bristol Dr.
          Lisle, IL 60532
3689      Jerry L. Grygny                    Priority                                      $1,409.63           $0.00          1,409.63
 540      E8620 Huntley Rd
          New London, WI 54961
3690      Calinda L. Hayes                   Priority                                        $181.13           $0.00           181.13
 540      W1098 Spring Grove Rd
          Ripon, WI 54971
3691      Jean M. Neubauer                   Priority                                      $1,211.18           $0.00          1,211.18
 540      8533 County Rd. D
          Winneconne, WI 54986
3692      Timothy J. Thompson                Priority                                        $677.25           $0.00           677.25
 540      620 Oakwood St
          Wild Rose, WI 54984
3693      Brittany Condon                    Priority                                        $553.88           $0.00           553.88
 540      50 S Ringold St
          Janesville, WI 53545
3694      Mya Edwards                        Priority                                         $73.50           $0.00            73.50
 540      3259 Prairie Hollow Dr.
          Richfield, WI 53076
3695      Carol Koepsel                      Priority                                        $677.25           $0.00           677.25
 540      381 E. 10th St
          Fond du Lac, WI 54935
3696      Jeremy Thomas VanWeelden           Priority                                      $1,294.13           $0.00          1,294.13
 540      2630 Moland St.
          Madison, WI 53704
3697      Danielle Walbrun                   Priority                                        $266.70           $0.00           266.70
 540      3118 Meadow Hts Ct
          Green Bay, WI 54313
3698      Ben Scopp                          Priority                                        $272.96           $0.00           272.96
 540      1620 Crossway Rd
          Burlington, WI 53105
3699      Shannon Bakich-Grasser             Priority                                        $327.57           $0.00           327.57
 540      1194 63rd Avenue
          Kenosha, WI 53144




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 255 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 251                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3700      Peter Herrick                      Priority                                      $1,015.89           $0.00          1,015.89
 540      612 Graves St.
          Chilton, WI 53014
3701      Brandy Hansen                      Priority                                      $2,170.88           $0.00          2,170.88
 540      1211 Lynne Dr.
          Waukesha, WI 53186
3702      Mitchell Bartelt                   Priority                                         $67.19           $0.00            67.19
 540      6071 Harbour South Drive
          Winneconne, WI 54986
3703      Sarah Mueller                      Priority                                        $294.00           $0.00           294.00
 540      N6993 North Rd
          Theresa, WI 53091
3704      Deidra J. Hilton                   Priority                                        $585.38           $0.00           585.38
 540      1030 Jacobsen Rd.
          Neenah, WI 54956
3705      Heather Schwarzhuber               Priority                                        $109.19           $0.00           109.19
 540      701 Myrtle Way Unit 210
          Janesville, WI 53545
3706      Kristin Rohr                       Priority                                        $151.73           $0.00           151.73
 540      1723 N. 29th Street
          Sheboygan, WI 53081
3708      Leander Bonnett                    Priority                                      $1,284.15           $0.00          1,284.15
 540      705 S 26th St
          Sheboygan, WI 53081
3709      Belinda L. Ryan                    Priority                                        $428.38           $0.00           428.38
 540      1616 South 25th Street
          Manitowoc, WI 54220
3710      Charles Wischow                    Priority                                        $871.50           $0.00           871.50
 540      1260 Dover Ln
          Green Bay, WI 54313
3711      Mark Kuehl                         Priority                                        $402.68           $0.00           402.68
 540      67 Applewood St.
          Plattsville ON N0J 1S0,
3712      MiLissa Onifs Stipe                Priority                                      $2,178.76           $0.00          2,178.76
 540      4770 S. County T Road
          De Pere, WI 54208
3713      Madelin Corrao                     Priority                                        $109.19           $0.00           109.19
 540      4642 Royal Vista Trail
          De Pere, WI 54115
3714      Brandon J. Hoefler                 Priority                                        $585.90           $0.00           585.90
 540      992 Polk St
          Little Chute, WI 54140




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 256 of 493
                                                          EXHIBIT C
                                                   ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                           Page: 252                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                                    Time: 01:35:06 PM
Claim #   Creditor Name & Address                    Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3715      Noah Lakeman                               Priority                                        $314.96           $0.00           314.96
 540      311 Rita Ave. PO Box #36
          Dickeyville, WI 53808
3716      Susan J Berry                              Priority                                        $180.00           $0.00           180.00
 540      5190 Chesapeake Ct
          Oshkosh, WI 54901
3717      Elissa Weger                               Priority                                      $1,189.55           $0.00          1,189.55
 540      406 Harvey Drive
          Plymouth, WI 53073
3718      Denice D Last                              Priority                                        $592.19           $0.00           592.19
 540      2746 Clover Street
          Oshkosh, WI 54901
3719      Mikayla Pavlekovich                        Priority                                        $449.38           $0.00           449.38
 540      1393 Harris Dr
          Waukesha, WI 53186
3722      Nathanael Zastrow                          Priority                                        $218.38           $0.00           218.38
 540      N4750 Popp Rd.
          Jefferson, WI 53549
3723      Grant Woodland                             Priority                                        $236.25           $0.00           236.25
 540      1723 N. 29th Street
          Sheboygan, WI 53081
3724      Shane Meyer                                Priority                                        $576.45           $0.00           576.45
 540      1725 Minnesota Ave N
          North Fond du Lac, WI 54937
3725      James Jacoby                               Priority                                        $266.18           $0.00           266.18
 540      1741 60th Ave SE
          Rochester, MN 55904
3726      Alyssa Mae Hegemann                        Priority                                         $67.19           $0.00            67.19
 540      3200 N Britton Rd.
          Union Grove, WI 53182
3727      Michael J Gonzalez Gonzalez                Priority                                        $319.73           $0.00           319.73
 540      SJ49 Via Paris
          Valle Sun Juan Trujillo Alto, PR 00976
3728      Matthew Smuda                              Priority                                        $288.23           $0.00           288.23
 540      201 E. College Ave. Apt. 201
          Appleton, WI 54911
3729      Ethan Dunse                                Priority                                        $200.00           $0.00           200.00
 540      3502 Winings Ave
          Indianapolis, IN 46221
3731A     Joshua Woodward                            Priority                                        $350.00           $0.00           350.00
 540      722 East Rd
          Heuvelton, NY 13654




                                Case 20-27367-gmh               Doc 195    Filed 07/14/21        Page 257 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 253                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3732      Ryan Drilling                      Priority                                         $88.73           $0.00           88.73
 540      318 Cataract Ave Apt. 11
          Waterloo, IA 50702
3733      Gary Relien                        Priority                                        $800.00           $0.00          800.00
 540      N978 North Road
          Hortonville, WI 54944
3734      Lauren Gabe                        Priority                                         $77.69           $0.00           77.69
 540      23 W Fall St
          L'Anse, MI 49946
3735      Timothy C. Fisher                  Priority                                        $409.50           $0.00          409.50
 540      1525 Jefferson St.
          West Bend, WI 53090
3736      Mariah Ryan                        Priority                                        $303.45           $0.00          303.45
 540      1760 Field Cliffe Drive
          Richfield, WI 53076
3737      Payton Krueger                     Priority                                         $67.19           $0.00           67.19
 540      5675 West Natures Lane
          Appleton, WI 54914
3738      Traci R. Meyer                     Priority                                        $233.07           $0.00          233.07
 540      N8944 Lakeshore Dr
          Van Dyne, WI 54979
3739      Linda Hanson                       Priority                                        $314.96           $0.00          314.96
 540      N6359 County Road W
          Waupaca, WI 54981
3740      Jennifer Leah Langkau              Priority                                        $130.73           $0.00          130.73
 540      1029 Evans Street
          Oshkosh, WI 54901
3741      Amanda Pinkston                    Priority                                        $576.45           $0.00          576.45
 540      404 N 2nd St
          Malta, IL 60150
3742      Breanda A. Towne                   Priority                                        $120.00           $0.00          120.00
 540      N7185 County Rd C
          Eldorado, WI 54932
3743      Danielle Brassard                  Priority                                        $728.18           $0.00          728.18
 540      928 Westlawn Ave
          Earlville, IL 60518
3744      Kevin Beekman                      Priority                                        $479.85           $0.00          479.85
 540      W11002 Amity Rd.
          Brandon, WI 53919
3745      Grace Kouba                        Priority                                         $67.19           $0.00           67.19
 540      W13870 Karau Ave.
          Ripon, WI 54971




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 258 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 254                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3746      Nicole M. Hanner                   Priority                                        $377.96           $0.00          377.96
 540      218 E. Clark St
          Negaunee, MI 49866
3747      Evvan Plank                        Priority                                         $77.69           $0.00           77.69
 540      1309 S. 91st St.
          West Allis, WI 53214
3749      Daniel L. Diemel                   Priority                                        $430.50           $0.00          430.50
 540      N9158 Shepard Rd.
          Shiocton, WI 54170
3750      Jessica J. Krueger                 Priority                                         $88.73           $0.00           88.73
 540      121 Fullmer St #3
          Schofield, WI 54476
3751      Tricia Skruch                      Priority                                        $500.85           $0.00          500.85
 540      1411 Berlin St
          Waupaca, WI 54981
3752      Adam Ogea                          Priority                                         $88.73           $0.00           88.73
 540      75 County Road 480
          Negaunee, MI 49866
3753      Jacob Lafave                       Priority                                        $807.45           $0.00          807.45
 540      E2204 Collegiate Rd
          Denmark, WI 54208
3754      Callie A. Olson                    Priority                                         $77.69           $0.00           77.69
 540      7318 Bauch Road
          Manitowoc, WI 54220
3755      Xiomara Posselt                    Priority                                        $261.45           $0.00          261.45
 540      5843 S. Sandusky Ave
          Tulsa, OK 74135
3756      Jadon Motquin                      Priority                                        $218.38           $0.00          218.38
 540      1366 Orlando Dr.
          Green Bay, WI 54313
3757      Bryan Burr                         Priority                                        $392.65           $0.00          392.65
 540      1308 Utah St
          Sturgeon Bay, WI 54235
3758      Kyle Mickelson                     Priority                                        $130.19           $0.00          130.19
 540      W7675 Kennedy Dr.
          Wausaukee, WI 54177
3759      Jadyn J. Georgenson                Priority                                        $119.69           $0.00          119.69
 540      6901 Wagon Wheel Roa
          Manitowoc, WI 54220
3760      Jaiden Williams                    Priority                                        $130.19           $0.00          130.19
 540      3760 Copper Oak Circle
          Green Bay, WI 54313




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 259 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 255                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3761      Andrew H. Voigt                   Priority                                        $303.00           $0.00           303.00
 540      N6837 Thompson Rd.
          Beaver Dam, WI 53916
3762      Allison Piette                    Priority                                        $243.57           $0.00           243.57
 540      922 Oviatt Street
          Kaukauna, WI 54130
3763      Kathleen LaMere                   Priority                                        $303.45           $0.00           303.45
 540      N7139 US Hwy 45
          Wittenberg, WI 54499
3764      Jason Roselle                     Priority                                        $141.23           $0.00           141.23
 540      3133 N. 92nd St.
          Milwaukee, WI 53222
3768      Krista Thuer                      Priority                                         $77.69           $0.00            77.69
 540      1110 E Barberry Ln
          Mount Prospect, IL 60056
3769      Elizabeth Beza                    Priority                                        $639.45           $0.00           639.45
 540      428 1/2 Linden St.
          Fond du Lac, WI 54935
3770      Nicholas Kendhammer               Priority                                      $1,606.50           $0.00          1,606.50
 540      N3640 Peters Road
          La Crosse, WI 54601
3771      John Medley                       Priority                                        $507.68           $0.00           507.68
 540      1912 Fairview Dr W
          West Bend, WI 53090
3772      Samantha Strook                   Priority                                         $97.13           $0.00            97.13
 540      3540 Willow Drive #71
          Plover, WI 54467
3773      Bryan Chamberlain                 Priority                                        $392.65           $0.00           392.65
 540      1650 10th Ave. #3B
          Newport, MN 55055
3774      Alex Baleiko                      Priority                                        $288.23           $0.00           288.23
 540      72 Clinton Street North
          North Fond du Lac, WI 54937
3775      Kelsy Capstran                    Priority                                         $67.19           $0.00            67.19
 540      4409 Scenic View Road
          Windsor, WI 53598
3776      Kirstin Hughes                    Priority                                        $147.00           $0.00           147.00
 540      902 Lincoln Ave
          Albert Lea, MN 56007
3777      Amber Immel                       Priority                                      $1,037.30           $0.00          1,037.30
 540      N4058 Twin Oaks Dr.
          Fond de Lac, WI 54937




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 260 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 256                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:06 PM
Claim #   Creditor Name & Address              Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3778      Robin Hearley                        Priority                                        $261.45           $0.00           261.45
 540      2410 Ruffed Court
          Green Bay, WI 54311
3779      Stephanie Hamus                      Priority                                        $134.38           $0.00           134.38
 540      538 1/2 E. Brown Street
          Brown Street, WI 53963
3780      Tracy Kiefert                        Priority                                        $286.13           $0.00           286.13
 540      1209 Bruss Street
          De Pere, WI 54115
3783      Nicholas Themar                      Priority                                        $151.73           $0.00           151.73
 540      425 E Summer St
          Appleton, WI 54911
3784      Alyssa Arguelles                     Priority                                        $479.85           $0.00           479.85
 540      471 Thomas Street
          Fond du Lac, WI 54935
3785      Patricia Eberly                      Priority                                      $1,321.39           $0.00          1,321.39
 540      1921 Valley Rd.
          Seven Valleys, PA 17360
3786      Dianne Austin                        Priority                                        $479.85           $0.00           479.85
 540      11978 Baneberry Dr Apt 1E
          Roscoe, IL 61073
3787      Adam Puddy                           Priority                                        $288.23           $0.00           288.23
 540      132 Blackbird Street
          North Fond du Lac, WI 54937-5493
3788      Joshua Peterson                      Priority                                        $303.45           $0.00           303.45
 540      N1509 State Highway M35
          Menominee, MI 49858
3789      Jessie Seffens                       Priority                                      $1,327.63           $0.00          1,327.63
 540      4601 6th St
          Menominee, MI 49858
3790      Heather Kratz                        Priority                                        $155.38           $0.00           155.38
 540      W3010 Gem Rd
          Montello, WI 53949
3791      Matthew Pophal                       Priority                                        $392.18           $0.00           392.18
 540      1144 Cosmos Way
          De Pere, WI 54115
3793      Zachary Senske                       Priority                                        $392.65           $0.00           392.65
 540      N74W28963 Coldstream Ct
          Hartland, WI 53029
3794      Jamie Jandre                         Priority                                         $79.00           $0.00            79.00
 540      516 Redwing Ct
          Campbellsport, WI 53010




                                 Case 20-27367-gmh        Doc 195    Filed 07/14/21        Page 261 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 257                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3795      Donald Holtger                     Priority                                      $3,025.00           $0.00          3,025.00
 540      6668 Cheyenne Dr.
          Abrams, WI 54101
3796      Brennan J. Mrotek                  Priority                                        $287.69           $0.00           287.69
 540      2233 Russell Ln
          Manitowoc, WI 54220
3797      Becky Ruechel                      Priority                                        $937.25           $0.00           937.25
 540      686 Camber Ln
          Pulaski, WI 54162
3798      Steve Lamping                      Priority                                        $416.86           $0.00           416.86
 540      8400 Lexington Place 3
          Pleasant Prairie, WI 53158
3803      Grant Parks                        Priority                                          $0.00           $0.00              0.00
 540      200939 N Lincoln Ave
          Marshfield, WI 54449
3804      Jolita Katlauskaite                Priority                                        $413.18           $0.00           413.18
 540      7106 S Chase Rd
          Sobieski, WI 54171
3805      Zoe Stratman                       Priority                                        $251.96           $0.00           251.96
 540      203590 Callaway Dr
          Marshfield, WI 54449
3806      Joshua Smith                       Priority                                      $1,701.00           $0.00          1,701.00
 540      W168 N9307 Grand Ave
          Menonmee Falls, WI 53051
3807      Carley Wong                        Priority                                        $134.38           $0.00           134.38
 540      3112 E. Sableridge Dr.
          Appleton, WI 54913
3808      Payton Mueller                     Priority                                        $130.19           $0.00           130.19
 540      232 E Railroad Ave
          Saint Cloud, WI 53079
3809      Jade Unger                         Priority                                         $67.19           $0.00            67.19
 540      249 N German St
          Mayville, WI 53050
3810      Richard Gratton                    Priority                                        $261.45           $0.00           261.45
 540      N6421 Cty AI
          Juneau, WI 53039
3811      Daniel M. Barnhart Jr.             Priority                                        $479.85           $0.00           479.85
 540      613 Monroe St
          Anoka, MN 55303
3812      Trinity Roehl                      Priority                                        $155.38           $0.00           155.38
 540      615 Hall Street
          Ripon, WI 54971




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 262 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 258                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3813      Doug Timmens                       Priority                                        $728.18           $0.00           728.18
 540      3158 Ridgeway Avenue #109
          Madison, WI 53704
3814      Terry Strickland                   Priority                                        $572.25           $0.00           572.25
 540      709 5th Street
          Mosinee, WI 54455
3815      Elizabeth A Burns                  Priority                                         $98.69           $0.00            98.69
 540      W9070 Marianne Way
          Hortonville, WI 54944
3816      Alicia Grados                      Priority                                        $412.33           $0.00           412.33
 540      320 E Rhine St
          Elkhart Lake, WI 53020
3817      Rheanna Lacount                    Priority                                        $256.19           $0.00           256.19
 540      6890 County Road E
          Abrams, WI 54101
3818      Amber Davids                       Priority                                        $356.96           $0.00           356.96
 540      W10290 Cty Rd M
          Shawano, WI 54166
3819      Jake Horder                        Priority                                         $10.50           $0.00            10.50
 540      S66W12740 Somerset Dr
          Muskego, WI 53150
3820      Carmen Roehl                       Priority                                        $134.38           $0.00           134.38
 540      615 Hall St
          Ripon, WI 54971
3821      Crystal Bullock                    Priority                                        $553.88           $0.00           553.88
 540      1110 W. Piper St
          Macomb, IL 61455
3822      Samantha Haynes                    Priority                                        $134.38           $0.00           134.38
 540      139 North German Street
          Mayville, WI 53050
3823      Breanna Sadowski                   Priority                                        $251.96           $0.00           251.96
 540      6161 Iditarod Trail
          Lena, WI 54139
3824      Jessica Garcia                     Priority                                          $0.00           $0.00              0.00
 540      PO Box 285
          North Liberty, IN 46554
3825      Cassandra Running                  Priority                                      $1,000.00           $0.00          1,000.00
 540      4051 Prairie Lane
          Oshkosh, WI 54901
3826      Adam Mallow                        Priority                                        $350.70           $0.00           350.70
 540      345 North Jackson St
          Valders, WI 54245




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 263 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 259                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3827      Debbie J. Reimer                   Priority                                      $1,322.96           $0.00          1,322.96
 540      W2354 County Rd. S
          Freedom, WI 54130
3829      Tammy Sheriff                      Priority                                         $77.69           $0.00            77.69
 540      W3212 Garvey Rd
          Freedom, WI 54130
3830      Stephanie Kalis                    Priority                                        $507.68           $0.00           507.68
 540      340 4th ave NW #14
          Milaca, MN 56353
3831      Vicki E. Smith                     Priority                                         $77.69           $0.00            77.69
 540      801 N. Platten St.
          Green Bay, WI 54303
3833      Alayna Skrzypchak                  Priority                                        $155.38           $0.00           155.38
 540      1063 Sandpoint Ridge
          Neenah, WI 54956
3834      Jason Loyster                      Priority                                        $507.00           $0.00           507.00
 540      47 Case Ave.
          Auburn, NY 13021
3835      Kimberly Bluhm                     Priority                                      $1,693.13           $0.00          1,693.13
 540      1814 Michigan Street
          Oshkosh, WI 54902
3836      Eric Larson                        Priority                                        $327.57           $0.00           327.57
 540      2560 Oakwood Dr.
          Green Bay, WI 54304
3837      Hannah Furmanski                   Priority                                        $103.73           $0.00           103.73
 540      284 Lind Rd
          Crystal Falls, MI 49920
3838      Bobby Ames                         Priority                                      $1,168.13           $0.00          1,168.13
 540      508 Park St
          Marinette, WI 54143
3839      Mark Maloney                       Priority                                      $1,063.60           $0.00          1,063.60
 540      W923 Apache Ave
          Fremont, WI 54940
3840      Cynthia Powers                     Priority                                        $134.38           $0.00           134.38
 540      3306 N. Suncrest Ln
          Appleton, WI 54914
3841      Catherine Misorski                 Priority                                         $77.69           $0.00            77.69
 540      4945 S. 82nd St.
          Greenfield, WI 53220
3844      Kevin Schmitz                      Priority                                        $404.25           $0.00           404.25
 540      161 14th St
          Fond du Lac, WI 54935




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 264 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 260                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3846      Zachery Freeman                   Priority                                        $455.70           $0.00          455.70
 540      1600 Vogt Dr Apt 201
          West Bend, WI 53095-8511
3847      Alexis Mokler                     Priority                                        $155.38           $0.00          155.38
 540      185 S Westhaven Drive 211
          Oshkosh, WI 54904
3852      Kristine Leverenz                 Priority                                        $454.64           $0.00          454.64
 540      326 West Pine Street
          Denmark, WI 54208
3853      Robert S. Feulner                 Priority                                        $585.38           $0.00          585.38
 540      18 Washington Rd
          Scotia, NY 12302
3854      Dave Blehovde                     Priority                                        $200.00           $0.00          200.00
 540      301 E. Commerce Blvd #4
          Slinger, WI 53086
3855      Cameron Reith                     Priority                                        $909.30           $0.00          909.30
 540      N8108 Mattsons Rd
          Felch, MI 49831
3856      Devin R. Stelow                   Priority                                        $864.68           $0.00          864.68
 540      648 Warsaw Street
          Menasha, WI 54952
3857      Matt Shields                      Priority                                         $67.19           $0.00           67.19
 540      4011 Crestwood Dr
          Wausau, WI 54403
3858      Tanner Belke                      Priority                                        $151.73           $0.00          151.73
 540      341 15th Street South
          Wisconsin Rapids, WI 54494
3859      Chase Kinney                      Priority                                        $466.19           $0.00          466.19
 540      2130 Hwy PP
          Stevens Point, WI 54481
3860      Tyler Anderson                    Priority                                        $488.25           $0.00          488.25
 540      2121 South Broadway
          Green Bay, WI 54304
3861      Jessica Stuyvenberg               Priority                                        $785.38           $0.00          785.38
 540      622 N Division St
          Appleton, WI 54911
3862      Alec Craig                        Priority                                        $177.45           $0.00          177.45
 540      2210 Riverview Dr. #11
          Howard, WI 54303
3863      Laurel Booth                      Priority                                        $522.91           $0.00          522.91
 540      W2333 County Rd OK
          Sheboygan Falls, WI 53085




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 265 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 261                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3864      Madelyn Hanagan                    Priority                                         $73.50           $0.00            73.50
 540      2226 Deer Prairie Dr.
          Neenah, WI 54956
3865      Tierney Dickman                    Priority                                        $541.76           $0.00           541.76
 540      W1222 Arbor Lake E
          Lyndon Station, WI 53944
3866      Randy Winkler                      Priority                                        $955.50           $0.00           955.50
 540      N6475 County Rd J
          Montello, WI 53949
3867      Brady Pittman                      Priority                                        $420.00           $0.00           420.00
 540      508 2nd Street
          Evansdale, IA 50707
3868      Wesley T. Ketchum                  Priority                                        $895.13           $0.00           895.13
 540      305 Arlington St.
          Shawano, WI 54166
3869      Steve Kohn                         Priority                                        $155.38           $0.00           155.38
 540      W220N10796 Amy Belle Road
          Colgate, WI 53017
3870      Kristin O'Connell                  Priority                                        $436.76           $0.00           436.76
 540      4559 County Rd PP
          De Pere, WI 54115
3871      Hailee Sanford                     Priority                                        $119.69           $0.00           119.69
 540      452 Cook St
          De Pere, WI 54115
3872      Beth Hodgson                       Priority                                        $725.02           $0.00           725.02
 540      1593 Redstone Trail
          Green Bay, WI 54313
3873      Mackenzie Wichman                  Priority                                        $130.19           $0.00           130.19
 540      902 E Florida Ave
          Little Chute, WI 54140
3874      Sandi Neumaier                     Priority                                        $716.76           $0.00           716.76
 540      603 Waterloo St
          Columbus, WI 53925
3875      Jeremy Jon Mundt                   Priority                                        $479.85           $0.00           479.85
 540      124 W. Rio Street
          Rio, WI 53960
3876      Joshua F Eckert                    Priority                                        $434.69           $0.00           434.69
 540      N8745 Country Road 577
          Stephenson, MI 49887
3877      Dave Bader                         Priority                                      $1,606.50           $0.00          1,606.50
 540      136 Lamplighter Dr #7
          Kaukauna, WI 54130




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 266 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 262                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3878      Ann Klemp                          Priority                                        $134.38           $0.00           134.38
 540      E9161 Bear Creek Rd
          Clintonville, WI 54929
3879      Amy Wettstein                      Priority                                         $67.19           $0.00            67.19
 540      2039 Whistling Swan Cir
          De Pere, WI 54115
3882      Calvin Denlinger                   Priority                                        $839.91           $0.00           839.91
 540      6996 Olde Davenport Rd.
          La Motte, IA 52054
3883      Timothy Allen Guest                Priority                                        $807.45           $0.00           807.45
 540      5166 Oakview Dr
          Swartz Creek, MI 48473
3884      Mary M. Loomis                     Priority                                        $785.38           $0.00           785.38
 540      3903 E High St
          Oak Creek, WI 53154
3885      Carie Stedman                      Priority                                        $806.38           $0.00           806.38
 540      N9529 Noe Rd
          Appleton, WI 54915
3891      Kallie Moderson                    Priority                                        $140.69           $0.00           140.69
 540      350 S Green Bay Rd
          Bay Rd, WI 54956
3893      Andrea Knipp                       Priority                                        $388.50           $0.00           388.50
 540      1838 Platt St
          Manitowoc, WI 54220
3894      Gail Larson                        Priority                                      $1,015.88           $0.00          1,015.88
 540      4149 Westview Lane
          Oshkosh, WI 54904
3895      Ashley Ann Orr                     Priority                                        $449.38           $0.00           449.38
 540      W10793 Wildwood Way
          Poynette, WI 53955
3896      Alyson D. Stitz                    Priority                                        $334.96           $0.00           334.96
 540      416 S. 4th Ave.
          Wausau, WI 54401
3897      Emma Bohren                        Priority                                        $398.96           $0.00           398.96
 540      12 Overlook Dr Apt 8212
          Fond du Lac, WI 54937
3898      Erica Richter                      Priority                                        $140.00           $0.00           140.00
 540      N5428 24th Ave Lot 208
          Wild Rose, WI 54984
3899      Richard L. Riffe                   Priority                                         $77.69           $0.00            77.69
 540      W6033 Greystone Ct
          Appleton, WI 54915




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 267 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 263                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3900      April Hermes                       Priority                                        $677.25           $0.00          677.25
 540      1840 Taubel Blvd. Apt. 12
          New London, WI 54961
3901      Samantha O'Connell                 Priority                                        $463.57           $0.00          463.57
 540      1116 Poppy Ln
          Winneconne, WI 54986
3902      Johnette G. Grams                  Priority                                        $545.95           $0.00          545.95
 540      N12032 N. Parish Road
          Markesan, WI 53946
3904      Josh Thompson                      Priority                                        $576.45           $0.00          576.45
 540      2133 Granger Road
          Manitowoc, WI 54220
3905      Emily Bauer                        Priority                                        $468.26           $0.00          468.26
 540      728 Tetonka View Dr.
          Waterville, MN 56096
3906      Morgan Budde                       Priority                                        $508.73           $0.00          508.73
 540      223 Pendleton
          Pendleton, KY 40391
3907      Melanie R. Higgins                 Priority                                        $803.25           $0.00          803.25
 540      566 Sweetwater Dr.
          Palmyra, PA 17078
3908      Mackenzee Stoltz                   Priority                                        $203.69           $0.00          203.69
 540      W7059 Maple Terrace Rd
          Greenville, WI 54942
3909      Mackenzie Hanson Albrecht          Priority                                        $110.24           $0.00          110.24
 540      15463 74th St
          Milaca, MN 56353
3910      Connie and Lyle Geisthardt         Priority                                        $155.38           $0.00          155.38
 540      710 Jennifer Court
          Omro, WI 54963
3911      Brittany Curry                     Priority                                        $377.96           $0.00          377.96
 540      N80W28322 Keesus Rd
          Hartland, WI 53029
3912      Alexandria C. Glodowski            Priority                                        $303.45           $0.00          303.45
 540      514 Mill Street
          Waupaca, WI 54981
3913      Benjamin Houseye                   Priority                                        $155.38           $0.00          155.38
 540      c/o Kimberly Wilke
          1126 N. 11th St.
          Sheboygan, WI 53081
3914      Samuel Brookins                    Priority                                        $423.68           $0.00          423.68
 540      N5310 County Rd. T
          Princeton, WI 54968



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 268 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 264                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3916      Melissa S. Spoerl                   Priority                                        $576.45           $0.00           576.45
 540      1245 Wisconsin St
          Oshkosh, WI 54901
3917      Christopher L. Ellis                Priority                                      $1,606.50           $0.00          1,606.50
 540      621 Jacobson Ave.
          Madison, WI 53714
3918      Jessica Grenier                     Priority                                         $88.73           $0.00            88.73
 540      1053 Moraine Way #9
          Green Bay, WI 54303
3922      Megan Wilde                         Priority                                        $418.90           $0.00           418.90
 540      3602 Eau Claire Ave.
          Schofield, WI 54476
3923      Amy Dallman                         Priority                                        $200.00           $0.00           200.00
 540      59 MeMe Ln
          Reedsburg, WI 53959
3925      Mason McGinley                      Priority                                        $218.38           $0.00           218.38
 540      10520 Sunburst Ave.
          Firestone, CO 80504
3926      James Gray III                      Priority                                        $500.85           $0.00           500.85
 540      1856 State Hwy 13
          Friendship, WI 53934
3927      Lexi LeClair                        Priority                                        $134.38           $0.00           134.38
 540      7029 W Hillcrest Rd
          Manitowoc, WI 54220
3928      Michael D'Amato                     Priority                                        $842.07           $0.00           842.07
 540      1452 Quarry Road
          Kirkland, IL 60146
3929      Elizabeth Smith                     Priority                                        $134.38           $0.00           134.38
 540      N6534 3rd Ave
          Oxford, WI 53952
3930      Christopher J. Schmidt              Priority                                        $130.73           $0.00           130.73
 540      2300 Beau Monde Terrace #101
          Lisle, IL 60532
3931      Anna Curry                          Priority                                        $155.38           $0.00           155.38
 540      N4498 County Road C
          Pulaski, WI 54162
3932      Christina Olson                     Priority                                        $130.73           $0.00           130.73
 540      412 West Oshkosh St.
          Ripon, WI 54971
3933      Russell Cluchey                     Priority                                      $1,000.00           $0.00          1,000.00
 540      1033 Ridge Rd
          Mishicot, WI 54228




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 269 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 265                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3934      Alex Kohler                       Priority                                        $350.00           $0.00          350.00
 540      221 Washington Ave
          Neenah, WI 54956
3935      Jill Cook                         Priority                                        $576.45           $0.00          576.45
 540      8241 Lake Road
          Wisconsin Rapids, WI 54494
3936      Clayton Collins                   Priority                                        $726.08           $0.00          726.08
 540      1336 14th Ave
          Green Bay, WI 54304
3937      Morgan Krause                     Priority                                         $67.00           $0.00           67.00
 540      829 Jackson Street
          Oshkosh, WI 54901
3938      Jake Herlache                     Priority                                        $130.19           $0.00          130.19
 540      805 Longview Ave
          Green Bay, WI 54301
3939      McKenna Russell                   Priority                                        $155.38           $0.00          155.38
 540      4625 Cook Rd
          Oconto, WI 54153
3940      Tyler Ermis                       Priority                                        $949.20           $0.00          949.20
 540      540 E Glenbrook Dr
          Pulaski, WI 54162
3941      Stephanie Bucksa                  Priority                                        $534.40           $0.00          534.40
 540      895 Waverly Pl
          Green Bay, WI 54304
3942      Jennifer Lee Hake                 Priority                                        $970.15           $0.00          970.15
 540      2205 Clover Lane
          Janesville, WI 53545
3943      Rebecca Young                     Priority                                        $197.38           $0.00          197.38
 540      3910 Oregon Street, Unit 8
          Oshkosh, WI 54902
3944      Aaron Rommelfaenger               Priority                                        $319.73           $0.00          319.73
 540      233 McKinley Street
          Fond du Lac, WI 54935
3945      Nicole M. George                  Priority                                        $324.45           $0.00          324.45
 540      422 Wisconsin Ave
          Fond du Lac, WI 54937
3946      Autumn Wilcox                     Priority                                        $200.00           $0.00          200.00
 540      20 Forest Ave. Apt. 507
          Fond du Lac, WI 54935
3947      Bradley Brusky                    Priority                                        $553.88           $0.00          553.88
 540      340 Ledgeview Ave
          Fond du Lac, WI 54935




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 270 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 266                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3948      Josephine M. O'Neal               Priority                                        $177.45           $0.00           177.45
 540      2620 Sturm Rd
          Two Rivers, WI 54241
3949      Abbey Vanne                       Priority                                        $762.30           $0.00           762.30
 540      19 Braman St
          Danvers, MA 01923
3950      Brian Fortune                     Priority                                        $497.00           $0.00           497.00
 540      1033 W 5th St.
          Appleton, WI 54914
3951      Gregg Shafen                      Priority                                        $271.95           $0.00           271.95
 540      1829 Silvermine Dr
          Eau Claire, WI 54203
3952      Daniel Scott                      Priority                                        $479.85           $0.00           479.85
 540      1407 Blacktail Dr
          Sturgis, SD 57785
3953      Nathan Rantanen                   Priority                                        $261.45           $0.00           261.45
 540      200 Amory St
          Fond du Lac, WI 54935
3954      Phil Pope Jr                      Priority                                        $403.73           $0.00           403.73
 540      1540 Schaller St
          Janesville, WI 53546
3955      Leevon Chinnock                   Priority                                        $261.45           $0.00           261.45
 540      151922 Tanager Ln.
          Wausau, WI 54401
3956      Kaitlynn Bentle                   Priority                                        $438.88           $0.00           438.88
 540      W6501 Midway Rd
          Hortonville, WI 54944
3957      Katie Seidl                       Priority                                        $413.18           $0.00           413.18
 540      139A W Huron St
          Berlin, WI 54923
3958      Zachary Wickham                   Priority                                        $130.73           $0.00           130.73
 540      W6671 Greenridge Drive
          Greenville, WI 54942
3960      Karlee Rose Kuntze                Priority                                        $843.08           $0.00           843.08
 540      W5149 County Road 366
          Daggett, WI 49821
3961      Jessica Schilling                 Priority                                        $177.45           $0.00           177.45
 540      606 Linden Ave
          Hartford, WI 53027
3963      Nathan Bittorf                    Priority                                      $1,078.88           $0.00          1,078.88
 540      5687 Townline Rd.
          Sturgeon Bay, WI 54235




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 271 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 267                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3964      Whitney Everard                    Priority                                        $155.38           $0.00           155.38
 540      5687 Townline Rd.
          Sturgeon Bay, WI 54235
3965      David Bawol                        Priority                                        $400.00           $0.00           400.00
 540      991 W Lakeshore Dr.
          Manistique, MI 49854
3966      Bradley A. Smith                   Priority                                        $288.23           $0.00           288.23
 540      665 Robin Dr
          Sun Prairie, WI 53590
3967      Alicia Tebo                        Priority                                        $197.38           $0.00           197.38
 540      17106 Valley Dr.
          Tinley Park, IL 60487
3968      Ambria (Amy) Yates                 Priority                                      $2,706.38           $0.00          2,706.38
 540      1899 Cottontail Dr
          Oshkosh, WI 54904
3969A     Kathy Brockman                     Priority                                      $3,025.00           $0.00          3,025.00
 540      N3940 Conrad St.
          Kaukauna, WI 54130
3971      Paul Kehl                          Priority                                        $921.38           $0.00           921.38
 540      4870 Moses Road
          Columbia, TN 38401
3972      Jaired Blaine                      Priority                                        $876.75           $0.00           876.75
 540      1315 Baillie Lane SW
          Altoona, IA 50009
3973      McKayla Zastrow                    Priority                                         $77.69           $0.00            77.69
 540      615 Mallard Court
          De Pere, WI 54115
3974      Amy Schuelke                       Priority                                        $109.19           $0.00           109.19
 540      208 High Street
          Waupaca, WI 54981
3975      Michele Wickham                    Priority                                        $401.63           $0.00           401.63
 540      21 Mountain Ave
          Middletown, NY 10940
3979      Kaitlyn Nault                      Priority                                        $382.19           $0.00           382.19
 540      422 Hawk St
          Oshkosh, WI 54902
3983      Jason Traber                       Priority                                        $401.63           $0.00           401.63
 540      26335 Malchine Road
          Waterford, WI 53185
3985      Jerod Lowney                       Priority                                      $1,066.03           $0.00          1,066.03
 540      4449 E Tri Lakes Rd
          Superior, WI 54880




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 272 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 268                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3988      Chase Wardian                      Priority                                        $282.46           $0.00           282.46
 540      524 Seminary Drive
          Dyer, IN 46311
3990      Kody Hill                          Priority                                        $134.38           $0.00           134.38
 540      222 East Center Street
          Juneau, WI 53039
3991      Barbara Baer                       Priority                                        $338.63           $0.00           338.63
 540      2916 Hanging Fen Ct
          Johnsburg, WI 60051
3992      Nichole Polster                    Priority                                        $807.45           $0.00           807.45
 540      1405 S Nicolet Rd Apt 52
          Appleton, IL 54914
3993      Christian Benson                   Priority                                        $706.63           $0.00           706.63
 540      P.O. Box 115
          Gaastra, MI 49927
3994      Marty Schneidewind                 Priority                                        $826.88           $0.00           826.88
 540      417 N Warren St
          Watertown, WI 53098
3995      Megan Cook                         Priority                                         $77.69           $0.00            77.69
 540      N172 W20645 Hazelwood Lane
          Jackson, WI 53037
3996      Grace Rauch                        Priority                                        $134.38           $0.00           134.38
 540      915 South Grove Street
          Ripon, WI 54971
3997      John Podlasek                      Priority                                      $2,430.75           $0.00          2,430.75
 540      107 Hosmer St
          Marinette, WI 54143
3998      Michael Garcia                     Priority                                        $177.45           $0.00           177.45
 540      410 State Street
          Oconomowoc, WI 53066
3999      Amy Supanich                       Priority                                      $1,467.77           $0.00          1,467.77
 540      16431 Dakota Rd
          Lanse, MI 49946
4000      Todd Garrigan Jr.                  Priority                                        $130.73           $0.00           130.73
 540      1801 S. 39th St Apt. 212
          Manitowoc, WI 54220
4001      Ross Peterson                      Priority                                        $845.76           $0.00           845.76
 540      N2222 19th Road
          Wautoma, WI 54982
4002      Jamie Grubb                        Priority                                        $402.68           $0.00           402.68
 540      258 E Park Ave
          Berlin, WI 54923




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 273 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 269                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4003A     Miranda Nicole Vielbaum            Priority                                        $303.45           $0.00          303.45
 540      210 North Freeman Dr Apt #3
          Port Washington, WI 53074
4004      Christopher Anklam                 Priority                                        $507.68           $0.00          507.68
 540      1502 12th Avenue
          Green Bay, WI 54304
4005      Benjamin J. Olson                  Priority                                        $479.85           $0.00          479.85
 540      1210 13th Avenue
          Green Bay, WI 54304
4006      Jessika Guzman                     Priority                                        $360.66           $0.00          360.66
 540      820 Neville Ave Apt 3
          Green Bay, WI 54303
4008      Kaitlin Slama                      Priority                                        $356.96           $0.00          356.96
 540      6799 S County Rd W
          Foxboro, WI 54836
4009      Cole Mitchell                      Priority                                          $0.00           $0.00            0.00
 540      N4903 Ballard Rd. Apt. C
          Appleton, WI 54913
4010      Jeremy Roloff                      Priority                                        $762.30           $0.00          762.30
 540      3622 N. 81st Street
          Milwaukee, WI 53222
4011      Erin Dyszelski                     Priority                                        $294.51           $0.00          294.51
 540      316 Maple Ave. Apt. 1
          Waukesha, WI 53186
4012      Luke Ziemer                        Priority                                        $134.38           $0.00          134.38
 540      501 Second Street
          Kewaunee, WI 54216
4014      Vicki Helein                       Priority                                         $67.19           $0.00           67.19
 540      W5089 Fox Lane
          Sherwood, WI 54169
4015      Jeffrey Weir                       Priority                                        $384.83           $0.00          384.83
 540      3287 Linwood Springs
          Stevens Point, WI 54481
4016      Brody Arndt                        Priority                                        $228.88           $0.00          228.88
 540      N6573 36th Ave
          Fremont, WI 54940
4017      Colleen Kingsland                  Priority                                        $398.96           $0.00          398.96
 540      W6323 Lincoln Rd
          Van Dyne, WI 54979
4018      Olivia Beyer                       Priority                                         $98.69           $0.00           98.69
 540      N1625 Arnies Lane
          Greenville, WI 54942




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 274 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 270                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4019      Shelly and Christopher Misener     Priority                                        $288.23           $0.00          288.23
 540      4256 Oakridge Ct.
          Stevens Point, WI 54481
4020      Sarah Spang                        Priority                                        $345.98           $0.00          345.98
 540      215 Randolph St
          Randolph, WI 53956
4021      Judith A. Huinker                  Priority                                        $774.38           $0.00          774.38
 540      2705 E. Havenwood Dr.
          Oshkosh, WI 54904
4022      Patricia DeLorme                   Priority                                        $414.71           $0.00          414.71
 540      1017 15th Street
          Menominee, MI 49858
4023      Abbey Ambrosius                    Priority                                        $206.32           $0.00          206.32
 540      2924 Cinnamon Ridge Trail
          Suamico, WI 54313
4024      Tyler Fayta                        Priority                                        $155.38           $0.00          155.38
 540      1718 Kalahari Drive
          Green Bay, WI 54313
4025      Gary Kuehn                         Priority                                        $260.16           $0.00          260.16
 540      240 16th St S
          Wisconsin Rapids, WI 54494
4026      Nathan Bonenfant                   Priority                                        $272.96           $0.00          272.96
 540      1402 Walsh Acres Dr.
          West Bend, WI 53095
4027      Scott M. Winiki                    Priority                                        $553.88           $0.00          553.88
 540      4025 S Kingan Ave Apt 7
          Saint Francis, WI 53235
4028      Michael Shaub                      Priority                                        $261.00           $0.00          261.00
 540      218 S Cedar Ave
          Wood Dale, IL 60191
4029      William Presutto                   Priority                                        $807.45           $0.00          807.45
 540      4231 Steppingstone Lane
          Liverpool, NY 13090
4030      Beth Rosin                         Priority                                        $300.00           $0.00          300.00
 540      2080 Greengrove St
          Kaukauna, WI 54130
4031      Jerald Gardiepy                    Priority                                        $246.75           $0.00          246.75
 540      800 Skidmore Dr
          Kingsford, MI 49802
4032      Rachael Singer                     Priority                                        $155.38           $0.00          155.38
 540      9605 Sumac Circle
          Amherst, WI 54406




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 275 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 271                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4033      Emily LaVine                       Priority                                        $264.57           $0.00           264.57
 540      W7170 State Road 67
          Plymouth, WI 53073
4034      William Tyler Butzlaff             Priority                                      $1,083.57           $0.00          1,083.57
 540      8332 Highland Drive
          Kewaskum, WI 53040
4035      Carli Finley                       Priority                                        $130.73           $0.00           130.73
 540      907 Irish Rd Apt 10
          Neenah, WI 54956
4037      Jonathon E. Ripperdan              Priority                                        $675.09           $0.00           675.09
 540      223 W Clark St
          Negaunee, MI 49866
4039      Gina and Ramon Sague               Priority                                      $1,650.00           $0.00          1,650.00
 540      911 Birch Street
          Hancock, MI 49930
4040      Allan Wakkuri                      Priority                                        $130.73           $0.00           130.73
 540      101 W. Ohio Street, Apt. 5
          Marquette, MI 49855
4041      Laurie Wiench Grimm                Priority                                        $130.73           $0.00           130.73
 540      4678 Ramirez St
          Robstown, TX 78380
4043      LeAnn Salmi                        Priority                                        $134.38           $0.00           134.38
 540      608 Wisconsin Ave
          Gladstone, MI 49837
4045      Timothy Wozniczka                  Priority                                        $204.23           $0.00           204.23
 540      1720 Parkwood Drive
          Oshkosh, WI 54904
4047      Erin Carmichael                    Priority                                         $77.69           $0.00            77.69
 540      1906 Plains Ct
          Urbana, IL 61802
4050      Taylor Cook                        Priority                                         $77.69           $0.00            77.69
 540      470 Evergreen Ter
          Kewaskum, WI 53040
4058      Dan Axberg                         Priority                                        $218.38           $0.00           218.38
 540      1104 Cleveland St
          Niagara, WI 54151
4059      Morgan Borchardtd                  Priority                                         $77.69           $0.00            77.69
 540      6692 W Thornapple Dr.
          Janesville, WI 53548
4062      Bea Salm                           Priority                                        $518.65           $0.00           518.65
 540      12207 County Rd C
          Valders, WI 54245




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 276 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 272                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4067      Jeffrey Hobbs                      Priority                                        $204.23           $0.00           204.23
 540      302 14th Avenue East
          Ashland, WI 54806
4068      Cassie Leino                       Priority                                        $639.45           $0.00           639.45
 540      302 North 14th Avenue East
          Ashland, WI 54806
4069A     Michael Nicola                     Priority                                      $3,025.00           $0.00          3,025.00
 540      9072 County Road Z
          Suring, WI 54174
4070      Valerie Ploeckelman                Priority                                      $1,062.08           $0.00          1,062.08
 540      711 Wilson Ave
          Sheboygan Falls, WI 53085
4071      Paul Coppola                       Priority                                        $807.46           $0.00           807.46
 540      1361 Prairie Ct
          West Chicago, IL 60185
4073      Kody Campshure                     Priority                                          $0.00           $0.00              0.00
 540      241 N Louis Ave
          Coleman, WI 54112
4075      Paul Munagian                      Priority                                      $2,029.13           $0.00          2,029.13
 540      4651 Teonia Woods
          Rolling Meadows, IL 60008
4076      Jack Desens                        Priority                                        $392.65           $0.00           392.65
 540      W9257 County Rd F
          Bear Creek, WI 54922
4077      Tanner Edward Chouinard            Priority                                        $141.23           $0.00           141.23
 540      723 Cayuga Street
          Ypsilanti, MI 48198
4078      Angela Floyd                       Priority                                        $261.45           $0.00           261.45
 540      1536 E Glendale Avenue
          Appleton, WI 54911
4079      Eric Tessier                       Priority                                        $864.68           $0.00           864.68
 540      1435 B Main Street
          Marinette, WI 54143
4080      Samantha Herman                    Priority                                        $414.23           $0.00           414.23
 540      1860 Huntington Lane
          West Fargo, ND 58078
4082      Jeffrey L. Taylor                  Priority                                        $350.70           $0.00           350.70
 540      113 Everett St
          Fond du Lac, WI 54935
4083      Tammi Miller                       Priority                                      $1,120.35           $0.00          1,120.35
 540      1109 Vulcan Street
          Iron Mountain, MI 49801




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 277 of 493
                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 273                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:06 PM
Claim #   Creditor Name & Address          Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4084      Amber Pearce                     Priority                                        $500.85           $0.00           500.85
 540      149 Habig Rd
          Indianpolis, IN 46217
4085      Alex Kurivial                    Priority                                        $261.45           $0.00           261.45
 540      7980 Rhode Ct
          Dyer, IN 46311
4086      Ahna J. Magness                  Priority                                        $134.38           $0.00           134.38
 540      4151 Fieldcrest Drive
          Kaukauna, WI 54130
4087      Dustin J. Reilly                 Priority                                        $858.90           $0.00           858.90
 540      830 Betty Ave
          Neenah, WI 54956
4088      Makena Felten                    Priority                                        $197.38           $0.00           197.38
 540      932 N 68th St
          Wauwatosa, WI 53213
4089      Amanda Ernst                     Priority                                        $359.63           $0.00           359.63
 540      75 Paulina St
          Clintonville, WI 54929
4090      Cory W DuDeVoire                 Priority                                        $271.95           $0.00           271.95
 540      141 Flora Way
          Clintonville, WI 54929
4091      Stacey Lancaster                 Priority                                        $717.68           $0.00           717.68
 540      1111 N Second Ave
          Alpena, MI 49707
4092      Anthony Capener                  Priority                                        $130.73           $0.00           130.73
 540      1561 Brighton Beach Rd.
          Menasha, WI 54952
4094      Tiffani King                     Priority                                      $1,493.63           $0.00          1,493.63
 540      5607 Moyer Ave A
          Weston, WI 54476
4095      Anthony Ray                      Priority                                        $403.73           $0.00           403.73
 540      31520 Packerland Drive
          Prairie du Chien, WI 53821
4096      Joshua D. Arnett                 Priority                                        $846.00           $0.00           846.00
 540      205 S Main Street
          Pierson Station, IL 61929
4098      Susan P. Freetly                 Priority                                      $1,165.50           $0.00          1,165.50
 540      9066 Wolf Road
          Iron, MN 55751
4099      Tiffany Jacobsen                 Priority                                        $828.45           $0.00           828.45
 540      412 Red Coat Ct
          Waterford, WI 53185




                              Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 278 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 274                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4100      Richard Olson                     Priority                                        $807.45           $0.00          807.45
 540      6011 Stevens St
          Byron, IL 61010
4101      Holly Feistner                    Priority                                        $435.75           $0.00          435.75
 540      PO Box 73
          Woonsocket, SD 57385
4102      Brandon Wells                     Priority                                        $261.45           $0.00          261.45
 540      21 IKI Dr #4
          Edgerton, WI 53534
4103      Janet McWane                      Priority                                        $233.07           $0.00          233.07
 540      2086 Woodside Drive
          Round Lake Beach, IL 60073
4104      Neil J. Wolfe                     Priority                                        $553.88           $0.00          553.88
 540      1 N. Oplaine Rd. Unit #8903
          Gurnee, WI 60031
4105      Nicole Mroczynski                 Priority                                        $303.45           $0.00          303.45
 540      628 Fairview Avenue
          De Pere, WI 54115
4106      Gary Dean Paepke                  Priority                                        $684.08           $0.00          684.08
 540      N1175 Hillestad Rd
          Lodi, WI 53555
4107      Paul Perzinski                    Priority                                        $642.88           $0.00          642.88
 540      4808 Adams Lake Rd
          Stevens Point, WI 54482
4108      Jill Perock                       Priority                                        $747.57           $0.00          747.57
 540      1365 Orlando Dr
          Green Bay, WI 54313
4109      Kent A Van De Leygraaf            Priority                                        $443.63           $0.00          443.63
 540      120 Doty St PO Box #862
          Kaukauna, WI 54130
4110      Sue Brenwall                      Priority                                         $75.00           $0.00           75.00
 540      1932 Evans Ct
          Green Bay, WI 54304
4111      Abigail Schweiner                 Priority                                        $100.00           $0.00          100.00
 540      4901 Church Road
          New Franken, WI 54229
4112      Mary Sanford                      Priority                                        $155.38           $0.00          155.38
 540      531 Concord Drive
          Oregon, WI 53575
4113      Robert Mindt                      Priority                                        $271.95           $0.00          271.95
 540      2207 Creekside Ct
          Sheboygan, WI 53081




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 279 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 275                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4114      Casey Otto                         Priority                                        $157.48           $0.00           157.48
 540      509 E Harding Dr
          Appleton, WI 54915
4115      Clayton J. Lewis                   Priority                                        $403.73           $0.00           403.73
 540      312 E Lynwood Dr
          Athens, IL 62613
4116      Deanna Lindow                      Priority                                        $172.50           $0.00           172.50
 540      1027 Kensington Ave.
          Plymouth, WI 53073
4117      Allyson Tebon                      Priority                                         $67.19           $0.00            67.19
 540      4509 State Rd. 73
          Deerfield, WI 53531
4118      Alisa Mundt                        Priority                                        $671.92           $0.00           671.92
 540      881 Security Dr. #DD308
          Fond du Lac, WI 54935
4119      Tessa Birkholz                     Priority                                        $717.68           $0.00           717.68
 540      606 20th St. NW
          East Grand Forks, MN 56721
4120      Caleb J. Luken                     Priority                                        $151.73           $0.00           151.73
 540      7768 Steamboat Road
          Summerset, SD 57769
4121      Joel T. Ditter                     Priority                                        $175.00           $0.00           175.00
 540      1672 Cedarview Drive
          Saint Cloud, WI 53079
4122      Daniel Mindt                       Priority                                        $479.85           $0.00           479.85
 540      1526 S 20th St
          Sheboygan, WI 53081
4123      Alison Pujanauski                  Priority                                        $214.19           $0.00           214.19
 540      2397 Woodland Rd
          Port Washington, WI 53074
4124      Cole R Thielen                     Priority                                        $948.68           $0.00           948.68
 540      7337 Indian Village Hts
          Fountain, CO 80817
4125      Tabitha Lueneburg                  Priority                                        $266.70           $0.00           266.70
 540      940 Marshall Drive
          Mauston, WI 53948
4126      Brenda and Thomas Vanden Bush      Priority                                      $1,036.88           $0.00          1,036.88
 540      N2379 Green Valley Rd.
          Pulaski, WI 54162
4127      Katie Carten                       Priority                                        $576.12           $0.00           576.12
 540      1412 Kennedy Dr
          Kirkland, IL 60146




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 280 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 276                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4128      Nick Soltis                         Priority                                        $261.45           $0.00           261.45
 540      711 NP Ave. N #1205
          Fargo, ND 58102
4129      Jared LaBelle                       Priority                                        $623.65           $0.00           623.65
 540      709 Dewitt St
          Portage, WI 53901
4130      Nicholas Brunette                   Priority                                        $589.58           $0.00           589.58
 540      617 Night Court
          Green Bay, WI 54313
4131      Christopher Biersteker              Priority                                        $319.73           $0.00           319.73
 540      514 Melrose Avenue
          Green Bay, WI 54303
4132      Chelsea Maiers                      Priority                                        $790.09           $0.00           790.09
 540      591 State St. Apt. 102
          Tiffin, IA 52340
4133      Chelsea Shuda                       Priority                                        $207.88           $0.00           207.88
 540      N3430 County Road D
          Jefferson, WI 53549
4134      Kennedy Klaus                       Priority                                        $130.19           $0.00           130.19
 540      1602 Rockwell Court
          Green Bay, WI 54313
4135      Jacob Weymouth                      Priority                                         $98.69           $0.00            98.69
 540      2115 Alpine Way
          Plainfield, IL 60586
4136      Mike Lewis                          Priority                                      $2,422.35           $0.00          2,422.35
 540      949 E Frances
          Appleton, WI 54911
4137      Charlene Trevino                    Priority                                        $350.70           $0.00           350.70
 540      P. O. Box 95
          Almond, WI 54909
4138      Jeannette Basom                     Priority                                        $338.63           $0.00           338.63
 540      6524 W HWY 2
          Hurley, WI 54534
4140      Josh Killerlain                     Priority                                        $717.68           $0.00           717.68
 540      N5546 Star Branch Rd
          Pardeeville, WI 53954
4141      Cheryl F. Marti                     Priority                                        $202.13           $0.00           202.13
 540      8624 Ridgewood Lane
          Savage, MN 55378
4143      Gaye Trcka                          Priority                                        $338.63           $0.00           338.63
 540      305 5th Ave N
          Hurley, WI 54534




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 281 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 277                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4144      Nicole Lettow                     Priority                                        $303.45           $0.00           303.45
 540      N89 W17659 Saint Thomas St.
          Menomonee Falls, WI 53051
4145      Mackenzie Mattheis                Priority                                        $497.65           $0.00           497.65
 540      2925 George Rd, Apt 203
          Wisconsin Rapids, WI 54495
4146      Suzanne Cox                       Priority                                        $134.38           $0.00           134.38
 540      W6768 Midway Rd
          Hortonville, WI 54944
4147      Tyler Wright                      Priority                                        $287.69           $0.00           287.69
 540      W5988 Valley Ln
          Appleton, WI 54915
4148      Luke N. Mangold                   Priority                                         $67.19           $0.00            67.19
 540      W5087 Fox Lane
          Sherwood, WI 54169
4149      Christian Silvestri               Priority                                        $288.23           $0.00           288.23
 540      19w130 Mallard Court
          Downers Grove, IL 60516
4152      Susie Olson                       Priority                                        $803.25           $0.00           803.25
 540      N8853 Down River Rd
          Phillips, WI 54555
4153      Briana Handschke                  Priority                                      $1,039.45           $0.00          1,039.45
 540      245525 Halsburg Lane
          Athens, WI 54411
4154      Jonathan Hanson                   Priority                                        $402.68           $0.00           402.68
 540      920 Bader St
          Green Bay, WI 54302
4157      Jay Stadtmueller                  Priority                                        $945.00           $0.00           945.00
 540      3667 Knapp St
          Oshkosh, WI 54902
4158      Alexander S Villegas              Priority                                        $610.38           $0.00           610.38
 540      109 N Main St
          Iron Ridge, WI 53035
4159      Christopher Lamers                Priority                                        $290.82           $0.00           290.82
 540      N1291 Thrush Dr.
          Greenville, WI 54942
4160      Justin Kleiber                    Priority                                      $1,693.13           $0.00          1,693.13
 540      1500 Koch St
          Pekin, IL 54942
4162      Sheena Kalepp                     Priority                                         $77.69           $0.00            77.69
 540      W8452 Joe Snow Rd.
          Merrill, WI 54452




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 282 of 493
                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                       Page: 278                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                                Time: 01:35:06 PM
Claim #   Creditor Name & Address                Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4163      Kari Kessel                            Priority                                        $201.57           $0.00           201.57
 540      2924 Waubesa Ave
          Madison, WI 53711
4164      Brian Bond                             Priority                                      $1,255.76           $0.00          1,255.76
 540      504 Meadow Heights Drive
          Black Creek, WI 54106
4165      Katie Sotiros                          Priority                                        $155.38           $0.00           155.38
 540      12670 W North Ct
          New Berlin, WI 53151
4166      Gracie Corbett                         Priority                                         $67.19           $0.00            67.19
 540      2527 Laredo Lane
          Green Bay, WI 54304
4167      Renee Sponem                           Priority                                        $554.34           $0.00           554.34
 540      S10381 County Road C
          Sauk City, WI 53583
4168      Emma Neale                             Priority                                         $98.69           $0.00            98.69
 540      W147N6897 Woodland Dr
          Menomonee, WI 53051
4169      Bobby J. Crocker or Julie Anderson     Priority                                        $893.03           $0.00           893.03
 540      4104 County Highway I
          Sparta, WI 54656
4171      Ireland Grenlie                        Priority                                        $400.00           $0.00           400.00
 540      931 White Oak Dr
          Waupaca, WI 54981
4172      Skyler Vilwock                         Priority                                      $1,158.68           $0.00          1,158.68
 540      404 East Fond du Lac
          Ripon, WI 54971
4173      Skyler Vilwock                         Priority                                        $617.38           $0.00           617.38
 540      404 East Fond du Lac
          Ripon, WI 54971
4174      Stacey Clauss                          Priority                                        $261.45           $0.00           261.45
 540      1299 Janice Lane
          Beaverton, MI 54971
4175      Peter Thomas                           Priority                                      $1,465.26           $0.00          1,465.26
 540      2070 Charles St.
          De Pere, WI 54115
4176      Justin Nimmer                          Priority                                        $197.38           $0.00           197.38
 540      125 N Fairfield Ave
          Juneau, WI 53039
4184      Corinne J. Cornett                     Priority                                      $1,294.28           $0.00          1,294.28
 540      4912 Nevada Avenue
          Fort Wayne, IN 46815




                                Case 20-27367-gmh           Doc 195    Filed 07/14/21        Page 283 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 279                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4185      Katrin Humphrey                   Priority                                        $303.45           $0.00           303.45
 540      3409 Ridge Ave
          Rockford, IL 61103
4186      Rachelle Rodriguez                Priority                                      $2,349.84           $0.00          2,349.84
 540      16169 6th St
          Atlantic Mine, MI 49905
4187      Kelley Silcock                    Priority                                        $553.88           $0.00           553.88
 540      N7937 Lakeview
          Fond du Lac, WI 54937
4188      Holly Pogliano                    Priority                                        $204.74           $0.00           204.74
 540      13433 N Harma Rd
          Hurley, WI 54534
4189      Susan P. Freetly                  Priority                                        $684.61           $0.00           684.61
 540      9066 Wolf Road
          Iron, MN 55751
4190      Emily Nickel                      Priority                                        $553.88           $0.00           553.88
 540      813 Lincoln St
          Green Bay, WI 54303
4194      Chelsea Kerwin                    Priority                                      $1,600.00           $0.00          1,600.00
 540      702 S. 7th. St. #3
          Lake City, MN 55041
4195      Karri Kepler                      Priority                                        $815.85           $0.00           815.85
 540      38 Welcome Circle
          Appleton, WI 54915
4196      Kyle Barkovich                    Priority                                        $717.68           $0.00           717.68
 540      3064 Bowers Harbor Rd
          Traverse City, IN 49686
4198      Edmund Hatch                      Priority                                      $2,459.63           $0.00          2,459.63
 540      117 S Oak St
          North Platte, NE 69101
4200      Tyler Wells                       Priority                                         $67.19           $0.00            67.19
 540      7768 Lake Bluff 19.4 Rd.
          Gladstone, MI 49837
4201      Laura A. Pavloski                 Priority                                        $585.38           $0.00           585.38
 540      6983 Rocky Run Drive
          Rudolph, WI 54475
4205      Nicole Lijewski                   Priority                                        $677.25           $0.00           677.25
 540      2009 Hudson Way
          Waukesha, WI 53186
4206      Dominic D'Acquisto                Priority                                        $261.45           $0.00           261.45
 540      4523 42nd St
          Kenosha, WI 53144




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 284 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 280                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4207      Alison Coovert                    Priority                                        $119.69           $0.00          119.69
 540      1911 Brickville Rd
          Sycamore, IL 60178
4208      Laura Clay                        Priority                                        $130.73           $0.00          130.73
 540      310 S 66th St
          Milwaukee, WI 53214
4209      Alyssa Nelson                     Priority                                         $50.00           $0.00           50.00
 540      6512 State Rd 76
          Neenah, WI 54956
4210      Brianna Holliday                  Priority                                        $413.18           $0.00          413.18
 540      N8950 Lilac Rd
          Menasha, WI 54952
4211      Marty J Brost                     Priority                                        $413.18           $0.00          413.18
 540      1257 Chestnut St.
          West Bend, WI 53095
4212      Zach Smith                        Priority                                        $155.38           $0.00          155.38
 540      931 Landis Street
          Collins, WI 54207
4213      Holly Ann Pogliano                Priority                                        $204.74           $0.00          204.74
 540      13433 N Harma Rd
          Hurley, WI 54534
4214      Curtis Ward                       Priority                                        $803.25           $0.00          803.25
 540      2007 Scheuring Road Apt 8
          De Pere, WI 54115
4215      Brenda Schellpfeffer              Priority                                        $803.25           $0.00          803.25
 540      W2070 Cty Road TW
          Mayville, WI 53050
4216      William Kienbaum                  Priority                                        $197.38           $0.00          197.38
 540      N2441 County Rd G
          Chilton, WI 53014
4217      Stacy Albright                    Priority                                        $359.63           $0.00          359.63
 540      N6541 Cty Rd E
          Ripon, WI 54971
4218      Scott Fogel                       Priority                                        $261.45           $0.00          261.45
 540      1200 River View Ave. #21
          Stevens Point, WI 54481
4220      Richard Brehmer                   Priority                                        $350.00           $0.00          350.00
 540      315 West Fulton Street
          Edgerton, WI 53534
4221      Ryan Miller                       Priority                                        $392.18           $0.00          392.18
 540      301 13th St. S.
          Wisconsin Rapids, WI 54494




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 285 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 281                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4222      Vickie Waskowiak                   Priority                                        $803.25           $0.00           803.25
 540      2532 US Hwy 2
          Florence, WI 54121
4223      Joann Campbell                     Priority                                      $1,354.50           $0.00          1,354.50
 540      W7043 School Road
          Greenville, WI 54942
4224      Joshua E Tessmer                   Priority                                      $1,032.68           $0.00          1,032.68
 540      2000 Lewis St
          Marinette, WI 54143
4225      Alivia Brandner                    Priority                                         $76.13           $0.00            76.13
 540      W4975 Emery Lane
          Fond du Lac, WI 54937
4226      Karissa Brunette                   Priority                                        $539.65           $0.00           539.65
 540      2909 N 88th St
          Milwaukee, WI 53222
4227      Maria Francisco                    Priority                                         $77.69           $0.00            77.69
 540      511 W. South Ave.
          Houghton, MI 49931
4228      Timothy Pahnke                     Priority                                        $288.23           $0.00           288.23
 540      6520 CTH J
          Cato, WI 54230
4229      Jason Kuehn                        Priority                                        $439.95           $0.00           439.95
 540      7524 Hickory Grove
          Wonder Lake, IL 60097
4230      Abigail Sordahl                    Priority                                        $204.74           $0.00           204.74
 540      1416 Anderson Avenue
          Wakefield, MI 49968
4231      James Back                         Priority                                         $99.23           $0.00            99.23
 540      4510 Whip or Will Lane
          Wisconsin Rapids, WI 54494
4232      Kristine Gay                       Priority                                        $350.65           $0.00           350.65
 540      N2600 N Kohn Rd
          Reeseville, WI 53579
4233      Nathan Morris                      Priority                                      $2,778.77           $0.00          2,778.77
 540      55519 169th Ave
          Gonvick, MN 56644
4234      Ryan Walejko                       Priority                                        $177.45           $0.00           177.45
 540      W5398 County Road F
          Neshkoro, WI 54960
4236      Mark Geier                         Priority                                      $1,548.75           $0.00          1,548.75
 540      16187 Crown Arbor Way
          Fort Meyers, FL 33908




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 286 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 282                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4237      John Gillmer                       Priority                                      $1,996.33           $0.00          1,996.33
 540      1417 Bluff Ave.
          Sheboygam, WI 53081
4238      Tracey Larson                      Priority                                        $272.96           $0.00           272.96
 540      N64W14530 Poplar Dr
          Menomonee Falls, WI 53051
4239      Melissa Asmondy                    Priority                                        $425.25           $0.00           425.25
 540      W199 N11509 Rosewood Ave.
          Germantown, WI 53022
4240      Peter J Soulier                    Priority                                        $500.85           $0.00           500.85
 540      P.O. Box 434
          Lac du Flambeau, WI 54538-0434
4243      Summer Blenker                     Priority                                        $553.88           $0.00           553.88
 540      127 Edwards Street
          Wausau, WI 54401
4245      Ryan Jordan                        Priority                                      $1,487.50           $0.00          1,487.50
 540      23 Knotty Pine Ct
          Fountain Inn, SC 29644
4247      Mark Gezella II                    Priority                                        $288.23           $0.00           288.23
 540      453 N Good Hope Rd
          De Pere, WI 54115
4248      Mason Robert Ritz                  Priority                                        $350.70           $0.00           350.70
 540      337 N. Main St. Apt. 2
          Fond du Lac, WI 54935
4249      Mandy Rozmiarek                    Priority                                        $438.38           $0.00           438.38
 540      W3804 Hilly Ln.
          Black Creek, WI 54106
4252      Tyler Hoefler                      Priority                                        $130.73           $0.00           130.73
 540      335 Taylor St.
          Kaukauna, WI 54130
4254      Jesse Liedke                       Priority                                        $242.55           $0.00           242.55
 540      307 Breister Ave
          Fond du Lac, WI 54935
4255      Scott Hallgren                     Priority                                        $350.70           $0.00           350.70
 540      513 Nebraska Circle
          Carol Stream, IL 60188
4256      Sherrie Rosenau                    Priority                                        $197.38           $0.00           197.38
 540      W8528 Lincoln Rd
          Van Dyne, WI 54979
4257      Douglas Lane                       Priority                                        $479.85           $0.00           479.85
 540      1052 Fish Ave.
          Grand Marsh, WI 53936




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 287 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 283                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4258      Savannah Hildebrand                Priority                                        $288.23           $0.00           288.23
 540      230 Lawrence St
          Westfield, WI 53964
4259      Jeff Huettl                        Priority                                         $67.19           $0.00            67.19
 540      221 Lakeview Ave
          Hortonville, WI 54944
4260      Jerome Weller                      Priority                                        $677.25           $0.00           677.25
 540      990 Highland Park Rd
          Neenah, WI 54956
4261      Angela Dollaway                    Priority                                      $1,211.18           $0.00          1,211.18
 540      1629 Rasho Rd
          Traverse City, MI 49696
4262      John R Pluta                       Priority                                        $155.38           $0.00           155.38
 540      1058 Hickory Hill Pkwy W
          Hubertus, WI 53033
4263      Collin Levy                        Priority                                        $392.18           $0.00           392.18
 540      822 Upland Ridge Drive
          Fort Wayne, IN 46825
4264      Kamryn Griswold                    Priority                                        $455.00           $0.00           455.00
 540      W310 S2851 Wild Rose Lane
          Waukesha, WI 53188
4265      Abby Ashauer                       Priority                                        $273.00           $0.00           273.00
 540      1175 Western Ave
          Kewaskum, WI 53040
4266      Jackie Ronsman                     Priority                                        $134.38           $0.00           134.38
 540      2788 Monaco Dr
          Green Bay, WI 54311
4267      Ulee Vang                          Priority                                        $261.45           $0.00           261.45
 540      137 King St
          Neenah, WI 54956
4273      Ashley Montrose                    Priority                                        $807.45           $0.00           807.45
 540      W8203 Johnson Rd.
          Iron Mountain, MI 49801
4275      Douglas Lane                       Priority                                        $281.38           $0.00           281.38
 540      1052 Fish Ave.
          Grand Marsh, WI 53936
4276      Lindsay Peterson                   Priority                                        $151.19           $0.00           151.19
 540      W5924 Springview Dr
          Norway, MI 49870
4277      Karen Larson                       Priority                                        $251.96           $0.00           251.96
 540      80 Thackery Dr
          Oshkosh, WI 54904




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 288 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 284                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4278      Lori Coulahan                     Priority                                        $652.58           $0.00          652.58
 540      51572 Lakeland Rd.
          Elkhart, IN 46514
4279      Clinton Diehl                     Priority                                        $134.38           $0.00          134.38
 540      738 Gateway St NE
          Cedar Rapids, IA 52402
4280      Travis Boulanger                  Priority                                        $350.70           $0.00          350.70
 540      1162 State Hwy 32
          Pulaski, WI 54162
4282      Angelica Morales                  Priority                                        $500.85           $0.00          500.85
 540      502 8th St SW
          Spencer, IA 51301
4283      Emma Myhill                       Priority                                        $409.50           $0.00          409.50
 540      1610 Schaefer Circle #21
          Appleton, WI 54915
4284      Katelyn Hansmann                  Priority                                         $77.69           $0.00           77.69
 540      5810 Murray St
          New Berlin, WI 53151
4285      Nicholas Doherty                  Priority                                        $779.03           $0.00          779.03
 540      537 Redwing Ct.
          Campbellsport, WI 53010
4286      Pete Rausch                       Priority                                        $155.38           $0.00          155.38
 540      1835 Rush Lake Drive
          Ripon, WI 54971
4287      Dawn Wiebelhaus                   Priority                                        $201.57           $0.00          201.57
 540      1477 Wallace Lake Rd
          West Bend, WI 53090
4288      Stewart J. Boivin                 Priority                                        $254.07           $0.00          254.07
 540      1520 Estates Ln, Apt. 2
          Shawano, WI 54166
4289      Kayleigh Bonlander                Priority                                         $77.69           $0.00           77.69
 540      1700 McKinley St
          New Holstein, WI 53061
4290      Lance E. Ernsting                 Priority                                        $840.00           $0.00          840.00
 540      1428 Seymour Court
          Neenah, WI 54956
4291      Autumn Keshick                    Priority                                        $413.18           $0.00          413.18
 540      W139 Willow Road
          Wilson, MI 49896
4292      William Farrow                    Priority                                        $677.25           $0.00          677.25
 540      10 Woodland Crescent
          Merry Hill
          Woverhampton WV3 8AS,



                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 289 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 285                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4293      Toni B. Dotson                    Priority                                        $177.45           $0.00           177.45
 540      1588 Eufola Rd
          Statesville, NC 28677
4294      Tracy L. Peterson                 Priority                                        $660.45           $0.00           660.45
 540      431 1st St
          Hartford, WI 53027
4295      Kennedy Theobald                  Priority                                        $810.57           $0.00           810.57
 540      N6437 Bridgewood Rd
          Sheboygan Falls, WI 53085
4296      Madison Dunavant                  Priority                                      $1,556.10           $0.00          1,556.10
 540      301 Chestnut
          Jet, OK 73749
4297      Lexi Steele                       Priority                                        $371.65           $0.00           371.65
 540      W5100 State Highway M69
          Felch, MI 49831
4299      Mariah Wallace                    Priority                                        $576.45           $0.00           576.45
 540      17181 Nixon Street NW
          Elk River, MN 55330
4300      Ethan A. Ouellette                Priority                                        $621.08           $0.00           621.08
 540      51 South St
          Champion, MI 49814
4301      Scott Utke                        Priority                                        $438.91           $0.00           438.91
 540      526 Coolidge Ave
          Appleton, WI 54915
4302      Myles Parker                      Priority                                        $100.00           $0.00           100.00
 540      E9251 Guhl Rd
          Fremont, WI 54940
4303      Judy Patz                         Priority                                      $1,141.28           $0.00          1,141.28
 540      622 N Division St.
          Appleton, WI 54911
4304      Suzanna Heusman                   Priority                                        $230.00           $0.00           230.00
 540      609 E 27th St
          Kearney, NE 68847
4305      Paula VandenEng                   Priority                                        $576.46           $0.00           576.46
 540      W187 State Hwy 156
          Pulaski, WI 54162
4307      Johannah Kaminske                 Priority                                        $518.65           $0.00           518.65
 540      102 2nd Avenue
          Weyauwega, WI 54983
4308      Hannah Heyerdahl                  Priority                                        $677.26           $0.00           677.26
 540      980 Apple Blossom Dr. Apt. 1
          Neenah, WI 54956




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 290 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 286                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4309      Courtney Christel                   Priority                                      $1,345.58           $0.00          1,345.58
 540      16603 County Road C
          Valders, WI 54245
4312      Hana Sobczak                        Priority                                          $0.00           $0.00              0.00
 540      N9534 Hartford Ln
          Appleton, WI 54915
4313      Renee Brown                         Priority                                        $268.76           $0.00           268.76
 540      4802 West Wildflower Lane
          Appleton, WI 54914
4314      Mickayla Davis                      Priority                                        $377.96           $0.00           377.96
 540      6324 Lyndale Ave S Unit 217
          Richfield, MN 55423
4315      Terry Stephens                      Priority                                      $1,278.90           $0.00          1,278.90
 540      3607 Hickory Hill Dr
          Somerset, KY 42503
4316      Robert Reed                         Priority                                        $398.48           $0.00           398.48
 540      620 Catherine St
          Metropolis, IL 62960
4317      Barbara Craighead                   Priority                                        $356.96           $0.00           356.96
 540      4939 Bellmann Dr
          West Bend, WI 53095
4318      Amber Wiebelhaus                    Priority                                        $278.25           $0.00           278.25
 540      1477 Wallace Lake Rd
          West Bend, WI 53090
4319      Laura Maeder                        Priority                                        $338.63           $0.00           338.63
 540      1114 W. 11th Avenue
          Oshkosh, WI 54902
4320      Alexis Louwagie                     Priority                                        $201.57           $0.00           201.57
 540      3003 2nd St
          Emmetsburg, IA 50536
4321      Jamie Rauwerdink                    Priority                                        $177.45           $0.00           177.45
 540      3021 South 10th Street
          Sheboygan, WI 53081
4322      Travis Wiltzius                     Priority                                        $401.63           $0.00           401.63
 540      1616 Janice Ave 7
          Green Bay, WI 54304
4323      Lisa J Stumpf                       Priority                                        $384.26           $0.00           384.26
 540      N1278 Rawhide Rd
          Keshena, WI 54135
4325      Chad Giles                          Priority                                        $576.45           $0.00           576.45
 540      203 Mulberry Drive
          Waldo, WI 53093




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 291 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 287                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4326      Bonnie McGraw                     Priority                                      $1,606.50           $0.00          1,606.50
 540      W153S7147 Rosewood Cir.
          Muskego, WI 53150
4327      Shelly Igl                        Priority                                        $510.26           $0.00           510.26
 540      8178 Challenger Dr
          Neenah, WI 54956
4328      Tracy Schierl                     Priority                                      $3,024.00           $0.00          3,024.00
 540      1801 E Robin Way Unit J
          Appleton, WI 54915
4329      Luke J. Brolin                    Priority                                         $67.19           $0.00            67.19
 540      1007 Main St Lower
          Luxemburg, WI 54217
4330      Ross R. Bielema                   Priority                                        $403.73           $0.00           403.73
 540      E7766 Cut Off Road
          New London, WI 54961
4331      Mitchell Waechter                 Priority                                        $134.38           $0.00           134.38
 540      228 South Elm St
          Campbellsport, WI 53010
4332      Annalisa Suprenand                Priority                                        $155.38           $0.00           155.38
 540      1930 Sheridan St
          Oshkosh, WI 54901
4333      Samantha Seidl                    Priority                                        $585.00           $0.00           585.00
 540      W1687 Shady Rd
          Seymour, WI 54165
4334      Cassondra Garton                  Priority                                        $388.45           $0.00           388.45
 540      130 Pacific Road
          Merrimac, WI 53561
4335      Michael Teletzke, Jr.             Priority                                        $576.45           $0.00           576.45
 540      265 E 10th Street
          Fond du Lac, WI 54935
4336      Stephanie Roth                    Priority                                        $155.38           $0.00           155.38
 540      W4040 Fairlane Circle
          Malone, WI 53049
4337      Tony Singleton                    Priority                                        $550.00           $0.00           550.00
 540      361 Bischoff St.
          Fond du Lac, WI 54935
4338      Lori Loeffler                     Priority                                        $177.45           $0.00           177.45
 540      N2082 Vast Domain Drive
          Hortonville, WI 54944
4339      Andy Vollert                      Priority                                        $155.38           $0.00           155.38
 540      2711 Hickory Dr.
          Plover, WI 54467




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 292 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 288                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4340      Erica MacIntosh                    Priority                                      $1,527.76           $0.00          1,527.76
 540      155 29th St Lot 88
          Gladstone, MI 49837
4341      Nicholas J. Wilichowski            Priority                                        $200.00           $0.00           200.00
 540      983 Tam O Shanter Dr
          Hartford, WI 53027
4344      Tina Mack                          Priority                                        $345.98           $0.00           345.98
 540      8757 Hwy 32
          Suring, WI 54174
4345      Anthony Eason                      Priority                                        $118.13           $0.00           118.13
 540      521 Fairview Ave
          Neenah, WI 54956
4346      Kris Brugman                       Priority                                        $130.73           $0.00           130.73
 540      72 Feather Ridge Rd
          Marquette, MI 49855
4347      Anna Cleghorn                      Priority                                        $500.85           $0.00           500.85
 540      27071 Clarpointe Dr
          Warren, WI 48088
4348      Danette R. Olson                   Priority                                        $157.48           $0.00           157.48
 540      201 E Wisconsin St Apt 2
          Rosendale, WI 54974
4349      Bradley Schwittay                  Priority                                        $572.25           $0.00           572.25
 540      W5573 County Road M
          Peshtigo, WI 54157
4350      Jacob Heynis                       Priority                                        $479.85           $0.00           479.85
 540      5227 13th Ave Apt. 1304
          Kenosha, WI 53140
4351      Donna R Waupoose                   Priority                                        $864.68           $0.00           864.68
 540      PO Box 62
          Keshena, WI 54135
4352      Christopher Alvin                  Priority                                        $479.85           $0.00           479.85
 540      304 N Fulton St
          Princeton, WI 54968
4353      Emily Conger                       Priority                                          $0.00           $0.00              0.00
 540      7818 Swiss Road
          Oshkosh, WI 54902
4354      Lori L. Coubal                     Priority                                      $1,152.90           $0.00          1,152.90
 540      104 Ahola Avenue
          Wakefield, MI 49968
4355      Jameson Frank                      Priority                                        $553.88           $0.00           553.88
 540      1980 Rathert Rd
          Cottage Grove, WI 53527




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 293 of 493
                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                        Page: 289                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                                 Time: 01:35:06 PM
Claim #   Creditor Name & Address                 Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4356      John Heggesta                           Priority                                        $220.50           $0.00          220.50
 540      1132 Prospect Ave
          Portage, WI 53901
4357      Jason Michael Kotek                     Priority                                        $705.08           $0.00          705.08
 540      115 Prairie St
          Lodi, WI 53555
4358      Denise Lornson                          Priority                                        $268.76           $0.00          268.76
 540      1071 Sterling Heights Drive
          Menasha, WI 54952
4359      Claudia Murray                          Priority                                        $201.57           $0.00          201.57
 540      301 E. Wentworth Ln.
          Appleton, WI 54913
4360      Norman Peters                           Priority                                        $553.88           $0.00          553.88
 540      229 Church Road
          Luxemburg, WI 54217
4361      Lauren Retzlaff                         Priority                                        $119.69           $0.00          119.69
 540      718 Lakeshore Drive North
          Fond du Lac, WI 54937
4362      Anthony Wayne Snyder                    Priority                                        $500.00           $0.00          500.00
 540      380 18th Street
          Fond du Lac, WI 54935
4363      Nancy Sterletske/Denmark State Band     Priority                                        $626.33           $0.00          626.33
 540      545 Manitowoc Street
          Reedsville, WI 54230
4364      Brittney Van Rossum                     Priority                                         $77.69           $0.00           77.69
 540      136 Washington St
          Kaukauna, WI 54130
4366      Emily Boyea                             Priority                                        $155.38           $0.00          155.38
 540      763 Saint Joseph Street
          De Pere, WI 53705
4368      Jodi Hewitt                             Priority                                        $667.76           $0.00          667.76
 540      480 Thomas St
          Fond du Lac, WI 54935
4369      Ivan Lee                                Priority                                        $576.45           $0.00          576.45
 540      507 Nicolet Blvd.
          Neenah, WI 54956
4370      Kenneth Hurley                          Priority                                        $303.45           $0.00          303.45
 540      2337 Sunny Ln Apt J
          Green Bay, WI 54313
4371      Carissa Dollahite                       Priority                                        $303.45           $0.00          303.45
 540      5536 Washington Rd. Apt 205
          Kenosha, WI 53144




                               Case 20-27367-gmh             Doc 195    Filed 07/14/21        Page 294 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 290                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4372      Dawn M Ziegler                     Priority                                        $109.19           $0.00           109.19
 540      22 Clover Ln
          Fond du Lac, WI 54937
4373      Patricia Albright                  Priority                                        $414.75           $0.00           414.75
 540      W876 County K
          Ripon, WI 54971
4374      Adam Fisher                        Priority                                      $1,556.10           $0.00          1,556.10
 540      1447 Medford Ln
          Mishawaka, IN 46544
4376      Jamie L Nicholas                   Priority                                        $606.90           $0.00           606.90
 540      1810 Cindy Street
          Ispeming, MI 49849
4377      Stephen Lessard                    Priority                                        $155.38           $0.00           155.38
 540      805 Woodward Ave
          Kingsford, MI 49802
4379      Brittany Salmi                     Priority                                        $214.19           $0.00           214.19
 540      608 Wisconsin Ave
          Gladstone, MI 49837
4380      Emily Albrecht                     Priority                                         $67.19           $0.00            67.19
 540      14460 Woodridge Cir
          Brookfield, WI 53005
4385      Ian Vandergrinten                  Priority                                        $233.07           $0.00           233.07
 540      N3691 Maple Lane
          Fond du Lac, WI 54937
4386      Elizabeth Atkins                   Priority                                        $576.45           $0.00           576.45
 540      4727 W 128th Pl
          Alsip, IL 60803
4387      Tim Kolb                           Priority                                        $288.23           $0.00           288.23
 540      801 Windover Court
          Green Bay, WI 54313
4389      Tami Geiger                        Priority                                         $50.00           $0.00            50.00
 540      5177 High Pointe Drive
          Winneconne, WI 54986
4390      Brandon Gardner                    Priority                                        $130.73           $0.00           130.73
 540      221 S Lincoln St
          Kimberly, WI 54136
4391      Kathy Smith                        Priority                                        $272.96           $0.00           272.96
 540      1200 Park Ave
          Oconto, WI 54153
4392      Christina Eberhard                 Priority                                         $67.19           $0.00            67.19
 540      5602 Auchter Lane
          Waunakee, WI 53597




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 295 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 291                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4393      Amy S. Hillen                      Priority                                        $669.38           $0.00          669.38
 540      6861 N. 700 E.
          Morristown, WI 46161
4394      Michael Eis                        Priority                                        $413.18           $0.00          413.18
 540      8725 W Hillcrest Dr
          Manitowoc, WI 54220
4395      Shelby Wiench-Warner               Priority                                        $288.23           $0.00          288.23
 540      112 E. 2nd St.
          PO Box 356
          Westfield, WI 53964
4396      Shaina Wolf                        Priority                                        $152.25           $0.00          152.25
 540      2129 West Hiawatha Drive
          Appleton, WI 54914
4397      Marissa Lovejoy                    Priority                                        $239.38           $0.00          239.38
 540      75739 220th St.
          Grand Meadow, MN 55936
4398      Michael S Mann                     Priority                                        $198.45           $0.00          198.45
 540      5636 Woodcrest Dr.
          Hartford, WI 53027
4399      Megan Ruth Johnson                 Priority                                        $119.69           $0.00          119.69
 540      8458 Wescott Road
          Kewaskum, WI 53040
4400      Madison Hardy                      Priority                                        $479.85           $0.00          479.85
 540      3645 Cherryvale Pl Unit 1
          Appleton, WI 54913
4401      Madison Brown                      Priority                                         $31.50           $0.00           31.50
 540      1016 N Georgetown Terrace
          Beaver Dam, WI 53916
4402      Sam Fischer                        Priority                                         $77.69           $0.00           77.69
 540      4895 State Road 28
          Kewaskum, WI 53040
4403      Jana Warden                        Priority                                         $67.19           $0.00           67.19
 540      1016 N. Georgetown Terrace
          Beaver Dam, WI 53916
4404      Paul Schroeder                     Priority                                        $807.45           $0.00          807.45
 540      430 4th Street South
          Wisconsin Rapids, WI 54494
4405      Brandon Lampi                      Priority                                        $479.85           $0.00          479.85
 540      W6818 Blue Heron Blvd Apt 2
          Fond du Lac, WI 54937
4406      Jasmine Werman                     Priority                                        $639.45           $0.00          639.45
 540      623 Moreland Avenue
          Schofield, WI 54476



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 296 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 292                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4407      Tina Dumbleton                    Priority                                      $1,173.38           $0.00          1,173.38
 540      1061 Honeysuckle Ln
          Neenah, WI 54956
4408      Brenda VanDyke                    Priority                                      $2,031.76           $0.00          2,031.76
 540      PO Box 5031
          De Pere, WI 54115
4409      Roger J. Clark                    Priority                                        $130.73           $0.00           130.73
 540      W4654 Super Drive
          Campbellsport, WI 53010
4410      Erin Lindemann                    Priority                                        $250.00           $0.00           250.00
 540      2123 N. 73rd St.
          Wauwatosa, WI 53213
4411      Floyd Schmidt                     Priority                                          $0.00           $0.00              0.00
 540      13822 Bonita Lane
          Suring, WI 54174
4412      Julie Buenzli                     Priority                                        $455.18           $0.00           455.18
 540      33455 Industrial Dr. Lot 4
          Wauzeka, WI 53826
4413      Drew Rodgers                      Priority                                        $551.25           $0.00           551.25
 540      149 N State St Apt B
          Berlin, WI 54923
4414      Jodi Hewitt                       Priority                                          $0.00           $0.00              0.00
 540      480 Thomas St
          Fond du Lac, WI 54935
4415      Kasey Behring                     Priority                                        $109.19           $0.00           109.19
 540      1169 Riverview Street
          Rogers City, MI 49779
4416      Robert Snider                     Priority                                        $807.45           $0.00           807.45
 540      808 Chalet Dr NW
          Rochester, MN 55901
4419      Marce Marce                       Priority                                      $1,556.10           $0.00          1,556.10
 540      2447 Mayo Street
          Hollywood, FL 33020
4420      Kendra Van Camp                   Priority                                        $406.32           $0.00           406.32
 540      W4725 Morning Star Ct
          Sherwood, WI 54169
4424      John-Michael Robert Vinzant       Priority                                      $1,107.75           $0.00          1,107.75
 540      770 Jenks Ave E
          Saint Paul, MN 55106
4427      Lauren Marino                     Priority                                        $151.73           $0.00           151.73
 540      1900 Melvin Ave
          Orlando, FL 32806




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 297 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 293                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4429      Natalie Mullendore                 Priority                                        $281.38           $0.00           281.38
 540      1085 Fjord Pass
          Mount Horeb, WI 53572
4430      Shaina Smartt                      Priority                                        $303.45           $0.00           303.45
 540      30415 Puritan Street
          Livonia, MI 48154
4431      Diane Stormoen                     Priority                                      $1,354.50           $0.00          1,354.50
 540      115 West Benson Street
           PO Box 121
          Glenbeulah, WI 53023
4432      John DeLuca                        Priority                                      $1,606.50           $0.00          1,606.50
 540      PO Box 601
          Frankfort, IL 60423
4433      Barbara Maki                       Priority                                        $677.25           $0.00           677.25
 540      PO Box 184
          Chatham, MI 49816
4434      Mindy Metoxen                      Priority                                        $864.68           $0.00           864.68
 540      915 Grant St
          De Pere, WI 54115
4435      Crystle L. Brockman                Priority                                        $261.45           $0.00           261.45
 540      213 W. Fourth Street
          Kaukauna, WI 54130
4436      Kelly J. Robinson                  Priority                                        $218.38           $0.00           218.38
 540      6169 Westridge 21.25 Dr
          Gladstone, MI 49837
4437      Nicholas J. Pozolinski             Priority                                        $151.73           $0.00           151.73
 540      544 N. 52nd St.
          Milwaukee, WI 53208
4438      Andrew Beierwaltes                 Priority                                      $2,409.75           $0.00          2,409.75
 540      8821 Timber Wolf Trail
          Madison, WI 53717
4439      Penny Tesch                        Priority                                        $200.00           $0.00           200.00
 540      6608 Peninsula Ln
          Ringle, WI 54471
4440      Neal Wermuth                       Priority                                      $1,165.50           $0.00          1,165.50
 540      308 Westridge Prkwy
          Verona, WI 53593
4441      Jason A. Gessert                   Priority                                      $1,588.65           $0.00          1,588.65
 540      1950 Bear Paw Trail
          Kaukauna, WI 54130
4442      Ronald Skelton                     Priority                                        $807.45           $0.00           807.45
 540      N7742 Lakeshore Dr
          Fond du Lac, WI 54937-1645



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 298 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 294                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4443      Sarah Magee                       Priority                                        $289.76           $0.00           289.76
 540      N6851 Kathryn St.
          Shawano, WI 54166
4444      Danielle Kilthau                  Priority                                        $350.70           $0.00           350.70
 540      3466 Maple Dr
          Hubertus, WI 53033
4446      Kenneth Richards                  Priority                                        $921.38           $0.00           921.38
 540      1541 Iris Drive
          Manitowoc, WI 54220
4447      Marissa Maleck                    Priority                                        $272.96           $0.00           272.96
 540      315 West Stroud Street
          Randolph, WI 53956
4448      Alexis G. Oliver                  Priority                                        $917.18           $0.00           917.18
 540      1010 N Martin Road
          Janesville, WI 53545
4449      William N. Lauer                  Priority                                        $119.69           $0.00           119.69
 540      1195 Stead Drive
          Menasha, WI 54952
4450      Linda Van Camp                    Priority                                        $155.38           $0.00           155.38
 540      136 Shelley Lane
          De Pere, WI 54115
4451      Brendan Barkow                    Priority                                        $444.12           $0.00           444.12
 540      1324 S Lutz St
          Shawano, WI 54166
4452      Sara Grell                        Priority                                      $1,993.95           $0.00          1,993.95
 540      2070 Town Road L
          Florence, WI 54121
4453      Ronald A Hawes                    Priority                                        $553.88           $0.00           553.88
 540      1425 Ferry Ave
          Niagara Falls, NY 14301
4454      Anna Anderson                     Priority                                        $197.38           $0.00           197.38
 540      705 1st St
          Random Lake, WI 53075
4455      Justin Smith                      Priority                                        $719.26           $0.00           719.26
 540      1200 Park Ave
          Oconto, WI 54153
4456      Grace B. Peterson                 Priority                                        $134.38           $0.00           134.38
 540      749 Ellis Ct
          Rockton, IL 61072
4457      Amanda Zane                       Priority                                        $377.96           $0.00           377.96
 540      9324 South 35th Street
          Franklin, WI 53132




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 299 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 295                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4458      Aaron Schneider                    Priority                                        $610.58           $0.00          610.58
 540      141 N James Street
          Kimberly, WI 54136
4459      Paul M. Bloch                      Priority                                         $67.19           $0.00           67.19
 540      618 Coonen Dr
          Combined Locks, WI 54113
4461      Kyle Clauss                        Priority                                        $266.18           $0.00          266.18
 540      1426 Thurston Ave
          Racine, WI 53405
4462      Erica Kampen                       Priority                                        $576.45           $0.00          576.45
 540      709 Center Street
          Ortonville, MN 56278
4463      Richard Whybark                    Priority                                        $288.23           $0.00          288.23
 540      2018 Cleveland Ave
          Racine, WI 53405
4464      Brittni Johns                      Priority                                         $67.19           $0.00           67.19
 540      26169 W State Hwy M64
          Ontonagon, MI 49953
4465      Cody Wedde                         Priority                                        $177.45           $0.00          177.45
 540      1116 High Street
          Kaukauna, WI 54130
4466      Sarah E. Ver Voort                 Priority                                         $65.63           $0.00           65.63
 540      2116 Peters Rd.
          Kaukauna, WI 54130
4468      Joann Lee Johnson                  Priority                                        $828.45           $0.00          828.45
 540      1302 24th St West Unit 248
          Billings, MT 59102
4469      Travis Kluge                       Priority                                        $177.20           $0.00          177.20
 540      714 S. Main Street
          Poynette, WI 53955
4470      Connor Mclaughlin                  Priority                                         $77.69           $0.00           77.69
 540      738 Estate Dr
          Fond du Lac, WI 54935
4471      Maggie Scharf                      Priority                                        $103.94           $0.00          103.94
 540      1690 Aspen Commons Apt. 115
          Middleton, WI 53562
4473      Diana Johnson                      Priority                                        $791.18           $0.00          791.18
 540      243 Ba Wood Lane 1
          Janesville, WI 53545
4474      Olivia Meissner                    Priority                                         $67.19           $0.00           67.19
 540      1230 E. Calumet St.
          Appleton, WI 54915




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 300 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 296                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4477      Nicholas Schmitt                  Priority                                        $399.51           $0.00           399.51
 540      329 Geneva Ave N. #402
          Oakdale, MN 55128
4478      Andrew Patterson                  Priority                                        $728.18           $0.00           728.18
 540      206 A Prospect Ave
          Oshkosh, WI 54901
4481      Joshua Ybarra                     Priority                                      $1,211.18           $0.00          1,211.18
 540      4015 Emerson Rd
          Sterling, IL 61081
4482      Kyle Kositzke                     Priority                                        $149.63           $0.00           149.63
 540      N4204 Killarney Ln
          Freedom, WI 54130
4483      William Schepis                   Priority                                      $1,648.50           $0.00          1,648.50
 540      2950 N Morrison St
          Appleton, WI 54911
4485      Heather A. Schultz                Priority                                      $1,639.05           $0.00          1,639.05
 540      177900 Pine View Rd
          Birnamwood, WI 54414
4486      Todd Mc Cormick                   Priority                                        $275.07           $0.00           275.07
 540      364 Minde Ct
          Kaukauna, WI 54130
4487      Adam J O'Connor                   Priority                                        $748.13           $0.00           748.13
 540      528 French Street
          Peshtigo, WI 54157
4488      Jason Pierce                      Priority                                        $261.45           $0.00           261.45
 540      N4067 Mary Joan Ct.
          Freedom, WI 54913
4489      Megan Koepke                      Priority                                        $134.38           $0.00           134.38
 540      892 Security Dr. Apt. I107
          Fond du Lac, WI 54935
4490      Greta K Stodieck                  Priority                                        $553.88           $0.00           553.88
 540      8221 85th Ave
          Milaca, MN 56353
4491      Michelle Eby                      Priority                                        $134.38           $0.00           134.38
 540      6061 Keller Drive
          Sun Prairie, WI 53590
4492      Lisa Schneider                    Priority                                        $626.82           $0.00           626.82
 540      3002 Sand Pit Rd
          Oshkosh, WI 54904
4493      Devin R. Houle                    Priority                                        $460.18           $0.00           460.18
 540      3452 Oneida Lake Road
          Harshaw, WI 54529




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 301 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 297                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4494      Amanda Caloun                       Priority                                        $109.19           $0.00          109.19
 540      3416 Hoffman Drive
          Plover, WI 54467
4496      Tyler Peterson                      Priority                                        $134.38           $0.00          134.38
 540      170 Bayou St.
          Marquette, MI 49855
4497      Kenneth Klarich                     Priority                                        $251.96           $0.00          251.96
 540      806 East I
          Iron Mountain, MI 59801
4498      Jonathan Schueller                  Priority                                        $733.95           $0.00          733.95
 540      2108 Zephyr Lane
          Round Rock, TX 78664
4500      Peyton Diem                         Priority                                        $404.25           $0.00          404.25
 540      3013 Shady Circle
          Cross Plains, WI 53528
4501      Tyler Hetzel                        Priority                                        $585.38           $0.00          585.38
 540      W616 State Rd 23
          Green Lake, WI 54941
4502      Alison Makinen                      Priority                                         $50.00           $0.00           50.00
 540      1022 Vine St. Unit 1
          LaCrosse, WI 54601
4503      Lori Melahn                         Priority                                        $470.38           $0.00          470.38
 540      33426 Brush Dr
          Burlington, WI 53105
4504      Jodi Wagner                         Priority                                        $155.38           $0.00          155.38
 540      20 South Street
          Plymouth, WI 53073
4505      Catherine Weyenberg                 Priority                                        $719.26           $0.00          719.26
 540      212 Maple St
          Kaukauna, WI 54130
4507      Kaitlyn Leitheiser                  Priority                                        $155.38           $0.00          155.38
 540      875 Odawa Circle
          Kewaskum, WI 53040
4508      Katherine Wildman                   Priority                                        $533.40           $0.00          533.40
 540      230 Timberlane Dr
          Palatine, IL 60067
4509      Amy Perkins                         Priority                                        $194.25           $0.00          194.25
 540      1809 Sahara Dr
          Green Bay, WI 54304
4510      Teri Murray                         Priority                                        $392.18           $0.00          392.18
 540      1011 Florida Ave
          Sheboygan, WI 53081




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 302 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 298                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4511      Theresa Payne                       Priority                                        $272.96           $0.00           272.96
 540      1204 Wilson Street
          Onalaska, WI 54650
4512      Bailey Kochevar                     Priority                                         $67.19           $0.00            67.19
 540      422 Union Ave. Apt A
          Oshkosh, WI 54901
4513      Jason Haynes                        Priority                                        $807.45           $0.00           807.45
 540      N2065 Cty Rd BB
          Marinette, WI 54143
4514      Dylan Herbst                        Priority                                        $130.73           $0.00           130.73
 540      9203 County Rd. B
          Winneconne, WI 54986
4515      Cotie Holbek                        Priority                                        $214.19           $0.00           214.19
 540      362 Joan Street
          Burlington, WI 53105
4516      Roger Cieslinski                    Priority                                      $1,455.83           $0.00          1,455.83
 540      211 N 9th Ave
          Iron River, MI 49935
4517      Tracy Schaub                        Priority                                      $1,288.38           $0.00          1,288.38
 540      W 6011 Cty Rd F
          Cascade, WI 53011
4518      Jason Hanson                        Priority                                        $466.20           $0.00           466.20
 540      1320 N 8th St
          Sheboygan, WI 53081
4519      Tanya Anderson                      Priority                                        $388.50           $0.00           388.50
 540      1910 N 13th Street
          Sheboygan, WI 53081
4520      Matthew Buss                        Priority                                        $413.65           $0.00           413.65
 540      2801 Lindbergh Ave
          Stevens Point, WI 54481
4521      Dawson Steckbauer                   Priority                                        $205.00           $0.00           205.00
 540      3310 Reber Dr
          Wisconsin Rapids, WI 54494
4523      Mitch VerVelde                      Priority                                         $67.19           $0.00            67.19
 540      N2929 Sunset Drive
          Oostburg, WI 53070
4524      Jay R. Moriva                       Priority                                        $959.18           $0.00           959.18
 540      621 2nd St Reedsburg
          Reedsburg, WI 53959
4525      Andrew Thomas Seiler                Priority                                        $508.15           $0.00           508.15
 540      1914 South Oneida Street
          Appleton, WI 54915




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 303 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 299                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4526      Abbey Williams                    Priority                                        $155.38           $0.00          155.38
 540      1636 Windsor Dr. #2
          Green Bay, WI 54302
4527      Kevin Grace                       Priority                                        $553.88           $0.00          553.88
 540      1626 N Prospect Ave. AP 1904
          Milwaukee, WI 53202
4529      Jessica Goetzke                   Priority                                        $134.38           $0.00          134.38
 540      3221 Stanford Lane #10
          West Bend, WI 53090
4532      Cynthia Helke                     Priority                                         $77.69           $0.00           77.69
 540      1118 Grand Avenue
          Manitowoc, WI 54220
4536      Joshua Michael Longtin            Priority                                        $853.13           $0.00          853.13
 540      W494 Hillside Drive
          De Pere, WI 54115
4537      Cody Kolka                        Priority                                        $477.70           $0.00          477.70
 540      105 Lieder St
          North Freedom, WI 53951
4538      Blythe Kramer                     Priority                                        $288.23           $0.00          288.23
 540      1417 Wedgewood Dr
          Watertown, WI 53098
4539      Kayla Murray                      Priority                                        $685.13           $0.00          685.13
 540      204 S Pine St
          Ishpeming, MI 49849
4540      Rachel Lynn Schroeder             Priority                                        $288.23           $0.00          288.23
 540      46 E 10th St
          Fond du Lac, WI 54935
4541      Alex Hanson                       Priority                                        $560.00           $0.00          560.00
 540      N5960 Shore Drive
          Wallace, MI 49893
4542      Matthew Ryan Khania               Priority                                        $288.73           $0.00          288.73
 540      46 E 10th St
          Fond du Lac, WI 54935
4543      Alexandria Shibilski              Priority                                          $0.00           $0.00            0.00
 540      2500 Locust Drive #19
          Plover, WI 54467
4544      Paul Hughes                       Priority                                        $405.83           $0.00          405.83
 540      12621 W. Park Ave.
          New Berlin, WI 53151
4545      Dylan Richardt                    Priority                                        $585.39           $0.00          585.39
 540      N7261 County Rd D
          Neshkoro, WI 54960




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 304 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 300                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4546      Sandra Katalinick                  Priority                                        $677.25           $0.00          677.25
 540      10585 W. Eastwood
          Beach Park, IL 60087
4548      Amanda Stoner                      Priority                                        $640.00           $0.00          640.00
 540      1404 Cambridge Rd
          Kewanee, IL 61443
4550      Kyle Nabbefeld                     Priority                                         $67.19           $0.00           67.19
 540      816 S Kensington Dr
          Appleton, WI 54915
4551      Steven Rogers                      Priority                                        $261.45           $0.00          261.45
 540      2948 Fond du Lac Road
          Oshkosh, WI 54902
4552      Justin Sinjakovic                  Priority                                        $130.73           $0.00          130.73
 540      N3444 U.S. Hwy 45
          Eden, WI 53019
4556      Julie M Guetzke                    Priority                                        $319.73           $0.00          319.73
 540      1121 4th Street
          Kiel, WI 53042
4559      Allison M Richard                  Priority                                        $575.38           $0.00          575.38
 540      W9526 Aldercate Drive
          Lodi, WI 53555
4560      Jacqueline Cramer                  Priority                                        $271.95           $0.00          271.95
 540      2023 Washington St
          New Holstein, WI 53061-1043
4561      Abbey Nelson                       Priority                                        $500.85           $0.00          500.85
 540      2962 West Point Rd
          Green Bay, WI 54313
4562      Shane Hale                         Priority                                        $850.44           $0.00          850.44
 540      604 Sandy Acre Dr
          West Bend, WI 53090
4563      Darryl Sundin                      Priority                                        $286.13           $0.00          286.13
 540      212 Burning Tree Ct
          Wrightstown, WI 54180
4564      Rebecca Quast                      Priority                                        $466.19           $0.00          466.19
 540      1510 Witzel Ave Unit 5
          Oshkosh, WI 54902
4565      Randal Lee                         Priority                                        $330.75           $0.00          330.75
 540      1106 Mallard Ave.
          Oshkosh, WI 54901
4566      Jacob Lawrenz                      Priority                                        $263.55           $0.00          263.55
 540      414 North Lafayette
          Shawano, WI 54166




                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 305 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 301                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4567      Isabel Martinez                   Priority                                        $576.45           $0.00           576.45
 540      2417 Patch St.
          Stevens Point, WI 54481
4568      Shari Mason                       Priority                                        $118.13           $0.00           118.13
 540      2625 S Schaefer St
          Appleton, WI 54915
4569      Conner Lanman                     Priority                                        $260.38           $0.00           260.38
 540      701 Ash Street
          Baraboo, WI 53913
4570      Ginger Denton                     Priority                                        $937.65           $0.00           937.65
 540      219 E 14th S
          Kaukauna, WI 54130
4571      Margaret E. Schears               Priority                                        $553.88           $0.00           553.88
 540      W243 Golden Lake Park Circle
          Oconomowoc, WI 53066
4573      Troy Weyland                      Priority                                      $1,354.50           $0.00          1,354.50
 540      512 Jeanette St
          Combined Locks, WI 54113
4574      Ashley Franklin                   Priority                                        $795.13           $0.00           795.13
 540      138 Cal Drive
          Limestone, TN 37681
4575      Kimberly Vande Hey                Priority                                        $272.96           $0.00           272.96
 540      1653 Mill Rd Greenleaf
          Greenleaf, WI 54126
4576      Dallas Humphrey                   Priority                                        $594.45           $0.00           594.45
 540      1716 5th St SW Apt 104
          Rochester, MN 55902
4577      Megan Iwanski                     Priority                                        $677.25           $0.00           677.25
 540      604 Brule Road
          Marquette, MI 49855
4578      Kerri Fei                         Priority                                        $319.73           $0.00           319.73
 540      9840 W 145th Pl
          Orlando Park, IL 60462
4579      Alen Maring                       Priority                                      $2,032.80           $0.00          2,032.80
 540      475 N Luce Ave
          Fremont, MI 49412
4583      Aubrey Lynne Carlson              Priority                                        $498.23           $0.00           498.23
 540      201 Meeske Ave. Apartment 4
          Marquette, MI 49855
4584      Aerianna Price                    Priority                                      $1,519.36           $0.00          1,519.36
 540      21458 State Highway M28
          McMillan, MI 49853




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 306 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 302                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4587      David Mork                        Priority                                      $1,211.70           $0.00          1,211.70
 540      PO Box 76
          Scandinavia, WI 54977
4590      Jordan Marquardt                  Priority                                        $476.65           $0.00           476.65
 540      2784 Fairview Road
          Neenah, WI 54956
4596      Michelle Jankowski                Priority                                        $177.45           $0.00           177.45
 540      5240 Primrose Lane
          Oshkosh, WI 54904
4597      Art Tselepis                      Priority                                        $774.38           $0.00           774.38
 540      312 Mayfield Lane
          Midland, MI 48640
4598      Brandon Mitchell                  Priority                                        $194.25           $0.00           194.25
 540      405 W Tremont St
          Waverly, IL 62692
4599      Larry Muenster                    Priority                                        $828.45           $0.00           828.45
 540      2219 Joyce Street
          Kaukauna, WI 54130
4600      Joshua Seefeldt                   Priority                                        $302.38           $0.00           302.38
 540      W5487 Seefeldt Ln
          Peshtigo, WI 54157
4601      Nicholas Lyons                    Priority                                        $251.96           $0.00           251.96
 540      1104 Breezewood Ln 5
          Neenah, WI 54956
4602      Tanya and Zachary Michalski       Priority                                      $1,950.38           $0.00          1,950.38
 540      731 Thompson Street
          Peshtigo, WI 54157
4603      Avery Martell                     Priority                                        $251.96           $0.00           251.96
 540      1635 Chatham Dr.
          Oshkosh, WI 54904
4604      Lori Arent                        Priority                                        $261.45           $0.00           261.45
 540      W6880 Daniel Ct
          Greenville, WI 54942
4605      Bart Knaga                        Priority                                      $1,211.18           $0.00          1,211.18
 540      1867 Leeds Rd
          Bolingbrook, IL 60490
4606      Josh Lyons                        Priority                                        $478.76           $0.00           478.76
 540      1104 Breezewood Lane Unit 5
          Neenah, WI 54956
4607      Nick Muelder                      Priority                                         $67.19           $0.00            67.19
 540      1476 Hilltop View Ct.
          Hubertus, WI 53033




                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 307 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 303                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4608      Lynn M. Slottke                     Priority                                        $422.63           $0.00           422.63
 540      W4981 North Oakhaven Cir.
          Wautoma, WI 54982
4610      Lee Brandriet                       Priority                                        $141.23           $0.00           141.23
 540      409 4th St NE Apt 1
          Watertown, SD 57201
4612      Mitchell Musser                     Priority                                        $109.19           $0.00           109.19
 540      1149 Primrose Lane
          Fond du Lac, WI 54935
4613      Michael Harris                      Priority                                      $1,075.20           $0.00          1,075.20
 540      1012 9th Ave S
          Escanaba, MI 49829
4614      Tyler C. Howard                     Priority                                      $1,097.31           $0.00          1,097.31
 540      404 W. Winneconne Ave. Apt. 3
          Neenah, WI 54956
4615      Shannon Wepner                      Priority                                        $277.00           $0.00           277.00
 540      E7783 Island Rd
          Manawa, WI 54949
4616      Ken Jochem                          Priority                                        $422.63           $0.00           422.63
 540      702 Cleveland Ave
          Wild Rose, WI 54984
4617      Lindsey Klug                        Priority                                        $134.38           $0.00           134.38
 540      546 Karen Lane
          Green Bay, WI 54301
4618      Justin Hauert                       Priority                                        $500.85           $0.00           500.85
 540      750 23rd Ave N
          South St. Paul, MN 55075
4619      Michael Barker                      Priority                                      $1,600.00           $0.00          1,600.00
 540      N5844 1st Ave
          Plainfield, WI 54966
4620      Roch Cournouyer Mongrain            Priority                                        $414.71           $0.00           414.71
 540      150 Rang Saint-Louis Yamaska
          QC Canada
          J0G1W0,
4621A     Mike Glass                          Priority                                        $303.58           $0.00           303.58
 540      1084 Oregon St
          Green Bay, WI 54303
4622      Colin Saegert                       Priority                                        $155.38           $0.00           155.38
 540      N8683 Bancroft Rd
          Theresa, WI 53091
4623      Brianna Diedrich                    Priority                                        $288.23           $0.00           288.23
 540      2516 Forest Avenue
          Two Rivers, WI 54241



                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 308 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 304                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:06 PM
Claim #   Creditor Name & Address              Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4626      Michael Javier Gonzalez Gonzalez     Priority                                          $0.00           $0.00              0.00
 540      Encantada, Valle San Juan SJ49
          Via Paris
          Trujillo Alto, PR 00976
4627      Joel Trede                           Priority                                        $282.45           $0.00           282.45
 540      9185 Edge O Woods Dr
          Cedarburg, WI 53012
4628      Kelly Lynn Christopherson            Priority                                        $272.96           $0.00           272.96
 540      2865 Ruschfield Drive
          Oshkosh, WI 54904
4629      Justin Koplien                       Priority                                        $677.26           $0.00           677.26
 540      617 N 3rd St
          Weyauwega, WI 54983
4630      Brian Hagler                         Priority                                        $452.56           $0.00           452.56
 540      1201 Rutledge Street
          Pawnee, IL 62558
4631      Andrew Brown                         Priority                                      $1,556.10           $0.00          1,556.10
 540      201 Chestut St
          Lena, IL 61048
4636      Shanna Smith                         Priority                                        $130.73           $0.00           130.73
 540      1428 W 3rd St
          Kimberly, WI 54136
4637      Angie Hodkiewicz                     Priority                                        $218.38           $0.00           218.38
 540      N7611 Lower Cliff Rd
          Sherwood, WI 54169
4638      Christopher Geirach                  Priority                                      $2,370.38           $0.00          2,370.38
 540      w159n9629 Butternut Rd
          Germantown, WI 53022
4639      Julie Bishop                         Priority                                        $100.00           $0.00           100.00
 540      3216 Blueberry Lane
          Appleton, WI 54915
4645      Brittney Duford                      Priority                                        $369.57           $0.00           369.57
 540      2218 E. Wyllys Ct.
          Midland, MI 48642
4647      Ashley Franklin                      Priority                                          $0.00           $0.00              0.00
 540      138 Cal Drive
          Limestone, TN 37681
4648      Ryan Sinjakovic                      Priority                                         $67.19           $0.00            67.19
 540      N2291 County Road SS
          Campbellsport, WI 53010
4649      Holly Hotchkiss                      Priority                                        $639.45           $0.00           639.45
 540      122 Aucila Rd
          Cocoa Beach, FL 32931



                               Case 20-27367-gmh          Doc 195    Filed 07/14/21        Page 309 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 305                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4652      Zach Hautala                       Priority                                        $288.23           $0.00           288.23
 540      272 Linda Road
          Crystal Falls, MI 49920
4653      Maya Zorn                          Priority                                        $272.96           $0.00           272.96
 540      2759 S Le Capitaine Cir
          Green Bay, WI 54302
4654      Phillip Hahn                       Priority                                        $402.68           $0.00           402.68
 540      212 N River Rd
          Waterville, OH 43566
4655      Trevor Marquardt                   Priority                                        $119.69           $0.00           119.69
 540      2784 Fairview Rd
          Neenah, WI 54956
4657      Maddie Gryzik                      Priority                                        $155.38           $0.00           155.38
 540      6765 Revere Court
          Gurnee, IL 60031
4659      Trisha Miller                      Priority                                      $1,606.50           $0.00          1,606.50
 540      2050 Walnut St
          Oshkosh, WI 54901
4660      Jason Bednarski                    Priority                                        $479.85           $0.00           479.85
 540      4104 Driftwood Ct.
          Apt. B208
          Sheboygan, WI 53083
4661      Alexander Hugdahl                  Priority                                        $261.45           $0.00           261.45
 540      4009 Town Lakes Circle
          Apt. 9210
          Appleton, WI 54913
4662      Amyjo Johnson                      Priority                                      $1,743.00           $0.00          1,743.00
 540      844 Nebraska Street
          Oshkosh, WI 54902
4663      Mae Micolichek                     Priority                                        $155.38           $0.00           155.38
 540      997 Schwartz Road
          Pulaski, WI 54162
4664      Daniel Runge                       Priority                                        $717.16           $0.00           717.16
 540      N7623 WI-22
          Neshkoro, WI 54960
4665      John Steppan                       Priority                                        $507.68           $0.00           507.68
 540      N6272 Hwy 180
          Marinette, WI 54143
4666      Jennifer Vander Zanden             Priority                                      $1,267.88           $0.00          1,267.88
 540      1624 E. Moon Beam Tr
          Appleton, WI 54915
4668      Matthew Christian                  Priority                                        $139.13           $0.00           139.13
 540      152828 Phlox Ln
          Wausau, WI 54401


                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 310 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 306                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4669      Sarah Christian                    Priority                                         $67.19           $0.00            67.19
 540      152828 Phlox Lane
          Wausau, WI 54401
4670      Lili Duvnaj                        Priority                                        $288.23           $0.00           288.23
 540      3196 Bristlecone Court
          Whiteland, IN 46184
4671      Jessican Henning                   Priority                                        $239.38           $0.00           239.38
 540      1276 Goss Ave
          Menasha, WI 54952
4672      Sean Mitchell                      Priority                                        $690.34           $0.00           690.34
 540      23501 N. Coiunty Hwy. 22
          Canton, IL 61520
4673      Tara Schepp                        Priority                                        $134.38           $0.00           134.38
 540      155981 Franklin Street
          Wausau, WI 54403
4674      Amanda Jacobchick                  Priority                                        $437.32           $0.00           437.32
 540      145 Amory Street
          Fond du Lac, WI 54935
4675      Taleigh Fox                        Priority                                        $180.00           $0.00           180.00
 540      700 W Riverside Ave
          Merrill, WI 54452
4676      Amanda Heckert                     Priority                                        $303.45           $0.00           303.45
 540      900 S Walden Ave
          Appleton, WI 54915
4677      Mike Goede                         Priority                                        $766.50           $0.00           766.50
 540      E2834 Newton Rd
          Genoa, WI 54632
4679      Noelle Kellner                     Priority                                        $664.13           $0.00           664.13
 540      1146 Division St
          Green Bay, WI 54303
4680      Slade Clark                        Priority                                          $0.00           $0.00              0.00
 540      14706 LA Hwy 699
          Kaplan, LA 70548
4681      Jeffrey Micklo                     Priority                                        $500.85           $0.00           500.85
 540      121 Hickorytown Rd
          Carlisle, PA 17015
4683      Kimberly Hein                      Priority                                      $1,083.57           $0.00          1,083.57
 540      15 E Slade St
          Apt 2
          Palantine, IL 60067
4684      Alexys Jenkins                     Priority                                        $576.46           $0.00           576.46
 540      8841 emeral Ave
          Westminster, CA 92683



                                Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 311 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                    Page: 307                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                             Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4685      Greg Wright                         Priority                                        $252.00           $0.00           252.00
 540      605 Wilson Ave
          Iron River, MI 49935
4686      Karen Koch                          Priority                                        $218.38           $0.00           218.38
 540      545A South 30th Street
          Manitowoc, WA 54220
4687      Jordan Klinker                      Priority                                        $130.73           $0.00           130.73
 540      17818 62nd Street
          Becker, MN 55308
4688      Tyler Schmitz                       Priority                                        $307.13           $0.00           307.13
 540      14355 Sandy Drive
          Becker, MN 55308
4691      Tracy Mikle                         Priority                                        $155.38           $0.00           155.38
 540      2330 Parkside Drive
          Oshkosh, WI 4901
4692      Dave Kuchenbecker                   Priority                                      $1,982.40           $0.00          1,982.40
 540      136 Park Ave
          Brillion, WI 54110
4694      Curt Long                           Priority                                        $177.45           $0.00           177.45
 540      624 David Ave
          Sheboygan Falls, WI 53085
4695      Jonathan R Draves                   Priority                                        $195.00           $0.00           195.00
 540      407 S 5th St
          Fort Atkinson, WI 53538
4696      Benjamin Lelinski                   Priority                                          $0.00           $0.00              0.00
 540      2950 Wallenfang Lane
          Suamico, WI 54313
4697      Levi Kempka                         Priority                                        $655.15           $0.00           655.15
 540      201 Main Street
          Marinette, WI 54143
4698      Chelsea Davenport                   Priority                                        $303.45           $0.00           303.45
 540      2002 W Swede Rd
          Cedarville, MI 49719
4699      Mae Cornelius                       Priority                                        $705.08           $0.00           705.08
 540      2420 Oakwood Drive
          Green Bay, WI 54304
4700      Timothy Monts, Jr.                  Priority                                      $1,299.50           $0.00          1,299.50
 540      400 Seale Ln
          Pontotoc, MS 38863
4701      Shannon S Kraus                     Priority                                        $377.96           $0.00           377.96
 540      236 S John St
          Neenah, WI 54956




                                 Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 312 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 308                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4702      Jennifer Van De Hei               Priority                                        $155.38           $0.00           155.38
 540      2459 Whispering Oak Dr
          De Pere, WI 54115
4703      Elizabeth Kahler                  Priority                                        $449.34           $0.00           449.34
 540      N7223 Pulcifer Road
          Cecil, WI 54111
4704      Alexia Weber                      Priority                                        $200.00           $0.00           200.00
 540      W208 Meridian Rd
          Theresa, WI 53091
4705      Brian Dehn                        Priority                                      $1,338.76           $0.00          1,338.76
 540      612 Pearl Point Ct
          Millersville, MD 21108
4707      Ashton Forsythe                   Priority                                        $705.57           $0.00           705.57
 540      1514 Schaefer Circle
          Apt. 5
          Appleton, WI 54915
4708      Aaron Dassey                      Priority                                        $130.73           $0.00           130.73
 540      3119 45th
          Two Rivers, WI 54241
4709      Chelsey Johnson                   Priority                                        $785.30           $0.00           785.30
 540      116 Anchor Drive
          Green Bay, WI 54313
4710      Peter Marohl                      Priority                                        $553.88           $0.00           553.88
 540      4315 Washington Ave.
          Racine, WI 53405
4711      Jody Williams                     Priority                                      $2,968.27           $0.00          2,968.27
 540      1620 Arcadian Ave
          Waukesha, WI 53186
4712      Nick Herzfeldt                    Priority                                        $303.45           $0.00           303.45
 540      6502 Center Road
          Manitowoc, WI 54220
4713      Brando J. Holcomb                 Priority                                      $1,170.75           $0.00          1,170.75
 540      336 Olson St
          Apt. 218
          Stoughton, WI 53589
4714      Bryr Harenda                      Priority                                        $151.73           $0.00           151.73
 540      5496 Pioneer Drive
          Sullivan, WI 53178
4715      Steven Kavalauskas                Priority                                        $402.68           $0.00           402.68
 540      5818 50th Ave
          Apt. 18
          Kenosha, WI 53144
4717      Julie Steger                      Priority                                        $109.19           $0.00           109.19
 540      6088 Hwy. D
          West Bend, WI 53090

                               Case 20-27367-gmh       Doc 195    Filed 07/14/21        Page 313 of 493
                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                        Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                       Page: 309                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                                Time: 01:35:06 PM
Claim #   Creditor Name & Address                Claim Type     Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4718      Barbara Neal                           Priority                                        $585.38           $0.00           585.38
 540      151 N. Middle Rd.
          Belgium, WI 53004
4719      Anthony Lavere                         Priority                                        $479.85           $0.00           479.85
 540      2115 N. River Road
          Marion, IN 46952
4720      Trisha Houfek                          Priority                                        $319.73           $0.00           319.73
 540      509 W. Atlantic St
          Appleton, WI 55491-1
4727      Ricardo Guajardo                       Priority                                        $828.45           $0.00           828.45
 540      10704 Brunello Pl. Apt. 204
          Wellington, FL 33414
4728      Bryce Winters                          Priority                                        $392.18           $0.00           392.18
 540      W5077 Advance Road
          Monroe, WI 53566
4729      Tara Drefahl                           Priority                                        $479.85           $0.00           479.85
 540      W13202 US Hwy. 45
          Marion, WI 54950
4730      Claire Burkard                         Priority                                        $275.07           $0.00           275.07
 540      c/o Joe Burkard
          2674 Shag Bark Lane
          Green Bay, WI 54313
4731      Melinda Johnson                        Priority                                        $486.43           $0.00           486.43
 540      340 20th St.
          Lincoln, IL 62656
1         WNCY-FM/Midwest Communications, Inc.   Unsecured                                     $5,603.91           $0.00          5,603.91
 610      904 Grand Avennue
          Wausau, WI 54403
2         WHBZ/Midwest Communications, Inc.      Unsecured                                       $786.98           $0.00           786.98
 610      904 Grand Avennue
          Wausau, WI 54403
3         WOZZ-FM/Division of WRIG, Inc.         Unsecured                                     $1,133.03           $0.00          1,133.03
 610      904 Grand Avennue
          Wausau, WI 54403
7         Racheal Kaske                          Unsecured                                       $258.00           $0.00           258.00
 610      913 N Chestnut Ave
          Green Bay, WI 54303
9B        Robert Livingston                      Unsecured                                     $2,909.14           $0.00          2,909.14
 610      4620 Wazeecha Ave.,
          Rapids, WI 54494
180B      Greg Oppermann                         Unsecured      7328                             $944.00           $0.00           944.00
 610      W3392 Appaloosa Ct
          Appleton, WI 54913



                               Case 20-27367-gmh            Doc 195    Filed 07/14/21        Page 314 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 310                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

523B      David Wagner                       Unsecured                                      $87.20           $0.00            87.20
 610      5063 W Century Farm Blvd
          Appleton, WI 54913
726B      Trent Rahmlow                      Unsecured                                       $1.00           $0.00              1.00
 610      3307 Clay Rd
          Mishicot, WI 54228
913B      Robert Osheim                      Unsecured                                     $710.85           $0.00           710.85
 610      14530 Lilly Heights Dr.
          Brookfield, WI 53005
1024      Derek Michals                      Unsecured                                   $1,002.21           $0.00          1,002.21
 610      124 N 10th St
          Oostburg, WI 53070
1031      Evan Tennie                        Unsecured                                     $218.38           $0.00           218.38
 610      143 S Main St
          Clintonville, WI 54929
1075B     Cristy Wildenberg                  Unsecured                                       $3.00           $0.00              3.00
 610      W6322 Goose Creek Circle
          Greenville, WI 54942
1123      Michaela Schaubroeck               Unsecured                                     $136.48           $0.00           136.48
 610      2170 Walton Ct
          Kaukauna, WI 54130
1124      Christopher Stratton               Unsecured                                     $261.45           $0.00           261.45
 610      3414 W. Parkridge Ave.
          Appleton, WI 54912
1136      Shelly Severson                    Unsecured                                     $554.34           $0.00           554.34
 610      W11199 Hagen Lane
          Black River Falls, WI 54615
1230      Melanie Stollfuss                  Unsecured                                     $392.65           $0.00           392.65
 610      420 Prospect St
          Ripon, WI 54971
1231      Andrew Hatopp                      Unsecured                                     $575.38           $0.00           575.38
 610      1790 Robin Ave
          Apt R103
          Oshkosh, WI 54902
1363      Jennifer Birr                      Unsecured                                     $677.25           $0.00           677.25
 610      W6818 Blue Heron Blvd 5
          Fond Du Lac, WI 54937
1399      Tyler Parizek                      Unsecured                                     $130.73           $0.00           130.73
 610      462 Scandinavian Ct
          Denmark, WI 54208
1400      Sandy Vang                         Unsecured                                     $553.88           $0.00           553.88
 610      126 Village Street,
          Green Bay, WI 54302



                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 315 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 311                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1403B     Kenneth Marron                     Unsecured                                     $275.63           $0.00           275.63
 610      102 E 5th St
          Newberg, OR 97132
1406B     Phillip Heimbruch                  Unsecured                                   $1,925.75           $0.00          1,925.75
 610      E7727 Stage Rd,
          New London, WI 54961
1413      Jill Heft                          Unsecured                                     $401.63           $0.00           401.63
 610      307 Sunnybrook Dr.,
          Oshkosh, WI 54904
1415      Sarah Drella                       Unsecured                                      $77.69           $0.00            77.69
 610      2627 Kenhill Dr.
          Green Bay, WI 54313
1416      Lara Totzke                        Unsecured                                      $77.69           $0.00            77.69
 610      217 Steeple Pointe Ct
          Delafield, WI 53018
1420      Gerri Lee Seis                     Unsecured                                   $1,394.91           $0.00          1,394.91
 610      334 Terrace Avenue
          Marinette, WI 54143
1531      Kristal Ann Kuhr                   Unsecured                                     $197.38           $0.00           197.38
 610      125 Marcella St
          Oconomowoc, WI 53066
1539      William Crouch                     Unsecured                                      $84.53           $0.00            84.53
 610      1570 Rivers Bend
          Apt 302
          Milwaukee, WI 53226
1542B     Scott Hein                         Unsecured                                     $298.25           $0.00           298.25
 610      N8437 State Road 26
          Eldorado, WI 54932
1634      Connie Thompson                    Unsecured                                     $100.00           $0.00           100.00
 610      302 North Main St
          Rosendale, WI 54974
1650      Sabrina Schwietzer                 Unsecured                                     $700.88           $0.00           700.88
 610      N830 State Hwy. 187
          Shiocton, WI 54170
1683      Kevin Taylor                       Unsecured                                     $677.25           $0.00           677.25
 610      1654 W. Evergreen Drive #6
          Appleton, WI 54913
1685      4 Ross Investments III, LLC        Unsecured                                       $0.00           $0.00              0.00
 610      2631 N. Meade Street
          Appleton, WI 54911
1724B     Chris Carter                       Unsecured                                     $497.75           $0.00           497.75
 610      6 Lakeshore Dr
          Sault Ste. Marie ON P6A 5K8,



                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 316 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 312                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1739      Bryan Cole                         Unsecured                                     $407.00           $0.00           407.00
 610      1102 Chapman Ave
          North Fond Du Lac, WI 54937
1744      Nicole Larsen                      Unsecured                                     $197.38           $0.00           197.38
 610      2762 State Rd. 116
          Omro, WI 54963
1773      Julie Stein                        Unsecured                                     $677.25           $0.00           677.25
 610      N8635 Firelane 10
          Menasha, WI 54952
1782      Kathryn Norris                     Unsecured                                     $261.45           $0.00           261.45
 610      3761 North Pointe Trail
          Apt 8
          Holland, MI 49424
1793      Maxwell Pace                       Unsecured                                     $414.23           $0.00           414.23
 610      535 W Schindler Place Apt. 5
          Menasha, WI 54952
1797      Steve Mushall                      Unsecured                                   $1,804.95           $0.00          1,804.95
 610      1045 Greenwood Ave
          Oshkosh, WI 54901
1798      Heidi Okreglicki                   Unsecured                                     $201.57           $0.00           201.57
 610      2201 Shadowview Circle
          Plover, WI 54467
1800      Christopher Slinger                Unsecured                                     $807.45           $0.00           807.45
 610      1159 N Oakwood Rd
          Oshkosh, WI 54904
1801      Erik Peterson                      Unsecured                                     $270.38           $0.00           270.38
 610      N8271 County Road J
          New Glarus, WI 53574
1802B     Shawn Gourley                      Unsecured                                     $120.80           $0.00           120.80
 610      5900 Twickingham Dr,
          Evansville, IN 47711-2052
1803      Tricia Hendley                     Unsecured                                   $2,331.00           $0.00          2,331.00
 610      715 North Ottawa ave
          Dixon, IL 61021
1805      Anne Wernecke                      Unsecured                                     $300.00           $0.00           300.00
 610      13479 Superior Drive
          Rogers, MN 55374
1807      Tiffany Hendrickson                Unsecured                                     $359.63           $0.00           359.63
 610      1105 Echo Ln
          Green Bay, WI 54304
1821B     Nicole Clark                       Unsecured                                   $2,524.90           $0.00          2,524.90
 610      N4225 25th Ave.
          Mauston, WI 53948



                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 317 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 313                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1834      Beth Garncarz                      Unsecured                                     $398.69           $0.00           398.69
 610      N114 W15929 Sylvan Cir
          Apt 4
          Germantown, WI 53022
1835      Tieranny Noel Zarter               Unsecured                                     $310.76           $0.00           310.76
 610      1235 Timothy Trl
          Oshkosh, WI 54904
1837      Justin Marchand                    Unsecured                                     $251.96           $0.00           251.96
 610      1300 Alpine Dr 407
          Green Bay, WI 54311
1839      Lisa Brown                         Unsecured                                     $493.45           $0.00           493.45
 610      W3945 Rock Rd
          Appleton, WI 54913
1840      Kaily McAuliffe                    Unsecured                                      $77.69           $0.00            77.69
 610      814 N. 113 St
          Milwaukee, WI 53226
1842      Keith Sengenberger                 Unsecured                                     $639.45           $0.00           639.45
 610      101 E. Water St
          Apt 328
          Appleton, WI 54911
1847      Cindy Van Rite                     Unsecured                                     $155.38           $0.00           155.38
 610      5318 S Gilbert Lane
          Abrams, WI 54101
1848      Sydney Malicki                     Unsecured                                     $130.19           $0.00           130.19
 610      510 15th Ave
          Union Grove, WI 53182
1859B     Joann Heier                        Unsecured                                     $640.02           $0.00           640.02
 610      E1563 Stratton Lake Rd
          Waupaca, WI 54981
1866      Lakefront Communications, LLC      Unsecured                                   $2,880.00           $0.00          2,880.00
 610      5407 W McKinley Ave
          Milwaukee, WI 53208
1873      Jeremy Hargens                     Unsecured                                   $3,836.70           $0.00          3,836.70
 610      606 Kasan Ave
          Volga, SD 57071
1882      Matt Stiltjes                      Unsecured                                     $816.90           $0.00           816.90
 610      2323 Meadow Green Drive
          Neenah, WI 54956
1894      Wendy Bonikowske                   Unsecured                                     $197.38           $0.00           197.38
 610      665 Pleasant St
          Scandinavia, WI 54977
1948      Jodi Riemenschneider               Unsecured                                   $1,706.20           $0.00          1,706.20
 610      735 E Scott St
          Apt H
          Fond Du Lac, WI 54935

                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 318 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 314                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1957      Jodi Riemenschneider                Unsecured                                   $1,706.20           $0.00          1,706.20
 610      735 E Scott St
          Apt H
          Fond Du Lac, WI 54935
2001      Justin Noe                          Unsecured                                     $500.85           $0.00           500.85
 610      1367 W Hiawatha Dr
          Appleton, WI 54914
2031      Christy Madigan                     Unsecured                                     $197.38           $0.00           197.38
 610      PO Box 181
          Rosendale, WI 54974
2036      Scott Daniel Bonnett                Unsecured                                     $299.25           $0.00           299.25
 610      1006 Park Avenue
          Little Chute, WI 54140
2037      Brett Bradison                      Unsecured                                     $134.38           $0.00           134.38
 610      1101 Branigan Way
          Green Bay, WI 54311
2038      Alyssa Salas                        Unsecured                                     $361.15           $0.00           361.15
 610      8835 E. Windlake Road
          Muskego, WI 53150
2040      Katie Bleck                         Unsecured                                     $377.96           $0.00           377.96
 610      P.O. Box 344
          Weyauwega, WI 54983
2041      Ryan Jordan                         Unsecured                                   $1,487.60           $0.00          1,487.60
 610      23 Knotty Pine Ct
          Fountain Inn, SC 29644
2044      Steven Shutts                       Unsecured                                   $1,032.68           $0.00          1,032.68
 610      65 Fairview Rd.,
          Erin, NY 14838
2053      Kennedy Carlson                     Unsecured                                     $250.00           $0.00           250.00
 610      4525 State Hwy 80 S
          Pittsville, WI 54466
2055      Kourtney Krohn                      Unsecured                                      $70.00           $0.00            70.00
 610      N10930 Cty Rd G,
          Marion, WI 54950
2058      Angela Tuchalski                    Unsecured                                     $479.85           $0.00           479.85
 610      1304 Douglas Ave
          Watertown, WI 53098
2059      Kelly Berres                        Unsecured                                     $155.38           $0.00           155.38
 610      N514 County Rd V
          Campbellsport, WI 53010
2064      Steve Luebbers                      Unsecured                                     $130.73           $0.00           130.73
 610      6200 Providence Drive
          Carpentersville, IL 60110



                                 Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 319 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 315                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:06 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2079      Jamie Forler                       Unsecured                                     $576.45           $0.00           576.45
 610      281 River Dr
          Appleton, WI 54915
2107      Ashley Mercer                      Unsecured                                     $261.45           $0.00           261.45
 610      15726 2625 East St
          Princeton, IL 61356
2136      Jenell Wood                        Unsecured                                   $1,300.18           $0.00          1,300.18
 610      35744 N IL Route 97
          London Mills, IL 61544
2169B     Scott Gerald Smith                 Unsecured                                      $72.50           $0.00            72.50
 610      118 W Barnum St
          Ishpeming, MI 49849
2189      Steve Sobotta                      Unsecured                                     $130.00           $0.00           130.00
 610      1720 N 116th
          Brookfield, WI 53005
2217      Levi Anttila                       Unsecured                                       $0.00           $0.00              0.00
 610      56257 Union Street
          Calumet, MI 49913
2231      Liza Klitzka                       Unsecured                                     $155.38           $0.00           155.38
 610      1805 Dublin Trail Apt 123
          Neenah, WI 54956
2235      Lexi Brown                         Unsecured                                     $198.45           $0.00           198.45
 610      924A Portage Street
          Stevens Point, WI 54481
2238      Miranda Frazier                    Unsecured                                     $354.90           $0.00           354.90
 610      200 Fillmore St
          PO Box 168
          Hanover, IL 61041
2243      Michelle Reyes                     Unsecured                                     $400.00           $0.00           400.00
 610      418 W. 18th Ave
          Oshkosh, WI 54902
2244      June Elizabeth Schumacher          Unsecured                                     $717.68           $0.00           717.68
 610      307 East Wolf River Avenue
          New London, WI 54961
2245      Ashley Reyes                       Unsecured                                     $130.19           $0.00           130.19
 610      418 West 18th Ave
          Oshkosh, WI 54902
2247      Michelle Reyes                     Unsecured                                     $400.00           $0.00           400.00
 610      418 W. 18th Ave
          Oshkosh, WI 54902
2248      Ashley Reyes                       Unsecured                                     $130.19           $0.00           130.19
 610      418 West 18th Ave
          Oshkosh, WI 54902



                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 320 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 316                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2283      Shane McCarty                     Unsecured                                     $272.96           $0.00          272.96
 610      2552 Emeu Chase Trl
          De Pere, WI 54115
2298      Jeffrey Jawson                    Unsecured                                     $130.73           $0.00          130.73
 610      285 Cadbury Ct
          Nekoosa, WI 54457
2300      Sierra Schomer                    Unsecured                                     $314.94           $0.00          314.94
 610      W6018 Birch Creek Rd #6
          Menominee, MI 49858
2302      Sierra Schomer                    Unsecured                                     $314.94           $0.00          314.94
 610      W6018 Birch Creek Rd
          Menominee, MI 49858
2332B     Megan White                       Unsecured                                      $16.70           $0.00           16.70
 610      W9577 Olden Rd E
          Eldorado, WI 54932
2435      Paige Welch                       Unsecured                                     $134.38           $0.00          134.38
 610      W741 St Hwy M69
          Perronville, MI 49873
2436      Paige Welch                       Unsecured                                     $134.38           $0.00          134.38
 610      W741 St Hwy M69
          Perronville, MI 49873
2444      Marie Blawat                      Unsecured                                     $155.38           $0.00          155.38
 610      1121 Iris Lane
          Grafton, WI 53024
2459      Reed Hafeman                      Unsecured                                     $239.38           $0.00          239.38
 610      N1400 Westgreen Dr.
          Greenville, WI 54942
2460      Jamie Hasenstein                  Unsecured                                     $807.45           $0.00          807.45
 610      329 Bluff Ave
          Sheboygan, WI 53081
2461      Emily Kohlwey                     Unsecured                                     $398.96           $0.00          398.96
 610      N2557 County Road C
          Rio, WI 53960
2462      Cindy Schilling                   Unsecured                                     $807.45           $0.00          807.45
 610      #10 MCT
          Medford, WI 54451
2464      Shannon Weyenberg                 Unsecured                                     $200.00           $0.00          200.00
 610      10833 Christina Court
          Oak Creek, WI 53154
2465      Kristina Edwards                  Unsecured                                     $576.45           $0.00          576.45
 610      205 River Lane 1
          Loves Park, IL 61111




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 321 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 317                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:06 PM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2466      Troy Michalski                      Unsecured                                     $500.85           $0.00          500.85
 610      12 Aztec Drive
          North Adams, MA 01247
2467      Michelle Wagner                     Unsecured                                     $119.69           $0.00          119.69
 610      1956 S. Pine Tree Road
          De Pere, WI 54115
2468      Amy Buchanan                        Unsecured                                     $327.57           $0.00          327.57
 610      2955 Forest View Cr
          Franksville, WI 53126
2469      George Schumacher                   Unsecured                                     $717.68           $0.00          717.68
 610      49 117th Ave NE
          Minneapolis, MN 55434
2471      Thomas R. Fuller                    Unsecured                                     $197.38           $0.00          197.38
 610      7165 Shady Lane Rd
          West Bend, WI 53090
2472      Sokha Sean                          Unsecured                                      $99.23           $0.00           99.23
 610      912 9th Avenue South 8
          Hopkins, MN 55343
2473      Eric Steif                          Unsecured                                     $134.38           $0.00          134.38
 610      2144 Cottonwood Dr
          Menasha, WI 54952
2477      Matthew Camden White                Unsecured                                     $218.38           $0.00          218.38
 610      218E Pokagon St.
          South Bend, IN 46617
2478      Beth Roberts                        Unsecured                                     $100.00           $0.00          100.00
 610      3955 Summerview Drive
          Oshkosh, WI 54901
2482      Dana Jane Tuszke                    Unsecured                                     $151.73           $0.00          151.73
 610      2131 Jelinski Circle
          Plover, WI 54467-2908
2483      David Steinruck                     Unsecured                                     $261.45           $0.00          261.45
 610      34111 White Oak Dr.
          Burlington, WI 53105
2499      Trevor Anderson                     Unsecured                                     $109.19           $0.00          109.19
 610      2534 Landler Street
          Green Bay, WI 54313
2502      Ford Dealers Assn.                  Unsecured                                 $175,000.00           $0.00      175,000.00
 610      1025 W Everett Rd.
          Lake Forest, IL 60045
2513      Hannah Oliver                       Unsecured                                     $131.24           $0.00          131.24
 610      2726 Shade Tree Ln
          Green Bay, WI 54313




                                 Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 322 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 318                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2611      Corey L. Canniff                  Unsecured                                   $1,165.50           $0.00          1,165.50
 610      6399 Decorah Ave.
          Oshkosh, WI 54902
2625      Taylor Luepke                     Unsecured                                     $155.38           $0.00           155.38
 610      W4948 Alberts Lane
          Bonduel, WI 54107
2630      Randy Lindner                     Unsecured                                     $576.45           $0.00           576.45
 610      H18875 School Rd.
          Wausau, WI 54403
2631      Santino Zizzo                     Unsecured                                     $151.73           $0.00           151.73
 610      120 S. Sherman Street
          Eagle, WI 53119
2632      Jessica Anderson                  Unsecured                                   $1,288.35           $0.00          1,288.35
 610      325 N Clark Street
          Mayville, WI 53050
2633      Tyler Koerth                      Unsecured                                     $261.45           $0.00           261.45
 610      512 Conrad Lane
          Beaver Dam, WI 53916
2671B     Andrew Beaulieu                   Unsecured                                     $200.00           $0.00           200.00
 610      555 W Huron St
          Omro, WI 54963
2684      Diane Knoske                      Unsecured                                     $194.25           $0.00           194.25
 610      1944 Elm Tree Dr.
          Kewaskum, WI 53040
2729      Linda Will                        Unsecured                                     $261.45           $0.00           261.45
 610      299 Forest Ave
          Fond du Lac, WI 54935
2744      Thomas Wendtland                  Unsecured                                     $923.91           $0.00           923.91
 610      17565 Country Ln
          Brookfield, WI 53045
2756      Shannon Rantanen                  Unsecured                                     $286.13           $0.00           286.13
 610      P.O. Box 584
          Slinger, WI 53086
2789      Caleb Andes                       Unsecured                                      $67.19           $0.00            67.19
 610      W1436 St Rd 28
          Theresa, WI 53091
2791      Jacob Boening                     Unsecured                                     $150.00           $0.00           150.00
 610      180 North Wisconsin Street 3
          Berlin, WI 54923
2792      Daryl H Jeno                      Unsecured                                   $1,089.38           $0.00          1,089.38
 610      23282 Farwell Ave
          Warsaw, MN 55087




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 323 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 319                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2793      Marcia Schodrow                   Unsecured                                     $546.51           $0.00           546.51
 610      N5855 Esterbrook Road
          Fond du Lac, WI 54937
2813B     Devin Sellnow                     Unsecured                                   $1,471.50           $0.00          1,471.50
 610      557 Grove St
          Mayville, WI 53050
2814B     Tory Riebe                        Unsecured                                   $1,634.38           $0.00          1,634.38
 610      9079 Gray Lake Rd
          Gillett, WI 54124
2819      Neal Harding                      Unsecured                                     $261.45           $0.00           261.45
 610      1201 Janett Ave NE
          Saint Michael, MN 55376
2862      Kate Lamont                       Unsecured                                       $0.00           $0.00              0.00
 610      2860 Northwynde Passage
          Sun Prairie, WI 53590
2864      Taylor Hoffman                    Unsecured                                     $175.00           $0.00           175.00
 610      W11498 Maple Ridge Rd
          Gresham, WI 54128
2865      Brad Schneider                    Unsecured                                     $354.90           $0.00           354.90
 610      3055 Western Ave
          Jackson, WI 53037
2866      Kerri Vogel                       Unsecured                                     $338.07           $0.00           338.07
 610      14886 River Ridge Lane
          Kiel, WI 53042
2867      Tony Combs                        Unsecured                                   $1,968.75           $0.00          1,968.75
 610      1825 S Washburn St
          Oshkosh, WI 54904
2902      Chad Perre                        Unsecured                                   $1,165.50           $0.00          1,165.50
 610      4326 N Moon Glow Ct
          Appleton, WI 54913
2946      BrookLynn Lenz                    Unsecured                                       $0.00           $0.00              0.00
 610      829 Reddin Ave
          Neenah, WI 54956
2950      Chad Vincent                      Unsecured                                     $288.23           $0.00           288.23
 610      2010 E Plank Rd #6
          Appleton, WI 54915
2951      Jordyn Snell                      Unsecured                                     $151.73           $0.00           151.73
 610      140 Whitebear
          Negaunee, MI 54915
2952      Richard J Lukas Jr                Unsecured                                     $134.38           $0.00           134.38
 610      3212 E Sableridge Dr
          Appleton, WI 54913




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 324 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 320                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:06 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

2954      Brenda Thomas                     Unsecured                                   $1,446.90           $0.00          1,446.90
 610      424 E Street
          Ishpeming, MI 53021
2955      Martina Jacobson                  Unsecured                                   $1,000.00           $0.00          1,000.00
 610      1114 South 20th Street
          Escanaba, MI 49849
2964B     Tracy Schultz                     Unsecured                                     $287.76           $0.00           287.76
 610      N1855 Manley Rd
          Hortonville, WI 54944
3001      Scott Nicklas                     Unsecured                                   $1,947.75           $0.00          1,947.75
 610      PO Box 668
          Baraga, MI 49908
3003      Nicholas Zach                     Unsecured                                   $1,860.50           $0.00          1,860.50
 610      623 W Main St
          Hortonville, WI 54944
3007      Rebecca DeJardin                  Unsecured                                     $266.70           $0.00           266.70
 610      137 S Washington St
          Kimberly, WI 54136
3009      Elisha Laird                      Unsecured                                     $220.50           $0.00           220.50
 610      7114 Lindenwood Dr
          Corpus Christi, TX 78414
3010      Will Denoyer                      Unsecured                                       $0.00           $0.00              0.00
 610      1914 Corinth Dr.
          Sun Prairie, WI 53590
3014      Kristen Anderson                  Unsecured                                     $268.76           $0.00           268.76
 610      1579 State Highway 32
          Three Lakes, WI 54562
3017      Brandon Ciske                     Unsecured                                     $413.18           $0.00           413.18
 610      PO Box 174
          Pembine, WI 54156
3019      Carla Scheuer                     Unsecured                                     $557.03           $0.00           557.03
 610      11060 MacArthur Drive
          Marshfield, WI 54449
3078      Barb Kennow                       Unsecured                                     $677.25           $0.00           677.25
 610      10985 116th Ave Unit 101
          Pleasant Prairie, WI 53158
3087      Kristen Wisser                    Unsecured                                      $77.69           $0.00            77.69
 610      35 Andover Dr
          Roselle, IL 60172
3160B     Annamae Caswell                   Unsecured                                   $1,561.40           $0.00          1,561.40
 610      N9417 Ladwig Ln
          Berlin, WI 54923




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 325 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 321                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:07 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3166      Donald Totman                     Unsecured                                     $479.85           $0.00           479.85
 610      110 Alpine Circle
          Greeneville, TN 37745
3176      Stacy Braun                       Unsecured                                     $344.38           $0.00           344.38
 610      4 Deer Run Ave
          Marquette, MI 49855
3186      Kohel Drywall                     Unsecured                                   $8,000.00           $0.00          8,000.00
 610      W. 14801 US Hwy 45
          Tigerton, WI 54486
3189      Evelyn Tollar                     Unsecured                                      $67.19           $0.00            67.19
 610      137 Schramm Rd
          Neenah, WI 54956
3190      Tiffany Dulock                    Unsecured                                     $479.85           $0.00           479.85
 610      34111 Blackfoot
          Westland, MI 48185
3191      Ashlyn Libby                      Unsecured                                     $218.38           $0.00           218.38
 610      242 County Road 149
          Pierz, MN 56364
3192      Reed Albinger                     Unsecured                                     $155.38           $0.00           155.38
 610      2250 S Lombardy Lane
          New Berlin, WI 53151
3194      David Wagner                      Unsecured                                   $3,112.20           $0.00          3,112.20
 610      5063 W Century Farm Blvd
          Appleton, WI 54913
3195      Ryan Williams                     Unsecured                                     $610.58           $0.00           610.58
 610      1523 West 1st St
          Dixon, IL 61021
3196      Carol Topp                        Unsecured                                     $350.00           $0.00           350.00
 610      N4115 French Rd
          Appleton, WI 54913
3216      Kristina Wondra                   Unsecured                                     $197.38           $0.00           197.38
 610      910 Charlie Ln
          Cecil, WI 54111
3242      Bailey Klein                      Unsecured                                     $261.45           $0.00           261.45
 610      1555 Silverstone Trail Apt #3
          De Pere, WI 54115
3244      Alexander Legault                 Unsecured                                     $130.73           $0.00           130.73
 610      3454 Finger Rd
          Green Bay, WI 54311
3289      Mad City Windows and Baths        Unsecured                                   $9,100.00           $0.00          9,100.00
 610      2340 Holly Rd.
          Neenah, WI 54956




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 326 of 493
                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                   Page: 322                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                            Time: 01:35:07 PM
Claim #   Creditor Name & Address              Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3292      Tracy Kiefert                        Unsecured                                       $0.00           $0.00            0.00
 610      1209 Bruss Street
          De Pere, WI 54115
3293      Tracy Kiefert                        Unsecured                                       $0.00           $0.00            0.00
 610      1209 Bruss Street
          De Pere, WI 54115
3294      Danielle Aranda                      Unsecured                                      $99.23           $0.00           99.23
 610      919 George Street
          Geneva, WI 53147
3340      Kevin Schueller                      Unsecured                                     $741.30           $0.00          741.30
 610      300 Graceland Dr
          Oshkosh, WI 54904
3343      Peter Schnoor                        Unsecured                                     $109.19           $0.00          109.19
 610      560 S 9th St #14
          De Pere, WI 54115
3345      Amber Schwark                        Unsecured                                     $674.63           $0.00          674.63
 610      6038 29th Lane
          Gladstone, MI 49837
3346      Katie Hauke                          Unsecured                                      $97.13           $0.00           97.13
 610      N9003 Pagel Rd
          Iola, WI 54945
3349      Weslee Blosenski                     Unsecured                                     $373.76           $0.00          373.76
 610      830 State Road 136, Suite 1 #127
          Baraboo, WI 53913
3351      Rick Harner                          Unsecured                                     $747.88           $0.00          747.88
 610      565 Shreve Lane
          Neenah, WI 54956
3384B     David Holz                           Unsecured                                     $127.63           $0.00          127.63
 610      1560 Deckner Ave
          Green Bay, WI 54302
3392      Hanna Rohrer                         Unsecured                                     $109.19           $0.00          109.19
 610      874 Longwood Dr
          Oregon, WI 53575
3435      Alexis Hagstrom                      Unsecured                                      $77.69           $0.00           77.69
 610      E4850 Sunset Rd
          Ironwood, MI 49938
3437      Sarah Baumgartner                    Unsecured                                     $690.84           $0.00          690.84
 610      401 Baumgartner Rd
          Iron River, MI 49935
3438      Adam Brotski                         Unsecured                                     $486.15           $0.00          486.15
 610      1830 12th Ave
          Green Bay, WI 54304




                                 Case 20-27367-gmh    Doc 195      Filed 07/14/21        Page 327 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 323                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:07 PM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3450      Kassie Diane Brugman                Unsecured                                     $512.38           $0.00           512.38
 610      2931 Carrousel Lane Apt. 5
          Janesville, WI 53546
3451      Kristina Meloy                      Unsecured                                     $177.45           $0.00           177.45
 610      202 A East New York Ave
          Oshkosh, WI 54901
3452      Jessica Dodds                       Unsecured                                     $177.45           $0.00           177.45
 610      202 E New York Ave. A
          Oshkosh, WI 54901
3453      Nariah Ketchum                      Unsecured                                     $119.69           $0.00           119.69
 610      PO Box 692
          Caspian, MI 49915
3454      Jeremy McConnell                    Unsecured                                     $589.58           $0.00           589.58
 610      489 Hiawatha Dr
          Brillion, WI 54110-5411
3455      Ryan Gorsuch                        Unsecured                                     $826.88           $0.00           826.88
 610      N6135 County Road J
          Princeton, WI 54968
3456      Nicholas Schommer                   Unsecured                                      $67.19           $0.00            67.19
 610      1132 Aldrin St
          De Pere, WI 54115
3488      Susan P. Freetly                    Unsecured                                     $500.85           $0.00           500.85
 610      9066 Wolf Road
          Iron, MN 55751
3491      Janelle Johnson                     Unsecured                                      $98.69           $0.00            98.69
 610      Box 618
          Stirling, Ontario K0K3E0,
3497      Brooke Veldt                        Unsecured                                     $300.00           $0.00           300.00
 610      134 Sally St
          Seymour, WI 54165
3502      Angela Cochran                      Unsecured                                     $472.50           $0.00           472.50
 610      123 W Barrett Street PO Box 385
          Saint Cloud, WI 53079
3594      Eric Stiltjes                       Unsecured                                     $261.45           $0.00           261.45
 610      9718 Hamlet Ave S
          Cottage Grove, MN 55016
3598      Jennifer Bostedt                    Unsecured                                     $551.25           $0.00           551.25
 610      W1962 Country Road S
          Kaukauna, WI 54130
3606      Jason Semling                       Unsecured                                   $1,133.95           $0.00          1,133.95
 610      W4515 County Rd A
          Elkhorn, WI 53121




                                Case 20-27367-gmh    Doc 195      Filed 07/14/21        Page 328 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 324                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:07 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3607      Ethan Hendricks                   Unsecured                                     $402.68           $0.00           402.68
 610      26774 County Highway V
          Kendall, WI 54638
3608      Nick Plahn                        Unsecured                                     $826.28           $0.00           826.28
 610      44121 32nd Street West
          Lancaster, CA 93536
3613      Lindsey Fergus                    Unsecured                                     $177.45           $0.00           177.45
 610      W12086 Olden Rd
          Ripon, WI 54971
3614      Jane Steger                       Unsecured                                     $134.38           $0.00           134.38
 610      W4297 Scenic Rd
          Campbellsport, WI 53010
3616      Abigail Nellessen                 Unsecured                                     $249.00           $0.00           249.00
 610      1460 North Larrys Dr
          Stevens Point, WI 54482
3623      Angela M Rice                     Unsecured                                   $2,263.28           $0.00          2,263.28
 610      1870 Skyline Dr
          Stoughton, WI 53589
3646      Sarah Hamilton                    Unsecured                                     $155.38           $0.00           155.38
 610      1725 S. 167th St.
          New Berlin, WI 53151
3647      Dan Krug                          Unsecured                                     $288.23           $0.00           288.23
 610      245 Gillett St
          Fond du Lac, WI 54935
3649      Stacey L Neu                      Unsecured                                     $260.38           $0.00           260.38
 610      6441 Tonkinese Trail
          Madison, WI 53719
3650      Daniel Black                      Unsecured                                     $119.69           $0.00           119.69
 610      142 Wedgewood Dr
          Saint Paul, MN 55115
3651      Robert Sprenkle                   Unsecured                                     $906.68           $0.00           906.68
 610      1550 S 1000 E Apt. 3304
          Clearfield, UT 84015
3654      Keegan Horan                      Unsecured                                      $67.19           $0.00            67.19
 610      497 Angliana Ave Apt 3302
          Lexington, KY 40508
3655      Jason Planting                    Unsecured                                     $585.38           $0.00           585.38
 610      608 2nd Ave S
          Estherville, IA 51334
3656      Nick Miller                       Unsecured                                      $67.19           $0.00            67.19
 610      W5929 Autumn Hills Parkway
          Appleton, WI 54913




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 329 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 325                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:07 PM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3657      James Gieryk                        Unsecured                                     $564.90           $0.00           564.90
 610      5994 Oak 22.25 Ln
          Gladstone, MI 49834
3658      Trinity Rucker                      Unsecured                                      $67.19           $0.00            67.19
 610      471 Taft St
          Green Bay, WI 54301
3661      Brady Thiel                         Unsecured                                     $261.45           $0.00           261.45
 610      449 Reed St
          Chilton, WI 53014
3662      Grace Kowalkowski                   Unsecured                                     $119.69           $0.00           119.69
 610      1766 Camarillo Court
          De Pere, WI 54115
3664      Samantha Goldade                    Unsecured                                     $134.38           $0.00           134.38
 610      721A Franklin St
          Oshkosh, WI 54901
3665      Carole Benson                       Unsecured                                     $576.45           $0.00           576.45
 610      217 Manchester Lane
          Barrington, IL 60010
3666      Susan Riewe                         Unsecured                                      $67.19           $0.00            67.19
 610      1577 Conrad Drive
          Green Bay, WI 54313
3667      Korri Kujawa                        Unsecured                                     $272.96           $0.00           272.96
 610      7737 Austin Ave
          Burbank, IL 60459
3668      Neiko Levenhagen                    Unsecured                                     $288.23           $0.00           288.23
 610      505 NE Tudor Rd Apt 12
          Lees Summit, MO 64086
3672      David Smith                         Unsecured                                   $1,000.00           $0.00          1,000.00
 610      611 Elder Street
          Parkersburg, WV 26101
3678      Jill D. Ronk                        Unsecured                                     $272.96           $0.00           272.96
 610      7115 Sohrweide Road
          Winneconne, WI 54986
3707      Charley J Hopp                      Unsecured                                     $288.23           $0.00           288.23
 610      3672 Terri Lane
          Appleton, WI 54914
3720      Rita Heyroth                        Unsecured                                     $329.70           $0.00           329.70
 610      8570 Saddleback Ln
          Larsen, WI 54947
3721      Courtney Keiser                     Unsecured                                     $667.76           $0.00           667.76
 610      2553 W Waukau Ave #7
          Oshkosh, WI 54904




                                 Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 330 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 326                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:07 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3730      Rita Heyroth                      Unsecured                                     $329.70           $0.00           329.70
 610      8570 Saddleback Ln
          Larsen, WI 54947
3731B     Joshua Woodward                   Unsecured                                       $5.95           $0.00              5.95
 610      722 East Rd
          Heuvelton, NY 13654
3748      Aimee Willems                     Unsecured                                     $398.96           $0.00           398.96
 610      14040 Heyroth Ct.
          Mishicot, WI 54228
3765      Steve Oudenhoven                  Unsecured                                     $288.23           $0.00           288.23
 610      W384 Hansen Rd
          De Pere, WI 54115
3766      Eric T Sauet                      Unsecured                                   $2,196.60           $0.00          2,196.60
 610      18250 W College Ave
          New Berlin, WI 53146-5314
3767      Jason Nelson                      Unsecured                                     $879.34           $0.00           879.34
 610      1618 South Riverdale Drive
          Appleton, WI 54914
3781      Brandon Ivey                      Unsecured                                     $465.68           $0.00           465.68
 610      E3022 Cty Rd GG
          Iola, WI 54945
3782      Calvin Creapeau                   Unsecured                                     $218.38           $0.00           218.38
 610      515 Earl St
          Claire, WI 54701
3792      Shannon Jacobson                  Unsecured                                     $600.00           $0.00           600.00
 610      28576 Gunderson St
          Lone Rock, WI 53556
3799      Jonathan Dewey                    Unsecured                                     $354.90           $0.00           354.90
 610      7419 W. Verona Ct.
          Milwaukee, WI 53219
3800      Joel Jahnke                       Unsecured                                     $288.23           $0.00           288.23
 610      1839 S Schaefer St Apt B
          Appleton, WI 54915
3801      Spencer Schroeder                 Unsecured                                     $261.45           $0.00           261.45
 610      2221 N BallardRd Apt 3
          Appleton, WI 54911
3802      Mark K Miller                     Unsecured                                     $356.96           $0.00           356.96
 610      W4834 Questa Ct
          Sherwood, WI 54169-5416
3828      Melissa Reali                     Unsecured                                     $419.96           $0.00           419.96
 610      2012 Meadowview St
          Kaukauna, WI 54130




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 331 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 327                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3832      Nick G. Techel                     Unsecured                                     $640.44           $0.00           640.44
 610      222623 Laurel Rd
          Wausau, WI 54401
3842      Karley Aurand                      Unsecured                                     $251.96           $0.00           251.96
 610      1426 S. Blackhawk Street
          Freeport, IL 61032
3843      Susan P. Freetly                   Unsecured                                     $252.00           $0.00           252.00
 610      9066 Wolf Road
          Iron, MN 55751
3845      Alison Schulenburg                 Unsecured                                     $109.19           $0.00           109.19
 610      2506 Fremont Ave Apt. 2
          Greenfield, WI 53220
3848      Keegan Knox                        Unsecured                                     $576.45           $0.00           576.45
 610      203 E Lincoln Ave
          Belvidere, IL 61008
3849      Jason Bailey                       Unsecured                                     $842.07           $0.00           842.07
 610      404 21st St
          Jackson, MI 49203
3850      Rick Griffin                       Unsecured                                     $960.75           $0.00           960.75
 610      1716 Glenwood Drive
          Oshkosh, WI 54904-5490
3851      Natasha Bebo                       Unsecured                                     $240.00           $0.00           240.00
 610      2014 Mahon Ct
          Green Bay, WI 54311
3880      Taylor Larson                      Unsecured                                     $356.96           $0.00           356.96
 610      432 Pine White Rd 1
          Roscoe, IL 61073
3881      Leigh Parker                       Unsecured                                   $1,410.15           $0.00          1,410.15
 610      333 E Water St
          Watertown, WI 53094
3886      Chelse Grigg                       Unsecured                                     $807.45           $0.00           807.45
 610      5245 2 Mile Rd
          Bay City, MI 48706
3887      Samantha Deruz                     Unsecured                                     $241.50           $0.00           241.50
 610      1130 Washington Street
          Bartlett, IL 60103
3888      Justin Beck                        Unsecured                                   $1,357.13           $0.00          1,357.13
 610      534 Vanderbilt St
          Fairfax, IA 58228
3889      Kurtis Stoddard                    Unsecured                                     $151.73           $0.00           151.73
 610      246 E. Madison St.
          Spring Green, WI 53588




                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 332 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 328                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3890      Paul Kluz                          Unsecured                                     $270.38           $0.00           270.38
 610      8 Easthaven Ct Apt 10
          Appleton, WI 54915
3892      Kathy Behn                         Unsecured                                   $1,307.25           $0.00          1,307.25
 610      E4632 Meadow Ln
          Waupaca, WI 54981
3903      Jeff Ksobiech                      Unsecured                                     $119.69           $0.00           119.69
 610      259 Fieldstone Rd
          Delafield, WI 53018
3915      Kathryne (Katie) Kohlman           Unsecured                                     $272.96           $0.00           272.96
 610      3360 Wiggins Way
          Green Bay, WI 54311
3919      Lisa Bosio                         Unsecured                                     $677.25           $0.00           677.25
 610      W4216 Gladstone Beach Road
          Fond du Lac, WI 54937
3920      Jessie Zach                        Unsecured                                      $75.00           $0.00            75.00
 610      34580 Meadow View Ct
          Oconomowoc, WI 53066
3921      Brandon Koval                      Unsecured                                     $948.68           $0.00           948.68
 610      202 Goldsmith St.
          Baraga, MI 49908
3924      Kaylee Legois                      Unsecured                                      $67.19           $0.00            67.19
 610      1452 Glen Road
          Green Bay, WI 54313
3959      Chance Wall                        Unsecured                                     $621.08           $0.00           621.08
 610      4303 S 4220 Rd.
          Chelsea, OK 74016
3962      Michael D. Lehman                  Unsecured                                     $392.18           $0.00           392.18
 610      E2548 County Rd. BB
          Denmark, WI 54208-7928
3969B     Kathy Brockman                     Unsecured                                     $760.25           $0.00           760.25
 610      N3940 Conrad St.
          Kaukauna, WI 54130
3970      Hannah Brown                       Unsecured                                     $377.96           $0.00           377.96
 610      482 Marion Road 236
          Oshkosh, WI 54901
3976      Ulna Etsitty                       Unsecured                                   $4,478.00           $0.00          4,478.00
 610      W7118 County Road A
          Medford, WI 54451
3977      JPMorgan Chase Bank, N.A.          Unsecured    9900                             $310.99           $0.00           310.99
 610      PO Box 15368
          Wilmington, DE 19850




                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 333 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 329                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3978      Jordan Herring                     Unsecured                                     $523.95           $0.00          523.95
 610      P.O. Box 73
          Footville, WI 53537
3980      Megan Elizabeth Livingston         Unsecured                                     $197.38           $0.00          197.38
 610      804 Monroe St.
          Little Chute, WI 54140
3981      Connie Evers                       Unsecured                                     $155.38           $0.00          155.38
 610      W3239 Garvey Rd
          Kaukauna, WI 54130
3982      Tracy Kiefert                      Unsecured                                       $0.00           $0.00            0.00
 610      1209 Bruss Street
          De Pere, WI 54115
3984      Elizabeth Wulff                    Unsecured                                     $197.38           $0.00          197.38
 610      458 Ruggles Street
          Fond du Lac, WI 54935
3986      Layne Neuenfeldt                   Unsecured                                      $50.00           $0.00           50.00
 610      W12393 Cty Road KK
          Ripon, WI 54971
3987      Aaron Klapper                      Unsecured                                     $130.19           $0.00          130.19
 610      363 4th Street
          Montello, WI 53949
3989      Katrice Breselow                   Unsecured                                     $576.45           $0.00          576.45
 610      W5163 Richart Road
          Watertown, WI 53094
4003B     Miranda Nicole Vielbaum            Unsecured                                     $261.45           $0.00          261.45
 610      210 North Freeman Dr Apt #3
          Port Washington, WI 53074
4007      Austin Quartullo                   Unsecured                                     $155.38           $0.00          155.38
 610      11141 N Lake Woods Dr.
          Edgerton, WI 53534
4013      Sally Van Camp                     Unsecured                                      $77.69           $0.00           77.69
 610      W1757 Center Valley Rd
          Freedom, WI 54130
4036      Michael Middleton                  Unsecured                                     $755.92           $0.00          755.92
 610      7311 W. 130th St
          Overland Park, KS 66213
4038      Kaitlyn Brabbit                    Unsecured                                     $155.38           $0.00          155.38
 610      1331 Bellevue St Lot 236
          Green Bay, WI 54302
4042      Rebecca Geiyer                     Unsecured                                     $119.68           $0.00          119.68
 610      433 Isadore St
          Steven Point, IL 54481




                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 334 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 330                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4044      Breanna Stadler                    Unsecured                                     $377.96           $0.00           377.96
 610      804 Brewster Dr. Apt 5
          Lake Mills, WI 53551
4046      Becca Wherry                       Unsecured                                     $151.73           $0.00           151.73
 610      861 Copley Ln
          Joliet, IL 60431
4048      Connor G Jacobson                  Unsecured                                     $130.73           $0.00           130.73
 610      3923 W Minnesota Avenue
          Franklin, WI 53132
4049      Jeremy Shawmeker                   Unsecured                                     $151.73           $0.00           151.73
 610      2207 Marmion Ave
          Joliet, IL 60436
4051      Deann Brown                        Unsecured                                     $642.57           $0.00           642.57
 610      3168 Buttercup Rd
          Kewaskum, WI 54956
4052      Krissy Weidenfeller                Unsecured                                     $272.96           $0.00           272.96
 610      1516 Stacy Lane
          Neenah, WI 53538
4053      Julia Johnson                      Unsecured                                      $77.69           $0.00            77.69
 610      100 Oak View Drive
          Fort Atkinson, MI 49866
4054      Jed Manske                         Unsecured                                     $263.00           $0.00           263.00
 610      422 Carrington Street
          Negaunee, WI 53963
4055      Jessica Paulsen                    Unsecured                                     $261.45           $0.00           261.45
 610      1560 Clairville Rd
          Waupun, WI 54904
4056      Alexis Davis                       Unsecured                                     $807.45           $0.00           807.45
 610      13 Emerson Rd
          East Stroudsburg, PA 18301
4057      Mike Dolan                         Unsecured                                     $203.69           $0.00           203.69
 610      1425 Rainbow Dr
          Oshkosh, WI 54902
4060      Christopher Holden                 Unsecured                                     $319.73           $0.00           319.73
 610      714 Irving Ave. NW
          Elk River, MN 55330
4061      Mariah Smitala                     Unsecured                                     $177.45           $0.00           177.45
 610      3851 Braemore Dr.
          Janesville, WI 53548
4063      Jeff Van Dyn Hoven                 Unsecured                                   $3,110.63           $0.00          3,110.63
 610      W1336 Deer Path Lane
          Keshena, WI 54135




                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 335 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 331                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:07 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4064      Rachel Derouin                    Unsecured                                     $134.38           $0.00           134.38
 610      1700 21st Ave S
          Escanaba, MI 49829
4065      Susan P. Freetly                  Unsecured                                     $863.00           $0.00           863.00
 610      14725 State Hwy 42
          Two Rivers, MN 54241
4066      Susan P. Freetly                  Unsecured                                     $312.38           $0.00           312.38
 610      9066 Wolf Road
          Iron, MN 55751
4069B     Michael Nicola                    Unsecured                                   $1,756.20           $0.00          1,756.20
 610      9072 County Road Z
          Suring, WI 54174
4072      Leah Walker                       Unsecured                                     $155.00           $0.00           155.00
 610      2080 V Ave
          Dysart, IA 52224
4074      Susan P. Freetly                  Unsecured                                     $261.45           $0.00           261.45
 610      1430 Baytree Lane
          Neenah, MN 54956
4081      Kyle Hogen                        Unsecured                                     $130.73           $0.00           130.73
 610      W2118 Pond Rd.
          Neosho, WI 53059
4093      Jason M Mentzel                   Unsecured                                   $1,697.33           $0.00          1,697.33
 610      1413 Monroe St
          Oshkosh, WI 54901
4097      Aaron Hannah                      Unsecured                                     $717.68           $0.00           717.68
 610      2002 21 Ave
          Vernon BC V1T7B9,
4139      Cynthia Kanak                     Unsecured                                     $761.25           $0.00           761.25
 610      403 Lexington Dr
          Waunakee, WI 53597
4142      Natalie Bodette                   Unsecured                                     $124.94           $0.00           124.94
 610      340 9th Avenue N
          Wisconsin Rapids, WI 54495
4150      Jack Campbell                     Unsecured                                     $130.73           $0.00           130.73
 610      1122 W Newport Ave Unit 2H
          Chicago, IL 60657
4151      Jeff N Montsma                    Unsecured                                   $1,197.00           $0.00          1,197.00
 610      W6939 County Road OOO
          Fond du Lac, WI 54937
4155      Felicia Pataska                   Unsecured                                   $2,071.13           $0.00          2,071.13
 610      631 Webb Ave
          Wisconsin Rapids, WI 54494




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 336 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 332                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:07 PM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4156      Kayla Parvin                        Unsecured                                     $543.91           $0.00           543.91
 610      883 Third Street
          Menasha, WI 54952
4161      Toys for Trucks, Inc                Unsecured                                   $3,750.00           $0.00          3,750.00
 610      3005 N Marshall Rd
          Appleton, WI 54911
4170      Matt Kluck                          Unsecured                                   $1,498.88           $0.00          1,498.88
 610      910 Fairway Dr
          Brillion, WI 54110
4177      Anthony Sterlavage                  Unsecured                                     $356.96           $0.00           356.96
 610      N7572 HWY 44
          Pardeeville, WI 53954
4178      Susan P. Freetly                    Unsecured                                     $450.00           $0.00           450.00
 610      513 N. Main St
          Ishpeming, MN 49849
4179      Nicholas Nielsen                    Unsecured                                     $700.00           $0.00           700.00
 610      7701 County Road 40 NE
          New London, MN 56273
4180      Ryan Geenen                         Unsecured                                     $871.50           $0.00           871.50
 610      N9325 Snapdragon Ln
          Appleton, WI 54915
4181      Alicia Campion                      Unsecured                                     $807.00           $0.00           807.00
 610      14725 State Hwy 42
          Two Rivers, WI 54241
4182      Alyssa Schwartz                     Unsecured                                     $921.90           $0.00           921.90
 610      232 Wisconsin Ave
          Brilion, WI 54110
4183      Cody Lanham                         Unsecured                                     $444.43           $0.00           444.43
 610      4324 N Lightning Dr. Apt 9
          Appleton, WI 54913
4191      Abigail Sordahl                     Unsecured                                     $204.74           $0.00           204.74
 610      1416 Anderson Ave.
          Wakefield, MI 49968
4192      Parker Buth                         Unsecured                                     $130.19           $0.00           130.19
 610      W289 S6630 Holiday Road
          Waukesha, WI 53189
4193      Chelsea Kerwin                      Unsecured                                   $1,700.00           $0.00          1,700.00
 610      702 S. 7th. St. #3
          Lake City, MN 55041
4197      Allison Dobrunz                     Unsecured                                       $0.00           $0.00              0.00
 610      1500 S Irma St
          Appleton, WI 54915




                                 Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 337 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 333                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4199      Lori Holland                       Unsecured                                     $350.70           $0.00           350.70
 610      641 Waugoo Avenue
          Oshkosh, WI 54901
4202      Jordyn Sartain                     Unsecured                                     $500.00           $0.00           500.00
 610      14617 Finale Ave North
          Hugo, MN 55038
4203      Tari Martin                        Unsecured                                   $3,404.63           $0.00          3,404.63
 610      620 Metomen St
          Ripon, WI 54971
4204      Jeff N. Montsma                    Unsecured                                   $1,197.00           $0.00          1,197.00
 610      W6939 County Road OOO
          Fond du Lac, WI 54937
4219      Amanda McIntire                    Unsecured                                      $45.00           $0.00            45.00
 610      300 N. Big Creek Road
          Marquette, MI 49855
4235      Jesse Dolgner                      Unsecured                                     $543.91           $0.00           543.91
 610      620 W. Main St.
          Brandon, WI 53919
4241      Christopher Groesbeck              Unsecured                                     $450.00           $0.00           450.00
 610      N5551 Co Rd UU
          Fond du Lac, WI 54937
4242      Sherry Kennedy                     Unsecured                                     $803.25           $0.00           803.25
 610      401 N Westhaven Dr K202
          Oshkosh, WI 54904
4244      Brenda Crow                        Unsecured                                     $436.00           $0.00           436.00
 610      705 Minnesota Ave
          Gladstone, MI 49837
4246      Danielle Paszkiewicz               Unsecured                                     $369.57           $0.00           369.57
 610      5611 Taylor Ave
          Racine, WI 53403
4250      Debra Bartz                        Unsecured                                     $576.45           $0.00           576.45
 610      610 Victoria Avenue
          Yorkville, IL 60560
4251      Abigail Kallaher                   Unsecured                                     $214.19           $0.00           214.19
 610      3579 Keystone Dr
          Dubuque, IA 52002
4253      Tiffany Bednarczyk                 Unsecured                                     $159.00           $0.00           159.00
 610      211 South Main Street
          Rosendale, WI 54974
4268      Shannon Walker                     Unsecured                                     $843.68           $0.00           843.68
 610      8241 E Garfield Rd
          Hesperia, MI 49421




                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 338 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 334                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4269      Leann Peterson                     Unsecured                                   $1,500.00           $0.00          1,500.00
 610      1332 Stone Ridge Rd #41
          Waupaca, WI 54981
4270      Brian Pezon                        Unsecured                                     $215.25           $0.00           215.25
 610      1607 Kimball St
          Green Bay, WI 54302
4271      Aly Boettcher                      Unsecured                                      $67.19           $0.00            67.19
 610      829A Jackson Street
          Oshkosh, WI 54901
4272      William Feldkamp                   Unsecured                                     $677.25           $0.00           677.25
 610      W1570 Pearl St
          Seymour, WI 54165
4274      Zach Yaeger                        Unsecured                                   $1,154.48           $0.00          1,154.48
 610      11020 South Nicholson Road
          Oak Creek, WI 53154
4281      Tiffany Terrell                    Unsecured                                     $114.44           $0.00           114.44
 610      7703 14th Avenue
          Kenosha, WI 53143
4298      Kyle Wallendal                     Unsecured                                       $0.00           $0.00              0.00
 610      201 Hamilton St
          Beaver Dam, WI 53916
4306      Michael Murphy                     Unsecured                                      $67.19           $0.00            67.19
 610      355 Woodlake Ct
          Kohler, WI 53044
4310      Jon Christian Fogleson             Unsecured                                     $807.45           $0.00           807.45
 610      843 Farmington Ave
          Oshkosh, WI 54901
4311      Chris Holinbeck                    Unsecured                                     $251.96           $0.00           251.96
 610      1314 Harvest Moon Dr
          Neenah, WI 54956
4324      Elijah O'Laughlin                  Unsecured                                      $79.00           $0.00            79.00
 610      N6505 Hickory Road
          Saint Cloud, WI 53079
4342      Jennifer L Sleeman                 Unsecured                                   $2,018.63           $0.00          2,018.63
 610      44296 9th Ave
          Atlantic Mine, MI 49905
4343      Kirstin Schernecker                Unsecured                                     $149.00           $0.00           149.00
 610      N6884 Gerhardt Ln
          Manawa, WI 54949
4365      John Nagel                         Unsecured                                     $254.07           $0.00           254.07
 610      W5229 Harrison Rd
          Hilbert, WI 54129




                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 339 of 493
                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                     Page: 335                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                              Time: 01:35:07 PM
Claim #   Creditor Name & Address                Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4367      Diane Demeuse                          Unsecured                                   $2,256.44           $0.00          2,256.44
 610      4725 Cty Rd B
          Pulaski, WI 54162
4375      Kristi Busscher                        Unsecured                                     $414.00           $0.00           414.00
 610      1000 George Dr
          Marshfield, WI 54449
4378      Jarrod Michail Kaczanowski             Unsecured                                     $119.69           $0.00           119.69
 610      1140 W. Oakwood Rd.
          Oak Creek, WI 53154
4381      Tucker Jahnke                          Unsecured                                     $159.00           $0.00           159.00
 610      735 North Westfield Street Apt. E9
          Oshkosh, WI 54902
4382      Justin Schoen                          Unsecured                                     $414.23           $0.00           414.23
 610      112184 Old Sugar Bush Lane
          Marshfield, WI 54449
4383      Troy Dilley                            Unsecured                                      $88.73           $0.00            88.73
 610      10759 Hampton Road
          Bloomington, WI 53804
4384      Meghan Wenninger                       Unsecured                                     $491.34           $0.00           491.34
 610      N4434 Cty Rd EE
          Appleton, WI 54913
4388      Phillip Levenhagen                     Unsecured                                     $543.90           $0.00           543.90
 610      2690 Black Wolf Ave.
          Oshkosh, WI 54902
4417      Gordon James                           Unsecured                                     $575.67           $0.00           575.67
 610      856 Meadowlark Drive
          West Chicago, IL 60185
4418      Josh Kent                              Unsecured                                   $2,349.90           $0.00          2,349.90
 610      N1526 Winchester Rd
          Hortonville, WI 54944
4421      Carly LaFave                           Unsecured                                      $67.19           $0.00            67.19
 610      1522 Ames St
          Neenah, WI 54956
4422      Scott Rajchel                          Unsecured                                   $1,556.10           $0.00          1,556.10
 610      N68W29326 Hartling Rd
          Hartland, WI 53029
4423      Norman Schwebs                         Unsecured                                   $2,955.75           $0.00          2,955.75
 610      N6235 Cty Hwy I
          Fremont, WI 54940
4425      Branson Rawlings                       Unsecured                                   $2,233.35           $0.00          2,233.35
 610      102 South Everett Ave
          Wallace, NE 69169




                               Case 20-27367-gmh        Doc 195      Filed 07/14/21        Page 340 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 336                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4426      Craig A Ramthun                    Unsecured                                     $576.45           $0.00           576.45
 610      826 1/2 Tayco St
          Menasha, WI 54952
4428      Joshua Strean                      Unsecured                                     $480.38           $0.00           480.38
 610      92 E 13th St
          Fond du Lac, WI 54935
4445      Reilly Freund                      Unsecured                                     $677.25           $0.00           677.25
 610      W3842 Shady Lane
          Fond du Lac, WI 54937
4460      Cierra Snyder                      Unsecured                                       $0.00           $0.00              0.00
 610      E1854 Weinmann Rd
          Sandinavia, WI 54977-9795
4467      Anthony Young                      Unsecured                                   $2,150.40           $0.00          2,150.40
 610      W10320 County Road TT
          Hortonville, WI 54944
4472      Kayla Keepers                      Unsecured                                     $261.45           $0.00           261.45
 610      1020 Lakewood Ln
          Wisconsin Rapids, WI 54494
4475      Kaitlin Armbruster                 Unsecured                                     $680.38           $0.00           680.38
 610      1403 N Alvin Street
          Appleton, WI 54911
4476      David Evans                        Unsecured                                     $576.45           $0.00           576.45
 610      510 Brule Rd
          De Pere, WI 54115
4479      Natalie Nigbor                     Unsecured                                      $67.19           $0.00            67.19
 610      W6787 S. Silver Lake Rd.
          Wautoma, WI 54982
4480      Haley Minor                        Unsecured                                      $67.19           $0.00            67.19
 610      22524 W 72nd St
          Lexexa, KS 66227
4484      John Woehrer                       Unsecured                                     $968.63           $0.00           968.63
 610      1214 Carpenter St.
          Menasha, WI 54952
4495      Seneca Bivens                      Unsecured                                     $157.51           $0.00           157.51
 610      122 S Lark Street
          Oshkosh, WI 54902
4499      Erika Rausch                       Unsecured                                     $288.23           $0.00           288.23
 610      303 S 3rd St
          Waterford, WI 53185
4506      Brianna Kerscher                   Unsecured                                     $371.65           $0.00           371.65
 610      2933 Steamboat Springs Run
          Green Bay, WI 54313




                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 341 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 337                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:07 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4522      Taylor Jagodinski                 Unsecured                                     $151.73           $0.00           151.73
 610      2710 Frotenac Ave
          Stevens Point, WI 54481
4528      Thomas Smith                      Unsecured                                     $828.45           $0.00           828.45
 610      513 Sangamon Ln
          Dixon, IL 61021
4530      Andrea Daniel                     Unsecured                                     $303.45           $0.00           303.45
 610      527 N 3rd Ave E #2
          Duluth, MN 55805
4531      Chad Empey                        Unsecured                                     $694.58           $0.00           694.58
 610      2015 N Riverwalk Way
          Milwaukee, WI 53212
4533      Ashley Sodemann                   Unsecured                                     $130.73           $0.00           130.73
 610      201 Mary Street
          Watertown, WI 53094
4534      Christina Torpey                  Unsecured                                     $319.73           $0.00           319.73
 610      927 Coles Creek
          Yukon, OK 73099
4535      Adam McSorley                     Unsecured                                     $412.65           $0.00           412.65
 610      3119 S 16th St
          Milwaukee, WI 53215
4547      JennaMarie P. Pagel               Unsecured                                     $272.96           $0.00           272.96
 610      312 Center Street
          Waupaca, WI 54981
4549      William Mueller                   Unsecured                                     $130.73           $0.00           130.73
 610      1343 12th Ave
          Green Bay, WI 54304
4553      Lucas Simon                       Unsecured                                   $1,556.10           $0.00          1,556.10
 610      821 Sandy Acre Dr
          West Bend, WI 53090
4554      WRLO/NRG Media, LLC               Unsecured                                   $5,457.00           $0.00          5,457.00
 610      PO Box 557
          Rhinelander, WI 54501
4555      Jeffrey Coulthard                 Unsecured                                   $1,556.10           $0.00          1,556.10
 610      3218 Breezewood Ln
          Neenah, WI 54956
4557      WYTE/NRG Media, LLC               Unsecured                                  $10,668.00           $0.00       10,668.00
 610      2301 Plover Road
          Plover, WI 54467
4558      WBCV/NRG Media, LLC               Unsecured                                   $7,056.00           $0.00          7,056.00
 610      2301 Plover Road
          Plover, WI 54467




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 342 of 493
                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                  Page: 338                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                           Time: 01:35:07 PM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4572      Kaylee Rybarczyk                    Unsecured                                     $304.46           $0.00           304.46
 610      1861 Highway 66 West
          Stevens Point, WI 54481
4580      Nicole Williams                     Unsecured                                     $705.57           $0.00           705.57
 610      512 Danbury Drive
          Oswego, IL 60543
4581      Corina Mueller                      Unsecured                                     $617.38           $0.00           617.38
 610      N660 Navarino Road
          Shiocton, WI 54170
4582      Kathryn Grodi                       Unsecured                                     $287.69           $0.00           287.69
 610      212 West Lyons
          Rio, WI 53960
4585      Tiffany Berry                       Unsecured                                     $303.45           $0.00           303.45
 610      1132 W. 7th Ave
          Oshkosh, WI 54902
4586      Katie Oleson                        Unsecured                                     $553.88           $0.00           553.88
 610      5613 W Valley Forge Dr 2
          Milwaukee, WI 53213
4588      Jacob Kaszuba                       Unsecured                                      $67.19           $0.00            67.19
 610      1922 Indian Point Road
          Oshkosh, WI 54901
4589      Jacob Kaszuba                       Unsecured                                      $67.19           $0.00            67.19
 610      1922 Indian Point Road
          Oshkosh, WI 54901
4591      Lilly Haase                         Unsecured                                      $67.19           $0.00            67.19
 610      6040 Naples Lane
          Winneconne, WI 54986
4592      Maria Varela                        Unsecured                                     $350.70           $0.00           350.70
 610      2717 Arches Dr.
          Plainfield, IL 60586
4593      Brittany R Henthorn                 Unsecured                                     $959.18           $0.00           959.18
 610      435 South Lincoln Ave Apt G1
          Barnesville, OH 43713
4594      Brianna Groelle                     Unsecured                                     $272.96           $0.00           272.96
 610      1526 Kings Lane
          Two Rivers, WI 54241
4595      David Grond                         Unsecured                                   $1,894.20           $0.00          1,894.20
 610      8146 Tritt Rd
          Omro, WI 54963-8900
4609      Andrew Alcott                       Unsecured                                     $204.23           $0.00           204.23
 610      14106 Harrisville Road
          Mount Airy, MD 21771




                                 Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 343 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 339                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:07 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4611      Donna Alcott                      Unsecured                                     $261.45           $0.00           261.45
 610      14106 Harrisville Road
          Mount Airy, MD 21771
4621B     Mike Glass                        Unsecured                                     $113.80           $0.00           113.80
 610      1084 Oregon St
          Green Bay, WI 54303
4624      Nicole Saxon-Frye                 Unsecured                                   $1,300.00           $0.00          1,300.00
 610      1309 L St NE
          Brainerd, MN 56401
4625      Nicole Saxon-Frye                 Unsecured                                   $1,300.00           $0.00          1,300.00
 610      1309 L St NE
          Brainerd, MN 56401
4632      Andrew Sinclair                   Unsecured                                     $576.45           $0.00           576.45
 610      414 E Pleasant View Drive
          Des Moines, IA 50315
4634      Pinkie Moore                      Unsecured                                   $1,110.35           $0.00          1,110.35
 610      1032 E Walnut - Upper
          Green Bay, WI 54301
4635      Ava Ramadan                       Unsecured                                     $545.92           $0.00           545.92
 610      1301 Radcliff Road
          Neenah, WI 54956
4640      Thomas Jensen                     Unsecured                                       $0.00           $0.00              0.00
 610      972 London St
          Menasha, WI 54952
4641      Mike Svec                         Unsecured                                     $803.25           $0.00           803.25
 610      3954 S. 55th
          Milwaukee, WI 53220
4642      Dylan Riedy                       Unsecured                                     $392.65           $0.00           392.65
 610      360 South Peck Avenue
          Peshtigo, WI 54157
4643      Cora B Austin                     Unsecured                                      $77.69           $0.00            77.69
 610      2112 Skyview St
          Green Bay, WI 54311
4644      Angela Keegan                     Unsecured                                     $576.46           $0.00           576.46
 610      N5211 Cemetery Rd
          Manawa, WI 54949
4646      Keri Miller                       Unsecured                                     $677.25           $0.00           677.25
 610      N7034 County Hwy. I
          Random Lake, WI 53075
4650      Mary Lloyd                        Unsecured                                     $561.75           $0.00           561.75
 610      114 1/2 South First St
          Watertown, WI 53094




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 344 of 493
                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                 Page: 340                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                          Time: 01:35:07 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4651      Laurie M Judas                     Unsecured                                     $677.25           $0.00           677.25
 610      N6901 County Road Y
          Princeton, WI 54968
4656      Oren D. Kinney                     Unsecured                                     $639.45           $0.00           639.45
 610      3645 Creamery Rd
          Nashport, OH 43830
4658      Cheryl Griesbach                   Unsecured                                     $228.38           $0.00           228.38
 610      W7050 Bluebluff Way
          Greenville, WI 54942
4724      Jason Rose                         Unsecured                                      $98.69           $0.00            98.69
 610      645 Creekwood Drive
          West Bend, WI 53095
4667      Haydon Cowan                       Unsecured                                     $150.00           $0.00           150.00
 620      5340 Oak Forest Drive
          Racine, WI
4678      Danielle Mogged                    Unsecured                                   $1,439.03           $0.00          1,439.03
 620      1604 North Road
          Gren Bay, WI 54313
4682      Amy Blaskowski                     Unsecured                                     $155.00           $0.00           155.00
 620      3008 Wlyde Oak Ct
          Oshkosh, WI 54904
4689      Brian Crawfird                     Unsecured                                     $250.00           $0.00           250.00
 620      238 Albert St
          Waukesha, WI 53188
4690      Sean Highhouse                     Unsecured                                     $479.85           $0.00           479.85
 620      856 Hacienda Ct
          Villa Hills
          Ft. Mitchell, KY 41017
4693      Jordan Endries                     Unsecured                                     $968.10           $0.00           968.10
 620      N8931 Wildflower Ln
          Brillion, WI 54110
4706      Rebecca Glickman                   Unsecured                                   $1,152.90           $0.00          1,152.90
 620      13253 Court Place
          Burnsville, MN 55337
4716      Kim Guderski                       Unsecured                                      $77.69           $0.00            77.69
 620      326 Spaulding Ave
          Ripon, WI 54971
4721      David J. Brummer                   Unsecured                                     $660.00           $0.00           660.00
 620      7903 147th St W
          Apple Valley, MN 55124
4722      Jim Hansen                         Unsecured                                     $155.38           $0.00           155.38
 620      W141 N10656 Wooded HIlls Drive
          Germantown, WI 53022



                                Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 345 of 493
                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: February 23, 2021

Case Number: 20-27367-GMH                                Page: 341                                   Date: July 13, 2021
Debtor Name: HYPERVIBE, INC.                                                                         Time: 01:35:07 PM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

4723      Kyle Bohmsach                     Unsecured                                     $254.07           $0.00          254.07
 620      1103 Wexford Drive
          Waunakee, WI 53597
4725      Brittney Judge                    Unsecured                                     $770.65           $0.00          770.65
 620      W6831 Appleton Ct.
          Greenville, WI 54942
4726      Michael A. Jimenez                Unsecured                                     $576.45           $0.00          576.45
 620      3635 E. Otter Road
          Marion, IA 52302

<< Totals >>                                                                          2,688,636.08           0.00     2,688,636.08




                               Case 20-27367-gmh   Doc 195      Filed 07/14/21        Page 346 of 493
                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

             Case No.: 20-27367-GMH
             Case Name: HYPERVIBE, INC.
             Trustee Name: BRUCE A. LANSER
                                                Balance on hand:                          $          700,771.47
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $                0.00
                                                Remaining balance:                        $          700,771.47

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments         Proposed
                                                                                       to Date        Payment
Trustee, Fees - BRUCE A. LANSER                                      38,604.92                0.00      38,604.92
Trustee, Expenses - BRUCE A. LANSER                                   4,226.39                0.00       4,226.39
Other Expenses: Bankruptcy Management Solutions, Inc.                 4,400.00                0.00       4,400.00
                            Total to be paid for chapter 7 administration expenses:       $           47,231.31
                            Remaining balance:                                            $          653,540.16

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments         Proposed
                                                                                       to Date        Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                0.00
                            Remaining balance:                                            $          653,540.16

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $2,178,106.77 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
   4          Ashley Bardowski                                         319.73                 0.00            95.94
   5          Jill Hetzel                                              518.69                 0.00           155.64
   6          Kelly Vannucci                                           807.45                 0.00           242.29
   8          Dusty Seymour                                           1,178.07                0.00           353.49

   UST Form 101-7-TFR (05/1/2011)

                    Case 20-27367-gmh           Doc 195       Filed 07/14/21          Page 347 of 493
9A      Robert Livingston                         3,025.00         0.00        907.66
10      Steve Whitburn                             345.28          0.00        103.61
11      Tabitha Verkuilen                           77.69          0.00         23.32
12      Hunter Lade                                553.88          0.00        166.20
13      Catarina Cairns                            109.19          0.00         32.77
14      Jonathan Cook                              261.45          0.00         78.46
15      Joshua Hames                               569.85          0.00        170.99
16      Tyler Neumann                              319.73          0.00         95.94
17      Ben Martinson                             1,354.50         0.00        406.43
18      Justin Fisher                              479.85          0.00        143.99
19      Matthew Willison                           807.45          0.00        242.29
20      Ann Marie Thompson                         650.95          0.00        195.33
21      Amanda Brajdic                             350.70          0.00        105.24
22      Adam Feinauer                              319.73          0.00         95.94
23      Nichole Harris                             261.45          0.00         78.46
24      Kurt Brellenthin                           430.50          0.00        129.18
25      Kelly Flunker                              377.96          0.00        113.42
26      Chad Brown                                 575.38          0.00        172.65
27      Bryan Vander Heyden                       1,556.10         0.00        466.92
28      Kevin Fountain                             500.85          0.00        150.29
29      Amanda Anderson                            130.73          0.00         39.24
30      Deann Brown                                642.57          0.00        192.81
31      Kim Giles                                  152.25          0.00         45.69
32      Christopher Anderson                       401.63          0.00        120.52
33      Katlin Kiekhaefer                          272.96          0.00         81.91
34      Sheri Brown                                261.45          0.00         78.46
35      Christine M. Gimler                        272.96          0.00         81.91
36      Kim Braun                                  149.63          0.00         44.91
37      Kevin Arne                                 343.88          0.00        103.19
38      Katie Heckel                               130.19          0.00         39.07
39      Denise Buchberger                         1,354.50         0.00        406.43
40      Karl Priem                                 151.73          0.00         45.54
41      Dawn Jenson                                134.38          0.00         40.33

UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 348 of 493
42      Shirley Baker                             218.38          0.00         65.53
43      Dawn Sandberg                             943.90          0.00        283.23
44      Susan Buckna                              176.38          0.00         52.93
45      Jonathan Heil                              97.13          0.00         29.15
46      Katelyn Butters                            77.69          0.00         23.32
47      Kathy Griswold                            261.45          0.00         78.46
48      Diane Minor                               109.19          0.00         32.77
49      Jessica Butters                           197.38          0.00         59.23
50      Alissa Servaes                            239.38          0.00         71.84
51      Richard P. Kinzel                         261.45          0.00         78.46
52      Shelly Verhasselt                          77.69          0.00         23.32
53      Alexis Baker                             2,422.35         0.00        726.84
54      Michelle Gunderson                         67.19          0.00         20.17
55      Diane Minor                                77.69          0.00         23.32
56      Cathy Hendrikse                           224.69          0.00         67.43
57      Amber Kerridge                            700.00          0.00        210.04
58      Deborah Campion                           392.18          0.00        117.68
59      Gene Banaszynski                         1,204.88         0.00        361.53
60      Hailey Gunsburg                           197.38          0.00         59.23
61      Kay Schneider                             155.38          0.00         46.63
62      Kevin Jepson                              864.68          0.00        259.46
63      Shawn Sweeting                            803.25          0.00        241.02
64      Jenny Langdon                             155.38          0.00         46.63
65      Nicholas Hafenstein                        99.23          0.00         29.78
66      Jereme Tauer                              507.68          0.00        152.34
67      W. Grant Besse                            576.45          0.00        172.97
68      Tammy Plate                               356.96          0.00        107.12
69      Mitchel Herbel                            150.00          0.00         45.02
70      Evelynn Charney                           119.69          0.00         35.92
71      Chris Griep                               881.48          0.00        264.50
72      Michael Van Eyck                          356.96          0.00        107.12
73      Joshua Verheyen                            67.19          0.00         20.17
74      Chase Janssen                              77.69          0.00         23.32

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 349 of 493
75      Casey Bestul                                1,493.63         0.00        448.17
76      Kallie Knueppel                              291.88          0.00         87.59
77      Tami Kasten                                 1,963.00         0.00        589.01
78      Cassi Janssen                                 68.24          0.00         20.49
79      Heather Cherney                              261.45          0.00         78.46
80      Gregory Alan Biedscheid                      177.45          0.00         53.25
81      Steve Hermsen                                272.96          0.00         81.91
82      Candy Ragen                                  270.00          0.00         81.02
83      Nick Rohloff                                 430.51          0.00        129.18
84      Cameron Hill                                 553.88          0.00        166.20
85      Hannah Blemberg                              377.96          0.00        113.42
86      Kenneth Koepke                               428.38          0.00        128.55
87      Dustee Howarth                               856.80          0.00        257.09
88      Erin Schley                                  119.69          0.00         35.92
89      Kelly Borish                                 275.07          0.00         82.54
90      Kris Hernandez                               197.38          0.00         59.23
91      Bryan Kaufmann                               470.38          0.00        141.15
92      Kyle Volbright                               194.25          0.00         58.29
93      Karen Borst                                  338.63          0.00        101.62
94      Gregory J. Cleereman                         130.73          0.00         39.24
95      Eashaan Vajpeyi                              807.45          0.00        242.29
96      Nicholas Hutchison                            67.19          0.00         20.17
97      Susan Schulz                                 359.63          0.00        107.92
98      Kari Moede                                   266.18          0.00         79.88
99      Carrie Jagodzinski                           356.96          0.00        107.12
100     Kevin Malak                                 1,148.70         0.00        344.68
101     Cheryl Cravillion                            119.69          0.00         35.92
102     Elsa Kay Langhoff                            701.40          0.00        210.46
103     Jennifer Kebble                              198.00          0.00         59.42
104     Drew Konkol                                  233.07          0.00         69.94
105     Abbey S. Rhodes                              130.73          0.00         39.24
106     Michelle Schilling Wagner                    530.42          0.00        159.16
107     Chris Peeters                                245.70          0.00         73.73

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh      Doc 195   Filed 07/14/21   Page 350 of 493
108     Terese Marks                              677.25          0.00        203.22
109     Heather Muelller                         1,204.88         0.00        361.53
110     Dennis Penasa                             807.45          0.00        242.29
111     Tami Creighbaum                           134.38          0.00         40.33
112     Christina Schraufnagel                    371.65          0.00        111.52
113     Allyson Hewitt                            371.65          0.00        111.52
114     Mike Munch                                177.45          0.00         53.25
115     Denise Petit                             1,089.38         0.00        326.88
116     Chris Matthews                           1,480.50         0.00        444.23
117     Gage Larson                               330.00          0.00         99.03
118     Nancy Curtis                              239.38          0.00         71.84
119     Cheri Nenahlo                              67.19          0.00         20.17
120     Greg DeBruin                              803.25          0.00        241.02
120     Austin Meyers                                0.00         0.00          0.00
121     Kaylin Kostuchowski                        60.00          0.00         18.01
122     Alice J. Thomas                           722.38          0.00        216.76
123     Kristopher Reseburg                       282.45          0.00         84.76
124     Kevin McGee                               392.18          0.00        117.68
125     Carey Richards                            233.07          0.00         69.94
126     Holly Nickel                              201.57          0.00         60.49
127     Jim Wagner                                177.45          0.00         53.25
128     Gwen Schoenheide                          803.25          0.00        241.02
129     Josh Thompson                            2,031.75         0.00        609.64
130     Krystle Deed                             1,083.61         0.00        325.15
131     Adam Metoxen                              149.63          0.00         44.91
132     Joe Wallace                               715.05          0.00        214.56
133     Jessica Krening                          1,556.10         0.00        466.92
134     Gary Delzer                               647.85          0.00        194.40
135     Suzanne Schroeder                         677.25          0.00        203.22
136     Kevin Meyer                               350.70          0.00        105.24
137     Kathy Larson                               98.69          0.00         29.62
138     Allie Deruyter                            155.38          0.00         46.63
139     Kyle Thorne                               621.08          0.00        186.36

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 351 of 493
140     Stefani Sielaff                            957.61          0.00        287.34
141     Elizabeth O'Brien                          652.58          0.00        195.82
142     Donna Krings                               155.38          0.00         46.63
143     Alyssa Meyers                               67.19          0.00         20.17
144     Garrison Walters                           288.23          0.00         86.49
145     Camaron Zinda                              465.68          0.00        139.74
146     Steve Deterding                               0.00         0.00          0.00
147     John Simpson                               803.25          0.00        241.02
148     Bruce Orlikowski                           130.73          0.00         39.24
149     Jon Olk                                    564.90          0.00        169.51
150     Jessica Dibble                             259.00          0.00         77.72
151     Khiah Larson                               198.45          0.00         59.55
152     Taylor Krocker                             197.38          0.00         59.23
153     Michele Oskola                            2,440.04         0.00        732.14
154     Carie Wengerter                            261.45          0.00         78.46
155     Shawn Doan                                1,278.90         0.00        383.74
156     Deanna Singstock                           561.19          0.00        168.39
157     Haile Domke                                134.38          0.00         40.33
158     Karen Kubitz                               574.36          0.00        172.35
159     Afton Wilke                                130.73          0.00         39.24
160     Mike Smiley                               1,700.95         0.00        510.38
161     Nicole Eberhardt                           533.41          0.00        160.06
162     Aaron Lashua                               414.23          0.00        124.30
163     Amber Edwards                              336.00          0.00        100.83
164     Amanda Kwiatkowski                         479.85          0.00        143.99
165     Nicole Lawrenz                             261.45          0.00         78.46
166     Nicole Laber                               386.34          0.00        115.93
167     Steven Wille                               356.96          0.00        107.12
168     Nicole Rakowski                           1,116.68         0.00        335.07
169     Jennifer Smith                             218.38          0.00         65.53
170     Kelly Smith                                266.18          0.00         79.87
171     Carrie Witt                                272.96          0.00         81.90
172     Bryce Sprangers                            288.23          0.00         86.48

UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 352 of 493
173     Chloe Schmitz                              77.69          0.00         23.31
174     Ryan or Kathryn Olson                     296.07          0.00         88.84
175     Candy Poehls                              418.95          0.00        125.71
176     Caitlyn Koebert                           512.34          0.00        153.73
177     Gloria Witter                             871.50          0.00        261.49
178     Cali Sheesley                             177.45          0.00         53.24
179     Michelle Stanzel                          479.85          0.00        143.98
180A    Greg Oppermann                           3,025.00         0.00        907.65
181     Charlie Ann Rykwalder                     312.88          0.00         93.88
182     Allen Detweiler                           324.45          0.00         97.35
183     Julie Ripp                                 98.69          0.00         29.61
184     Susan Steffens                            197.38          0.00         59.22
185     Diana Searby                              807.45          0.00        242.28
186     Carol Wohlers                             803.25          0.00        241.01
187     Michael Tousey                            747.08          0.00        224.16
188     Jennifer Wogernese                        134.38          0.00         40.32
189     Amanda Steinbach                          377.96          0.00        113.41
190     Travis Leach                              516.57          0.00        155.00
191     Susan Uhlers                              251.96          0.00         75.60
192     Nancy Wolle                               575.38          0.00        172.64
193     Haleigh Stephany                          438.88          0.00        131.69
194     Holley Wolke                               67.19          0.00         20.16
195     Joseph Stockinger                         405.83          0.00        121.77
196     Candia Lick                              1,015.88         0.00        304.81
197     Nicole Zygarlicke                         155.38          0.00         46.62
198     Christine Tipps                           677.25          0.00        203.21
199     Jennifer Wogernese                        109.19          0.00         32.76
200     Cathy Lindeman                             98.69          0.00         29.61
201     Grace Loehr                                77.69          0.00         23.31
202     Jessica C. Lorenz                         151.73          0.00         45.53
203     Michelle Potter                           463.58          0.00        139.10
204     Kelsi Sales                               243.57          0.00         73.08
205     Gabrielle Sell                            386.34          0.00        115.92

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 353 of 493
206     Austin Magedanz                            261.45          0.00         78.45
207     Michael Sinks                             1,896.83         0.00        569.14
208     Julie Cassiani                            2,614.50         0.00        784.48
209     Angela Bird                                610.58          0.00        183.20
210     Ryan Feeney                               1,532.96         0.00        459.96
210     Ryan Feeney                                   0.00         0.00          0.00
211     Kimberly Johnson                            77.69          0.00         23.31
212     Emma Leib                                  356.96          0.00        107.11
213     Debra Meier                               1,044.75         0.00        313.48
214     Alexis Lannoye                             392.65          0.00        117.81
215     Kevin Baltes                              2,499.00         0.00        749.82
216     Julie Przesmicki                          1,367.07         0.00        410.19
217     Alyssa Rohda                               155.38          0.00         46.62
218     Steven Schimmel-Olson                      303.45          0.00         91.05
219     Taylor Atwood                              261.45          0.00         78.45
220     Alexandria Will                            871.50          0.00        261.49
221     Jericho Learman                           1,038.46         0.00        311.59
222     Kati Bennett                               402.68          0.00        120.82
223     Katey Heimerl                              684.60          0.00        205.41
224     Julie James                                 77.69          0.00         23.31
225     Pari Fruendt                                98.69          0.00         29.61
226     Heather Selin                               77.69          0.00         23.31
227     Elizabeth Elmore                           700.88          0.00        210.30
228     Jimmie Walker                              677.25          0.00        203.21
229     Tara Ellis                                 803.25          0.00        241.01
230     Justin Kahler                              480.38          0.00        144.14
231     Kari Ness                                  251.96          0.00         75.60
232     Bryan See                                  411.57          0.00        123.49
233     Christine Barber                           531.83          0.00        159.58
234     Kevin Schneider                            186.88          0.00         56.07
235     Chadley Ewald                             2,676.45         0.00        803.07
236     George Raygo                               629.94          0.00        189.01
237     Nathon Johannes                            135.44          0.00         40.64

UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 354 of 493
238     Gary LaFreniere                            677.25          0.00        203.21
239     Jini Bilyeu                                356.96          0.00        107.11
240     Joel Beer                                  194.25          0.00         58.28
241     Debi Derda                                 803.25          0.00        241.01
242     Amy Day                                    311.82          0.00         93.56
243     Michelle Bartoletti                        803.25          0.00        241.01
244     Chris Vitense                              251.96          0.00         75.60
245     Kathleen Yvonne Hardie                     576.45          0.00        172.96
246     Dennis Nasci                              1,307.25         0.00        392.24
247     Emily Hadden                               522.90          0.00        156.90
248     Jennifer Cornwell                          177.45          0.00         53.24
249     James R. Chatterton                        677.25          0.00        203.21
250     Diane Brinkmann                           2,008.13         0.00        602.54
251     Monica Walsh                               808.50          0.00        242.59
252     Kelly Johnston                            1,107.75         0.00        332.38
253     Joanna Beggs                              1,606.50         0.00        482.03
254     Julia Belyeu                               149.63          0.00         44.90
255     David Wolter                               152.25          0.00         45.68
256     Jacquelin M. Leverance                     539.65          0.00        161.92
257     Callie Youngquist                           77.69          0.00         23.31
258     Jennifer Togstad                           303.45          0.00         91.05
259     Josh Mason                                 582.75          0.00        174.85
260     Jill Noffsinger                           1,714.13         0.00        514.32
261     Katelyn Krueger                            272.96          0.00         81.90
262     Heidi B. Jari                              194.25          0.00         58.28
263     Julia Kaasa                                319.73          0.00         95.93
264     Debra Frederick                            803.25          0.00        241.01
265     Cathy Dercks                                77.69          0.00         23.31
266     Taylor Krogwold                            350.65          0.00        105.21
267     Heather Herb                               201.57          0.00         60.48
268     Teagan Turba                               109.19          0.00         32.76
269     Stephanie Galarowicz                       603.70          0.00        181.14
270     Tammy Glenn                                722.38          0.00        216.75

UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 355 of 493
271     Susan M Reeb                               75.00          0.00         22.50
272     Taralina Leech                            242.55          0.00         72.78
273     Keith Hammer                             1,252.13         0.00        375.70
274     Susan Haugland                            677.25          0.00        203.21
275     Carisa Van Rossum                          67.19          0.00         20.16
276     Sharon Kozicki                           1,252.63         0.00        375.85
277     Nichole Hibbard                          1,023.66         0.00        307.15
278     Eric Fink                                 149.63          0.00         44.90
279     Mylea Juidici                              67.19          0.00         20.16
280     Allen Matthys                             371.65          0.00        111.51
281     Bruce Unterbrunner                       2,822.33         0.00        846.84
282     Kevin Frank                               194.25          0.00         58.28
283     Kerry Michalak                            270.88          0.00         81.28
284     Lori Mortensen                             77.69          0.00         23.31
285     John Donahue                              260.38          0.00         78.13
286     Kevin Mortier                             875.70          0.00        262.75
287     John Miller                               803.25          0.00        241.01
288     James Neubauer                            807.45          0.00        242.28
289     Dylan Barribeau                           408.45          0.00        122.56
290     John Asmus                                414.23          0.00        124.29
291     Katie Ringbauer                            77.69          0.00         23.31
292     Aimee Nushart                              77.69          0.00         23.31
293     Caitlin Supple                             63.00          0.00         18.90
294     Shirley Sersch                            677.25          0.00        203.21
295     Daniel Hillenbrand                        814.76          0.00        244.47
296     Justin Girard                             631.58          0.00        189.51
297     Tammie Lindsley                           503.92          0.00        151.20
298     Jodi Miesler Jauquet                      377.96          0.00        113.41
299     Kayla Sliter                              527.03          0.00        158.14
300     Ethan Ensign                              197.38          0.00         59.22
301     Jolyne Schneider                          722.38          0.00        216.75
302     Katie Miller                              359.63          0.00        107.91
303     Ryan Charles                              378.00          0.00        113.42

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 356 of 493
304     David Steinruck                           261.45          0.00         78.45
305     Catrina Werner                            649.95          0.00        195.02
306     Jenny Dochnahl                           1,918.35         0.00        575.60
307     Tammy Lindsay                            2,827.65         0.00        848.44
308     Jason Wierek                              261.45          0.00         78.45
309     Thomas Moore                             3,025.00         0.00        907.65
310     Sarah Wright                             1,593.83         0.00        478.23
311     Katie M Wachter                          1,434.77         0.00        430.50
312     Jesse Bauman                               67.19          0.00         20.16
313     Missy Dehn-Baldry                          77.69          0.00         23.31
314     Jacob Dillman                             336.00          0.00        100.82
315     Gerald Templin                            151.73          0.00         45.53
316     Nick Dassow                               200.00          0.00         60.01
317     Russ Hanseter                             288.23          0.00         86.48
318     Stacey Huempfner                         1,174.95         0.00        352.54
319     Taylor Hart                               218.38          0.00         65.52
320     Adrienne Behr                             197.38          0.00         59.22
321     Tanya Jackson                             303.45          0.00         91.05
322     Travis Schmudlach                         774.38          0.00        232.35
323     Taylor Lang                               261.45          0.00         78.45
324     Dawn Finley                               763.32          0.00        229.03
325     Charlie Syndergaard                       553.88          0.00        166.19
326     Michele Wright                             67.19          0.00         20.16
327     Michael Westberg                          392.65          0.00        117.81
328     Georgina Farra                            982.28          0.00        294.73
329     Eric Wirkkula                             261.45          0.00         78.45
330     Elizabeth Hietpas                         286.13          0.00         85.85
331     Wendy Sontag                              522.90          0.00        156.90
332     Christine Damm                            218.38          0.00         65.52
333     Carmen Vande Hey                          314.96          0.00         94.50
334     Sherrie Stuessy                           218.38          0.00         65.52
335     Timothy Patterson                         677.25          0.00        203.21
336     Amanda Pulvermacher                       479.85          0.00        143.98

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 357 of 493
337     Jennifer Meyer                            428.34          0.00        128.52
338     Sokha Sean                                198.46          0.00         59.55
339     Denise Buss                                  0.00         0.00          0.00
340     Kelli Omitt                               155.38          0.00         46.62
341     Keith Youngberg                          1,606.50         0.00        482.03
342     Dawn Dettlaff                             871.50          0.00        261.49
343     Garry Turner                                 0.00         0.00          0.00
344     Carissa Smith                             134.38          0.00         40.32
345     Thomas Moore                                 0.00         0.00          0.00
346     Desiree Edge                             1,707.83         0.00        512.43
347     Haylee R. Van Allen                       130.19          0.00         39.06
348     Keith Wick                                564.90          0.00        169.50
349     Jennifer Belanger                         350.70          0.00        105.23
350     Jessica Gering                            742.28          0.00        222.72
351     Kristy Wyckoff                           1,148.70         0.00        344.67
352     Carrie Krause                              98.69          0.00         29.61
353     George Hubbard                            261.45          0.00         78.45
354     Hilary Dunn                               261.45          0.00         78.45
355     Joy Schleis                               155.38          0.00         46.62
356     Kenley Rashke                             302.38          0.00         90.73
357     Dylan Brown                               178.00          0.00         53.41
358     Hannah Hernandez                          230.00          0.00         69.01
359     Kody Campshure                            687.76          0.00        206.36
360     Lance Joeckel                             728.18          0.00        218.49
361     Aaron Snow                               1,211.18         0.00        363.41
362     Tyler Peszko                               98.69          0.00         29.61
363     Sandra Burrows                            871.50          0.00        261.49
364     Kailey Wornardt                           545.92          0.00        163.80
365     Kathy Slife                               665.61          0.00        199.72
366     Greg Gutzdorf                             288.23          0.00         86.48
367     Kyle Lewis                                261.45          0.00         78.45
368     Jessica Leeds                             479.85          0.00        143.98
369     Kimberly Sebero                           413.18          0.00        123.97

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 358 of 493
370     Amanda J. Duchow                           425.25          0.00        127.60
371     Jordan Krentz                               67.19          0.00         20.16
372     Thomas G. Zoeller                          829.50          0.00        248.89
373     Thomas G. Zoeller                          997.50          0.00        299.30
374     Pattie Knoll                              1,070.95         0.00        321.34
375     Pattie Knoll                               553.88          0.00        166.19
376     Joann Sipple                              1,210.13         0.00        363.10
377     Rebecca Kempen                             177.45          0.00         53.24
378     Lynette Sloan                             1,556.10         0.00        466.91
379     Peter Lindemann                           1,779.75         0.00        534.01
380     Kaysie Smith                               291.88          0.00         87.58
381     Scott Vanevenhoven                        2,261.70         0.00        678.62
382     Heather Johnson                            803.25          0.00        241.01
383     Jodi Ludtke                                319.70          0.00         95.93
384     Aaron Tessaro                              420.00          0.00        126.02
385     James Keso                                 414.71          0.00        124.43
386     Laiken Morgan                              130.19          0.00         39.06
387     Theresa Montcrieff                         913.50          0.00        274.10
388     Bill Draze                                 500.00          0.00        150.02
389     Kenneth J. Flatoff                        1,766.63         0.00        530.08
390     Ryan Olivarez                              575.38          0.00        172.64
391     Brenda Lee Fletcher                       1,210.13         0.00        363.10
392     Michelle Weber                              77.69          0.00         23.31
393     Jeff Woods                                 300.00          0.00         90.01
394     Ryan DuBois                               1,453.20         0.00        436.03
395     Lisa Sattler                               503.92          0.00        151.20
396     Lisa Sattler                               397.43          0.00        119.25
397     Molly Moylan                               177.45          0.00         53.24
398     Michael Schuster                           119.69          0.00         35.91
399     Deana Warner                               319.73          0.00         95.93
400     Lee Roth                                  1,606.50         0.00        482.03
401     Kimberly Cooley                            291.38          0.00         87.43
402     Paula Vanstraten                           809.50          0.00        242.89

UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 359 of 493
403     Cheryl Iwami Benn                          68.24          0.00         20.48
404     John Schultz                              194.25          0.00         58.28
405     Tyler Geske                               118.13          0.00         35.44
406     Katie Mattson                             865.15          0.00        259.59
407     Jennifer Keshemberg                      2,278.50         0.00        683.66
408     Trista Kluge                               67.19          0.00         20.16
409     Tricia Weisnicht                           98.69          0.00         29.61
410     Jennifer Klahn                            109.19          0.00         32.76
411     Linda Wolfe Anderson                       77.69          0.00         23.31
412     Jordan Lefebvre                           282.45          0.00         84.75
413     Cooper A. Thompson                        288.23          0.00         86.48
414     Rory J. Wianecki                          413.18          0.00        123.97
415     Jessica Durnan                            414.71          0.00        124.43
416     Brad Bank                                 288.23          0.00         86.48
417     Doug Wahl                                 807.45          0.00        242.28
418     Jeffrey Giesler                           585.38          0.00        175.64
419     Derek Runge                               575.38          0.00        172.64
420     Kevin Olson                               479.85          0.00        143.98
421     Gracee Minlschmidt                        243.57          0.00         73.08
422     Julie Peterson                            152.25          0.00         45.68
423     Matt Prahl                                310.76          0.00         93.24
424     Cindy Schilling                           807.45          0.00        242.28
425     Wesley Koplitz                            677.25          0.00        203.21
426     Kristofer Capek                           130.73          0.00         39.23
427     Mary Ann Goebel                          1,294.13         0.00        388.30
428     Thomas DeVoe                              803.25          0.00        241.01
429     Heather Nicole Lemke                      177.45          0.00         53.24
430     Nathan Griepentrog                        262.49          0.00         78.76
431     Claire Bliske                              98.69          0.00         29.61
432     Tom Buchholz                              207.88          0.00         62.37
433     Tammie Katzung                            124.94          0.00         37.49
434     Karli Radeka                              717.68          0.00        215.34
435     Chantel Kreutner                          194.25          0.00         58.28

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 360 of 493
436     Greg Johnson                              479.85          0.00        143.98
437     Stacey Zempel                             197.38          0.00         59.22
438     Dan Kleikamp                              677.25          0.00        203.21
439     Loni Skubal                               197.38          0.00         59.22
440     Rebecca Brault                            314.96          0.00         94.50
441     Travis L Schmudlach                       401.63          0.00        120.51
442     Kathie Zimmel                            1,354.50         0.00        406.42
443     Tami Kelnhofer                           1,959.83         0.00        588.05
444     Jackie Krupp                               77.69          0.00         23.31
445     Brian Hanrahan                           1,008.53         0.00        302.61
446     Noel Wenthur                              428.34          0.00        128.52
447     Kurt Schroeder                            233.07          0.00         69.93
448     Shelly Murphy                             356.96          0.00        107.11
449     Barb Frosch                               261.45          0.00         78.45
450     Sophia Tautges                             52.50          0.00         15.75
451     Brenda Schwobe                           1,092.00         0.00        327.65
452     Jon and Sara Milheiser                    251.96          0.00         75.60
453     Leslie Leisgang                           261.45          0.00         78.45
454     Amber Lax                                 270.38          0.00         81.13
455     Alyssa Tomfohrde                           77.69          0.00         23.31
456     Kathy Woelfel                            1,328.78         0.00        398.70
457     Jill Houterman                            803.25          0.00        241.01
458     Selima M. Szuta                           636.83          0.00        191.08
459     Lisa Euclide                              260.38          0.00         78.13
460     Jackie Bartz                              890.41          0.00        267.17
461     Makayla Holdt                              67.19          0.00         20.16
462     Steve Seymour                             261.45          0.00         78.45
463     Macy Wojcik                                67.19          0.00         20.16
464     Bridget Kufner                           1,159.20         0.00        347.82
465     Justin Oaks                               868.35          0.00        260.55
466     Jordyn Dedering                            69.00          0.00         20.70
467     Kirt Schmidt                              218.38          0.00         65.52
468     Becky Breunig                              67.19          0.00         20.16

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 361 of 493
469     Crystal Eiler                              466.20          0.00        139.88
470     Chelsea M Drazkowski                       300.26          0.00         90.09
471     Amanda Huetsch                             177.45          0.00         53.24
472     Vicki Wendt                                934.45          0.00        280.38
473     Tara Wegand                                155.38          0.00         46.62
474     Duke O'Marro                               723.98          0.00        217.23
475     Tim Cary                                   214.19          0.00         64.27
476     JoAnn V. Steffes                           677.25          0.00        203.21
477     Melissa Gaylord                            275.07          0.00         82.53
478     Wayne Lundt                                251.96          0.00         75.60
479     Angela Derks                               398.96          0.00        119.71
480     Michael Bresler                           1,102.50         0.00        330.80
481     Trish Bloomquist                          1,682.63         0.00        504.87
482     Rosemary Sabel                             152.25          0.00         45.68
483     Monica Bain                               1,561.20         0.00        468.44
484     Sheila Aton                                177.45          0.00         53.24
485     Jeff Sims                                  182.69          0.00         54.82
486     Jessica Foth                               134.38          0.00         40.32
487     Nick Lyssy                                 479.85          0.00        143.98
488     Valerie Ballweg                            585.38          0.00        175.64
489     Gina Horvat                                152.25          0.00         45.68
490     Pat Barnes                                 302.38          0.00         90.73
491     Tina Virgo                                 807.45          0.00        242.28
492     Ricardo Gonzalez                           807.45          0.00        242.28
493     Tim Honhorst                               149.63          0.00         44.90
494     Sara Jensen                                192.13          0.00         57.65
495     Lee Stroble                                863.07          0.00        258.96
496     Zach Roloff                                272.96          0.00         81.90
497     Linda Bartlett                             272.96          0.00         81.90
498     Michelle Thede                             350.65          0.00        105.21
499     Tracy Haack                                134.38          0.00         40.32
500     Robert Messina                             576.45          0.00        172.96
501     Jill Vandenberg                             98.69          0.00         29.61

UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 362 of 493
502     Ryan Dabel                                 130.73          0.00         39.23
503     Pamela Demoske Pfeiffer                   1,089.90         0.00        327.02
504     Willy Mooren                               177.45          0.00         53.24
505     Alexander Roach                            392.65          0.00        117.81
506     Patrick Burns                              864.68          0.00        259.45
507     Anna Lomoro                                 67.19          0.00         20.16
508     Kay Johnson                                803.25          0.00        241.01
509     Brigitte Ackerson                          288.23          0.00         86.48
510     Ryan Fritz                                 130.73          0.00         39.23
511     Crystal Theunis                             77.69          0.00         23.31
512     Craig St Louis                             722.38          0.00        216.75
513     Jill Kehrmeyer                             828.45          0.00        248.58
514     Peter McCulloch                            585.38          0.00        175.64
515     Patricia Krause                            350.70          0.00        105.23
516     Michael Kilherner                          293.49          0.00         88.06
517     Anne M. Shallow                             98.00          0.00         29.40
518     Jennifer Horst                            2,002.88         0.00        600.96
519     Deborah Pomering                           614.25          0.00        184.31
520     Doree Heyrman                              733.95          0.00        220.22
521     Tiffany Verbeten                           337.00          0.00        101.12
522     Susan Boyce                                177.45          0.00         53.24
523A    David Wagner                              3,025.00         0.00        907.65
524     Amy Van Den Elsen                          806.38          0.00        241.95
525     Beth Chartier                             1,891.52         0.00        567.55
526     Joy Schaefer                               261.45          0.00         78.45
527     Angela Vosters                             109.19          0.00         32.76
528     Sherry Bricco                              197.38          0.00         59.22
529     Bradley Himstedt                           803.25          0.00        241.01
530     Jennifer Konicek                           479.85          0.00        143.98
531     Kevin Taylor                                  0.00         0.00          0.00
532     Randy Lewins                               803.25          0.00        241.01
533     Edison Flottemesch                          67.19          0.00         20.16
534     Craig Coulthart                            373.76          0.00        112.15

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh    Doc 195   Filed 07/14/21   Page 363 of 493
535     Heather Hughes                               585.38          0.00        175.64
536     Jennifer Hooyman                             201.57          0.00         60.48
537     Katherine M Reilly                            77.69          0.00         23.31
538     Chloe Polcen                                 119.69          0.00         35.91
539     Ashley Marchand                              639.45          0.00        191.87
540     Alex Leeman                                  617.38          0.00        185.24
541     Kyle Massart                                    0.00         0.00          0.00
542     Shauna Zimmerman                             299.21          0.00         89.78
543     Susan Steffen                               1,170.75         0.00        351.28
544     Michelle Baumgart                            141.23          0.00         42.38
545     Kathleen Vanleur-Fletcher                    898.00          0.00        269.44
546     Miranda Blake                                134.38          0.00         40.32
547     Jill Vosters                                 173.25          0.00         51.98
548     Madison Rystrom                              251.96          0.00         75.60
549     Jennifer Van Rite                             77.69          0.00         23.31
550     Maria Parolini                                67.19          0.00         20.16
551     Alexander Skaros                            1,005.90         0.00        301.82
552     Christa Ciaroni                             1,382.85         0.00        414.92
553     Michelle French                             1,370.76         0.00        411.30
554     Jon Salzsieder                               130.73          0.00         39.23
555     Joseph Lentz                                2,178.75         0.00        653.73
556     Amber Boucher                                868.88          0.00        260.71
557     Paul Triezenberg                            1,548.75         0.00        464.70
558     Shirley Treleven                            2,116.80         0.00        635.15
559     Cheryl Zaske                                 261.45          0.00         78.45
560     Steven Nary                                 2,010.23         0.00        603.17
561     Ryan Mader                                   155.38          0.00         46.62
562     Kaylee Tank                                   67.19          0.00         20.16
563     Richard Swanningson                          130.73          0.00         39.23
564     Jodeen Exner                                 155.38          0.00         46.62
565     Dan Hayes                                    130.73          0.00         39.23
566     Thomasina J. Faulkes                         155.38          0.00         46.62
567     James Fletcher                               155.38          0.00         46.62

UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 364 of 493
568     Lara Bessey                               272.96          0.00         81.90
569     Craig Norman                              700.88          0.00        210.30
570     Brian Schlei                              403.73          0.00        121.14
571     Christopher Smith                         194.25          0.00         58.28
572     Scott Langrehr                            585.38          0.00        175.64
573     J. Michael Giroux                         677.25          0.00        203.21
574     Sommer Votava                             201.57          0.00         60.48
575     Vicki L. Vandermolen                      270.38          0.00         81.13
576     Corey Dull                                576.45          0.00        172.96
577     Christina Bargas                          134.38          0.00         40.32
578     Diane J. Krueger                          790.00          0.00        237.04
579     Becky Guden                              1,583.38         0.00        475.09
580     Tania Menadue                            1,736.15         0.00        520.93
581     Roxanne Merkes                            323.93          0.00         97.20
582     Kastyn Hebbe                               77.69          0.00         23.31
583     Deena Anderson                            218.38          0.00         65.52
584     James Severson                            820.58          0.00        246.21
585     Jennifer Deneff                          1,081.78         0.00        324.59
586     Kendra Pauley                             260.38          0.00         78.13
587     Anita Ramstack                            314.96          0.00         94.50
588     Caryn Van Pietersom                       479.85          0.00        143.98
589     Charlene Banes                            197.38          0.00         59.22
590     Kyle Roberts                              177.45          0.00         53.24
591     Cheryl Pues                               677.25          0.00        203.21
592     Amy Van Straten                            77.69          0.00         23.31
593     Lisa Mckay                                261.45          0.00         78.45
594     Miranda Geneman                           177.45          0.00         53.24
595     Daryl Jeno                               1,089.38         0.00        326.87
596     April Ashbeck                              63.00          0.00         18.90
597     Jason Lehman                              760.15          0.00        228.08
598     Cassandra Kitchen                         677.25          0.00        203.21
599     Kristen Corbett                           155.38          0.00         46.62
600     Alex Lindstrom                            118.13          0.00         35.44

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 365 of 493
601     Kerry McKeown                             803.25          0.00        241.01
602     Ryan Beaber                               408.45          0.00        122.56
603     Suzanne Traber                            647.85          0.00        194.39
604     Colleen Frederick                          98.69          0.00         29.61
605     Brett Bader                                67.19          0.00         20.16
606     Carmen Filtz                              134.38          0.00         40.32
607     Michelle Horan                            807.45          0.00        242.28
608     Denise Kinkade                            303.45          0.00         91.05
609     Andrew Knurowski                          803.25          0.00        241.01
610     Samantha Guse                             130.73          0.00         39.23
611     Carrie Kulas                              272.96          0.00         81.90
612     Jeffrey Horacek                           118.13          0.00         35.44
613     Melinna Davis                             731.33          0.00        219.44
614     Jennifer Nies                             197.38          0.00         59.22
615     Joseph Draucek                           2,499.00         0.00        749.82
616     Melissa Smith                             134.38          0.00         40.32
617     Tami Zortman                              236.22          0.00         70.88
618     Hanna Langmeier                           403.15          0.00        120.97
619     David Burke                              1,606.50         0.00        482.03
620     Robert C. Patrick                         134.38          0.00         40.32
621     Krista Molitor                            202.13          0.00         60.65
622     Daniel Wessel                             780.68          0.00        234.24
623     Mike Bednar                                77.69          0.00         23.31
624     Michelle Stauffacher                       88.73          0.00         26.62
625     Alyssa Brown                              249.88          0.00         74.98
626     Eric Frankenstein                         261.45          0.00         78.45
627     Kaitlin Arvey                             302.38          0.00         90.73
628     David Balda                               807.45          0.00        242.28
629     Kathy Bartlett                            155.38          0.00         46.62
630     Karen Bartels                             565.95          0.00        169.81
631     Paul Bauer                                155.38          0.00         46.62
632     Brylie Brandenburg                        356.96          0.00        107.11
633     Debbie Nerat                             2,569.88         0.00        771.09

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 366 of 493
634     Sara Genske                              2,178.75         0.00        653.73
635     Michela Breunig                           130.19          0.00         39.06
636     Jay Davies                                816.38          0.00        244.95
637     Tamara Brown                              633.14          0.00        189.97
638     Rob Larson                               2,248.35         0.00        674.62
639     Israel Chouinard                         1,089.38         0.00        326.87
640     Mark Lillge                               155.38          0.00         46.62
641     Russell Pulver                            218.38          0.00         65.52
642     Joshua Dart                               576.45          0.00        172.96
643     Dawn Webb                                 288.23          0.00         86.48
644     Mary Lawler                               155.38          0.00         46.62
645     Erin Dupuy                               1,598.10         0.00        479.51
646     Donald Schunk                            2,029.13         0.00        608.84
647     Linda Drake                               359.63          0.00        107.91
648     Steve Edwards                             696.68          0.00        209.04
649     Angie Brey                                413.69          0.00        124.13
650     Heather Feldt                             807.45          0.00        242.28
651     Aaron Schaefer                            384.83          0.00        115.47
652     Elizabeth Diaz                             67.19          0.00         20.16
653     Ellie Popp                                272.96          0.00         81.90
654     Chad Eilers                               293.96          0.00         88.20
655     Michael Staudt                               0.00         0.00          0.00
656     Karla Goyke                               139.13          0.00         41.75
657     Barbara Marcks                           1,015.88         0.00        304.81
658     Tyler Strenski                            324.45          0.00         97.35
659     Craig Kolasinski                          272.96          0.00         81.90
660     Gina Graff                                261.45          0.00         78.45
661     Jane Goold-McNally                        155.38          0.00         46.62
662     McKayla Trever                            273.31          0.00         82.01
663     Elizabeth Greiber                          77.69          0.00         23.31
664     Brandon Patoka                            130.19          0.00         39.06
665     Cindy Diemel Hansen                      1,461.57         0.00        438.54
666     Kirsten Trochta                            77.00          0.00         23.10

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 367 of 493
667     Julie Herbst                                 225.00          0.00         67.51
668     Andrew Robert Andraschko                     867.83          0.00        260.39
669     Joel Hoffman                                1,136.07         0.00        340.88
670     Adam Seebecker                               141.23          0.00         42.38
671     Margaret Mielke                             1,564.37         0.00        469.39
672     Heather Krause                               350.70          0.00        105.23
673     Jeni Seidel                                  134.38          0.00         40.32
674     Karen Christian Honsinger                    418.95          0.00        125.71
675     Diana Klapperich                             261.45          0.00         78.45
676     Daniel Huettl                                 77.69          0.00         23.31
677     Michelle Reyes                               400.00          0.00        120.02
678     Paul Kinsella                               3,025.00         0.00        907.65
679     Kurt Stangl                                  261.45          0.00         78.45
680     Rachel Espitia                               545.92          0.00        163.80
681     Rebecca Steeno                               500.00          0.00        150.02
682     Sarah Kopp                                   272.96          0.00         81.90
683     Kayla Helle                                  785.38          0.00        235.65
684     Tina Iverson                                1,334.54         0.00        400.43
685     Nicole Mingo                                 233.07          0.00         69.93
686     Adam Axtell                                  177.45          0.00         53.24
687     Daniel Thames                                881.95          0.00        264.63
688     Chris Jaecks                                 335.96          0.00        100.80
689     Christie Kaufman                             470.34          0.00        141.13
690     Eric Emery                                   177.45          0.00         53.24
691     Randy Berres                                 233.07          0.00         69.93
692     Madison Karch                                134.38          0.00         40.32
693     Jamie K Smith                               1,068.38         0.00        320.57
694     Robert Ditmars                              1,614.90         0.00        484.55
695     Summer Seebecker                            2,421.05         0.00        726.44
696     Paul Luepke                                  272.96          0.00         81.90
697     Tim Karpf                                   1,556.10         0.00        466.91
698     Kaily McAuliffe                               77.69          0.00         23.31
699     Ashley Schmit                                239.38          0.00         71.83

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh      Doc 195   Filed 07/14/21   Page 368 of 493
700     Eric Kuchelmeister                         67.19          0.00         20.16
701     Christian Menden                          275.07          0.00         82.53
702     William Olp                               288.23          0.00         86.48
703     Michael Lewis                            2,422.35         0.00        726.83
704     Hannah Thom                                98.69          0.00         29.61
705     Kendra Livingston                         312.38          0.00         93.73
706     Stacie Taylor                            1,052.10         0.00        315.68
707     Amanda Reason                             177.45          0.00         53.24
708     Cindy Margelofsky                         338.63          0.00        101.61
709     Heidi Schoenfeldt                         155.38          0.00         46.62
710     Jerrika McAlpine                          155.38          0.00         46.62
711     Lily Hansen                               593.76          0.00        178.16
712     Kay Allen                                 109.19          0.00         32.76
713     Jamie Mikkelsen                           677.25          0.00        203.21
714     Penny Selin                                67.19          0.00         20.16
715     Emma Hohman                                67.19          0.00         20.16
716     Ryan Plunger                              809.01          0.00        242.74
717     Joshua Allen Miller                       807.45          0.00        242.28
718     Brenda Morrell                             77.69          0.00         23.31
719     Valerie Needham                          1,435.35         0.00        430.68
720     Debra Maas                                384.83          0.00        115.47
721     David Novak                               823.15          0.00        246.99
722     Pamela Vanderhoof                        1,204.88         0.00        361.52
723     Amy Wrobleski                            1,362.90         0.00        408.94
724     Abbi Glinski                              130.19          0.00         39.06
725     Jessica Koprek                            697.21          0.00        209.20
726A    Trent Rahmlow                             842.03          0.00        252.65
727     Michelle Benson                          1,354.50         0.00        406.42
728     Jake Rodman                               151.19          0.00         45.36
729     Dylan Szews                               516.57          0.00        155.00
730     Carrie Kuehl                              194.25          0.00         58.28
731     Nick Van De Yacht                         130.73          0.00         39.23
732     Susan Mewbourn                            155.38          0.00         46.62

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 369 of 493
733     Camron Vanloo                             377.96          0.00        113.41
734     DeAnna Vanesky                           1,263.68         0.00        379.17
735     Jay Vosters                              1,606.50         0.00        482.03
736     Jamie Andre                               828.45          0.00        248.58
737     Amanda Tadych                             134.38          0.00         40.32
738     Joanna Vaughn                              67.19          0.00         20.16
739     Cheryl Peters                             310.76          0.00         93.24
740     Lacey Beduhn                              197.38          0.00         59.22
741     Amy GIese                                 272.96          0.00         81.90
742     Brianna L Warning                         871.50          0.00        261.49
743     Donna Strook                               67.19          0.00         20.16
744     Travis Weyenberg                          291.38          0.00         87.43
745     Alena Strassburg                          109.19          0.00         32.76
746     Darlene Anderson                          666.74          0.00        200.06
747     Kristin White                              98.69          0.00         29.61
748     Alyxis Paiser                             134.38          0.00         40.32
749     Benjamin Anderson                         130.73          0.00         39.23
750     Tammy Seibel                              796.94          0.00        239.12
751     Gabrielle Toberman                         98.69          0.00         29.61
752     Dan Zrinsky                               959.18          0.00        287.80
753     Lindsey Fletcher                          324.45          0.00         97.35
754     Adam Kreuter                              155.38          0.00         46.62
755     Theresa Bloch                             543.91          0.00        163.20
756     Floyd J Schmidt                          1,354.50         0.00        406.42
757     Julie Thomas                              585.38          0.00        175.64
758     Jason Eberhardy                           807.45          0.00        242.28
759     Bryan Forbes                              522.90          0.00        156.90
760     Mistie Poetzl                             291.88          0.00         87.58
761     Timothy Kent                             1,606.50         0.00        482.03
762     Sarah Nicewander                          261.45          0.00         78.45
763     Jeffery Morrow                            558.57          0.00        167.60
764     Tyler Rydberg                             157.48          0.00         47.25
765     Jerod Kulpinski                           948.68          0.00        284.65

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 370 of 493
766     Kelly Caughlan                            201.57          0.00         60.48
767     Michael Ryan                              288.23          0.00         86.48
768     Gail Leitermann                           647.85          0.00        194.39
769     Scott Kelley                             1,300.39         0.00        390.18
770     Melissa Sage                              261.45          0.00         78.45
771     Dawn McNichols                           2,031.75         0.00        609.63
772     Dennis Babler                            1,606.50         0.00        482.03
773     Elizabeth Radtke                          200.00          0.00         60.01
774     Kevin Bleck, Jr.                           97.13          0.00         29.14
775     Shelly Meyer                              576.45          0.00        172.96
776     Jami Nelson                               261.45          0.00         78.45
777     Hunter Blank                              130.73          0.00         39.23
778     Nate Waters                               288.23          0.00         86.48
779     Sarah O'Connor                            155.38          0.00         46.62
780     Audrey Clay                               828.45          0.00        248.58
781     Alecia Acevedo                            268.76          0.00         80.64
782     Eric Torgerson                            807.45          0.00        242.28
783     Angie Claeys                             1,513.58         0.00        454.15
784     Jodie Rasmussen                           144.88          0.00         43.47
785     Jose Rivera-Tellez                        500.85          0.00        150.28
786     Carrie Kragie                             201.57          0.00         60.48
787     Alyssa Romanowski                         350.70          0.00        105.23
788     Andrew Westeen                            639.45          0.00        191.87
789     Amanda Vander Grinten                     197.38          0.00         59.22
790     Thomas Taff                               303.45          0.00         91.05
791     Margaret Bott                             803.25          0.00        241.01
792     Michael Pahnke                           1,729.35         0.00        518.89
793     Joshua Chorey                             355.95          0.00        106.80
794     Linda Kolbet                              218.38          0.00         65.52
795     Eric Mandel                               261.45          0.00         78.45
796     Greg Peterson                             781.20          0.00        234.40
797     Sophia Scheffler                          155.38          0.00         46.62
798     Shelly Bagley                            1,924.13         0.00        577.33

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 371 of 493
799     Amy Barkelar                              677.25          0.00        203.21
800     Nicole Martin                             400.00          0.00        120.02
801     Holly Hilke                              1,556.10         0.00        466.91
802     Amie L. Clark                             961.76          0.00        288.58
803     Tracy Muskevitsch                         261.45          0.00         78.45
804     Lisa Tesch                                350.70          0.00        105.23
805     Tammy M DiSalvo                           589.57          0.00        176.90
806     Damian Wisniewski                         717.68          0.00        215.34
807     Amy Halverson                                0.00         0.00          0.00
808     Debbie Jensen                             155.38          0.00         46.62
809     Cody Robertson                            585.38          0.00        175.64
810     Christopher Richmond                      807.45          0.00        242.28
811     Amy Wolff                                 303.45          0.00         91.05
812     Camryn Kraning                            109.19          0.00         32.76
813     Bryton Vanderloop                         177.45          0.00         53.24
814     Brandon Rholl                             576.45          0.00        172.96
815     Michele Vasquez                           100.00          0.00         30.00
816     Megan Loose                               134.38          0.00         40.32
817     Krissy Diederich                          391.09          0.00        117.35
818     Anthony Hying                             218.38          0.00         65.52
819     Brenda Davis                              503.00          0.00        150.92
820     William Heath II                          639.45          0.00        191.87
821     Caryn Weissman                            303.45          0.00         91.05
822     Kalya Drutt                                88.73          0.00         26.62
823     Shannon Keyser                            109.19          0.00         32.76
824     Brittany Halle                            807.45          0.00        242.28
825     Heather Greene                            803.25          0.00        241.01
826     Robert Workentine                         303.45          0.00         91.05
827     Michelle Knoch                            434.65          0.00        130.42
828     Cathy Spoehr                              251.96          0.00         75.60
829     Harold Grimes III                        1,252.13         0.00        375.70
830     Cheryl Boeck                              677.25          0.00        203.21
831     Rachel Dann                               803.25          0.00        241.01

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 372 of 493
832     Marci Balson                              272.96          0.00         81.90
833     Michael Lenz                              215.25          0.00         64.59
834     Sue Kubasta                              1,199.63         0.00        359.95
835     Christopher Shintaku                      373.76          0.00        112.15
836     Cortney Calkins                           348.57          0.00        104.59
837     Shannon Murray                            224.69          0.00         67.42
838     Kathleen Markofski                        155.38          0.00         46.62
839     Nicole Lampela                           1,104.07         0.00        331.28
840     Danielle Manders                          139.13          0.00         41.75
841     David Blumer                              553.88          0.00        166.19
842     Melissa Schnyder                          218.38          0.00         65.52
843     Deborah Butzlaff                          272.96          0.00         81.90
844     Cody Mier                                 319.73          0.00         95.93
845     Dianna M. Marks                           155.38          0.00         46.62
846     Robert Worth                              803.25          0.00        241.01
847     Thomas Dougherty                          945.28          0.00        283.63
848     Emily Tetzlaff                             77.69          0.00         23.31
849     Thomas Dougherty                          945.28          0.00        283.63
850     Laurie King                                98.69          0.00         29.61
851     Deborah Ann Kowalski                      130.00          0.00         39.01
852     Connie Sell                                67.19          0.00         20.16
853     Ethan Granger                             278.22          0.00         83.48
854     Kyle Meyers                               303.45          0.00         91.05
855     Frank Svacina                             261.45          0.00         78.45
856     Avery Burns                               518.65          0.00        155.62
857     Hannah Stout                              576.45          0.00        172.96
858     Erin Chudacoff                           2,031.75         0.00        609.63
859     Alexis Moore                              109.19          0.00         32.76
860     Isabella Meyer                             67.19          0.00         20.16
861     Jack Anderson                             155.38          0.00         46.62
862     Austin Jones                               88.73          0.00         26.62
863     Jenny Bobb                               1,845.90         0.00        553.86
864     Jeremy Banick                             639.45          0.00        191.87

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 373 of 493
865     Kelly Kaczmarek                           807.45          0.00        242.28
866     Brendan Buenning                          303.45          0.00         91.05
867     Jessica Arnold                            261.45          0.00         78.45
868     Jessica Veiht                            1,304.63         0.00        391.45
869     Misty Marshall                            261.45          0.00         78.45
870     Jonathan Kwasny                           251.96          0.00         75.60
871     Brian Shimkus II                          261.45          0.00         78.45
872     Jo Marie Kiiskila                         424.15          0.00        127.27
873     Julie Srenaski                            377.96          0.00        113.41
874     Kassandra Wondra                          251.98          0.00         75.61
875     Kelly Lowney                             2,645.90         0.00        793.90
876     Kelsey Cary                               214.19          0.00         64.27
877     Josh Coonen                               239.38          0.00         71.83
878     Kenneth A. Custer                         576.45          0.00        172.96
879     Jordan Nass                                88.73          0.00         26.62
880     Alyssa Salas                              361.15          0.00        108.36
881     Rachel Linzmeyer                          119.69          0.00         35.91
882     Leeanne Gunther                           271.95          0.00         81.60
883     Lori Osero                                266.70          0.00         80.02
884     Sydni Harris                              959.18          0.00        287.80
885     Joey Pollard                               67.19          0.00         20.16
886     Lynn Engstrom                             140.69          0.00         42.21
887     Kelly Knudsen                                0.00         0.00          0.00
888     Mary Stueber                              391.09          0.00        117.35
889     Matt McCabe                               109.19          0.00         32.76
890     Ethan Gardner                             430.00          0.00        129.02
891     Michelle Gosz                            1,108.76         0.00        332.68
892     Sally Cook                                913.48          0.00        274.09
893     Michael Pelegrin                          420.00          0.00        126.02
894     Jon Rentmeester                           155.38          0.00         46.62
895     Ryan Schaefer                             282.45          0.00         84.75
896     Stacy Hietpas                             134.38          0.00         40.32
897     Nicky Miller                             2,029.13         0.00        608.84

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 374 of 493
898     James Doyle                               377.96          0.00        113.41
899     Courtney Wright                           155.38          0.00         46.62
900     Rod Schwartz                              967.58          0.00        290.32
901     Savanna Youngquist                        109.19          0.00         32.76
902     Scott Olson                               554.34          0.00        166.33
903     Scott Michaelson                          553.88          0.00        166.19
904     Christopher Van Veghel                    576.46          0.00        172.97
905     Susan Skenandore                          134.38          0.00         40.32
906     Daniel Tracey                            1,878.45         0.00        563.63
907     Jed Holsen                                177.45          0.00         53.24
908     Beth Casperson                            708.40          0.00        212.56
909     Stacy Breitrick                          1,491.53         0.00        447.53
910     Michelle Frisbie                          249.88          0.00         74.98
911     Damian Swacker                            430.50          0.00        129.17
912     Tami Kimball                              391.13          0.00        117.36
913A    Robert Osheim                            3,025.00         0.00        907.65
914     Nylee Osborn                              803.25          0.00        241.01
915     Ted Wittmann                              554.34          0.00        166.33
916     Tammy L. Martin                           621.08          0.00        186.35
917     Tina Carpenter                            392.65          0.00        117.81
918     Vicky Wenzel                              218.38          0.00         65.52
919     Tina Schroeder                            548.07          0.00        164.45
920     Todd Diedrich                             134.38          0.00         40.32
921     Kim Dabel                                 553.88          0.00        166.19
922     Lori Schroeder                           1,327.21         0.00        398.23
923     William Knoblach                          576.45          0.00        172.96
924     Ashley Ittner                             155.38          0.00         46.62
925     Tim Graber                               1,606.50         0.00        482.03
926     Bruce Blohowiak                           803.25          0.00        241.01
927     Aprille Danielski                         377.96          0.00        113.41
928     Connor Krupp                              170.63          0.00         51.20
929     Mary Remter                              1,148.70         0.00        344.67
930     Scott Kuehl                               288.23          0.00         86.48

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 375 of 493
931     Barbara Dubois                            677.25          0.00        203.21
932     Rachel Elliott                            261.45          0.00         78.45
933     Paul Hutto                                479.85          0.00        143.98
934     Joseph Bruley                             479.85          0.00        143.98
935     Carolyn Vickers                          1,301.48         0.00        390.51
936     Jennifer Palama                           119.69          0.00         35.91
937     Donald Warzynski                          677.25          0.00        203.21
938     Jesse Fenn                                261.45          0.00         78.45
939     John Duvernell                           1,362.90         0.00        408.94
940     Lindsey Baker                             130.73          0.00         39.23
941     Penny Danks                               969.15          0.00        290.79
942     Todd Christensen                         1,020.57         0.00        306.22
943     Angie Birkett                             354.90          0.00        106.49
944     Wendy Dey                                 155.38          0.00         46.62
945     Nina Rodriguez                            532.35          0.00        159.73
946     Deborah A Simerl                          677.25          0.00        203.21
947     Jeanne Andrews                           1,079.30         0.00        323.84
948     Jessica Hagedorn                          155.38          0.00         46.62
949     Kyle Williams                             360.95          0.00        108.30
950     Nathan White                              391.13          0.00        117.36
951     Anthony Young                            2,150.40         0.00        645.23
952     Elizabeth Buchholtz                       722.38          0.00        216.75
953     Lily Sonnentag                            134.38          0.00         40.32
954     Zachary Cook                              261.45          0.00         78.45
955     Justin Ruff                               350.70          0.00        105.23
956     Justine Oswald                            270.38          0.00         81.13
957     Mike Boelter                              984.38          0.00        295.36
958     Timothy Hogan                             356.96          0.00        107.11
959     Olivia Gerritson                           67.19          0.00         20.16
960     Jessica Nowak                             968.63          0.00        290.64
961     Lois Anderson                             155.38          0.00         46.62
962     Kristina Johnson-Koch                     303.45          0.00         91.05
963     Aaron Larson                              300.00          0.00         90.01

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 376 of 493
964     Michael West                              161.69          0.00         48.52
965     Rachel Marquette                           67.19          0.00         20.16
966     Emily Zimmer                               76.13          0.00         22.84
967     Bethany Ferguson                          449.38          0.00        134.84
968     Susan Neitzke                             350.70          0.00        105.23
969     Glenda Erickson                           800.00          0.00        240.04
970     Scott Quist                               551.25          0.00        165.40
971     Krista Alexander                          134.38          0.00         40.32
972     Lauren Landowski                           77.69          0.00         23.31
973     Daniel A. Yurek                           152.25          0.00         45.68
974     Michelle Thomas                           218.00          0.00         65.41
975     Emily Bourin                               70.00          0.00         21.00
976     Erica Howerton                             75.00          0.00         22.50
977     Ann Hildebrandt                           197.38          0.00         59.22
978     Tanya Braun                               151.73          0.00         45.53
979     Bradley Mathey                            201.57          0.00         60.48
980     Scott Mulrooney                           803.25          0.00        241.01
981     Lydia Khan                                845.25          0.00        253.62
982     Jason Wutt                               1,165.50         0.00        349.71
983     Deanna Tachick                            391.13          0.00        117.36
984     Doug Wagner                               151.73          0.00         45.53
985     Kyle Fink                                 480.38          0.00        144.14
986     Vincent Aschaker                          271.95          0.00         81.60
987     Adam Sternig                              194.25          0.00         58.28
988     Ashley Ayen                               506.07          0.00        151.85
989     Alan Ziebell                              479.85          0.00        143.98
990     Austin Bonlender                          500.33          0.00        150.12
991     Aaron Turba                               134.38          0.00         40.32
992     Erin Jankowski                            134.38          0.00         40.32
993     Lesley Wilz                                67.19          0.00         20.16
994     Tammy Much Johnson                         77.69          0.00         23.31
995     Fred Dahlin                               141.23          0.00         42.38
996     Lori Brown                                675.09          0.00        202.56

UST Form 101-7-TFR (05/1/2011)

             Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 377 of 493
997      Allen Hill                                   538.13          0.00        161.47
998      Rachael Bissett                              272.96          0.00         81.90
999      Michelle Formiller                           844.15          0.00        253.29
1000     Camie Mccue                                   88.19          0.00         26.46
1001     Tierra Brezsko                               204.23          0.00         61.28
1002     Bryanna Jeffery                              194.25          0.00         58.28
1003     Amy Bauer                                    749.61          0.00        224.92
1004     Michelle D Birling                           109.19          0.00         32.76
1005     Amy Farrish                                  511.88          0.00        153.59
1006     David Munes                                  901.95          0.00        270.63
1007     Courtney Jansen                               77.69          0.00         23.31
1008     Brenna Willard                               134.38          0.00         40.32
1009     Ana Eick                                    1,025.85         0.00        307.81
1010     Garrit Levey                                 130.73          0.00         39.23
1011     Patricia Post                                198.45          0.00         59.54
1012     Kristin Laird                                194.25          0.00         58.28
1013     Kathleen Femrite                             319.15          0.00         95.76
1014     Julie Ruther                                 479.85          0.00        143.98
1015     Kim Larsen                                   359.63          0.00        107.91
1016     Jeff Schaefer                                286.13          0.00         85.85
1017     Jacalyn Ruhde                               1,743.00         0.00        522.99
1018     Kayla Mertes                                 921.39          0.00        276.46
1019     Rachelle Racette                             807.45          0.00        242.28
1020     Mary Lou Trauba                              470.38          0.00        141.14
1021     Lindsay Radichel                             420.00          0.00        126.02
1022     Brenda Delrow                                987.53          0.00        296.31
1023     Tracy Gilbertsen                             218.38          0.00         65.52
1025     Doug Walters                                1,600.00         0.00        480.08
1026     Samantha Hayes                              1,163.40         0.00        349.08
1027     Miranda R. Steiner                          1,165.50         0.00        349.71
1028     Ashley Shreiner                              645.70          0.00        193.74
1029     Riley Timothy-John LaFave                       0.00         0.00          0.00
1030     Emily Janowiak                               390.08          0.00        117.04

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 378 of 493
1032     Erin Thyssen                              275.63          0.00         82.70
1033     Tracy McCarty                             197.38          0.00         59.22
1034     Timothy Waupoose                         1,483.13         0.00        445.01
1035     Kellie Hare                               173.00          0.00         51.91
1036     Mark Dlugolenski                          401.63          0.00        120.51
1037     Bernard Plummer                           384.83          0.00        115.47
1038     Jake Kaltenberg                           134.38          0.00         40.32
1039     Jamie Eithun                              251.96          0.00         75.60
1040     David Hahn                               1,203.26         0.00        361.04
1041     Samantha Olszewski                        176.38          0.00         52.92
1042     Debra Mayer                               342.83          0.00        102.87
1043     Gina Blank                                350.65          0.00        105.21
1044     Jason Meulemans                           910.88          0.00        273.31
1045     Ronald Jacobson                           717.68          0.00        215.34
1046     Erin Havela                                67.19          0.00         20.16
1047     Becky Kinnard                             829.41          0.00        248.86
1048     Samuel Vassar                              57.75          0.00         17.33
1049     Jenny Klopotic                            130.75          0.00         39.23
1050     Dawn Stecker                              788.56          0.00        236.61
1051     Stephanie Coisman                         500.00          0.00        150.02
1052     Dan Schutt                                864.68          0.00        259.45
1053     Kylie Beecher                              67.19          0.00         20.16
1054     Brittney Judge                            770.65          0.00        231.23
1055     Todd Schaefer                             304.50          0.00         91.37
1056     Megan Wunrow                              585.38          0.00        175.64
1057     Kristin Holsbo                            585.38          0.00        175.64
1058     Dawn Hendrickson                          134.38          0.00         40.32
1059     Perry Balazs                              134.38          0.00         40.32
1060     Ann Barfknecht                            109.19          0.00         32.76
1061     Aaron Boebel                              402.68          0.00        120.82
1062     Gary Chartier                             698.78          0.00        209.67
1063     Marcie Conkline                           490.00          0.00        147.02
1064     Christina Cooper                           77.69          0.00         23.31

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 379 of 493
1065     Max Schmitz                               130.73          0.00         39.23
1066     Molly Dahlke                              251.96          0.00         75.60
1067     Derek Dechant                             392.65          0.00        117.81
1068     Scott Distad                              726.57          0.00        218.01
1069     Dylan Falk                                130.73          0.00         39.23
1070     Jason Fenner                              405.83          0.00        121.77
1071     Andy Frechette                            726.08          0.00        217.86
1072     Kyrsten George                             67.19          0.00         20.16
1073     Jacob Halada                              286.13          0.00         85.85
1074     Chelsea Hertzberg                         303.45          0.00         91.05
1075A    Cristy Wildenberg                         174.45          0.00         52.34
1076     Kelly Hickman                              77.69          0.00         23.31
1077     Ed Hietpas                                684.08          0.00        205.26
1078     Kelly Schmidt                            1,204.88         0.00        361.52
1079     Patrice Hirn                              677.25          0.00        203.21
1080     Pam Hynnek                                251.96          0.00         75.60
1081     Cindy O'Neill                             728.18          0.00        218.49
1082     Brittany Jaeger                           134.38          0.00         40.32
1083     April Jaeger                              197.38          0.00         59.22
1084     Michelle Kaiser                           261.45          0.00         78.45
1085     John McCarthy                             205.28          0.00         61.59
1086     Deborah S. Ketcham                        413.18          0.00        123.97
1087     Laurie Kiffel                             109.19          0.00         32.76
1088     Linda Krohn                               228.38          0.00         68.53
1089     Daniel Krug                               288.23          0.00         86.48
1090     Sarunrus Landwehr                         177.45          0.00         53.24
1091     Jacob Last                                836.85          0.00        251.10
1092     Kayla Leland                              288.33          0.00         86.51
1093     Brandi Maae                               576.45          0.00        172.96
1094     Lisa Maida                                177.45          0.00         53.24
1095     Nicole Martin                              77.69          0.00         23.31
1096     Lori Mattes                               359.63          0.00        107.91
1097     Bryn Mayer                                189.00          0.00         56.71

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 380 of 493
1098     Lindsey Meyers                             98.69          0.00         29.61
1099     Alan Morris                               288.23          0.00         86.48
1100     Jed Paulsen                               403.73          0.00        121.14
1101     Matt Herman                               783.30          0.00        235.03
1102     Clay Pausma                               155.38          0.00         46.62
1103     Leann M. Peterson                        1,548.75         0.00        464.70
1104     Kenneth Price                             803.25          0.00        241.01
1105     Ryan Schulz                              1,057.88         0.00        317.42
1106     Raynee Schuster                           449.38          0.00        134.84
1107     Brandi Tasson                             748.09          0.00        224.46
1108     Dawn Brown                                416.32          0.00        124.92
1109     Mark Virgo                                414.23          0.00        124.29
1110     Cole Tebo                                 548.07          0.00        164.45
1111     Stephanie Theobald                         77.69          0.00         23.31
1112     Vicky Verhasselt                           77.69          0.00         23.31
1113     Doug Walters                              356.96          0.00        107.11
1114     Lea Walters                               272.96          0.00         81.90
1115     Chris Wendler                              77.69          0.00         23.31
1116     Carla Reetz                               201.57          0.00         60.48
1117     Sarah Wiggins                             291.88          0.00         87.58
1118     Tom Williams                             1,089.38         0.00        326.87
1119     Katherine Wolff                           194.25          0.00         58.28
1120     Scott Yohanek                             610.58          0.00        183.20
1121     Conni Stueber                             803.25          0.00        241.01
1122     Bryan Michael Zink                        553.88          0.00        166.19
1125     Shawna Brown                              209.98          0.00         63.00
1126     Sheri Krempien                            109.19          0.00         32.76
1127     Eric Heiniger                             402.68          0.00        120.82
1128     Tracilyn Willer                            77.69          0.00         23.31
1129     Jeff Berres                               130.73          0.00         39.23
1130     Gary Roberts                              252.51          0.00         75.77
1131     Douglas Schuenemann Jr                    677.25          0.00        203.21
1132     Melissa Haase                             134.38          0.00         40.32

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 381 of 493
1133     Brandi Dustan                             130.73          0.00         39.23
1134     Sydney Fezatte                            411.57          0.00        123.49
1135     Amanda Vander Werff                       377.96          0.00        113.41
1137     Marisa Plumb                              261.45          0.00         78.45
1138     Elizabeth M McClain                       197.38          0.00         59.22
1139     Allan Euhardy                            1,278.90         0.00        383.73
1140     Robert Devroy                             864.68          0.00        259.45
1141     Noah Barber                               130.19          0.00         39.06
1142     David Smith                               282.45          0.00         84.75
1143     Jordan Peters                             261.45          0.00         78.45
1144     Morgan Tyler                              155.38          0.00         46.62
1145     Noah Pomplun                              518.65          0.00        155.62
1146     Daniel Weber                              130.73          0.00         39.23
1147     Trevor McCarthy                           859.95          0.00        258.03
1148     David P. Gohlke                            77.69          0.00         23.31
1149     Adrienne Carl Newland                     272.96          0.00         81.90
1150     Paige Kraus                               214.19          0.00         64.27
1151     Grace Mary Warrner                        172.19          0.00         51.67
1152     Jeffery Blazer                           1,429.53         0.00        428.93
1153     Lloyd Hansen                              324.45          0.00         97.35
1154     Kathryn Cera                              600.00          0.00        180.03
1155     James Bowers                              210.01          0.00         63.01
1156     Ashley Michell                            705.08          0.00        211.56
1157     Jared Hudson                              218.38          0.00         65.52
1158     Lisa Hartjes                               77.69          0.00         23.31
1159     Ann M Rose                                261.45          0.00         78.45
1160     Zack Lamers                               314.96          0.00         94.50
1161     Chandler Voigt                            272.96          0.00         81.90
1162     Samantha Wegger                           155.38          0.00         46.62
1163     Amanda Krause                             576.45          0.00        172.96
1164     Tyler Ollendorf                           585.38          0.00        175.64
1165     Jody Minor                                188.23          0.00         56.48
1166     Tracy Gauger                             1,468.43         0.00        440.60

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 382 of 493
1167     Carolee Herrick                            98.69          0.00         29.61
1168     Regina Brooks                             401.63          0.00        120.51
1169     Morgan Behnke                              98.69          0.00         29.61
1170     Samantha Schuchart                        576.45          0.00        172.96
1171     Kathy A Robinson                          251.96          0.00         75.60
1172     Kari Check                               1,083.57         0.00        325.12
1173     Jonathan Crye                             807.45          0.00        242.28
1174     Jade Jackson                              186.88          0.00         56.07
1175     Patti Lebeck                               98.69          0.00         29.61
1176     Amanda Poupore                           1,743.00         0.00        522.99
1177     Nicholas Pitzer                           402.68          0.00        120.82
1178     Traci Westphal                            134.38          0.00         40.32
1179     Jerry W. Buhrow Jr.                       928.20          0.00        278.51
1180     Elizabeth Halverson                       261.46          0.00         78.45
1181     Jaiden Wicinsky                            98.69          0.00         29.61
1182     Jason Noworatzky                         1,523.51         0.00        457.13
1183     Dawn Allen                                155.38          0.00         46.62
1184     Laura N. Bussler                          807.45          0.00        242.28
1185     Brenden Bonnett                           109.19          0.00         32.76
1186     Jeff Peura                                803.25          0.00        241.01
1187     Jenna Evenson                              77.69          0.00         23.31
1188     Brandon Lanoue                            807.45          0.00        242.28
1189     Michelle Gmeiner                           67.19          0.00         20.16
1190     Ashley Wilke                              197.38          0.00         59.22
1191     Ashley Hellenbrand                        272.96          0.00         81.90
1192     Nicole Golden                             275.06          0.00         82.53
1193     Teresa Satori                             356.96          0.00        107.11
1194     Steve Leahy                               266.18          0.00         79.87
1195     Daniel Polly                              803.25          0.00        241.01
1196     Ryan Brauns                               402.68          0.00        120.82
1197     David Dahlke                             1,600.00         0.00        480.08
1198     Dylan Breit                               384.83          0.00        115.47
1199     Jacque Dorschner                          803.25          0.00        241.01

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 383 of 493
1200     Austin Meyers                            1,756.13         0.00        526.93
1201     Gregory Koch                              338.63          0.00        101.61
1202     Kelly Loecher                             303.45          0.00         91.05
1203     Beverly Hartwig                           677.25          0.00        203.21
1204     Lisa Slowinski                            201.57          0.00         60.48
1205     Jack Leisner                              460.94          0.00        138.30
1206     Fred Holm III                            1,841.65         0.00        552.59
1207     Tom Robitaille                            119.69          0.00         35.91
1208     Annie Bauer                               130.00          0.00         39.01
1209     Brian W. Smith                            299.25          0.00         89.79
1210     Steve Brandes                             392.65          0.00        117.81
1211     David Schultz                             271.95          0.00         81.60
1212     Brittney Meyer                            974.43          0.00        292.38
1213     Jerry Wolff                               261.45          0.00         78.45
1214     Jacqueline Mccarthy                       157.48          0.00         47.25
1215     Amy Ourada                                201.57          0.00         60.48
1216     Christopher Reindl                        288.23          0.00         86.48
1217     Boyd Lienhard                             288.23          0.00         86.48
1218     Rebecka Ewelt                             200.00          0.00         60.01
1219     Erik Gardner                              162.23          0.00         48.68
1220     Hillary Heim                              155.38          0.00         46.62
1221     Melissa Chandler                          372.75          0.00        111.84
1222     Brenda Trewartha                           67.19          0.00         20.16
1223     Kyle Bal                                  407.38          0.00        122.23
1224     Anthony Winnekens                         303.45          0.00         91.05
1225     Holly Handt                               761.77          0.00        228.57
1226     Rebecca Sauer                             585.38          0.00        175.64
1227     Luke Garrow                              1,360.76         0.00        408.30
1228     Elizabeth Lonigro                         455.65          0.00        136.72
1229     Alicia Czarnik                            120.74          0.00         36.23
1232     Randall Solberg                           493.50          0.00        148.07
1233     Dustin Brunette                           130.73          0.00         39.23
1234     James Sommer                              677.25          0.00        203.21

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 384 of 493
1235     Wesley Nicolls                             700.84          0.00        210.29
1236     Sandy Jo Malke                             288.23          0.00         86.48
1237     Heather Ferber                             260.38          0.00         78.13
1238     Cynthia Hardy                              479.85          0.00        143.98
1239     Michelle Weiland                           233.07          0.00         69.93
1240     Rebecca Backhaus                           455.65          0.00        136.72
1241     Arthur Trotta                               88.73          0.00         26.62
1242     Jed Leisner                                 67.19          0.00         20.16
1243     Austin Peters                              515.55          0.00        154.69
1244     Justin Hess                                 97.13          0.00         29.14
1245     Mark Davis                                 155.38          0.00         46.62
1246     Jason Aho                                  141.23          0.00         42.38
1247     Briana Stocke                              214.19          0.00         64.27
1248     Rachel Bonacorsi                           576.45          0.00        172.96
1249     Aliya Madigan                              134.38          0.00         40.32
1250     Jill Penglase                              695.63          0.00        208.72
1251     Laurie Cluppert                           1,134.00         0.00        340.26
1252     Darin Angstadt                             533.40          0.00        160.05
1253     Jenna Ferguson                             134.38          0.00         40.32
1254     Kelsey Splittgaber                          68.24          0.00         20.48
1255     Lisa Lacombe                                98.03          0.00         29.41
1256     Lukas VanHandel                            119.69          0.00         35.91
1257     Christine Roesler                          155.38          0.00         46.62
1258     Andrea Rew                                 604.76          0.00        181.46
1259     Andrew Johnson                             210.01          0.00         63.01
1260     Emily Nelson                                67.19          0.00         20.16
1261     Tasha Vogel                                272.96          0.00         81.90
1262     Bob Burmeister                             266.70          0.00         80.02
1263     Latasha A Paul                             157.00          0.00         47.11
1264     Brett Stair                                803.25          0.00        241.01
1265     Claire Stiefvater                          403.19          0.00        120.98
1266     Justin Allan Anderson                      130.73          0.00         39.23
1267     Jason Haensgen                             109.19          0.00         32.76

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 385 of 493
1268     Lea Aasby                                       114.44          0.00         34.34
1269     Brittiny Borst                                  617.38          0.00        185.24
1270     Angela Roberts                                   78.74          0.00         23.63
1271     Heidi Schneider                                 314.96          0.00         94.50
1272     Susie Lutz                                     1,409.63         0.00        422.96
1273     Brandon Stowe                                   303.45          0.00         91.05
1274     Keith Carlson                                   261.45          0.00         78.45
1275     Charlie Lomas                                   677.25          0.00        203.21
1276     Jonathan Streich                                401.63          0.00        120.51
1277     Miranda Lemke                                    67.19          0.00         20.16
1278     Cheryl Dreger                                   134.38          0.00         40.32
1279     Jill M. Bostedt                                 359.63          0.00        107.91
1280     Kurt Wenzel                                    1,984.50         0.00        595.45
1281     Krista Auman                                   1,052.10         0.00        315.68
1282     Andrew Suydam                                   392.18          0.00        117.67
1283     Andrew Gutierrez                                656.25          0.00        196.91
1284     Sherry Lodholz                                  677.25          0.00        203.21
1285     Kim M. Maki                                     803.25          0.00        241.01
1286     Michael Wooley                                  400.00          0.00        120.02
1287     Brandon Madden                                  261.45          0.00         78.45
1288     Ashley Doherty                                  576.45          0.00        172.96
1289     Christina Cronier                               500.85          0.00        150.28
1290     Joseph Nauber                                  1,165.50         0.00        349.71
1291     Seth Heyduk                                     576.45          0.00        172.96
1292     Tim Komorowski                                  405.83          0.00        121.77
1293     Chynna Brochtrup                                807.45          0.00        242.28
1294     Dan Schweda                                     130.73          0.00         39.23
1295     Kody Keepers                                    214.19          0.00         64.27
1296     Nicolette Hommen                                406.32          0.00        121.92
1297     Charles R. Przybyl Jr,/Angela Todd              677.25          0.00        203.21
1298     Ashley Van Dreel                                118.13          0.00         35.44
1299     Rick Brockman                                   261.45          0.00         78.45
1300     Adam Hinz                                      1,306.21         0.00        391.93

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh         Doc 195   Filed 07/14/21   Page 386 of 493
1301     Wendy Zuehl                               197.38          0.00         59.22
1302     Kyle Hilgendorf                            98.69          0.00         29.61
1303     Michelle Kratz                            233.07          0.00         69.93
1304     Candace Kennedy                           218.38          0.00         65.52
1305     Doug Burmeister                            76.13          0.00         22.84
1306     Margaret Willis                          1,010.63         0.00        303.24
1307     Linda Selsmeyer                           155.38          0.00         46.62
1308     Raquel Riemer                             576.45          0.00        172.96
1309     MaryAnn Johnson                           479.85          0.00        143.98
1310     Michelle Weyenberg                        296.07          0.00         88.84
1311     Kelly Bollinger                           576.45          0.00        172.96
1312     Vanessa Rubenbauer                        756.00          0.00        226.84
1313     Connie Nenahlo                             77.69          0.00         23.31
1314     Lise Stern                                 59.00          0.00         17.70
1315     Tonya Forrest                             261.45          0.00         78.45
1316     Katie Swenson                             811.63          0.00        243.53
1317     Abigail Lane                              339.00          0.00        101.72
1318     Nathaniel Brownie                         183.74          0.00         55.13
1319     Tim Doyle                                 303.45          0.00         91.05
1320     Troy D Armstrong                          807.45          0.00        242.28
1321     Shanda McLimans                            77.69          0.00         23.31
1322     Sandra VanHandel                          377.96          0.00        113.41
1323     Morgan Kraimer                            103.94          0.00         31.19
1324     Diane Dombrowski                           98.69          0.00         29.61
1325     Sandra Shearer                            803.25          0.00        241.01
1326     Jarrod Soli                               403.73          0.00        121.14
1327     Stacy Larson                             1,421.64         0.00        426.56
1328     Molly Romenesko                            77.69          0.00         23.31
1329     Kayla Kutz                                 77.69          0.00         23.31
1330     Dani Sumwalt                              422.63          0.00        126.81
1331     Dierdre Valentine                        2,067.39         0.00        620.32
1332     Chris Hassen                               88.73          0.00         26.62
1333     Nicole Paris Rayos                        261.45          0.00         78.45

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 387 of 493
1334     Sarah Miller                                 294.51          0.00         88.37
1335     Kurt Johansen                                807.45          0.00        242.28
1336     Kristi Lau                                   710.28          0.00        213.12
1337     Dave Garot                                  1,522.45         0.00        456.81
1338     Kim Burns                                    261.45          0.00         78.45
1339     Carie Gibbs                                  296.07          0.00         88.84
1340     Mike Bettcher                               1,106.21         0.00        331.92
1341     Sarah Hubacher                               272.96          0.00         81.90
1342     Sandy Prange                                 261.45          0.00         78.45
1343     Samantha Heller                              642.88          0.00        192.90
1344     Michael Conard                               152.25          0.00         45.68
1345     Wade Smith                                   487.15          0.00        146.17
1346     Kiley Bojarski                               314.96          0.00         94.50
1347     Laura Braun Gilsoul                         1,038.98         0.00        311.75
1348     Brenda Treml                                1,354.50         0.00        406.42
1349     David De Leon                                261.45          0.00         78.45
1350     Robyn Morris                                 155.38          0.00         46.62
1351     Sophia Pham                                  261.45          0.00         78.45
1352     Christopher Riley                            218.38          0.00         65.52
1353     Jessica Mella                                268.76          0.00         80.64
1354     Chris Heller                                 538.13          0.00        161.47
1355     Kevin Ward                                   403.73          0.00        121.14
1356     Brooke Ott                                   479.85          0.00        143.98
1357     Brina Abitz                                 1,726.14         0.00        517.93
1358     Dorothy J Vannieuwenhoven                    707.65          0.00        212.33
1359     Eric William Prestay                         359.07          0.00        107.74
1360     Jenny Sonnleitner                            449.38          0.00        134.84
1361     Eric Vandenbush                              327.57          0.00         98.29
1362     Brandon S Neumaier                           139.13          0.00         41.75
1364     Kari Slager                                 1,556.10         0.00        466.91
1365     Elizabeth Schneider                          278.25          0.00         83.49
1366     Derrick Bourg                                576.45          0.00        172.96
1367     Rebecca Irish                                585.84          0.00        175.78

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh      Doc 195   Filed 07/14/21   Page 388 of 493
1368     Donovan Stindt                            803.25          0.00        241.01
1369     Austin Achuff                             319.00          0.00         95.72
1370     Kami Counter                              119.69          0.00         35.91
1371     Hannah Pfeifer                            251.96          0.00         75.60
1372     Christopher J. Behling                    807.46          0.00        242.28
1373     Jordan Smith                               78.74          0.00         23.63
1374     Corey Cortright                           871.50          0.00        261.49
1375     Brian Mark Thompson                      1,284.55         0.00        385.43
1376     Joseph Koeyne                             803.25          0.00        241.01
1377     Jennifer Neveu                            716.10          0.00        214.87
1378     Jordyn Stettbacher                        218.38          0.00         65.52
1379     Joe Faulhaber                             178.00          0.00         53.41
1380     Sydney Schmidt                            392.18          0.00        117.67
1381     Chelsey James                             303.45          0.00         91.05
1382     Nikole J. Schneider                       553.88          0.00        166.19
1383     Lauren Hansen                             155.38          0.00         46.62
1384     Scott Acker                              2,307.38         0.00        692.33
1385     Jessica Brozek                            617.38          0.00        185.24
1386     Trevor Hammen                              77.69          0.00         23.31
1387     Adam Miller                               149.63          0.00         44.90
1388     Toni Marie Grawvunder                     141.23          0.00         42.38
1389     Stephanie Osowski                         476.65          0.00        143.02
1390     Tanner Turba                               67.19          0.00         20.16
1391     Jesse Coates                             1,073.07         0.00        321.97
1392     Jason Frelich                             575.38          0.00        172.64
1393     Sheila Brachmann                          500.33          0.00        150.12
1394     Daniel Roberts                            239.38          0.00         71.83
1395     Kyler Schadrie                            261.45          0.00         78.45
1396     Melissa Bruss                             134.38          0.00         40.32
1397     Mitchell Geer                            1,606.50         0.00        482.03
1398     Toni L. Pena                              488.25          0.00        146.50
1401     James Atkinson                            195.00          0.00         58.51
1402     Kyle Hatelak                              151.73          0.00         45.53

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 389 of 493
1403A    Kenneth Marron                            401.98          0.00        120.61
1404     Kaylee Petraski                           155.38          0.00         46.62
1405     Hannah Lemke                              428.38          0.00        128.54
1406A    Phillip Heimbruch                        3,025.00         0.00        907.65
1407     Chris Jackson                             617.34          0.00        185.23
1408     Haley Dudei                                67.19          0.00         20.16
1409     Jennifer Barthels                         864.68          0.00        259.45
1410     Jeanine Danke                             130.73          0.00         39.23
1411     Randy Sanford                             531.83          0.00        159.58
1412     Michael Mulkey                            288.23          0.00         86.48
1414     Melissa Artus                              77.69          0.00         23.31
1417     Nicole Schill                             388.45          0.00        116.55
1418     Kayla Laridaen                            155.38          0.00         46.62
1419     Dennis Brown                              155.38          0.00         46.62
1421     Vito Catalfio                             828.45          0.00        248.58
1422     Jill Bruno-Enright                       1,559.20         0.00        467.84
1423     Tyler Anderson                             77.69          0.00         23.31
1424     Jamison Ashby                             812.65          0.00        243.84
1425     Brenda Baldwin                            321.26          0.00         96.39
1426     Briana Bartz                              155.38          0.00         46.62
1427     Lauren Bonnell                            288.23          0.00         86.48
1428     Jackson Boulanger                         518.65          0.00        155.62
1429     Jaymie Brown                              314.96          0.00         94.50
1430     Kyle Cary                                    0.00         0.00          0.00
1431     Noah Danner                                67.19          0.00         20.16
1432     Dena Davis                                 77.69          0.00         23.31
1433     Trevor Fenton                             424.15          0.00        127.27
1434     Luke M. Garrison                          479.85          0.00        143.98
1435     Jessica Green                              88.73          0.00         26.62
1436     Alyssa Guerten                            340.19          0.00        102.07
1437     Jesse Gutowski                            354.90          0.00        106.49
1438     Brittany Handrich                          65.00          0.00         19.50
1439     Katrina Hochholzer                        380.07          0.00        114.04

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 390 of 493
1440     Kurtis Stephany                           109.19          0.00         32.76
1441     Emily Hodell                               67.19          0.00         20.16
1442     Meghan Lewis                              303.45          0.00         91.05
1443     Kyle Xavior Madden                        585.00          0.00        175.53
1444     Jared Shefchik                            350.70          0.00        105.23
1445     Valonee Ann Marohn                        155.38          0.00         46.62
1446     Dave Morey                                511.88          0.00        153.59
1447     Tiffany Meunier                          1,071.00         0.00        321.35
1448     Calli Dougherty                            99.00          0.00         29.70
1449     Shannon Millard                           157.48          0.00         47.25
1450     Maria Nelson                              354.91          0.00        106.49
1451     Sara Munoz                                680.38          0.00        204.15
1452     Martha Kiedrowski                         239.38          0.00         71.83
1453     Kevin Newman                             1,606.50         0.00        482.03
1454     Daniel Nicol                              198.45          0.00         59.54
1455     Jerrilynn Vandenberg                      807.45          0.00        242.28
1456     Cheryl Perket                             803.25          0.00        241.01
1457     Brian Piepenburg                          177.45          0.00         53.24
1458     Jazz Claudio                              288.23          0.00         86.48
1459     Kathy Pierrard                            695.10          0.00        208.56
1460     Ryan A. Pyatt                              67.19          0.00         20.16
1461     Robert Kaczmarczyk                        288.23          0.00         86.48
1462     Samantha Ruechel                          324.45          0.00         97.35
1463     Todd Schwebs                              695.63          0.00        208.72
1464     Scott Simon                               177.45          0.00         53.24
1465     Joseph Stilp                             1,354.50         0.00        406.42
1466     Barb Seidl Schreier                      1,032.68         0.00        309.86
1467     Ericka Vandenheuvel                       343.88          0.00        103.18
1468     Trevor Peterson                            77.69          0.00         23.31
1469     Jenna Wierschke                           684.08          0.00        205.26
1470     Erica Zeamer                              251.96          0.00         75.60
1471     Sue Zimmerman                             155.38          0.00         46.62
1472     Halie Flores                               67.19          0.00         20.16

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 391 of 493
1473     Amy Peplinski                             807.45          0.00        242.28
1474     Michele Johnson                           950.21          0.00        285.11
1475     Steve Wilks                               413.18          0.00        123.97
1476     Lindsey Tews                               77.69          0.00         23.31
1477     Craig F. Hooper                           392.18          0.00        117.67
1478     Tyler Kolb                                429.45          0.00        128.86
1479     Reece Marie Washuleski                    134.38          0.00         40.32
1480     Rachel Hanson                             134.38          0.00         40.32
1481     Kirsten E. Foster                         485.83          0.00        145.77
1482     Nicole Krause                             392.69          0.00        117.83
1483     Angela Schaefer                          1,354.50         0.00        406.42
1484     Ashley Wolf                               479.85          0.00        143.98
1485     Emily Gloudemans                           67.19          0.00         20.16
1486     Dennis Dodge                              197.38          0.00         59.22
1487     Anissa Rosenthal                          632.03          0.00        189.64
1488     Jordan Edwards                            151.73          0.00         45.53
1489     Ryan L. McGeshick                         287.69          0.00         86.32
1490     Dalton Genrich                            197.18          0.00         59.16
1491     Jennifer Henricks                            0.00         0.00          0.00
1492     Don Bunkes                                472.50          0.00        141.77
1493     Sarenna Sueoka                            177.45          0.00         53.24
1494     Sally Shoener                            1,099.88         0.00        330.02
1495     John Zajac                                711.90          0.00        213.61
1496     James Brown                               431.03          0.00        129.33
1497     Kelly Javoroski                          1,211.18         0.00        363.41
1498     Autumn Polachek                           554.34          0.00        166.33
1499     Ashle Brusky                              318.95          0.00         95.70
1500     Dakota Schraufnagel                       251.96          0.00         75.60
1501     Andrew Saether                            479.85          0.00        143.98
1502     Yasmilet Esquivel                          77.69          0.00         23.31
1503     Joe Schuhart                              803.25          0.00        241.01
1504     Beth Soltesz                                 0.00         0.00          0.00
1505     Anthony Stangler                          502.95          0.00        150.91

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 392 of 493
1506     Brian Keller                              1,178.07         0.00        353.48
1507     Jay Parizek                                239.38          0.00         71.83
1508     Rick A. Hallet                            1,211.18         0.00        363.41
1509     Christine LaCourse                        2,750.90         0.00        825.41
1510     John Steinke                               218.38          0.00         65.52
1511     Elizabeth Mugan                            197.38          0.00         59.22
1512     Morgan Christensen                          77.69          0.00         23.31
1513     Madilyn Rudoll                             314.96          0.00         94.50
1514     Haley Quandt                                67.19          0.00         20.16
1515     Deanna Berglund                            435.75          0.00        130.75
1516     Gina R. Lee                                507.68          0.00        152.33
1517     Teron Piontek                              429.45          0.00        128.86
1518     Brian Scott Mattila                        503.96          0.00        151.21
1519     Luanne Schmill                            1,632.75         0.00        489.91
1520     Bradly Schmidt                             966.29          0.00        289.93
1521     Brandon Boyce                              576.45          0.00        172.96
1522     Sheila Dorsett                            1,606.50         0.00        482.03
1523     Nicole Radl                                288.23          0.00         86.48
1524     Chris Van Grinsven                         423.68          0.00        127.13
1525     Tim Livermore                             1,539.30         0.00        461.87
1526     Anthony Nunnery                            261.45          0.00         78.45
1527     Dakota Eatrada                             479.85          0.00        143.98
1528     Kenneth Post                               286.13          0.00         85.85
1529     Judith Edge                                249.88          0.00         74.98
1530     Tamara Reiter                              272.96          0.00         81.90
1532     Jill Kahler                                134.38          0.00         40.32
1533     Elaine Frantz                             1,015.88         0.00        304.81
1534     Justin Poublon                             261.45          0.00         78.45
1535     Stacy E. Malueg                            803.25          0.00        241.01
1536     Lexa Buechner                              310.76          0.00         93.24
1537     Jennifer Heyroth                           410.55          0.00        123.19
1538     Kristy Suda                                207.88          0.00         62.37
1540     Lori Feuerstein                            218.38          0.00         65.52

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 393 of 493
1541     Stephanie Gardner                         1,211.18         0.00        363.41
1542A    Scott Hein                                3,025.00         0.00        907.65
1543     Jeri Renier                                479.85          0.00        143.98
1544     Amanda or Kory Kositzke                    844.20          0.00        253.30
1545     Lisa Shrock                                392.65          0.00        117.81
1546     Casey Barrett                              402.68          0.00        120.82
1547     Kristen Bergelin                           833.88          0.00        250.21
1548     Tom Vande Vyver                            677.25          0.00        203.21
1549     Randy L. Reimer                            314.96          0.00         94.50
1550     Anne Hoffman                               868.35          0.00        260.55
1551     Debbie Donaldson                           275.07          0.00         82.53
1552     Michael Hintz                              503.96          0.00        151.21
1553     Ronald L. Miller                           677.25          0.00        203.21
1554     Eleesa L. Steiner                          177.45          0.00         53.24
1555     Jeffrey Butler                             717.68          0.00        215.34
1556     Jonathon Herrick                           355.95          0.00        106.80
1557     Todd Rabas                                 677.25          0.00        203.21
1558     Brandon Hopp                               807.45          0.00        242.28
1559     Bailey Baeten                               67.19          0.00         20.16
1560     Marcia A. Payne                            402.68          0.00        120.82
1561     Kellsai Kimball                            639.45          0.00        191.87
1562     Karissa Feder                              479.85          0.00        143.98
1563     Rebecca Muehrcke                          1,245.58         0.00        373.74
1564     Jason Parsons                              522.90          0.00        156.90
1565     Stacy Kasper                               533.40          0.00        160.05
1566     Ona Koentopp                               134.38          0.00         40.32
1567     Hannah Pacini                              409.50          0.00        122.87
1568     Sara L Clark                               288.23          0.00         86.48
1569     Anthony Doran                              388.50          0.00        116.57
1570     Catherine Wege                             134.38          0.00         40.32
1571     Christina Gallert                          319.73          0.00         95.93
1572     Eric Peters                                303.45          0.00         91.05
1573     Bill Zarda                                 531.83          0.00        159.58

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh    Doc 195   Filed 07/14/21   Page 394 of 493
1574     Mike Simoens                              419.96          0.00        126.01
1575     Olivia Hietpas                            103.94          0.00         31.19
1576     Bekah B Roberts                           455.18          0.00        136.58
1577     Cami Senske                               186.88          0.00         56.07
1578     Lori Hodge                                233.07          0.00         69.93
1579     Julie Payer                               881.91          0.00        264.62
1580     Joan Roberts                             1,763.71         0.00        529.20
1581     Joseph Steinhardt                         251.96          0.00         75.60
1582     Jack Steinhardt                            67.19          0.00         20.16
1583     Scott Streeper                            576.45          0.00        172.96
1584     Christine Giordano                        176.38          0.00         52.92
1585     Olga Kline                                261.45          0.00         78.45
1586     Jacob Lewis                               155.38          0.00         46.62
1587     David James Brummer                       660.20          0.00        198.09
1588     Seheli Bey                                576.45          0.00        172.96
1589     Janine Tracy                              155.38          0.00         46.62
1590     Stephen Leaf                              413.18          0.00        123.97
1591     David Rebedew                             319.73          0.00         95.93
1592     Luke Kelly                                157.50          0.00         47.26
1593     Nicole Moore                              585.38          0.00        175.64
1594     Melissa Worrel                            871.50          0.00        261.49
1595     John Andersen                              67.19          0.00         20.16
1596     Lori Stankowicz                           361.15          0.00        108.36
1597     Nicole Toay                               610.58          0.00        183.20
1598     Jordan Muche                               60.00          0.00         18.00
1599     Sara Maduscha                             896.18          0.00        268.90
1600     Vicki Luczak                               98.69          0.00         29.61
1601     Donald Schaub                             236.25          0.00         70.89
1602     Nathan Soliz                              414.23          0.00        124.29
1603     Kayla Dollak                               67.19          0.00         20.16
1604     Jason Ford                                177.45          0.00         53.24
1605     Carlin Kalinec                            327.57          0.00         98.29
1606     Tyler Hardwick                            726.53          0.00        218.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 395 of 493
1607     Mary Toll                                 871.50          0.00        261.49
1608     Kelly Ludwig                              272.96          0.00         81.90
1609     Amy Eddy                                  134.38          0.00         40.32
1610     Steve Helms                               177.45          0.00         53.24
1611     Jonathan Andersen                         342.83          0.00        102.87
1612     Mason Wertel                              130.73          0.00         39.23
1613     Kristen Eby                               990.43          0.00        297.18
1614     Kyle Schmidt                              130.73          0.00         39.23
1615     Deb Sager                                  77.69          0.00         23.31
1616     Julie Degrave                             130.75          0.00         39.23
1617     Patrick Tulloch                           130.73          0.00         39.23
1618     Thomas Whiteman                           261.45          0.00         78.45
1619     Emily Boyer                               384.83          0.00        115.47
1620     Jacob Seibel                              261.45          0.00         78.45
1621     Jada Olmeda                               134.38          0.00         40.32
1622     Melissa Vitense                           134.38          0.00         40.32
1623     Anthony Klenow                            803.25          0.00        241.01
1624     Bob Pierron                               479.85          0.00        143.98
1625     Denise Bangart                            950.76          0.00        285.28
1626     Alex Butterfield                          130.19          0.00         39.06
1627     Jay Oberrieder                            677.25          0.00        203.21
1628     Jacque Krause                             149.63          0.00         44.90
1629     Cheryl Spindler                           737.07          0.00        221.16
1630     Jake Zwerg                                 67.19          0.00         20.16
1631     Tyler Englebert                           468.83          0.00        140.67
1632     Rebecca Miller                           1,015.88         0.00        304.81
1633     Mary Soda                                 134.38          0.00         40.32
1635     Diane Miller                              803.25          0.00        241.01
1636     Alexandra Ramirez                         207.88          0.00         62.37
1637     Sarah Dobson                             1,021.63         0.00        306.54
1638     Madeline Cooney                           197.38          0.00         59.22
1639     Keith Nault                               272.96          0.00         81.90
1640     Michael Boettcher                         677.25          0.00        203.21

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 396 of 493
1641     Sandy Bell                                     272.96          0.00         81.90
1642     Erin Kohl                                       77.69          0.00         23.31
1643     Eric Applegate                                 677.25          0.00        203.21
1644     Cathy Nehls & Carissa Nehls                    186.88          0.00         56.07
1645     Pamela West                                    272.96          0.00         81.90
1646     Jackson Berner                                 261.45          0.00         78.45
1647     John Lannoye                                   380.07          0.00        114.04
1648     Frances Whitfield                              937.65          0.00        281.34
1649     Jacob Button                                   303.45          0.00         91.05
1651     Kristine Tuma                                  130.73          0.00         39.23
1652     Natalie LeClair                                419.96          0.00        126.01
1653     Melonie Seifert                                807.45          0.00        242.28
1654     Danna Carpenter                                 77.69          0.00         23.31
1655     Carrie Kittell                                 155.38          0.00         46.62
1656     David Burke                                    272.96          0.00         81.90
1657     David Roderick                                 155.38          0.00         46.62
1658     Josh Caudle                                    288.23          0.00         86.48
1659     Dennis Bergsbaken                             1,015.88         0.00        304.81
1660     Elizabeth Weinrich                             553.88          0.00        166.19
1661     Kim Hollingsworth                              340.19          0.00        102.07
1662     Gary Duval                                    2,451.75         0.00        735.65
1663     Halie Hermsen                                  155.38          0.00         46.62
1664     Jace Gene Grugel                               418.95          0.00        125.71
1665     James Collins                                 1,015.88         0.00        304.81
1666     David Lockwood                                 576.45          0.00        172.96
1667     Theresa Mayer                                  565.90          0.00        169.80
1668     Jessica Lawson                                  67.19          0.00         20.16
1669     Joshua King-Hage                              1,285.73         0.00        385.78
1670     Kelly Lippert                                  130.73          0.00         39.23
1671     Jason Blaine                                   100.00          0.00         30.00
1672     Jason Coble                                    130.73          0.00         39.23
1673     Michelle Danielson/Dan Danielson               677.25          0.00        203.21
1674     Jennifer Beyer                                 134.38          0.00         40.32

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh       Doc 195   Filed 07/14/21   Page 397 of 493
1675     Hope Minton                                287.69          0.00         86.32
1676     John Fiers III                            2,832.39         0.00        849.86
1677     Athena Steele                              281.38          0.00         84.43
1678     John Thomas                                527.63          0.00        158.32
1679     Amanda Mullen                              576.45          0.00        172.96
1680     Kris Stedl                                1,036.88         0.00        311.12
1681     Taylor Ling                                218.38          0.00         65.52
1682     Kristin Jensen                             423.68          0.00        127.13
1684     Luke Lazarewicz                           2,740.50         0.00        822.29
1686     Bonnie Wagner                              266.70          0.00         80.02
1687     Dennis Cole                                480.84          0.00        144.28
1688     Daniel Kovatovich                          303.45          0.00         91.05
1689     Marie Blawat                               175.38          0.00         52.62
1690     Cailee Franks                              254.07          0.00         76.23
1691     Chaz Goeben                                155.38          0.00         46.62
1692     Matthew Huebschman                         261.45          0.00         78.45
1693     Heather Smith                               98.69          0.00         29.61
1694     Joann Fox                                  218.38          0.00         65.52
1695     James Busha                                 98.69          0.00         29.61
1696     Matt Mastey                               1,642.00         0.00        492.68
1697     Becky Stormoen                             272.96          0.00         81.90
1698     Joslynn Gust                               722.38          0.00        216.75
1699     Magen Schneider                            155.38          0.00         46.62
1700     Jesse Gneist                               177.45          0.00         53.24
1701     Melissa Kuchenbecker                       551.25          0.00        165.40
1702     Sonya Lightfoot                            982.76          0.00        294.88
1703     Michael Knuth                             1,116.13         0.00        334.89
1704     Kayla Burns                                144.88          0.00         43.47
1705     Michelle Femal                             155.38          0.00         46.62
1706     Nathan Christian                           586.90          0.00        176.10
1707     Roger Zygarlicke                           278.25          0.00         83.49
1708     William Hase                               585.38          0.00        175.64
1709     Nicholas Garro                             130.73          0.00         39.23

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 398 of 493
1710     Elizabeth Osborne                          67.19          0.00         20.16
1711     Rachel Shedal                             134.38          0.00         40.32
1712     Stacy Burkes                              414.71          0.00        124.43
1713     April Burke                               512.38          0.00        153.74
1714     Mark Kendall                              134.38          0.00         40.32
1715     Rick Kellner                              562.26          0.00        168.71
1716     Mary Curtin                               434.65          0.00        130.42
1717     Samuel Rusch                              286.13          0.00         85.85
1718     Nickole Becker                             77.69          0.00         23.31
1719     Jake Brust                                512.34          0.00        153.73
1720     Sydney Appleton                            77.69          0.00         23.31
1721     Scott Bosacki                             803.25          0.00        241.01
1722     Shannon Drexler                           986.96          0.00        296.14
1723     Spenser Arens                             553.88          0.00        166.19
1724A    Chris Carter                             3,025.00         0.00        907.65
1725     Susan Archey                              881.57          0.00        264.51
1726     Stefani Heitala                           126.00          0.00         37.81
1727     Tracy Marten                              392.18          0.00        117.67
1728     Amanda M Thomson                          553.88          0.00        166.19
1729     Gabriel McCarty                           355.42          0.00        106.64
1730     Bobby Heath                               576.45          0.00        172.96
1731     Valerie Schoolman                         789.57          0.00        236.91
1732     Sarah Kabat                               287.69          0.00         86.32
1733     Casey Clifford                            603.70          0.00        181.14
1734     Vickie Maasz                             1,038.00         0.00        311.45
1735     Hanna Durrstein                           194.25          0.00         58.28
1736     Lady Destiny Wollnik                      288.23          0.00         86.48
1737     Mike Allard                              1,291.50         0.00        387.51
1738     Sharon Leiter                             177.45          0.00         53.24
1740     Nancy Penney                               77.69          0.00         23.31
1741     Savannah Ely                              134.38          0.00         40.32
1742     Jaden Buske                               251.96          0.00         75.60
1743     Lucille Hansen                           1,606.50         0.00        482.03

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 399 of 493
1745     Rene Kussmann                             350.65          0.00        105.21
1746     Roger Zygarlicke                          340.73          0.00        102.24
1747     Jonathon Jarvenpaa                        218.38          0.00         65.52
1748     Josie Stuettgen                           356.96          0.00        107.11
1749     Zach Howell                               828.45          0.00        248.58
1750     Lauren Appenfeldt                         677.25          0.00        203.21
1751     Michael & Lori Rymkos                    1,535.63         0.00        460.77
1752     Jeannine Marie Dupey                      150.00          0.00         45.01
1753     Jared Chatterton                          371.65          0.00        111.51
1754     Diane Behling                             155.38          0.00         46.62
1755     Jordan Schuhart                           155.38          0.00         46.62
1756     Brandy Whaley                             306.57          0.00         91.99
1757     Jack Porter                               214.19          0.00         64.27
1758     Garrett Sukora                            678.58          0.00        203.61
1759     Ashley Staudenmaier                       130.73          0.00         39.23
1760     Alan Warnock                              446.25          0.00        133.90
1761     Danielle Fischer                          106.00          0.00         31.81
1762     Wandalee Lutzen                           836.78          0.00        251.08
1763     Alexa Jones                               807.45          0.00        242.28
1764     Ryan Van Ness                             807.45          0.00        242.28
1765     Thomas Schumacher                         828.45          0.00        248.58
1766     Luis M. Zurita                            288.23          0.00         86.48
1767     Jeffrey Finch                            1,606.50         0.00        482.03
1768     William Thornton                          130.73          0.00         39.23
1769     Rose M. Metke                              77.69          0.00         23.31
1770     Amanda Bray                               218.38          0.00         65.52
1771     Scott Van Zeeland                         574.36          0.00        172.34
1772     Jessica Brown                             134.38          0.00         40.32
1774     Peggy Besaw                              1,354.50         0.00        406.42
1775     Melissa Thornburg                         261.45          0.00         78.45
1776     Madelyn Tesch                              67.19          0.00         20.16
1777     Nichole Kodlowski                         576.45          0.00        172.96
1778     Miranda Hausauer                          291.88          0.00         87.58

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 400 of 493
1779     Blake Drays                                130.73          0.00         39.23
1780     John Bado                                  401.63          0.00        120.51
1781     Ben Buhlman                                884.03          0.00        265.25
1783     Tiffany Gribbins                           261.45          0.00         78.45
1784     Chad Edwards                              1,170.75         0.00        351.28
1785     Tanner Brey                                806.89          0.00        242.11
1786     Kathleen Flannery                          449.38          0.00        134.84
1787     Jill Franklin                              185.85          0.00         55.76
1788     Adam Hauser                                130.73          0.00         39.23
1789     Maxine Becker                              359.63          0.00        107.91
1790     Julie Zwiers                                  0.00         0.00          0.00
1791     Jayne Olson                                984.38          0.00        295.36
1792     Amanda Megan Kruzicki                      314.96          0.00         94.50
1794     Madelyn Hermus                             272.96          0.00         81.90
1795     Mitchell K. DeBehnke                       803.25          0.00        241.01
1796     Daniel Schimelpfenig                       261.45          0.00         78.45
1799     Kennedy Ebert                               50.00          0.00         15.00
1802A    Shawn Gourley                             3,025.00         0.00        907.65
1804     Amanda Poupore                            1,743.00         0.00        522.99
1806     Susan Kudrna                               288.23          0.00         86.48
1808     Robert Derginer                            533.40          0.00        160.05
1809     Susan Conklin                              155.38          0.00         46.62
1810     Jordynn Giessel                            197.38          0.00         59.22
1811     Gabby Herman                               176.38          0.00         52.92
1812     Jacob Loehr                                 77.69          0.00         23.31
1813     Kelly Lawrence                             151.73          0.00         45.53
1814     David M. Hoem                              275.07          0.00         82.53
1815     Candice Pflugradt                          935.03          0.00        280.56
1816     Jonathan Dadd                             1,556.10         0.00        466.91
1817     Lorne Tschanz                             1,113.00         0.00        333.96
1818     Christopher Christensen                    402.68          0.00        120.82
1819     David Herring                              430.50          0.00        129.17
1820     Jordyn Sievert                             386.34          0.00        115.92

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 401 of 493
1821A    Nicole Clark                                  3,025.00         0.00        907.65
1822     Mary Unterbrunner                              677.25          0.00        203.21
1823     Yasmine Burmeister                             249.88          0.00         74.98
1824     Joe Nemeth III                                 803.25          0.00        241.01
1825     Travis Marten                                  408.45          0.00        122.56
1826     Danielle C Anding                              176.38          0.00         52.92
1827     Dylan Michael Donald Natrop                    288.23          0.00         86.48
1828     Ashley Chiluski                                287.69          0.00         86.32
1829     Ray Donajkowski                               1,178.07         0.00        353.48
1830     Abby Labow                                      67.19          0.00         20.16
1831     Hannah Goodchild                               109.19          0.00         32.76
1832     Daniel J. Bauler                              1,697.33         0.00        509.28
1833     Maranda Kurth                                  261.45          0.00         78.45
1836     Rudolph Morgando                               803.25          0.00        241.01
1838     Mike Jimenez                                   576.45          0.00        172.96
1841     Abigail Kasubaski                              251.96          0.00         75.60
1843     Abraham Eisen                                  261.45          0.00         78.45
1844     Addison Van Vreede                             155.38          0.00         46.62
1845     Amy L Cavil                                    134.38          0.00         40.32
1846     Amy Sue Huss                                  1,354.50         0.00        406.42
1849     Kevin Kudej                                    871.50          0.00        261.49
1850     Peggy Spencer                                  155.38          0.00         46.62
1851     Andrew Hanson                                  264.57          0.00         79.38
1852     Brehanna Cohen                                  67.19          0.00         20.16
1853     Craig Maxwell                                   67.19          0.00         20.16
1854     Dakota Osowski                                 309.23          0.00         92.78
1855     Gary Davis                                     422.59          0.00        126.80
1856     Gillian Murtagh                                148.05          0.00         44.42
1857     James Heinzen                                  151.73          0.00         45.53
1858     Jeff Meinke                                    492.46          0.00        147.76
1859A    Joann Heier                                   3,025.00         0.00        907.65
1860     Jock Holsworth                                1,165.50         0.00        349.71
1861     John Schimanski                                500.33          0.00        150.12

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh        Doc 195   Filed 07/14/21   Page 402 of 493
1862     John Schmidt                              1,070.87         0.00        321.31
1863     Joseph Matuszak                            803.25          0.00        241.01
1864     Joyce Laedtke                              155.38          0.00         46.62
1865     Karrie Christian                           239.38          0.00         71.83
1867     Katelyn Jashinsky                          419.96          0.00        126.01
1868     Kolton Jurss                               639.45          0.00        191.87
1869     Kristine Kiesow                            201.57          0.00         60.48
1870     Kristy Schneider                            77.69          0.00         23.31
1871     LaShawn Edwards                            503.96          0.00        151.21
1872     Linda Bowers                               119.69          0.00         35.91
1874     Michael A. Brown                           420.00          0.00        126.02
1875     Morgan Cawley                             1,020.61         0.00        306.23
1876     Natalie Gross                              677.25          0.00        203.21
1877     Phoenix Wenzel (Herbst)                       0.00         0.00          0.00
1878     Randy Liegl                                153.38          0.00         46.02
1879     Robert Alan Binder                         112.00          0.00         33.61
1880     Robert Burdick                            1,015.88         0.00        304.81
1881     Jason & Robin Koslucher                    803.25          0.00        241.01
1883     Sandra Casey                              1,738.26         0.00        521.56
1884     Sandra Shearer                             155.38          0.00         46.62
1885     Scott Butterfield                         1,091.48         0.00        327.50
1886     Scott Hoehne                               607.96          0.00        182.42
1887     Stacy Oswald                              1,022.70         0.00        306.86
1888     Thomas Harenburg                           647.85          0.00        194.39
1889     Shane Conner Bushie                        130.73          0.00         39.23
1890     Nicole Schomaker                           407.38          0.00        122.23
1891     Todd Smith                                1,887.38         0.00        566.31
1892     Linda Gorzek                               201.57          0.00         60.48
1893     Tracy VanErem                              356.96          0.00        107.11
1895     Neil Petersen                              441.00          0.00        132.32
1896     Kelli Glodowski                            631.58          0.00        189.51
1897     Mariah Moehn                                77.69          0.00         23.31
1898     Tricia Vorpahl                             119.69          0.00         35.91

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 403 of 493
1899     Camryn Ballweg                            109.19          0.00         32.76
1900     Callisto Verhalen                         130.73          0.00         39.23
1901     Tanya Polifka                             140.69          0.00         42.21
1902     Marisa Maas                               158.00          0.00         47.41
1903     Sara Bechers                                 0.00         0.00          0.00
1904     Chris Morris                              288.23          0.00         86.48
1905     Clare Vanden Heuvel                        98.69          0.00         29.61
1906     Noreane Ziegel                             98.69          0.00         29.61
1907     Joe Frank                                 871.50          0.00        261.49
1908     Mckenzie Soderbeck                        134.38          0.00         40.32
1909     Katie McInnis                              77.69          0.00         23.31
1910     Nancy Weller                               77.69          0.00         23.31
1911     Madison Brown                             377.96          0.00        113.41
1912     Hallie Lefeber                            197.38          0.00         59.22
1913     Paul Fait                                  77.69          0.00         23.31
1914     Melissa Thurner                           550.15          0.00        165.07
1915     Robert Meyer                             1,015.88         0.00        304.81
1916     Michaela Mitchell                         103.94          0.00         31.19
1917     Patrick D. Batey                         1,777.13         0.00        533.23
1918     Misti Yeskis                              507.68          0.00        152.33
1919     Ashley Jungwirth                          803.25          0.00        241.01
1920     Rachel Truesdill                          338.63          0.00        101.61
1921     Thomas Simonsen                           586.95          0.00        176.11
1922     Marlee B. Devroy                             0.00         0.00          0.00
1923     Paul Danielson                             98.69          0.00         29.61
1924     Beau Koenig                                75.00          0.00         22.50
1925     Roland Thelke Jr                           77.69          0.00         23.31
1926     Kelly Doherty                             576.45          0.00        172.96
1927     Dean Kaczmarek                            621.08          0.00        186.35
1928     Brian Meyer                               564.69          0.00        169.44
1929     Kendall Marie Haen                        251.96          0.00         75.60
1930     Travis Howard                             553.88          0.00        166.19
1931     Stephanie Good                            210.00          0.00         63.01

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 404 of 493
1932     Bryan Kendall                              197.38          0.00         59.22
1933     Abigail G Eiynck                           272.96          0.00         81.90
1934     Quinlan L. Hillesheim                      586.93          0.00        176.11
1935     Mya Snyder                                  67.19          0.00         20.16
1936     Darrell Manning                            619.50          0.00        185.88
1937     Claire Neuberger                              0.00         0.00          0.00
1938     Trishala Paulick                          1,016.15         0.00        304.90
1939     Brian Dorn                                 239.38          0.00         71.83
1940     Annette Beattie                            233.07          0.00         69.93
1941     Richard Bilotto                            722.38          0.00        216.75
1942     Kellie Morgan                              249.88          0.00         74.98
1943     Heather M. Antoniewicz                     139.13          0.00         41.75
1944     Angelo Luis Camacho Jr.                    803.25          0.00        241.01
1945     Jeremy Kubicz                             1,000.13         0.00        300.09
1946     Tanner Brockman                            100.00          0.00         30.00
1947     Philip Schultz                             837.38          0.00        251.26
1949     Krista S Williams                          288.23          0.00         86.48
1950     Allyson M. Harbridge                        85.00          0.00         25.50
1951     Taylor Olson                               251.96          0.00         75.60
1952     Robert Sunderland                          286.13          0.00         85.85
1953     Megan Bugni                                155.38          0.00         46.62
1954     Jackie Yenter                               77.69          0.00         23.31
1955     Cole Tomkiewicz                            119.69          0.00         35.91
1956     Jennifer Schmidt                           617.38          0.00        185.24
1958     Breanna Appleton                           130.73          0.00         39.23
1959     Rebecca Omick                              349.11          0.00        104.75
1960     Ty Dorner                                  261.45          0.00         78.45
1961     Nicholas Campbell                          177.45          0.00         53.24
1962     Janelle Miller                             392.18          0.00        117.67
1963     Shayna M. Lammers                          478.76          0.00        143.65
1964     Lathen Becker                              109.19          0.00         32.76
1965     Jody VanBoxtel                            1,606.50         0.00        482.03
1966     Jeffrey S. Hartman                         109.19          0.00         32.76

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh    Doc 195   Filed 07/14/21   Page 405 of 493
1967     Noah Gauthier                             412.09          0.00        123.65
1968     Kathleen Treichel                         197.38          0.00         59.22
1969     Kelly L. Lynch                            130.19          0.00         39.06
1970     Tammy Nicholson                           544.95          0.00        163.51
1971     Feather N. Robinson                      1,211.18         0.00        363.41
1972     Bridget Mars                              268.76          0.00         80.64
1973     Jordan Smith                               77.69          0.00         23.31
1974     Kayla Guelig                               67.19          0.00         20.16
1975     Josh Sachse                                63.00          0.00         18.90
1976     Brenda O'Connor                           677.25          0.00        203.21
1977     Tammy Ebben                                77.69          0.00         23.31
1978     Kristy Laramore                           422.63          0.00        126.81
1979     Melanie Brock                             149.63          0.00         44.90
1980     Chris Mueller                             155.38          0.00         46.62
1981     Ava Becker                                180.00          0.00         54.01
1982     Jesse Scheeler                            155.38          0.00         46.62
1983     Alexander Walla                           807.45          0.00        242.28
1984     Dalton Becker                             621.08          0.00        186.35
1985     David Dodge                              1,606.50         0.00        482.03
1986     Trevor Mulder                             109.19          0.00         32.76
1987     Sara Koshak                               130.73          0.00         39.23
1988     Sawyer Schaefer                           236.24          0.00         70.88
1989     Laura Kohlwey DeGroot                     130.73          0.00         39.23
1990     Angelena Picucci                          288.23          0.00         86.48
1991     Danielle Gauthier                          67.19          0.00         20.16
1992     Morgan Hilgart                            482.95          0.00        144.91
1993     Chris Diels                               244.13          0.00         73.25
1994     Scott Hoffman                             366.95          0.00        110.10
1995     Abby Habetler                              67.19          0.00         20.16
1996     Matthew Wied                             1,252.13         0.00        375.70
1997     Barbara Loomans                            77.69          0.00         23.31
1998     Paul Fait                                  77.69          0.00         23.31
1999     Abigail Schneider                         260.38          0.00         78.13

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 406 of 493
2000     Kyle Hilgendorf                                  98.69          0.00         29.61
2002     Jennifer Rasner                                  67.19          0.00         20.16
2003     Morgan Collins                                  197.38          0.00         59.22
2004     Lisa M. Abhold                                  668.33          0.00        200.53
2005     Christopher Getchell                            430.50          0.00        129.17
2006     Kaylie Clark                                    479.85          0.00        143.98
2007     Nickolas Boylan                                 717.68          0.00        215.34
2008     Wyatt Holzman                                   261.45          0.00         78.45
2009     Susan Atchley                                  1,278.90         0.00        383.73
2010     Alicia Wilcox                                   234.12          0.00         70.25
2011     Jody Pomplun                                    155.38          0.00         46.62
2012     Kevin Ott                                       447.83          0.00        134.37
2013     Mandy Konkol                                   1,106.71         0.00        332.07
2014     Amanda Prout                                    585.38          0.00        175.64
2015     Stacy Mulder                                   1,444.76         0.00        433.50
2016     Chris Tighe                                      77.69          0.00         23.31
2017     Christopher Lesperance                          299.25          0.00         89.79
2018     Kelly Locy                                      200.00          0.00         60.01
2019     Michele Zoellner                                759.43          0.00        227.87
2020     Mindy Essex                                     653.63          0.00        196.12
2021     Patrick McNerney                                803.25          0.00        241.01
2022     Ben Verbruggen                                  272.96          0.00         81.90
2023     Allison Raddant                                 155.38          0.00         46.62
2024     Lori S. Hess                                    327.57          0.00         98.29
2025     Kellie Kjesbo                                  1,086.75         0.00        326.08
2026     Angela Brown aka Ang Sanders                    497.70          0.00        149.33
2027     Jared Sazama                                    261.45          0.00         78.45
2028     Allysa Olson                                    392.65          0.00        117.81
2029     Matthew James Wember                            409.50          0.00        122.87
2030     Karley Aurand                                   251.96          0.00         75.60
2032     Lori Casetta                                    314.96          0.00         94.50
2033     Laura Gross                                     335.95          0.00        100.80
2034     Clayton Sheasby                                 523.95          0.00        157.21

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh         Doc 195   Filed 07/14/21   Page 407 of 493
2035     Brittney Bengsch                          677.25          0.00        203.21
2039     Alec Hollman                              236.78          0.00         71.05
2042     Glenn Hyland                             1,612.76         0.00        483.91
2043     Jeremy Carney                             194.25          0.00         58.28
2045     Karie Fletcher                            178.48          0.00         53.55
2046     Alyssa Koska                               77.69          0.00         23.31
2047     Olivia Scheeler                            67.19          0.00         20.16
2048     Tawni Ambrosius                           413.69          0.00        124.13
2049     Jackie Schweitzer                         218.38          0.00         65.52
2050     Tiffany Zahn                              429.25          0.00        128.80
2051     Jerry Schwister                           553.88          0.00        166.19
2052     Megan Santas                              627.88          0.00        188.40
2054     Rudy J. Dellemann, Sr.                   1,258.96         0.00        377.75
2056     Brett Treptow                             826.88          0.00        248.11
2057     Nicole Lueck                             1,212.76         0.00        363.89
2060     Andre Filippelli                          303.45          0.00         91.05
2061     Carrie Kellner                            354.90          0.00        106.49
2062     Christopher George                       1,606.50         0.00        482.03
2063     James Nachreiner                          392.65          0.00        117.81
2065     Jodi Kautzer                             1,159.25         0.00        347.83
2066     Leah Gauthier                             155.38          0.00         46.62
2067     Michael Resch                              67.19          0.00         20.16
2068     Michele Hackel                            677.25          0.00        203.21
2069     Tammy Washington                          233.07          0.00         69.93
2070     Tina Lupton                                63.00          0.00         18.90
2071     Trevor Hermus                             556.50          0.00        166.98
2072     Randall Schmitt                           288.23          0.00         86.48
2073     Jodee Zurfluh                            1,204.88         0.00        361.52
2074     Dylan Rusch                              1,211.18         0.00        363.41
2075     Jared Baugnet                             130.73          0.00         39.23
2076     Stacey Brock                              871.50          0.00        261.49
2077     Christopher J. Vincent                    990.43          0.00        297.18
2078     Anthony Thede                             400.00          0.00        120.02

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 408 of 493
2080     Lois Beth                                       77.69          0.00         23.31
2081     Raeanne Klatt                                   79.00          0.00         23.70
2082     Travis Mannikko                                585.38          0.00        175.64
2083     Brian Joosten/Patty Joosten                    109.19          0.00         32.76
2084     Allison Clark                                  100.00          0.00         30.00
2085     Brianna Chaltry                                197.38          0.00         59.22
2086     Stephanie Gruber                               533.40          0.00        160.05
2087     Amberly Segerstrom                             286.13          0.00         85.85
2088     Robyn Wussow                                  1,661.63         0.00        498.57
2089     Alissa Seidl                                    67.19          0.00         20.16
2090     Nehemiah Reiss                                 845.00          0.00        253.54
2091     Crystal LaFreniere                            1,354.50         0.00        406.42
2092     Jack Dodd                                      695.63          0.00        208.72
2093     William Lomis                                  261.45          0.00         78.45
2094     Alyssa Larson                                  455.18          0.00        136.58
2095     Kenzie Hochrein                                 77.69          0.00         23.31
2096     Pauline Poupore                               1,231.13         0.00        369.40
2097     Jacob Ayers                                     67.19          0.00         20.16
2098     Kayla Grochow                                   67.19          0.00         20.16
2099     Deborah Rabideau                               261.45          0.00         78.45
2100     Nicholas Beine                                  67.19          0.00         20.16
2101     Bonnie Schwiesow                                77.69          0.00         23.31
2102     Gerald Thiele                                   77.69          0.00         23.31
2103     Kyle Panske                                    403.73          0.00        121.14
2104     Amber Grube                                    124.94          0.00         37.49
2105     Jeanette Roehl                                  77.69          0.00         23.31
2106     Cody Kuntz                                     288.23          0.00         86.48
2108     Allison Berger                                  80.00          0.00         24.00
2109     Jake Tijan                                     344.38          0.00        103.33
2110     Robin Pampuch                                  479.85          0.00        143.98
2111     Matt Gilson                                    576.45          0.00        172.96
2112     Elizabeth Anne Tebo                            371.65          0.00        111.51
2113     Jared Sutliff                                  500.33          0.00        150.12

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh       Doc 195   Filed 07/14/21   Page 409 of 493
2114     Isabella Berger                            77.69          0.00         23.31
2115     Paul Stenroos                             422.63          0.00        126.81
2116     Cathy Dreifuerst                           77.69          0.00         23.31
2117     Amanda Cisewski                           333.88          0.00        100.18
2118     Susan Erdmann                            1,215.38         0.00        364.67
2119     Stacey King                               261.45          0.00         78.45
2120     Brenda Schmitz                             77.69          0.00         23.31
2121     Jaylynn Walsh                             150.00          0.00         45.01
2122     Katherine Gorman                          339.13          0.00        101.76
2123     Austin Arbour                             957.60          0.00        287.33
2124     Ashley Kapellen                           268.76          0.00         80.64
2125     Donald Zwiefelhofer                       750.00          0.00        225.04
2126     Mikayla Wing                              288.23          0.00         86.48
2127     Keara Halliday                             77.69          0.00         23.31
2128     Valeri Hauser                             130.73          0.00         39.23
2129     Amber Jirschele                           818.87          0.00        245.70
2130     Elizabeth Stutzman                        610.58          0.00        183.20
2131     Suzanne Kratz                             722.38          0.00        216.75
2132     Isabella Sinnaeve                         134.38          0.00         40.32
2133     Mark LaTour                               479.85          0.00        143.98
2134     Grant Parks                               948.68          0.00        284.65
2135     Sydney Pierret                            155.38          0.00         46.62
2137     Tea Livingston                           1,211.18         0.00        363.41
2138     Amanda Bowe                               139.13          0.00         41.75
2139     Amber Ostrander                           157.48          0.00         47.25
2140     Grace Louis-Reindl                        424.16          0.00        127.27
2141     Jason Peterson                            572.25          0.00        171.70
2142     Sheila Rae DeGrand                       1,075.20         0.00        322.61
2143     Mark McCook                               119.69          0.00         35.91
2144     James Appel                               207.88          0.00         62.37
2145     Dean E. Payne                             609.00          0.00        182.73
2146     Jane Hotelling                            418.42          0.00        125.55
2147     Jessica Baker                             172.19          0.00         51.67

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 410 of 493
2148     Travis Hietpas                             77.69          0.00         23.31
2149     Brady Thomas Pfau                         576.45          0.00        172.96
2150     Ashley Schrank                            803.25          0.00        241.01
2151     Tom Jones                                 359.63          0.00        107.91
2152     Lana Bruss                                233.07          0.00         69.93
2153     Scott Stamper                             233.07          0.00         69.93
2154     Barb Ingram                                77.69          0.00         23.31
2155     Megan Kallaher                            684.57          0.00        205.40
2156     Ismael Mussa                              261.45          0.00         78.45
2157     Kari Freis                                228.38          0.00         68.53
2158     Brian J. Torgersen                        479.85          0.00        143.98
2159     Brayden Stevens                           130.73          0.00         39.23
2160     Megan Thayse                              155.38          0.00         46.62
2161     Denese Mace                               576.45          0.00        172.96
2162     Jamie Schuppel                           2,395.33         0.00        718.72
2163     Karen Duel                                803.25          0.00        241.01
2164     Marissa Gall                              119.69          0.00         35.91
2165     Tori Weber                                 77.69          0.00         23.31
2166     Blaine Neinast                             87.90          0.00         26.37
2167     Samantha Jahfetson                        322.32          0.00         96.71
2168     Mallory Tomczak                           233.07          0.00         69.93
2169A    Scott Gerald Smith                       3,025.00         0.00        907.65
2170     Brittany Urmanski                         359.07          0.00        107.74
2171     Hayley Tesch                              303.45          0.00         91.05
2172     Greg Tow                                   77.69          0.00         23.31
2173     Melinda Urmanski                           77.69          0.00         23.31
2174     Anthony Pupp                              964.43          0.00        289.38
2175     Josh Baumhardt                            130.73          0.00         39.23
2176     Katelyn Yute                              371.65          0.00        111.51
2177     April L. Hudson                           231.00          0.00         69.31
2178     Lee Bergan                                197.38          0.00         59.22
2179     Alison Juntunen                          1,564.51         0.00        469.43
2180     Kim Zellner                               134.28          0.00         40.29

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 411 of 493
2181     Lauren Fields                              120.00          0.00         36.01
2182     Rachael Platt                              500.85          0.00        150.28
2183     Lauren Roloff                              491.34          0.00        147.43
2184     Jacinda Freitag                            291.38          0.00         87.43
2185     Matt Dimmer                                360.95          0.00        108.30
2186     Jessianna V Skenadore                      415.28          0.00        124.60
2187     Barbara Rosenberg                          303.45          0.00         91.05
2188     Kristy Ciha                                 78.74          0.00         23.63
2190     Randall L. Streblow                       1,072.01         0.00        321.66
2191     Andrew Hagenow                             806.38          0.00        241.95
2192     Kevin Musolf                               109.19          0.00         32.76
2193     Shelly M. Hansen                           350.70          0.00        105.23
2194     Elizabeth Robb                             350.70          0.00        105.23
2195     Carrie Noren                               565.18          0.00        169.58
2196     Melissa Tressel                            957.57          0.00        287.32
2197     Randall Lavarda                            348.57          0.00        104.59
2198     Jessica Spitzer                            115.50          0.00         34.66
2199     Mark Lektzian                              803.25          0.00        241.01
2200     Melissa Kulibert                           109.19          0.00         32.76
2201     Elizabeth Altmann                           67.19          0.00         20.16
2202     Jenna Gutowski                              77.69          0.00         23.31
2203     Grace Maki                                  77.69          0.00         23.31
2204     Rhonda Niemi-Judge                         503.96          0.00        151.21
2205     Nicolas W. Cravillion                      726.57          0.00        218.01
2206     Sarah Anderson                              67.19          0.00         20.16
2207     Michelle Lynn Moerchen                     266.70          0.00         80.02
2208     Vanessa Caroline Grimm                      67.19          0.00         20.16
2209     Jennifer Billings                          821.56          0.00        246.51
2210     Martha Monroe                              314.96          0.00         94.50
2211     Gary Blank                                 677.25          0.00        203.21
2212     Mason Vanderlinden                         239.38          0.00         71.83
2213     Alan Meyer                                 722.38          0.00        216.75
2214     Zoe Trayner                                109.19          0.00         32.76

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 412 of 493
2215     Diane J. Deane                             799.58          0.00        239.91
2216     Steve Kaltenberg                           864.68          0.00        259.45
2218     Jody Link                                  392.18          0.00        117.67
2219     Conner Robedeaux                           576.45          0.00        172.96
2220     Lynn Ewerdt                                134.38          0.00         40.32
2221     Ashley Traub                               709.80          0.00        212.98
2222     Deidra Hartman                             261.45          0.00         78.45
2223     Jenna Carpenter                             77.69          0.00         23.31
2224     Tony Van Lannen                            392.18          0.00        117.67
2225     Pam Schneider                              251.96          0.00         75.60
2226     Ruthanne Peterson                          585.38          0.00        175.64
2227     Brett Allen                                831.57          0.00        249.51
2228     Michelle Jensen                           1,471.58         0.00        441.55
2229     Craig Bender                               261.45          0.00         78.45
2230     Anthony Thede                                 0.00         0.00          0.00
2232     Jeffery Brighum                            800.00          0.00        240.04
2233     Brian McGinnis                             713.92          0.00        214.21
2234     Danielle Plagenz                           134.38          0.00         40.32
2236     James Daanen                               288.23          0.00         86.48
2237     Nicole Booth                               820.58          0.00        246.21
2239     Hayley H. Cawley                           548.03          0.00        164.44
2240     Angie May                                 1,211.18         0.00        363.41
2241     Tommy Hoffman                             1,211.18         0.00        363.41
2242     Brittany Brodziski                        1,556.10         0.00        466.91
2246     Tyler Hoodie                               154.00          0.00         46.21
2249     Corey Lenz                                 155.38          0.00         46.62
2250     Sarah Braunschweig                          98.69          0.00         29.61
2251     Matthew Braunschweig                        98.69          0.00         29.61
2252     Kyle Bucholz                               553.88          0.00        166.19
2253     Donald Neumann Jr                          479.85          0.00        143.98
2254     John Masters                              1,493.63         0.00        448.16
2255     Cory Hoffmann                              155.38          0.00         46.62
2256     Jeff Alsip                                 367.50          0.00        110.27

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 413 of 493
2257     Amy Baker                                 260.38          0.00         78.13
2258     Erikk Butzman                             306.57          0.00         91.99
2259     Curt Baumgart                            1,165.50         0.00        349.71
2260     Sara Brooks                               636.83          0.00        191.08
2261     Karen Kaster                              468.78          0.00        140.66
2262     Michelle Cash                             828.45          0.00        248.58
2263     Jeanne Frazier                            554.34          0.00        166.33
2264     Lisa Kallas                               548.08          0.00        164.45
2265     Joshua Kern                                67.19          0.00         20.16
2266     Robert Laurence                          1,036.35         0.00        310.96
2267     Ryan Schaumburg                           288.23          0.00         86.48
2268     Melisa McCormick                          369.57          0.00        110.89
2269     April Ortner                              197.38          0.00         59.22
2270     Debra Plachinski                          197.38          0.00         59.22
2271     Kimberly Reinhart                         272.96          0.00         81.90
2272     Leon Rigor                                500.85          0.00        150.28
2273     Michael Rizzo                             218.38          0.00         65.52
2274     Brian Summers                              88.73          0.00         26.62
2275     Richard Togstad                           218.38          0.00         65.52
2276     Allison Grobstick                         403.73          0.00        121.14
2277     Ryan Schmidt                             1,953.01         0.00        586.00
2278     Michael S. Bresler                        479.85          0.00        143.98
2279     Randl S. Evans                            207.88          0.00         62.37
2280     Nicole L. Fink                            288.23          0.00         86.48
2281     Jeremy Whyte                              197.38          0.00         59.22
2282     Christine Burnett                         959.18          0.00        287.80
2284     Steven Mushall                           1,804.95         0.00        541.57
2285     Heather Bartelt                          1,204.88         0.00        361.52
2286     Celia Miranda                              67.19          0.00         20.16
2287     Logan Schuiteman                          261.45          0.00         78.45
2288     Jennifer Beattie                           67.19          0.00         20.16
2289     Teresa Heim                               576.45          0.00        172.96
2290     Megan Bowers                              177.45          0.00         53.24

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 414 of 493
2291     Janice Opatik                              810.08          0.00        243.06
2292     Isabella Denk                              118.13          0.00         35.44
2293     Makayla Vollmer                            470.38          0.00        141.14
2294     Virginia Brath                             109.19          0.00         32.76
2295     Matthew J. Rose                            130.73          0.00         39.23
2296     Amanda Kramer                              717.68          0.00        215.34
2297     Danny McAlister                            616.63          0.00        185.02
2299     Sean Komorous                              130.73          0.00         39.23
2301     Cody Dupont                                119.69          0.00         35.91
2303     Stan J. Starr                             1,737.75         0.00        521.41
2304     Dustin Young                                67.19          0.00         20.16
2305     Laura Gwiazdon                            1,404.38         0.00        421.38
2306     Donald Wolff                              1,491.00         0.00        447.37
2307     Taylor Duchemin                            124.94          0.00         37.49
2308     Emma Melzer                                119.69          0.00         35.91
2309     Halee Fritsch                               67.19          0.00         20.16
2310     Alenna Shatswell                           324.45          0.00         97.35
2311     Kjersten Hillers                           461.96          0.00        138.61
2312     Emma Herrick                                67.19          0.00         20.16
2313     Gwyndelyn Gross                            119.69          0.00         35.91
2314     Jacob Sukowaty                              67.19          0.00         20.16
2315     Joseph Desotelle                           109.19          0.00         32.76
2316     Alyssa Taubel                              479.85          0.00        143.98
2317     Elizabeth Engstrom                         803.25          0.00        241.01
2318     Justin Kain                                130.73          0.00         39.23
2319     Andrea Rens                                319.15          0.00         95.76
2320     Keegan Madigan                              77.69          0.00         23.31
2321     Olivia Duffeck                              77.69          0.00         23.31
2322     Katrina Schuler                             77.69          0.00         23.31
2323     Kendra Swanson                             172.19          0.00         51.67
2324     Gabbi Gaziano                               77.69          0.00         23.31
2325     Tina Kratz                                 214.19          0.00         64.27
2326     Jaci Tetzlaff                              617.38          0.00        185.24

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 415 of 493
2327     Sandra Forster                                 272.96          0.00         81.90
2328     Madelyn Lambie                                 327.57          0.00         98.29
2329     Carrie Lindsey                                 155.38          0.00         46.62
2330     Andrew Chittick                                319.73          0.00         95.93
2331     Philip A Foran                                 576.45          0.00        172.96
2332A    Megan White                                     50.49          0.00         15.15
2333     Lanuhkwatslahawise Van Dyke-Cornelius          188.98          0.00         56.70
2334     Sue Schalkowski                                950.78          0.00        285.28
2335     Eryn Schlotfeldt                               120.00          0.00         36.01
2336     Jackson X. Mangold                              67.19          0.00         20.16
2337     Catherine Ballew                               500.85          0.00        150.28
2338     Steven Koenen                                  682.50          0.00        204.78
2339     Jody Kalkofen                                  392.65          0.00        117.81
2340     Cassandra Pipkorn                              261.45          0.00         78.45
2341     Darian Kuglin                                 1,249.44         0.00        374.89
2342     Karla Jepson                                   275.63          0.00         82.70
2343     Michael Kositzke                               428.38          0.00        128.54
2344     Eric Brunsell                                  151.73          0.00         45.53
2345     Matthew T. Vanderyheyden                       134.38          0.00         40.32
2346     Grant Miller                                   348.57          0.00        104.59
2347     Jason R Harlan                                1,120.35         0.00        336.16
2348     Lauri Behm                                     291.38          0.00         87.43
2349     Tracy Mikulski                                1,892.63         0.00        567.88
2350     Vanessa Lee                                    639.45          0.00        191.87
2351     Diane Van Deurzen                              272.96          0.00         81.90
2352     Nicole Zajakowski                               67.19          0.00         20.16
2353     Joseph Kulakowski                              271.95          0.00         81.60
2354     Madeline Wendricks                             576.45          0.00        172.96
2355     Sara Enke                                      134.38          0.00         40.32
2356     Aya Cairns                                     266.18          0.00         79.87
2357     Kendal Skrzeczkoski                            251.96          0.00         75.60
2358     Kevin Hunkel                                   130.73          0.00         39.23
2359     Alec Donlon                                   1,564.50         0.00        469.43

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh       Doc 195    Filed 07/14/21   Page 416 of 493
2360     Loretta Swanson                           1,015.88         0.00        304.81
2361     Tyler Kroes                                 68.24          0.00         20.48
2362     Niles Shilts                               391.13          0.00        117.36
2363     Edmond Teumer                              327.57          0.00         98.29
2364     Bethany Johnson                            576.45          0.00        172.96
2365     Rebecca Tuma                                77.69          0.00         23.31
2366     Lisa Woods                                 177.45          0.00         53.24
2367     Sheyann Fletcher                           553.88          0.00        166.19
2368     Erin Peterson                              585.38          0.00        175.64
2369     Jessie Watermolen                          762.26          0.00        228.72
2370     Rileigh Allgeier                            67.19          0.00         20.16
2371     Gloria Behrendt                            226.70          0.00         68.02
2372     Michael Gerhartz                           952.88          0.00        285.91
2373     Sarah Lantz                               1,381.78         0.00        414.60
2374     Daniel J. House                           1,211.18         0.00        363.41
2375     Andrea Volmer                             2,233.35         0.00        670.12
2376     Lisa Cluppert                             2,101.06         0.00        630.42
2377     Ellen Heggesta                             220.50          0.00         66.16
2378     Tammy Lofberg                              350.70          0.00        105.23
2379     William Cole                               585.38          0.00        175.64
2380     Damon Ayersman                             314.96          0.00         94.50
2381     Justin M Heil                             1,295.98         0.00        388.86
2382     Benjamin Van Meter                         843.68          0.00        253.15
2383     Dylan Brynien                              261.45          0.00         78.45
2384     Niles Shilts                              1,852.14         0.00        555.73
2385     Marah Van                                  621.08          0.00        186.35
2386     Lucas Gallagher                           2,059.58         0.00        617.98
2387     Samuel Marsden                             261.45          0.00         78.45
2388     Larry Smit, Jr.                            261.45          0.00         78.45
2389     Austin Boardman                            157.00          0.00         47.11
2390     Matt Scheelk                               716.10          0.00        214.87
2391     Katherine Graves                           576.45          0.00        172.96
2392     Kelsey Bollon                               77.69          0.00         23.31

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 417 of 493
2393     Dustin Ammann                             500.85          0.00        150.28
2394     Maria N. Van Asten                        361.15          0.00        108.36
2395     Ryan Schofield                            272.96          0.00         81.90
2396     Leasa Lefeber                             677.25          0.00        203.21
2397     Sally M. Kay                                 0.00         0.00          0.00
2398     Kelly Merryfield                          885.68          0.00        265.75
2399     Makayla Brick                            1,311.96         0.00        393.65
2400     Kristine Clark                            109.19          0.00         32.76
2401     Anthony A. Considine                      403.73          0.00        121.14
2402     Emma Mueller                               77.69          0.00         23.31
2403     Brooke L. Hill                             77.69          0.00         23.31
2404     Andrea Ballard                           1,045.15         0.00        313.60
2405     Eduardo Contreras                        2,594.03         0.00        778.34
2406     Rachael Lawless                           418.96          0.00        125.71
2407     Eric Schallhorn                           233.07          0.00         69.93
2408     Maya Mathews                               67.19          0.00         20.16
2409     Dominic Timmerman                         803.25          0.00        241.01
2410     Rhea Hoffman                              655.15          0.00        196.58
2411     Hayden Johnson                             67.19          0.00         20.16
2412     Troy A Sikes                              576.45          0.00        172.96
2413     Maria Bauer                                67.19          0.00         20.16
2414     Michael Marino                            134.38          0.00         40.32
2415     Zayn A. Kowalski                          586.95          0.00        176.11
2416     Debra Felde                               356.96          0.00        107.11
2417     Bobbie Herman                             303.45          0.00         91.05
2418     Christine Kearney                         479.85          0.00        143.98
2419     Katelyn Losee                             392.65          0.00        117.81
2420     Jennifer L. Howard                        727.65          0.00        218.33
2421     Justin Menor                              392.18          0.00        117.67
2422     Jennifer Rudnick                          256.19          0.00         76.87
2423     Angelica Dreyer                           491.38          0.00        147.44
2424     Austin Niesen                             576.45          0.00        172.96
2425     Samantha Hesse                            950.00          0.00        285.05

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 418 of 493
2426     Nicole Brezinski                            398.96          0.00        119.71
2427     Emily Swanson                               114.44          0.00         34.34
2428     Lauren Calaway                               67.19          0.00         20.16
2429     Travis Schindel                             803.25          0.00        241.01
2430     Hannah Peters                                77.69          0.00         23.31
2431     Steve Zangl                                 583.26          0.00        175.01
2432     Jenna Koshakow                               67.19          0.00         20.16
2433     Reed Schmechel                                 0.00         0.00          0.00
2434     Jesse Fritsch                              1,842.75         0.00        552.92
2437     Reed Schmechel                              576.45          0.00        172.96
2438     Kassandra Lynn Flewellin                     67.19          0.00         20.16
2439     Christopher A. Doerrer                         0.00         0.00          0.00
2440     Aaron Anderson                              119.69          0.00         35.91
2441     Julie Trzebiatowski                          77.69          0.00         23.31
2442     Kevin Musolf                                678.58          0.00        203.61
2443     Eva Beeth                                   134.38          0.00         40.32
2445     Linda Iverson                               803.25          0.00        241.01
2446     Chad Gruenstern                             622.65          0.00        186.83
2447     John Murphy                                 675.09          0.00        202.56
2448     Kyle Raddatz                               1,276.28         0.00        382.95
2449     Ronald E. Wendling                         2,194.50         0.00        658.46
2450     Pamela Pfister                               77.69          0.00         23.31
2451     Jaime Ganas                                 722.38          0.00        216.75
2452     Colbie Raught                               940.28          0.00        282.13
2453     Mary Fischbach                              261.45          0.00         78.45
2454     Benjamin Metccalf                           828.45          0.00        248.58
2455     Jessica VandenHeuvel                        392.18          0.00        117.67
2456     Kristen Steinike                            291.38          0.00         87.43
2457     Diane Warning                               871.50          0.00        261.49
2458     Jesse Vande Hey                             585.38          0.00        175.64
2463     Jacob Holm                                 1,234.76         0.00        370.49
2470     Peggy McCormick                             533.34          0.00        160.03
2474     Jennifer Masch                              585.38          0.00        175.64

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh    Doc 195   Filed 07/14/21   Page 419 of 493
2475     Jerome L Vocke                            828.45          0.00        248.58
2476     Julie A. Eggebrecht                       177.45          0.00         53.24
2479     Greg Lietzke                              512.34          0.00        153.73
2480     Makennah Vandehey                          68.24          0.00         20.48
2481     Kristina Rudolph                          674.03          0.00        202.24
2484     Kelsey Wigand                             197.38          0.00         59.22
2485     Steve Rennhack                            948.68          0.00        284.65
2486     Bethany Johnson                          1,168.13         0.00        350.50
2487     Shawn Sanders                             155.38          0.00         46.62
2488     Kayla Jenson                              518.65          0.00        155.62
2489     Mark Jones                                864.68          0.00        259.45
2490     Chris Weiland                              77.69          0.00         23.31
2491     Heather Kessler                           551.25          0.00        165.40
2492     Lexi Halase                               180.00          0.00         54.01
2493     Susan Griffin                              98.69          0.00         29.61
2494     Jaime Kleikamp                            814.76          0.00        244.47
2495     Nathaniel Pippin                          151.73          0.00         45.53
2496     Josey Peterson                            224.69          0.00         67.42
2497     Eric Donovan                             1,221.68         0.00        366.56
2498     Jeanne Gauthier                          1,434.26         0.00        430.35
2500     Carissa Langenhuizen                      134.38          0.00         40.32
2501     Richard J Braun                           546.00          0.00        163.83
2503     Andrew Henke                              236.24          0.00         70.88
2504     Cheyenne Werner                           134.38          0.00         40.32
2505     Mark Scimeca                             1,417.50         0.00        425.32
2506     Zachary Lindahl                           292.96          0.00         87.90
2507     William Ramey                             807.45          0.00        242.28
2508     Dean Hjelden                              618.00          0.00        185.43
2509     Gerri Lee Seis                           1,394.91         0.00        418.54
2510     Maddie Morris                              77.69          0.00         23.31
2511     Jessica Gallagher                         261.45          0.00         78.45
2512     Randa Wilberg                             631.58          0.00        189.51
2514     Rachael Nerby                             261.45          0.00         78.45

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 420 of 493
2515     Julie Covelli                              151.73          0.00         45.53
2516     Kaila Keplin                               130.73          0.00         39.23
2517     Scott Banashak                             616.63          0.00        185.02
2518     Samantha Dopson                            272.96          0.00         81.90
2519     Jessica Mueller                             67.19          0.00         20.16
2520     Alyssa Scharbarth                          303.45          0.00         91.05
2521     Eric J. Baumann                           1,559.78         0.00        468.01
2522     Noah Clark                                 141.23          0.00         42.38
2523     Sarah Vienola                              719.25          0.00        215.81
2524     Nichol Hebel                               272.96          0.00         81.90
2525     Caitlin Stanley                            119.00          0.00         35.71
2526     Kelly Vorachek                             359.63          0.00        107.91
2527     Elisabeth Carter                           547.58          0.00        164.30
2528     Gary Huebner                               324.45          0.00         97.35
2529     Adam Landen                                261.45          0.00         78.45
2530     Gerald Kamenick                            705.08          0.00        211.56
2531     Taylor Supple                               67.19          0.00         20.16
2532     Lee Ann Hertzfeldt                          98.69          0.00         29.61
2533     Susan M. Heiser                            816.38          0.00        244.95
2534     Cory Marsala                              1,170.75         0.00        351.28
2535     Jay Leiterman                               67.19          0.00         20.16
2536     Luke Seggelink                             177.45          0.00         53.24
2537     Jeff Redlin                                176.38          0.00         52.92
2538     Sara Mitchell                              795.38          0.00        238.65
2539     Danielle Gorsuch                           280.32          0.00         84.11
2540     Claire Cayemberg                            88.19          0.00         26.46
2541     Dillon John Kunz                            97.13          0.00         29.14
2542     Keiana Fender                              479.85          0.00        143.98
2543     Nicolette Wunder                           500.00          0.00        150.02
2544     Samantha DeMoulin                             0.00         0.00          0.00
2545     Allen J. Kramer                            200.00          0.00         60.01
2546     David Peterson                             647.85          0.00        194.39
2547     Shannon Otto                               377.96          0.00        113.41

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 421 of 493
2548     Morgan Swanson                            271.95          0.00         81.60
2549     Myleah Keller                             155.38          0.00         46.62
2550     Daniel Schmid                            2,705.85         0.00        811.89
2551     Olivia Walton                             155.38          0.00         46.62
2552     Daniel Vieaux                             151.73          0.00         45.53
2553     Jake Umbreit                              249.88          0.00         74.98
2554     Laurie Bartelt Mattes                     543.90          0.00        163.20
2555     Craig Hooper                              885.68          0.00        265.75
2556     Lee McElhaney                             596.15          0.00        178.87
2557     Brittany Willett                          723.40          0.00        217.06
2558     Joseph A. Zimmer                         2,159.77         0.00        648.04
2559     Scott Shorette                           2,045.30         0.00        613.69
2560     Tricia Compton                            479.85          0.00        143.98
2561     Brian Matijevich                          293.96          0.00         88.20
2562     Robin Biernbaum                           401.07          0.00        120.34
2563     Karlie Volk                               134.38          0.00         40.32
2564     Rick Cox                                  639.45          0.00        191.87
2565     Kennedy Carlson                           250.00          0.00         75.01
2566     Anissa Gauthier                            77.69          0.00         23.31
2567     Jill Ramel                                677.25          0.00        203.21
2568     Deanna Luttenberger                        77.69          0.00         23.31
2569     Reggie Johnson                            155.38          0.00         46.62
2570     Ian Moriarty                              288.23          0.00         86.48
2571     Kayla Leurquin                             67.19          0.00         20.16
2572     Megan Anderson                             98.69          0.00         29.61
2573     Robert A. Hein                            677.25          0.00        203.21
2574     Jennifer Starnes                          575.38          0.00        172.64
2575     Heather Bailey                            500.00          0.00        150.02
2576     Krystel Vater                             553.88          0.00        166.19
2577     Carol Ruleau                              925.57          0.00        277.72
2578     Jennifer Eastham                          413.18          0.00        123.97
2579     Kerry Bassett                             480.00          0.00        144.02
2580     Mark Wilson                              1,439.03         0.00        431.78

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 422 of 493
2581     Wendy Irving                             1,133.95         0.00        340.24
2582     Kris Mabrito                              807.45          0.00        242.28
2583     Angela Hoppe                              402.68          0.00        120.82
2584     Danielle Vollendorf                        98.69          0.00         29.61
2585     Julianne LaCanne                          151.73          0.00         45.53
2586     Rebecca Herald                            576.45          0.00        172.96
2587     Theodore Malkowski                        961.76          0.00        288.58
2588     Carol K. Prellwitz                        677.25          0.00        203.21
2589     Leann Holland                             829.50          0.00        248.89
2590     Sarah Geisthardt                          134.38          0.00         40.32
2591     Alex John Pajnich                         659.40          0.00        197.85
2592     Jena Kratz                                479.85          0.00        143.98
2593     Trenton Dougan                            553.88          0.00        166.19
2594     Mitch Marohl                              373.76          0.00        112.15
2595     Rosemary Pike                             236.25          0.00         70.89
2596     Tammy Coenen                               98.69          0.00         29.61
2597     Derek Orlikowski                           67.19          0.00         20.16
2598     Jesse James                               228.88          0.00         68.68
2599     Christopher Rhode                         251.96          0.00         75.60
2600     Troy C. Erhardt                           356.96          0.00        107.11
2601     Brad Gromoski                             266.18          0.00         79.87
2602     Barbara J Anderson                       1,941.95         0.00        582.68
2603     Daniel Olds                                80.00          0.00         24.00
2604     Julie Routhieaux                          155.38          0.00         46.62
2605     Raymond D. Davis                         1,278.90         0.00        383.73
2606     Brandt Ertmer                             371.69          0.00        111.53
2607     Terri Klapperich                          170.63          0.00         51.20
2608     Daniel Guerin                             288.23          0.00         86.48
2609     Rebecca Flock                              77.69          0.00         23.31
2610     Eva Lewis                                 351.23          0.00        105.39
2612     Dominique Hardy                           119.69          0.00         35.91
2613     Noah Moderow                              479.85          0.00        143.98
2614     Catherine F Kempen                        267.72          0.00         80.33

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 423 of 493
2615     Julie Hintz                               765.98          0.00        229.83
2616     Kelly Jean Blood                          261.45          0.00         78.45
2617     Jacob P Virtues                           716.10          0.00        214.87
2618     Jill C Delfosse                           419.96          0.00        126.01
2619     Ian Bell                                  877.72          0.00        263.36
2620     Morgan Iverson                            275.63          0.00         82.70
2621     Terri Redding                             204.23          0.00         61.28
2622     Patti Amann                               375.90          0.00        112.79
2623     Emily Van De Hey                           75.00          0.00         22.50
2624     Melissa M. Zarnoth                       1,007.75         0.00        302.38
2626     Andy Boehm                               1,743.00         0.00        522.99
2627     Cameron Theisen                           155.38          0.00         46.62
2628     Steven Anthony Shiley                     807.45          0.00        242.28
2629     Christina Lezak                          1,024.76         0.00        307.48
2634     Jeremy Good                               803.25          0.00        241.01
2635     Danielle Paszkiewicz                      369.57          0.00        110.89
2636     Dustin Yokiel                             261.45          0.00         78.45
2637     Kylie Yost                                807.45          0.00        242.28
2638     Abby Heinzen                              197.38          0.00         59.22
2639     Ashley Bisick                             576.45          0.00        172.96
2640     Stephanie Lorenz                           85.00          0.00         25.50
2641     Kaylie Gould                              100.00          0.00         30.00
2642     Ian Schiefelbein                          555.40          0.00        166.65
2643     Champagne Hubert                          272.96          0.00         81.90
2644     Lindsey Schuhart                          197.38          0.00         59.22
2645     Tracy Trimm                               599.56          0.00        179.90
2646     Charles Baker                             125.00          0.00         37.51
2647     Grace Witt                                291.88          0.00         87.58
2648     Carlton Kempfer                          1,246.88         0.00        374.13
2649     Lindsey Burrows                           392.18          0.00        117.67
2650     Jerome Marquette Jr                       507.68          0.00        152.33
2651     Candy Gloyd                               800.00          0.00        240.04
2652     Beau Klein                               1,556.10         0.00        466.91

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 424 of 493
2653     Michelle M Convery                         677.25          0.00        203.21
2654     Carina Crowe                               237.82          0.00         71.36
2655     Elizabeth Gabrielse                        677.25          0.00        203.21
2656     Richard J Payette                          803.25          0.00        241.01
2657     Jasmine Stenroos                            67.19          0.00         20.16
2658     Adam Heiden                                403.73          0.00        121.14
2659     Amanda Pavelec                             392.65          0.00        117.81
2660     Drayk Stahl                                576.45          0.00        172.96
2661     Scott Walton                               310.76          0.00         93.24
2662     Kyle Vorpahl                               350.70          0.00        105.23
2663     Rebecca Zelhofer                           139.13          0.00         41.75
2664     Jack Kittel                                479.85          0.00        143.98
2665     Jarrod M Marose                            288.23          0.00         86.48
2666     Scott Smet                                 348.57          0.00        104.59
2667     Jeri Loewe                                 272.96          0.00         81.90
2668     Matthew Delorenzo                          134.38          0.00         40.32
2669     Samantha Birkett                           288.23          0.00         86.48
2670     Julia Zipoy                                272.96          0.00         81.90
2671A    Andrew Beaulieu                           1,000.00         0.00        300.05
2672     Adam Winslow                              2,331.00         0.00        699.42
2673     Jamie Bales                                260.38          0.00         78.13
2674     Desiree Bender                             533.40          0.00        160.05
2675     Kelly Schumacher                            77.69          0.00         23.31
2676     Candi Rahlf                                100.00          0.00         30.00
2677     Alexxa Young                               428.38          0.00        128.54
2678     Ron Radloff                                134.38          0.00         40.32
2679     Sawyer Skowronski                         1,238.48         0.00        371.61
2680     Natalie Perez                              271.95          0.00         81.60
2681     Taylor Sunke                                50.00          0.00         15.00
2682     Megan Novak                                807.45          0.00        242.28
2683     Chandra Johnson                            564.90          0.00        169.50
2685     Heather Scheffler                          228.38          0.00         68.53
2686     Mike Villeneuve                            272.96          0.00         81.90

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 425 of 493
2687     Tyler Hoffman                             319.73          0.00         95.93
2688     Tracie Lautenschlager                    1,665.83         0.00        499.83
2689     Tasha Anderson Paavola                    141.23          0.00         42.38
2690     Gary Hill                                 435.75          0.00        130.75
2691     Jeff Montsma                             1,197.00         0.00        359.16
2692     Mackenzie Windl                           623.61          0.00        187.11
2693     Jenna Woik                                177.45          0.00         53.24
2694     Wendy Clausz                              300.00          0.00         90.01
2695     Douglas Dommer                            448.88          0.00        134.69
2696     Brad Paltz                                543.88          0.00        163.19
2697     Scott Risch                                98.69          0.00         29.61
2698     Margo Drew                                261.45          0.00         78.45
2699     Skyler Schopf                             377.00          0.00        113.12
2700     Jeffery Beese                             402.68          0.00        120.82
2701     Kylie Ploederl                            119.69          0.00         35.91
2702     Alyssa Salzwedel                          392.65          0.00        117.81
2703     Aaron Quast                               288.33          0.00         86.51
2704     Jonathan Westover                        1,656.90         0.00        497.15
2705     Ashley Towne                              445.15          0.00        133.57
2706     Bailee Kimbel                             261.43          0.00         78.44
2707     Tamara Turcotte                           621.08          0.00        186.35
2708     Erica Lynn                                151.73          0.00         45.53
2709     Kevin Brandt                              999.57          0.00        299.92
2710     Kat Bicknese                              261.45          0.00         78.45
2711     Jacob Rodriguez                           261.45          0.00         78.45
2712     Grace Mertz                               130.19          0.00         39.06
2713     Crystal Peffers                           549.68          0.00        164.93
2714     Alexander Kluever                         347.00          0.00        104.12
2715     Allysa Zoller                             197.38          0.00         59.22
2716     Jennifer Harris                           807.45          0.00        242.28
2717     Raven Schuette                            150.00          0.00         45.01
2718     Kelly Kasten                             1,531.43         0.00        459.51
2719     Rina M. Finnell                           218.38          0.00         65.52

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 426 of 493
2720     Bobby Torgerson                            804.83          0.00        241.49
2721     Lauren Leick                                77.69          0.00         23.31
2722     Elise Wierzbicki                            77.69          0.00         23.31
2723     Camryn Tautges                             197.38          0.00         59.22
2724     Jean Mewes                                 476.65          0.00        143.02
2725     Michelle Bolf                              479.85          0.00        143.98
2726     Jimmie Cretens                             543.90          0.00        163.20
2727     Jeb M. Meyer                               155.38          0.00         46.62
2728     David Allen                                261.45          0.00         78.45
2730     Katie Davis                               1,845.90         0.00        553.86
2731     Greg Austin                                741.30          0.00        222.43
2732     Neil Henriksen                             266.18          0.00         79.87
2733     Robert Tuzik                               261.45          0.00         78.45
2734     Randell Lee Smith                          134.38          0.00         40.32
2735     Gary Friend                                272.96          0.00         81.90
2736     Larry Bayer                                207.88          0.00         62.37
2737     Zach Carey                                 109.19          0.00         32.76
2738     Beth Klein                                 239.38          0.00         71.83
2739     Travis Sullivan                            500.33          0.00        150.12
2740     Amanda Gilman                              261.45          0.00         78.45
2741     Courtney Minten                            303.45          0.00         91.05
2742     Barbara Schultz                            489.78          0.00        146.96
2743     Jeff Elliott                               155.38          0.00         46.62
2745     Rhoda Rehn                                 224.69          0.00         67.42
2746     Becky Joppich                             2,047.50         0.00        614.35
2747     Sarah Luedtke                              155.38          0.00         46.62
2748     Justin Cain                                582.70          0.00        174.84
2749     Christopher C Wolfe                        475.63          0.00        142.71
2750     Mindy Brown                               1,584.45         0.00        475.41
2751     Curt Braatz                                626.33          0.00        187.93
2752     Garold Nellis                              400.00          0.00        120.02
2753     Hope Phillips                             1,714.13         0.00        514.32
2754     Tricia Hendley                            2,331.00         0.00        699.42

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 427 of 493
2755     Jeanette Kescenovitz                       722.38          0.00        216.75
2757     Lindsey Sullivan                           157.48          0.00         47.25
2758     Lindsey Sullivan                            94.50          0.00         28.35
2759     Judith Casarez                             719.25          0.00        215.81
2760     Lee Harke                                  806.34          0.00        241.94
2761     Robert Hanna                               324.45          0.00         97.35
2762     Allan Erwin                               2,904.58         0.00        871.52
2763     John Carr Jr                               450.00          0.00        135.02
2764     William Winters                           3,025.00         0.00        907.65
2765     Mary Glomski                              1,451.63         0.00        435.56
2766     Bethany Cegielski                          110.00          0.00         33.01
2767     Jessica Dauphinais                         392.18          0.00        117.67
2768     Debra Luedeman                             382.73          0.00        114.84
2769     Valerie Viau                               884.07          0.00        265.26
2770     Ismael Acevedo                            1,065.75         0.00        319.78
2771     Dana Wyant                                 544.90          0.00        163.50
2772     Robin Inman                                 67.19          0.00         20.16
2773     Barbara Parker                            2,031.75         0.00        609.63
2774     Sarah Rich                                 303.45          0.00         91.05
2775     Shawn Winslow                              722.38          0.00        216.75
2776     Andrea Baumler                             770.65          0.00        231.23
2777     Sue Wood                                   647.85          0.00        194.39
2778     Diane Schneider                            134.38          0.00         40.32
2779     Trent Versluis                             319.73          0.00         95.93
2780     Jacqueline Moreno                          261.45          0.00         78.45
2781     Lindsey Bittner                            177.45          0.00         53.24
2782     John Schroeder                             155.38          0.00         46.62
2783     Douglas Schmidt                            585.38          0.00        175.64
2784     Ronald L. Sonnenberg                      1,007.48         0.00        302.29
2785     Patricia Kiefer                            843.68          0.00        253.15
2786     Sarah Karwowski                            134.38          0.00         40.32
2787     Mia McMullen                                  0.00         0.00          0.00
2788     Douglas Dommer                             278.25          0.00         83.49

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 428 of 493
2790     Tyler J Adams                                621.08          0.00        186.35
2794     Ashleigh Bernarde                            354.90          0.00        106.49
2795     Kristine Dejanovich                          871.50          0.00        261.49
2796     Matthew Semrau                               261.45          0.00         78.45
2797     Sara Smits                                   545.92          0.00        163.80
2798     Cynthia Reinders                              97.13          0.00         29.14
2799     Samantha Dedering-Sargent                    356.96          0.00        107.11
2800     Aiden Berndt                                 150.00          0.00         45.01
2801     Erwyn Hoffias                               2,031.76         0.00        609.63
2802     Connor Brey                                 1,137.15         0.00        341.20
2803     Steve Cowling                               2,166.14         0.00        649.95
2804     Carl Brookins                                380.00          0.00        114.02
2805     Paul Weber                                   807.45          0.00        242.28
2806     Taylor Miescke                                98.69          0.00         29.61
2807     Emilee Haag                                  419.96          0.00        126.01
2808     Chloe Lodel                                   67.00          0.00         20.10
2809     Shadrae Smith                                219.45          0.00         65.85
2810     Erich Berndt                                 392.18          0.00        117.67
2811     Linda Muche                                 2,031.75         0.00        609.63
2812     Chris Marek                                  618.45          0.00        185.57
2813A    Devin Sellnow                               3,025.00         0.00        907.65
2814A    Tory Riebe                                  3,025.00         0.00        907.65
2815     Amanda Gruszynski                            272.96          0.00         81.90
2816     Laurie Rice                                   67.19          0.00         20.16
2817     Ronald York Jr.                              545.92          0.00        163.80
2818     Marisa Tasson                                390.57          0.00        117.19
2820     Justin Thomas Smith                          260.38          0.00         78.13
2821     Kevin Lashock                               1,323.00         0.00        396.97
2822     Jill Rubio                                    77.69          0.00         23.31
2823     Jennifer Pflum                               404.26          0.00        121.30
2824     Jeff Schlieckau                             2,696.93         0.00        809.21
2825     Alicia Whittemore                            848.40          0.00        254.56
2826     Dave Hoffman                                 422.63          0.00        126.81

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 429 of 493
2827     Daniel Schmidt                            803.25          0.00        241.01
2828     Lawrence J. Martin                        303.45          0.00         91.05
2829     Jean Hoffman                              677.26          0.00        203.21
2830     Austin Marks                              261.45          0.00         78.45
2831     Dakota Rutter                             843.68          0.00        253.15
2832     Darian Sali                               502.71          0.00        150.84
2833     Timothy M Riemer                         1,556.10         0.00        466.91
2834     Danielle Woodruff                         553.88          0.00        166.19
2835     Gene Prellwitz                            940.76          0.00        282.27
2836     Alyssa Grant                              119.69          0.00         35.91
2837     Logan Simkowski                           151.73          0.00         45.53
2838     Anthony Schmalz                           107.00          0.00         32.11
2839     Spencer Wilson                            194.25          0.00         58.28
2840     Mindy Kletzien                            407.38          0.00        122.23
2841     Sue Freitag                               155.38          0.00         46.62
2842     Jason Peirick                             275.63          0.00         82.70
2843     Jason Gantz                              1,089.38         0.00        326.87
2844     Paiton Proud                              407.38          0.00        122.23
2845     Robert Swenor                             500.00          0.00        150.02
2846     Ian Huebner                               336.00          0.00        100.82
2847     Alec Wians                                 88.73          0.00         26.62
2848     Diane Gress                               616.88          0.00        185.09
2849     Alysha Nelson                             576.45          0.00        172.96
2850     Braydon Engebretson                       303.45          0.00         91.05
2851     Andrew Lewis                              451.50          0.00        135.47
2852     Kristin LaBarge                           288.23          0.00         86.48
2853     Keri Ploetz                               553.88          0.00        166.19
2854     4imprint                                 1,354.50         0.00        406.42
2855     Adriana Stempa                             77.69          0.00         23.31
2856     Sandra Holmes                             303.45          0.00         91.05
2857     Claire Wittmann                           261.45          0.00         78.45
2858     Thomas Williams                           803.25          0.00        241.01
2859     Kara L. Nagorny                            74.55          0.00         22.37

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 430 of 493
2860     Norma Garcia Wohler                        479.85          0.00        143.98
2861     Lori Cramer                                197.38          0.00         59.22
2863     Cole Dineen                                207.88          0.00         62.37
2868     Ava Swoboda                                 77.69          0.00         23.31
2869     Jackie Zuelke-Karch                        239.38          0.00         71.83
2870     Stacey Owens                              2,974.13         0.00        892.39
2871     Carly Hansen                               428.38          0.00        128.54
2872     Gordy Paulman                              130.73          0.00         39.23
2873     Michael P. Bray                            288.23          0.00         86.48
2874     Makenna Treadway                            77.69          0.00         23.31
2875     Lexi Chaillier                              67.19          0.00         20.16
2876     Jill Lortscher                             272.96          0.00         81.90
2877     Kevin Coyne                                371.65          0.00        111.51
2878     Timothy P. Mallek                          272.96          0.00         81.90
2879     Michael Tamba                              197.38          0.00         59.22
2880     Alyssa Westover                             67.19          0.00         20.16
2881     Scott Beth                                 288.23          0.00         86.48
2882     Paige Chaillier                            251.96          0.00         75.60
2883     Michelle Schuler                           260.38          0.00         78.13
2884     Brandon Conn                               807.45          0.00        242.28
2885     Kaitlyn Waller                             109.19          0.00         32.76
2886     Lucas Gestwicki                            172.19          0.00         51.67
2887     Gabriella Tagliapietra                     375.88          0.00        112.78
2888     Deb Adams                                  576.45          0.00        172.96
2889     Dave Wehrman                               261.45          0.00         78.45
2890     David Halverson                            497.70          0.00        149.33
2891     Ron Griepentrog                            417.38          0.00        125.23
2892     Ted Dietzler                               769.65          0.00        230.93
2893     Jennifer Everson                           548.00          0.00        164.43
2894     Tina Soda                                   67.19          0.00         20.16
2895     Nick Wahlgren                              130.73          0.00         39.23
2896     Baylee Tkaczuk                             155.38          0.00         46.62
2897     Drew Hohmann                                42.00          0.00         12.60

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 431 of 493
2898     Colleen and Steve Carrow                     719.25          0.00        215.81
2899     Sally Rathsack                                77.69          0.00         23.31
2900     Bradley Lund                                 200.00          0.00         60.01
2901     Garison Bucholtz                            1,966.13         0.00        589.94
2903     Jeffrey Fletcher                             130.73          0.00         39.23
2904     Kevin Iverson                                965.48          0.00        289.69
2905     Rebecca Anderson                             224.59          0.00         67.39
2906     Julie Koski                                  719.25          0.00        215.81
2907     Katherine Gordon                             709.72          0.00        212.95
2908     Thomas A. Fritsch                            493.50          0.00        148.07
2909     Jake Truttmann                               894.53          0.00        268.40
2910     Lisa Berger                                  155.38          0.00         46.62
2911     Abby Evenson                                  67.19          0.00         20.16
2912     Erik Parson                                  130.73          0.00         39.23
2913     Karly Hartjes                                 67.19          0.00         20.16
2914     Autumn Hatch-Benson                          576.45          0.00        172.96
2915     Neil Schumann                               1,705.20         0.00        511.64
2916     Rob Drexler                                  489.83          0.00        146.97
2917     Timothy Charbarneau                          500.85          0.00        150.28
2918     Summer Pehl                                  207.88          0.00         62.37
2919     Lacey Rodgers                                955.50          0.00        286.70
2920     Richard Newcomb                              626.33          0.00        187.93
2921     Shania Shea                                  155.38          0.00         46.62
2922     Mayson Muche                                  63.00          0.00         18.90
2923     Jennifer James                              1,079.30         0.00        323.84
2924     Amy VanRossum                                340.15          0.00        102.06
2925     Lindsey O'Brien                               77.69          0.00         23.31
2926     Ashley Ashenbrenner                          338.07          0.00        101.44
2927     Andrea E. Longhini                           134.38          0.00         40.32
2928     Billie Jo Christie-Pooler                    964.43          0.00        289.38
2929     Kristine Nath                                544.95          0.00        163.51
2930     Reed Larson                                  439.95          0.00        132.01
2931     Brandon Ruechel                              266.70          0.00         80.02

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 432 of 493
2932     Darlene Vandenberg                         97.13          0.00         29.14
2933     Christopher LaCrosse                      288.23          0.00         86.48
2934     Carla Kelly                               871.50          0.00        261.49
2935     Shauna Bowe                               177.45          0.00         53.24
2936     Taylor Denis                               60.00          0.00         18.00
2937     Phillip Habel                             151.73          0.00         45.53
2938     Christylee Vickers                        576.45          0.00        172.96
2939     Tia Richards                              155.38          0.00         46.62
2940     Kellie Aamodt                             266.70          0.00         80.02
2941     Garett Peterson                          1,211.00         0.00        363.36
2942     John Nagel                                134.38          0.00         40.32
2943     Ellissa Hohensee                          119.69          0.00         35.91
2944     Jennie Monroe                             587.38          0.00        176.24
2945     Jackie Swille - Arnold                   1,590.75         0.00        477.30
2947     Blaine Hudak                              130.73          0.00         39.23
2948     Nicole Thonn                              303.35          0.00         91.02
2949     Krystal Ehrman                            479.85          0.00        143.98
2953     Rachael Liermann                           77.69          0.00         23.31
2956     Morgan Wiedenhoeft                        500.00          0.00        150.02
2957     Eric Vazquez                              239.38          0.00         71.83
2958     Samantha France                           119.69          0.00         35.91
2959     Timothy Rodgers                           275.63          0.00         82.70
2960     Jason Schulz                              765.98          0.00        229.83
2961     Lisa Bradley                              871.50          0.00        261.49
2962     Rebecca Brezen                             77.69          0.00         23.31
2963     Hayden Kupsh                              186.88          0.00         56.07
2964A    Tracy Schultz                            3,025.00         0.00        907.65
2965     Gabriella Wood                            554.30          0.00        166.32
2966     Megan Klink                               356.96          0.00        107.11
2967     Brian L. Shelly                           548.83          0.00        164.68
2968     Derrick Latender                          639.45          0.00        191.87
2969     Joshua Bornbach                          1,760.33         0.00        528.19
2970     JoEllen K. Hansen                        1,238.48         0.00        371.61

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 433 of 493
2971     Brad Karashinski                          568.58          0.00        170.60
2972     Jacy Olszewski                             42.00          0.00         12.60
2973     Tammy Ison                                980.00          0.00        294.05
2974     Jay Hancock                               350.70          0.00        105.23
2975     Karianna Otter-Giese                       77.69          0.00         23.31
2976     Cecelia Rodriguez                          77.69          0.00         23.31
2977     Maria Escobedo                            507.68          0.00        152.33
2978     Sara Marineau                             197.38          0.00         59.22
2979     Cameron Krueger                           261.45          0.00         78.45
2980     Gretchen Schwanz                          774.38          0.00        232.35
2981     Mason VanDenBerg                          303.45          0.00         91.05
2982     Britney Ristow                            130.73          0.00         39.23
2983     Trevor Jandrey                            272.96          0.00         81.90
2984     Tim Cunningham                            828.45          0.00        248.58
2985     Greta Meleen                              233.07          0.00         69.93
2986     Abigail Rogers                             77.69          0.00         23.31
2987     Kayla Russ                                 77.69          0.00         23.31
2988     Meghan Flier                              272.96          0.00         81.90
2989     Amanda Butler                             308.69          0.00         92.62
2990     Lexee Funk                                 67.19          0.00         20.16
2991     Ryan Schleihs                             356.96          0.00        107.11
2992     Andrew Biddick                            130.19          0.00         39.06
2993     Ty Lindsley                               723.44          0.00        217.07
2994     Alison Block                               67.19          0.00         20.16
2995     Julia Russ                                 77.69          0.00         23.31
2996     John Halverson                            893.03          0.00        267.95
2997     Kyle Van Damme                            319.73          0.00         95.93
2998     Evan Bowe                                 119.69          0.00         35.91
2999     Nathaniel R. Smith                        402.68          0.00        120.82
3000     Vicky Fuller                               98.69          0.00         29.61
3002     Ryan Hanson                              2,431.72         0.00        729.64
3004     Taylor Bockenstedt                        119.69          0.00         35.91
3005     Mark Adamski                              392.18          0.00        117.67

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 434 of 493
3006     Kris Mabrito                                 0.00         0.00          0.00
3008     Tyler Carnes                              455.19          0.00        136.58
3011     Donald Bies                               677.25          0.00        203.21
3012     Kayla C. Simon                            242.55          0.00         72.78
3013     Jacob Shavlik                             717.68          0.00        215.34
3015     Elizabeth Taylor                          266.70          0.00         80.02
3016     Daniel I Mosincat                         807.45          0.00        242.28
3018     Amelia Filer                              377.96          0.00        113.41
3020     Ryan Delrow                               151.73          0.00         45.53
3021     Amy Hungerford                            828.45          0.00        248.58
3022     Alexandria Her                            109.19          0.00         32.76
3023     Deanna Johnson                           1,079.38         0.00        323.87
3024     Andrew Frey                               288.23          0.00         86.48
3025     Nicholas Van Valin                         77.69          0.00         23.31
3026     Michelle Maldonado                        377.96          0.00        113.41
3027     Brett Slimmer                             343.32          0.00        103.01
3028     Carla j Niemi                             228.88          0.00         68.68
3029     Randy O'Connell                          1,005.91         0.00        301.82
3030     Michael Ray                               261.45          0.00         78.45
3031     Beth Bennett                              318.95          0.00         95.70
3032     Christopher Schultz                      1,271.01         0.00        381.37
3033     Candy Sue Birner                         2,454.90         0.00        736.59
3034     Vanessa Forqurean                         553.88          0.00        166.19
3035     Danielle Kingry                           303.45          0.00         91.05
3036     Kali Enstad                               239.38          0.00         71.83
3037     Daniel Albert                             402.68          0.00        120.82
3038     Sarah Schulz                              218.38          0.00         65.52
3039     Jane Perttu                               268.76          0.00         80.64
3040     Mary Ott                                  585.38          0.00        175.64
3041     Danita M Docka                            803.25          0.00        241.01
3042     Gabriel Christenson                        67.19          0.00         20.16
3043     Wallace Noack                             815.33          0.00        244.64
3044     Carie Ligman                              587.92          0.00        176.41

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 435 of 493
3045     Robyn Blakeley                            359.07          0.00        107.74
3046     Brandyn Fitzgerald                        239.38          0.00         71.83
3047     Craig Schumann                            266.70          0.00         80.02
3048     Kaden Callaway                            109.19          0.00         32.76
3049     John Faucett                              470.38          0.00        141.14
3050     Jose Pulido                               151.73          0.00         45.53
3051     Brian Soltesz                             576.45          0.00        172.96
3052     Lynn Thibault                             803.25          0.00        241.01
3053     John Nickel                                88.73          0.00         26.62
3054     Danielle Thimmig                          177.45          0.00         53.24
3055     Julie Zietlow                             504.00          0.00        151.23
3056     Lexi Bird                                 201.57          0.00         60.48
3057     Kristia L. Skenandore                     500.85          0.00        150.28
3058     Ashlynne Amundson                          67.19          0.00         20.16
3059     Eric Geisler                              288.23          0.00         86.48
3060     David Knight                              194.25          0.00         58.28
3061     Austin Jenss                              151.73          0.00         45.53
3062     Todd Cina                                 314.96          0.00         94.50
3063     Brent McCoy                              1,560.83         0.00        468.33
3064     Savannah Schmitt                          172.19          0.00         51.67
3065     Samuel Calanni                            439.95          0.00        132.01
3066     Taylor Fournier                           254.07          0.00         76.23
3067     Laura Maki Dahn                           261.45          0.00         78.45
3068     Paula Menting                             340.15          0.00        102.06
3069     Carlie Seaman                             201.57          0.00         60.48
3070     Alexia Brooks                             500.00          0.00        150.02
3071     Jeffrey Williams                          803.25          0.00        241.01
3072     Julie Schmitt                             134.38          0.00         40.32
3073     Tracy Miller                              361.15          0.00        108.36
3074     Sarah Kolb                                371.65          0.00        111.51
3075     Elizabeth Ramsey                          371.65          0.00        111.51
3076     Daniel Sobek                              849.98          0.00        255.04
3077     Theresa Stai                              130.73          0.00         39.23

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 436 of 493
3079     Rylee M. Bartel                           398.96          0.00        119.71
3080     Nicole Held                               177.45          0.00         53.24
3081     Elizabeth Seibold                         667.25          0.00        200.21
3082     Doreen Bernier                             77.69          0.00         23.31
3083     Angelle Curry                            1,748.25         0.00        524.56
3084     Taylor Stumpf                              67.19          0.00         20.16
3085     Ryan Hoffman                             1,068.95         0.00        320.74
3086     Joshua Schroetter                         266.70          0.00         80.02
3088     Aaron Mueller                             479.85          0.00        143.98
3089     Greg Zerbe                                491.34          0.00        147.43
3090     Jeni Ripley                                67.19          0.00         20.16
3091     Kylie Moe                                 134.38          0.00         40.32
3092     Dianna Anderson                           828.45          0.00        248.58
3093     Amy Dowling                               134.38          0.00         40.32
3094     Luke Freeman                              288.23          0.00         86.48
3095     Chadwick Guild                            157.50          0.00         47.26
3096     Mark Gamerdinger                         1,040.01         0.00        312.05
3097     Amanda Holm                               130.73          0.00         39.23
3098     Troy Brocker                              279.69          0.00         83.92
3099     Terry Witt                                890.38          0.00        267.16
3100     Derek Dachelet                            288.23          0.00         86.48
3101     Paul or Robyn Locke                       233.07          0.00         69.93
3102     Frederick Peters                          272.96          0.00         81.90
3103     Roseanne Mertens                          882.53          0.00        264.80
3104     Anthony Davis                            1,915.73         0.00        574.81
3105     Heather Murray                            293.96          0.00         88.20
3106     Sasha Berube                              214.19          0.00         64.27
3107     Marshall Brown                            312.38          0.00         93.73
3108     Shannon Van Buren                         392.18          0.00        117.67
3109     Robert Wiza                               150.00          0.00         45.01
3110     Billy Laurin                              657.83          0.00        197.38
3111     Emily Karoses                              77.69          0.00         23.31
3112     Lori Garrett                              155.38          0.00         46.62

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 437 of 493
3113     Darwin Resop                                677.25          0.00        203.21
3114     Lisa Pirk                                  1,493.63         0.00        448.16
3115     Gina LaPietra-Edidin                        356.96          0.00        107.11
3116     John Suchomel                               428.38          0.00        128.54
3117     Trevor Bujold                               130.19          0.00         39.06
3118     Kristy Hecke                                261.45          0.00         78.45
3119     Clifford Kellner                            479.85          0.00        143.98
3120     Tammy Crosby                               1,360.76         0.00        408.30
3121     Megan Malone                                 67.19          0.00         20.16
3122     Andrew C Koenig                             197.38          0.00         59.22
3123     Ronald Markofski                            677.25          0.00        203.21
3124     Kimberlee Quick                             614.21          0.00        184.29
3125     David Wegenke                               443.63          0.00        133.11
3126     Wyatt Polencheck                            576.45          0.00        172.96
3127     Cinnamon Harley                            1,561.35         0.00        468.48
3128     Daniel Chambers                             130.19          0.00         39.06
3129     Elijah Thomas Valero                        491.34          0.00        147.43
3130     Aleaya Neu                                  361.15          0.00        108.36
3131     Tony Parlato                                288.23          0.00         86.48
3132     Grace Brown                                1,548.75         0.00        464.70
3133     Don Silloway                                300.00          0.00         90.01
3134     Nathaniel D. Hickson                        120.00          0.00         36.01
3135     Jerilyn Samz                                479.85          0.00        143.98
3136     Benjamin Robert Buchrens                   1,078.35         0.00        323.56
3137     John Kautz                                 1,354.50         0.00        406.42
3138     Cullen Gahagan                              134.38          0.00         40.32
3139     Katie Schwarzbauer                          109.19          0.00         32.76
3140     Misty Mrotek                                119.69          0.00         35.91
3141     Anthony M. Ray                                 0.00         0.00          0.00
3142     Linda Mischnick                             201.57          0.00         60.48
3143     Sarah Pennings                              286.13          0.00         85.85
3144     Roseann Everard                            1,045.76         0.00        313.78
3145     Eric McKay                                  491.37          0.00        147.44

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 438 of 493
3146     Doug Atkins                                345.00          0.00        103.52
3147     Rick Otradovic                            1,211.18         0.00        363.41
3148     Jeremy Kust                                261.45          0.00         78.45
3149     Jeremy Weiger                             1,335.88         0.00        400.83
3150     Kristina Boudry                            155.38          0.00         46.62
3151     Logan Lau                                 2,643.91         0.00        793.30
3152     Charles Cannon                             639.45          0.00        191.87
3153     Benjamin Wakkuri                           606.90          0.00        182.10
3154     Danielle Wiedmeyer                          98.69          0.00         29.61
3155     Missy Brempell                             394.76          0.00        118.45
3156     Sarah Boutwell                             558.57          0.00        167.60
3157     Jordan Appel                                77.69          0.00         23.31
3158     Steve Bannow                               858.90          0.00        257.71
3159     Jayme L. Roskom                            677.25          0.00        203.21
3160A    Annamae Caswell                           3,025.00         0.00        907.65
3161     Easton Meyer                               553.88          0.00        166.19
3162     Meghan Bannow                              288.23          0.00         86.48
3163     Ashlyn Lynch                               214.19          0.00         64.27
3164     Rochelle Henn                               68.24          0.00         20.48
3165     Michael Jaeger                             493.45          0.00        148.06
3167     Michael A. Westphal                        500.00          0.00        150.02
3168     Todd Soucy                                 402.68          0.00        120.82
3169     Jacob Beyer                                708.75          0.00        212.66
3170     Chandra C Dimmer                           548.03          0.00        164.44
3171     Melissa Holly Rasmussen                    109.19          0.00         32.76
3172     William Allen Liming                       860.00          0.00        258.04
3173     Amelia McDonald                            272.96          0.00         81.90
3174     Jasmin Davis                              1,110.90         0.00        333.33
3175     Jacob Morris                              1,016.40         0.00        304.97
3177     Michelle Paulson                           155.38          0.00         46.62
3178     Todd Meyer                                 543.88          0.00        163.19
3179     Samantha Baumgartner                       553.88          0.00        166.19
3180     Hailey Rusher                              197.38          0.00         59.22

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh    Doc 195   Filed 07/14/21   Page 439 of 493
3181     Bryan Weghorn                              67.19          0.00         20.16
3182     Anna Koshak                               130.73          0.00         39.23
3183     Jacqueline Nikoleit                       803.25          0.00        241.01
3184     Greg W. Sundberg Jr.                      291.88          0.00         87.58
3185     Shania Shirk                               67.19          0.00         20.16
3187     Daniel Schafer                            889.88          0.00        267.01
3188     Lisa Baehman                              155.38          0.00         46.62
3193     Cameron Stennes                           261.45          0.00         78.45
3197     Susan Beckman                             293.96          0.00         88.20
3198     Bonnie Pierce                             677.25          0.00        203.21
3199     Dustin Cota                               414.23          0.00        124.29
3200     Lisa M. Reed                               77.69          0.00         23.31
3201     Scott F. Zweifel                          640.00          0.00        192.03
3202     Scott A. Mayo                            2,008.13         0.00        602.54
3203     Zachary Olejniczak                        553.88          0.00        166.19
3204     Travis J. Schaefer                        553.88          0.00        166.19
3205     Cody Brunclik                             310.76          0.00         93.24
3206     Kendra Agnew                              311.82          0.00         93.56
3207     James Beckley                             402.68          0.00        120.82
3208     Kasandra A. Lehmann                      1,149.75         0.00        344.98
3209     Michelle Hemp                             420.00          0.00        126.02
3210     Zachary J Diny                            134.38          0.00         40.32
3211     Brie Bergholz                            1,079.34         0.00        323.86
3212     Susan Helms                               677.26          0.00        203.21
3213     Nicholas Roemer                           288.23          0.00         86.48
3214     Bryanna Kirsch                            204.23          0.00         61.28
3215     Chad Hackbarth                            130.73          0.00         39.23
3217     Jesse John Lawatsch                       553.88          0.00        166.19
3218     Jennifer Pritchard                        268.76          0.00         80.64
3219     Natalie Perrault                          100.00          0.00         30.00
3220     Maggie Meyer                              225.00          0.00         67.51
3221     Rita A Melchor                           1,165.50         0.00        349.71
3222     Tim Mancl                                 218.38          0.00         65.52

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 440 of 493
3223     Ataysha Wright                             497.65          0.00        149.32
3224     Richard Dobrzynski                         177.45          0.00         53.24
3225     Miriam Bushala                              67.19          0.00         20.16
3226     Anthony Liotta                             479.85          0.00        143.98
3227     Reid T. Clark                              497.65          0.00        149.32
3228     Ashley Gibbons                             134.38          0.00         40.32
3229     Ann M Laska                                118.13          0.00         35.44
3230     Matthew Ryan Buth                         1,603.88         0.00        481.24
3231     Jared Swadley                              134.38          0.00         40.32
3232     Chadwick J. Schuettpelz                   1,554.00         0.00        466.28
3233     Kristen Anderson                           286.76          0.00         86.04
3234     Ashley Cohen                               119.69          0.00         35.91
3235     Julie Ahrens                               626.33          0.00        187.93
3236     Kristi Sook                                634.20          0.00        190.29
3237     Brenda Berend                              497.65          0.00        149.32
3238     Derek Meidl                                541.72          0.00        162.54
3239     Tim Winchell                                88.73          0.00         26.62
3240     Michelle Reiche                            642.88          0.00        192.90
3241     William Utter                             1,842.75         0.00        552.92
3243     Jill Hetzel                                281.38          0.00         84.43
3245     Richard Wussow                             548.83          0.00        164.68
3246     Kevin Stephanie                            278.25          0.00         83.49
3247     Sara Waters                                342.83          0.00        102.87
3248     Christopher Becker                         803.25          0.00        241.01
3249     Patrick Hughes                            1,039.50         0.00        311.90
3250     Dakota Fingerhut                            98.69          0.00         29.61
3251     Suzanne Wilcox                             338.63          0.00        101.61
3252     Jeffrey E. Potters                        1,612.76         0.00        483.91
3253     Luke Kreyer                                770.65          0.00        231.23
3254     Lori Klotz                                 803.25          0.00        241.01
3255     Joe Machkovich                            1,472.63         0.00        441.86
3256     Madelynn Otto                               67.19          0.00         20.16
3257     Melissa Ann Mallon                         781.20          0.00        234.40

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 441 of 493
3258     Erin K Ries                                 67.19          0.00         20.16
3259     Katie Bushong                              600.57          0.00        180.20
3260     Hanna M Brausen                            392.65          0.00        117.81
3261     Adalynn Johnson                             67.19          0.00         20.16
3262     Taylor Meyer                               356.96          0.00        107.11
3263     Christina Grant                            733.95          0.00        220.22
3264     Cody Kromrie                                77.69          0.00         23.31
3265     Shaun Geracie                              354.90          0.00        106.49
3266     Paul Seibel                                392.18          0.00        117.67
3267     Savanna Jacobs                             359.07          0.00        107.74
3268     Lauren VanderMause                          77.69          0.00         23.31
3269     Jody Thiel                                 149.63          0.00         44.90
3270     Jeff Telson                                705.08          0.00        211.56
3271     Michael Beard                             1,479.98         0.00        444.07
3272     Stevie Gutbrod                             717.68          0.00        215.34
3273     Jeff Perry                                 479.85          0.00        143.98
3274     James Gluth                                976.50          0.00        293.00
3275     Althea Vanevenhoven                         98.69          0.00         29.61
3276     Caitlin Frawley                            155.38          0.00         46.62
3277     Natalie Geiger                            1,328.21         0.00        398.53
3278     Zak Kocken                                 130.73          0.00         39.23
3279     Cody Grundeen                              261.45          0.00         78.45
3280     Dallas Bannasch                            377.96          0.00        113.41
3281     Sara Cote                                  869.93          0.00        261.02
3282     Lisa Weiss                                  77.69          0.00         23.31
3283     Joseph Wilson                              582.75          0.00        174.85
3284     Katrina Miller                              98.69          0.00         29.61
3285     V. Alan Shatzer                            272.96          0.00         81.90
3286     Kennedy Benesh                              77.69          0.00         23.31
3287     Jami R Kohl                                155.38          0.00         46.62
3288     Alex P Paschke                             130.73          0.00         39.23
3290     Sandy Luther                               677.25          0.00        203.21
3291     Eyricka Oglesby                            216.82          0.00         65.06

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 442 of 493
3295     Nicholas Immel                               166.94          0.00         50.09
3296     David Hardie                                 479.85          0.00        143.98
3297     Bailey Wendt                                 201.57          0.00         60.48
3298     Samantha Birling                              67.19          0.00         20.16
3299     Michelle Shadof                              327.57          0.00         98.29
3300     Emily Devries                                553.88          0.00        166.19
3301     Diane Weiler                                 233.07          0.00         69.93
3302     Cindy Fredericksen                          1,274.70         0.00        382.47
3303     Hannah Alexis Lancelle                       177.45          0.00         53.24
3304     Eli Cisneroz                                 120.00          0.00         36.01
3305     Jodi Mulder                                  119.69          0.00         35.91
3306     Karla Sendelbach-Elizondo                   1,606.50         0.00        482.03
3307     Kayla Weiss                                  677.25          0.00        203.21
3308     D'Ann Thoenes                                310.76          0.00         93.24
3309     Michael Rodrian                              609.00          0.00        182.73
3310     Krystal Burkard                              261.45          0.00         78.45
3311     Tyler M. Stipe                               288.23          0.00         86.48
3312     Aleigha Rampson                              100.00          0.00         30.00
3313     Nattasha Tobias                              639.45          0.00        191.87
3314     Roya Romaine                                 111.83          0.00         33.55
3315     Michelle Werch                               803.25          0.00        241.01
3316     Jennie Schlichting                          1,152.90         0.00        345.93
3317     Matthew Whitaker                              97.13          0.00         29.14
3318     Michelle DeJesus                             500.00          0.00        150.02
3319     Taylor Soltis                                355.95          0.00        106.80
3320     Gennie Thomas                                194.25          0.00         58.28
3321     Jessica Lypsinmaa                            266.18          0.00         79.87
3322     Kim Smith                                    300.00          0.00         90.01
3323     Bernie Bernal                                553.88          0.00        166.19
3324     April L. Huffman                             831.08          0.00        249.37
3325     Megan M Pollard                               77.69          0.00         23.31
3326     Michael Begovac                              705.08          0.00        211.56
3327     Lance Baker                                  288.23          0.00         86.48

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh      Doc 195   Filed 07/14/21   Page 443 of 493
3328     Cody Rossmiller                             401.63          0.00        120.51
3329     Christopher Ortman                          576.45          0.00        172.96
3330     Joshua Dapoz                                648.88          0.00        194.70
3331     Rachael Strnad                              995.30          0.00        298.64
3332     Shae Vizineau                                67.19          0.00         20.16
3333     Sarah and Joshua Schmidt                    466.19          0.00        139.88
3334     Bryson Madden                               323.38          0.00         97.03
3335     Doug Steiner                               1,245.30         0.00        373.65
3336     Ashley Erschen                              251.96          0.00         75.60
3337     James Strey                                 663.08          0.00        198.96
3338     Hannah Thyrion                              747.57          0.00        224.31
3339     Adrian Huber                                476.18          0.00        142.88
3341     Bette Casey                                 186.88          0.00         56.07
3342     Tammy Weickert                              268.76          0.00         80.64
3344     Marshall Kent                               544.90          0.00        163.50
3347     Isaac Jordan                                803.25          0.00        241.01
3348     Jade Koenings                               472.50          0.00        141.77
3350     Scott Wyatt                                 820.58          0.00        246.21
3352     Merry McBroom                                76.13          0.00         22.84
3353     Amy Gunderson                              1,211.18         0.00        363.41
3354     Jenel Karow                                 392.65          0.00        117.81
3355     Shane Totsky                                392.18          0.00        117.67
3356     Trevor Prusinski                            272.96          0.00         81.90
3357     Julie Benesh                                 77.69          0.00         23.31
3358     Joeseph E Geiger                             77.69          0.00         23.31
3359     Kevin S Kohler                              278.25          0.00         83.49
3360     Kristin Popp                                338.63          0.00        101.61
3361     Kaylee Schumacher                            77.69          0.00         23.31
3362     Tracy Stewart                               287.15          0.00         86.16
3363     Wendy Knop                                  600.57          0.00        180.20
3364     Lesli Hemauer                                76.13          0.00         22.84
3365     Nick Vondran                               1,556.10         0.00        466.91
3366     Carolyn Dammen                              350.65          0.00        105.21

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 444 of 493
3367     Alicia Grube                               67.19          0.00         20.16
3368     David Hreska                              288.23          0.00         86.48
3369     Kate Dietzen                              272.96          0.00         81.90
3370     Aaron Parker                              401.63          0.00        120.51
3371     Brian Wauters                            1,672.65         0.00        501.88
3372     Jacob Schramm                              67.19          0.00         20.16
3373     Kennedy Chmela                             67.19          0.00         20.16
3374     Daymion Pier                              319.73          0.00         95.93
3375     Sandra DePlonty                           518.65          0.00        155.62
3376     Melissa O'Brien                           551.25          0.00        165.40
3377     Veronique Madel                           314.96          0.00         94.50
3378     Phil Nikolas                             1,606.50         0.00        482.03
3379     Tanya Garfoot                             303.45          0.00         91.05
3380     Kylie Schwefel                            134.38          0.00         40.32
3381     Tiana Hanson                              707.65          0.00        212.33
3382     Hailey Wichman                            204.74          0.00         61.43
3383     Tammy Shively                             500.85          0.00        150.28
3384A    David Holz                               3,025.00         0.00        907.65
3385     Jody King                                    0.00         0.00          0.00
3386     Renee Vanden Boom                          67.19          0.00         20.16
3387     Beckett D. Thomsen                        803.25          0.00        241.01
3388     Allie Guyant                              356.96          0.00        107.11
3389     Julie Johnson                            1,274.70         0.00        382.47
3390     Julie Sprangers                          2,669.00         0.00        800.83
3391     Ky Schaefer                               686.65          0.00        206.03
3393     Jason VanAlstine                          921.38          0.00        276.46
3394     Ryan Kitterman                            864.68          0.00        259.45
3395     Jennifer Dehn                             384.83          0.00        115.47
3396     Gina Delelio                              261.45          0.00         78.45
3397     Dianne Higbee                             533.40          0.00        160.05
3398     Tammy Schwarzbauer                        268.76          0.00         80.64
3399     Brianna Vettese                            77.69          0.00         23.31
3400     Lee Gruenwald                             479.85          0.00        143.98

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 445 of 493
3401     Takoda Reilly                                 285.00          0.00         85.51
3402     Tim Barth                                     479.85          0.00        143.98
3403     Noah Everard                                  214.19          0.00         64.27
3404     Harvey E Jones Jr                             479.85          0.00        143.98
3405     James Douglas                                 984.38          0.00        295.36
3406     Elizabeth and Daniel Lynch                    617.38          0.00        185.24
3407     Bryce Ries                                    134.38          0.00         40.32
3408     Katryna Winter-De Leon                        177.45          0.00         53.24
3409     Rachele Depagter                              371.65          0.00        111.51
3410     Bayley Krueger                                300.00          0.00         90.01
3411     Haley Anderson                                151.73          0.00         45.53
3412     Curtis Gresbach                               576.45          0.00        172.96
3413     Shawn Chase                                   130.73          0.00         39.23
3414     Joshua H. Tepolt                              501.91          0.00        150.60
3415     Kelly Allport                                 151.73          0.00         45.53
3416     Lacie Crumbley                                261.45          0.00         78.45
3417     Paul Zangl                                    945.00          0.00        283.55
3418     Kristi Ebsch                                  803.25          0.00        241.01
3419     Brennon Quick                                  88.73          0.00         26.62
3420     Jeremiah G Jacobson                          2,150.89         0.00        645.37
3421     Michael Thayer                                261.45          0.00         78.45
3422     Jessica Baerwolf                              261.45          0.00         78.45
3423     Patricia Heil                                1,363.43         0.00        409.10
3424     Amanda Coehoorn                               677.25          0.00        203.21
3425     Diana DeHarde                                 155.38          0.00         46.62
3426     Kayla Rybicki                                 497.65          0.00        149.32
3427     Michael Thayer                                377.96          0.00        113.41
3428     Summer Brantner                               543.90          0.00        163.20
3429     Butch Chamulak                                376.53          0.00        112.98
3430     Jennifer Reiman                               228.38          0.00         68.53
3431     Sarah Thiel                                   272.96          0.00         81.90
3432     Brandon Sinjakovic                            130.73          0.00         39.23
3433     Alyssa Lind                                   323.38          0.00         97.03

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh      Doc 195   Filed 07/14/21   Page 446 of 493
3434     Collision Clinic Ltd                     1,548.75         0.00        464.70
3436     Rachael Wetmiller                         416.86          0.00        125.08
3439     Linda Djupstrom                            67.19          0.00         20.16
3440     Zachary Sherbinow                         628.93          0.00        188.71
3441     Jonathan Fox                              807.45          0.00        242.28
3442     Lauren Beisswenger                        151.73          0.00         45.53
3443     America Hartmann                          632.20          0.00        189.69
3444     Sherry Ferron                             228.38          0.00         68.53
3445     Michael D Roller                          303.45          0.00         91.05
3446     Garrett Turpin                            162.23          0.00         48.68
3447     Erika Bednarz                             327.57          0.00         98.29
3448     Broc Fleischer                            684.55          0.00        205.40
3449     Anthony Winnekens                         632.00          0.00        189.63
3457     Payton Stehno                             434.69          0.00        130.43
3458     Bryce Demeny                              371.65          0.00        111.51
3459     Brooke Yokiel                             858.90          0.00        257.71
3460     Mary Thome                                314.96          0.00         94.50
3461     Jeffrey L Solberg                         343.88          0.00        103.18
3462     Katherine Rubisch                          77.69          0.00         23.31
3463     Hayden Lackas                              67.19          0.00         20.16
3464     Laura J Hofacker                          197.38          0.00         59.22
3465     Kathryn Kreuser                           155.38          0.00         46.62
3466     Melissa Urmanski                          155.38          0.00         46.62
3467     Amy Loose                                  77.69          0.00         23.31
3468     Grace Behnke                               60.00          0.00         18.00
3469     Amie Landry                               726.08          0.00        217.86
3470     Brian Wilkum                              500.85          0.00        150.28
3471     Ally Gietzel                               77.69          0.00         23.31
3472     Kayla Prichard                           1,170.75         0.00        351.28
3473     Rosemary Van Eperen                       677.25          0.00        203.21
3474     Trevor Wilke                              151.73          0.00         45.53
3475     Kayla Fritz                               864.68          0.00        259.45
3476     Logan Rampson                             392.65          0.00        117.81

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 447 of 493
3477     Matthew or Sara Romps                           1,627.51         0.00        488.33
3478     Jonathan Koepke                                  261.45          0.00         78.45
3479     Craig Mallett                                    803.26          0.00        241.02
3480     Kayla Zehner                                     155.38          0.00         46.62
3481     Chris Luck                                       288.23          0.00         86.48
3482     Bennett Bartol                                   251.96          0.00         75.60
3483     Jose A. Santiago, Jr.                            177.45          0.00         53.24
3484     Tressa Eckhoff                                   218.38          0.00         65.52
3485     Summer Frosland                                  334.93          0.00        100.50
3486     Patricia Raab                                    677.25          0.00        203.21
3487     Helena Buttke                                     60.00          0.00         18.00
3489     Lisa Buelow                                      390.57          0.00        117.19
3490     David S Jastrow                                  288.23          0.00         86.48
3492     John Van Handel                                   77.69          0.00         23.31
3493     Erin Kelley                                      228.88          0.00         68.68
3494     Kate Bertog                                      109.19          0.00         32.76
3495     Jared Bowker                                     807.45          0.00        242.28
3496     Stacy Smith                                      165.88          0.00         49.77
3498     Manuel Zapata                                    402.68          0.00        120.82
3499     Brianna Babler                                   260.38          0.00         78.13
3500     Stacey Babler                                    251.05          0.00         75.33
3501     Kevin Vodak                                      210.98          0.00         63.30
3503     Malachiah Fleming                                948.68          0.00        284.65
3504     Christopher Edward Chimileski                    271.95          0.00         81.60
3505     Susan P. Freetly                                 254.07          0.00         76.23
3506     Susan P. Freetly                                 119.69          0.00         35.91
3507     Brandon Krueger                                  271.95          0.00         81.60
3508     Amanda Jones                                        0.00         0.00          0.00
3509     Brady Bierman                                     98.69          0.00         29.61
3510     Andrew Boucher                                   553.88          0.00        166.19
3511     McKenzie Kalscheuer                              197.38          0.00         59.22
3512     Delaney Cullinane                                130.19          0.00         39.06
3513     Kenneth A Seal                                   497.85          0.00        149.38

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh         Doc 195   Filed 07/14/21   Page 448 of 493
3514     Stephanie Laufer                          287.69          0.00         86.32
3515     Taylor Sanderfoot                         130.73          0.00         39.23
3516     Sara Gerrits                              130.73          0.00         39.23
3517     Kristina Sanderfoot                       585.38          0.00        175.64
3518     Rachel Disterhaft                            0.00         0.00          0.00
3519     Jadyn Nienhaus                             77.69          0.00         23.31
3520     Samantha Eickhoff                         533.40          0.00        160.05
3521     Nathan Wallace                            197.38          0.00         59.22
3522     Amber Wolff                               303.45          0.00         91.05
3523     Alex Leonhardt                           2,934.23         0.00        880.41
3524     Jason Zelenik                             315.00          0.00         94.52
3525     Waubegwenaise Rice                        479.85          0.00        143.98
3526     Chloe Schwartz                             98.69          0.00         29.61
3527     Tiffany Dufeck                            134.38          0.00         40.32
3528     John Leonoff                              345.45          0.00        103.65
3529     Lucas Haltaufderheide                     275.07          0.00         82.53
3530     Garrett Miller                            645.70          0.00        193.74
3531     Mary Hammen                               218.38          0.00         65.52
3532     Mark Nordwig                              689.32          0.00        206.83
3533     Dean Meyer                                350.00          0.00        105.02
3534     Karen Karls                               308.69          0.00         92.62
3535     Frank M Lake                              377.96          0.00        113.41
3536     Jennifer Nett                             593.25          0.00        178.00
3537     Robert Petzke                             807.44          0.00        242.27
3538     Laura Stehno                              197.38          0.00         59.22
3539     Edwin Daniel Ramirez                      479.85          0.00        143.98
3540     Tyler McCarthy                            303.45          0.00         91.05
3541     Amanda Finch                              303.45          0.00         91.05
3542     Corey Haag                                760.16          0.00        228.09
3543     Rachel Pavlik                             194.00          0.00         58.21
3544     Justin Bluemke                            834.75          0.00        250.47
3545     Margie Canfield                           197.38          0.00         59.22
3546     Kathy Diedrich                            134.38          0.00         40.32

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 449 of 493
3547     Michael Barr                              828.45          0.00        248.58
3548     Sarah Kaul                                803.25          0.00        241.01
3549     Pam Billman                               871.50          0.00        261.49
3550     Kirsten Pankau                            350.70          0.00        105.23
3551     Kathy Diedrich                               0.00         0.00          0.00
3552     James Paulsen                             695.63          0.00        208.72
3553     Tami Phillips                             134.38          0.00         40.32
3554     Sue Franke                                314.96          0.00         94.50
3555     Scott Booth                               155.38          0.00         46.62
3556     Kathleen Foti                              67.19          0.00         20.16
3557     Justin Lawrence                          1,614.90         0.00        484.55
3558     John Haas                                 864.68          0.00        259.45
3559     David Schneider                           551.25          0.00        165.40
3560     Natalie Apple                             531.26          0.00        159.40
3561     Lisa Snow                                 803.25          0.00        241.01
3562     Lawrence J. Chick                        1,110.38         0.00        333.17
3563     Zane Cecich                               576.45          0.00        172.96
3564     Noah Schwartz                             519.76          0.00        155.95
3565     Michael Bailey                            864.68          0.00        259.45
3566     Lisa Dorn                                 500.00          0.00        150.02
3567     Timothy Petri                             976.50          0.00        293.00
3568     William Holfeltz                          359.63          0.00        107.91
3569     Michael B Grimmer                          76.13          0.00         22.84
3570     Jacob Kobasic                            1,897.35         0.00        569.30
3571     Wayne Borski                             1,896.58         0.00        569.07
3572     Janet Paulik                             1,081.50         0.00        324.50
3573     Jennifer Huseboe                          218.38          0.00         65.52
3574     Christy Haefner                           903.50          0.00        271.09
3575     Marcus Frelich                            159.00          0.00         47.71
3576     Maria Homier-McNamee                      155.38          0.00         46.62
3577     Jamie Pritzl                               77.69          0.00         23.31
3578     Emily Hudson                              251.98          0.00         75.61
3579     Jacob Kooiman                             155.38          0.00         46.62

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 450 of 493
3580     Ben Bradley                                  1,211.18         0.00        363.41
3581     Steven Rothe                                  525.01          0.00        157.53
3582     Brinlee Hall                                   98.69          0.00         29.61
3583     Kesha Woodson-Maddox                          512.38          0.00        153.74
3584     Mackenzie Malchow                            1,069.96         0.00        321.04
3585     Becky Steiner                                 303.45          0.00         91.05
3586     Selina Walters                                 77.69          0.00         23.31
3587     Pamela Amundson                               803.25          0.00        241.01
3588     Karen L. Jacques                                 0.00         0.00          0.00
3589     Trevor Letourneau                                0.00         0.00          0.00
3590     Lauren Byrnes                                 953.30          0.00        286.04
3591     Paige Hintz                                   120.00          0.00         36.01
3592     Ashley Tull                                    77.69          0.00         23.31
3593     Matthew Thode                                1,165.50         0.00        349.71
3595     Jessica Garcia                                553.88          0.00        166.19
3596     Tamara Kinkade                                585.38          0.00        175.64
3597     Paula Petri                                  2,204.48         0.00        661.45
3599     Andy Zuraw                                    261.45          0.00         78.45
3600     Arianna Krueger                                77.69          0.00         23.31
3601     Austin Meyers                                    0.00         0.00          0.00
3602     Viktoriya Yatsenko                            130.73          0.00         39.23
3603     Kristopher Merrick                            455.18          0.00        136.58
3604     Nathaniel Bonesho                             251.96          0.00         75.60
3605     Taylor Gleason                                645.70          0.00        193.74
3609     Marissa Deibert                               717.68          0.00        215.34
3610     Kurt and Christine Lefeber                    266.70          0.00         80.02
3611     Kurt and Christine Lefeber                    350.70          0.00        105.23
3612     Carrie Lefeber                                 10.50          0.00          3.15
3615     Lisa Patterson                                272.96          0.00         81.90
3617     Josh Huston                                    77.69          0.00         23.31
3618     Ashley Pomplun                               1,015.88         0.00        304.81
3619     Kyle Benz                                     553.88          0.00        166.19
3620     Abigail Mauno                                  80.00          0.00         24.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh       Doc 195   Filed 07/14/21   Page 451 of 493
3621     Bridgette Lammers                         350.65          0.00        105.21
3622     Jessica Fieweger                          251.96          0.00         75.60
3624     Kaitlyn Guelig                            603.70          0.00        181.14
3625     Olivia Reichardt                           77.69          0.00         23.31
3626     Laura Hieb                                491.34          0.00        147.43
3627     Isabel Dunsmore                           585.38          0.00        175.64
3628     Kenzie Hansen                             441.00          0.00        132.32
3629     Jacob Rosenmeier                          120.00          0.00         36.01
3630     Ashley Wilz                               151.73          0.00         45.53
3631     Lori Levonowicz                           677.25          0.00        203.21
3632     Ron Meyer                                 803.25          0.00        241.01
3633     Deborah R Sabel                           417.38          0.00        125.23
3634     Madison Wagner                            272.96          0.00         81.90
3635     Tyler Hampton                             260.38          0.00         78.13
3636     Jamie Stoffel                             261.45          0.00         78.45
3637     Joshua A Desotelle                       1,556.10         0.00        466.91
3638     Wendy Veraghen                            155.38          0.00         46.62
3639     Abbey Gernenz                              67.19          0.00         20.16
3640     Josh Huston                               130.73          0.00         39.23
3641     Mariah Peterson                           261.45          0.00         78.45
3642     Constance Swenson                         338.07          0.00        101.44
3643     Alex Cizek                                575.38          0.00        172.64
3644     Jaslyn Posewitz                            67.19          0.00         20.16
3645     Hunter Laabs                              304.48          0.00         91.36
3648     Jon Walters                               952.88          0.00        285.91
3652     Madeline J Butke                           50.00          0.00         15.00
3653     Katlyne Sprotte                           261.45          0.00         78.45
3659     Aleesha Gillingham                        214.19          0.00         64.27
3660     Abigail Hoffman                           871.50          0.00        261.49
3663     Patrick McGinnis II                       807.45          0.00        242.28
3669     Megan Wiegel                              407.38          0.00        122.23
3670     Megan Faude                                77.69          0.00         23.31
3671     Morgan Laux                               203.69          0.00         61.12

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 452 of 493
3673     Amber Wians-Bixby                           130.73          0.00         39.23
3674     Brittanie Booher                            558.57          0.00        167.60
3675     Michelle DeGrave                           1,387.03         0.00        416.18
3676     Haley Mattacotti                            371.65          0.00        111.51
3677     Rod Neverman                                871.50          0.00        261.49
3679     Robert Coffey                              1,204.88         0.00        361.52
3680     Kim Coffey                                  403.73          0.00        121.14
3681     James R Grabe                               677.25          0.00        203.21
3682     Nahdia Alba                                 807.45          0.00        242.28
3683     Richard Henrikson                           805.84          0.00        241.79
3684     Tori Molenda Phillips                        98.69          0.00         29.61
3685     Robert Wagner                               200.00          0.00         60.01
3686     Michael Babby                               130.73          0.00         39.23
3687     Penny L. Harlan                            1,393.63         0.00        418.16
3688     Joshua Dziaba                               214.19          0.00         64.27
3689     Jerry L. Grygny                            1,409.63         0.00        422.96
3690     Calinda L. Hayes                            181.13          0.00         54.35
3691     Jean M. Neubauer                           1,211.18         0.00        363.41
3692     Timothy J. Thompson                         677.25          0.00        203.21
3693     Brittany Condon                             553.88          0.00        166.19
3694     Mya Edwards                                  73.50          0.00         22.05
3695     Carol Koepsel                               677.25          0.00        203.21
3696     Jeremy Thomas VanWeelden                   1,294.13         0.00        388.30
3697     Danielle Walbrun                            266.70          0.00         80.02
3698     Ben Scopp                                   272.96          0.00         81.90
3699     Shannon Bakich-Grasser                      327.57          0.00         98.29
3700     Peter Herrick                              1,015.89         0.00        304.82
3701     Brandy Hansen                              2,170.88         0.00        651.37
3702     Mitchell Bartelt                             67.19          0.00         20.16
3703     Sarah Mueller                               294.00          0.00         88.21
3704     Deidra J. Hilton                            585.38          0.00        175.64
3705     Heather Schwarzhuber                        109.19          0.00         32.76
3706     Kristin Rohr                                151.73          0.00         45.53

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 453 of 493
3708     Leander Bonnett                               1,284.15         0.00        385.31
3709     Belinda L. Ryan                                428.38          0.00        128.54
3710     Charles Wischow                                871.50          0.00        261.49
3711     Mark Kuehl                                     402.68          0.00        120.82
3712     MiLissa Onifs Stipe                           2,178.76         0.00        653.74
3713     Madelin Corrao                                 109.19          0.00         32.76
3714     Brandon J. Hoefler                             585.90          0.00        175.80
3715     Noah Lakeman                                   314.96          0.00         94.50
3716     Susan J Berry                                  180.00          0.00         54.01
3717     Elissa Weger                                  1,189.55         0.00        356.92
3718     Denice D Last                                  592.19          0.00        177.69
3719     Mikayla Pavlekovich                            449.38          0.00        134.84
3722     Nathanael Zastrow                              218.38          0.00         65.52
3723     Grant Woodland                                 236.25          0.00         70.89
3724     Shane Meyer                                    576.45          0.00        172.96
3725     James Jacoby                                   266.18          0.00         79.87
3726     Alyssa Mae Hegemann                             67.19          0.00         20.16
3727     Michael J Gonzalez Gonzalez                    319.73          0.00         95.93
3728     Matthew Smuda                                  288.23          0.00         86.48
3729     Ethan Dunse                                    200.00          0.00         60.01
3731A    Joshua Woodward                                350.00          0.00        105.02
3732     Ryan Drilling                                   88.73          0.00         26.62
3733     Gary Relien                                    800.00          0.00        240.04
3734     Lauren Gabe                                     77.69          0.00         23.31
3735     Timothy C. Fisher                              409.50          0.00        122.87
3736     Mariah Ryan                                    303.45          0.00         91.05
3737     Payton Krueger                                  67.19          0.00         20.16
3738     Traci R. Meyer                                 233.07          0.00         69.93
3739     Linda Hanson                                   314.96          0.00         94.50
3740     Jennifer Leah Langkau                          130.73          0.00         39.23
3741     Amanda Pinkston                                576.45          0.00        172.96
3742     Breanda A. Towne                               120.00          0.00         36.01
3743     Danielle Brassard                              728.18          0.00        218.49

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh        Doc 195   Filed 07/14/21   Page 454 of 493
3744     Kevin Beekman                              479.85          0.00        143.98
3745     Grace Kouba                                 67.19          0.00         20.16
3746     Nicole M. Hanner                           377.96          0.00        113.41
3747     Evvan Plank                                 77.69          0.00         23.31
3749     Daniel L. Diemel                           430.50          0.00        129.17
3750     Jessica J. Krueger                          88.73          0.00         26.62
3751     Tricia Skruch                              500.85          0.00        150.28
3752     Adam Ogea                                   88.73          0.00         26.62
3753     Jacob Lafave                               807.45          0.00        242.28
3754     Callie A. Olson                             77.69          0.00         23.31
3755     Xiomara Posselt                            261.45          0.00         78.45
3756     Jadon Motquin                              218.38          0.00         65.52
3757     Bryan Burr                                 392.65          0.00        117.81
3758     Kyle Mickelson                             130.19          0.00         39.06
3759     Jadyn J. Georgenson                        119.69          0.00         35.91
3760     Jaiden Williams                            130.19          0.00         39.06
3761     Andrew H. Voigt                            303.00          0.00         90.92
3762     Allison Piette                             243.57          0.00         73.08
3763     Kathleen LaMere                            303.45          0.00         91.05
3764     Jason Roselle                              141.23          0.00         42.38
3768     Krista Thuer                                77.69          0.00         23.31
3769     Elizabeth Beza                             639.45          0.00        191.87
3770     Nicholas Kendhammer                       1,606.50         0.00        482.03
3771     John Medley                                507.68          0.00        152.33
3772     Samantha Strook                             97.13          0.00         29.14
3773     Bryan Chamberlain                          392.65          0.00        117.81
3774     Alex Baleiko                               288.23          0.00         86.48
3775     Kelsy Capstran                              67.19          0.00         20.16
3776     Kirstin Hughes                             147.00          0.00         44.11
3777     Amber Immel                               1,037.30         0.00        311.24
3778     Robin Hearley                              261.45          0.00         78.45
3779     Stephanie Hamus                            134.38          0.00         40.32
3780     Tracy Kiefert                              286.13          0.00         85.85

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 455 of 493
3783     Nicholas Themar                            151.73          0.00         45.53
3784     Alyssa Arguelles                           479.85          0.00        143.98
3785     Patricia Eberly                           1,321.39         0.00        396.48
3786     Dianne Austin                              479.85          0.00        143.98
3787     Adam Puddy                                 288.23          0.00         86.48
3788     Joshua Peterson                            303.45          0.00         91.05
3789     Jessie Seffens                            1,327.63         0.00        398.35
3790     Heather Kratz                              155.38          0.00         46.62
3791     Matthew Pophal                             392.18          0.00        117.67
3793     Zachary Senske                             392.65          0.00        117.81
3794     Jamie Jandre                                79.00          0.00         23.70
3795     Donald Holtger                            3,025.00         0.00        907.65
3796     Brennan J. Mrotek                          287.69          0.00         86.32
3797     Becky Ruechel                              937.25          0.00        281.22
3798     Steve Lamping                              416.86          0.00        125.08
3803     Grant Parks                                   0.00         0.00          0.00
3804     Jolita Katlauskaite                        413.18          0.00        123.97
3805     Zoe Stratman                               251.96          0.00         75.60
3806     Joshua Smith                              1,701.00         0.00        510.38
3807     Carley Wong                                134.38          0.00         40.32
3808     Payton Mueller                             130.19          0.00         39.06
3809     Jade Unger                                  67.19          0.00         20.16
3810     Richard Gratton                            261.45          0.00         78.45
3811     Daniel M. Barnhart Jr.                     479.85          0.00        143.98
3812     Trinity Roehl                              155.38          0.00         46.62
3813     Doug Timmens                               728.18          0.00        218.49
3814     Terry Strickland                           572.25          0.00        171.70
3815     Elizabeth A Burns                           98.69          0.00         29.61
3816     Alicia Grados                              412.33          0.00        123.72
3817     Rheanna Lacount                            256.19          0.00         76.87
3818     Amber Davids                               356.96          0.00        107.11
3819     Jake Horder                                 10.50          0.00          3.15
3820     Carmen Roehl                               134.38          0.00         40.32

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 456 of 493
3821     Crystal Bullock                           553.88          0.00        166.19
3822     Samantha Haynes                           134.38          0.00         40.32
3823     Breanna Sadowski                          251.96          0.00         75.60
3824     Jessica Garcia                               0.00         0.00          0.00
3825     Cassandra Running                        1,000.00         0.00        300.05
3826     Adam Mallow                               350.70          0.00        105.23
3827     Debbie J. Reimer                         1,322.96         0.00        396.95
3829     Tammy Sheriff                              77.69          0.00         23.31
3830     Stephanie Kalis                           507.68          0.00        152.33
3831     Vicki E. Smith                             77.69          0.00         23.31
3833     Alayna Skrzypchak                         155.38          0.00         46.62
3834     Jason Loyster                             507.00          0.00        152.13
3835     Kimberly Bluhm                           1,693.13         0.00        508.02
3836     Eric Larson                               327.57          0.00         98.29
3837     Hannah Furmanski                          103.73          0.00         31.12
3838     Bobby Ames                               1,168.13         0.00        350.50
3839     Mark Maloney                             1,063.60         0.00        319.13
3840     Cynthia Powers                            134.38          0.00         40.32
3841     Catherine Misorski                         77.69          0.00         23.31
3844     Kevin Schmitz                             404.25          0.00        121.30
3846     Zachery Freeman                           455.70          0.00        136.73
3847     Alexis Mokler                             155.38          0.00         46.62
3852     Kristine Leverenz                         454.64          0.00        136.41
3853     Robert S. Feulner                         585.38          0.00        175.64
3854     Dave Blehovde                             200.00          0.00         60.01
3855     Cameron Reith                             909.30          0.00        272.84
3856     Devin R. Stelow                           864.68          0.00        259.45
3857     Matt Shields                               67.19          0.00         20.16
3858     Tanner Belke                              151.73          0.00         45.53
3859     Chase Kinney                              466.19          0.00        139.88
3860     Tyler Anderson                            488.25          0.00        146.50
3861     Jessica Stuyvenberg                       785.38          0.00        235.65
3862     Alec Craig                                177.45          0.00         53.24

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 457 of 493
3863     Laurel Booth                              522.91          0.00        156.90
3864     Madelyn Hanagan                            73.50          0.00         22.05
3865     Tierney Dickman                           541.76          0.00        162.55
3866     Randy Winkler                             955.50          0.00        286.70
3867     Brady Pittman                             420.00          0.00        126.02
3868     Wesley T. Ketchum                         895.13          0.00        268.58
3869     Steve Kohn                                155.38          0.00         46.62
3870     Kristin O'Connell                         436.76          0.00        131.05
3871     Hailee Sanford                            119.69          0.00         35.91
3872     Beth Hodgson                              725.02          0.00        217.54
3873     Mackenzie Wichman                         130.19          0.00         39.06
3874     Sandi Neumaier                            716.76          0.00        215.06
3875     Jeremy Jon Mundt                          479.85          0.00        143.98
3876     Joshua F Eckert                           434.69          0.00        130.43
3877     Dave Bader                               1,606.50         0.00        482.03
3878     Ann Klemp                                 134.38          0.00         40.32
3879     Amy Wettstein                              67.19          0.00         20.16
3882     Calvin Denlinger                          839.91          0.00        252.01
3883     Timothy Allen Guest                       807.45          0.00        242.28
3884     Mary M. Loomis                            785.38          0.00        235.65
3885     Carie Stedman                             806.38          0.00        241.95
3891     Kallie Moderson                           140.69          0.00         42.21
3893     Andrea Knipp                              388.50          0.00        116.57
3894     Gail Larson                              1,015.88         0.00        304.81
3895     Ashley Ann Orr                            449.38          0.00        134.84
3896     Alyson D. Stitz                           334.96          0.00        100.50
3897     Emma Bohren                               398.96          0.00        119.71
3898     Erica Richter                             140.00          0.00         42.01
3899     Richard L. Riffe                           77.69          0.00         23.31
3900     April Hermes                              677.25          0.00        203.21
3901     Samantha O'Connell                        463.57          0.00        139.09
3902     Johnette G. Grams                         545.95          0.00        163.81
3904     Josh Thompson                             576.45          0.00        172.96

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 458 of 493
3905     Emily Bauer                                   468.26          0.00        140.50
3906     Morgan Budde                                  508.73          0.00        152.64
3907     Melanie R. Higgins                            803.25          0.00        241.01
3908     Mackenzee Stoltz                              203.69          0.00         61.12
3909     Mackenzie Hanson Albrecht                     110.24          0.00         33.08
3910     Connie and Lyle Geisthardt                    155.38          0.00         46.62
3911     Brittany Curry                                377.96          0.00        113.41
3912     Alexandria C. Glodowski                       303.45          0.00         91.05
3913     Benjamin Houseye                              155.38          0.00         46.62
3914     Samuel Brookins                               423.68          0.00        127.13
3916     Melissa S. Spoerl                             576.45          0.00        172.96
3917     Christopher L. Ellis                         1,606.50         0.00        482.03
3918     Jessica Grenier                                88.73          0.00         26.62
3922     Megan Wilde                                   418.90          0.00        125.69
3923     Amy Dallman                                   200.00          0.00         60.01
3925     Mason McGinley                                218.38          0.00         65.52
3926     James Gray III                                500.85          0.00        150.28
3927     Lexi LeClair                                  134.38          0.00         40.32
3928     Michael D'Amato                               842.07          0.00        252.66
3929     Elizabeth Smith                               134.38          0.00         40.32
3930     Christopher J. Schmidt                        130.73          0.00         39.23
3931     Anna Curry                                    155.38          0.00         46.62
3932     Christina Olson                               130.73          0.00         39.23
3933     Russell Cluchey                              1,000.00         0.00        300.05
3934     Alex Kohler                                   350.00          0.00        105.02
3935     Jill Cook                                     576.45          0.00        172.96
3936     Clayton Collins                               726.08          0.00        217.86
3937     Morgan Krause                                  67.00          0.00         20.10
3938     Jake Herlache                                 130.19          0.00         39.06
3939     McKenna Russell                               155.38          0.00         46.62
3940     Tyler Ermis                                   949.20          0.00        284.81
3941     Stephanie Bucksa                              534.40          0.00        160.35
3942     Jennifer Lee Hake                             970.15          0.00        291.09

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh       Doc 195   Filed 07/14/21   Page 459 of 493
3943     Rebecca Young                              197.38          0.00         59.22
3944     Aaron Rommelfaenger                        319.73          0.00         95.93
3945     Nicole M. George                           324.45          0.00         97.35
3946     Autumn Wilcox                              200.00          0.00         60.01
3947     Bradley Brusky                             553.88          0.00        166.19
3948     Josephine M. O'Neal                        177.45          0.00         53.24
3949     Abbey Vanne                                762.30          0.00        228.73
3950     Brian Fortune                              497.00          0.00        149.12
3951     Gregg Shafen                               271.95          0.00         81.60
3952     Daniel Scott                               479.85          0.00        143.98
3953     Nathan Rantanen                            261.45          0.00         78.45
3954     Phil Pope Jr                               403.73          0.00        121.14
3955     Leevon Chinnock                            261.45          0.00         78.45
3956     Kaitlynn Bentle                            438.88          0.00        131.69
3957     Katie Seidl                                413.18          0.00        123.97
3958     Zachary Wickham                            130.73          0.00         39.23
3960     Karlee Rose Kuntze                         843.08          0.00        252.97
3961     Jessica Schilling                          177.45          0.00         53.24
3963     Nathan Bittorf                            1,078.88         0.00        323.72
3964     Whitney Everard                            155.38          0.00         46.62
3965     David Bawol                                400.00          0.00        120.02
3966     Bradley A. Smith                           288.23          0.00         86.48
3967     Alicia Tebo                                197.38          0.00         59.22
3968     Ambria (Amy) Yates                        2,706.38         0.00        812.05
3969A    Kathy Brockman                            3,025.00         0.00        907.65
3971     Paul Kehl                                  921.38          0.00        276.46
3972     Jaired Blaine                              876.75          0.00        263.07
3973     McKayla Zastrow                             77.69          0.00         23.31
3974     Amy Schuelke                               109.19          0.00         32.76
3975     Michele Wickham                            401.63          0.00        120.51
3979     Kaitlyn Nault                              382.19          0.00        114.68
3983     Jason Traber                               401.63          0.00        120.51
3985     Jerod Lowney                              1,066.03         0.00        319.86

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 460 of 493
3988     Chase Wardian                                     282.46          0.00         84.75
3990     Kody Hill                                         134.38          0.00         40.32
3991     Barbara Baer                                      338.63          0.00        101.61
3992     Nichole Polster                                   807.45          0.00        242.28
3993     Christian Benson                                  706.63          0.00        212.02
3994     Marty Schneidewind                                826.88          0.00        248.11
3995     Megan Cook                                         77.69          0.00         23.31
3996     Grace Rauch                                       134.38          0.00         40.32
3997     John Podlasek                                    2,430.75         0.00        729.35
3998     Michael Garcia                                    177.45          0.00         53.24
3999     Amy Supanich                                     1,467.77         0.00        440.40
4000     Todd Garrigan Jr.                                 130.73          0.00         39.23
4001     Ross Peterson                                     845.76          0.00        253.77
4002     Jamie Grubb                                       402.68          0.00        120.82
4003A    Miranda Nicole Vielbaum                           303.45          0.00         91.05
4004     Christopher Anklam                                507.68          0.00        152.33
4005     Benjamin J. Olson                                 479.85          0.00        143.98
4006     Jessika Guzman                                    360.66          0.00        108.22
4008     Kaitlin Slama                                     356.96          0.00        107.11
4009     Cole Mitchell                                        0.00         0.00          0.00
4010     Jeremy Roloff                                     762.30          0.00        228.73
4011     Erin Dyszelski                                    294.51          0.00         88.37
4012     Luke Ziemer                                       134.38          0.00         40.32
4014     Vicki Helein                                       67.19          0.00         20.16
4015     Jeffrey Weir                                      384.83          0.00        115.47
4016     Brody Arndt                                       228.88          0.00         68.68
4017     Colleen Kingsland                                 398.96          0.00        119.71
4018     Olivia Beyer                                       98.69          0.00         29.61
4019     Shelly and Christopher Misener                    288.23          0.00         86.48
4020     Sarah Spang                                       345.98          0.00        103.81
4021     Judith A. Huinker                                 774.38          0.00        232.35
4022     Patricia DeLorme                                  414.71          0.00        124.43
4023     Abbey Ambrosius                                   206.32          0.00         61.91

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh           Doc 195   Filed 07/14/21   Page 461 of 493
4024     Tyler Fayta                                155.38          0.00         46.62
4025     Gary Kuehn                                 260.16          0.00         78.06
4026     Nathan Bonenfant                           272.96          0.00         81.90
4027     Scott M. Winiki                            553.88          0.00        166.19
4028     Michael Shaub                              261.00          0.00         78.31
4029     William Presutto                           807.45          0.00        242.28
4030     Beth Rosin                                 300.00          0.00         90.01
4031     Jerald Gardiepy                            246.75          0.00         74.04
4032     Rachael Singer                             155.38          0.00         46.62
4033     Emily LaVine                               264.57          0.00         79.38
4034     William Tyler Butzlaff                    1,083.57         0.00        325.12
4035     Carli Finley                               130.73          0.00         39.23
4037     Jonathon E. Ripperdan                      675.09          0.00        202.56
4039     Gina and Ramon Sague                      1,650.00         0.00        495.08
4040     Allan Wakkuri                              130.73          0.00         39.23
4041     Laurie Wiench Grimm                        130.73          0.00         39.23
4043     LeAnn Salmi                                134.38          0.00         40.32
4045     Timothy Wozniczka                          204.23          0.00         61.28
4047     Erin Carmichael                             77.69          0.00         23.31
4050     Taylor Cook                                 77.69          0.00         23.31
4058     Dan Axberg                                 218.38          0.00         65.52
4059     Morgan Borchardtd                           77.69          0.00         23.31
4062     Bea Salm                                   518.65          0.00        155.62
4067     Jeffrey Hobbs                              204.23          0.00         61.28
4068     Cassie Leino                               639.45          0.00        191.87
4069A    Michael Nicola                            3,025.00         0.00        907.65
4070     Valerie Ploeckelman                       1,062.08         0.00        318.68
4071     Paul Coppola                               807.46          0.00        242.28
4073     Kody Campshure                                0.00         0.00          0.00
4075     Paul Munagian                             2,029.13         0.00        608.84
4076     Jack Desens                                392.65          0.00        117.81
4077     Tanner Edward Chouinard                    141.23          0.00         42.38
4078     Angela Floyd                               261.45          0.00         78.45

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh    Doc 195   Filed 07/14/21   Page 462 of 493
4079     Eric Tessier                               864.68          0.00        259.45
4080     Samantha Herman                            414.23          0.00        124.29
4082     Jeffrey L. Taylor                          350.70          0.00        105.23
4083     Tammi Miller                              1,120.35         0.00        336.16
4084     Amber Pearce                               500.85          0.00        150.28
4085     Alex Kurivial                              261.45          0.00         78.45
4086     Ahna J. Magness                            134.38          0.00         40.32
4087     Dustin J. Reilly                           858.90          0.00        257.71
4088     Makena Felten                              197.38          0.00         59.22
4089     Amanda Ernst                               359.63          0.00        107.91
4090     Cory W DuDeVoire                           271.95          0.00         81.60
4091     Stacey Lancaster                           717.68          0.00        215.34
4092     Anthony Capener                            130.73          0.00         39.23
4094     Tiffani King                              1,493.63         0.00        448.16
4095     Anthony Ray                                403.73          0.00        121.14
4096     Joshua D. Arnett                           846.00          0.00        253.84
4098     Susan P. Freetly                          1,165.50         0.00        349.71
4099     Tiffany Jacobsen                           828.45          0.00        248.58
4100     Richard Olson                              807.45          0.00        242.28
4101     Holly Feistner                             435.75          0.00        130.75
4102     Brandon Wells                              261.45          0.00         78.45
4103     Janet McWane                               233.07          0.00         69.93
4104     Neil J. Wolfe                              553.88          0.00        166.19
4105     Nicole Mroczynski                          303.45          0.00         91.05
4106     Gary Dean Paepke                           684.08          0.00        205.26
4107     Paul Perzinski                             642.88          0.00        192.90
4108     Jill Perock                                747.57          0.00        224.31
4109     Kent A Van De Leygraaf                     443.63          0.00        133.11
4110     Sue Brenwall                                75.00          0.00         22.50
4111     Abigail Schweiner                          100.00          0.00         30.00
4112     Mary Sanford                               155.38          0.00         46.62
4113     Robert Mindt                               271.95          0.00         81.60
4114     Casey Otto                                 157.48          0.00         47.25

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 463 of 493
4115     Clayton J. Lewis                             403.73          0.00        121.14
4116     Deanna Lindow                                172.50          0.00         51.76
4117     Allyson Tebon                                 67.19          0.00         20.16
4118     Alisa Mundt                                  671.92          0.00        201.61
4119     Tessa Birkholz                               717.68          0.00        215.34
4120     Caleb J. Luken                               151.73          0.00         45.53
4121     Joel T. Ditter                               175.00          0.00         52.51
4122     Daniel Mindt                                 479.85          0.00        143.98
4123     Alison Pujanauski                            214.19          0.00         64.27
4124     Cole R Thielen                               948.68          0.00        284.65
4125     Tabitha Lueneburg                            266.70          0.00         80.02
4126     Brenda and Thomas Vanden Bush               1,036.88         0.00        311.12
4127     Katie Carten                                 576.12          0.00        172.86
4128     Nick Soltis                                  261.45          0.00         78.45
4129     Jared LaBelle                                623.65          0.00        187.13
4130     Nicholas Brunette                            589.58          0.00        176.90
4131     Christopher Biersteker                       319.73          0.00         95.93
4132     Chelsea Maiers                               790.09          0.00        237.07
4133     Chelsea Shuda                                207.88          0.00         62.37
4134     Kennedy Klaus                                130.19          0.00         39.06
4135     Jacob Weymouth                                98.69          0.00         29.61
4136     Mike Lewis                                  2,422.35         0.00        726.83
4137     Charlene Trevino                             350.70          0.00        105.23
4138     Jeannette Basom                              338.63          0.00        101.61
4140     Josh Killerlain                              717.68          0.00        215.34
4141     Cheryl F. Marti                              202.13          0.00         60.65
4143     Gaye Trcka                                   338.63          0.00        101.61
4144     Nicole Lettow                                303.45          0.00         91.05
4145     Mackenzie Mattheis                           497.65          0.00        149.32
4146     Suzanne Cox                                  134.38          0.00         40.32
4147     Tyler Wright                                 287.69          0.00         86.32
4148     Luke N. Mangold                               67.19          0.00         20.16
4149     Christian Silvestri                          288.23          0.00         86.48

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 464 of 493
4152     Susie Olson                                     803.25          0.00        241.01
4153     Briana Handschke                               1,039.45         0.00        311.89
4154     Jonathan Hanson                                 402.68          0.00        120.82
4157     Jay Stadtmueller                                945.00          0.00        283.55
4158     Alexander S Villegas                            610.38          0.00        183.14
4159     Christopher Lamers                              290.82          0.00         87.26
4160     Justin Kleiber                                 1,693.13         0.00        508.02
4162     Sheena Kalepp                                    77.69          0.00         23.31
4163     Kari Kessel                                     201.57          0.00         60.48
4164     Brian Bond                                     1,255.76         0.00        376.79
4165     Katie Sotiros                                   155.38          0.00         46.62
4166     Gracie Corbett                                   67.19          0.00         20.16
4167     Renee Sponem                                    554.34          0.00        166.33
4168     Emma Neale                                       98.69          0.00         29.61
4169     Bobby J. Crocker or Julie Anderson              893.03          0.00        267.95
4171     Ireland Grenlie                                 400.00          0.00        120.02
4172     Skyler Vilwock                                 1,158.68         0.00        347.66
4173     Skyler Vilwock                                  617.38          0.00        185.24
4174     Stacey Clauss                                   261.45          0.00         78.45
4175     Peter Thomas                                   1,465.26         0.00        439.65
4176     Justin Nimmer                                   197.38          0.00         59.22
4184     Corinne J. Cornett                             1,294.28         0.00        388.35
4185     Katrin Humphrey                                 303.45          0.00         91.05
4186     Rachelle Rodriguez                             2,349.84         0.00        705.07
4187     Kelley Silcock                                  553.88          0.00        166.19
4188     Holly Pogliano                                  204.74          0.00         61.43
4189     Susan P. Freetly                                684.61          0.00        205.42
4190     Emily Nickel                                    553.88          0.00        166.19
4194     Chelsea Kerwin                                 1,600.00         0.00        480.08
4195     Karri Kepler                                    815.85          0.00        244.80
4196     Kyle Barkovich                                  717.68          0.00        215.34
4198     Edmund Hatch                                   2,459.63         0.00        738.01
4200     Tyler Wells                                      67.19          0.00         20.16

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh         Doc 195   Filed 07/14/21   Page 465 of 493
4201     Laura A. Pavloski                         585.38          0.00        175.64
4205     Nicole Lijewski                           677.25          0.00        203.21
4206     Dominic D'Acquisto                        261.45          0.00         78.45
4207     Alison Coovert                            119.69          0.00         35.91
4208     Laura Clay                                130.73          0.00         39.23
4209     Alyssa Nelson                              50.00          0.00         15.00
4210     Brianna Holliday                          413.18          0.00        123.97
4211     Marty J Brost                             413.18          0.00        123.97
4212     Zach Smith                                155.38          0.00         46.62
4213     Holly Ann Pogliano                        204.74          0.00         61.43
4214     Curtis Ward                               803.25          0.00        241.01
4215     Brenda Schellpfeffer                      803.25          0.00        241.01
4216     William Kienbaum                          197.38          0.00         59.22
4217     Stacy Albright                            359.63          0.00        107.91
4218     Scott Fogel                               261.45          0.00         78.45
4220     Richard Brehmer                           350.00          0.00        105.02
4221     Ryan Miller                               392.18          0.00        117.67
4222     Vickie Waskowiak                          803.25          0.00        241.01
4223     Joann Campbell                           1,354.50         0.00        406.42
4224     Joshua E Tessmer                         1,032.68         0.00        309.86
4225     Alivia Brandner                            76.13          0.00         22.84
4226     Karissa Brunette                          539.65          0.00        161.92
4227     Maria Francisco                            77.69          0.00         23.31
4228     Timothy Pahnke                            288.23          0.00         86.48
4229     Jason Kuehn                               439.95          0.00        132.01
4230     Abigail Sordahl                           204.74          0.00         61.43
4231     James Back                                 99.23          0.00         29.77
4232     Kristine Gay                              350.65          0.00        105.21
4233     Nathan Morris                            2,778.77         0.00        833.77
4234     Ryan Walejko                              177.45          0.00         53.24
4236     Mark Geier                               1,548.75         0.00        464.70
4237     John Gillmer                             1,996.33         0.00        599.00
4238     Tracey Larson                             272.96          0.00         81.90

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 466 of 493
4239     Melissa Asmondy                            425.25          0.00        127.60
4240     Peter J Soulier                            500.85          0.00        150.28
4243     Summer Blenker                             553.88          0.00        166.19
4245     Ryan Jordan                               1,487.50         0.00        446.32
4247     Mark Gezella II                            288.23          0.00         86.48
4248     Mason Robert Ritz                          350.70          0.00        105.23
4249     Mandy Rozmiarek                            438.38          0.00        131.54
4252     Tyler Hoefler                              130.73          0.00         39.23
4254     Jesse Liedke                               242.55          0.00         72.78
4255     Scott Hallgren                             350.70          0.00        105.23
4256     Sherrie Rosenau                            197.38          0.00         59.22
4257     Douglas Lane                               479.85          0.00        143.98
4258     Savannah Hildebrand                        288.23          0.00         86.48
4259     Jeff Huettl                                 67.19          0.00         20.16
4260     Jerome Weller                              677.25          0.00        203.21
4261     Angela Dollaway                           1,211.18         0.00        363.41
4262     John R Pluta                               155.38          0.00         46.62
4263     Collin Levy                                392.18          0.00        117.67
4264     Kamryn Griswold                            455.00          0.00        136.52
4265     Abby Ashauer                               273.00          0.00         81.91
4266     Jackie Ronsman                             134.38          0.00         40.32
4267     Ulee Vang                                  261.45          0.00         78.45
4273     Ashley Montrose                            807.45          0.00        242.28
4275     Douglas Lane                               281.38          0.00         84.43
4276     Lindsay Peterson                           151.19          0.00         45.36
4277     Karen Larson                               251.96          0.00         75.60
4278     Lori Coulahan                              652.58          0.00        195.81
4279     Clinton Diehl                              134.38          0.00         40.32
4280     Travis Boulanger                           350.70          0.00        105.23
4282     Angelica Morales                           500.85          0.00        150.28
4283     Emma Myhill                                409.50          0.00        122.87
4284     Katelyn Hansmann                            77.69          0.00         23.31
4285     Nicholas Doherty                           779.03          0.00        233.75

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 467 of 493
4286     Pete Rausch                               155.38          0.00         46.62
4287     Dawn Wiebelhaus                           201.57          0.00         60.48
4288     Stewart J. Boivin                         254.07          0.00         76.23
4289     Kayleigh Bonlander                         77.69          0.00         23.31
4290     Lance E. Ernsting                         840.00          0.00        252.04
4291     Autumn Keshick                            413.18          0.00        123.97
4292     William Farrow                            677.25          0.00        203.21
4293     Toni B. Dotson                            177.45          0.00         53.24
4294     Tracy L. Peterson                         660.45          0.00        198.17
4295     Kennedy Theobald                          810.57          0.00        243.21
4296     Madison Dunavant                         1,556.10         0.00        466.91
4297     Lexi Steele                               371.65          0.00        111.51
4299     Mariah Wallace                            576.45          0.00        172.96
4300     Ethan A. Ouellette                        621.08          0.00        186.35
4301     Scott Utke                                438.91          0.00        131.69
4302     Myles Parker                              100.00          0.00         30.00
4303     Judy Patz                                1,141.28         0.00        342.44
4304     Suzanna Heusman                           230.00          0.00         69.01
4305     Paula VandenEng                           576.46          0.00        172.97
4307     Johannah Kaminske                         518.65          0.00        155.62
4308     Hannah Heyerdahl                          677.26          0.00        203.21
4309     Courtney Christel                        1,345.58         0.00        403.74
4312     Hana Sobczak                                 0.00         0.00          0.00
4313     Renee Brown                               268.76          0.00         80.64
4314     Mickayla Davis                            377.96          0.00        113.41
4315     Terry Stephens                           1,278.90         0.00        383.73
4316     Robert Reed                               398.48          0.00        119.56
4317     Barbara Craighead                         356.96          0.00        107.11
4318     Amber Wiebelhaus                          278.25          0.00         83.49
4319     Laura Maeder                              338.63          0.00        101.61
4320     Alexis Louwagie                           201.57          0.00         60.48
4321     Jamie Rauwerdink                          177.45          0.00         53.24
4322     Travis Wiltzius                           401.63          0.00        120.51

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 468 of 493
4323     Lisa J Stumpf                              384.26          0.00        115.30
4325     Chad Giles                                 576.45          0.00        172.96
4326     Bonnie McGraw                             1,606.50         0.00        482.03
4327     Shelly Igl                                 510.26          0.00        153.10
4328     Tracy Schierl                             3,024.00         0.00        907.35
4329     Luke J. Brolin                              67.19          0.00         20.16
4330     Ross R. Bielema                            403.73          0.00        121.14
4331     Mitchell Waechter                          134.38          0.00         40.32
4332     Annalisa Suprenand                         155.38          0.00         46.62
4333     Samantha Seidl                             585.00          0.00        175.53
4334     Cassondra Garton                           388.45          0.00        116.55
4335     Michael Teletzke, Jr.                      576.45          0.00        172.96
4336     Stephanie Roth                             155.38          0.00         46.62
4337     Tony Singleton                             550.00          0.00        165.03
4338     Lori Loeffler                              177.45          0.00         53.24
4339     Andy Vollert                               155.38          0.00         46.62
4340     Erica MacIntosh                           1,527.76         0.00        458.40
4341     Nicholas J. Wilichowski                    200.00          0.00         60.01
4344     Tina Mack                                  345.98          0.00        103.81
4345     Anthony Eason                              118.13          0.00         35.44
4346     Kris Brugman                               130.73          0.00         39.23
4347     Anna Cleghorn                              500.85          0.00        150.28
4348     Danette R. Olson                           157.48          0.00         47.25
4349     Bradley Schwittay                          572.25          0.00        171.70
4350     Jacob Heynis                               479.85          0.00        143.98
4351     Donna R Waupoose                           864.68          0.00        259.45
4352     Christopher Alvin                          479.85          0.00        143.98
4353     Emily Conger                                  0.00         0.00          0.00
4354     Lori L. Coubal                            1,152.90         0.00        345.93
4355     Jameson Frank                              553.88          0.00        166.19
4356     John Heggesta                              220.50          0.00         66.16
4357     Jason Michael Kotek                        705.08          0.00        211.56
4358     Denise Lornson                             268.76          0.00         80.64

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 469 of 493
4359     Claudia Murray                                 201.57          0.00         60.48
4360     Norman Peters                                  553.88          0.00        166.19
4361     Lauren Retzlaff                                119.69          0.00         35.91
4362     Anthony Wayne Snyder                           500.00          0.00        150.02
4363     Nancy Sterletske/Denmark State Band            626.33          0.00        187.93
4364     Brittney Van Rossum                             77.69          0.00         23.31
4366     Emily Boyea                                    155.38          0.00         46.62
4368     Jodi Hewitt                                    667.76          0.00        200.36
4369     Ivan Lee                                       576.45          0.00        172.96
4370     Kenneth Hurley                                 303.45          0.00         91.05
4371     Carissa Dollahite                              303.45          0.00         91.05
4372     Dawn M Ziegler                                 109.19          0.00         32.76
4373     Patricia Albright                              414.75          0.00        124.45
4374     Adam Fisher                                   1,556.10         0.00        466.91
4376     Jamie L Nicholas                               606.90          0.00        182.10
4377     Stephen Lessard                                155.38          0.00         46.62
4379     Brittany Salmi                                 214.19          0.00         64.27
4380     Emily Albrecht                                  67.19          0.00         20.16
4385     Ian Vandergrinten                              233.07          0.00         69.93
4386     Elizabeth Atkins                               576.45          0.00        172.96
4387     Tim Kolb                                       288.23          0.00         86.48
4389     Tami Geiger                                     50.00          0.00         15.00
4390     Brandon Gardner                                130.73          0.00         39.23
4391     Kathy Smith                                    272.96          0.00         81.90
4392     Christina Eberhard                              67.19          0.00         20.16
4393     Amy S. Hillen                                  669.38          0.00        200.85
4394     Michael Eis                                    413.18          0.00        123.97
4395     Shelby Wiench-Warner                           288.23          0.00         86.48
4396     Shaina Wolf                                    152.25          0.00         45.68
4397     Marissa Lovejoy                                239.38          0.00         71.83
4398     Michael S Mann                                 198.45          0.00         59.54
4399     Megan Ruth Johnson                             119.69          0.00         35.91
4400     Madison Hardy                                  479.85          0.00        143.98

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh        Doc 195   Filed 07/14/21   Page 470 of 493
4401     Madison Brown                                   31.50          0.00          9.45
4402     Sam Fischer                                     77.69          0.00         23.31
4403     Jana Warden                                     67.19          0.00         20.16
4404     Paul Schroeder                                 807.45          0.00        242.28
4405     Brandon Lampi                                  479.85          0.00        143.98
4406     Jasmine Werman                                 639.45          0.00        191.87
4407     Tina Dumbleton                                1,173.38         0.00        352.07
4408     Brenda VanDyke                                2,031.76         0.00        609.63
4409     Roger J. Clark                                 130.73          0.00         39.23
4410     Erin Lindemann                                 250.00          0.00         75.01
4411     Floyd Schmidt                                     0.00         0.00          0.00
4412     Julie Buenzli                                  455.18          0.00        136.58
4413     Drew Rodgers                                   551.25          0.00        165.40
4414     Jodi Hewitt                                       0.00         0.00          0.00
4415     Kasey Behring                                  109.19          0.00         32.76
4416     Robert Snider                                  807.45          0.00        242.28
4419     Marce Marce                                   1,556.10         0.00        466.91
4420     Kendra Van Camp                                406.32          0.00        121.92
4424     John-Michael Robert Vinzant                   1,107.75         0.00        332.38
4427     Lauren Marino                                  151.73          0.00         45.53
4429     Natalie Mullendore                             281.38          0.00         84.43
4430     Shaina Smartt                                  303.45          0.00         91.05
4431     Diane Stormoen                                1,354.50         0.00        406.42
4432     John DeLuca                                   1,606.50         0.00        482.03
4433     Barbara Maki                                   677.25          0.00        203.21
4434     Mindy Metoxen                                  864.68          0.00        259.45
4435     Crystle L. Brockman                            261.45          0.00         78.45
4436     Kelly J. Robinson                              218.38          0.00         65.52
4437     Nicholas J. Pozolinski                         151.73          0.00         45.53
4438     Andrew Beierwaltes                            2,409.75         0.00        723.04
4439     Penny Tesch                                    200.00          0.00         60.01
4440     Neal Wermuth                                  1,165.50         0.00        349.71
4441     Jason A. Gessert                              1,588.65         0.00        476.67

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh        Doc 195   Filed 07/14/21   Page 471 of 493
4442     Ronald Skelton                            807.45          0.00        242.28
4443     Sarah Magee                               289.76          0.00         86.94
4444     Danielle Kilthau                          350.70          0.00        105.23
4446     Kenneth Richards                          921.38          0.00        276.46
4447     Marissa Maleck                            272.96          0.00         81.90
4448     Alexis G. Oliver                          917.18          0.00        275.20
4449     William N. Lauer                          119.69          0.00         35.91
4450     Linda Van Camp                            155.38          0.00         46.62
4451     Brendan Barkow                            444.12          0.00        133.26
4452     Sara Grell                               1,993.95         0.00        598.28
4453     Ronald A Hawes                            553.88          0.00        166.19
4454     Anna Anderson                             197.38          0.00         59.22
4455     Justin Smith                              719.26          0.00        215.81
4456     Grace B. Peterson                         134.38          0.00         40.32
4457     Amanda Zane                               377.96          0.00        113.41
4458     Aaron Schneider                           610.58          0.00        183.20
4459     Paul M. Bloch                              67.19          0.00         20.16
4461     Kyle Clauss                               266.18          0.00         79.87
4462     Erica Kampen                              576.45          0.00        172.96
4463     Richard Whybark                           288.23          0.00         86.48
4464     Brittni Johns                              67.19          0.00         20.16
4465     Cody Wedde                                177.45          0.00         53.24
4466     Sarah E. Ver Voort                         65.63          0.00         19.69
4468     Joann Lee Johnson                         828.45          0.00        248.58
4469     Travis Kluge                              177.20          0.00         53.17
4470     Connor Mclaughlin                          77.69          0.00         23.31
4471     Maggie Scharf                             103.94          0.00         31.19
4473     Diana Johnson                             791.18          0.00        237.39
4474     Olivia Meissner                            67.19          0.00         20.16
4477     Nicholas Schmitt                          399.51          0.00        119.87
4478     Andrew Patterson                          728.18          0.00        218.49
4481     Joshua Ybarra                            1,211.18         0.00        363.41
4482     Kyle Kositzke                             149.63          0.00         44.90

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 472 of 493
4483     William Schepis                          1,648.50         0.00        494.63
4485     Heather A. Schultz                       1,639.05         0.00        491.80
4486     Todd Mc Cormick                           275.07          0.00         82.53
4487     Adam J O'Connor                           748.13          0.00        224.48
4488     Jason Pierce                              261.45          0.00         78.45
4489     Megan Koepke                              134.38          0.00         40.32
4490     Greta K Stodieck                          553.88          0.00        166.19
4491     Michelle Eby                              134.38          0.00         40.32
4492     Lisa Schneider                            626.82          0.00        188.08
4493     Devin R. Houle                            460.18          0.00        138.08
4494     Amanda Caloun                             109.19          0.00         32.76
4496     Tyler Peterson                            134.38          0.00         40.32
4497     Kenneth Klarich                           251.96          0.00         75.60
4498     Jonathan Schueller                        733.95          0.00        220.22
4500     Peyton Diem                               404.25          0.00        121.30
4501     Tyler Hetzel                              585.38          0.00        175.64
4502     Alison Makinen                             50.00          0.00         15.00
4503     Lori Melahn                               470.38          0.00        141.14
4504     Jodi Wagner                               155.38          0.00         46.62
4505     Catherine Weyenberg                       719.26          0.00        215.81
4507     Kaitlyn Leitheiser                        155.38          0.00         46.62
4508     Katherine Wildman                         533.40          0.00        160.05
4509     Amy Perkins                               194.25          0.00         58.28
4510     Teri Murray                               392.18          0.00        117.67
4511     Theresa Payne                             272.96          0.00         81.90
4512     Bailey Kochevar                            67.19          0.00         20.16
4513     Jason Haynes                              807.45          0.00        242.28
4514     Dylan Herbst                              130.73          0.00         39.23
4515     Cotie Holbek                              214.19          0.00         64.27
4516     Roger Cieslinski                         1,455.83         0.00        436.82
4517     Tracy Schaub                             1,288.38         0.00        386.58
4518     Jason Hanson                              466.20          0.00        139.88
4519     Tanya Anderson                            388.50          0.00        116.57

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 473 of 493
4520     Matthew Buss                              413.65          0.00        124.12
4521     Dawson Steckbauer                         205.00          0.00         61.51
4523     Mitch VerVelde                             67.19          0.00         20.16
4524     Jay R. Moriva                             959.18          0.00        287.80
4525     Andrew Thomas Seiler                      508.15          0.00        152.47
4526     Abbey Williams                            155.38          0.00         46.62
4527     Kevin Grace                               553.88          0.00        166.19
4529     Jessica Goetzke                           134.38          0.00         40.32
4532     Cynthia Helke                              77.69          0.00         23.31
4536     Joshua Michael Longtin                    853.13          0.00        255.98
4537     Cody Kolka                                477.70          0.00        143.33
4538     Blythe Kramer                             288.23          0.00         86.48
4539     Kayla Murray                              685.13          0.00        205.57
4540     Rachel Lynn Schroeder                     288.23          0.00         86.48
4541     Alex Hanson                               560.00          0.00        168.03
4542     Matthew Ryan Khania                       288.73          0.00         86.63
4543     Alexandria Shibilski                        0.00          0.00          0.00
4544     Paul Hughes                               405.83          0.00        121.77
4545     Dylan Richardt                            585.39          0.00        175.65
4546     Sandra Katalinick                         677.25          0.00        203.21
4548     Amanda Stoner                             640.00          0.00        192.03
4550     Kyle Nabbefeld                             67.19          0.00         20.16
4551     Steven Rogers                             261.45          0.00         78.45
4552     Justin Sinjakovic                         130.73          0.00         39.23
4556     Julie M Guetzke                           319.73          0.00         95.93
4559     Allison M Richard                         575.38          0.00        172.64
4560     Jacqueline Cramer                         271.95          0.00         81.60
4561     Abbey Nelson                              500.85          0.00        150.28
4562     Shane Hale                                850.44          0.00        255.17
4563     Darryl Sundin                             286.13          0.00         85.85
4564     Rebecca Quast                             466.19          0.00        139.88
4565     Randal Lee                                330.75          0.00         99.24
4566     Jacob Lawrenz                             263.55          0.00         79.08

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 474 of 493
4567     Isabel Martinez                                576.45          0.00        172.96
4568     Shari Mason                                    118.13          0.00         35.44
4569     Conner Lanman                                  260.38          0.00         78.13
4570     Ginger Denton                                  937.65          0.00        281.34
4571     Margaret E. Schears                            553.88          0.00        166.19
4573     Troy Weyland                                  1,354.50         0.00        406.42
4574     Ashley Franklin                                795.13          0.00        238.58
4575     Kimberly Vande Hey                             272.96          0.00         81.90
4576     Dallas Humphrey                                594.45          0.00        178.36
4577     Megan Iwanski                                  677.25          0.00        203.21
4578     Kerri Fei                                      319.73          0.00         95.93
4579     Alen Maring                                   2,032.80         0.00        609.94
4583     Aubrey Lynne Carlson                           498.23          0.00        149.49
4584     Aerianna Price                                1,519.36         0.00        455.88
4587     David Mork                                    1,211.70         0.00        363.57
4590     Jordan Marquardt                               476.65          0.00        143.02
4596     Michelle Jankowski                             177.45          0.00         53.24
4597     Art Tselepis                                   774.38          0.00        232.35
4598     Brandon Mitchell                               194.25          0.00         58.28
4599     Larry Muenster                                 828.45          0.00        248.58
4600     Joshua Seefeldt                                302.38          0.00         90.73
4601     Nicholas Lyons                                 251.96          0.00         75.60
4602     Tanya and Zachary Michalski                   1,950.38         0.00        585.21
4603     Avery Martell                                  251.96          0.00         75.60
4604     Lori Arent                                     261.45          0.00         78.45
4605     Bart Knaga                                    1,211.18         0.00        363.41
4606     Josh Lyons                                     478.76          0.00        143.65
4607     Nick Muelder                                    67.19          0.00         20.16
4608     Lynn M. Slottke                                422.63          0.00        126.81
4610     Lee Brandriet                                  141.23          0.00         42.38
4612     Mitchell Musser                                109.19          0.00         32.76
4613     Michael Harris                                1,075.20         0.00        322.61
4614     Tyler C. Howard                               1,097.31         0.00        329.25

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh        Doc 195   Filed 07/14/21   Page 475 of 493
4615     Shannon Wepner                                 277.00          0.00         83.11
4616     Ken Jochem                                     422.63          0.00        126.81
4617     Lindsey Klug                                   134.38          0.00         40.32
4618     Justin Hauert                                  500.85          0.00        150.28
4619     Michael Barker                                1,600.00         0.00        480.08
4620     Roch Cournouyer Mongrain                       414.71          0.00        124.43
4621A    Mike Glass                                     303.58          0.00         91.09
4622     Colin Saegert                                  155.38          0.00         46.62
4623     Brianna Diedrich                               288.23          0.00         86.48
4626     Michael Javier Gonzalez Gonzalez                  0.00         0.00          0.00
4627     Joel Trede                                     282.45          0.00         84.75
4628     Kelly Lynn Christopherson                      272.96          0.00         81.90
4629     Justin Koplien                                 677.26          0.00        203.21
4630     Brian Hagler                                   452.56          0.00        135.79
4631     Andrew Brown                                  1,556.10         0.00        466.91
4636     Shanna Smith                                   130.73          0.00         39.23
4637     Angie Hodkiewicz                               218.38          0.00         65.52
4638     Christopher Geirach                           2,370.38         0.00        711.23
4639     Julie Bishop                                   100.00          0.00         30.00
4645     Brittney Duford                                369.57          0.00        110.89
4647     Ashley Franklin                                   0.00         0.00          0.00
4648     Ryan Sinjakovic                                 67.19          0.00         20.16
4649     Holly Hotchkiss                                639.45          0.00        191.87
4652     Zach Hautala                                   288.23          0.00         86.48
4653     Maya Zorn                                      272.96          0.00         81.90
4654     Phillip Hahn                                   402.68          0.00        120.82
4655     Trevor Marquardt                               119.69          0.00         35.91
4657     Maddie Gryzik                                  155.38          0.00         46.62
4659     Trisha Miller                                 1,606.50         0.00        482.03
4660     Jason Bednarski                                479.85          0.00        143.98
4661     Alexander Hugdahl                              261.45          0.00         78.45
4662     Amyjo Johnson                                 1,743.00         0.00        522.99
4663     Mae Micolichek                                 155.38          0.00         46.62

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh        Doc 195   Filed 07/14/21   Page 476 of 493
4664     Daniel Runge                              717.16          0.00        215.18
4665     John Steppan                              507.68          0.00        152.33
4666     Jennifer Vander Zanden                   1,267.88         0.00        380.43
4668     Matthew Christian                         139.13          0.00         41.75
4669     Sarah Christian                            67.19          0.00         20.16
4670     Lili Duvnaj                               288.23          0.00         86.48
4671     Jessican Henning                          239.38          0.00         71.83
4672     Sean Mitchell                             690.34          0.00        207.14
4673     Tara Schepp                               134.38          0.00         40.32
4674     Amanda Jacobchick                         437.32          0.00        131.22
4675     Taleigh Fox                               180.00          0.00         54.01
4676     Amanda Heckert                            303.45          0.00         91.05
4677     Mike Goede                                766.50          0.00        229.99
4679     Noelle Kellner                            664.13          0.00        199.27
4680     Slade Clark                                  0.00         0.00          0.00
4681     Jeffrey Micklo                            500.85          0.00        150.28
4683     Kimberly Hein                            1,083.57         0.00        325.12
4684     Alexys Jenkins                            576.46          0.00        172.97
4685     Greg Wright                               252.00          0.00         75.61
4686     Karen Koch                                218.38          0.00         65.52
4687     Jordan Klinker                            130.73          0.00         39.23
4688     Tyler Schmitz                             307.13          0.00         92.15
4691     Tracy Mikle                               155.38          0.00         46.62
4692     Dave Kuchenbecker                        1,982.40         0.00        594.82
4694     Curt Long                                 177.45          0.00         53.24
4695     Jonathan R Draves                         195.00          0.00         58.51
4696     Benjamin Lelinski                            0.00         0.00          0.00
4697     Levi Kempka                               655.15          0.00        196.58
4698     Chelsea Davenport                         303.45          0.00         91.05
4699     Mae Cornelius                             705.08          0.00        211.56
4700     Timothy Monts, Jr.                       1,299.50         0.00        389.91
4701     Shannon S Kraus                           377.96          0.00        113.41
4702     Jennifer Van De Hei                       155.38          0.00         46.62

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 477 of 493
4703         Elizabeth Kahler                                          449.34               0.00         134.82
4704         Alexia Weber                                              200.00               0.00          60.01
4705         Brian Dehn                                              1,338.76               0.00         401.69
4707         Ashton Forsythe                                           705.57               0.00         211.71
4708         Aaron Dassey                                              130.73               0.00          39.23
4709         Chelsey Johnson                                           785.30               0.00         235.63
4710         Peter Marohl                                              553.88               0.00         166.19
4711         Jody Williams                                           2,968.27               0.00         890.63
4712         Nick Herzfeldt                                            303.45               0.00          91.05
4713         Brando J. Holcomb                                       1,170.75               0.00         351.28
4714         Bryr Harenda                                              151.73               0.00          45.53
4715         Steven Kavalauskas                                        402.68               0.00         120.82
4717         Julie Steger                                              109.19               0.00          32.76
4718         Barbara Neal                                              585.38               0.00         175.64
4719         Anthony Lavere                                            479.85               0.00         143.98
4720         Trisha Houfek                                             319.73               0.00          95.93
4727         Ricardo Guajardo                                          828.45               0.00         248.58
4728         Bryce Winters                                             392.18               0.00         117.67
4729         Tara Drefahl                                              479.85               0.00         143.98
4730         Claire Burkard                                            275.07               0.00          82.53
4731         Melinda Johnson                                           486.43               0.00         145.95
                                               Total to be paid for priority claims:    $          653,540.16
                                               Remaining balance:                       $                0.00
             The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).




 UST Form 101-7-TFR (05/1/2011)

                   Case 20-27367-gmh           Doc 195      Filed 07/14/21         Page 478 of 493
            Timely claims of general (unsecured) creditors totaling $ 456,208.88 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            WNCY-FM/Midwest Communications, Inc.                    5,603.91               0.00                0.00
  2            WHBZ/Midwest Communications, Inc.                         786.98               0.00                0.00
  3            WOZZ-FM/Division of WRIG, Inc.                          1,133.03               0.00                0.00
  7            Racheal Kaske                                             258.00               0.00                0.00
  9B           Robert Livingston                                       2,909.14               0.00                0.00
 180B          Greg Oppermann                                            944.00               0.00                0.00
 523B          David Wagner                                               87.20               0.00                0.00
 726B          Trent Rahmlow                                               1.00               0.00                0.00
 913B          Robert Osheim                                             710.85               0.00                0.00
1024           Derek Michals                                           1,002.21               0.00                0.00
1031           Evan Tennie                                               218.38               0.00                0.00
1075B          Cristy Wildenberg                                           3.00               0.00                0.00
1123           Michaela Schaubroeck                                      136.48               0.00                0.00
1124           Christopher Stratton                                      261.45               0.00                0.00
1136           Shelly Severson                                           554.34               0.00                0.00
1230           Melanie Stollfuss                                         392.65               0.00                0.00
1231           Andrew Hatopp                                             575.38               0.00                0.00
1363           Jennifer Birr                                             677.25               0.00                0.00
1399           Tyler Parizek                                             130.73               0.00                0.00
1400           Sandy Vang                                                553.88               0.00                0.00
1403B          Kenneth Marron                                            275.63               0.00                0.00
1406B          Phillip Heimbruch                                       1,925.75               0.00                0.00
1413           Jill Heft                                                 401.63               0.00                0.00
1415           Sarah Drella                                               77.69               0.00                0.00
1416           Lara Totzke                                                77.69               0.00                0.00
1420           Gerri Lee Seis                                          1,394.91               0.00                0.00


  UST Form 101-7-TFR (05/1/2011)

                     Case 20-27367-gmh           Doc 195       Filed 07/14/21        Page 479 of 493
1531     Kristal Ann Kuhr                                 197.38          0.00        0.00
1539     William Crouch                                    84.53          0.00        0.00
1542B    Scott Hein                                       298.25          0.00        0.00
1634     Connie Thompson                                  100.00          0.00        0.00
1650     Sabrina Schwietzer                               700.88          0.00        0.00
1683     Kevin Taylor                                     677.25          0.00        0.00
1685     4 Ross Investments III, LLC                         0.00         0.00        0.00
1724B    Chris Carter                                     497.75          0.00        0.00
1739     Bryan Cole                                       407.00          0.00        0.00
1744     Nicole Larsen                                    197.38          0.00        0.00
1773     Julie Stein                                      677.25          0.00        0.00
1782     Kathryn Norris                                   261.45          0.00        0.00
1793     Maxwell Pace                                     414.23          0.00        0.00
1797     Steve Mushall                                   1,804.95         0.00        0.00
1798     Heidi Okreglicki                                 201.57          0.00        0.00
1800     Christopher Slinger                              807.45          0.00        0.00
1801     Erik Peterson                                    270.38          0.00        0.00
1802B    Shawn Gourley                                    120.80          0.00        0.00
1803     Tricia Hendley                                  2,331.00         0.00        0.00
1805     Anne Wernecke                                    300.00          0.00        0.00
1807     Tiffany Hendrickson                              359.63          0.00        0.00
1821B    Nicole Clark                                    2,524.90         0.00        0.00
1834     Beth Garncarz                                    398.69          0.00        0.00
1835     Tieranny Noel Zarter                             310.76          0.00        0.00
1837     Justin Marchand                                  251.96          0.00        0.00
1839     Lisa Brown                                       493.45          0.00        0.00
1840     Kaily McAuliffe                                   77.69          0.00        0.00
1842     Keith Sengenberger                               639.45          0.00        0.00
1847     Cindy Van Rite                                   155.38          0.00        0.00
1848     Sydney Malicki                                   130.19          0.00        0.00
1859B    Joann Heier                                      640.02          0.00        0.00
1866     Lakefront Communications, LLC                   2,880.00         0.00        0.00
1873     Jeremy Hargens                                  3,836.70         0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh         Doc 195   Filed 07/14/21   Page 480 of 493
1882     Matt Stiltjes                                816.90          0.00        0.00
1894     Wendy Bonikowske                             197.38          0.00        0.00
1948     Jodi Riemenschneider                        1,706.20         0.00        0.00
1957     Jodi Riemenschneider                        1,706.20         0.00        0.00
2001     Justin Noe                                   500.85          0.00        0.00
2031     Christy Madigan                              197.38          0.00        0.00
2036     Scott Daniel Bonnett                         299.25          0.00        0.00
2037     Brett Bradison                               134.38          0.00        0.00
2038     Alyssa Salas                                 361.15          0.00        0.00
2040     Katie Bleck                                  377.96          0.00        0.00
2041     Ryan Jordan                                 1,487.60         0.00        0.00
2044     Steven Shutts                               1,032.68         0.00        0.00
2053     Kennedy Carlson                              250.00          0.00        0.00
2055     Kourtney Krohn                                70.00          0.00        0.00
2058     Angela Tuchalski                             479.85          0.00        0.00
2059     Kelly Berres                                 155.38          0.00        0.00
2064     Steve Luebbers                               130.73          0.00        0.00
2079     Jamie Forler                                 576.45          0.00        0.00
2107     Ashley Mercer                                261.45          0.00        0.00
2136     Jenell Wood                                 1,300.18         0.00        0.00
2169B    Scott Gerald Smith                            72.50          0.00        0.00
2189     Steve Sobotta                                130.00          0.00        0.00
2217     Levi Anttila                                    0.00         0.00        0.00
2231     Liza Klitzka                                 155.38          0.00        0.00
2235     Lexi Brown                                   198.45          0.00        0.00
2238     Miranda Frazier                              354.90          0.00        0.00
2243     Michelle Reyes                               400.00          0.00        0.00
2244     June Elizabeth Schumacher                    717.68          0.00        0.00
2245     Ashley Reyes                                 130.19          0.00        0.00
2247     Michelle Reyes                               400.00          0.00        0.00
2248     Ashley Reyes                                 130.19          0.00        0.00
2283     Shane McCarty                                272.96          0.00        0.00
2298     Jeffrey Jawson                               130.73          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh     Doc 195   Filed 07/14/21   Page 481 of 493
2300     Sierra Schomer                             314.94          0.00        0.00
2302     Sierra Schomer                             314.94          0.00        0.00
2332B    Megan White                                  16.70         0.00        0.00
2435     Paige Welch                                134.38          0.00        0.00
2436     Paige Welch                                134.38          0.00        0.00
2444     Marie Blawat                               155.38          0.00        0.00
2459     Reed Hafeman                               239.38          0.00        0.00
2460     Jamie Hasenstein                           807.45          0.00        0.00
2461     Emily Kohlwey                              398.96          0.00        0.00
2462     Cindy Schilling                            807.45          0.00        0.00
2464     Shannon Weyenberg                          200.00          0.00        0.00
2465     Kristina Edwards                           576.45          0.00        0.00
2466     Troy Michalski                             500.85          0.00        0.00
2467     Michelle Wagner                            119.69          0.00        0.00
2468     Amy Buchanan                               327.57          0.00        0.00
2469     George Schumacher                          717.68          0.00        0.00
2471     Thomas R. Fuller                           197.38          0.00        0.00
2472     Sokha Sean                                   99.23         0.00        0.00
2473     Eric Steif                                 134.38          0.00        0.00
2477     Matthew Camden White                       218.38          0.00        0.00
2478     Beth Roberts                               100.00          0.00        0.00
2482     Dana Jane Tuszke                           151.73          0.00        0.00
2483     David Steinruck                            261.45          0.00        0.00
2499     Trevor Anderson                            109.19          0.00        0.00
2502     Ford Dealers Assn.                      175,000.00         0.00        0.00
2513     Hannah Oliver                              131.24          0.00        0.00
2611     Corey L. Canniff                          1,165.50         0.00        0.00
2625     Taylor Luepke                              155.38          0.00        0.00
2630     Randy Lindner                              576.45          0.00        0.00
2631     Santino Zizzo                              151.73          0.00        0.00
2632     Jessica Anderson                          1,288.35         0.00        0.00
2633     Tyler Koerth                               261.45          0.00        0.00
2671B    Andrew Beaulieu                            200.00          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 482 of 493
2684     Diane Knoske                              194.25          0.00        0.00
2729     Linda Will                                261.45          0.00        0.00
2744     Thomas Wendtland                          923.91          0.00        0.00
2756     Shannon Rantanen                          286.13          0.00        0.00
2789     Caleb Andes                                67.19          0.00        0.00
2791     Jacob Boening                             150.00          0.00        0.00
2792     Daryl H Jeno                             1,089.38         0.00        0.00
2793     Marcia Schodrow                           546.51          0.00        0.00
2813B    Devin Sellnow                            1,471.50         0.00        0.00
2814B    Tory Riebe                               1,634.38         0.00        0.00
2819     Neal Harding                              261.45          0.00        0.00
2862     Kate Lamont                                  0.00         0.00        0.00
2864     Taylor Hoffman                            175.00          0.00        0.00
2865     Brad Schneider                            354.90          0.00        0.00
2866     Kerri Vogel                               338.07          0.00        0.00
2867     Tony Combs                               1,968.75         0.00        0.00
2902     Chad Perre                               1,165.50         0.00        0.00
2946     BrookLynn Lenz                               0.00         0.00        0.00
2950     Chad Vincent                              288.23          0.00        0.00
2951     Jordyn Snell                              151.73          0.00        0.00
2952     Richard J Lukas Jr                        134.38          0.00        0.00
2954     Brenda Thomas                            1,446.90         0.00        0.00
2955     Martina Jacobson                         1,000.00         0.00        0.00
2964B    Tracy Schultz                             287.76          0.00        0.00
3001     Scott Nicklas                            1,947.75         0.00        0.00
3003     Nicholas Zach                            1,860.50         0.00        0.00
3007     Rebecca DeJardin                          266.70          0.00        0.00
3009     Elisha Laird                              220.50          0.00        0.00
3010     Will Denoyer                                 0.00         0.00        0.00
3014     Kristen Anderson                          268.76          0.00        0.00
3017     Brandon Ciske                             413.18          0.00        0.00
3019     Carla Scheuer                             557.03          0.00        0.00
3078     Barb Kennow                               677.25          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 483 of 493
3087     Kristen Wisser                                 77.69          0.00        0.00
3160B    Annamae Caswell                              1,561.40         0.00        0.00
3166     Donald Totman                                 479.85          0.00        0.00
3176     Stacy Braun                                   344.38          0.00        0.00
3186     Kohel Drywall                                8,000.00         0.00        0.00
3189     Evelyn Tollar                                  67.19          0.00        0.00
3190     Tiffany Dulock                                479.85          0.00        0.00
3191     Ashlyn Libby                                  218.38          0.00        0.00
3192     Reed Albinger                                 155.38          0.00        0.00
3194     David Wagner                                 3,112.20         0.00        0.00
3195     Ryan Williams                                 610.58          0.00        0.00
3196     Carol Topp                                    350.00          0.00        0.00
3216     Kristina Wondra                               197.38          0.00        0.00
3242     Bailey Klein                                  261.45          0.00        0.00
3244     Alexander Legault                             130.73          0.00        0.00
3289     Mad City Windows and Baths                   9,100.00         0.00        0.00
3292     Tracy Kiefert                                    0.00         0.00        0.00
3293     Tracy Kiefert                                    0.00         0.00        0.00
3294     Danielle Aranda                                99.23          0.00        0.00
3340     Kevin Schueller                               741.30          0.00        0.00
3343     Peter Schnoor                                 109.19          0.00        0.00
3345     Amber Schwark                                 674.63          0.00        0.00
3346     Katie Hauke                                    97.13          0.00        0.00
3349     Weslee Blosenski                              373.76          0.00        0.00
3351     Rick Harner                                   747.88          0.00        0.00
3384B    David Holz                                    127.63          0.00        0.00
3392     Hanna Rohrer                                  109.19          0.00        0.00
3435     Alexis Hagstrom                                77.69          0.00        0.00
3437     Sarah Baumgartner                             690.84          0.00        0.00
3438     Adam Brotski                                  486.15          0.00        0.00
3450     Kassie Diane Brugman                          512.38          0.00        0.00
3451     Kristina Meloy                                177.45          0.00        0.00
3452     Jessica Dodds                                 177.45          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh       Doc 195   Filed 07/14/21   Page 484 of 493
3453     Nariah Ketchum                             119.69          0.00        0.00
3454     Jeremy McConnell                           589.58          0.00        0.00
3455     Ryan Gorsuch                               826.88          0.00        0.00
3456     Nicholas Schommer                           67.19          0.00        0.00
3488     Susan P. Freetly                           500.85          0.00        0.00
3491     Janelle Johnson                             98.69          0.00        0.00
3497     Brooke Veldt                               300.00          0.00        0.00
3502     Angela Cochran                             472.50          0.00        0.00
3594     Eric Stiltjes                              261.45          0.00        0.00
3598     Jennifer Bostedt                           551.25          0.00        0.00
3606     Jason Semling                             1,133.95         0.00        0.00
3607     Ethan Hendricks                            402.68          0.00        0.00
3608     Nick Plahn                                 826.28          0.00        0.00
3613     Lindsey Fergus                             177.45          0.00        0.00
3614     Jane Steger                                134.38          0.00        0.00
3616     Abigail Nellessen                          249.00          0.00        0.00
3623     Angela M Rice                             2,263.28         0.00        0.00
3646     Sarah Hamilton                             155.38          0.00        0.00
3647     Dan Krug                                   288.23          0.00        0.00
3649     Stacey L Neu                               260.38          0.00        0.00
3650     Daniel Black                               119.69          0.00        0.00
3651     Robert Sprenkle                            906.68          0.00        0.00
3654     Keegan Horan                                67.19          0.00        0.00
3655     Jason Planting                             585.38          0.00        0.00
3656     Nick Miller                                 67.19          0.00        0.00
3657     James Gieryk                               564.90          0.00        0.00
3658     Trinity Rucker                              67.19          0.00        0.00
3661     Brady Thiel                                261.45          0.00        0.00
3662     Grace Kowalkowski                          119.69          0.00        0.00
3664     Samantha Goldade                           134.38          0.00        0.00
3665     Carole Benson                              576.45          0.00        0.00
3666     Susan Riewe                                 67.19          0.00        0.00
3667     Korri Kujawa                               272.96          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

               Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 485 of 493
3668     Neiko Levenhagen                          288.23          0.00        0.00
3672     David Smith                              1,000.00         0.00        0.00
3678     Jill D. Ronk                              272.96          0.00        0.00
3707     Charley J Hopp                            288.23          0.00        0.00
3720     Rita Heyroth                              329.70          0.00        0.00
3721     Courtney Keiser                           667.76          0.00        0.00
3730     Rita Heyroth                              329.70          0.00        0.00
3731B    Joshua Woodward                              5.95         0.00        0.00
3748     Aimee Willems                             398.96          0.00        0.00
3765     Steve Oudenhoven                          288.23          0.00        0.00
3766     Eric T Sauet                             2,196.60         0.00        0.00
3767     Jason Nelson                              879.34          0.00        0.00
3781     Brandon Ivey                              465.68          0.00        0.00
3782     Calvin Creapeau                           218.38          0.00        0.00
3792     Shannon Jacobson                          600.00          0.00        0.00
3799     Jonathan Dewey                            354.90          0.00        0.00
3800     Joel Jahnke                               288.23          0.00        0.00
3801     Spencer Schroeder                         261.45          0.00        0.00
3802     Mark K Miller                             356.96          0.00        0.00
3828     Melissa Reali                             419.96          0.00        0.00
3832     Nick G. Techel                            640.44          0.00        0.00
3842     Karley Aurand                             251.96          0.00        0.00
3843     Susan P. Freetly                          252.00          0.00        0.00
3845     Alison Schulenburg                        109.19          0.00        0.00
3848     Keegan Knox                               576.45          0.00        0.00
3849     Jason Bailey                              842.07          0.00        0.00
3850     Rick Griffin                              960.75          0.00        0.00
3851     Natasha Bebo                              240.00          0.00        0.00
3880     Taylor Larson                             356.96          0.00        0.00
3881     Leigh Parker                             1,410.15         0.00        0.00
3886     Chelse Grigg                              807.45          0.00        0.00
3887     Samantha Deruz                            241.50          0.00        0.00
3888     Justin Beck                              1,357.13         0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 486 of 493
3889     Kurtis Stoddard                               151.73          0.00        0.00
3890     Paul Kluz                                     270.38          0.00        0.00
3892     Kathy Behn                                   1,307.25         0.00        0.00
3903     Jeff Ksobiech                                 119.69          0.00        0.00
3915     Kathryne (Katie) Kohlman                      272.96          0.00        0.00
3919     Lisa Bosio                                    677.25          0.00        0.00
3920     Jessie Zach                                    75.00          0.00        0.00
3921     Brandon Koval                                 948.68          0.00        0.00
3924     Kaylee Legois                                  67.19          0.00        0.00
3959     Chance Wall                                   621.08          0.00        0.00
3962     Michael D. Lehman                             392.18          0.00        0.00
3969B    Kathy Brockman                                760.25          0.00        0.00
3970     Hannah Brown                                  377.96          0.00        0.00
3976     Ulna Etsitty                                 4,478.00         0.00        0.00
3977     JPMorgan Chase Bank, N.A.                     310.99          0.00        0.00
3978     Jordan Herring                                523.95          0.00        0.00
3980     Megan Elizabeth Livingston                    197.38          0.00        0.00
3981     Connie Evers                                  155.38          0.00        0.00
3982     Tracy Kiefert                                    0.00         0.00        0.00
3984     Elizabeth Wulff                               197.38          0.00        0.00
3986     Layne Neuenfeldt                               50.00          0.00        0.00
3987     Aaron Klapper                                 130.19          0.00        0.00
3989     Katrice Breselow                              576.45          0.00        0.00
4003B    Miranda Nicole Vielbaum                       261.45          0.00        0.00
4007     Austin Quartullo                              155.38          0.00        0.00
4013     Sally Van Camp                                 77.69          0.00        0.00
4036     Michael Middleton                             755.92          0.00        0.00
4038     Kaitlyn Brabbit                               155.38          0.00        0.00
4042     Rebecca Geiyer                                119.68          0.00        0.00
4044     Breanna Stadler                               377.96          0.00        0.00
4046     Becca Wherry                                  151.73          0.00        0.00
4048     Connor G Jacobson                             130.73          0.00        0.00
4049     Jeremy Shawmeker                              151.73          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh       Doc 195   Filed 07/14/21   Page 487 of 493
4051     Deann Brown                               642.57          0.00        0.00
4052     Krissy Weidenfeller                       272.96          0.00        0.00
4053     Julia Johnson                              77.69          0.00        0.00
4054     Jed Manske                                263.00          0.00        0.00
4055     Jessica Paulsen                           261.45          0.00        0.00
4056     Alexis Davis                              807.45          0.00        0.00
4057     Mike Dolan                                203.69          0.00        0.00
4060     Christopher Holden                        319.73          0.00        0.00
4061     Mariah Smitala                            177.45          0.00        0.00
4063     Jeff Van Dyn Hoven                       3,110.63         0.00        0.00
4064     Rachel Derouin                            134.38          0.00        0.00
4065     Susan P. Freetly                          863.00          0.00        0.00
4066     Susan P. Freetly                          312.38          0.00        0.00
4069B    Michael Nicola                           1,756.20         0.00        0.00
4072     Leah Walker                               155.00          0.00        0.00
4074     Susan P. Freetly                          261.45          0.00        0.00
4081     Kyle Hogen                                130.73          0.00        0.00
4093     Jason M Mentzel                          1,697.33         0.00        0.00
4097     Aaron Hannah                              717.68          0.00        0.00
4139     Cynthia Kanak                             761.25          0.00        0.00
4142     Natalie Bodette                           124.94          0.00        0.00
4150     Jack Campbell                             130.73          0.00        0.00
4151     Jeff N Montsma                           1,197.00         0.00        0.00
4155     Felicia Pataska                          2,071.13         0.00        0.00
4156     Kayla Parvin                              543.91          0.00        0.00
4161     Toys for Trucks, Inc                     3,750.00         0.00        0.00
4170     Matt Kluck                               1,498.88         0.00        0.00
4177     Anthony Sterlavage                        356.96          0.00        0.00
4178     Susan P. Freetly                          450.00          0.00        0.00
4179     Nicholas Nielsen                          700.00          0.00        0.00
4180     Ryan Geenen                               871.50          0.00        0.00
4181     Alicia Campion                            807.00          0.00        0.00
4182     Alyssa Schwartz                           921.90          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 488 of 493
4183     Cody Lanham                               444.43          0.00        0.00
4191     Abigail Sordahl                           204.74          0.00        0.00
4192     Parker Buth                               130.19          0.00        0.00
4193     Chelsea Kerwin                           1,700.00         0.00        0.00
4197     Allison Dobrunz                              0.00         0.00        0.00
4199     Lori Holland                              350.70          0.00        0.00
4202     Jordyn Sartain                            500.00          0.00        0.00
4203     Tari Martin                              3,404.63         0.00        0.00
4204     Jeff N. Montsma                          1,197.00         0.00        0.00
4219     Amanda McIntire                            45.00          0.00        0.00
4235     Jesse Dolgner                             543.91          0.00        0.00
4241     Christopher Groesbeck                     450.00          0.00        0.00
4242     Sherry Kennedy                            803.25          0.00        0.00
4244     Brenda Crow                               436.00          0.00        0.00
4246     Danielle Paszkiewicz                      369.57          0.00        0.00
4250     Debra Bartz                               576.45          0.00        0.00
4251     Abigail Kallaher                          214.19          0.00        0.00
4253     Tiffany Bednarczyk                        159.00          0.00        0.00
4268     Shannon Walker                            843.68          0.00        0.00
4269     Leann Peterson                           1,500.00         0.00        0.00
4270     Brian Pezon                               215.25          0.00        0.00
4271     Aly Boettcher                              67.19          0.00        0.00
4272     William Feldkamp                          677.25          0.00        0.00
4274     Zach Yaeger                              1,154.48         0.00        0.00
4281     Tiffany Terrell                           114.44          0.00        0.00
4298     Kyle Wallendal                               0.00         0.00        0.00
4306     Michael Murphy                             67.19          0.00        0.00
4310     Jon Christian Fogleson                    807.45          0.00        0.00
4311     Chris Holinbeck                           251.96          0.00        0.00
4324     Elijah O'Laughlin                          79.00          0.00        0.00
4342     Jennifer L Sleeman                       2,018.63         0.00        0.00
4343     Kirstin Schernecker                       149.00          0.00        0.00
4365     John Nagel                                254.07          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 489 of 493
4367     Diane Demeuse                                2,256.44         0.00        0.00
4375     Kristi Busscher                               414.00          0.00        0.00
4378     Jarrod Michail Kaczanowski                    119.69          0.00        0.00
4381     Tucker Jahnke                                 159.00          0.00        0.00
4382     Justin Schoen                                 414.23          0.00        0.00
4383     Troy Dilley                                    88.73          0.00        0.00
4384     Meghan Wenninger                              491.34          0.00        0.00
4388     Phillip Levenhagen                            543.90          0.00        0.00
4417     Gordon James                                  575.67          0.00        0.00
4418     Josh Kent                                    2,349.90         0.00        0.00
4421     Carly LaFave                                   67.19          0.00        0.00
4422     Scott Rajchel                                1,556.10         0.00        0.00
4423     Norman Schwebs                               2,955.75         0.00        0.00
4425     Branson Rawlings                             2,233.35         0.00        0.00
4426     Craig A Ramthun                               576.45          0.00        0.00
4428     Joshua Strean                                 480.38          0.00        0.00
4445     Reilly Freund                                 677.25          0.00        0.00
4460     Cierra Snyder                                    0.00         0.00        0.00
4467     Anthony Young                                2,150.40         0.00        0.00
4472     Kayla Keepers                                 261.45          0.00        0.00
4475     Kaitlin Armbruster                            680.38          0.00        0.00
4476     David Evans                                   576.45          0.00        0.00
4479     Natalie Nigbor                                 67.19          0.00        0.00
4480     Haley Minor                                    67.19          0.00        0.00
4484     John Woehrer                                  968.63          0.00        0.00
4495     Seneca Bivens                                 157.51          0.00        0.00
4499     Erika Rausch                                  288.23          0.00        0.00
4506     Brianna Kerscher                              371.65          0.00        0.00
4522     Taylor Jagodinski                             151.73          0.00        0.00
4528     Thomas Smith                                  828.45          0.00        0.00
4530     Andrea Daniel                                 303.45          0.00        0.00
4531     Chad Empey                                    694.58          0.00        0.00
4533     Ashley Sodemann                               130.73          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh       Doc 195   Filed 07/14/21   Page 490 of 493
4534     Christina Torpey                          319.73          0.00        0.00
4535     Adam McSorley                             412.65          0.00        0.00
4547     JennaMarie P. Pagel                       272.96          0.00        0.00
4549     William Mueller                           130.73          0.00        0.00
4553     Lucas Simon                              1,556.10         0.00        0.00
4554     WRLO/NRG Media, LLC                      5,457.00         0.00        0.00
4555     Jeffrey Coulthard                        1,556.10         0.00        0.00
4557     WYTE/NRG Media, LLC                     10,668.00         0.00        0.00
4558     WBCV/NRG Media, LLC                      7,056.00         0.00        0.00
4572     Kaylee Rybarczyk                          304.46          0.00        0.00
4580     Nicole Williams                           705.57          0.00        0.00
4581     Corina Mueller                            617.38          0.00        0.00
4582     Kathryn Grodi                             287.69          0.00        0.00
4585     Tiffany Berry                             303.45          0.00        0.00
4586     Katie Oleson                              553.88          0.00        0.00
4588     Jacob Kaszuba                              67.19          0.00        0.00
4589     Jacob Kaszuba                              67.19          0.00        0.00
4591     Lilly Haase                                67.19          0.00        0.00
4592     Maria Varela                              350.70          0.00        0.00
4593     Brittany R Henthorn                       959.18          0.00        0.00
4594     Brianna Groelle                           272.96          0.00        0.00
4595     David Grond                              1,894.20         0.00        0.00
4609     Andrew Alcott                             204.23          0.00        0.00
4611     Donna Alcott                              261.45          0.00        0.00
4621B    Mike Glass                                113.80          0.00        0.00
4624     Nicole Saxon-Frye                        1,300.00         0.00        0.00
4625     Nicole Saxon-Frye                        1,300.00         0.00        0.00
4632     Andrew Sinclair                           576.45          0.00        0.00
4634     Pinkie Moore                             1,110.35         0.00        0.00
4635     Ava Ramadan                               545.92          0.00        0.00
4640     Thomas Jensen                                0.00         0.00        0.00
4641     Mike Svec                                 803.25          0.00        0.00
4642     Dylan Riedy                               392.65          0.00        0.00

 UST Form 101-7-TFR (05/1/2011)

              Case 20-27367-gmh   Doc 195   Filed 07/14/21   Page 491 of 493
4643           Cora B Austin                                              77.69               0.00             0.00
4644           Angela Keegan                                             576.46               0.00             0.00
4646           Keri Miller                                               677.25               0.00             0.00
4650           Mary Lloyd                                                561.75               0.00             0.00
4651           Laurie M Judas                                            677.25               0.00             0.00
4656           Oren D. Kinney                                            639.45               0.00             0.00
4658           Cheryl Griesbach                                          228.38               0.00             0.00
4724           Jason Rose                                                 98.69               0.00             0.00
                             Total to be paid for timely general unsecured claims:        $                  0.00
                             Remaining balance:                                           $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 7,089.12 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
4667           Haydon Cowan                                              150.00               0.00             0.00
4678           Danielle Mogged                                        1,439.03                0.00             0.00
4682           Amy Blaskowski                                            155.00               0.00             0.00
4689           Brian Crawfird                                            250.00               0.00             0.00
4690           Sean Highhouse                                            479.85               0.00             0.00
4693           Jordan Endries                                            968.10               0.00             0.00
4706           Rebecca Glickman                                       1,152.90                0.00             0.00
4716           Kim Guderski                                               77.69               0.00             0.00
4721           David J. Brummer                                          660.00               0.00             0.00
4722           Jim Hansen                                                155.38               0.00             0.00
4723           Kyle Bohmsach                                             254.07               0.00             0.00
4725           Brittney Judge                                            770.65               0.00             0.00
4726           Michael A. Jimenez                                        576.45               0.00             0.00
                             Total to be paid for tardy general unsecured claims:         $                  0.00
                             Remaining balance:                                           $                  0.00



  UST Form 101-7-TFR (05/1/2011)

                     Case 20-27367-gmh           Doc 195      Filed 07/14/21         Page 492 of 493
             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments          Proposed
No                                                                   of Claim          to Date         Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)

                     Case 20-27367-gmh          Doc 195        Filed 07/14/21       Page 493 of 493
